Case 4:19-cv-05210-RMP   ECF No. 1-1   filed 08/14/19   PageID.177 Page 1 of 218




                   Exhibit A
                                                      Case 4:19-cv-05210-RMP                           ECF No. 1-1                 filed 08/14/19          PageID.178 Page 2 of 218
                                              41292            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              DEPARTMENT OF HOMELAND                                  in this rule, by certain members of the                   B. Current Public Charge Standards
                                              SECURITY                                                U.S. Armed Forces and their families;                     C. Final Rule
                                                                                                      certain international adoptees; and                    III. Public Comments on the Proposed Rule
                                              8 CFR Parts 103, 212, 213, 214, 245 and                                                                           A. Summary of Public Comments
                                                                                                      receipt of Medicaid in certain contexts,
                                                                                                                                                                B. Requests To Extend Comment Period
                                              248                                                     especially by aliens under the age of 21,                 C. Comments Expressing General Support
                                                                                                      pregnant women (and women for up to                          for the NPRM
                                              [CIS No. 2637–19; DHS Docket No. USCIS–
                                              2010–0012]                                              60 days after giving birth), and for                      D. Comments Expressing General
                                                                                                      certain services funded by Medicaid                          Opposition to the NPRM
                                              RIN 1615–AA22                                           under the Individuals with Disabilities                   1. Purpose of the Rule and Self Sufficiency
                                                                                                      Education Act (IDEA) or in a school                       2. Requests for Reconsideration and
                                              Inadmissibility on Public Charge                        setting. Aliens who might qualify for                        Withdrawal of NPRM
                                              Grounds                                                                                                           3. Alternatives to the Public Charge Rule
                                                                                                      these exemptions should study the rule
                                                                                                                                                                4. Discrimination and Disparate Impact
                                              AGENCY:  U.S. Citizenship and                           carefully to understand how the                           5. Potential Disenrollment Impacts
                                              Immigration Services, DHS.                              exemptions work.                                          • Choice Between Public Benefits and
                                                                                                         This final rule also clarifies that DHS                   Immigration Status
                                              ACTION: Final rule.                                     will only consider public benefits                        • General Assertions as to Effects
                                                                                                      received directly by the alien for the                    • Housing Benefit-Related Effects
                                              SUMMARY:    This final rule amends DHS                                                                            • Food and Nutrition Benefit-Related
                                              regulations by prescribing how DHS                      alien’s own benefit, or where the alien
                                                                                                      is a listed beneficiary of the public                        Effects
                                              will determine whether an alien                                                                                   • Health Benefit-Related Effects
                                                                                                      benefit. DHS will not consider public
                                              applying for admission or adjustment of                                                                           • Effects on Vulnerable Populations
                                              status is inadmissible to the United                    benefits received on behalf of another.                   • Effects on U.S. Citizens
                                              States under section 212(a)(4) of the                   DHS also will not attribute receipt of a                  • Increased Costs to Health Care Providers,
                                              Immigration and Nationality Act (INA                    public benefit by one or more members                        States, and Localities
                                              or the Act), because he or she is likely                of the alien’s household to the alien                     6. Inconsistent With American Values and
                                                                                                      unless the alien is also a listed                            Historic Commitment to Immigrants
                                              at any time to become a public charge.                                                                            7. Contributions to American Society and
                                              The final rule includes definitions of                  beneficiary of the public benefit.
                                                                                                         This final rule supersedes the 1999                       Consideration of Self-Sufficiency
                                              certain terms critical to the public                                                                              8. Adjudication and Processing
                                                                                                      Interim Field Guidance on Deportability
                                              charge determination, such as ‘‘public                                                                            9. Privacy Concerns
                                                                                                      and Inadmissibility on Public Charge                      E. General Comments Regarding Legal
                                              charge’’ and ‘‘public benefit,’’ which are
                                                                                                      Grounds.                                                     Authority and Statutory Provisions
                                              not defined in the statute, and explains
                                              the factors DHS will consider in the                    DATES: This final rule is effective at                    1. Lack of Statutory Authority/Inconsistent
                                                                                                      12:00 a.m. Eastern Time on October 15,                       With Congressional Intent
                                              totality of the circumstances when                                                                                2. Additional Legal Arguments
                                              making a public charge inadmissibility                  2019. DHS will apply this rule only to
                                                                                                                                                                a. Allegations That the Rule Is Arbitrary
                                              determination. The final rule also                      applications and petitions postmarked                        and Capricious
                                              addresses USCIS’ authority to issue                     (or, if applicable, submitted                             b. Alternatives
                                              public charge bonds under section 213                   electronically) on or after the effective                 c. Retroactivity
                                              of the Act in the context of applications               date. Applications and petitions already                  d. Due Process/Vagueness and Equal
                                              for adjustment of status. Finally, this                 pending with USCIS on the effective                          Protection
                                              rule includes a requirement that aliens                 date of the rule (i.e., were postmarked                   e. Coordination With Other Federal
                                                                                                      before the effective date of the rule and                    Agencies
                                              seeking an extension of stay or change                                                                            f. International Law and Related Issues
                                              of status demonstrate that they have not,               were accepted by USCIS) will not be
                                                                                                                                                                g. Contract Law
                                              since obtaining the nonimmigrant status                 subject to the rule.                                      F. Applicability of the Public Charge
                                              they seek to extend or change, received                 FOR FURTHER INFORMATION CONTACT:                             Ground of Inadmissibility, and the
                                              public benefits over the designated                     Mark Phillips, Residence and                                 Public Benefit Condition to Extension of
                                              threshold, as defined in this rule.                     Naturalization Division Chief, Office of                     Stay and Change of Status
                                                 This rule does not create any penalty                Policy and Strategy, U.S. Citizenship                     1. Applicability of the Public Charge
                                              or disincentive for past, current, or                   and Immigration Services, Department                         Ground of Inadmissibility Generally
                                                                                                                                                                2. Applicability and Content of the Public
                                              future receipt of public benefits by U.S.               of Homeland Security, 20 Massachusetts
                                                                                                                                                                   Benefits Condition
                                              citizens or aliens whom Congress has                    NW, Washington, DC 20529–2140;                            a. Nonimmigrant Students and Exchange
                                              exempted from the public charge                         telephone 202–272–8377.                                      Visitors
                                              ground of inadmissibility. This rule                    SUPPLEMENTARY INFORMATION:                                b. Workers
                                              does not apply to U.S. citizens, even if                                                                          d. Compact of Free Association Migrants
                                                                                                      Table of Contents                                         3. Exemptions and Waivers With Respect
                                              the U.S. citizen is related to an alien
                                              subject to the public charge ground of                  I. Executive Summary                                         to the Rule Generally
                                              inadmissibility. The rule also does not                    A. Purpose of the Regulatory Action                    a. General Comments
                                                                                                         B. Legal Authority                                     b. Special Immigrant Juvenile
                                              apply to aliens whom Congress                                                                                     c. Certain Employment Based Preference
                                                                                                         C. Summary of the Proposed Rule
                                              exempted from the public charge                            D. Summary of Changes in the Final Rule                   Categories, or National Interest Waiver
                                              ground of inadmissibility (such as                         1. Definitions                                         d. Violence Against Women Act, T, and U
                                              asylees, refugees, or other vulnerable                     2. Public Benefits                                     4. Summary of Applicability, Exemptions,
                                              populations listed as exempt in this                       3. Applicability to Nonimmigrants                         and Waivers
                                              final rule). Nor does this rule apply to                                                                          G. Definitions
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                         4. Totality of the Circumstances
                                              aliens for whom DHS has statutory                             Determination                                       1. Public Charge
                                              discretion to waive this ground of                         5. Public Charge Bond for Adjustment of                a. Threshold Standard
                                                                                                            Status Applicants                                   ‘‘Primarily dependent’’ Based on Cash
                                              inadmissibility, if DHS has exercised                                                                                Public Benefit Receipt or Long-Term
                                                                                                         6. Other Changes
                                              such discretion.                                           E. Summary of Costs and Benefits                          Institutionalization at Government
                                                 In addition, this includes special                   II. Background                                               Expense
                                              provisions for how DHS will consider                       A. Public Charge Inadmissibility and                   b. Standards for Monetizable and Non-
                                              the receipt of public benefits, as defined                    Public Charge Bonds                                    Monetizable Benefits



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00002   Fmt 4701    Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                     Exhibit A
                                                      Case 4:19-cv-05210-RMP                           ECF No. 1-1                 filed 08/14/19          PageID.179 Page 3 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                            41293

                                                 Numerical Percentage Threshold                         2. Current Receipt of One of More Public                  Regulatory Review), and Executive Order
                                                 Valuation                                                 Benefit                                                13771 (Reducing Regulation and
                                                 Alternatives to the Duration Standard                  3. Receipt of Public Benefits Within 36                   Controlling Regulatory Costs)
                                                 Combination Standard                                      Months Before Filing                                1. Summary
                                                 2. Public Benefits                                     4. Financial Means To Pay for Medical                  B. Regulatory Flexibility Act
                                                 a. Specific Groups and Public Benefits                    Costs                                               1. Final Regulatory Flexibility Analysis
                                                 Individuals With Disabilities                          5. Alien Previously Found Inadmissible or              a. A Statement of the Need for, and
                                                 Vulnerable Populations                                    Deportable Based on Public Charge                      Objectives of, the Rule
                                                 Receipt of Public Benefits by Children                 R. Heavily Weighted Positive Factors                   b. A statement of the significant issues
                                                 b. Supplemental Security Income                        1. Proposed Standard                                      raised by the public comments in
                                                 c. Temporary Assistance for Needy                      2. Additional Positive Heavily Weighted                   response to the initial regulatory
                                                    Families                                               Factors                                                flexibility analysis, a statement of the
                                                 d. State, Local and Tribal Cash Assistance             a. Affidavit of Support                                   assessment of the agency of such issues,
                                                 e. Supplemental Nutrition Assistance                   b. Family Relationships                                   and a statement of any changes made in
                                                    Program                                             c. English Ability                                        the proposed rule as a result of such
                                                 CalFresh                                               d. Education                                              comments.
                                                 f. Housing                                             e. Private Health Insurance                            c. The response of the agency to any
                                                 g. Institutionalization                                f. Work History                                           comments filed by the Chief Counsel for
                                                 h. Medicaid                                            g. Receipt of Grants, Contracts, and                      Advocacy of the Small Business
                                                 Individuals With Disabilities Education                   Licensures                                             Administration in response to the
                                                    Act                                                 h. Caregivers                                             proposed rule, and a detailed statement
                                                 Emergency Services Exclusion                           i. Ability To Work in the Future                          of any change made to the proposed rule
                                                 Vaccinations                                           S. Public Charge Bonds for Adjustment of                  in the final rule as a result of the
                                                 Substance Abuse                                           Status Applicants                                      comments.
                                                 i. Medicare, Medicare Part D Low Income                1. Standard                                            d. A description of and an estimate of the
                                                    Subsidy                                             2. Bond Amount                                            number of small entities to which the
                                                 j. Additional Considerations                           3. Public Charge Bond Cancellation                        rule will apply or an explanation of why
                                                 Exhaustive List                                        4. Breach of Public Charge Bond                           no such estimate is available.
                                                 Additional Programs                                    T. Effective Date(s)                                   e. A description of the projected reporting,
                                                 Dependents                                             Benefits Received Before Effective Date and               recordkeeping, and other compliance
                                                 Tax Credits                                               Previously Excluded Benefits                           requirements of the rule, including an
                                                 Special Supplemental Nutrition Program                 U. Other Comments                                         estimate of the classes of small entities
                                                    for Women, Infants, and Children                    V. Public Comments and Responses to the                   that will be subject to the requirement
                                                 School Breakfast/Lunch Programs                           NPRM’s Statutory and Regulatory                        and the type of professional skills
                                                 State and Local Benefits                                  Requirements Section                                   necessary for preparation of the report or
                                                 Head Start                                             1. Comments on Costs and Benefits                         record.
                                                 Healthy Start, The Emergency Food                      a. Population Seeking Extension of Stay or             f. Description of the steps the agency has
                                                    Assistance Program, and Similar                        Change of Status                                       taken to minimize the significant
                                                    Programs                                            b. Other Comments on Affected Population                  economic impact on small entities
                                                 Pell Grants                                            c. Determination of Inadmissibility Based                 consistent with the stated objectives of
                                                 Children’s Health Insurance Program                       on Public Charge Grounds                               applicable statutes, including a
                                                 Disaster Supplemental Nutrition                        d. Other Comments on Baseline Estimates                   statement of factual, policy, and legal
                                                    Assistance                                          e. Costs to Applicants To Adjust Status                   reasons for selecting the alternative
                                                 Social Security Disability Insurance                   f. Lack of Clarity                                        adopted in the final rule and why each
                                                 3. Likely at Any Time To Become a Public               g. Other Comments on Costs to Applicants                  one of the other significant alternatives
                                                    Charge                                              h. Costs Related to Public Charge Bond                    to the rule considered by the agency
                                                 4. Household                                           i. Costs Related to Program Changes and                   which affect the impact on small entities
                                                 H. Public Charge Inadmissibility                          Public Inquiries                                       was rejected.
                                                    Determination Based on Totality of                  j. Costs Related to States and Local                   C. Congressional Review Act
                                                    Circumstances                                          Governments, and Public Benefit-                    D. Unfunded Mandates Reform Act
                                                 I. Age                                                    Granting Agencies                                   E. Executive Order 13132 (Federalism)
                                                 1. Standard                                            k. Regulatory Familiarization Costs                    F. Executive Order 12988 (Civil Justice
                                                 2. Age Discrimination                                  l. Costs to the Federal Government                        Reform)
                                                 J. Health                                              m. Costs to Non-Citizens and Their                     G. Executive Order 13175 Consultation and
                                                 1. Standard                                               Communities                                            Coordination With Indian Tribal
                                                 2. Health and Disability Discrimination                n. Healthcare-Related Costs                               Governments
                                                 K. Family Status                                       o. Housing and Homelessness-Related                    H. Family Assessment
                                                 L. Assets, Resources, and Financial Status                Costs                                               I. National Environmental Policy Act
                                                 1. Income Standard                                     p. Economic Costs                                         (NEPA)
                                                 2. Evidence of Assets and Resources                    r. Economic Impact and Job Loss                        J. Paperwork Reduction Act
                                                 3. Public Benefits                                     s. Economic Impact on Healthcare System              V. List of Subjects and Regulatory
                                                 4. Fee Waivers for Immigration Benefits                t. Impact on U.S. Workforce                               Amendments
                                                 5. Credit Report and Score                             u. Economic Impacts Related to Nutrition
                                                                                                                                                             Table of Abbreviations
                                                 6. Financial Means To Pay for Medical                     Programs
                                                    Costs                                               v. Other Economic Impacts                            AAO—Administrative Appeals Office
                                                 M. Education and Skills                                w. DHS Estimates of Discounted Direct                ACA—Affordable Care Act
                                                 1. Education                                              Costs and Reduced Transfer Payments               ACTC—Additional Child Tax Credit
                                                 2. Language Proficiency                                x. Benefits of Proposed Regulatory Changes           AFM—Adjudicator’s Field Manual
khammond on DSKBBV9HB2PROD with RULES2




                                                 3. Skills                                              y. Cost Benefit Analysis Issues                      ASEC—Annual Social and Economic
                                                 4. Employment                                          2. Federalism Comments                                 Supplement of the Current Population
                                                 N. Affidavit of Support                                3. Family Assessment Comments                          Survey
                                                 O. Additional Factors To Consider                      4. Paperwork Reduction Act Comments                  BIA—Board of Immigration Appeals
                                                 P. Heavily Weighted Factors General                  IV. Statutory and Regulatory Requirements              BLS—U.S. Bureau of Labor Statistics
                                                    Comments                                            A. Executive Order 12866 (Regulatory                 CDC—Centers for Disease Control and
                                                 Q. Heavily Weighted Negative Factors                      Planning and Review), Executive Order               Prevention
                                                 1. Lack of Employability                                  13563 (Improving Regulation and                   CBP—U.S. Customs and Border Protection



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00003   Fmt 4701    Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                     Exhibit A
                                                      Case 4:19-cv-05210-RMP                           ECF No. 1-1                 filed 08/14/19              PageID.180 Page 4 of 218
                                              41294            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              CFR—Code of Federal Regulations                         ICE—U.S. Immigration and Customs                          is likely at any time to become a public
                                              CHIP—Children’s Health Insurance Program                   Enforcement                                            charge.4 The statute does not define the
                                              CNMI—Commonwealth of the Northern                       IEFA—Immigration Examinations Fee                         term ‘‘public charge,’’ but in a related
                                                Mariana Islands                                          Account
                                                                                                      IIRIRA—Illegal Immigration Reform and
                                                                                                                                                                statute, Congress has articulated a
                                              DACA—Deferred Action for Childhood
                                                Arrivals                                                 Immigrant Responsibility Act of 1996                   national policy that (1) ‘‘aliens within
                                              DD Act—The Developmental Disabilities                   INA—Immigration and Nationality Act                       the Nation’s borders not depend on
                                                Assistance and Bill of Rights Act of 2000             INS—Immigration and Naturalization Service                public resources to meet their needs, but
                                              DHS—U.S. Department of Homeland                         IRCA—Immigration Reform and Control Act                   rather rely on their own capabilities and
                                                Security                                                 of 1986                                                the resources of their families, their
                                              DOJ—U.S. Department of Justice                          IRS—Internal Revenue Service                              sponsors, and private organizations,’’
                                              DOS—U.S. Department of State                            LIHEAP—Low Income Home Energy                             and (2) ‘‘the availability of public
                                              EITC—Earned Income Tax Credit                              Assistance Program
                                                                                                                                                                benefits not constitute an incentive for
                                              E.O.—Executive Order                                    LIS—Medicare Part D Low Income Subsidy
                                                                                                      LPR—Lawful Permanent Resident                             immigration to the United States.’’ 5 In
                                              EOIR—Executive Office for Immigration
                                                Review                                                NEPA—National Environmental Policy Act                    addition, the public charge statute
                                              FAM—Foreign Affairs Manual FCRA—Fair                       of 1969                                                provides that in making the
                                                Credit Reporting Act                                  NHE—National Health Expenditure                           inadmissibility determination,
                                              FPG—Federal Poverty Guidelines                          NOID—Notice of Intent to Deny                             administering agencies must ‘‘at a
                                              FPL—Federal Poverty Level                               NPRM—Notice of Proposed Rulemaking                        minimum consider the alien’s age;
                                              Form DS–2054—Medical Examination for                    PRA—Paperwork Reduction Act                               health; family status; assets, resources,
                                                Immigrant or Refugee Applicant                        PTC—Premium Tax Credit                                    and financial status; and education and
                                              Form I–129—Petition for a Nonimmigrant                  PRWORA—Personal Responsibility and
                                                                                                         Work Opportunity Reconciliation Act of
                                                                                                                                                                skills.’’ 6 The agencies may also consider
                                                Worker                                                                                                          any affidavit of support under section
                                              Form I–129CW—Petition for a CNMI-Only                      1996
                                                Nonimmigrant Transitional Worker                      RFE—Request for Evidence                                  213A of the Act, 8 U.S.C. 1183a, i.e.,
                                              Form I–130—Petition for Alien Relative                  RFRA—Religious Freedom Restoration Act                    Form I–864, Affidavit of Support Under
                                              Form I–140—Immigrant Petition for Alien                 SAVE—Systematic Alien Verification for                    Section 213A of the INA, submitted on
                                                Workers                                                  Entitlements Secretary—Secretary of                    the alien’s behalf.7
                                              Form I–290B—Notice of Appeal or Motion                     Homeland Security                                         Since 1999, the prevailing approach
                                              Form I–356—Request for Cancellation of                  SIPP—Survey of Income and Program                         to public charge inadmissibility has
                                                Public Charge Bond                                       Participation                                          been dictated primarily by the May 26,
                                              Form I–407—Record of Abandonment of                     SNAP—Supplemental Nutrition Assistance                    1999, Field Guidance on Deportability
                                                Lawful Permanent Resident Status                         Program
                                                                                                      SORN—System of Records Notice
                                                                                                                                                                and Inadmissibility on Public Charge
                                              Form I–485—Application to Register                                                                                Grounds (1999 Interim Field Guidance),
                                                Permanent Residence or Adjust Status                  SSA—Social Security Administration
                                                                                                      SSI—Supplemental Security Income                          issued by the former Immigration and
                                              Form I–539—Application to Extend/Change
                                                Nonimmigrant Status                                   TANF—Temporary Assistance for Needy                       Naturalization Service (INS).8 Under
                                              Form I–539A—Supplemental Information for                   Families
                                                Application to Extend/Change                          TPS—Temporary Protected Status                            inadmissibility, each in a different context or
                                                Nonimmigrant Status                                   USDA—U.S. Department of Agriculture                       contexts. DHS primarily applies the public charge
                                                                                                      U.S.C.—United States Code                                 ground of inadmissibility at ports of entry and
                                              Form I–600—Petition to Classify Orphan as                                                                         when adjudicating certain applications for
                                                an Immediate Relative                                 USCIS—U.S. Citizenship and Immigration
                                                                                                         Services                                               adjustment of status. This rule amends the
                                              Form I–601—Application for Waiver of                                                                              standards applicable to those contexts, and also sets
                                                Grounds of Inadmissibility                            VAWA—Violence Against Women Act                           forth evidentiary requirements applicable to the
                                              Form I–693—Report of Medical Examination                VAWA 2013—Violence Against Women                          adjustment of status context.
                                                and Vaccination Record Form                              Reauthorization Act of 2013                              DOS Consular officers are responsible for
                                              I–800—Petition to Classify Convention                   WAP—Weatherization Assistance Program                     applying the public charge ground of
                                                                                                      WIC—Special Supplemental Nutrition                        inadmissibility as part of the visa application
                                                Adoptee as an Immediate Relative
                                                                                                         Program for Women, Infants, and Children               process and for determining whether a visa
                                              Form I–864—Affidavit of Support Under
                                                                                                                                                                applicant is ineligible for a visa on public charge
                                                Section 213A of the INA                               I. Executive Summary                                      grounds. This rule does not directly revise DOS
                                              Form I–864A—Contract Between Sponsor                                                                              standards or processes. DHS is working with DOS
                                                and Household Member                                  A. Purpose of the Regulatory Action                       to ensure that the Foreign Affairs Manual
                                              Form I–864EZ—Affidavit of Support Under                   This rule changes how the                               appropriately reflects the standards in this rule.
                                                Section 213A of the Act                                                                                           DOJ is responsible for applying the public charge
                                                                                                      Department of Homeland Security                           ground of inadmissibility in immigration court,
                                              Form I–864P—HHS Poverty Guidelines for
                                                Affidavit of Support                                  (DHS) interprets and implements the                       where DHS may bring and prosecute the charge
                                              Form I–864W—Request for Exemption for                   public charge ground of                                   against certain inadmissible aliens. Immigration
                                                                                                      inadmissibility.1 The Immigration and                     judges adjudicate matters in removal proceedings,
                                                Intending Immigrant’s Affidavit of Support
                                                                                                                                                                and the Board of Immigration Appeals and in some
                                              Form I–912—Request for Fee Waiver                       Nationality Act (INA or the Act) renders                  cases the Attorney General adjudicate appeals
                                              Form I–94—Arrival/Departure Record                      inadmissible and therefore (1) ineligible                 arising from such proceedings. This rule does not
                                              Form I–944—Declaration of Self-Sufficiency              for a visa, (2) ineligible for admission                  directly revise DOJ standards or processes. DHS
                                              Form I–945—Public Charge Bond                           and (3) ineligible for adjustment of                      understands that the DOJ plans to conduct
                                              Form N–600—Application for Certificate of                                                                         rulemaking to ensure that the standards applied in
                                                                                                      status, any alien 2 who, in the opinion                   immigration court are consistent with the standards
                                                Citizenship
                                                                                                      of the DHS (or the Departments of State                   in this rule.
                                              Form N–600K—Application for Citizenship
                                                and Issuance of Certificate Under Section             (DOS) or Justice (DOJ), as applicable),3                    4 See INA section 212(a)(4)(A), 8 U.S.C.

                                                                                                                                                                1182(a)(4)(A).
                                                322
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                        1 See                                                     5 See 8 U.S.C. 1601(2).
                                              GA—General Assistance                                           INA section 212(a)(4), 8 U.S.C. 1182(a)(4).
                                                                                                        2 Congress                                                6 See INA section 212(a)(4)(B)(i), 8 U.S.C.
                                              GAO—U.S. Government Accountability                                    has by statute exempted certain
                                                                                                      categories of aliens, such as asylees and refugees,       1182(a)(4)(B)(i).
                                                Office                                                from the public charge ground of inadmissibility.           7 See INA section 212(a)(4)(B)(ii), 8 U.S.C.
                                              HHS—U.S. Department of Health and Human                 See, e.g., INA sections 207(c)(3) and 209(c), 8 U.S.C.    1182(a)(4)(B)(ii).
                                                Services                                              1157(c)(3), 1159(c). A full list of exemptions is           8 See Field Guidance on Deportability and
                                              HOPWA—Housing Opportunities for Persons                 included in this rule.                                    Inadmissibility on Public Charge Grounds, 64 FR
                                                with AIDS                                               3 Three different agencies are responsible for          28689 (May 26, 1999). Due to a printing error, the
                                              HCV—Housing Choice Voucher                              applying the public charge ground of                      Federal Register version of the field guidance



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00004   Fmt 4701    Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                            Exhibit A
                                                      Case 4:19-cv-05210-RMP                           ECF No. 1-1                 filed 08/14/19          PageID.181 Page 5 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                 41295

                                              that approach, ‘‘public charge’’ has been               with respect to the statutory factor for               accordance with section 212(a)(4)(C) or
                                              interpreted to mean a person who is                     the alien’s age, DHS would generally                   (D), must generally submit Form I–944
                                              ‘‘primarily dependent on the                            consider it to be a negative factor if the             with the Form I–485. Failure to submit
                                              Government for subsistence, as                          alien is younger than 18 or older than                 each form, where required, may result
                                              demonstrated by either the receipt of                   61, and a positive factor if the alien is              in a rejection or a denial of the Form I–
                                              public cash assistance for income                       between the ages of 18 and 61. These                   485 without a prior issuance of a
                                              maintenance or institutionalization for                 positive or negative factors operate as                Request for Evidence or Notice of Intent
                                              long-term care at Government                            guidelines to help the officer determine               to Deny.12
                                              expense.’’ 9 As a consequence, an alien’s               whether the alien is likely at any time                  This rule also revises DHS regulations
                                              reliance on or receipt of non-cash                      to become a public charge, i.e., is more               governing the discretion of the Secretary
                                              benefits such as the Supplemental                       likely than not at any time in the future              of Homeland Security (Secretary) to
                                              Nutrition Assistance Program (SNAP),                    to receive one or more designated public               accept a public charge bond under
                                              or food stamps; Medicaid; and housing                   benefits for more than 12 months in the                section 213 of the Act, 8 U.S.C. 1183, for
                                              vouchers and other housing subsidies                    aggregate within any 36-month period.                  those seeking adjustment of status.
                                              are not currently considered by DHS in                  The rule also contains lists of heavily                Additionally, this rule contains
                                              determining whether an alien is deemed                  weighted negative factors and heavily                  additional provisions that will render
                                              likely at any time to become a public                   weighted positive factors. For example,                certain nonimmigrants ineligible for
                                              charge.                                                 the rule includes a heavily weighted                   extension of stay or change of status if
                                                 DHS is revising its interpretation of                negative factor for an alien who is not                she or he received one or more public
                                              ‘‘public charge’’ to incorporate                        a full-time student and is authorized to               benefits for more than 12 months in the
                                              consideration of such benefits, and to                  work, but is unable to demonstrate                     aggregate within any 36-month period
                                              better ensure that aliens subject to the                current employment, recent                             since obtaining the status he or she
                                              public charge inadmissibility ground are                employment history, or a reasonable                    wishes to extend or change.
                                              self-sufficient, i.e., do not depend on                 prospect of future employment. DHS                       Finally, DHS notes that the INA also
                                              public resources to meet their needs, but               believes that these circumstances                      contains a separate public charge
                                              rather rely on their own capabilities, as               should be accorded heavy negative                      ground of deportability.13 This rule does
                                              well as the resources of family members,                weight in a public charge                              not interpret or change DHS’s
                                              sponsors, and private organizations.10                  inadmissibility determination because,                 implementation of the public charge
                                              This rule redefines the term ‘‘public                   as discussed in the preamble to the                    ground of deportability.
                                              charge’’ to mean an alien who receives                  NPRM and in the preamble to this final
                                                                                                      rule, the presence of these                            B. Legal Authority
                                              one or more designated public benefits
                                              for more than 12 months in the                          circumstances suggests a greater                          DHS’s authority for making public
                                              aggregate within any 36-month period                    likelihood that the alien will become a                charge inadmissibility determinations
                                              (such that, for instance, receipt of two                public charge than other negative factors              and related decisions is found in several
                                              benefits in one month counts as two                     suggest. The presence of a single                      statutory provisions. Section 102 of the
                                              months). This rule defines the term                     positive or negative factor, or heavily                Homeland Security Act of 2002,14 6
                                              ‘‘public benefit’’ to include cash benefits             weighted negative or positive factor,                  U.S.C. 112, and section 103 of the Act,
                                              for income maintenance, SNAP, most                      will never, on its own, create a                       8 U.S.C. 1103, charge the Secretary with
                                              forms of Medicaid, Section 8 Housing                    presumption that an applicant is                       the administration and enforcement of
                                              Assistance under the Housing Choice                     inadmissible as likely to become a                     the immigration and naturalization laws
                                              Voucher (HCV) Program, Section 8                        public charge or determine the outcome                 of the United States. In addition to
                                              Project-Based Rental Assistance, and                    of the public charge inadmissibility                   establishing the Secretary’s general
                                              certain other forms of subsidized                       determination. Rather, a public charge                 authority for the administration and
                                              housing. DHS has tailored the rule to                   inadmissibility determination must be                  enforcement of immigration laws,
                                              limit its effects in certain ways, such as              based on the totality of the                           section 103 of the Act, 8 U.S.C. 1103,
                                              for active duty military members and                    circumstances presented in an                          enumerates various related authorities,
                                              their families, and children in certain                 applicant’s case.                                      including the Secretary’s authority to
                                              contexts.                                                  With respect to applications for                    establish regulations and prescribe such
                                                 This rule also explains how DHS will                 adjustment of status in particular, this               forms of bond as are necessary for
                                              interpret the minimum statutory factors                 rule also provides a more                              carrying out such authority. Section 212
                                              for determining whether ‘‘in the opinion                comprehensive evidentiary framework                    of the Act, 8 U.S.C. 1182, establishes
                                              of’’ 11 the officer, the alien is likely at             under which U.S. Citizenship and                       classes of aliens that are ineligible for
                                              any time to become a public charge.                     Immigration Services (USCIS) will                      visas, admission, or adjustment of
                                              Specifically, the rule contains a list of               consider public charge inadmissibility.                status; paragraph (a)(4) of that section
                                              negative and positive factors that DHS                  Under this rule, applicants for                        establishes the public charge ground of
                                              will consider as part of this                           adjustment of status who are subject to                inadmissibility, including the minimum
                                              determination, and directs officers to                  the public charge ground of                            factors the Secretary must consider in
                                              consider these factors in the totality of               inadmissibility must file a Declaration                making a determination that an alien is
                                              the alien’s circumstances. For instance,                of Self-Sufficiency (Form I–944) with                  likely to become a public charge.
                                                                                                      their Application to Register Permanent                Section 212(a)(4) of the Act, 8 U.S.C.
                                              appears to be dated ‘‘March 26, 1999’’ even though
                                                                                                      Residence or Adjust Status (Form I–485)                1182(a)(4), also establishes the
khammond on DSKBBV9HB2PROD with RULES2




                                              the guidance was actually signed May 20, 1999,          to demonstrate they are not likely to                  enforceable affidavit of support
                                              became effective May 21, 1999 and was published         become a public charge. The Form I–944                 requirement, as applicable, to certain
                                              in the Federal Register on May 26, 1999.                only applies to adjustment applicants
                                                9 See Field Guidance on Deportability and                                                                    family-based and employment-based
                                                                                                      and not applicants for admission at a
                                              Inadmissibility on Public Charge Grounds, 64 FR
                                              28689, 28692 (May 26, 1999).                            port of entry.                                           12 See8 CFR 103.2(a)(7), (b)(8)(ii).
                                                10 See 8 U.S.C. 1601(1), (2)(A).                         In addition, applicants required to                   13 SeeINA section 237(a)(5), 8 U.S.C. 1227(a)(5).
                                                11 See INA section 212(a)(4)(A), 8 U.S.C.             submit Form I–864, Affidavit of Support                  14 Public Law 107–296, 116 Stat. 2135, 2142–44

                                              1182(a)(4)(A).                                          Under Section 213A of the INA, in                      (Nov. 25, 2002).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00005   Fmt 4701    Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                         Exhibit A
                                                      Case 4:19-cv-05210-RMP                           ECF No. 1-1                 filed 08/14/19          PageID.182 Page 6 of 218
                                              41296            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              immigrants, and exempts certain aliens                  benefits is quite large, and that some                 months in the aggregate within a 36-
                                              from both the public charge ground of                   benefits are more commonly used, at                    month period.
                                              inadmissibility and the affidavit of                    greater taxpayer expense, than others. In                 • DHS also proposed a threshold to
                                              support requirement. Section 213 of the                 seeking to provide clear notice of the                 address circumstances where an alien
                                              Act, 8 U.S.C. 1183, provides the                        effects of the rule, and to limit certain              receives a combination of monetizable
                                              Secretary with discretion to admit into                 indirect costs that may be associated                  benefits equal to or below the 15 percent
                                              the United States an alien who is                       with the rule, DHS elected to limit the                threshold, together with one or more
                                              determined to be inadmissible as a                      number and types of non-cash public                    benefits that cannot be monetized. In
                                              public charge under section 212(a)(4) of                benefits that it would designate. DHS                  such cases, DHS proposed that the
                                              the Act, 8 U.S.C. 1182(a)(4), but is                    therefore proposed to designate just a                 threshold for duration of receipt of the
                                              otherwise admissible, upon the giving of                few means-tested non-cash benefits                     non-monetizable benefits would be
                                              a proper and suitable bond. That section                related to food and nutrition, housing,                more than 9 months in the aggregate
                                              authorizes the Secretary to establish the               and healthcare, which bear directly on                 within a 36-month period.
                                              amount and conditions of such bond.                     the recipient’s self-sufficiency and                      DHS expressly sought comment on
                                              Section 213A of the Act, 8 U.S.C. 1183a,                together account for significant federal               these proposed thresholds, including
                                              sets out requirements for the sponsor’s                 expenditures on low-income                             whether DHS should consider an alien’s
                                              affidavit of support, including                         individuals. DHS’s proposed list of                    receipt of benefits below any given
                                              reimbursement of government expenses                    public benefits included cash benefits                 threshold, as part of DHS’s totality of
                                              where the sponsored alien received                      for income maintenance,                                the circumstances determination. As
                                              means-tested public benefits. Section                   institutionalization for long-term care at             noted below, this final rule adopts a
                                              214 of the Act, 8 U.S.C. 1184, addresses                government expense, SNAP, most forms                   single threshold for all designated
                                              requirements for the admission of                       of Medicaid, Premium and Cost Sharing                  public benefits (including those that
                                              nonimmigrants, including authorizing                    Subsidies for Medicare Part D (Medicare                were considered ‘‘monetizable’’ under
                                              the Secretary to prescribe the conditions               Part D LIS), Section 8 Housing                         the proposed rule): More than 12
                                              of such admission through regulations                   Assistance under the HCV Program,                      months in the aggregate within a 36-
                                              and when necessary, establish a bond to                 Section 8 Project-Based Rental                         month period. And this final rule
                                              ensure that those admitted as                           Assistance, and certain other forms of                 authorizes officers to consider receipt of
                                              nonimmigrants or who change their                       subsidized housing. DHS also sought                    benefits below that threshold, to the
                                              nonimmigrant status under section 248                   comment on the potential inclusion of                  extent relevant in the totality of the
                                              of the Act, 8 U.S.C. 1258, depart if they               other public benefits programs. As                     circumstances.
                                              violate their nonimmigrant status or                    noted below, this final rule designates                   Second, DHS proposed to tailor its
                                              after such status expires. Section 245 of               each of the above-referenced public                    rule to limit its effects in certain ways,
                                              the Act, 8 U.S.C. 1255, generally                       benefits, except for institutionalization              for a range of reasons. For instance, DHS
                                              establishes eligibility criteria for                    for long-term care at government                       proposed to not consider the receipt of
                                              adjustment of status to lawful                          expense and Medicare Part D LIS. DHS                   public benefits by certain aliens who, at
                                              permanent residence. Section 248 of the                 is not designating any additional                      the time of receipt, filing, or
                                              Act, 8 U.S.C. 1258, authorizes the                      programs.                                              adjudication, are enlisted in the U.S.
                                              Secretary to prescribe conditions under                    DHS proposed to limit its                           Armed Forces, serving in active duty or
                                              which an alien may change his or her                    consideration of an alien’s receipt of                 in the Ready Reserve, or if received by
                                              status from one nonimmigrant                            these designated public benefits in two                such an individual’s spouse or children.
                                              classification to another. The Secretary                main ways, each of which DHS                           DHS also proposed to not consider
                                              promulgates the changes in this rule                    incorporated into the definition of                    emergency Medicaid or Medicaid
                                              under all of these authorities.                         public benefit. First, DHS proposed to                 received for services provided under the
                                                                                                      establish ‘‘thresholds’’ for the amount or             Individuals with Disabilities Education
                                              C. Summary of the Proposed Rule                                                                                Act (IDEA), and to not consider any
                                                                                                      duration of public benefits that the alien
                                                 On October 10, 2018, DHS published                                                                          school-based benefits provided to
                                                                                                      must receive, before DHS will consider
                                              a Notice of Proposed Rulemaking                                                                                individuals who are at or below the
                                                                                                      the alien to have received a public
                                              (NPRM) entitled Inadmissibility on                                                                             maximum eligible age for secondary
                                                                                                      benefit. In other words, DHS proposed
                                              Public Charge Grounds.15 The NPRM                                                                              education, as determined under State
                                                                                                      that it would not consider an alien’s
                                              identified the groups of individuals                                                                           law. Lastly, DHS proposed to exempt
                                                                                                      receipt of a given public benefit at all,
                                              generally subject to, or exempt from, the                                                                      from consideration Medicaid benefits
                                                                                                      unless the alien received the benefit in
                                              public charge inadmissibility ground.                                                                          received by children of U.S. citizens
                                                                                                      an amount, or for a duration, that met
                                              Further, DHS proposed definitions for                                                                          whose lawful admission for permanent
                                                                                                      an applicable threshold. Specifically,
                                              the terms ‘‘public charge,’’ ‘‘likely at any                                                                   residence and subsequent residence in
                                                                                                      DHS proposed the following thresholds:
                                              time to become a public charge,’’                                                                              the custody of U.S. citizen parents will
                                              ‘‘public benefit,’’ and ‘‘alien’s                          • For public benefits that are
                                                                                                                                                             result automatically in the child’s
                                              household.’’                                            ‘‘monetizable’’ (such as cash benefits,
                                                                                                                                                             acquisition of citizenship, or upon
                                                 As part of the definition of public                  SNAP, and housing vouchers and rental
                                                                                                                                                             finalization of adoption in the United
                                              benefit, DHS proposed to designate an                   assistance), DHS proposed a threshold
                                                                                                                                                             States by the U.S. citizen parents (or
                                              exhaustive list of public benefits that                 of 15 percent of the Federal Poverty
                                                                                                                                                             upon meeting eligibility criteria) or
                                              would be considered for purposes of a                   Guidelines (FPG) for a household of one
                                                                                                                                                             children entering the United States for
                                                                                                      within a period of 12 consecutive
khammond on DSKBBV9HB2PROD with RULES2




                                              public charge inadmissibility                                                                                  the prime purpose of attending a
                                              determination, as well as for purposes of               months.
                                                                                                                                                             citizenship interview under the Child
                                              extension of stay and change of                            • For public benefits that cannot be                Citizenship Act of 2000.16 As noted
                                              nonimmigrant status applications. DHS                   monetized (such as Medicaid, Medicare
                                                                                                                                                             below, this final rule revises these
                                              recognized that the universe of public                  Part D LIS, subsidized housing, and
                                                                                                      institutionalization for long-term care at               16 See Public Law 106–395, 114 Stat. 1631, 1631–
                                                15 Inadmissibility
                                                                on Public Charge Grounds, 83          government expense), DHS proposed a                    33 (Oct. 30, 2000) (codified at INA 320(a)–(b), 8
                                              FR 51114 (proposed Oct. 10, 2018).                      threshold of receipt during more than 12               U.S.C. 1431(a)–(b)).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00006   Fmt 4701    Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                      Case 4:19-cv-05210-RMP                           ECF No. 1-1                 filed 08/14/19             PageID.183 Page 7 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                          41297

                                              provisions in certain ways, and also                    all benefits with a single duration-based                be currently employed or have
                                              includes an additional provision                        standard (i.e., the proposed standard for                employment history but are nonetheless
                                              exempting Medicaid receipt by aliens                    non-monetizable benefits). DHS has also                  contributing to their households by
                                              under the age of 21 and pregnant                        incorporated the single duration                         caring for others. DHS defines primary
                                              women (including women for 60 days                      standard into the definition of ‘‘public                 caregiver as an alien who is 18 years of
                                              after the last day of pregnancy).                       charge,’’ rather than the definition of                  age or older and has significant
                                                 In addition to proposing new                         ‘‘public benefit.’’ Consequently, under                  responsibility for actively caring for and
                                              definitions, DHS proposed a regulatory                  this simplified duration standard, a                     managing the well-being of a child or an
                                              framework for analyzing the                             public charge is an alien who receives                   elderly, ill, or disabled person in the
                                              aforementioned statutory factors that                   one or more public benefit for more than                 alien’s household.
                                              must be considered for purposes of the                  12 months in the aggregate within any
                                                                                                                                                               2. Public Benefits
                                              public charge inadmissibility                           36-month period (such that, for
                                              determination. DHS also proposed to                     instance, receipt of two public benefits                    • Medicaid Received by Aliens Under
                                              amend its existing regulations                          in one month counts as two months).                      Age 21 and Pregnant Women. Following
                                              addressing public charge bonds. In                         • Consideration of Receipt of Public                  receipt of public comments addressing
                                              addition, DHS proposed to require                       Benefits below the Threshold, in the                     the nature of the Medicaid benefit for
                                              applicants seeking an extension of stay                 Totality of the Circumstances. Under the                 children and pregnant women. DHS has
                                              or change of nonimmigrant status to                     proposed rule, DHS would not have                        revised provisions under which DHS
                                              demonstrate that they have not received                 considered the receipt of benefits below                 would have considered an alien’s
                                              and are not currently receiving, nor are                the applicable threshold in the totality                 receipt of Medicaid, regardless of the
                                              they likely to receive public benefits, as              of the circumstances. As a consequence,                  alien’s age. For purposes of this final
                                              defined in the regulation, for the                      USCIS would have been unable to                          rule, DHS has excluded consideration of
                                              duration of their stay. Again, as noted                 consider an alien’s past receipt of public               the receipt of Medicaid by aliens under
                                              below, this final rule revises these                    benefits below the threshold at all, even                the age of 21 and pregnant women
                                              provisions in certain ways.                             if such receipt was indicative, to some                  during pregnancy and during the 60-day
                                                 DHS received 266,077 comments on                     degree, of the alien’s likelihood of                     period after pregnancy.
                                              the proposed rule, the vast majority of                 becoming a public charge at any time in                     • Medicare Part D Low-Income
                                              which opposed the rule. The preamble                    the future. Under this final rule,                       Subsidy. The NPRM’s definition for
                                              to this final rule includes summaries of                adjudicators will consider and give                      public benefit included Medicare Part D
                                              the significant issues raised by the                    appropriate weight to past receipt of                    LIS. Following receipt of public
                                              comments, and includes responsive                       public benefits below the single                         comment regarding the nature of the
                                              explanations, and policy changes.                       durational threshold described above in                  Medicare Part D LIS, which is part of an
                                                                                                      the totality of the circumstances.18                     overall benefit scheme that contains
                                              D. Summary of Changes in the Final                         • Receipt of Public Benefits. DHS has                 extensive work requirements, DHS has
                                              Rule                                                    added a definition of ‘‘receipt’’ of public              decided to exclude an alien’s receipt of
                                                Following careful consideration of                    benefits, consistent with the explanation                such subsidies from the public benefit
                                              public comments received and relevant                   in the proposed rule preamble. The new                   definition for purposes of the public
                                              data provided by stakeholders, DHS has                  definition clarifies that an application or              charge inadmissibility determination.
                                              made several changes to the regulatory                  certification for benefits does not                         • Benefits Received by Military
                                              text proposed in the NPRM.17 As                         constitute receipt, although it may serve                Servicemembers and their Spouses and
                                              discussed in detail elsewhere in this                   as evidence of the alien’s likelihood of                 Children. The NPRM’s definition for
                                              preamble, the changes in this final rule                receiving public benefits in the future.                 public benefit excluded the
                                              include the following:                                  It also clarifies that when an alien                     consideration of public benefits
                                                                                                      receives, applies for, or obtains a                      received by an alien who at the time of
                                              1. Definitions                                          certification for public benefits solely on              receipt of the public benefit, filing, or
                                                 • Definitions of ‘‘Public Charge’’ and               behalf of another person, DHS does not                   adjudication, is enlisted in the U.S.
                                              ‘‘Public Benefit.’’ DHS has revised the                 consider the alien to have received the                  Armed Forces, serving in the active duty
                                              definition of ‘‘public charge’’ and                     benefit.                                                 or in the Ready Reserve component of
                                              ‘‘public benefit’’ to clarify the threshold                • Likely at Any Time to Become a                      the U.S. Armed Forces, or is the spouse
                                              of public benefit receipt that renders an               Public Charge. DHS has amended the                       or child of such servicemember. The
                                              alien a public charge. As noted above,                  definition of ‘‘likely at any time to                    NPRM did not make clear what
                                              the proposed rule defined a public                      become a public charge’’ to clarify that                 immigration benefit types this provision
                                              charge as an alien who receives one or                  an alien is likely at any time to become                 applies to. DHS has revised the public
                                              more public benefits as defined in the                  a public charge if the alien is more                     benefit definition to clarify that this
                                              proposed rule. The proposed rule                        likely than not at any time in the future                provision applies with respect to
                                              incorporated the threshold concept into                 to become a public charge, as                            applications for admission, adjustment
                                              the definition of public benefit, and                   determined based on the totality of the                  of status, and extension of stay or
                                              proposed different thresholds for                       alien’s circumstances.                                   change of status.
                                              ‘‘monetizable’’ and ‘‘non-monetizable’’                    • Primary Caregiver. DHS has                             • Benefits Received while in a Status
                                              benefits. Following receipt of public                   included a new definition of ‘‘primary                   that is Exempt from the Public Charge
                                              comments regarding a variety of issues,                 caregiver’’ to account for a new                         Ground of Inadmissibility. DHS has
                                                                                                                                                               revised the public benefit definition to
khammond on DSKBBV9HB2PROD with RULES2




                                              including the complexity of the                         consideration in the totality of the
                                              proposed standard for monetizing                        circumstances for aliens who may not                     clarify that DHS will not consider any
                                              certain public benefits, DHS has revised                                                                         public benefits received by an alien
                                              the definitions for public charge and                     18 As stated in the Benefits Received Before           during periods in which the alien was
                                                                                                      Effective Date and Previously Excluded Benefits          present in the United States in a
                                              public benefits, and will now evaluate                  section of this rule, DHS will not apply this rule
                                                                                                      to benefits received before the effective date of the
                                                                                                                                                               classification that is exempt from the
                                                17 See Inadmissibility on Public Charge Grounds,      rule, except for those benefits that would have been     public charge ground of inadmissibility
                                              83 FR 51114 (proposed Oct. 10, 2018).                   considered under the 1999 Interim Field Guidance.        or for which the alien received a waiver


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00007   Fmt 4701    Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                     Exhibit A
                                                       Case 4:19-cv-05210-RMP                          ECF No. 1-1                 filed 08/14/19          PageID.184 Page 8 of 218
                                              41298            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              of the public charge inadmissibility                    future-looking requirement. DHS will                      • VAWA 2013 Public Charge
                                              ground.                                                 only consider whether the alien has                    Exemptions and the Affidavit of
                                                 • Public Benefits Received by                        received designated benefits for more                  Support Requirement for Certain
                                              Children Eligible for Acquisition of                    than 12 months in the aggregate within                 Employment-Based Petitions. DHS has
                                              Citizenship. DHS has revised the                        a 36-month period since obtaining the                  revised several regulatory provisions
                                              proposed definition of public benefit                   nonimmigrant status they wish to                       relating to T nonimmigrants, U
                                              that excluded from consideration                        extend or change, up until the time of                 nonimmigrants, VAWA self-petitioners,
                                              Medicaid received by children of U.S.                   adjudication of the extension of stay or               and qualified aliens as described in 8
                                              citizens whose lawful admission for                     change of status request.                              U.S.C. 1641(c). The proposed rule was
                                              permanent residence and subsequent                        • Victim of Severe Form of                           silent on the applicability of section
                                              residence in the legal and physical                     Trafficking in Persons (T)                             212(a)(4)(D) of the INA, 8 U.S.C.
                                              custody of their U.S. citizen parent will               Nonimmigrants Exemption. DHS has                       1182(a)(4)(D), which requires an
                                              result automatically in the child’s                     revised several regulatory provisions                  affidavit of support as described in
                                              acquisition of citizenship, or whose                    relating to individuals who have a                     section 213A of the INA, 8 U.S.C. 1183a,
                                              lawful admission for permanent                          pending application setting forth a                    for certain employment-based
                                              residence will result automatically in                  prima facie case for eligibility for T                 immigrant petitions. DHS has modified
                                              the child’s acquisition of citizenship                  nonimmigrant status, or who are present                the exemption provisions at 8 CFR
                                              upon finalization of adoption in the                    in the United States in valid T                        212.23(a) with respect to T
                                              United States by the U.S. citizen                       nonimmigrant status. In the proposed                   nonimmigrants, U nonimmigrants,
                                              parent(s) or, upon meeting other                        rule, DHS provided that T                              VAWA self-petitions, and certain
                                              eligibility criteria as required.19 DHS                 nonimmigrants applying for adjustment                  qualified aliens to accurately reflect
                                              has changed this provision to clarify                   of status were subject to the public                   changes codified by Congress in VAWA
                                              that public benefits, as defined in the                 charge inadmissibility ground and could                2013.21 An alien who falls under one of
                                              rule, do not include any public benefits                request a waiver of inadmissibility. DHS               the VAWA 2013 exemptions from
                                              that were or will be received by such                   has modified the provisions with                       public charge inadmissibility would not
                                              children.                                               respect to T nonimmigrants to                          need to demonstrate that he or she is not
                                                 • Benefits Provided for                              accurately reflect changes codified by                 likely at any time to become a public
                                              Institutionalization. The NPRM’s                        Congress in the Violence Against                       charge, but would need to submit a
                                              definition of public benefit included                   Women Reauthorization Act of 2013                      sufficient affidavit of support described
                                              benefits for long-term                                  (VAWA 2013).20 DHS has revised the                     in 213A of the INA, 8 U.S.C. 1183a, if
                                              institutionalization at government                      public charge inadmissibility exemption                adjusting under an employed-based
                                              expense. Following receipt of public                    provision proposed in the NPRM and                     category that requires one by statute.
                                              comment regarding specific benefits                     created new provisions to align these                  4. Totality of the Circumstances
                                              considered to provide for                               regulations with the changes to the law                Determination
                                              institutionalization, DHS has removed                   made by VAWA 2013. T nonimmigrants                        • The Alien is a Primary Caregiver for
                                              the reference to long-term                              applying for adjustment of status will no              Household Member as a Consideration
                                              institutionalization within the                         longer need to submit a waiver of                      in the Education and Skills Factor: DHS
                                              definition of public benefit, as the long-              inadmissibility for public charge                      has added a provision that would take
                                              term institutionalization benefits that                 purposes.                                              into consideration whether an alien is a
                                              DHS has in the past considered, and                       • Victims of Criminal Activity (U)                   primary caregiver of another in the
                                              intends to consider under this rule, are                Nonimmigrants Exemption. DHS has                       alien’s household, for example a child
                                              already part of the public benefit                      revised the regulatory provisions                      or elderly relative. This factor is
                                              definition, i.e., Temporary Assistance                  relating to the exemption from public                  intended to take into consideration
                                              for Needy Families (TANF),                              charge inadmissibility for individuals                 difficult-to-monetize contributions by
                                              Supplemental Security Income (SSI),                     who have a pending application for U                   aliens who may lack current
                                              and Medicaid.                                           nonimmigrant status, or who are granted                employment or an employment history
                                              3. Applicability to Nonimmigrants                       U nonimmigrant status, to align these                  due to their full time, unpaid care of
                                                                                                      regulations with the changes to the law                household members.
                                                 • ‘‘Likely to Receive’’ Public Benefits              made by VAWA 2013. In the proposed                        • Heavily Weighted Negative Factor
                                              and ‘‘Currently Receiving’’ Public                      rule, U nonimmigrant petitioners or                    for Receipt of Public Benefits above the
                                              Benefits Condition. Following receipt of                those granted U nonimmigrant status                    Threshold. Under the proposed rule, in
                                              public comments addressing the public                   were exempted from the public charge                   conducting the public charge
                                              benefit condition for nonimmigrants                     inadmissibility ground for purposes of                 inadmissibility determination, there
                                              seeking extension of stay or change of                  U nonimmigrant status or for purposes                  were two separate heavily weighted
                                              status, DHS has revised this provision.                 of adjustment of status under section                  factors related to the receipt of public
                                              Under the proposal, DHS would have                      245(m) of the Act, 8 U.S.C. 1255(m).                   benefits: (1) The alien is currently
                                              considered whether such an alien has                    DHS has clarified that, in general, U visa             receiving or is currently certified or
                                              received, is currently receiving, or is                 petitioners and those granted U                        approved to receive one or more public
                                              likely to receive public benefits in                    nonimmigrant status are exempt from a                  benefits and (2) an alien has received
                                              excess of the designated thresholds                     public charge inadmissibility                          one or more public benefits above the
                                              since obtaining the nonimmigrant status
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      determination in any future immigration                applicable threshold within the 36-
                                              the alien seeks to attend or from which                 benefit request that requires a finding of             months immediately preceding the
                                              the alien seeks to change. DHS has                      admissibility, not only adjustment of                  alien’s application for a visa, admission
                                              modified the provision by removing the                  status under section 245(m) of the Act,                or adjustment of status. DHS has
                                                19 See Child Citizenship Act of 2000, Public Law
                                                                                                      8 U.S.C. 1255(m).                                      consolidated these factors within one
                                              106–395, 114 Stat. 1631, 1631–33 (Oct. 30, 2000)
                                              (codified at section 320(a)–(b) of the Act, 8 U.S.C.      20 See Public Law 113–4, 127 Stat. 54 (Mar. 7,         21 See Public Law 113–4, 127 Stat. 54 (Mar. 7,

                                              1431(a)–(b)), in accordance with 8 CFR part 320.        2013).                                                 2013).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00008   Fmt 4701    Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                      Case 4:19-cv-05210-RMP                           ECF No. 1-1                 filed 08/14/19          PageID.185 Page 9 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                         41299

                                              heavily weighted negative factor. The                   of the most recent FPG for the alien’s                 ineligibility for a given benefit would
                                              factor will apply in cases where the                    household size, and not 125 percent of                 not be outcome-determinative, USCIS
                                              alien has received or has been certified                the FPG for the alien’s household size,                will consider the information in the
                                              or approved to receive one or more                      as proposed in the NPRM, in order to                   totality of the circumstances.
                                              public benefits for more than 12 months                 serve as a positive factor in the public                  • Education and Skills. To clarify
                                              within any 36-month period, beginning                   charge inadmissibility determination.                  additional types of documentation that
                                              no earlier than 36 months prior to the                     • Household Income and Public                       establish a steady employment history,
                                              alien’s application for admission or                    Benefits. DHS has revised the rule to                  DHS has revised the evidentiary
                                              adjustment of status.                                   clarify that the applicant’s gross                     considerations for the education and
                                                 • Heavily Weighted Positive Factor                   household income does not include any                  skills factor, to require that applicants
                                              for Private Health Insurance. In this                   household income from public benefits,                 submit, with their adjustment of status
                                              final rule DHS added a new heavily                      as defined in this rule.                               applications, federal tax return
                                              weighted positive factor for when the                      • Household Income from Illegal                     transcripts for the previous three years
                                              alien has private health insurance                      Activities. DHS has revised the rule to                or, if such transcripts are unavailable,
                                              appropriate for the expected period of                  clarify that household income from                     other credible and probative evidence,
                                              admission, and for which the alien does                 illegal activity or sources will not be                including an explanation of the
                                              not receive subsidies in the form of                    considered as part of the income, assets,              unavailability of such transcripts.
                                              premium tax credits (including advance                  or resources factor in the public charge
                                                                                                      inadmissibility determination. DHS has                 5. Public Charge Bond for Adjustment of
                                              premium tax credits) under the ACA.
                                                                                                      also consolidated the consideration of                 Status Applicants
                                              This heavily weighted positive factor is
                                              in addition to the positive factor that                 income from sources other than                            • Breach of Bonds and Threshold of
                                              would apply in circumstances where an                   household members into a single                        Public Benefit Receipt. In the NPRM,
                                              alien has sufficient household assets                   provision.                                             DHS proposed that a public charge bond
                                              and resources (including health                            • Household Income and Evidentiary                  is considered breached if the bonded
                                              insurance not considered to be a public                 Considerations. DHS amended the rule                   alien had used public benefits in the
                                              benefit under 8 CFR 212.22(b)) to cover                 to clarify that when assessing the alien’s             amount or for the duration established
                                              reasonably foreseeable medical costs,                   annual gross household income, DHS                     as the threshold in the proposed public
                                              including costs related to a medical                    considers the most recent federal tax-                 benefits definition. In this final rule,
                                              condition that is likely to require                     year transcripts from the United States                DHS has modified the threshold to a
                                              extensive medical treatment or                          Internal Revenue Service (IRS) for each                single duration-based threshold and has
                                              institutionalization or that will interfere             household member whose income will                     moved that threshold from the proposed
                                              with the alien’s ability to provide care                be considered. Additionally, DHS also                  public benefits definition into the
                                              for himself or herself, to attend school,               clarified that if the most recent tax-year             public charge definition. To ensure that
                                              or to work.                                             transcripts from the IRS are unavailable,              the bond breach conditions remain the
                                                 • Evidence of the Alien’s Health. In                 DHS will consider other credible and                   same in this final rule, DHS has revised
                                              response to concerns regarding the                      probative evidence of the household                    the rule, and incorporated the single
                                              qualifications of USCIS adjudicators to                 member’s income, including an                          duration threshold ‘‘for more than 12
                                              evaluate the alien’s health, DHS has                    explanation why the evidence is not                    months in the aggregate within any 36-
                                              revised the rule to clarify that, if the                available.                                             month period (such that, for instance,
                                              alien is required to undergo an                            • Fee Waivers and Categories                        receipt of two benefits in one month
                                              immigration medical examination from                    Excluded from Public Charge. DHS has                   counts as two months)’’ in the bond
                                              a civil surgeon or panel physician, DHS                 revised the rule to state that a fee waiver            breach determination.
                                              will generally defer to the immigration                 request or receipt would not be                           • Substitution. DHS has revised
                                              medical examination report when                         considered for purposes of determining                 proposed 8 CFR 213.1 to indicate that
                                              assessing whether the alien is more                     public charge inadmissibility if the fee               DHS will only offer public charge bonds
                                              likely than not at any time in the future               waiver was applied for, or granted, as                 of unlimited duration. Correspondingly,
                                              to become a public charge on account of                 part of an application for which a public              DHS has removed text that references
                                              a diagnosed medical condition unless                    charge inadmissibility determination                   bonds of limited durations or provisions
                                              there is evidence that the report is                    was not required.                                      that addressed the substitution of a
                                              incomplete. DHS, however, continues to                     • Public Benefit Disenrollment and                  bond of limited duration. DHS has
                                              permit the use of other documentation                   Eligibility. DHS has clarified in the rule             retained, however, the general bond
                                              regarding the alien’s medical                           how USCIS will consider past public                    substitution provision.
                                              conditions, as proposed in the NPRM, to                 benefits receipt, in the totality of the                  • Cancellation on the basis of
                                              assess whether the alien’s health makes                 circumstances. USCIS will consider                     Permanent Departure from the United
                                              the alien more likely than not to become                whether an alien has disenrolled or                    States. DHS has clarified that an alien
                                              a public charge at any time in the future.              requested to be disenrolled from the                   is only considered to have voluntarily
                                                 • Household Assets. DHS has revised                  public benefit(s). USCIS will also                     lost lawful permanent resident status for
                                              the rule to clarify that DHS considers an               consider, as part of the totality of the               the purposes of bond cancellation based
                                              alien’s ownership of significant assets                 circumstances, any evidence that the                   on a permanent departure when the
                                              similar to the standards in the affidavit               alien submits from a Federal, State,                   alien has submitted a record of
                                              of support regulations under 8 CFR                      local, or tribal agency administering a                abandonment of lawful permanent
                                                                                                      public benefit, that the alien has
khammond on DSKBBV9HB2PROD with RULES2




                                              213a.2(c)(2)(iii)(B).                                                                                          resident status on the form prescribed
                                                 • Household Income and                               specifically identified as showing that                by DHS and in accordance with the
                                              Servicemembers of the Armed Forces.                     the alien does not qualify or would not                form’s instructions, while the alien is
                                              DHS has revised the rule to clarify that                qualify for such public benefit by virtue              outside of the United States.
                                              if the applicant is on active duty, other               of, for instance, the alien’s annual gross                • Discretionary Cancellation. DHS
                                              than training, in the Armed Forces of                   household income or prospective                        has added language to this final rule to
                                              the United States, the applicant’s gross                immigration status, or length of stay.                 clarify that DHS retains discretion to
                                              household income may be 100 percent                     While an alien’s prospective                           cancel a public charge bond,


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00009   Fmt 4701    Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                   Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1                 filed 08/14/19            PageID.186 Page 10 of 218
                                              41300            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              notwithstanding an absence of a written                 complete a separate Form I–539A, and                     Forms I–485, I–129, I–129CW, and I–
                                              request from the obligor or alien, if DHS               provide information regarding the                        539, and for requesting or cancelling a
                                              determines that an alien otherwise                      derivative beneficiary’s applications for,               public charge bond using Form I–945
                                              meets the applicable eligibility                        or receipt of, public benefits, except                   and Form I–356, respectively.
                                              requirements.                                           where the nonimmigrant classification                       Over the first 10 years of
                                                • Bond Amount. In response to                         that the derivative beneficiary seeks to                 implementation, DHS estimates the total
                                              public comment, DHS has revised                         extend, or to which the alien seeks to                   quantified new direct costs of the final
                                              proposed 8 CFR 213.1 to reduce the                      change, is exempted from the public                      rule will be about $352,026,980
                                              minimum amount in which a public                        charge ground of inadmissibility.                        (undiscounted). In addition, DHS
                                              charge bond may be offered to $8,100,                                                                            estimates that the 10-year discounted
                                              annually adjusted for inflation based on                E. Summary of Costs and Benefits
                                                                                                                                                               total direct costs of this final rule will
                                              the Consumer Price Index for All Urban                     This rule will impose new costs on                    be about $300,286,154 at a 3 percent
                                              Consumers (CPI–U), and rounded up to                    the population applying to adjust status                 discount rate and about $247,249,020 at
                                              the nearest dollar.                                     using Form I–485 that are subject to the                 a 7 percent discount rate.
                                                • Bond Breach and Public Benefits                     public charge ground of inadmissibility.                    Simultaneously, DHS is eliminating
                                              Received while in a Status that is                      DHS will now require any adjustment                      the use and consideration of the Request
                                              Exempt from the Public Charge Ground                    applicants subject to the public charge                  for Exemption for Intending Immigrant’s
                                              of Inadmissibility. DHS has revised this                ground of inadmissibility and who are                    Affidavit of Support (Form I–864W),
                                              rule to clarify that DHS will not                       applying for adjustment of status on or                  currently applicable to certain classes of
                                              consider, as part of a public charge bond               after the effective date of this final rule              aliens. In lieu of Form I–864W, the alien
                                              breach determination, any public                        to submit a Form I–944 with their Form                   will indicate eligibility for the
                                              benefits received by an alien during                    I–485 to demonstrate they are not likely                 exemption of the affidavit of support
                                              periods for which the alien received a                  to become a public charge. Failure to                    requirement on Form I–485.
                                              waiver of the public charge                             submit the form, where required, may                        The final rule will also potentially
                                              inadmissibility ground. In the NPRM,                    result in a rejection or a denial of the                 impose new costs on obligors
                                              DHS had already proposed that public                    Form I–485 without a prior issuance of                   (individuals or companies) if an alien
                                              benefits received while in a public                     a Request for Evidence or Notice of                      has been determined to be likely at any
                                              charge exempt status following the                      Intent to Deny.22 Additionally, the                      time in the future to become a public
                                              initial grant of status as a lawful                     associated time burden estimate for                      charge and will be permitted to submit
                                              permanent resident, and any public                      completing Form I–485 will increase.                     a public charge bond, for which USCIS
                                              benefits received after the alien obtained                The rule will also impose additional                   will use the new Form I–945. DHS
                                              U.S. citizenship, would not be counted                  costs for those seeking extension of stay                estimates the total cost to file Form I–
                                              towards the bond breach determination.                  or change of status by filing a Petition                 945 will be, at minimum, about $34,166
                                              These exemptions remain unchanged in                    for a Nonimmigrant Worker (Form I–                       annually.23
                                              this final rule.                                        129); Petition for a CNMI-Only                              Moreover, the final rule will
                                                                                                      Nonimmigrant Transitional Worker                         potentially impose new costs on aliens
                                              6. Other Changes                                        (Form I–129CW); or Form I–539 and                        or obligors who submit Form I–356 as
                                                 • Prospective Application of the Rule.               Form I–539A, as applicable. The                          part of a request to cancel the public
                                              DHS clarified in 8 CFR 212.20, 214.1,                   associated time burden estimate for                      charge bond. DHS estimates the total
                                              and 248.1 that this final rule applies                  completing these forms will increase                     cost to file Form I–356 would be
                                              prospectively to applications and                       because these applicants will be                         approximately $824 annually.24
                                              petitions postmarked (or, if applicable,                required to demonstrate that they have                      The final rule will also result in a
                                              submitted electronically) on or after the               not received, since obtaining the                        reduction in transfer payments from the
                                              effective date. (DHS retained and further               nonimmigrant status that they seek to                    Federal Government to individuals who
                                              refined provisions addressing how it                    extend or from which they seek to                        may choose to disenroll from or forego
                                              will consider receipt of public benefits                change, and through the adjudication,                    enrollment in a public benefits program.
                                              before the effective date of this rule.)                public benefits as described in final 8                  Individuals who might choose to
                                                 • Technical Changes. DHS has also                    CFR 212.21(b) for more than 12 months                    disenroll from or forego future
                                              made miscellaneous technical edits to                   in the aggregate within any 36-month                     enrollment in a public benefits program
                                              reduce redundancy and improve                           period (such that, for instance, receipt of              include foreign-born non-citizens, as
                                              readability and clarity.                                two benefits in one month counts as two                  well as U.S. citizens who are members
                                                 • Changes to Form I–539A. DHS has                    months). Moreover, the rule will impose                  of mixed-status households,25 who may
                                              made non-substantive changes to                         new costs associated with the new                        otherwise be eligible for public benefits.
                                              Supplemental Information for                            public charge bond process, including                    DHS estimates that the total reduction
                                              Application to Extend/Change                            new costs for completing and filing a                    in transfer payments from the Federal
                                              Nonimmigrant Status (Form I–539A),                      Public Charge Bond (Form I–945), and                     and State governments will be
                                              which collects biographical information                 Request for Cancellation of Public
                                              about derivative beneficiaries named on                 Charge Bond (Form I–356).                                   23 Calculation: $35.59 (cost per obligor to file
                                              an applicant’s Application to Extend/                     DHS estimates that the additional                      Form I–945) * 960 (estimated annual population
                                              Change Nonimmigrant Status (Form I–                     total cost of the rule will be                           who would file Form I–945) = $34,166.40 = $34,166
                                              539). Form I–539A was published as a                    approximately $35,202,698 annually.                      (rounded) annual total cost to file Form I–945.
                                                                                                                                                                  24 Calculation: $33.00 (cost per obligor to file
                                              new form on March 8, 2019, to replace
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      This cost includes the population                        Form I–356) * 25 (estimated annual population who
                                              Supplement A of Form I–539. In light of                 applying to adjust status who are also                   would file Form I–356) = $825.00 annual total cost
                                              the creation of Form I–539A, DHS has                    required to file Form I–944, the                         to file Form I–356.
                                              moved the information collection                        opportunity costs of time associated                        25 DHS uses the term ‘‘foreign-born non-citizen’’

                                              regarding public benefits received by                   with such filings, as well the increased                 since it is the term the Census Bureau uses. DHS
                                                                                                                                                               generally interprets this term to mean alien in this
                                              the derivative beneficiaries from Form                  time burden estimates for completing                     analysis. In addition, DHS notes that the Census
                                              I–539 to Form I–539A. Each derivative                                                                            Bureau publishes much of the data used in this
                                              beneficiary of a Form I–539 will need to                  22 See   8 CFR 103.2(a)(7), (b)(8)(ii).                analysis.



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00010     Fmt 4701    Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                          Exhibit A
                                                         Case 4:19-cv-05210-RMP                       ECF No. 1-1              filed 08/14/19            PageID.187 Page 11 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                               41301

                                              approximately $2.47 billion annually                    result in reduced revenues for                        $729.40 per individual who must read
                                              due to disenrollment or foregone                        healthcare providers participating in                 and review the final rule.
                                              enrollment in public benefits programs                  Medicaid, companies that manufacture                     The final rule will produce some
                                              by foreign-born non-citizens who may                    medical supplies or pharmaceuticals,                  quantified benefits due to the regulatory
                                              be receiving public benefits. DHS                       grocery retailers participating in SNAP,              changes DHS is making. The final rule
                                              estimates that the 10-year discounted                   agricultural producers who grow foods                 will produce some benefits for T
                                              federal and state transfer payments                     that are eligible for purchase using                  nonimmigrants applying for adjustment
                                              reduction of this final rule will be                    SNAP benefits, or landlords                           of status based on their T nonimmigrant
                                              approximately $21.0 billion at a 3                      participating in federally funded
                                                                                                                                                            status, as this population will no longer
                                              percent discount rate and about $17.3                   housing programs.
                                                                                                         Additionally, the final rule will have             need to submit Application for Waiver
                                              billion at a 7 percent discount rate.
                                                                                                      new direct and indirect impacts on                    of Grounds of Inadmissibility (Form I–
                                              However, DHS notes there may be
                                                                                                      various entities and individuals                      601) seeking a waiver of the public
                                              additional reductions in transfer
                                              payments that we are unable to                          associated with regulatory                            charge ground of inadmissibility. DHS
                                              quantify.                                               familiarization with the provisions of                estimates the total benefit for this
                                                 There also may be additional                         the rule. Familiarization costs involve               population is $15,176 annually.28
                                              reductions in transfer payments from                    the time spent reading the details of a                  The primary benefit of the final rule
                                              states to individuals who may choose to                 rule to understand its changes. A                     would be to better ensure that aliens
                                              disenroll from or forego enrollment in                  foreign-born non-citizen (such as those               who are admitted to the United States,
                                              public benefits program. For example,                   contemplating disenrollment or                        seek extension of stay or change of
                                              the Federal Government funds all SNAP                   foregoing enrollment in a public                      status, or apply for adjustment of status
                                              food expenses, but only 50 percent of                   benefits program) might review the rule               will be self-sufficient, i.e., will rely on
                                              allowable administrative costs for                      to determine whether he or she is                     their own financial resources, as well as
                                              regular operating expenses.26 Similarly,                subject to the provisions of the final rule           the financial resources of the family,
                                              Federal Medical Assistance Percentages                  and may incur familiarization costs. To               sponsors, and private organizations.29
                                              (FMAP) in some U.S. Department of                       the extent that an individual or entity               DHS also anticipates that the final rule
                                              Health and Human Services (HHS)                         directly regulated by the rule incurs                 will produce some benefits from the
                                              programs, like Medicaid, can vary from                  familiarization costs, those                          elimination of Form I–864W. The
                                              between 50 percent to an enhanced rate                  familiarization costs are a direct cost of            elimination of this form will potentially
                                              of 100 percent in some cases.27 Since                   the rule. In addition to those individuals            reduce the number of forms USCIS
                                              the state share of federal financial                    or entities the rule directly regulates, a            would have to process. DHS estimates
                                              participation (FFP) varies from state to                wide variety of other entities would                  the amount of cost savings that will
                                              state, DHS uses the average FMAP                        likely choose to read and understand                  accrue from eliminating Form I–864W
                                              across all states and U.S. territories of 59            the rule and, therefore, would incur                  would be about $36.47 per petitioner.30
                                              percent to estimate the amount of state                 familiarization costs. For example,                   However, DHS is unable to determine
                                              transfer payments. Therefore, the 10-                   immigration lawyers, immigration                      the annual number of filings of Form I–
                                              year undiscounted amount of state                       advocacy groups, health care providers                864W and, therefore, currently is unable
                                              transfer payments of the provisions of                  of all types, non-profit organizations,               to estimate the total annual cost savings
                                              this final rule is about $1.01 billion                  non-governmental organizations, and                   of this change. Additionally, a public
                                              annually. The 10-year discounted                        religious organizations, among others,                charge bond process will also provide
                                              amount of state transfer payments of the                may need or want to become familiar                   benefits to applicants as they potentially
                                              provisions of this final rule would be                  with the provisions of this final rule.               will be given the opportunity for
                                              approximately $8.63 billion at a 3                      DHS believes such non-profit                          adjustment if otherwise admissible, at
                                              percent discount rate, and about $7.12                  organizations and other advocacy                      the discretion of DHS, after a
                                              billion at a 7 percent discount rate.                   groups might choose to read the rule to               determination that he or she is likely to
                                              Finally, DHS recognizes that reductions                 provide information to those foreign-                 become a public charge.
                                              in federal and state transfers under                    born non-citizens that might be affected
                                              federal benefit programs may have                       by a reduction in federal and state                      Table 1 provides a more detailed
                                              impacts on state and local economies,                   transfer payments. Familiarization costs              summary of the final provisions and
                                              large and small businesses, and                         incurred by those not directly regulated              their impacts.
                                              individuals. For example, the rule might                are indirect costs.                                     28 Calculation: $14,880 (Filing fees for Form
                                                                                                         DHS estimates the time that would be               I–601) + $296.48 (Opportunity cost of time for Form
                                                26 Per  section 16(a) of the Food and Nutrition Act   necessary to read this final rule would               I–601) = $15,176.48 = $15,176 (rounded) total
                                              of 2008, Public Law 110–234, tit. IV, 122 Stat. 923,    be approximately 16 to 20 hours per                   current estimated annual cost for filing T
                                              1092 (May 22, 2008) (codified as amended at 7                                                                 nonimmigrants filing Form I–601 seeking a waiver
                                              U.S.C. 2025). See also USDA, FNS Handbook 901,          person depending on an individual’s
                                                                                                                                                            of grounds of inadmissibility. Therefore, the
                                              at p. 41 (2017). Available at: https://fns-             average reading speed and level of                    estimated total benefits of the final rule for T
                                              prod.azureedge.net/sites/default/files/apd/FNS_         review, resulting in opportunity costs of             nonimmigrants applying for adjustment of status
                                              HB901_v2.2_internet_Ready_Format.pdf, (last
                                              visited July 26, 2019).
                                                                                                      time. An entity, such as a non-profit or              using Form I–601 seeking a waiver on grounds of
                                                 27 See Dep’t of Health and Human Servs. Notice,      advocacy group, may have more than                    inadmissibility will equal the current cost to file
                                                                                                      one person that reads the rule. Using the             Form I–601 for this population.
                                              Federal Financial Participation in State Assistance
                                                                                                                                                              29 See 8 U.S.C. 1601(1), (2)(A).
                                              Expenditures; Federal Matching Shares for               average total rate of compensation as                   30 Calculation of savings from opportunity cost of
                                              Medicaid, the Children’s Health Insurance Program,
khammond on DSKBBV9HB2PROD with RULES2




                                              and Aid to Needy Aged, Blind, or Disabled Persons
                                                                                                      $36.47 per hour for all occupations,                  time for no longer having to complete and submit
                                              for October 1, 2016 through September 30, 2017, 80      DHS estimates that the opportunity cost               Form I–864W: ($36.47 per hour * 1.0 hours) =
                                              FR 73779 (Nov. 25, 2015).                               of time will range from about $583.52 to              $36.47.




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00011   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.188 Page 12 of 218
                                              41302            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                                                   TABLE 1—SUMMARY OF MAJOR PROVISIONS AND ECONOMIC IMPACTS OF THE FINAL RULE
                                                                Provision                                        Purpose                                       Expected impact of final rule

                                              Revising 8 CFR 212.18. Application for             To clarify that T nonimmigrants seeking        Quantitative:
                                                Waivers of Inadmissibility in connection           adjustment of status are not subject         Benefits:
                                                with an application for adjustment of              to public charge ground of inadmis-          • Benefits of $15,176 annually to T nonimmigrants apply-
                                                status by T nonimmigrant status hold-              sibility.                                      ing for adjustment of status who will no longer need to
                                                ers.                                                                                              submit Form I–601 seeking a waiver on public charge
                                              Revising 8 CFR 245.23. Adjustment of                                                                grounds of inadmissibility.
                                                aliens in T nonimmigrant classification.                                                        Costs:
                                                                                                                                                • None.

                                              Adding 8 CFR 212.20. Purpose and ap-               To define the categories of aliens that        Quantitative:
                                                plicability of public charge inadmis-              are subject to the public charge de-         Benefits:
                                                sibility.                                          termination.                                 • Benefits of $36.47 per applicant from no longer having to
                                              Adding 8 CFR 212.21. Definitions ...........       To establish key definitions, including          complete and file Form I–864W.
                                              Adding 8 CFR 212.22. Public charge de-               ‘‘public charge,’’ ‘‘public benefit,’’       Costs:
                                                termination.                                       ‘‘likely to become a public charge,’’        • DHS anticipates a likely increase in the number of deni-
                                                                                                   ‘‘household,’’ and ‘‘receipt of public         als for adjustment of status applicants based on public
                                                                                                   benefits.’’                                    charge inadmissibility determinations due to formalizing
                                                                                                 Clarifies that evaluating public charge          and standardizing the criteria and process for inadmis-
                                                                                                   is a prospective determination based           sibility determinations.
                                                                                                   on the totality of the circumstances.        Quantitative:
                                                                                                 Outlines minimum and additional fac-           Benefits:
                                                                                                   tors considered when evaluating              • Better ensure that aliens who are seeking admission to
                                                                                                   whether an alien immigrant is inad-            the United States or apply for adjustment of status are
                                                                                                   missible based on the public charge            self-sufficient through an improved review process of the
                                                                                                   ground. Positive and negative factors          mandatory statutory factors.
                                                                                                   are weighed to determine an individ-
                                                                                                   ual’s likelihood of becoming a public
                                                                                                   charge at any time in the future.
                                              Adding 8 CFR 212.23. Exemptions and                Outlines exemptions and waivers for in-
                                                waivers for public charge ground of in-            admissibility based on the public
                                                admissibility.                                     charge ground.

                                              Adding 8 CFR 214.1(a)(3)(iv) and                   To provide, with limited exceptions, that      Quantitative:
                                                amending 8 CFR 214.1(c)(4)(iv). Non-               an application for extension of stay         Costs:
                                                immigrant general requirements.                    or change of nonimmigrant status will        • $6.1 million annually for an increased time burden for
                                              Amending 8 CFR 248.1(a) and adding 8                 be denied unless the applicant dem-            completing and filing Form I–129;
                                                CFR 248.1(c)(4). Change of non-                    onstrates that he or she has not re-         • $0.12 million annually for an increased time burden for
                                                immigrant classification eligibility.              ceived public benefits since obtaining         completing and filing Form I–129CW;
                                                                                                   the nonimmigrant status that he or           • $2.4 million annually for an increased time burden for
                                                                                                   she is seeking to extend or change,            completing and filing Form I–539.
                                                                                                   as defined in final 8 CFR 212.21(b),         Quantitative:
                                                                                                   for 12 months, in the aggregate,             Benefits:
                                                                                                   within a 36 month period.                    • Better ensures that aliens who are seeking to extend or
                                                                                                                                                  change to a status that is not exempt from the section
                                                                                                                                                  212(a)(4) inadmissibility ground who apply for extension
                                                                                                                                                  of stay or change of status continue to be self-sufficient
                                                                                                                                                  during the duration of their nonimmigrant stay.

                                              Amending 8 CFR 245. Adjustment of sta-             To outline requirements that aliens            Quantitative:
                                               tus to that of person admitted for lawful           submit a declaration of self-suffi-          Direct Costs:
                                               permanent residence.                                ciency on the form designated by             • Total annual direct costs of the final rule will range from
                                                                                                   DHS and any other evidence re-                 about $45.5 to $131.2 million, including:
                                                                                                   quested by DHS in the public charge              • $25.8 million to applicants who must file Form I–
                                                                                                   inadmissibility determination.                      944;
                                                                                                                                                    • $0.69 million to applicants applying to adjust status
                                                                                                                                                       using Form I–485 with an increased time burden;
                                                                                                                                                    • $0.34 million to public charge bond obligors for filing
                                                                                                                                                       Form I–945; and
                                                                                                                                                    • $823.50 to filers for filing Form I–356.
                                                                                                                                                • Total costs over a 10-year period will range from:
                                                                                                                                                    • $352.0 million for undiscounted costs;
                                                                                                                                                    • $300.1 million at a 3 percent discount rate; and
                                                                                                                                                    • $247.2 million at a 7 percent discount rate.
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                Transfer Payments
                                                                                                                                                • Total annual transfer payments of the final rule would be
                                                                                                                                                  about $2.47 billion from foreign-born non-citizens and
                                                                                                                                                  their households who disenroll from or forego enrollment
                                                                                                                                                  in public benefits programs. The federal-level share of
                                                                                                                                                  annual transfer payments will be about $1.46 billion and
                                                                                                                                                  the state-level share of annual transfer payments will be
                                                                                                                                                  about $1.01 billion.



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00012   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                      Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1                filed 08/14/19            PageID.189 Page 13 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                  41303

                                                          TABLE 1—SUMMARY OF MAJOR PROVISIONS AND ECONOMIC IMPACTS OF THE FINAL RULE—Continued
                                                                Provision                                          Purpose                                        Expected impact of final rule

                                                                                                                                                 • Total transfer payments over a 10-year period, including
                                                                                                                                                   the combined federal- and state-level shares, will be:
                                                                                                                                                      • $24.7 billion for undiscounted costs;
                                                                                                                                                      • $21.0 billion at a 3 percent discount rate; and
                                                                                                                                                      • $17.3 billion at a 7 percent discount rate.
                                                                                                                                                 Quantitative:
                                                                                                                                                 Benefits:
                                                                                                                                                 • Potential to make USCIS’ in the review of public charge
                                                                                                                                                   inadmissibility more effective.
                                                                                                                                                 Costs:
                                                                                                                                                 • DHS anticipates a likely increase in the number of deni-
                                                                                                                                                   als for adjustment of status applicants based on public
                                                                                                                                                   charge inadmissibility determinations due to formalizing
                                                                                                                                                   and standardizing the criteria and process for public
                                                                                                                                                   charge determination.
                                                                                                                                                 • Costs to various entities and individuals associated with
                                                                                                                                                   regulatory familiarization with the provisions of the final
                                                                                                                                                   rule. Costs will include the opportunity cost of time to
                                                                                                                                                   read the final rule and subsequently determine applica-
                                                                                                                                                   bility of the final rule’s provisions. DHS estimates that the
                                                                                                                                                   time to read this final rule in its entirety would be 16 to
                                                                                                                                                   20 hours per individual. DHS estimates that the oppor-
                                                                                                                                                   tunity cost of time will range from about $583.52 to
                                                                                                                                                   $729.40 per individual who must read and review the
                                                                                                                                                   final rule. However, DHS cannot determine the number
                                                                                                                                                   of individuals who will read the final rule.

                                                                                                                 Public Charge Bond Provisions

                                              Amending 8 CFR 103.6. Public charge                To set forth the Secretary’s discretion         Quantitative:
                                               bonds.                                              to approve bonds, cancellation, bond          Costs:
                                                                                                   schedules, and breach of bond, and            • $34,166 annually to obligors for submitting Public
                                                                                                   to move principles governing public             Charge Bond (Form I–945); and
                                                                                                   charge bonds to final 8 CFR 213.1.            • $823.50 annually to filers for submitting Request for
                                                                                                                                                   Cancellation of Public Charge Bond (Form I–356).
                                              Amending 8 CFR 103.7. Fees .................       To add fees for new Form I–945, Pub-            • Fees paid to bond companies to secure public charge
                                                                                                   lic Charge Bond, and Form I–356,                bonds. Fees could range from 1–15 percent of the public
                                                                                                   Request for Cancellation of Public              charge bond amount based on an individual’s credit
                                                                                                   Charge Bond.                                    score.
                                              Amending 8 CFR 213.1. Admission or                 In 8 CFR 213.1, to add specifics to the         Quantitative:
                                               adjustment of status of aliens on giving            public charge bond provision for              Benefits:
                                               of a public charge bond.                            aliens who are seeking adjustment of          • Potentially enable an alien who was found inadmissible
                                                                                                   status, including the discretionary             only on the public charge ground to adjust his or her sta-
                                                                                                   availability and the minimum amount             tus by posting a public charge bond with DHS.
                                                                                                   required for a public charge bond.
                                                 Source: USCIS analysis.


                                                DHS has prepared a full analysis of                   adjustment of status to that of a lawful                 skills, at a minimum.33 Some immigrant
                                              this rule according to Executive Orders                 permanent resident.31 Section 212(a)(4)                  and nonimmigrant categories are
                                              (E.O.) 12866 and 13563. This analysis                   of the Act, 8 U.S.C. 1182(a)(4) does not                 exempt from the public charge
                                              can be found in the docket for this                     directly apply to nonimmigrants seeking                  inadmissibility ground and other
                                              rulemaking or by searching for RIN                      extension of stay or change of status,32                 applicants may apply for a waiver of the
                                              1615–AA22 on www.regulations.gov.                       because extension of stay and change of                  public charge inadmissibility ground.34
                                                                                                      status applications are not applications                    Additionally, section 212(a)(4) of the
                                              II. Background                                                                                                   Act, 8 U.S.C. 1182(a)(4), permits the
                                                                                                      for a visa, admission, or adjustment of
                                              A. Public Charge Inadmissibility and                    status.                                                  consular officer, immigration officer, or
                                              Public Charge Bonds                                       The INA does not define ‘‘public                       an immigration judge to consider any
                                                                                                      charge.’’ It does specify that when                      affidavit of support submitted under
                                                Under section 212(a)(4) of the Act, 8                 determining if an alien is likely at any                 section 213A of the Act, 8 U.S.C. 1183a,
                                              U.S.C. 1182(a)(4), an alien who is an                   time to become a public charge,                          on the applicant’s behalf when
                                              applicant for a visa, admission, or                                                                              determining whether the applicant may
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      consular officers and immigration
                                              adjustment of status is inadmissible if                 officers must consider the alien’s age;                  become a public charge.35 In fact, with
                                              he or she is likely at any time to become               health; family status; assets, resources,
                                              a public charge. The public charge                      and financial status; and education and
                                                                                                                                                                 33 See INA section 212(a)(4)(B)(i), 8 U.S.C.

                                              ground of inadmissibility, therefore,                                                                            1182(a)(4)(B)(i).
                                                                                                                                                                 34 See proposed 8 CFR 212.23.
                                              applies to any alien applying for a visa                  31 See   INA section 212(a)(4), 8 U.S.C. 1182(a)(4).     35 See INA section 212(a)(4)(B)(ii), 8 U.S.C.
                                              to come to the United States temporarily                  32 See   INA section 214 and 248, 8 U.S.C. 1184 and    1182(a)(4)(B)(ii). When required, the applicant must
                                              or permanently, for admission, or for                   1258.                                                                                               Continued




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00013    Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                          Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.190 Page 14 of 218
                                              41304            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              very limited exceptions, aliens seeking                 similarly updated.43 USCIS has                          III. Public Comments on the Proposed
                                              family-based immigrant visas and                        continued to follow the 1999 Interim                    Rule
                                              adjustment of status, and a limited                     Field Guidance in its adjudications, and                A. Summary of Public Comments
                                              number of employment-based                              DOS has continued following the public
                                              immigrant visas and adjustment of                       charge guidance set forth in the FAM.44                    On October 10, 2018, DHS, USCIS
                                              status, must have a sufficient affidavit of                                                                     published a proposed rule in docket
                                                                                                         In the 1999 Interim Field Guidance,                  USCIS–2010–0012. The comment
                                              support or will be found inadmissible as
                                                                                                      public charge is defined to mean an                     period associated with the proposed
                                              likely to become a public charge.36
                                                 In general, if DHS has determined that               alien who is likely to become primarily                 rule closed at the end of December 10,
                                              an alien is inadmissible based on public                dependent 45 on the government for                      2018. DHS received a total of 266,077
                                              charge, but is otherwise admissible,                    subsistence, as demonstrated by either:                 public comment submissions in Docket
                                              DHS may admit the alien at DHS’s                           • Receipt of public cash assistance for              USCIS–2010–0012 in response to the
                                              discretion upon the alien posting a                     income maintenance; or                                  proposed rule. The majority of comment
                                              suitable and proper bond as determined                                                                          submissions were from individual or
                                                                                                         • Institutionalization for long-term                 anonymous commenters. Other
                                              by DHS.37 The purpose of issuing a                      care at government expense.
                                              public charge bond is to ensure that the                                                                        commenters included healthcare
                                              alien will not become a public charge in                   Under the 1999 Interim Field                         providers; research institutes and
                                              the future.38                                           Guidance, DHS did not consider receipt                  universities; law firms and individual
                                                                                                      of non-cash, supplemental and certain                   attorneys; federal, state, local, and tribal
                                              B. Current Public Charge Standards                      limited cash, and special purpose                       elected officials; State and local
                                                 As discussed in the NPRM,39 DHS                      benefits. Similarly, DHS did not                        government agencies; religious and
                                              currently makes public charge                           consider institutionalization for short                 community organizations; advocacy
                                              determinations in accordance with the                   periods of rehabilitation because it does               groups; unions; Federal Government
                                              1999 Interim Field Guidance.40 This                     not constitute primary dependence.46                    officials; and trade and business
                                              guidance explains how the agency                        As discussed in the NPRM, the use of                    organizations. While some commenters
                                              determines if a person is likely at any                                                                         provided support for the rule, the vast
                                                                                                      public charge bonds has decreased since
                                              time to become a public charge under                                                                            majority of commenters opposed the
                                                                                                      the introduction of enforceable
                                              section 212(a)(4) of the Act, 8 U.S.C.                                                                          rule.
                                                                                                      affidavits of support in section 213A of
                                              1182(a), for admission and adjustment                   the Act, 8 U.S.C. 1183a.47                              B. Requests To Extend Comment Period
                                              of status purposes, and whether a
                                              person has become a public charge                       C. Final Rule                                             Comment: Some commenters
                                              within five years of entry from causes                                                                          requested that DHS extend the comment
                                              not affirmatively shown to have arisen                    Following careful consideration of                    period. An individual commenter said
                                              since entry, and therefore deportable                   public comments received, DHS has                       the 60-day comment period is not
                                              under section 237(a)(5) of the Act, 8                   made modifications to the regulatory                    enough time for such a drastic policy
                                              U.S.C. 1227(a)(5).41 On May 26, 1999,                   text proposed in the NPRM, as                           and asserted it would be unfair to
                                              INS issued a proposed rule that would                   described above. The rationale for the                  American people to proceed with the
                                              have codified these policies in                         proposed rule and the reasoning                         proposed changes. Another individual
                                              regulation. Ultimately, however, INS                    provided in the background section of                   commenter asked USCIS to extend the
                                              did not publish a final rule conclusively               that rule remain valid, except as                       notice and comment period for an
                                              addressing these issues.42 DOS also                     described in this regulatory preamble.                  additional 90 days. A commenter wrote
                                              issued a cable to its consular officers at                                                                      that the 60-day comment period
                                                                                                      Section III of this preamble includes a
                                              that time, implementing similar                                                                                 provided inadequate time for its
                                                                                                      detailed summary and analysis of the
                                              guidance for visa adjudications, and its                                                                        members to meaningfully comment on
                                                                                                      public comments. Comments may be                        the proposed rule, and requested a
                                              Foreign Affairs Manual (FAM) was                        reviewed at the Federal Docket                          further 60-day extension. Another
                                                                                                      Management System (FDMS) at http://                     commenter urged that DHS consider
                                              submit an Affidavit of Support Under Section 213A       www.regulations.gov, docket number
                                              of the INA (Form I–864).                                                                                        extending the notice and comment
                                                 36 See INA section 212(a)(4)(C), (D), 8 U.S.C.       USCIS–2010–0012.                                        period for the docket until all interested
                                              1182(a)(4)(C), (D). A sufficient affidavit of support                                                           individuals have the opportunity to
                                              is one in which the sponsor has demonstrated that          43 See Inadmissibility and Deportability on Public
                                                                                                                                                              provide input. The commenter said it is
                                              he or she has enough income and/or assets to            Charge Grounds, 64 FR 28676, 28680 (proposed
                                              maintain the sponsored alien and the rest of the                                                                standard practice for an agency to
                                                                                                      May 26, 1999).
                                              sponsor’s household at 125% of the FPG for that
                                                                                                         44 See Children’s Health Insurance Program
                                                                                                                                                              extend a notice and comment period
                                              household size (or at 100 percent of the FPG if the                                                             when circumstance suggest that
                                              sponsor is active duty in the U.S. Armed Forces or      Reauthorization Act of 2009, Public Law 111–3, sec.
                                                                                                      214, 123 Stat. 8, 56 (Feb. 4, 2009); 9 FAM 302.8–
                                                                                                                                                              additional input may be beneficial.
                                              U.S. Coast Guard).
                                                 37 See INA section 213, 8 U.S.C. 1183; see also 8    2(B)(2), Determining ‘‘Totality of Circumstances,’’       Response: DHS believes that the 60-
                                              CFR 103.6; 8 CFR 213.1.                                 (g) Public Charge Bonds, https://fam.state.gov/fam/     day comment period provided an
                                                 38 Matter of Viado, 19 I&N Dec. 252, 253 (BIA        09fam/09fam030208.html (last visited July 26,           adequate opportunity for public input,
                                              1985).                                                  2019). Note, on July 10, 2018, DOS amended 9 FAM        and declines to extend the comment
                                                 39 See Inadmissibility on Public Charge Grounds,     302.8.                                                  period. The Administrative Procedure
                                              83 FR 51114, 51133 (proposed Oct. 10, 2018).               45 Former INS defined ‘‘primarily dependent’’ as
                                                 40 See 64 FR 28689 (May 26, 1999).
                                                                                                                                                              Act (APA) is silent regarding the
                                                                                                      ‘‘the majority’’ or ‘‘more than 50 percent.’’
khammond on DSKBBV9HB2PROD with RULES2




                                                 41 See 64 FR 28689 (May 26, 1999). In addition
                                                                                                                                                              duration of the public comment period,
                                                                                                         46 Similar to DHS, DOS has been making public
                                              to the 1999 Interim Field Guidance, INS proposed                                                                and does not establish a minimum
                                                                                                      charge inadmissibility determinations using the
                                              promulgating these policies through rulemaking,
                                                                                                      same legal framework, as reflected in the FAM. See
                                                                                                                                                              duration.48 However, the 60-day
                                              which was never concluded. See Inadmissibility                                                                  comment period is in line with E.O.
                                              and Deportability on Public Charge Grounds, 64 FR       9 FAM 302.8, Public Charge—INA 212(a)(4),
                                              28676 (proposed May 26, 1999).                          https://fam.state.gov/FAM/09FAM/                        12866, which encourages agencies to
                                                 42 See Inadmissibility and Deportability on Public   09FAM030208.html (last visited July 26, 2019).          provide at least 60 days for the public
                                                                                                         47 See Inadmissibility on Public Charge Grounds,
                                              Charge Grounds, 64 FR 28676 (proposed May 26,
                                              1999).                                                  83 FR 51114, 51219 (proposed Oct. 10, 2018).             48 See   5 U.S.C. 553(c).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00014   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM      14AUR2
                                                                                                                                                                                           Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.191 Page 15 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                         41305

                                              to comment on economically significant                  1182(a)(4), including the changes to this             the United States. Rather, the purpose of
                                              rules. The sufficiency of the 60-day                    ground made in 1996.49 DHS, however,                  this rule is to implement the public
                                              comment period provided in this rule is                 disagrees with comments suggesting                    charge ground of inadmissibility
                                              supported by the over 266,000 public                    that this rule addresses, or should                   consistent with the principles of self-
                                              comments received. The public,                          address, eligibility for government                   sufficiency set forth by Congress, and to
                                              including attorneys; federal, state, local,             benefits programs. DHS also disagrees                 minimize the incentive of aliens to
                                              and tribal elected officials; and                       that the rule addresses eligibility for               attempt to immigrate to, or to adjust
                                              advocacy organizations provided a great                 public benefits by certain specified                  status in, the United States due to the
                                              number of detailed and informative                      groups, such as aliens unlawfully                     availability of public benefits.50 While
                                              comments. In addition, DHS notes that                   present, or DACA recipients. Neither the              the rule may result in reductions in
                                              the proposed rule had been listed in the                public charge ground of inadmissibility               overall alien enrollment in certain
                                              publicly available Unified Agenda of                    nor this final rule govern eligibility for            public benefit programs, improve the
                                              Federal Regulatory and Deregulatory                     public benefits; they govern which                    ability of U.S. citizens to obtain public
                                              Actions since the Fall 2017 publication.                aliens are inadmissible or ineligible for             benefits for which they are eligible, or
                                              Given the quantity and quality of                       admission or adjustment of status. This               otherwise benefit the U.S. economy, this
                                              comments received in response to the                    final rule does not address the                       rule does not directly regulate these
                                              proposed rule, and other publicly                       government’s responsibility to care for               matters.
                                              available information regarding the rule,               foreign nationals and does not address
                                              DHS believes that the 60-day comment                                                                             Comment: Some commenters stated
                                                                                                      which aliens are, or should be, eligible
                                              period has been sufficient.                                                                                   that there should be more stringent
                                                                                                      to receive public benefits.
                                                                                                         DHS also disagrees with suggestions                immigration standards generally and
                                              C. Comments Expressing General                                                                                reductions in the number of immigrants
                                              Support for the NPRM                                    that this rule is aimed at making sure
                                                                                                      poor people are not able to enter the                 in the United States. Some commenters
                                                 Comment: Many commenters stated                      United States. As noted previously, the               stated that immigrants are ‘‘abusing’’ the
                                              that immigrants should be self-                         rule aims to ensure that aliens subject to            U.S. welfare system. Other commenters
                                              sufficient. Many commenters stated that                 the public charge ground of                           offered general support for the NPRM
                                              aliens should not be permitted to accept                inadmissibility are self-sufficient. An               without further explanation.
                                              government benefits or depend on U.S.                   alien’s assets, resources, and financial                 Response: DHS does not intend this
                                              taxpayer money to support themselves if                 status is one factor that is considered in            rule to reduce overall immigration
                                              they want to obtain green cards.                        the totality of the circumstances when                levels to the United States. Instead, this
                                              Commenters stated that immigrants                       making a public charge inadmissibility                rule is an exercise of DHS’s authority to
                                              should be productive members of                         determination and is not outcome                      interpret the public charge ground of
                                              society to gain admission to the United                 determinative.                                        inadmissibility. Fraud or abuse in alien
                                              States and should not be a burden on                       Comment: Some commenters stated                    enrollment in public benefits programs
                                              the state. One commenter said that                      that the rule will have a positive impact             is of course problematic, but the public
                                              migrants should not be able to obtain                   on the U.S. economy and job creation,                 charge ground of inadmissibility applies
                                              welfare unless they have a minimum                      and will protect the social safety net.               to an alien who is likely at any time to
                                              working record in the United States.                    Numerous commenters mentioned that                    become a public charge, regardless of
                                              Another commenter supported the rule                    public assistance should be reserved for              whether such alien is likely to
                                              and said that illegal immigration needs                 U.S. citizens who need help and not
                                              to stop. One commenter said that this                                                                         fraudulently obtain public benefits or
                                                                                                      immigrants who arrive unable to                       abuse the public benefits system. With
                                              country does not need more poor                         contribute to the nation’s well-being.
                                              people. A commenter said that                                                                                 respect to comments about an alien
                                                                                                         Other commenters stated that as more               receiving public benefits for which he or
                                              immigrants who cannot support                           immigrants look to come to the United
                                              themselves should not come to the                                                                             she was not eligible, DHS notes that to
                                                                                                      States, the proposed public charge rule               the extent that an alien obtains such a
                                              United States. Other commenters said                    is needed to preserve the ‘‘American
                                              that the United States should not be                                                                          benefit by falsely claiming to be a U.S.
                                                                                                      Dream’’ for future generations and to                 citizen, the alien may be inadmissible
                                              responsible for taking care of people                   prevent the current generation from
                                              from other countries. One commenter                                                                           for falsely claiming U.S. citizenship
                                                                                                      having to shoulder the financial burden               (section 212(a)(6)(C)(ii) of the Act, 8
                                              noted that this rule will address the                   of paying for foreign nationals who
                                              problem of public assistance use by                                                                           U.S.C. 1182(a)(6)(C)(ii)), depending on
                                                                                                      cannot provide for themselves.                        the circumstances by which he or she
                                              unauthorized aliens seeking to legalize                    Response: This rule does not aim to
                                              their status, DACA recipients, and any                                                                        received the benefits improperly.
                                                                                                      address the U.S. economy, job creation,               Additionally, to the extent that an
                                              other immigrants who want to legalize                   protection of the social safety net or the
                                              their status but who are unable to                                                                            applicant who has obtained public
                                                                                                      ‘‘American dream,’’ curtail spending on               benefits through fraud or
                                              support themselves or their families.                   public assistance, or ensure that public
                                              Another commenter indicated that the                                                                          misrepresentation subsequently applies
                                                                                                      assistance will be reserved for U.S.                  for an immigration benefit for which a
                                              rule will encourage immigrants to work                  citizens. This rule also does not attempt
                                              hard and become self-sufficient.                                                                              favorable exercise of discretion is
                                                                                                      to curtail efforts to address broader                 required, the fraud or misrepresentation
                                                 Response: DHS agrees that applicants                 economic and health problems,
                                              for admission and adjustment of status                                                                        can be considered in deciding whether
                                                                                                      including with respect to people outside              to favorably exercise that discretion.
                                              who are subject to the public charge
khammond on DSKBBV9HB2PROD with RULES2




                                              ground of inadmissibility should be self-                 49 See IIRIRA, Public Law 104–208, div. C, sec.
                                                                                                                                                            However, public benefits that an alien
                                              sufficient and should not depend on the                 531, 110 Stat. 3009–546, 3009–674 (Sept. 30, 1996)    obtains unlawfully are outside of the
                                              government to meet their needs, and                     (amending INA section 212(a)(4), 8 U.S.C.             scope of this rulemaking, which only
                                              this rule seeks to better ensure self-                  1182(a)(4)); H.R. Rep. No. 104–828 at 240–41 (1996)   addresses inadmissibility based on the
                                                                                                      (Conf. Rep.) (‘‘This section amends INA section       public charge ground of inadmissibility.
                                              sufficiency. DHS firmly believes that                   212(a)(4) to expand the public charge ground of
                                              this was Congress’ intent in enacting                   inadmissibility. . . . Self-reliance is one of the
                                              section 212(a)(4) of the Act, 8 U.S.C.                  most fundamental principles of immigration law.’’).     50 See   8 U.S.C. 1601.



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00015   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                        Exhibit A
                                                     Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19            PageID.192 Page 16 of 218
                                              41306             Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              D. Comments Expressing General                            212(a)(4) of the Act, 8 U.S.C. 1182(a)(4),             individual alien, who is seeking to be
                                              Opposition to the NPRM                                    including as recently as 1996.52 DHS                   admitted to the United States or who is
                                                                                                        agrees with the commenter that                         applying for adjustment of status, is
                                              1. Purpose of the Rule and Self
                                                                                                        immigration laws and policies serve                    likely to become a public charge at any
                                              Sufficiency
                                                                                                        many purposes, including goals such as                 time in the future. This determination is
                                                 Comment: Commenters stated that the                    family unity, diversity, humanitarian                  made following consideration of the
                                              proposed rule represented an ineffective                  assistance. However, U.S. immigration                  totality of the alien’s individual
                                              solution to a non-existent problem—a                      laws balance competing values. For                     circumstances and is a predictive
                                              lack of self-sufficiency among                            example, the criminal grounds of                       assessment.
                                              immigrants. A commenter indicated that                    inadmissibility53 are designed to protect                 Comment: A commenter stated that
                                              the proposed rule emphasized that the                     the United States and its citizens from                section 212(a)(4) of the Act, 8 U.S.C.
                                              self-sufficiency of immigrants is a long-                 harm and threats to public safety,54                   1182(a)(4) neither mentioned or
                                              standing congressional policy, yet did                    while health-related grounds of                        discussed self-sufficiency nor identified
                                              not provide sufficient data that                          inadmissibility are intended to protect                self-sufficiency as a criteria in the
                                              dependency on the government and/or                       the health of the United States                        determination and therefore disagreed
                                              government benefits is a problem within                   population.55 These grounds of                         with primary purpose of the rule
                                              immigrant communities, especially in                      inadmissibility are valid exercises of                 outlined in the NPRM. Given the close
                                              light of data showing that immigrants                     congressional authority,                               proximity in time when PRWORA and
                                              have been shown generally to make very                    notwithstanding that such grounds of                   Illegal Immigration Reform and
                                              strong economic contributions to the                      inadmissibility may sometimes impede                   Immigrant Responsibility Act of 1996
                                              country. The commenter stated that, for                   family unity, and notwithstanding that                 (IIRIRA) passed, the commenter
                                              example, in 2014 immigrant-led                            in many individual aliens’ cases, such                 considered it significant that Congress
                                              households in Massachusetts paid                          grounds of inadmissibility may not be                  restricted an immigrant’s eligibility for
                                              nearly $10 billion dollars in federal,                    implicated. Similarly, here, Congress,                 public benefits with PRWORA, yet
                                              state, and local taxes, and represented                   though legislation, addressed various                  IIRIRA codified the minimum
                                              nearly $28 billion dollars in spending                    policy considerations when determining                 mandatory factors without PRWORA’s
                                              power.                                                    whether a foreign national should be                   articulated self-sufficiency principles as
                                                 Additionally, commenters expressed                     admitted to the United States, including               relied on by DHS in the NPRM. The
                                              concern that the text of the rule suggests                whether an individual who is likely at                 commenter indicated that both
                                              that it is the main responsibility of our                 any time in the future to become a                     PRWORA and IIRIRA, were considered
                                              nation’s immigration system—and the                       public charge should be admitted to the                in the 1999 Interim Field Guidance
                                              agencies which run it—to cultivate or                     United States. Therefore, while self-                  because PRWORA and IIRIRA had
                                              maintain a national ethos of ‘‘self-                      sufficiency may not be the primary                     created widespread confusion about
                                              sufficiency.’’ A commenter indicated                      purpose of U.S. immigration laws, it is                permissible public benefit receipt in
                                              that immigration policies and systems                     one consideration put into place by                    relation to public charge
                                              are meant to achieve a number of                          Congress.                                              inadmissibility. The commenter stated
                                              different goals, such as family unity,                       DHS is under no obligation to                       that the current rule failed to identify
                                              diversity, humanitarian assistance, and                   demonstrate that all or most aliens in                 post-1999 laws, data, or experience,
                                              ensuring sufficient labor. Commenters                     the United States are not self-sufficient.             such as congressional authorities or
                                              stated that safeguarding our nation from                  To the extent that an alien is self-                   other information not already taken into
                                              individuals that may at some point need                   sufficient, the alien is unlikely to be                account by INS in developing the 1999
                                              government support is not the singular                    affected by this rule. In the NPRM, DHS                Interim Field Guidance that informed
                                              or even primary purpose of our system                     did provide extensive data on the lack                 DHS’s development of the proposed
                                              of immigration.                                           of self-sufficiency among certain aliens,              rule. The commenter therefore
                                                 Response: DHS disagrees with the                       and showed how the minimum                             requested that DHS in its final rule
                                              commenters that ensuring the self-                        statutory factors identified by Congress               identify and describe legal authorities or
                                              sufficiency of immigrants is                              relate to the self-sufficiency of                      information other than the authorities
                                              unnecessary, or that a lack of self-                      individuals and their receipt of public                which predated the 1999 Interim Field
                                              sufficiency is a non-existent problem.                    benefits.56 DHS acknowledges that                      Guidance and that were relied on by
                                              As outlined in the NPRM, Congress                         immigrants provide significant                         INS, which DHS considered in
                                              clearly declared, in its policy statement                 contribution to the United States as a                 developing its proposed definition of
                                              in PRWORA, that self-sufficiency has                      whole and within their communities, as                 public charge. The commenter stated
                                              been a basic principle of United States                   demonstrated by data and information                   that if Congress had wanted to achieve
                                              immigration law since this country’s                      provided by many commenters.                           the self-sufficiency or cost-savings goals
                                              earliest immigration statutes and that it                 However, the focus of the inquiry for                  identified by the NPRM it could alter
                                              should continue to be a governing                         public charge purposes is whether an                   the eligibility rules for the enumerated
                                              principle in the United States.51                                                                                programs, but has not changed the
                                              Congress also has maintained the public                     52 See IIRIRA, Public Law 104–208, div. C, sec.      public benefit eligibility requirements,
                                              charge ground of inadmissibility in law                   531, 110 Stat. 3009–546, 3009–674 (Sept. 30, 1996)     and expanded eligibility for some
                                              since 1882. DHS believes that applicants                  (amending INA section 212(a)(4), 8 U.S.C.              programs following the enactment of
                                                                                                        1182(a)(4)); H.R. Rep. No. 104–828 at 240–41 (1996)
                                              for admission and adjustment of status                    (Conf. Rep.) (‘‘This section amends INA section        PRWORA and IIRIRA in 1996, such as
khammond on DSKBBV9HB2PROD with RULES2




                                              who are subject to the public charge                      212(a)(4) to expand the public charge ground of        in 2002, when Congress restored SNAP
                                              ground of inadmissibility should be self-                 inadmissibility. . . . Self-reliance is one of the     eligibility for all qualified immigrant
                                              sufficient and should not depend on the                   most fundamental principles of immigration law.’’).    children.
                                                                                                          53 See INA section 212(a)(2), 8 U.S.C. 1182(a)(2).
                                              government to meet their needs, and                         54 See INA section 212(a)(2), 8 U.S.C. 1182(a)(2).
                                                                                                                                                                  Response: Although DHS agrees with
                                              DHS firmly believes that this was                           55 See INA section 212(a)(1), 8 U.S.C. 1182(a)(1).
                                                                                                                                                               the commenter that self-sufficiency is
                                              Congress’ intent in enacting section                        56 See throughout the NPRM, Inadmissibility on       not mentioned in section 212(a)(4) of
                                                                                                        Public Charge Grounds, 83 FR 51114 (proposed           the Act, 8 U.S.C. 1182(a)(4), DHS
                                                51 See   8 U.S.C. 1601.                                 October 10, 2018).                                     maintains, as outlined in the NPRM,


                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00016   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                     Exhibit A
                                                      Case 4:19-cv-05210-RMP                            ECF No. 1-1              filed 08/14/19              PageID.193 Page 17 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                             41307

                                              that this principle, a congressional’                     2002, Public Law 107–17, (May 13,                           Response: DHS strongly disagrees
                                              policy objective, informs and has                         2002), Section 4401, restored SSI                        with the comment that that DHS’s
                                              informed public charge determinations.                    benefits for any person who was                          regulatory framework was designed to
                                              Based on the administrative and                           lawfully residing in the United States on                achieve the same effects as changing
                                              legislative context discussed in the                      August 22, 1996; restored SNAP for all                   eligibility requirements—decreased and
                                              NPRM,57 including congressional                           children under 18; and provided that                     foregone enrollment in public benefit
                                              records relating to debates addressing                    ‘‘qualified aliens’’ 60 were eligible for                programs by certain populations—and
                                              self-sufficiency prior to Congress’                       SNAP after five years of entry into the                  therefore, usurped Congress’ role.
                                              passing of IIRIRA,58 DHS’s view of self-                  United States. In 2007, Section 525 of                   Although DHS acknowledges that the
                                              sufficiency and its role in the public                    the Consolidated Appropriations Act for                  rule, once effective, may lead
                                              charge determination remains                              Fiscal Year (FY) 2008 61 provided for                    individuals to disenroll or choose to
                                              unchanged. In fact, DHS considers the                     Iraqi and Afghan foreign nationals to                    forego enrollment from public benefits,
                                              proximity of the passage of both                          obtain benefits.                                         the rule does not change eligibility
                                              PRWORA and IIRIRA as an indication                           These provision and others restoring                  requirements for public benefits. The
                                              that Congress associated public charge                    or providing public benefit access to                    rule only provides for whether an alien
                                              closely with the principles governing                     immigrants are incorporated to the                       is admissible into the United States,
                                              PRWORA, and that Congress must have                       statutory provisions governing                           which is a matter of immigration law for
                                              recognized that it made certain public                    PRWORA, 8 U.S.C. 1611. Therefore, this                   the Federal Government and delegated
                                              benefits available to some aliens who                     rule is informed by all the                              to DHS.
                                              are also subject to the public charge                     documentation and data presented                         2. Requests for Reconsideration and
                                              grounds of inadmissibility, even though                   before the 1999 Interim Field Guidance,                  Withdrawal of NPRM
                                              receipt of such benefits could render the                 as well as relevant subsequent
                                              alien inadmissible as likely to become a                                                                              Comment: Several commenters asked
                                                                                                        legislation, and relevant case law. DHS                  that DHS reconsider the rule and
                                              public charge. Additionally, as outlined                  would note that precedential decisions
                                              in the NPRM, DHS does not believe that                                                                             withdraw it, stating that the rule is
                                                                                                        and other materials cited by DHS do not                  unnecessary and would place an undue
                                              the plain text of section 212(a)(4) of the                lose persuasive value for purposes of
                                              Act, 8 U.S.C. 1182(a)(4), INS’s                                                                                    burden on DHS and immigrants. One
                                                                                                        DHS’s interpretation simply because                      commenter stated the proposed rule’s
                                              discussion of PRWORA and IIRIRA, and
                                                                                                        they were also addressed in the 1999                     preamble does not establish a sufficient
                                              the case law cited by INS or DHS
                                                                                                        proposed rule and 1999 Interim                           justification for the proposed revisions.
                                              requires the adoption of the legacy INS
                                                                                                        Guidance.62 Further, although                            Another commenter stated that the
                                              interpretations for purposes of public
                                                                                                        subsequent legislation, such as                          NPRM was too long and discouraged the
                                              charge. As discussed in detail
                                                                                                        Congress’s expansion of SNAP,                            public from commenting on the
                                              throughout the NPRM and below, the
                                                                                                        expanded eligibility of public benefits to               proposed rule. Some commenters
                                              term public charge is ambiguous, and
                                                                                                        certain aliens, Congress has not                         expressed concern that the rule conflicts
                                              neither the statute nor case law
                                                                                                        subsequently changed the section                         with local, state, and federal initiatives,
                                              prescribe the degree to which an alien
                                                                                                        212(a)(4) of the Act, 8 U.S.C. 1182,                     including undermining community-
                                              must be receiving public benefits to be
                                                                                                        which governs the public charge                          based, non-profit efforts, and making the
                                              considered a public charge. DHS
                                                                                                        inadmissibility determination.63                         immigration system inefficient. Several
                                              remains convinced that its
                                              interpretation is permissible and                            Comment: A commenter stated that                      commenters stated that DHS should
                                              reasonable.                                               Congress, not DHS, may change                            focus on promoting a rule that
                                                 DHS disagrees with the commenter                       statutory eligibility requirements for                   strengthens, rather than undermines,
                                              that the NPRM failed to identify post-                    federally-administered public benefits                   immigrants’ ability to support
                                              1999 laws, data, or experience, such as                   programs, including the ones listed in                   themselves. Some commenters
                                              congressional authorities or other                        the NPRM. The commenter stated that                      requested that the rule be withdrawn in
                                              information not already taken into                        DHS’s regulatory framework was                           its entirety, and that the 1999 Interim
                                              account by INS in developing current                      designed to achieve the same effects as                  Field Guidance remain in effect.
                                              public charge policy that informed                        changing eligibility requirements—                          Response: DHS will not retract the
                                              DHS’s development of the proposed                         decreased and foregone enrollment in                     proposed rule and is concluding the
                                              rule. Post-PRWORA, Congress did                           public benefit programs by certain                       public charge inadmissibility
                                              restore some public benefit eligibility                   populations—and therefore, usurped                       rulemaking through the publication of
                                              for aliens. DHS acknowledged these                        Congress’ role.                                          this final rule. DHS is committed to
                                              developments in the NPRM preamble.59                                                                               implementing section 212(a)(4) of the
                                              For example, DHS incorporated the                           60 ‘‘Qualified aliens’’ generally includes lawful      Act, 8 U.S.C. 1182(a)(4), consistent with
                                              discussion that in 2002, the Farm                         permanent resident aliens, refugees/asylees, and         the principles of self-sufficiency set
                                                                                                        other non-temporary legal residents (such as Cuban/      forth by Congress. As required by the
                                              Security and Rural Investment Act of                      Haitian entrants).
                                                                                                          61 Public Law 110–161 (Dec. 26, 2007).
                                                                                                                                                                 statute and reflected in this rule, DHS’s
                                                57 See  83 FR 51114 (Oct. 10, 2018).                      62 For example, precedent decisions issued by the
                                                                                                                                                                 public charge inadmissibility
                                                58 See  142 Cong. Rec. S4609 (May 2, 1996)              Executive Office for Immigration Review (EOIR)           determinations will involve an
                                              (statement of Sen. Byrd) (‘‘[S]elf-sufficiency will be    and the Attorney General are binding on DHS until        assessment of the mandatory factors as
                                              the watchword for those coming to the United              overruled. See 8 CFR 103.3(c), 103.10(b), 1003.1(g);     they relate to the likelihood of an
                                              States. By making noncitizens ineligible for Federal      see, e.g., Matter of E–L–H–, 23 I&N Dec. 814, 817
khammond on DSKBBV9HB2PROD with RULES2




                                              means-tested programs, and by ‘deeming’ a                 (BIA 2005) (finding that a published Board decision
                                                                                                                                                                 applicant becoming a public charge at
                                              sponsor’s income attributable to an immigrant, the        has precedential effect unless and until modified or     any time in the future.
                                              American taxpayer will no longer be financially           overruled by the Attorney General, the Board,               Comment: Multiple commenters said
                                              responsible for new arrivals.’’), available at https://   Congress, or a Federal court.).                          the rule should be withdrawn, the 1999
                                              www.congress.gov/crec/1996/05/02/CREC-1996-05-              63 Cf. Cyan, Inc. v. Beaver Cty. Emp. Ret. Fund,
                                                                                                                                                                 Interim Field Guidance should remain
                                              02-pt1-PgS4592.pdf. (last visited July 26. 2019).         138 S. Ct. 1061, 1070 (2018) (explaining that, if
                                                 59 See Inadmissibility on Public Charge Grounds,       Congress had wanted to deprive state courts of
                                                                                                                                                                 in place, and that the proposed rule is
                                              83 FR 51114, 51126–51133 (proposed October 10,            jurisdiction over certain class actions, it could have   a drastic change from the 1999 Interim
                                              2018).                                                    easily done so by inserting a provision).                Field Guidance. Many said that the 1999


                                         VerDate Sep<11>2014    21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00017   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                       Exhibit A
                                                      Case 4:19-cv-05210-RMP                          ECF No. 1-1              filed 08/14/19                PageID.194 Page 18 of 218
                                              41308            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              Interim Field Guidance is consistent                      Response: DHS agrees that this rule                   convened to accomplish the
                                              with congressional intent and case law                  takes a different approach to                           Administration’s goals rather than
                                              and should not be abandoned. One                        interpreting the public charge ground of                proceeding with the public charge rule,
                                              commenter noted that the 1999 Interim                   inadmissibility than the 1999 NPRM,                     which the commenter asserted will have
                                              Field Guidance’s exclusion of certain                   and withdrew the 1999 NPRM as part of                   a negative impact on the health and
                                              public health, nutrition, and in-kind                   the 2018 NPRM.67 The 2018 NPRM                          financial security of aliens.
                                              community service programs was                          explained DHS’s proposed change of                         Response: DHS disagrees that a
                                              consistent with the intent of Congress as               position. DHS is not bound by a twenty-                 stakeholder working group is an
                                              expressed in its 1996 Conference Report                 year-old proposed rule, and believes                    alternative to this rulemaking. As
                                              regarding PRWORA and that rule was a                    that this rule represents a permissible                 indicated elsewhere in this rule, DHS is
                                              departure from this intent.                             implementation of the public charge                     exercising its authority to interpret the
                                                 Response: DHS disagrees that the                     inadmissibility standard that Congress                  INA consistent with its congressional
                                              1999 Interim Field Guidance should                      provided when it enacted section                        mandate. This final rule provides
                                              remain in place. DHS has chosen to                      212(a)(4) of the Act, 8 U.S.C. 1182(a)(4).              necessary guidance for purposes of
                                              define public charge more broadly than                  This public charge inadmissibility rule                 implementing section 212(a)(4) of the
                                              in the 1999 NPRM and 1999 Interim                       provides long-absent guidance on how                    Act, 8 U.S.C. 1182(a)(4), including, by
                                              Field Guidance. DHS believes this                       to interpret key statutory terms, which                 defining statutory terms that have never
                                              broader definition is consistent with                   have never been fully defined by                        been defined by Congress in the over
                                              Congress’ intention that aliens should                  Congress, and which the agency has the                  100 years since the public charge
                                              be self-sufficient. Self-sufficiency is, and            authority and responsibility to define.                 inadmissibility ground first appeared in
                                              has long been, a basic principle of                                                                             the immigration laws.
                                              immigration law in this country.64 DHS                  3. Alternatives to the Public Charge Rule                  The rulemaking process allowed for
                                              believes that this rule aligns DHS                         Comment: An individual commenter                     ample public participation. DHS notes
                                              regulations with that principle.65                      proposed creating a ‘‘self-sufficiency                  that it received over 266,000 public
                                                 Comment: A commenter urged DHS to                    program’’ in place of the proposed rule,                comments. DHS also participated in
                                              either withdraw the proposed rule or if                 modeled after the Office of Refugee                     over 20 OMB E.O. 12866 meetings with
                                              moving to finalize it, to provide a full                Resettlement’s (ORR) Voluntary                          public stakeholders related to the
                                              and complete analysis of all public                     Agencies Matching Grant Program that                    proposed rule. Therefore, DHS does not
                                              comments received on the proposed                       provides intensive case management,                     believe that national stakeholder group
                                              rule, including the total number of                     English language and vocational                         would work as substitute for this
                                              comments, (and the number of those                      training, and a variety employment                      rulemaking.
                                              signing individual comments),                           services, which would serve as an                          In addition, DHS notes that USCIS has
                                              composition of, relative numbers of                     alternative to public benefits receipt by               a robust stakeholder communication
                                              commenters supporting and opposing                      immigrants and nonimmigrants. A                         and engagement program that covers all
                                              the overall proposal, the volume and                    commenter suggested that rather than                    aspects of the agency’s operations. This
                                              nature of comments regarding specific                   creating this rule to disincentivize                    program will engage stakeholders when
                                              provisions, and the rationale for specific              receipt of public assistance by revoking                this rule becomes final to help ensure
                                              choices made by DHS in light of                         or denying citizenship status based on                  that applicants for immigration benefits
                                              comments. The commenter stated that                     receipt of public assistance, DHS should                and their representatives fully
                                              doing so would provide transparency                     instead create classes or provide                       understand the new rule.
                                              regarding the extent to which DHS                       resources to aliens to help them                        4. Discrimination and Disparate Impact
                                              considered public input in accordance                   understand the importance of self-
                                              with the APA.                                                                                                      Comment: Several commenters stated
                                                                                                      sufficiency.
                                                 Response: DHS declines to withdraw                      Response: DHS notes that this rule                   that this rule discriminates against both
                                              the NPRM and will conclude                              does not address eligibility for                        aliens and citizens and unduly affects
                                              rulemaking with the publication of this                 citizenship and neither the statute nor                 certain individuals. Commenters stated
                                              final rule. DHS has responded to public                 this final rule permit revocation or                    that the rule discriminates against
                                              comments that raise substantive issues                  denial of citizenship status based on the               immigrants based on age, gender,
                                              or offer significant alternatives.66 In this            public charge inadmissibility ground.                   income, race, health, and social status.
                                              final rule, DHS is providing both an                    This rule establishes guidelines for                    Some commenters expressed concerns
                                              overview of public comments and                         determining whether aliens who are                      that the proposed changes to the
                                              commenters, and a complete analysis of                  applicants for admission or adjustment                  definition of public charge are
                                              public comments including those                         of status, and who are subject to section               inhumane and discriminatory to
                                              addressing specific aspects of the                      212(a)(4) of the Act, are inadmissible as               immigrants, particularly minors, the
                                              proposed rule. DHS has fully considered                 likely to become a public charge at any                 elderly, the poor, those will chronic
                                              the public input on this rule in                        time in the future.68 DHS further notes                 medical conditions and disabilities,
                                              accordance with the APA.                                that it will not create programs in lieu                immigrants with limited English
                                                 Comment: Commenters stated that                                                                              proficiency, Latinos, Black families, and
                                                                                                      of this rule that will help aliens attain
                                              DHS’s position is inconsistent with the                                                                         other communities of color, and goes
                                                                                                      self-sufficiency, as DHS believes,
                                              1999 NPRM.                                                                                                      against core American values. A number
                                                                                                      consistent with Congress’s intent set
                                                                                                      forth in PRWORA, that aliens should be                  of commenters stated this rule would
                                                64 See 8 U.S.C. 1601(1).                                                                                      discriminate against individuals with
khammond on DSKBBV9HB2PROD with RULES2




                                                65 See Southern S.S. Co. v. N.L.R.B., 316 U.S. 31,    self-sufficient before they seek
                                              47 (1942) (‘‘Frequently the entire scope of             admission or adjustment of status.                      chronic health conditions, such as heart
                                              Congressional purpose calls for careful                    Comment: A commenter requested a                     disease. Some commenters stated that
                                              accommodation of one statutory scheme to
                                                                                                      national stakeholder workgroup be                       the new definition of ‘‘likely at any time
                                              another. . . .’’).                                                                                              in the future to become a public charge’’
                                                66 Reytblatt v. U.S. Nuclear Regulatory Comm’n,

                                              105 F.3d 715, 722 (D.C. Cir. 1997); Northside             67 See Inadmissibility on Public Charge Grounds,      in 8 CFR 212.21(c) would be
                                              Sanitary Landfill, Inc. v. Thomas, 849 F.2d 1516        83 FR 51114 (proposed Oct. 10, 2018).                   discriminatory towards blind
                                              (D.C. Cir 1988).                                          68 See INA section 212(a)(4), 8 U.S.C. 1182(a)(4).    individuals who rely on public


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00018   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                    Exhibit A
                                                     Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19            PageID.195 Page 19 of 218
                                                                Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                    41309

                                              assistance to make ends meet, due to the                  meaning, value, and weight strictly in                 forth in NPRM,73 DHS’s public charge
                                              70 percent unemployment rate for blind                    relationship to determining whether or                 rule is rationally related to the
                                              individuals. The commenters stated that                   not an alien who is otherwise                          government’s interest to minimize the
                                              the proposed definition exhibits a clear                  admissible of eligible for adjustment of               incentive of aliens to immigrate to the
                                              and inherent bias against the blind and                   status in the context of the existing                  United States because of the availability
                                              other individuals with a disability and                   system is likely at any time in the future             of public benefits and to promote the
                                              urged DHS to abandon the rule.                            to become a public charge. DHS                         self-sufficiency of aliens within the
                                                 Commenters generally stated the rule                   acknowledges that one likely outcome                   United States.74
                                              creates an ageist system that favors                      of this change is that some individuals
                                              wealthy, healthy, and highly educated                     who would may have been able to                           Equally important, the public charge
                                              individuals. One commenter said that                      immigrate under the 1999 Interim Field                 inadmissibility rule does not
                                              this rule creates a ‘‘merit-based’’ system                Guidance will now be deemed                            discriminate against or penalize U.S.
                                              that punishes immigrants and                              inadmissible as likely public charges.                 citizens, including children. The public
                                              discriminates against them based on                          Section 212(a)(4) of the INA, 8 U.S.C.              charge inadmissibility rule does not
                                              their race, religion, and ethnicity. A                    1182(a)(4), sets forth the public charge               directly regulate the conduct of U.S.
                                              commenter stated that the rule’s                          ground of inadmissibility that makes                   citizens because the grounds of
                                              consideration of an applicant’s English                   aliens ineligible for visas, admission,                inadmissibility do not apply to U.S.
                                              proficiency amounts to discrimination.                    and adjustment of status. Section                      citizens. Moreover, this rule does not
                                                 Several commenters observed that                       212(a)(4) of the INA, 8 U.S.C. 1182(a)(4),             regulate eligibility for, or access to,
                                              U.S. born children often qualify for and                  also requires DHS to consider minimum                  public benefits. Neither the NPRM nor
                                              receive assistance, because their                         factors in the public charge                           this final rule take into consideration
                                              immigrant parents are struggling. The                     inadmissibility analysis. The Federal                  receipt of public benefits by U.S.
                                              commenters stated that DHS should not                     Government is responsible for                          citizens who are part of the alien’s
                                              penalize the parents or the children for                  ‘‘regulating the relationship between the              household, including benefits received
                                              accepting public benefits that were                       United States and our alien visitors,’’
                                              legally available to them. One                                                                                   by U.S. citizen children. The receipt of
                                                                                                        which includes regulating the manner
                                              commenter questioned the legality of                                                                             public benefits by household members
                                                                                                        and conditions of entry, as well as the
                                              the rule and stated that the Supreme                                                                             is not considered as part of an alien’s
                                                                                                        residence of aliens.70 DHS is the federal
                                              Court in Plyler v. Doe 69 held that states                                                                       application, although such receipt is
                                                                                                        agency with the authority to establish
                                              cannot discriminate against children on                   regulations regarding the public charge                excluded from the alien’s household
                                              the basis of undocumented status. The                     inadmissibility determination.71 As                    income, assets, and resources.
                                              commenter said numerous other cases                       required by statute, DHS must consider                    Furthermore, DHS disagrees that this
                                              have held that children cannot be                         how an alien’s age, health, family status,             rule is inconsistent with Plyler v. Doe
                                              penalized for their parentage (e.g., Levy                 assets and resources, financial status,                and the other cited cases. Plyler does not
                                              v. Louisiana, 391 U.S. 68 (1968) and                      education, and skills impact the alien’s               apply to this rule. As courts have
                                              Clark v. Jeter, 486 U.S. 456 (1988)).                     likelihood at any time of becoming a                   recognized, Plyler relates to distinctions
                                                 Response: To the extent that this rule,                public charge. Under the statute, DHS                  made by states rather than the Federal
                                              as applied, may result in negative                        may also consider an applicant’s
                                              outcomes for certain groups, DHS notes                                                                           Government.75 Similarly, neither Levy v.
                                                                                                        affidavit of support, if applicable. The               Louisiana nor Clark v. Jeter is applicable
                                              that it did not codify this final rule to                 statute does not direct DHS to consider
                                              discriminate against aliens based on age,                                                                        here. These cases did not address the
                                                                                                        an alien’s race, gender, or social status.             immigration status of children or
                                              race, gender, income, health, and social                  Consequently, DHS will not consider an
                                              status, or to create an ‘‘ageist’’ system                                                                        Federal regulations. Instead, both cases
                                                                                                        alien’s race, gender, or social status
                                              that selectively favors wealthy, healthy,                 when making a public charge
                                              and highly educated individuals.                          inadmissibility determination. Other
                                                                                                                                                               difference between state and federal distinctions
                                              Rather, this rule is intended to better                                                                          based on alienage is the difference between the
                                                                                                        than an absent or insufficient affidavit               limits that the Fourteenth Amendment places on
                                              ensure that aliens subject to this rule are               of support, where required, DHS will                   discrimination by states and the power the
                                              self-sufficient. To the extent that this                  not find an alien inadmissible based on                Constitution grants to the federal government over
                                              rule specifically or disproportionately                   any single factor without consideration
                                                                                                                                                               immigration.’’) (citation omitted); Lewis v.
                                              affects those of a particular age or those                                                                       Thompson, 252 F.3d 567, 570 (2d Cir. 2001), citing
                                                                                                        of all of the other factors and the totality           Lake v. Reno, 226 F.3d 141, 148 (2d Cir. 2000) (‘‘We
                                              with lower incomes, less education,                       of their effect on an applicant’s                      have recently recognized that a ‘highly deferential’
                                              limited English proficiency, or poor                      likelihood of becoming a public charge                 standard is appropriate in matters of immigration
                                              health, DHS notes that Congress                           at any time in the future.                             . . . .’’). Generally, laws and regulations that
                                              requires DHS to consider, among other                        In addition, rational basis scrutiny
                                                                                                                                                               neither involve fundamental rights nor include
                                              factors, an applicant’s age, assets,                                                                             suspect classifications are reviewed under rational
                                                                                                        generally applies to immigration                       basis scrutiny, under which the person challenging
                                              resources, financial status, education,                   regulations applicable to aliens.72 As set             the law must show that the government has no
                                              and skills as part of the public charge                                                                          legitimate interest in the law or policy or that there
                                              inadmissibility determination.                              70 Mathews    v. Diaz, 426 U.S. 67, 81–82 (1976).    is no rational link between the interest and the
                                                 Additionally, this rule does not create                  71 See  Homeland Security Act of 2002, Public        challenge law or regulation. See also Heller v. Doe
                                              a merit-based system more broadly or                      Law 107–296, sec. 102, 116 Stat. 2135, 2142–44         by Doe, 509 U.S. 312, 319 (1993).
                                                                                                                                                                  73 See Inadmissibility on Public Charge Grounds,
                                              apply a wealth or poverty litmus test to                  (Nov. 25, 2002) (codified at 6 U.S.C. 112); INA
                                                                                                        section 103, 8 U.S.C. 1103.                            83 FR 51114, 51122–23 (proposed Oct. 10, 2018).
khammond on DSKBBV9HB2PROD with RULES2




                                              make public charge inadmissibility                           72 See Korab v. Fink, 797 F.3d 572, 577–79 (9th        74 See 8 U.S.C. 1601.
                                              determinations. Instead, DHS has                          Cir. 2014) (‘‘[F]ederal statutes regulating alien         75 See, e.g., Aleman v. Glickman, 217 F.3d 1191,
                                              established a systematic approach to                      classifications are subject to the easier-to-satisfy   1198 (9th Cir. 2000) (‘‘Plyler [is] inapposite,
                                              implement Congress’ totality of the                       rational-basis review . . . Although aliens are        however, because [it] involve[s] state classifications
                                              circumstances standard and has given                      protected by the Due Process and Equal Protection      of aliens.’’ (emphasis in the original)); Rodriguez ex
                                                                                                        Clauses, this protection does not prevent Congress     rel. Rodriguez v. U.S., 169 F.3d 1342, 1350 (11th
                                              the mandatory statutory factors                           from creating legitimate distinctions either between   Cir. 1999) (‘‘Plyler is inapposite because it deals
                                                                                                        citizens and aliens or among categories of aliens      with a Fourteenth Amendment challenge to a state’s
                                                69 457   U.S. 202 (1982).                               and allocating benefits on that basis . . . The        classification of aliens.’’ (emphasis in the original).



                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00019   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                            Exhibit A
                                                      Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.196 Page 20 of 218
                                              41310            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              dealt with impacts of state laws on                      benefit programs, including specific                  Housing Benefit-Related Effects
                                              illegitimate children.76                                 groups of individuals, such as children.                 Many commenters said some
                                              5. Potential Disenrollment Impacts                       Commenters involved in social services                individuals will leave public housing as
                                                                                                       reported that they were already seeing                a result of this rule and become
                                                 Numerous commenters raised                            immigrants refraining from accessing                  homeless or face housing instability.
                                              concerns about the rule’s asserted                       services in clinics, food banks, childcare
                                              ‘‘chilling effect.’’ Commenters indicated                                                                      Commenter stated that the rule will
                                                                                                       centers, emergency shelters, and local                cause disenrollment from subsidized
                                              that the rule would cause aliens and                     school districts, including immigrants
                                              citizens to either disenroll from public                                                                       housing programs, which will create
                                                                                                       who are exempt from public charge                     additional costs for local governments.
                                              benefit programs or forego enrollment in                 inadmissibility. Several commenters
                                              public benefit programs, which would                                                                           Commenters stated that the chilling
                                                                                                       said that the chilling effect would not be            effect on using HCVs will cause the loss
                                              negatively impact the nation, states,
                                                                                                       limited to immigrants subject to the                  of ‘‘wraparound services’’ for residents,
                                              local communities, families, vulnerable
                                                                                                       proposed rule and would discourage                    including case management, mental
                                              populations, and health care providers.
                                                                                                       many legal residents from utilizing                   healthcare, peer support, and child care.
                                              Because most of these comments reflect
                                                                                                       services to which they are legally                    Commenters raised concerns about the
                                              the same theme, the discussion below
                                              provides a detailed breakdown of public                  entitled, leading to negative health and              effects of housing insecurity in specific
                                              comments separated by topic, followed                    economic outcomes. For example, a                     cities, including health problems and
                                              by a consolidated DHS response.                          commenter said that refugees, who are                 downstream economic impacts. One
                                                                                                       automatically enrolled in Medicaid                    commenter stated that while the
                                              Choice Between Public Benefits and                       upon arrival in its state, may believe                proposed public charge rule does not
                                              Immigration Status                                       they will be deported if they re-enroll in            directly count benefits received by the
                                                Commenters stated that the rule puts                   Medicaid after their initial resettlement             U.S. citizen children of immigrant
                                              the country at risk by forcing choices no                period. Some commenters said the rule                 parents, it would still interfere with the
                                              family should have to make.                              may provide an incentive for U.S.                     ability of U.S. citizens to receive
                                              Commenters noted that alien parents                      citizens and lawful permanent residents               housing assistance, because many
                                              will limit or forego their U.S. citizen                  to terminate their subsidized health care             citizens live in mixed-status households
                                              children’s receipt of public benefits to                 in order to remain eligible to petition for           with individuals who are subject to the
                                              avoid adverse immigration                                their family members living abroad.                   public charge ground of inadmissibility.
                                              consequences. Commenters stated that                                                                           Food and Nutrition Benefit-Related
                                              the rule would force eligible immigrants                 General Assertions as to Effects
                                                                                                                                                             Effects
                                              to withdraw their families from                             Commenters said that the rule’s
                                              assistance programs for fear of adverse                                                                           Commenters noted that disenrollment
                                                                                                       disenrollment effect would have lasting               from programs like SNAP would worsen
                                              immigration consequences, which                          impacts on the health and safety of our
                                              would undermine access to essential                                                                            food insecurity in the United States.
                                                                                                       communities and that immigrant                        Some commenters provided estimates of
                                              health, nutrition, and other critical                    families are experiencing significant
                                              benefits and services. Several                                                                                 the number of children in certain states
                                                                                                       levels of fear and uncertainty that has a             or cities currently accessing SNAP
                                              commenters, expressing the view that                     direct impact on the health and well-
                                              no person in the United States should                                                                          benefits who could be affected by the
                                                                                                       being of children. Citing studies and                 rule. Several commenters stated that the
                                              be denied federal assistance programs or                 research, many commenters asserted
                                              public benefits, said that immigrants                                                                          proposed rule would force millions of
                                                                                                       that the chilling effect will increase                children and families to disenroll from
                                              should not have to make impossible                       hunger, food insecurity, homelessness
                                              choices between their health or                                                                                the SNAP program. For example, one
                                                                                                       and poverty. They added that the                      commenter cited a study that found that
                                              providing for their family’s immediate                   chilling effect will also decrease
                                              needs and risking their immigration                                                                            2.9 million U.S. citizen children would
                                                                                                       educational attainment and undermine                  forego SNAP benefits as a result of the
                                              status or keeping their family together.                 workers’ ability to acquire new skills for
                                              Some commenters said that the                                                                                  proposed public charge rule. Another
                                                                                                       in-demand occupations. Many                           commenter stated that research shows
                                              proposed rule would cause patients
                                                                                                       commenters stated that negative public                that immigrants’ loss of eligibility
                                              diagnosed with cancer or HIV to choose
                                                                                                       health, social, and economic outcomes                 reduced participation in the ‘‘Food
                                              between accessing needed health
                                                                                                       (e.g., hunger, food insecurity, decreased             Stamp Program’’ among U.S.-born
                                              services or suffering adverse
                                                                                                       nutrition, unmet physical and mental                  children of immigrants by 50 percent
                                              consequences with respect to their
                                                                                                       health needs, unimmunized                             and reduced the average benefits they
                                              immigration status. A commenter stated
                                                                                                       individuals, disease, decreased school                received by 36 percent. Some
                                              that their state had the highest rate of
                                                                                                       attendance and performance, lack of                   commenters stated that including SNAP
                                              insurance coverage in the nation, and
                                                                                                       education, poverty, homelessness)                     in the public charge determination
                                              that it is vital that patients and families
                                                                                                       collectively damage the prosperity and                would worsen food insecurity primarily
                                              continue to access care without fear of
                                                                                                       health of our communities, schools, and               among families with older adults,
                                              adverse immigration consequences. A
                                              number of commenters expressed                           country. Several commenters said that                 children, and people with disabilities.
                                              concerns that families must choose                       the rule would drive up uncompensated                 Many commenters opined that the
                                              between public housing or citizenship                    care costs, increase use of medical                   inability of individuals in need to access
                                                                                                       emergency departments, increase                       food assistance programs like SNAP
khammond on DSKBBV9HB2PROD with RULES2




                                              as a result of this rule.
                                                Many commenters provided studies                       healthcare costs, endanger maternal and               would impact health outcomes and
                                              or data related to the current or                        infant health and heighten the risk of                those health outcomes would impact
                                              potential number of individuals who                      infectious disease epidemics. One                     healthcare utilization rates and costs. A
                                              will forego and/or disenroll from public                 commenter indicated that the rule                     few commenters emphasized that
                                                                                                       would make child poverty worse and                    disenrollment from programs such as
                                                 76 Levy v. Louisiana, 391 U.S. 68 (1968); Clark v.    harm communities as well as                           SNAP and Special Supplemental
                                              Jeter, 486 U.S. 456 (1988).                              infrastructure that serves all of us.                 Nutrition Program for Women, Infants,


                                         VerDate Sep<11>2014    21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00020   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                   Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.197 Page 21 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                        41311

                                              and Children, (WIC) would specifically                  disenrollment rates ranging from 15                   Several commenters said the proposed
                                              put children at risk for learning                       percent to 35 percent, then between 2.1               rule would adversely affect immigrant
                                              difficulties, increased emergency room                  million and 4.9 million Medicaid/CHIP                 women, because they will be more
                                              visits, chronic asthma, and other                       enrollees living in a family with at least            likely to forego healthcare and suffer
                                              diseases and would cause a steep                        one noncitizen would disenroll. Many                  worsening health outcomes. A comment
                                              decline in the health and well-being of                 commenters said that DHS vastly                       described the detrimental impact of
                                              pregnant women and infants.                             underestimates the numbers of people                  reduced Medicaid enrollment on
                                                 Several commenters noted that the                    who will disenroll from Medicaid and                  maternal and infant health. Multiple
                                              rule would increase the number of                       warned that DHS was underestimating                   commenters said the proposed rule
                                              individuals seeking help from state and                 the ‘‘negative consequences’’ in the                  would lead to negative health outcomes
                                              local non-profit feeding programs,                      proposed rule. Collectively, these                    in general, but especially for pregnant
                                              which would burden local government                     commenters described the positive                     and breastfeeding women, infants, and
                                              facilities, volunteer-lead organizations                health and economic benefits associated               children. Another commenter indicated
                                              and food pantries and compromise the                    with health coverage through programs                 that refugees and victims of trafficking,
                                              amount and quality of nutritious food                   like Medicaid. They also highlighted                  who are exempt from public charge,
                                              provided. Some commenters added that                    research findings about the dangers                   would also disenroll because of fear and
                                              restricting access to nutrition benefits                associated with being uninsured. They                 gave the example that in 1996 the use
                                              could make things harder in                             warned that decreased participation in                of TANF fell 78 percent among the
                                              communities with high volumes of                        Medicaid would lead to decreased                      refugee population despite the fact that
                                              homeless residents.                                     utilization of preventative services,                 refugees were not subject to the public
                                                 Some commenters said decreased                       worse health outcomes and financial                   charge test.
                                              participation in SNAP or Medicaid will                  standing for families and children,                      Several commenters said the health of
                                              likely have a profound impact on WIC’s                  increased health spending on                          children is inextricably linked to the
                                              ability to serve all eligible participants              preventable conditions, and heightened                health of their parents, asserting that
                                              by introducing new barriers to access                   strain on the healthcare system.                      parents who are enrolled in health
                                              and heaping additional costs on WIC                        Other commenters said the inclusion                insurance are more likely to have
                                              agencies. A few commenters stated that                  of Medicare Part D in the rule will cause             children who are insured. Some of these
                                              disenrollment from WIC could be as                      affected individuals to disenroll or                  commenters went on to say that
                                              high as 20 percent. A commenter stated                  otherwise be restricted from Medicare                 disenrollment from health insurance by
                                              that enrollment in WIC dropped from                     access, resulting in negative health                  parents will result in a loss of coverage
                                              7.4 million to 6.8 million from January                 outcomes for individuals and                          and access to preventive healthcare for
                                              to May 2018, and the commenter stated                   communities (e.g., increased uninsured                their children. A couple of commenters
                                              that families feel forced to decide                     rated, decreased access to                            said that they were already seeing these
                                              between their safety as immigrants and                  prescriptions). Another commenter said                consequences due to confusion over the
                                              the food and services that their children               that seniors who use Medicare Part D                  proposed rule, including parents
                                              need.                                                   will be deterred from filling                         choosing to avoid needed health
                                              Health Benefit-Related Effects                          prescriptions, which could increase                   services for their children. A couple of
                                                                                                      acute care and overall healthcare costs.              commenters said every child in America
                                                 A commenter opposed the rule,                        Several commenters stated that the                    should have access to quality, affordable
                                              stating that DHS failed to present                      sanctions associated with the use of                  healthcare.
                                              anything in the proposed rule that                      Medicaid and Medicare Part D benefits                    Many commenters, citing studies and
                                              would discredit, or justify ignoring, the               would result in reduced access to                     research, stressed the chilling effect of
                                              evidence in the 1999 Interim Field                      medical care and medications for                      this rule will negatively affect the health
                                              Guidance that aliens’ reluctance to                     vulnerable populations, including                     and well-being of children. Other
                                              receive benefits for which they are                     pregnant women, children, people with                 commenters cited a study that predicted
                                              eligible will have a negative impact on                 disabilities, and the elderly. A couple of            the numbers of children who would
                                              public health and general welfare.                      commenters said the inclusion of                      disenroll from Medicaid and included
                                              Commenters expressed concern that the                   Medicare Part D would punish                          figures on the numbers of children with
                                              rule would undo historic gains in health                immigrants for accessing healthcare                   various medical conditions in need of
                                              coverage and associated positive health                 services. Another commenter said the                  medical attention. Healthcare providers
                                              outcomes over the past few years. Some                  proposed rule would dissuade                          said uninsured children would be less
                                              commenters stated that the proposed                     thousands of low-income residents in its              likely to receive preventative care and
                                              rule would result in immigrants staying                 state from seeking health coverage.                   necessary treatment, and generally
                                              away from social service agencies and                                                                         would be less healthy compared to
                                              will negatively impact health in many                   Effects on Vulnerable Populations                     children with health insurance. Several
                                              ways. Another commenter noted that                        Many commenters said that reduced                   commenters said that fewer children
                                              the rule will cause people to get sick or               enrollment in federal assistance                      with disabilities would receive home
                                              go hungry and indicated that                            programs would most negatively affect                 and community based services, because
                                              ‘‘penalizing’’ immigrants who utilize                   vulnerable populations, including                     Medicaid covers these services. Another
                                              benefits to support their family only                   people with disabilities, the elderly,                commenter said that many children
                                              worsens racial, gender, and economic                    children, survivors of sexual and                     receive critical dental services through
                                                                                                      domestic abuse, and pregnant women.
khammond on DSKBBV9HB2PROD with RULES2




                                              inequality.                                                                                                   Medicaid and that a lack of access to
                                                 A number of commenters cited the                     Some of these commenters suggested                    these services can cause oral diseases
                                              Kaiser Family Foundation study, which                   that the chilling effect associated with              that impact diet, emotional well-being,
                                              provided estimates on Medicaid/                         the proposed rule would cause                         sleep, and the ability to work and study.
                                              Children’s Health Insurance Program                     vulnerable individuals and families to                   Several commenters voiced concern
                                              (CHIP) disenrollment. The Kaiser                        avoid accessing services, even if they                about the adverse impact on Medicaid-
                                              Family Foundation estimated that if the                 are legally residing in the United States             funded health services in schools. A few
                                              proposed rule leads to Medicaid                         and not subject to the proposed rule.                 commenters provided data on the


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00021   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.198 Page 22 of 218
                                              41312            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              funding school districts receive from                   research shows that U.S. citizens in the              that could potentially lead to increased
                                              Medicaid for school-based health                        household are less likely to obtain                   wait list times, rolling enrollment
                                              services and the numbers of students                    needed services such as health                        freezes, and other program cuts that
                                              who benefit from these programs. The                    insurance through Medicaid due to                     would impact the broader health
                                              commenters pointed out that this                        concerns about the immigration status                 system.
                                              funding is tied to the number of                        of other family members. A number of                     Response: With respect to the rule’s
                                              Medicaid-eligible students enrolled.                    commenters said the rule would                        potential ‘‘chilling effects’’ or
                                              Many commenters said the proposed                       discourage U.S. citizens who live in                  disenrollment impacts, DHS notes that
                                              rule’s exemption of school-based health                 mixed-status households from accessing                (1) the rule’s overriding consideration,
                                              services was insufficient given the larger              assistance programs for which they are                i.e., the Government’s interest as set
                                              repercussions of the chilling effect and                eligible, including Medicaid and CHIP,                forth in PRWORA, is a sufficient basis
                                              the likelihood that many children                       or deprive them of the benefits of those              to move forward; (2) it is difficult to
                                              would be disenrolled. Commenters said                   programs entirely.                                    predict the rule’s disenrollment impacts
                                              that schools would need to provide                                                                            with respect to the regulated
                                                                                                      Increased Costs to Health Care                        population, although DHS has
                                              healthcare and special education to
                                                                                                      Providers, States, and Localities                     attempted to do so in the accompanying
                                              children regardless of whether the
                                              school could request payment from                          Many commenters particularly                       Final Regulatory Impact Analysis; and
                                              Medicaid for such services. These                       emphasized that disenrollment or                      (3) it is also difficult to predict the rule’s
                                              commenters further stated that the                      foregoing enrollment would be                         disenrollment impacts with respect to
                                              school would need to use local funds to                 detrimental to the financial stability and            people who are not regulated by this
                                              cover the cost of services that Medicaid                economy of communities, States, local                 rule, although, again, DHS has
                                              would ordinary cover because parents                    organizations, hospitals, safety net                  attempted to do so in the accompanying
                                              would be unwilling to give consent to                   providers, foundations, and healthcare                Final Regulatory Impact Analysis.
                                              the school to enroll the children in                    centers. Commenters offering estimates                   First, as discussed above, this rule is
                                              Medicaid. Some commenters said                          on the number of people who would                     rationally related to the Government’s
                                              special education administrators                        disenroll from Medicaid under the                     interest, as set forth in PRWORA, to: (1)
                                              routinely engaged with families around                  proposed rule warned that the costs                   Minimize the incentive of aliens who
                                              issues related to health, wellness and                  associated with the resultant rise in                 attempt to immigrate to, or adjust status
                                              school attendance, and said the                         uncompensated care would be borne by                  in the United States due to the
                                              proposed rule would diminish many                       health systems, hospitals, and insured                availability of public benefits; and (2)
                                              students’ chances for academic success.                 patients. A commenter said that this                  Promote the self-sufficiency of aliens
                                              A commenter said that it was important                  situation presents an ethical dilemma                 within the United States.77 DHS has
                                              for schools to create safe, supportive                  for physicians counseling patients on                 defined public benefits by focusing on
                                              and inclusive communities, and that the                 treatment options, who are ‘‘already                  cash assistance programs for income
                                              proposed rule could undermine efforts                   beginning to field questions from                     maintenance, and an exhaustive list of
                                              to accomplish this goal. One commenter                  patients and are having to explain the                non-cash food, housing, and healthcare,
                                              said Medicaid covers behavioral                         immigration risks of using healthcare                 designed to meet basic living needs.
                                              treatments for children and that                        services.’’ A commenter citing research               This definition does not include
                                              providers often partner with schools                    that found a high percentage of                       benefits related exclusively to
                                              who are not equipped to provide these                   emergency room visits could be                        emergency response, immunization,
                                              targeted services. Two commenters said                  managed in physicians’ offices warned                 education, or social services, nor does it
                                              that the language of the proposed rule                  that the proposed rule would increase                 include exclusively state and local non-
                                              was concerning for children who                         costly emergency room usage.                          cash aid programs. DHS acknowledges
                                              receive services through the Early and                     A couple of commenters said that                   that individuals subject to this rule may
                                              Periodic Screening, Diagnostic and                      Medicaid was the largest source of                    decline to enroll in, or may choose to
                                              Treatment (EPSDT) program, which is a                   funding for community health centers                  disenroll from, public benefits for which
                                              federally mandated benefit that provides                and provided estimates of financial                   they may be eligible under PRWORA, in
                                              children with the routine and                           losses due to reduced Medicaid                        order to avoid negative consequences as
                                              preventive care services they need to                   reimbursement. A commenter said that                  a result of this final rule. However, DHS
                                              grow into healthy adults.                               Medicaid and CHIP were the                            has authority to take past, current, and
                                                                                                      underpinning for reimbursement for                    likely future receipt of public benefits
                                              Effects on U.S. Citizens                                pediatric subspecialists. Commenters                  into account, even where it may
                                                 Several commenters said that rule                    stated that the proposed rule would                   ultimately result in discouraging aliens
                                              would cause the greatest harm to U.S.                   impact their reimbursements and would                 from receiving public benefits.
                                              citizen children of immigrant parents.                  force them to cut patient services. One                  Although individuals may reconsider
                                              Many commenters said that U.S. citizen                  of these commenters cited a study on                  their receipt of public benefits as
                                              children need SNAP, CHIP, Medicaid,                     the anticipated reductions in services,               defined by this rule in light of future
                                              food stamps, and other public benefits                  which included an estimated $17 billion               immigration consequences, this rule
                                              to survive if their immigrant parents                   reduction in hospital payments. Other                 does not prohibit an alien from
                                              cannot afford such services, and U.S.                   commenters said that Medicaid enables                 obtaining a public benefit for which he
                                              citizen children have a right to these                  many individuals to access needed                     or she is eligible. DHS expects that
                                              benefits. A commenter said research                     behavioral health services and that a
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                            aliens seeking lawful permanent
                                              demonstrates that barriers to                           rise in uncompensated care will                       resident status or nonimmigrant status
                                              participation in public programs like                   diminish providers’ ability to render                 in the United States will make
                                              Medicaid that affect immigrants also                    these services. A commenter said                      purposeful and well-informed decisions
                                              have harmful spillover effects on U.S.                  reductions in federal funding for                     commensurate with the immigration
                                              citizens, because many U.S. citizens live               Medicaid and Medicare resulting from                  status they are seeking. But regardless,
                                              in mixed-status households. The                         decreased enrollment would force States
                                              commenter stated that in these cases,                   to increase funding levels, a challenge                 77 See   8 U.S.C. 1601.



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00022   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                        Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.199 Page 23 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                         41313

                                              DHS declines to limit the effect of the                 generally ineligible for SNAP benefits                  public charge inadmissibility. In the
                                              rulemaking to avoid the possibility that                and therefore, would not need to                        proposed rule, DHS provided an
                                              individuals subject to this rule may                    disenroll from SNAP to avoid negative                   exhaustive list of immigration
                                              disenroll or choose not to enroll, as self-             consequences.80 Once admitted, lawful                   classifications that are exempt from the
                                              sufficiency is the rule’s ultimate aim.                 permanent residents are generally                       public charge ground of inadmissibility,
                                                 Second, DHS finds it difficult to                    prohibited from receiving SNAP                          and this final rule retains those
                                              predict how this rule will affect aliens                benefits for a period of five years.81                  exemptions. DHS is including in the
                                              subject to the public charge ground of                  Notwithstanding the inclusion of SNAP                   Applicability section of this final rule
                                              inadmissibility, because data limitations               as a designated public benefit, DHS will                Tables 3 and 4 that are similar to those
                                              provide neither a precise count nor                     not consider for purposes of a public                   included in the NPRM, which also
                                              reasonable estimate of the number of                    charge inadmissibility determination                    reflect additional clarifications made in
                                              aliens who are both subject to the public               whether applicants for admission or                     this final rule with respect to T, U, and
                                              charge ground of inadmissibility and are                adjustment of status are receiving food                 VAWA aliens. This rule does not
                                              eligible for public benefits in the United              assistance through other programs, such                 prohibit or otherwise discourage
                                              States. This difficulty is compounded by                as exclusively state-funded programs,                   individuals who are not subject to the
                                              the fact that most applicants subject to                food banks, and emergency services, nor                 public charge inadmissibility from
                                              the public charge ground of                             will DHS discourage individuals from                    receiving any public benefits for which
                                              inadmissibility and therefore this rule                 seeking such assistance.                                they are eligible.
                                              are generally unlikely to suffer negative                  DHS recognizes a plausible                              Because DHS will not consider the
                                              consequences resulting from past                        connection between the NPRM and                         receipt of public benefits by U.S.
                                              receipt of public benefits because they                 reduction in alien enrollment in WIC to                 citizens and aliens not subject to public
                                              will have been residing outside of the                  the extent that aliens who are subject to               charge inadmissibility, the receipt of
                                              United States and therefore, ineligible to              public charge inadmissibility are also                  public benefits by these individuals will
                                              have ever received public benefits. For                 eligible to receive WIC benefits. While                 not be counted against or made
                                              example, most nonimmigrants and most                    DHS did not list WIC as a designated                    attributable to immigrant family
                                              immediate relative, family-sponsored,                   public benefit under proposed 8 CFR                     members who are subject to this rule.
                                              and diversity visa immigrants seek                      212.21(b), DHS also did not expressly                   Accordingly, DHS believes that it would
                                              admission to the United States after                    exclude WIC from consideration as a                     be unwarranted for U.S. citizens and
                                              issuance of a nonimmigrant or                           public benefit. Indeed, DHS sought                      aliens exempt from public charge
                                              immigrant visa, as appropriate.78 The                   public comments on whether an alien’s                   inadmissibility to disenroll from a
                                              majority of these individuals are likely                receipt of benefits other than those                    public benefit program or forego
                                              to have been ineligible for public                      proposed to be included in this rule as                 enrollment in response to this rule
                                              assistance in the United States, because                public benefits should nonetheless be                   when such individuals are not subject to
                                              they generally have resided abroad and                  considered in the totality of                           this rule. DHS will not alter this rule to
                                              are not physically present in the United                circumstances, which understandably                     account for such unwarranted choices.
                                              States.                                                 could have given the impression that                       DHS appreciates the potential effects
                                                 Aliens who are unlawfully present                    DHS was contemplating the inclusion of                  of confusion regarding the rule’s scope
                                              and nonimmigrants physically present                    WIC among other public benefits. This                   and effect, as well as the potential nexus
                                              in the United States also are generally                 final rule makes clear that WIC will not                between public benefit enrollment
                                              barred from receiving federal public                    be an enumerated public benefit under                   reduction and food insecurity, housing
                                              benefits other than emergency                           8 CFR 212.21(b).                                        scarcity, public health and vaccinations,
                                              assistance.79 For example, applicants for                  DHS also acknowledges that under                     education health-based services,
                                              admission and adjustment of status—are                  the NPRM, certain lawfully present                      reimbursement to health providers, and
                                                                                                      children and pregnant women 82 in                       increased costs to states and localities.
                                                 78 The United States admitted over 541 million
                                                                                                      certain states and the District of                      In response to comments, DHS will also
                                              nonimmigrants between Fiscal Years 2015 and                                                                     issue clear guidance that identifies the
                                              2017. See DHS, Yearbook of Immigration Statistics       Columbia might have chosen to
                                              2017, Table 25. Nonimmigrant Admissions by Class        disenroll from or forego enrollment in                  groups of individuals who are not
                                              of Admission: Fiscal Years 2015 to 2017, available      Medicaid if they are otherwise eligible                 subject to this rule, including, but not
                                              at https://www.dhs.gov/immigration-statistics/
                                                                                                      to maintain or pursue an immigration                    limited to, U.S. citizens, lawful
                                              yearbook/2017/table25. Among immediate relative,                                                                permanent residents returning from a
                                              family sponsored, and diversity visa immigrants         benefit and are subject to public charge
                                              who acquired lawful permanent resident status           inadmissibility. As noted above,                        trip abroad who are not considered
                                              between Fiscal Years 2015 and 2017, sixty-seven         however, this final rule exempts receipt                applicants for admission, and refugees.
                                              percent were admitted to the United States and                                                                     In addition, as explained in greater
                                              thirty-three percent adjusted their status in the       of Medicaid by such persons.
                                                                                                         Third, DHS finds it difficult to predict             detail elsewhere in this rule, DHS has
                                              United States. See DHS, Yearbook of Immigration
                                              Statistics 2017, Table 6, Persons Obtaining Lawful      the rule’s disenrollment impacts with                   made a number of changes in the final
                                              Permanent Resident Status by Type and Major Class       respect to people who are not regulated                 rule that may mitigate some of the
                                              of Admission: Fiscal Years 2015 to 2017, available
                                                                                                      by this rule, such as people who                        concerns raised by the public regarding
                                              at https://www.dhs.gov/immigration-statistics/                                                                  disenrollment impacts. For example,
                                              yearbook/2017/table6. The 2017 Yearbook of              erroneously believe themselves to be
                                              Immigration Statistics is a compendium of tables        affected. This rule does not apply to                   DHS has excluded the Medicare Part D
                                              that provide data on foreign nationals who are                                                                  LIS from the definition of public benefit
                                                                                                      U.S. citizens and aliens exempt from
                                              granted lawful permanent residence (i.e.,                                                                       because DHS has determined that
                                              immigrants who receive a ‘‘green card’’), admitted                                                              Medicare Part D benefits, including LIS,
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                        80 See 8 U.S.C. 1611(a); 8 U.S.C 1612(a)(2)(D)(ii).
                                              as temporary nonimmigrants, granted asylum or
                                              refugee status, or are naturalized.                       81 See 8 U.S.C. 1613(a).                              are earned by working or being credited
                                                 79 DHS understands that certain aliens may be          82 U.S. Department of Health and Human                with 40 qualifying quarters of work and
                                              eligible for state-funded cash benefits. As there are   Services, Centers for Medicaid and Medicare             establishing eligibility for Medicare.
                                              multiple state, local, and tribal programs that may     Services, Medicaid and CHIP Coverage of ‘‘Lawfully      While children are not exempt from
                                              provide cash benefits, DHS does not have a specific     Residing’’ Children and Pregnant Women (July 1,
                                              list of programs or data on the number of aliens that   2010), https://www.medicaid.gov/Federal-Policy-
                                                                                                                                                              public charge inadmissibility, DHS has
                                              may be affected by the rule by virtue of their          Guidance/downloads/SHO10006.pdf (last visited           decided against the inclusion of CHIP in
                                              enrollment in such programs.                            May 7, 2019).                                           the definition of public benefit. DHS has


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00023   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                    Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.200 Page 24 of 218
                                              41314            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              excluded from the public benefits                       compromise on immigration policy, and                 negatively affect immigrants who
                                              definition, public benefits received by                 is not a solution to immigration reform.              contribute to the American economy,
                                              children eligible for acquisition of                    Two other commenters said that the rule               including satisfying this country’s need
                                              citizenship, and Medicaid benefits                      is motivated by fear and greed.                       for younger workers. Several
                                              received by aliens under the age of 21                     Response: While immigration and                    commenters stated that immigrants take
                                              and pregnant women during pregnancy                     diversity have strengthened the United                jobs that Americans are not willing to
                                              and 60 days following the last day of                   States, DHS strongly disagrees that this              perform (e.g., landscaping, construction,
                                              pregnancy.                                              rule is motivated by fear or greed, or is             caregivers, manufacturing) and that
                                                 In sum, DHS does not believe that it                 un-American or immoral. DHS does not                  immigrants are hardworking and
                                              is sound policy to ignore the                           seek to frustrate the United States’ long-            contributing members that increase the
                                              longstanding self-sufficiency goals set                 standing commitment to family unity,                  diversity of our culture and
                                              forth by Congress or to admit or grant                  humanitarian relief, and religious                    communities.
                                              adjustment of status applications of                    liberty through this rule. DHS also                      Several commenters stated that use of
                                              aliens who are likely to receive public                 disagrees that this rule re-shapes,                   public benefits in a manner
                                              benefits designated in this rule to meet                penalizes, or impedes the overall flow of             commensurate with their purpose
                                              their basic living needs in an the hope                 legal immigration, and disagrees that the             should not be ‘‘punishable.’’ They
                                              that doing so might alleviate food and                  rule puts lawful permanent resident                   emphasized that immigrants want to
                                              housing insecurity, improve public                      status beyond the reach of working-class              work and be self-sufficient, but that
                                              health, decrease costs to states and                    and poor immigrant families. DHS                      immigrants access public assistance
                                              localities, or better guarantee health care             reiterates that this rule does not and                programs to help them through periods
                                              provider reimbursements. DHS does not                   cannot alter the process of obtaining                 of temporary hardship on the path to
                                              believe that Congress intended for DHS                  immediate relative, family-sponsored,                 self-sufficiency and successfully
                                              to administer section 212(a)(4) of the                  employment-based, diversity, or                       contributes to society just as U.S.
                                              Act, 8 U.S.C. 1182(a)(4), in a manner                   nonimmigrant visas, as required and                   citizens do, if not less so. They added
                                              that fails to account for aliens’ receipt of            permitted by law. Rather, this rule                   that immigrants often need public
                                              food, medical, and housing benefits so                  clarifies the standard by which DHS                   assistance due to insecure jobs,
                                              as to help aliens become self-sufficient.               will assess whether an alien subject to               inadequate wages, lack of employer-
                                              DHS believes that it will ultimately                    section 212(a)(4) of the Act, 8 U.S.C.                sponsored health insurance, the high
                                              strengthen public safety, health, and                   1182(a)(4), is inadmissible as likely to              cost of medical care and housing,
                                              nutrition through this rule by denying                  become a public charge at any time in                 inaccessibility of health insurance, and
                                              admission or adjustment of status to                    the future. Through this final rule, DHS              other societal barriers. Multiple
                                              aliens who are not likely to be self-                   seeks to better ensure that applicants are            commenters provided anecdotes about
                                              sufficient.                                             self-sufficient. Even if an applicant has             how they or their family member’s
                                                                                                      a low income, or belongs to a low-                    receipt of federal assistance helped
                                              6. Inconsistent With American Values
                                                                                                      income family, that is only one                       them or their children go on to thrive
                                              and Historic Commitment to Immigrants
                                                                                                      consideration in the totality of the                  and become productive members of
                                                 Comment: Several commenters said                     circumstances. Even if an applicant has               American society. Similarly, some
                                              the rule puts immigration and/or                        household income that falls below 125                 commenters told personal anecdotes
                                              obtaining ‘‘green cards’’ out of reach for              percent of FPG, DHS must consider the                 about their interactions with
                                              working class or poor immigrant                         applicant’s age, health, family status,               hardworking immigrants who rely on
                                              families and re-shapes, penalizes, or                   education, and skills in determining                  temporary public assistance to survive
                                              impedes legal immigration. Many                         whether the applicant is more likely                  and contribute to society. A few
                                              commenters said the rule goes against                   than not to become a public charge at                 commenters added that a large portion
                                              fundamental American values and                         any time in the future. DHS also notes                of U.S. born citizens would not meet the
                                              morality, including religious values and                that the public charge inadmissibility                public charge standards proposed by
                                              principles of faith, upon which this                    ground does not apply to all applicants               DHS.83
                                              nation was built. Many commenters                       who are seeking a visa, admission, or                    Response: DHS believes that
                                              stated the importance of diversity and                  adjustment of status. Congress                        immigrants, in general, make significant
                                              immigration to United States’ history                   specifically exempted certain groups,                 contributions to American society and
                                              and strength, and expressed that the                    e.g., refugees and asylees at the time of             enhance the culture of American life
                                              rule would fundamentally change our                     admission and adjustment of status,                   and communities. DHS also recognizes
                                              nation’s historic commitment to                         pursuant to sections 207(c)(3) and                    that public assistance programs provide
                                              welcoming immigrants where the                          209(c) of the Act, 8 U.S.C. 1157(c)(3),               food and nutrition, housing, and
                                              United States would no longer be the                    1159(c).                                              healthcare, and other benefits that meet
                                              country that serves as a beacon for the                                                                       individual needs, serve the public
                                              world’s dreamers and strivers. Many                     7. Contributions to American Society
                                                                                                      and Consideration of Self-Sufficiency                 interest, and help people to become
                                              commenters pointed out that many                                                                              productive members of society. The
                                              immigrants here today would not have                       Comment: Commenters stated that
                                                                                                                                                            relevant inquiry that this rule aims to
                                              been able to enter the country under the                immigrants already significantly
                                                                                                                                                            address, however, is whether an
                                              proposed rule. Several commenters said                  contribute to the economy, citing IRS
                                                                                                                                                            applicant who is subject to the public
                                              that the United States should be                        data showing how much income tax the
                                                                                                                                                            charge ground of inadmissibility is
                                              receptive to those seeking a better life in             IRS received from immigrants and
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                            likely to become a public charge at any
                                              the United States and should not seek                   undocumented workers. Many
                                                                                                                                                            time in the future. DHS believes that an
                                              to penalize them, especially to those                   commenters said that DHS should
                                                                                                                                                            alien who uses certain types of public
                                              fleeing violence. One commenter stated                  evaluate immigrants based on their
                                                                                                                                                            benefits for the more than 12 months
                                              that the rule will force more people to                 contributions to communities in the
                                              live in the shadows. Two commenters                     United States and not based on their                    83 USCIS–2010–0012–0151; USCIS–2010–0012–
                                              expressed that the rule is scapegoating,                income level or financial status. Many                0264; USCIS–2010–0012–1689; USCIS–2010–0012–
                                              is the result of Congress’ failure to                   commenters stated that the rule would                 13212 (Form Letter Master).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00024   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                   Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.201 Page 25 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                 41315

                                              within a 36 month period of time can                    during the time they could not legally                 Because each case will be determined
                                              reasonably be said to lack self-                        work.                                                  on its own merits, and applicants’
                                              sufficiency because her or she cannot                     A commenter wrote that the backlog                   individual circumstances will vary, it is
                                              meet his or her basic living needs. DHS                 for adjustment of status reviews was                   reasonable to expect that public charge
                                              has limited the type of public benefits                 already significant, and new                           inadmissibility determinations will
                                              to generally means-tested benefits that                 requirements in the proposed rules                     vary.
                                              provide cash for income maintenance or                  would simply exacerbate those                             Additionally, while the rule may
                                              meet the basic living needs of food and                 conditions. A commenter stated that                    increase USCIS processing times, such
                                              nutrition, housing, and healthcare. DHS                 immigration officers and consular                      is the burden of robust enforcement of
                                              believes that receipt of these public                   officers will have a limited amount of                 the law. USCIS is committed to timely,
                                              benefits alone for more than 12 months                  time to properly review documents and                  accurate, and lawful adjudications, and
                                              in the aggregate within any 36-month                    employment letters, and will not                       plans to increase resources for affected
                                              period suggests a lack of self-                         undertake an effective, case-by-case                   applications as appropriate. USCIS, as a
                                              sufficiency, as such receipt exceeds                    appraisal of applications. Similarly,                  fee funded agency, may set fees to
                                              what could reasonably be defined as a                   supervising officers will not have                     support the additional workload
                                              nominal or temporary need.                              enough time to review each denial                      associated with adjudication of cases
                                                                                                      thoroughly.                                            subject to section 212(a)(4) of the Act, 8
                                              8. Adjudication and Processing                            Response: As noted by commenters,                    U.S.C. 1182(a)(4). USCIS officers will
                                                 Comment: Multiple commenters                         this rule is not binding on the                        receive training on the new standards
                                              stated that the rule would exacerbate                   immigration courts or the Board of                     set forth in this final rule, which will
                                              USCIS and immigration court                             Immigration Appeals (BIA). It is DHS’s                 include training on how to treat public
                                              processing backlogs. Other commenters                   understanding that DOJ is developing a                 benefits received before the effective
                                              stated that the proposed rule outlined a                public charge proposed rule, which                     date of this rule. Any increases to
                                              process that was confusing at best, and                 would address DOJ’s standard for                       adjudication time will not affect an
                                              would increase the number of appeals                    assessing public charge inadmissibility                applicant’s ability to apply for an
                                              and deepen nationwide immigration                       and deportability. DHS will work with                  employment authorization document if
                                              processing delays. Similarly, several                   DOJ to ensure consistent application of                otherwise eligible.85
                                                                                                      the public charge ground of                               Finally, with respect to comments
                                              commenters said the rule, while not
                                                                                                      inadmissibility. DHS reiterates,                       regarding visa processing time for
                                              binding on the immigration courts,
                                                                                                      however, that this final rule pertains                 consular officers, DHS believes that
                                              would further exacerbate an already
                                                                                                      only to public charge inadmissibility                  such matters are more appropriately
                                              record high case volume in the
                                                                                                      determinations made by DHS for                         addressed by DOS. This rule only
                                              immigration courts. They further
                                                                                                      applicants seeking admission or                        addresses DHS’s public charge
                                              expressed concerns that increased
                                                                                                      adjustment of status, public charge                    inadmissibility determinations in
                                              evidentiary requirements, heightened
                                                                                                      bonds, as well the conditions DHS has                  applications for admission or
                                              scrutiny, and uncertainty as to what
                                                                                                      set for nonimmigrants applying for an                  adjustment of status. However, it is
                                              standard to apply, will delay
                                                                                                      extension of stay or change of status                  DHS’s understanding that DOS will
                                              adjudications, add to the backlog and                                                                          update its FAM to ensure consistency
                                              result in inconsistent outcomes. One                    with USCIS. DHS believes that concerns
                                                                                                      about DOJ’s adjudication of cases                      with the DHS rule.
                                              commenter said that this rule will                                                                                Comment: Many commenters
                                              further delay visa processing. Some                     pending before immigration courts,
                                                                                                                                                             addressed concerns about the
                                              commenters asserted that the proposed                   including immigration court backlogs,
                                                                                                                                                             adjudication of extension of stay and
                                              changes would greatly complicate the                    are more appropriately addressed by                    change of status applications,
                                              adjudication process by placing a                       DOJ in the context of their public charge              adjudication delays, and the uncertainty
                                              greater burden on individuals who will                  rulemaking.                                            of being able to obtain a future status
                                              be required to provide more evidence                      With respect to commenters’ concerns                 when seeking an extension of stay or
                                              and paperwork to establish that they are                that the DHS final rule would result in                change of status. Some commenters
                                              not likely at any time to become a                      inconsistent outcomes, DHS disagrees                   stated that the proposed rule failed to
                                              public charge and will require                          with the assertion that the rule will lead             identify the potential Request for
                                              adjudicators to spend more time sifting                 to inconsistent determinations, or that it             Evidence (RFE) and denial rate for
                                              through and verifying information.                      creates confusion, in a way that is at all             applicants. Similarly, commenters
                                              Several commenters stated that the                      inconsistent with congressional intent.                stated that the proposed rule’s RFE
                                              rule’s heightened evidentiary                           Given the wording of section 212(a)(4)                 provision would cause significant
                                              requirements and totality of the                        of the Act, 8 U.S.C. 1182(a)(4), which                 uncertainty for employers, create
                                              circumstances standard would                            states that the public charge                          obstacles to effective business planning,
                                              exacerbate backlogs and cause                           inadmissibility determination is ‘‘in the              and increase costs for employers
                                              uncertainty in adjudications.                           opinion of’’ the Attorney General and                  because of potential processing delays
                                                 Several commenters provided data on                  based on consideration of a range of                   and backlogs. Many commenters raised
                                              current processing times and estimated                  circumstances particular to the alien,                 concerns about adjudication delays for
                                              processing times under the proposed                     DHS believes that the determination is                 workers and other nonimmigrant
                                              rule. Commenters stated that families                   inherently subjective in nature.84                     categories, such as H–2A nonimmigrant
                                              would suffer the consequences of case                                                                          workers and their employers, and other
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                        84 See Matter of Harutunian, 14 I&N Dec. 583, 588
                                              processing delays such as job loss and                  (Reg’l Cmm’r 1974) (‘‘[T]he determination of
                                                                                                                                                             categories.
                                              food insecurity. Several commenters                     whether an alien falls into that category [as likely
                                              cited studies and stated that the                       to become a public charge] rests within the            review.’’ (citation omitted)); Matter of Martinez-
                                              increased processing times would                        discretion of the consular officers or the             Lopez, 10 I&N Dec. 409, 421 (Att’y Gen. 1962)
                                                                                                      Commissioner . . . Congress inserted the words ‘in     (‘‘[U]nder the statutory language the question for
                                              hinder immigrants’ ability to become or                 the opinion of’ (the consul or the Attorney General)   visa purposes seems to depend entirely on the
                                              remain self-sufficient because the delays               with the manifest intention of putting borderline      consular officer’s subjective opinion.’’).
                                              could financially impair immigrants                     adverse determinations beyond the reach of judicial       85 8 CFR 274a.12(c)(9).




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00025   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                         Exhibit A
                                                     Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19             PageID.202 Page 26 of 218
                                              41316             Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                                 Response: DHS does not anticipate                      resources to pay for reasonably                         E. General Comments Regarding Legal
                                              any significant processing delays in the                  foreseeable medical costs.                              Authority and Statutory Provisions
                                              adjudication of extension of stay and                        In other words, DHS will be relying                  1. Lack of Statutory Authority/
                                              change of status requests filed by or on                  on existing medical reports and                         Inconsistent With Congressional Intent
                                              behalf of nonimmigrants based on the                      information submitted with the alien’s
                                              new conditions imposed in the rule                                                                                   Comment: Several commenters said
                                                                                                        applications; such information, once                    DHS lacks statutory authority to
                                              relating to the past and current receipt
                                                                                                        submitted by the alien, will become a                   promulgate the NPRM. Multiple
                                              of public benefits. This is especially so
                                              in light of that fact that DHS is removing                part of the alien’s administrative record.              commenters stated the rule is an over-
                                              the requirement that an officer assess                    Such data is collected and maintained                   reach, requires congressional
                                              the alien’s likelihood of receiving public                consistent with the Privacy Act of                      consideration, involvement, or
                                              benefits in the future and that USCIS                     1974 87 (Privacy Act) and the System of                 approval, and that only Congress can
                                              will no longer seek to request that the                   Records Notice (SORN), which                            enact such specific policy changes. One
                                              alien submit Form I–944. Overall, DHS                     identifies the purpose for which                        commenter stated that the rule’s attempt
                                              is committed to ensuring that USCIS has                   Personally Identifiable Information (PII)               to change public charge policy in a
                                              the necessary resources to provide for                    is collected, from whom and what type                   regulation rather than in legislation is
                                              the timely adjudication of immigration                    of PII is collected, how the PII is shared              inconsistent with the Administration’s
                                              benefits. Additionally, USCIS believes                    externally (routine uses), and how to                   stated goal to reduce the power of
                                              that the number of RFEs actually issued                   access and correct any PII maintained                   administrative agencies.
                                              relating to these rule changes will be                    by DHS.88                                                  Response: The public charge
                                              relatively small as long as the employers                                                                         inadmissibility rule is within DHS’s
                                                                                                           Additionally, while USCIS is                         authority and does not require
                                              and petitioners/beneficiaries submit                      generally not a covered entity bound by
                                              properly documented petition.                                                                                     congressional action. The Secretary has
                                                                                                        HIPAA,89 USCIS complies with the                        the authority to enforce and administer
                                              9. Privacy Concerns                                       Privacy Act in safeguarding information                 the immigration laws of the United
                                                                                                        in the applicable systems of records.                   States.92 The Secretary is also
                                                Comment: A commenter expressed
                                                                                                        Such information is generally                           authorized to prescribe regulations,
                                              concern about the lack of clarity on how
                                              DHS plans to use, store, access and                       confidential and is used primarily for                  forms, and instructions necessary to
                                              protect the health data it receives. The                  immigration purposes.90 The data is                     carry out the authority provided in
                                              commenter stated that copies of medical                   collected and kept in an alien’s                        section 103(a)(1) of the Act, 8 U.S.C.
                                              records provided by applicants may                        administrative record consistent with                   1103(a)(1).93 Additionally, the Secretary
                                              contain highly sensitive information                      the Privacy Act,91 which applies to                     is charged with administering the public
                                              unrelated to the immigration                              information that is maintained in a                     charge ground of inadmissibility.
                                              application or the likelihood of the                      ‘‘system of records’’ from which                        Therefore, this rule does not exceed or
                                              person becoming a public charge. A few                    information is retrieved by the name of                 overreach the Secretary’s authority, and
                                              commenters expressed concern that the                     an individual or by some identifying                    further, does not require congressional
                                              proposed rule’s use of health insurance                   number, symbol, or other identifying                    involvement, consideration, or
                                              information and data raises data and                      particular assigned to the individual.                  approval.
                                              privacy concerns, stating USCIS would                                                                                This public charge inadmissibility
                                              accumulate an overbroad body of data,                                                                             rule is a permissible implementation of
                                                                                                          87 See  5 U.S.C. 552.
                                              and this could violate the Health                                                                                 the public charge inadmissibility statute
                                                                                                          88 See  generally Notice of Modified Privacy Act
                                              Insurance Portability and                                                                                         enacted by Congress.94 The public
                                                                                                        System of Records, 82 FR 43556, 43564 (Sept. 18,        charge inadmissibility rule provides
                                              Accountability Act (HIPAA).                               2017) (‘‘DHS/USCIS safeguards records in this
                                                Response: DHS rejects the comment                       system according to applicable rules and policies,
                                                                                                                                                                important guidance for purposes of
                                              that the rule raises data and privacy                     including all applicable DHS automated systems          implementing the statute, including by
                                              concerns that could violate HIPAA.                        security and access policies. USCIS has imposed         defining statutory terms that have never
                                              Congress mandated that DHS consider                       strict controls to minimize the risk of compromising    been defined by Congress in the over
                                              an applicant’s health as part of every                    the information that is being stored.’’).               100 years since the public charge
                                              public charge inadmissibility
                                                                                                           89 See 45 CFR 160.103.
                                                                                                                                                                inadmissibility ground first appeared in
                                              determination.86 In order to assess an
                                                                                                           90 See also E.O. No. 13768, Enhancing Public
                                                                                                                                                                the immigration laws.
                                                                                                        Safety in the Interior of the United States 82 FR          DHS believes the terms set forth in the
                                              alien’s health in the totality of the                     8799, 8802 (Jan. 30, 2017). Section 14 of E.O. 13768    public charge inadmissibility ground
                                              circumstances, DHS will generally rely                    limits the rights and protections of the Privacy Act,
                                                                                                                                                                need clarification so that DHS can
                                              on medical information provided by                        subject to applicable law, to U.S. citizens and
                                                                                                                                                                consistently adjudicate applications
                                              civil surgeons on the Report of Medical                   lawful permanent residents. See also DHS Privacy
                                                                                                        Policy Regarding Collection, Use, Retention, and        subject to public charge inadmissibility
                                              Examination and Vaccination Record
                                                                                                        Dissemination of Personally Identifiable                determinations in a manner that better
                                              (Form I–693), or report of a panel
                                                                                                        Information (Apr. 25, 2017), https://www.dhs.gov/       ensures aliens are self-sufficient and not
                                              physician, to assess whether the alien                    sites/default/files/publications/PPGM%202017-           reliant on the government (i.e., public
                                              has been diagnosed with a medical                         01%20Signed_0.pdf (last visited May 8, 2019). The       benefits) for assistance to meet their
                                              condition that is likely to require                       latter memorandum sets out DHS policy requiring         basic needs.95
                                              extensive medical treatment or                            that decisions regarding the collection,
                                                                                                                                                                   Finally, DHS disagrees that the public
                                              institutionalization, or that will interfere              maintenance, use, disclosure, retention, and
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                        disposal of information being held by DHS must be
                                                                                                                                                                charge rule is inconsistent with the
                                              with the alien’s ability to provide and
                                                                                                        consistent with and take into consideration the Fair    Administration’s goals to reduce the
                                              care for himself or herself, to attend
                                                                                                        Information Practice Principles: Transparency,          role of executive agencies. The rule’s
                                              school, or to work, upon admission or
                                                                                                        Individual Participation, Purpose Specification,
                                              adjustment of status. DHS will also                       Data Minimization, Use Limitation, Data Quality          92 INA  section 103(a)(1), 8 U.S.C. 1103(a)(1).
                                              consider whether the alien has                            and Integrity, Security, and Accountability and          93 INA  section 103(a)(3), 8 U.S.C. 1103(a)(3).
                                                                                                        Auditing.                                                94 See INA section 212(a)(4), 8 U.S.C. 1182(a)(4).
                                                86 See   INA 212(a)(4), 8 U.S.C. 1182(a)(4).               91 See 5 U.S.C. 552.                                  95 See 8 U.S.C. 1601.




                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00026   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                           Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19               PageID.203 Page 27 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                        41317

                                              aims are consistent with the                            receipt of such benefits could render the              discussed in greater detail in the section
                                              Administration’s goal of rigorously                     alien inadmissible as likely to become a               addressing the regulatory definition of
                                              enforcing all grounds of                                public charge’ . . . strains credulity and             public charge, DHS believes that its
                                              inadmissibility.96                                      is simply not a reasonable interpretation              definition is consistent with what it
                                                 Comment: A number of commenters                      of the statutes, as required by Chevron,               means to be a public charge—a lack of
                                              stated that the rule is generally                       U.S.A., Inc. v. Nat. Res. Def. Council,                self-sufficiency and a need to rely on the
                                              inconsistent with Congress’ intent and                  Inc., 467 U.S. 837 (1984).’’                           government for support. DHS believes
                                              past policies. Commenters said the                         Response: This rule is not                          that its rigorous and fair regulatory
                                              proposed rule is a significant,                         inconsistent with Congress’ intent in                  framework will ensure that aliens
                                              unjustified change from the current                     enacting the public charge ground of                   coming to or opting to stay in the United
                                              public charge policy. One commenter                     inadmissibility in IIRIRA, or in enacting              States permanently are self-sufficient.
                                              said that DHS should not re-interpret a                 PRWORA. DHS believes that the policy                   DHS explains the basis for its
                                              term that Congress had left undefined,                  goals articulated in PRWORA and                        interpretation of the term ‘‘public
                                              and said that if future administrations                 underlying the creation of the                         charge’’ more fully below.
                                              similarly revised policy based on their                 mandatory factors for public charge                       DHS also disagrees with commenters
                                              understanding of congressional intent,                  inadmissibility determinations in                      that this rule changes federal and state
                                              such policy would ‘‘change wildly with                  IIRIRA inform DHS’s administrative                     decision-making regarding aliens’ access
                                              every administration,’’ and would result                implementation of the public charge                    to public benefits. The rule itself does
                                              in ‘‘vast inconsistencies in the law.’’ A               ground of inadmissibility. When passing                not prohibit any eligible alien or citizen
                                              commenter specifically stated that the                  IIRIRA, Congress added factors to                      from accessing public benefits for which
                                              rule is an ‘‘unlawful attempt to rewrite                consider in public charge                              they qualify. As explained above, DHS
                                              Congress’s rules’’ and that DHS cannot                  inadmissibility determinations in                      has the legal authority to promulgate the
                                              ‘‘exercise its authority in a manner that               section 212(a)(4) of the Act, 8 U.S.C.                 rule and believes the rule provides
                                              is inconsistent with the administrative                 1182(a)(4)), but left it to DHS and DOJ                needed guidance to determine whether
                                              structure that Congress enacted into                    to specify how and which public                        an alien is inadmissible as likely to
                                              law’’ and needs to comply with                          benefits should be considered in a                     become a public charge.
                                              Congress’s intent in creating the public                public charge inadmissibility                             Comment: One commenter stated that
                                              charge inadmissibility ground. One                      determination.97 In the same year,                     ‘‘[c]ontrary to DHS’s interpretation, the
                                              commenter said the proposed rule                        Congress passed PRWORA with the                        enactment of PRWORA and section
                                              would effectively overturn decades of                   clear intent to promote self-sufficiency               212(a)(4) of the Act, 8 U.S.C. 1182(a)(4),
                                              congressional and State decision-                       of those entering the United States and                close in time suggests that Congress
                                              making regarding alien access to public                 to ensure that public benefits do not                  assumed that receipt of these public
                                              benefits with one unilateral executive                  provide an incentive for immigration to                benefits would not be counted against a
                                              action. Multiple commenters said the                    the United States.98 This public charge                person in determining whether the
                                              rule is contrary to, or inconsistent with,              inadmissibility rule, in accordance with               individual is likely to become a public
                                              current law, congressional intent, and                  PRWORA, disincentivizes immigrants                     charge.’’ A commenter stated that the
                                              the traditional interpretation of public                from coming to the United States in                    rule is ‘‘an intentional attempt at using
                                              charge, as well as inconsistent with the                reliance on public benefits.99 As                      the specific language within PRWORA
                                              history of how public charge has been                   explained in the NPRM and this final                   as justification for a new, more
                                              understood. One commenter noted that                    rule, DHS agrees that this rule takes a
                                                                                                                                                             restrictive rule which would override
                                              DHS’s contention that ‘‘Congress ‘must                  different approach to interpreting the
                                                                                                                                                             portions of PRWORA.’’ Other
                                              have recognized that it made certain                    public charge ground of inadmissibility
                                                                                                                                                             commenters stated that the proposed
                                              public benefits available to some aliens                than the 1999 Interim Field Guidance.
                                                                                                                                                             rule is unnecessary in light of
                                              who are also subject to the public charge               In the NPRM, DHS acknowledged that it
                                                                                                                                                             PRWORA’s restrictions on access to
                                              ground of inadmissibility, even though                  was making a change and provided a
                                                                                                                                                             benefits to certain immigrants and their
                                                                                                      detailed explanation and justification
                                                                                                                                                             families. One commenter noted that in
                                                 96 See, e.g., Memorandum from the President to       for that change. Therefore, DHS
                                                                                                                                                             advancing the Administration’s goals,
                                              the Secretary of State, the Attorney General, and the   disagrees that these changes are
                                              Secretary of Homeland Security, Implementing                                                                   the rule undercuts Congress’ original
                                                                                                      unjustified.
                                              Immediate Heightened Screening and Vetting of                                                                  intent in creating nutrition, health, and
                                              Applications for Visas and Other Immigration               With respect to commenter statements
                                                                                                                                                             human services programs.
                                              Benefits, Ensuring Enforcement of All Laws for          that the rule departs from the historical
                                                                                                                                                                Response: The public charge
                                              Entry Into the United States, and Increasing            and traditional understanding of what it
                                              Transparency Among Departments and Agencies of                                                                 inadmissibility rule is not inconsistent
                                                                                                      means to be a public charge, DHS
                                              the Federal Government and for the American                                                                    with PRWORA, nor does it contravene
                                              People, 82 FR 16279, 16280 (Apr. 3, 2017) (‘‘I direct   disagrees. As an initial matter, this is
                                                                                                                                                             PRWORA’s requirements. When passing
                                              the Secretary of State, the Attorney General, the       the first time that DHS is defining in
                                                                                                                                                             IIRIRA in 1996, Congress added the
                                              Secretary of Homeland Security, and the heads of        regulation an ambiguous terms that
                                              all other relevant executive departments and                                                                   mandatory factors to be considered in
                                                                                                      Congress itself left undefined. As
                                              agencies (as identified by the Secretary of                                                                    public charge inadmissibility
                                              Homeland Security) to rigorously enforce all                                                                   determinations to section 212(a)(4) of
                                                                                                        97 See Public Law 104–208, div. C, sec. 531, 110
                                              existing grounds of inadmissibility and to ensure
                                              subsequent compliance with related laws after           Stat. 3009–546, 3009–674 (Sept. 30, 1996)              the Act, 8 U.S.C. 1182(a)(4), but left
                                              admission. The heads of all relevant executive          (amending INA section 212(a)(4), 8 U.S.C.              discretion to the relevant agencies,
                                              departments and agencies shall issue new rules,         1182(a)(4)).                                           including DHS, to interpret those
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                        98 See Public Law 104–193, section 400, 110 Stat.
                                              regulations, or guidance (collectively, rules), as                                                             factors, including how to incorporate a
                                              appropriate, to enforce laws relating to such           2105, 2260 (Aug. 22, 1996) (codified at 8 U.S.C.
                                              grounds of inadmissibility and subsequent               1601).                                                 consideration of public benefit receipt
                                              compliance. To the extent that the Secretary of           99 See Lewis v. Thompson, 252 F.3d 567, 583–84       into the public charge inadmissibility
                                              Homeland Security issues such new rules, the            (2d Cir. 2001) (‘‘it is reasonable for Congress to     determination. As discussed in the
                                              heads of all other relevant executive departments       believe that some aliens would be less likely to       NPRM, consideration of receipt of
                                              and agencies shall, as necessary and appropriate,       hazard the trip to this country if they understood
                                              issue new rules that conform to them.’’ (emphasis       that they would not receive government benefits
                                                                                                                                                             public benefits was part of the public
                                              added)).                                                upon arrival . . . .’’)                                charge determination before Congress


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00027   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                   Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.204 Page 28 of 218
                                              41318            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              passed IIRIRA and PRWORA.100 At the                     deportability in the version that passed                previously excluded benefits for
                                              same time that Congress added                           the U.S. Senate that included Medicaid                  decades, is contrary to congressional
                                              mandatory factors to be considered in                   and food stamps (now SNAP), among                       intent. One commenter stated that the
                                              the public charge inadmissibility                       other programs, in the list of public                   rule is inconsistent with congressional
                                              analysis, Congress passed PRWORA,                       benefits that were considered one of the                intent, which ‘‘recognizes the
                                              establishing eligibility restrictions for               grounds of deportability for public                     importance of access to preventive care
                                              aliens receiving public benefits with the               charge.104 DHS notes that the Senate-                   and nutrition benefits for all people,
                                              clear intent to promote the self-                       passed bill would not have amended the                  including immigrants.’’
                                              sufficiency of those entering the United                public charge ground of                                    Response: DHS acknowledges that
                                              States and to ensure that public benefits               inadmissibility.105 Additionally, the                   this rule is a departure from the 1999
                                              do not provide an incentive for                         administration of the public charge                     Interim Field Guidance. DHS also
                                              immigrants to come to the United                        inadmissibility ground under this rule is               acknowledges that some aliens subject
                                              States.101 Congress did nothing,                        significantly different from the public                 to this rule will need to make decisions
                                              however, to constrain DHS (then INS)                    charge deportability provisions                         with respect to the receipt of public
                                              from considering the receipt of public                  considered by the Senate. The proposed                  benefits for which they are eligible.
                                              benefits in a public charge                             ground of deportability, for instance,                  Ultimately, however, DHS does not
                                              inadmissibility determination as INS                    made aliens automatically deportable                    believe that its inclusion of previously-
                                              had done previously. In light of this                   (with certain exceptions) if they                       excluded benefits is contrary to
                                              history, DHS’s proposed public charge                   received certain public benefits,                       congressional intent, particularly with
                                              rule is consistent with the principles of               including Medicaid and food stamps,                     respect to access to preventive care and
                                              PRWORA and aligns this regulation to                    for 12 months within five years of                      nutrition benefits. In fact, DHS believes
                                              those principles. As such, this public                  admission. This rule, by contrast,                      it would be contrary to congressional
                                              charge rule is rationally related to                    focuses on future receipt of public                     intent to promulgate regulations that
                                              Congress’ intent to create a disincentive               benefits for more than 12 months in the                 encourage individuals subject to this
                                              for immigrants to rely on public benefits               aggregate in a 36-month period. The                     rule to rely on any of the designated
                                              if they are seeking admission to the                    prospective nature of the determination                 public benefits, or to ignore their receipt
                                              United States,102 and a permissible                     under this rule renders the definition                  of such benefits, as this would be
                                              interpretation of section 212(a)(4) of the              significantly different. With respect to                contrary to Congress’s intent in ensuring
                                              Act, 8 U.S.C. 1182(a)(4).                               past receipt, this rule requires DHS to                 that aliens within the United States are
                                                 Comment: One commenter stated that                   evaluate such receipt as one of several                 self-sufficient and rely on their own
                                              the rule is inconsistent with                           factors to be considered in the totality                resources and capabilities, and those of
                                              congressional intent set forth in the                   of circumstances. This rule therefore                   their family, sponsors, and private
                                              IIRIRA Conference Report, because that                  does not impose the provision included                  organizations.108
                                              report noted that certain benefits, such                in the Senate-passed bill that Congress                    To the extent that commenters are
                                              as public health, nutrition, and in-kind                had rejected.106                                        concerned with the consequences of
                                              community service programs, should                         DHS notes that the quotation from                    receipt of previously-excluded public
                                              not be included in the prohibition on                   IIRIRA Conference Report 107 does not                   benefits, DHS notes that it is not
                                              aliens receiving public benefits.103                    relate to public charge inadmissibility,                considering an alien’s receipt of
                                              Other commenters stated that when                       but to PRWORA and exceptions to the                     previously excluded public benefits in
                                              Congress expanded the definition of                     prohibition on aliens accepting certain                 the public charge inadmissibility
                                              ‘‘public charge’’ in 1996, it rejected a                public benefits. While language in a                    determination, if such receipt occurred
                                              definition of ‘‘public charge’’ that would              Conference Report, especially when                      before the effective date of this final rule
                                              have included food and healthcare                       discussing a separate piece of                          and receipt of such benefits was not
                                              assistance; thus, expanding the                         legislation, is not binding, the rule is not            considered under the 1999 Interim Field
                                              definition of ‘‘public charge’’ to include              inconsistent with the language in the                   Guidance.109 However, DHS is
                                              such assistance would ignore Congress’                  report because the public benefits                      considering an alien’s receipt of public
                                              legislative intent.                                     covered by the rule do not include those                benefits that were included in the 1999
                                                 Response: It is not clear what the                   excepted under PRWORA.                                  Interim Field Guidance and received
                                              commenters are referencing when                            Comment: Commenters stated that                      prior to the effective date of the rule as
                                              referring to Congress’ rejection of a                   reversing the policies set forth in the                 a negative factor in the totality of the
                                              definition of public charge that included               1999 Interim Field Guidance, which                      circumstances analysis. DHS also is not
                                              food and healthcare assistance. It may                  have allowed immigrants to rely on the                  considering past receipt of public
                                              be a reference to the proposed ground of                                                                        benefits by an alien if such receipt
                                                                                                         104 H.R. 2202, 104th Cong. sec. 202 (as amended      occurred while the alien was in a
                                                100 See  Inadmissibility on Public Charge Grounds,    and passed by Senate, May 2, 1996).                     classification or status that was exempt
                                              83 FR 51114, 51158 (proposed Oct. 10, 2018) (‘‘In          105 See H.R. 2202, 104th Cong. sec. 202 (as
                                                                                                                                                              from public charge inadmissibility or for
                                              Matter of Martinez-Lopez, the Attorney General          amended and passed by Senate, May 2, 1996).
                                              indicated that public support or the burden of             106 See Hamdan v. Rumsfeld, 548 U.S. 557, 579–
                                                                                                                                                              which a waiver of public charge
                                              supporting the alien being cast on the public was       80 (2006) (‘‘Congress’ rejection of the very language   inadmissibility was received.
                                              a fundamental consideration in public charge            that would have achieved the result the                    Comment: Some commenters stated
                                              inadmissibility determinations’’); Matter of            Government urges here weighs heavily against the        that DHS only has the authority to
                                              Martinez-Lopez, 10 I&N Dec. 409, 421 (Att’y Gen.        Government’s interpretation.’’); see also
                                              1964).                                                                                                          administer individual reviews of an
                                                                                                      Competitive Enterprise Inst. v. U.S. Dep’t of
khammond on DSKBBV9HB2PROD with RULES2




                                                 101 See 8 U.S.C. 1601.
                                                                                                      Transp., 863 F.3d 911, 917 (DC Cir. 2017)               applicant’s likelihood of becoming
                                                 102 See Lewis v. Thompson, 252 F.3d 567, 583–        (‘‘Congressional inaction lacks persuasive              dependent on the government in the
                                              84 (2d Cir. 2001) (‘‘it is reasonable for Congress to   significance because several equally tenable            future, and cannot consider government
                                              believe that some aliens would be less likely to        inferences may be drawn from such inaction,             expenditures on means-tested programs.
                                              hazard the trip to this country if they understood      including the inference that the existing legislation
                                              that they would not receive government benefits         already incorporated the offered change.’’ (citations   One of these commenters suggested that
                                              upon arrival . . . .’’).                                and internal quotations omitted)).
                                                 103 See H.R. Rep. No. 104–828, at 238 (1996)            107 See H.R. Rep. No. 104–828, at 238 (1996)          108 See   8 U.S.C. 1601(2)(A).
                                              (Conf. Rep.).                                           (Conf. Rep.).                                            109 See   8 CFR 212.22(d).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00028   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                           Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.205 Page 29 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                 41319

                                              to the extent DHS is considering                        rejecting the 1999 Interim Field                      DHS followed accepted practices for
                                              aggregate costs of public benefits, it also             Guidance and making a massive change                  making inferences at a 95 percent
                                              should consider aggregate benefits. This                in the agency’s interpretation of federal             confidence level.
                                              commenter suggested that DHS abandon                    law.’’ The commenter stated that DHS                     DHS also explained that the 1999
                                              its effort to use public charge reform as               failed to provide an explanation as to                Interim Field Guidance failed to offer
                                              a back door means of realizing the                      why the interpretation used for the last              meaningful guidance for purposes of
                                              political goals of reducing government                  20 years is inappropriate, or to justify              considering the mandatory factors and
                                              expenditures on means-tested programs                   the particular articulation of resource               was therefore ineffective in guiding
                                              authorized by Congress. Another                         and health factors contained in the rule.             adjudicators in making a totality of the
                                              commenter stated that whether or not                    Many commenters stated that the rule                  circumstances public charge
                                              there is a large government expenditure                 failed to provide a reasonable or rational            inadmissibility determinations. In
                                              on a particular program is irrelevant to                nexus between the data cited and the                  response to this deficiency, DHS
                                              the assessment of whether a particular                  policy decisions made. One commenter                  proposed to establish definitive legal
                                              individual may become a public charge.                  claimed that the proposed rule did not                standards and evidentiary criteria for
                                                 Response: DHS believes that these                    offer adequate justification that access to           each of the mandatory factors as
                                              commenters misunderstood DHS’s                          public benefits create an incentive to                relevant to the determination of whether
                                              proposal. DHS is not taking                             migrate to the United States. The                     an alien will be more likely than not to
                                              expenditures on public benefit programs                 commenter also asserted that the                      become a public charge at any time in
                                              into account for purposes of any single                 proposal is based on inaccurate and                   the future.
                                              public charge inadmissibility                           misleading data concerning low-wage                      DHS agrees with commenters that the
                                              determination. Rather, DHS has taken                    work, and thus fails to account for the               public charge inadmissibility rule
                                              into consideration expenditures on                      societal benefit of low-wage workers                  constitutes a change in interpretation
                                              public benefit programs in order to                     who depend on benefits to supplement                  from the 1999 Interim Field Guidance.
                                              appropriately circumscribe, for the                     their income.                                         Courts have long established that
                                              purpose of administrative efficiency, the                                                                     agencies are not bound forever to
                                                                                                         Response: DHS believes that it has                 maintain the same statutory
                                              list of public benefits that will be                    provided adequate justification for the
                                              considered in public charge                                                                                   interpretation.110 To change its prior
                                                                                                      rule. DHS has interpreted its authorizing             interpretation, an agency need not prove
                                              inadmissibility determinations.                         statute to clarify the criteria for when an
                                              Therefore, under this rule, DHS will                                                                          that the new interpretation is the best
                                                                                                      alien would be found inadmissible as                  interpretation, but should acknowledge
                                              take into consideration all of the                      likely at any time to become a public
                                              mandatory factors in the totality of the                                                                      that it is making a change, provide a
                                                                                                      charge, based on the consideration of                 reasoned explanation for the change,
                                              alien’s circumstances, including                        statutory factors. DHS provided an
                                              whether the alien received public                                                                             and indicate that it believes the new
                                                                                                      explanation for why and how the                       interpretation to be better.111 DHS has
                                              benefits as defined in 212.21(b).                       proposed rule furthers congressional                  laid out the proposed changes from the
                                              2. Additional Legal Arguments                           intent behind both the public charge                  1999 Interim Field Guidance in great
                                                                                                      inadmissibility statute and PRWORA in                 detail and provided a justification for
                                              a. Allegations That the Rule Is Arbitrary               ensuring that aliens being admitted into
                                              and Capricious                                                                                                each. DHS also explained why it
                                                                                                      and intending to settle permanently in                believes the new rule to be a superior
                                                 Comment: Many commenters stated                      the United States be self-sufficient and              interpretation of the statute to the 1999
                                              that the proposed rule is arbitrary and                 not reliant on public resources. DHS                  Interim Field Guidance and explained
                                              capricious. Commenters said that the                    also explained the deficiencies of the                why such interpretation is desirable
                                              rule would be struck down under the                     current standard established by the 1999              from a public policy perspective.
                                              APA. Commenters stated that DHS                         Interim Field Guidance, including that                Moreover, as explained above, DHS is
                                              failed to provide a reasoned or adequate                the guidance assumed an overly                        clearly authorized to promulgate
                                              explanation for the rule, including one                 permissible definition of dependence on               regulations interpreting the public
                                              based on facts and data. Other                          public benefits by only including                     charge inadmissibility ground. DHS
                                              commenters asserted that the public                     consideration of certain cash benefits,               carefully considered the public
                                              charge rule, as proposed, is                            rather than a broader set of benefits,                comments on this rule and made
                                              unnecessary, has no legal justification,                whether cash or non-cash, that similarly
                                              and is overbroad. Other commenters                      denote reliance on the government                        110 See, e.g., Rust v. Sullivan, 500 U.S. 173, 186–

                                              stated that the rule ‘‘address[es] a                    rather than the alien’s own resources                 87 (1991) (acknowledging that changed
                                              problem that doesn’t even exist.’’ One                  and capabilities, or the resources and                circumstances and policy revision may serve as a
                                              commenter stated that ‘‘DHS has not                     capabilities of the alien’s family,                   valid basis for changes in agency interpretations of
                                                                                                                                                            statutes); Chevron, U.S.A., Inc. v. Nat. Res. Def.
                                              cited any evidence that the current                     sponsors, and private organizations. In               Council, Inc., 467 U.S. 837, 863–64 (1984) (‘‘The
                                              statute is ineffective in promoting self-               expanding the list of benefits to be                  fact that the agency has from time to time changed
                                              sufficiency or that there is some need                  considered, DHS explained why a                       its interpretation of the term ‘source’ does not, as
                                              for increasing the pool of                              broader list should be considered, and                respondents argue, lead us to conclude that no
                                                                                                                                                            deference should be accorded the agency’s
                                              inadmissibility. Without substantiating                 provided data to support the specific list            interpretation of the statute. An initial agency
                                              the need for this change, DHS is simply                 proposed in the proposed rule. For                    interpretation is not instantly carved in stone. On
                                              proposing unnecessary and harsh                         instance, DHS referenced Federal                      the contrary, the agency, to engage in informed
                                              restrictions against immigrants.’’ One                  Government data for the rates of                      rulemaking, must consider varying interpretations
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                            and the wisdom of its policy on a continuing
                                              commenter stated that current                           participation in such benefit programs                basis.’’); Motor Vehicle Mfrs. Ass’n v. State Farm
                                              immigration policy provides sufficient                  by non-citizens across factors related to             Mut. Auto. Ins. Co., 463 U.S. 29, 42 (1983) (agencies
                                              protection for the nation’s interests,                  the public charge inadmissibility                     ‘‘must be given ample latitude to ‘adapt their rules
                                              including through existing eligibility                  determination, such as income. DHS                    and policies to the demands of changing
                                                                                                                                                            circumstances’ ’’ (quoting Permian Basin Area Rate
                                              limits for public benefits.                             disagrees that the data provided to                   Cases, 390 U.S. 747, 784 (1968))).
                                                 A few commenters stated that ‘‘DHS                   support these conclusions was either                     111 See generally FCC v. Fox Television Stations,

                                              offered inadequate reasoning for                        inaccurate or misleading, and notes that              Inc., 556 U.S. 502 (2009).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00029   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                      Case 4:19-cv-05210-RMP                           ECF No. 1-1             filed 08/14/19            PageID.206 Page 30 of 218
                                              41320            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              adjustments based on the input it                        a more expansive definition of ‘‘public               actions (e.g., any past receipt of public
                                              received. Accordingly, DHS believes                      benefit,’’ that would have potentially                benefits, employment history, etc.), even
                                              this rule has been issued in compliance                  included a range of non-cash benefit                  if a sufficient Form I–864 is submitted
                                              with the APA.                                            programs falling in specific categories               on behalf of an alien.117
                                                 DHS acknowledges that its broader                     (such as programs that provide                           In addition, if the sponsor does not
                                              definitions for public benefits and                      assistance for basic needs such food and              provide financial support to the
                                              public charge may result in additional                   nutrition, housing, and healthcare). DHS              sponsored alien, the sponsored alien
                                              applicants being determined to                           rejected these alternatives for the                   may bring a suit in the court of law.118
                                              inadmissible and therefore ineligible for                reasons discussed in the proposed                     In the event a sponsored alien receives
                                              admission or adjustment of status                        rule.114                                              public benefits, seeking reimbursement
                                              because they are likely at any time to                      With respect to enforcing Form I–864               pursuant to the agreement made in
                                              become a public charge. However, as                      as an alternative to this rule, DHS notes             Form I–864 requires deployment of
                                              noted elsewhere in this rule, DHS                        that this proposal is neither an adequate             relevant resources by the agency that
                                              believes that expanding the definitions                  nor available alternative to this rule. As            granted the benefit and/or use of
                                              of public benefits and public charge and                 explained in the proposed rule, DHS’s                 judicial resources.
                                              any resulting denials of applications                    objective in promulgating this rule is to                Simply put, the affidavit of support is
                                              based on section 212(a)(4) of the Act, 8                 better ensure that aliens seeking                     not a substitute for the assessment of the
                                              U.S.C. 1182(a)(4) are reasonable and are                 admission or adjustment of status do not              mandatory factors. For these reasons,
                                              consistent with Congress’ intent and                     rely on public resources to meet their                DHS determined that simply enforcing
                                              will better ensure that aliens seeking to                needs, but rather rely on their own                   the affidavit of support under section
                                              come to the United States temporarily or                 capabilities and the resources of their               213A of the Act was not an adequate
                                              permanently are self-sufficient.112                      families, their sponsors, and private                 legal or practical alternative to ensuring
                                                 DHS also notes that as stated                         organizations. While Form I–864 serves                that DHS appropriately applies
                                              previously, available data neither                       a crucial function where required to be               mandatory factors established by
                                              provides a precise count nor reasonable                  submitted by section 212(a)(4) of the                 Congress to assess whether the alien is
                                              estimates of the number of aliens who                    Act, 8 U.S.C. 1182(a)(4), it is not an                likely at any time in the future to
                                              are both subject to the public charge                    alternative to consideration of the                   become a public charge. Furthermore,
                                              ground of inadmissibility and are                        mandatory factors established by                      considering a sufficient affidavit of
                                              eligible for public benefits in the United               Congress in determining whether an                    support under section 213A of the Act
                                              States.                                                  alien is likely at any time to become a               does not, alone, achieve Congress’ goal
                                                                                                       public charge. As discussed elsewhere                 to limit the incentive to immigrate to the
                                              b. Alternatives
                                                                                                       in this rule, Form I–864 ensures that the             United States for the purpose of
                                                 Comment: Commenters stated that,                                                                            obtaining public benefits.
                                              under E.O. 13563 and other applicable                    sponsor is available to support the
                                              authority, DHS should have considered                    sponsored alien in the event the                      c. Retroactivity
                                              other feasible regulatory alternatives to                sponsored alien is unable or unwilling                   Comment: A commenter stated that,
                                              its proposed rule. One commenter                         to support himself or herself and is also             despite the apparent attempt to draft the
                                              asserted that the proposed rule failed to                intended to provide a reimbursement                   proposed rule appropriately, its plain
                                              consider a less restrictive alternative,                 mechanism for the government to                       language would allow it to be applied
                                              specifically, enforcing affidavits of                    recover from the sponsor the amount of                retroactively. The commenter stated that
                                              support. This commenter stated that this                 public benefits distributed to the                    because not all sections specifically
                                              failure makes the rule arbitrary and                     sponsored alien. In fact, the plain                   exempt benefits received prior to the
                                              capricious.                                              language of the statute permits                       rule’s effective date, DHS could apply
                                                 Response: DHS disagrees with                          sponsored aliens to sue to enforce the                the rule retroactively. For example,
                                              commenters who argued that the                           support obligation, if necessary.115 In               under 8 CFR 212.22(c), an alien’s receipt
                                              proposed rule failed to consider other                   addition, Form I–864 may also be taken                of SNAP within 36 months preceding
                                              alternatives to this rule, or that the                   into consideration in the totality of the             application for adjustment of status
                                              proposed rule was unnecessary because                    circumstances public charge                           would weigh heavily in favor of a
                                              DHS can simply increase enforcement of                   inadmissibility determination.116 Had                 finding of public charge inadmissibility,
                                              Form I–864. Under E.O. 13563, the                        Congress intended enforcement of Form                 but that paragraph does not specifically
                                              agency must identify available                           I–864 to be the sole mechanism by                     limit DHS’s consideration of SNAP
                                              alternatives. In this case, DHS did just                 which DHS could ensure that an alien                  receipt to benefits received on or after
                                              that and explained the alternatives                      does not become a public charge after                 the effective date of the rule. This
                                              considered in the proposed rule,                         admission or adjustment of status,                    commenter also stated that the proposed
                                              including a ‘‘no-action’’ alternative—                   Congress would have included it as the                rule violated reasonable reliance law
                                              continuing to administer this ground of                  sole mandatory factor to be considered                and violates the APA.
                                              inadmissibility under the 1999 Interim                   when making public charge                                Response: DHS disagrees that the rule
                                              Field Guidance.113 DHS also considered                   inadmissibility determinations. Instead,              will be applied retroactively to aliens
                                                                                                       Congress required DHS to consider the                 subject to the public charge ground of
                                                 112 See Nat’l Cable & Telecommunications Ass’n        mandatory factors to assess whether the               inadmissibility. As stated in the DATES
                                              v. Brand X internet Servs., 545 U.S. 967, 1001           alien is likely at any time to become a               section of this final rule, this rule will
                                              (2005) (‘‘the Commission is free within the limits       public charge based on his or her
khammond on DSKBBV9HB2PROD with RULES2




                                              of reasoned interpretation to change course if it                                                              become effective 60 days after it is
                                                                                                       present circumstances and relevant past
                                              adequately justifies the change.’’); Competitive
                                              Enter. Inst. v. United States Dep’t of Transportation,                                                           117 See  INA section 212(a)(4), 8 U.S.C. 1182(a)(4).
                                                                                                         114 See Inadmissibility on Public Charge Grounds,
                                              863 F.3d 911, 918 (D.C. Cir. 2017) (‘‘The benefits                                                               118 See,  e.g., Wenfang Lieu v. Mund, 686 F.3d 418
                                              of the regulation are also modest, but the               83 FR 51114, 51276 (proposed Oct. 10, 2018).          (7th Cir. 2012) (the sponsored immigrant is a third
                                              Department reasonably concluded that they justify          115 See INA section 213A(a)(1)(B), 8 U.S.C.
                                                                                                                                                             party beneficiary whose rights exist apart from
                                              the costs.’’)                                            1183a(a)(1)(B); 71 FR 35732, 35743 (Jun. 21, 2006).   whatever rights she might or might not have under
                                                 113 See Inadmissibility on Public Charge Grounds,       116 See INA section 212(a)(4)(B)(ii), 8 U.S.C.      Wisconsin divorce law, and she has no legal
                                              83 FR 51114, 51276 (proposed Oct. 10, 2018).             1182(a)(4)(B)(ii).                                    obligation to mitigate damages).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00030   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                          Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1                filed 08/14/19               PageID.207 Page 31 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                             41321

                                              published in the Federal Register, and                  treat the receipt of these benefits as a                    vague did not provide specific details to
                                              the rule will be applied to applications                heavily weighted negative factor.                           identify which provisions of the rule
                                              and petitions postmarked (or if                            Comment: One commenter noted that                        they were referring and DHS is therefore
                                              applicable, electronically submitted) on                the rule punishes noncitizens for past                      unable to specifically address those
                                              or after that date. Thus, for instance, the             conduct and therefore violates the ex                       claims other than stating general
                                              public charge inadmissibility                           post facto clause and is                                    disagreement. In the NPRM, DHS
                                              determination factors and criteria will                 unconstitutionally retroactive.’’                           provided specific examples of various
                                              apply only to applications that are                        Response: DHS rejects the comment                        concepts and laid out in great detail the
                                              postmarked (or if applicable,                           that the public charge inadmissibility                      applicability of the rule to different
                                              electronically submitted) on or after that              rule violates that ex post facto clause of                  classes of aliens, and clearly identified
                                              date; applications that were postmarked                 the U.S. Constitution. The ex post facto                    the classes of aliens that would be
                                              before the effective date and accepted by               clause prohibits changes to the legal                       exempt from the rule. DHS also
                                              USCIS pursuant to 8 CFR 103.2(a)(1)                     consequences (or status) of actions that                    provided an exhaustive list of the
                                              and (a)(2), and are pending on the                      were committed before the enactment of                      additional non-cash public benefits that
                                              effective date will be adjudicated under                the law.119 The ex post facto clause                        would be considered, including receipt
                                              the criteria set forth in the 1999 Interim              would generally only apply to laws that                     thresholds for all designated benefits.
                                              Field Guidance. For the purposes of                     impose criminal penalties.120 Although                      DHS explained that it would make
                                              determining whether a case was                          inadmissibility determinations are not                      public charge inadmissibility
                                              postmarked before the effective date of                 criminal penalties, and so are generally                    determinations in the totality of the
                                              the rule, DHS will consider the                         not subject to the ex post facto                            circumstances, and following
                                              postmark date for the application or                    clause,121 this rule, in any event, is not                  consideration of the minimum statutory
                                              petition currently before USCS, not the                 impermissibly retroactive in                                factors. The ‘‘vagueness’’ associated
                                              postmark date for any previously-filed                  application, as noted in the immediately                    with a totality of the circumstances
                                              application or petition that USCIS                      preceding response.                                         determination is to a significant extent
                                              rejected pursuant to 8 CFR                                                                                          a byproduct of the statute’s requirement
                                                                                                      d. Due Process/Vagueness and Equal                          that DHS consider a range of minimum
                                              103.2(a)(7)(ii).
                                                                                                      Protection                                                  factors as part of the public charge
                                                 Similarly, the condition related to
                                              public benefit receipt in the context of                   Comment: Commenters stated that the                      inadmissibility determination. DHS
                                              extensions of stay and change of status                 public charge inadmissibility                               recognizes that the statutory multi-factor
                                              will only apply to petitions and                        determination called for by the                             framework will likely result in more
                                              applications postmarked (or if                          proposed rule is too open-ended and                         inadmissibility determinations when
                                              applicable, submitted electronically) on                unpredictable. Some commenters                              combined with the standard in this rule
                                              or after the effective date of this rule.               pointed to likely confusion about which                     (as compared to the 1999 Interim Field
                                                                                                      benefits will be included or excluded                       Guidance), but fundamentally, as it
                                                 In addition, and as stated in this final
                                                                                                      for purposes of a public charge                             relates to vagueness, the commenters’
                                              rule, DHS will not apply the new
                                                                                                      determination. These commenters                             quarrel is with Congress, not with DHS.
                                              expanded definition of public benefit to                                                                               In any case, in response to public
                                              benefits received before the effective                  further stated that failing to define the
                                                                                                      term ‘‘likely,’’ as that term is used in the                comments, the list of public benefits has
                                              date of this final rule. Therefore, any                                                                             been revised in this final rule, and the
                                              benefits received before that date will                 phrase ‘‘likely to become a public
                                                                                                      charge,’’ would grant too much                              threshold has been simplified such that
                                              only be considered to the extent they                                                                               there is only a single, objective
                                              would have been covered by the 1999                     discretion to adjudicators in an complex
                                                                                                      weighing system that would lead to                          duration-based threshold applicable to
                                              Interim Field Guidance. In the                                                                                      the receipt of all included public
                                              commenter’s example, SNAP benefits                      arbitrary outcomes. Another commenter
                                                                                                      recommended that the determination                          benefits. And DHS has determined,
                                              received by an alien prior to the                                                                                   consistent with public commenter
                                              effective date of the final rule would not              system be scored. Another commenter
                                                                                                      stated that that the vagueness of the                       suggestions, that it will not consider the
                                              be considered as part of the alien’s                                                                                receipt of any benefits not listed in the
                                              public charge inadmissibility                           proposed framework would lead to
                                                                                                      inconsistent and unfair determinations.                     rule, therefore removing potential
                                              determination, because SNAP was not                                                                                 uncertainty. In addition, DHS remains
                                              considered in public charge                                Response: DHS disagrees that the rule
                                                                                                                                                                  committed to providing clear guidance
                                              inadmissibility determinations under                    is vague or unpredictable. Some
                                                                                                                                                                  to ensure that there is adequate
                                              the 1999 Interim Field Guidance. By                     commenters who alleged that the rule is
                                                                                                                                                                  knowledge and understanding among
                                              contrast, as explained in more detail                      119 U .S. Const. art. I, sec. 9, cl. 3; see Calder v.    the regulated public regarding which
                                              later in this preamble, for applications                Bull, 3 Dall. 386, 390–391, 1 L.Ed. 648 (1798)              benefits will be considered and when,
                                              postmarked (or if applicable,                           (opinion of Chase, J.).                                     as well as to ensure that aliens
                                              electronically submitted) on or after the                  120 See, e.g., Rhines v. Young, 899 F.3d 482, 495
                                                                                                                                                                  understand whether they are or are not
                                              effective date of this final rule, an                   (8th Cir. 2018) (‘‘A criminal or penal law has a            subject to the public charge ground of
                                              applicant’s receipt of cash assistance for              prohibited ex post facto effect if it is ‘‘retrospective,
                                                                                                      that is, it must apply to events occurring before its       inadmissibility.
                                              income maintenance prior to the                         enactment, and it must disadvantage the offender               DHS has also further defined ‘‘likely’’
                                              effective date of this rule will be treated             affected by it.’’) (citations omitted), cert. denied, No.   as more likely than not. While DHS
                                              as a negative factor in the totality of the             18–8030, 2019 WL 826426 (U.S. Apr. 15, 2019);               agrees with commenters that the
                                              circumstances. However, regardless of                   Bremer v. Johnson, 834 F.3d 925, 932 (8th Cir.
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      2016);
                                                                                                                                                                  regulation must be sufficiently clear so
                                              the length of time such benefits were                      121 Galvan v. Press, 347 U.S. 522, 531 (1954)            that the regulated public can comply
                                              received before the effective date of this              (Frankfurter, J.) (‘‘[W]hatever might have been said        with it, DHS notes that some adjudicator
                                              rule, for the purposes of public charge                 at an earlier date for applying the ex post facto           discretion must exist where
                                              inadmissibility determinations made for                 Clause, it has been the unbroken rule of this Court         determinations are based on a totality of
                                                                                                      that it has no application to deportation.’’);
                                              applications postmarked (or if                          Alvarado–Fonseca v. Holder, 631 F.3d 385, 391–92
                                                                                                                                                                  the circumstances examination that is
                                              applicable, submitted electronically) on                (7th Cir. 2011); Montenegro v. Ashcroft, 355 F.3d           highly fact-specific. Congress
                                              or after the effective date, DHS will not               1035, 1037 (7th Cir. 2004).                                 specifically called for a fact-specific,


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00031   Fmt 4701    Sfmt 4700    E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                        Exhibit A
                                                      Case 4:19-cv-05210-RMP                          ECF No. 1-1              filed 08/14/19              PageID.208 Page 32 of 218
                                              41322            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              discretionary determination in the                      immigrants and immigrants of color and                   here permanently, are self-sufficient and
                                              public charge context.122 As is the case                is not rationally related to a legitimate                not reliant on the government for
                                              with most regulations, over the course                  public interest. The commenter                           support. While this rule may influence
                                              of adjudications, new fact patterns arise               indicated that the ‘‘legitimate public                   an alien’s decision to apply for, or
                                              that may require additional guidance to                 interest (which in and of itself is                      disenroll from, public benefits, it does
                                              adjudicators; however this does not                     contestable) is already served by the                    not constitute a restriction on accessing
                                              make the regulation impermissibly                       current provision.’’ Another commenter                   such benefits. However, even if the rule
                                              vague.123                                               similarly stated that the rule would have                did place additional restrictions on
                                                 DHS does not believe that a scoring                  a disparate impact on immigrants of                      aliens, the Supreme Court, even prior to
                                              system would be appropriate for this                    color and women. The commenter cited                     PRWORA, determined that the equal
                                              analysis, namely because of the wide                    to a Manatt, Phelps & Phillips                           protection analysis of Federal action
                                              variations between individual                           independent analysis of the U.S. Census                  that differentiates between citizens and
                                              circumstances of aliens. Both the                       Bureau’s (Census Bureau) American                        aliens in the immigration context is
                                              proposed rule and this final rule                       Community Survey Data 5-year 2012–                       different from the equal protection
                                              adequately explain how the criteria are                 2016 data. The commenter stated that                     analysis of State actions that
                                              to be applied and what evidence should                  the application of the public charge rule                differentiate between citizens of another
                                              be considered. USCIS will provide                       would be unequally distributed along                     state and citizens of another country. In
                                              training to its adjudicators and will                   racial lines. According to the                           Mathews v. Diaz, the Court specifically
                                              engage with the regulated public to the                 commenter, the effects of the proposed                   distinguished between state statutes that
                                              extent necessary to foster a better                     rule are expected to have a disparate                    deny welfare benefits to resident aliens,
                                              understanding and compliance with the                   impact on communities of color,                          or aliens not meeting duration residence
                                              regulation.                                             affecting as many as 18.3 million                        requirements, from similar actions taken
                                                 Comment: One commenter stated that                   members (or one-third) of the Hispanic                   by the political branches of the Federal
                                              although the Federal Government has                     and Latino community in the United                       Government that are specifically
                                              great leeway to enact immigration laws,                 States. The commenter stated that the                    empowered to regulate the conditions of
                                              its actions are still subject to review for             DHS’s proposed ‘‘250-percent-FPG                         entry and residence of aliens. 426 U.S.
                                              constitutionality. The commenter stated                 threshold’’ would have disproportionate                  67, 85–86 (1976). In that case, the court
                                              that proposed rule restricts the rights of              effects based on national origin and                     found that the enforcement of a 5-year
                                              non-citizens to access crucial healthcare               ethnicity, blocking 71 percent of                        residency requirement against aliens
                                              benefits, housing vouchers, and other                   applicants from Mexico and Central                       applying for a supplemental medical
                                              government benefits by using ‘‘heavily                  America, 69 percent from Africa, and 52                  insurance program did not deprive the
                                              weighted factors,’’ such as English                     percent from Asia—but only 36 percent                    aliens of life, liberty or property without
                                              proficiency, and ‘‘exorbitant’’ bond                    from Europe, Canada and Oceania. The                     due process of law under the Due
                                              measures, and that the proposed rule                    commenter stated that ‘‘because the                      Process Clause of the Fifth
                                              would disproportionately impact                         proposed rule facially implicates                        Amendment.125
                                              women and people of color. The                          national origin, strict scrutiny applies.’’                 DHS agrees that if this rule were
                                              commenter stated that the Supreme                          Response: DHS disagrees that this rule                regulating eligibility for public benefits
                                              Court has struck down state laws that                   would fail any level of scrutiny (i.e.,                  outside of the immigration context,
                                              restricted public benefits based on                     strict, intermediate, or rational basis                  heightened scrutiny might apply.126 As
                                              alienage and noted that in one such                     scrutiny).124 As discussed previously,                   explained above, however, the rule
                                              case, the Court reviewed the law under                  DHS is not changing rules governing                      places no obstacles to aliens’ eligibility
                                              intermediate scrutiny. The commenter                    which aliens may apply for or receive                    for public benefits. Furthermore, the
                                              suggested that this rule could similarly                public benefits, nor is this rule altering               rule is not facially discriminatory and
                                              be subject to intermediate scrutiny. The                any eligibility criteria for such benefits.              DHS does not intend a discriminatory
                                              commenter stated that even if a                         Instead, DHS is exercising its authority                 effect based on race, gender, or any
                                              heightened scrutiny argument loses, the                 to administer the public charge ground                   other protected ground.
                                              rule would fail rational basis scrutiny                 of inadmissibility in a way that better                     Finally, the commenter misstated the
                                              because is not rationally related to a                  ensures that aliens being admitted into                  proposed rule’s income threshold as 250
                                              legitimate public interest since ‘‘there is             the United States, or seeking to remain                  percent of the FPG. While USCIS will
                                              no legitimate government interest                                                                                generally consider 250 percent of the
                                              furthered by the proposed rule, as                         124 See Korab v. Fink, 797 F.3d 572, 577–79 (9th
                                                                                                                                                               FPG to be a heavily weighted positive
                                              212(a)(4) [of the Act, 8 U.S.C. 1182(a)(4)]             Cir. 2014) (‘‘[F]ederal statutes regulating alien
                                                                                                                                                               factor in the totality of the
                                              is already in place and effective.’’ The                classifications are subject to the easier-to-satisfy
                                              commenter stated that the proposed                      rational-basis review . . . Although aliens are
                                                                                                                                                                  125 ‘‘The fact that all persons, aliens and citizens
                                                                                                      protected by the Due Process and Equal Protection
                                              measures will disparately impact female                 Clauses, this protection does not prevent Congress       alike, are protected by the Due Process Clause does
                                                                                                      from creating legitimate distinctions either between     not lead to the further conclusion that all aliens are
                                                 122 See INA section 212(a)(4), 8 U.S.C. 1182(a)(4)   citizens and aliens or among categories of aliens        entitled to enjoy all the advantages of citizenship
                                              (‘‘Any alien, who in the opinion of the consular        and allocating benefits on that basis.’’) (citation      . . .’’ 426 U.S. at 79–80.
                                              officer at the time of application for a visa, or in    omitted); Lewis v. Thompson, 252 F.3d 567, 570 (2d          126 See, e.g., Personal Administrator of Mass v.

                                              the opinion of the Attorney General at the time of      Cir. 2001) (describing the level of scrutiny owed        Feeney, 442 U.S. 256, 272 (1996) (Classifying
                                              the application for admission or adjustment of          under the constitution to federal regulation of          persons according to their race is more likely to
                                              status, is likely at any time to become a public        immigration and naturalization as ‘‘highly               reflect racial prejudice than legitimate public
                                              charge is inadmissible.’’) (emphasis added).            deferential’’) (citing Lake v. Reno, 226 F.3d 141, 148   concerns.), McLaughlin v. Florida, 379 U.S. 184,
khammond on DSKBBV9HB2PROD with RULES2




                                                 123 Cf., e.g., Freeman United Coal Mining Co. v.     (2d Cir. 2000).) Generally, laws and regulations that    196 (1964) (‘‘Such classifications are subject to the
                                              Fed. Mine Safety & Health Review Comm’n, 108            neither involve fundamental rights nor include           most exacting scrutiny; to pass constitutional
                                              F.3d 358, 362 (D.C. Cir. 1997) (‘‘Regulations           suspect classifications are reviewed under rational      muster, they must be justified by a compelling
                                              generally satisfy due process so long as they are       basis scrutiny, under which the person challenging       governmental interest and must be ‘necessary . . .
                                              sufficiently specific that a reasonably prudent         the law must show that the government has no             to the accomplishment’ of their legitimate
                                              person, familiar with the conditions the regulations    legitimate interest in the law or policy or that there   purpose.’ ’’); United States v. Virginia, 518 U.S. 515
                                              are meant to address and the objectives the             is no rational link between the interest and the         (1996) (ruling that the Virginia Military Institute’s
                                              regulations are meant to achieve, would have fair       challenge law or regulation. Heller v. Doe by Doe,       gender-based admission policy violated the Equal
                                              warning of what the regulations require.’’).            509 U.S. 312, 319 (1993).                                Protection Clause).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00032   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM      14AUR2
                                                                                                                                                                                            Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.209 Page 33 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                   41323

                                              circumstances, the minimum income                       protections clauses, federal immigration                Clause of the Fifth Amendment ‘‘has
                                              threshold to be considered a positive                   laws and their implementing regulations                 never been supposed to have any
                                              factor in the totality of the                           generally enjoy a highly deferential                    bearing upon, or to inhibit laws that
                                              circumstances is generally 125 percent                  standard of review, even where the                      indirectly work harm and loss to
                                              of the FPG. More specifically, if the                   federal laws and regulations treat aliens               individuals.’’ 134 Similarly, and as
                                              alien has income below that level, it                   differently from citizens and create                    discussed in greater detail above, any
                                              will generally be a heavily weighed                     distinctions between different classes of               potential chilling impacts of the rule
                                              negative factor in the totality of the                  aliens (i.e., lawful permanent residents                would not violate the equal protection
                                              circumstances.                                          vs. nonpermanent residents).129 DHS’s                   guarantee of the Fifth Amendment’s Due
                                                 As set forth in NPRM,127 DHS’s public                public charge inadmissibility rule falls                Process Clause 135 because this rule is
                                              charge rule is rationally related to the                within the agency’s broad authority,                    not facially discriminatory nor does
                                              government’s interest in ensuring that                  granted by Congress, to regulate                        DHS intend a discriminatory effect.136
                                              aliens entering the United States or                    immigration matters, and therefore, if                     The standards of judicial review are
                                              seeking to settle here permanently are                  challenged on equal protection grounds                  established by statute and judicial
                                              not likely to become public charges,                    as discriminating based on alienage,                    interpretation 137 and are therefore
                                              consistent with the requirements of                     would be subject to rational basis                      beyond the scope of this rulemaking.
                                              section 212(a)(4) of the Act, 8 U.S.C.                  scrutiny.130 The public charge                          The proposal to institute a review by
                                              1182(a)(4). The regulation minimizes                    inadmissibility rule is indeed rationally               Congress is also beyond the scope of
                                              the incentive of aliens to immigrate to                 related to the government’s interest, as                this rulemaking because only the
                                              the United States because of the                        set forth in IIRIRA and PRWORA, to                      legislative branch can create a role for
                                              availability of public benefits and                     determine which aliens are inadmissible                 itself.138 DHS rejects the proposal to
                                              promotes the self-sufficiency of aliens                 on public charge grounds in accordance                  create an appellate process to allow
                                              within the United States.128 Finally,                   with section 212(a)(4) of the INA, 8                    applicants to present evidence of their
                                              DHS does not understand commenters’                     U.S.C. 1182(a)(4), minimize the                         admissibility since there is an existing
                                              statements about the ‘‘unequal                          incentive of aliens to immigrate to the                 process to present such evidence.
                                              application’’ of the public charge                      United States due to the availability of                Although not specific to this rule,
                                              inadmissibility rule and disagrees that                 public benefits, and promote the self-                  USCIS will notify applicants of
                                              the public charge inadmissibility rule                  sufficiency of aliens within the United                 deficiencies in their applications with
                                              would be unequally applied to different                 States.131 This is true even if this rule               respect to any ineligibility including
                                              groups of aliens along the lines of race                results in a disincentive for aliens to                 public charge in accordance with the
                                              or gender.                                              avail themselves of public benefits for                 principles outlined in 8 CFR 103.2 and
                                                 Comment: Several commenters                          which they are eligible under                           USCIS policy in regard to notices, RFEs,
                                              objected that the rule violates due                     PRWORA.132 Moreover, although the                       or notices of intent to deny (NOIDs), and
                                              process and equal protection rights. One                rule could impact an alien’s decision to                denials.139 Likewise, DHS will not
                                              commenter said that aliens seeking                      access public benefits for which he or                  accept the proposal to decline to revoke
                                              adjustment of status should be granted                  she is eligible under PRWORA and state                  a lawful permanent resident’s status
                                              due process rights closer to those of                   and local laws, it does not directly                    pending any appeals of a public charge
                                              United States citizens, and this rule                   regulate the right to apply for or receive
                                              should be subject to stricter standards                 public benefits, and the Due Process                    not apply to the indirect adverse effects of
                                              for judicial review to ‘‘ensure that more                                                                       governmental action.’’
                                                                                                      Clause would not be implicated by                          134 O’Bannon v. Town Court Nursing Ctr., 447
                                              immigrants are protected from the                       whether, due to the rule, an alien                      U.S. 773, 789 (1980) (quoting The Legal Tender
                                              detrimental effects of this proposal.’’                 chooses not to access benefits for which                Cases, 79 U.S. 457, 551 (1870)).
                                              The commenter stated that such a                        he or she qualifies.133 The Due Process                    135 Although the Equal Protection Clause of the

                                              review ‘‘would require that Congress                                                                            Fourteenth Amendment does not apply to the
                                                                                                                                                              Federal government, the Supreme Court in Bolling
                                              ha[ve] a dual review process.’’ Another                   129 See Korab v. Fink, 797 F.3d 572, 579 (9th Cir.
                                                                                                                                                              v. Sharpe, 347 U.S.497, 500 (1954), held that while
                                              commenter stated that the DHS rule                      2014); Lewis v. Thompson, 252 F.3d 567, 570 (2d         ‘‘‘equal protection of the laws’ is a more explicit
                                                                                                      Cir. 2001) (citing Lake v. Reno, 226 F.3d 141, 148
                                              could be challenged on the grounds that                 (2d Cir. 2000)); Brooks v. Ashcroft, 283 F.3d 1268,
                                                                                                                                                              safeguard of prohibited unfairness than ‘due
                                              it affords nonimmigrants inside the                                                                             process of law,’ . . . discrimination may be so
                                                                                                      1274 (11th Cir. 2002) (‘‘Classifications that           unjustifiable as to be violative of due process.’’ In
                                              United States less due process rights                   distinguish among groups of aliens are subject to       the case of racial discrimination in DC public
                                              than they should be afforded. The                       rational basis review, and will be found valid if not   schools, the Court found that no lesser
                                                                                                      arbitrary or unreasonable’’).                           Constitutional protections apply to the Federal
                                              commenter stated that USCIS should                        130 See Mathews v. Diaz, 426 U.S. 67, 81 n.17
                                                                                                                                                              government through the application of the Due
                                              construct an appeals process that                       (1976).                                                 Process Clause in the Fifth Amendment than by
                                              satisfies due process and gives                           131 See 8 U.S.C. 1601.                                application of the Equal Protection Clause of the
                                              applicants the opportunity to present                     132 See Lewis v. Thompson, 252 F.3d 567, 583–         Fourteenth Amendment.
                                                                                                                                                                 136 See Pers. Adm’r v. Feeney, 442 U.S. 256, 272
                                              evidence of admissibility. The                          84 (2d Cir. 2001) (‘‘[I]t is reasonable for Congress
                                                                                                      to believe that some aliens would be less likely to     (1979).
                                              commenter also stated that a person
                                                                                                      hazard the trip to this country if they understood         137 See, e.g., INA section 242(b)(4), 8 U.S.C.
                                              should not have ‘‘their status as a                     that they would not receive government benefits         1252(b)(4) (providing the scope and standard of
                                              resident revoked’’ prior to a full review               upon arrival . . . Although it seems likely that        judicial review of removal orders); McNary v.
                                              of the case.                                            many alien women will illegally immigrate to            Haitian Refugee Center, Inc., 498 U.S. 479, 493
                                                 Response: DHS disagrees with                         obtain the benefit of citizenship for their children,   (1991) (discussing the appropriate standard of
                                                                                                      undeterred by ineligibility for prenatal care in the    review for challenges to the Special Agricultural
                                              comments asserting that this rule                       event of pregnancy, Congress is entitled to suppose     Worker program).
khammond on DSKBBV9HB2PROD with RULES2




                                              violates aliens’ due process or equal                   that the denial of care will deter some of them. In        138 See generally Trans Ohio Sav. Bank v.

                                              protection rights. Although aliens                      the realm of immigration, where congressional           Director, Office of Thrift Supervision, 967 F.2d 598,
                                              present in the United States are                        discretion is extremely broad, this supposition,        620 (DC Cir. 1992) (agency promise to bind
                                                                                                      even if dubious, satisfies rational basis review.’’)    Congress would be ultra vires and unenforceable).
                                              protected by the due process and equal                  (citations omitted).                                       139 DHS notes that the failure to submit a
                                                                                                        133 In O’Bannon v. Town Court Nursing Ctr., 447       completed Form I–944 and Form I–864 with the
                                                127 See Inadmissibility on Public Charge Grounds,
                                                                                                      U.S. 773, 789 (1980), the Supreme Court concluded,      Form I–485, when required, may result in a
                                              83 FR 51114, 51122–23 (proposed Oct. 10, 2018).         consistent with long-standing precedent that ‘‘the      rejection or a denial of the Form I–485 without a
                                                128 See 8 U.S.C. 1601.                                due process provision of the Fifth Amendment does       prior RFE or NOID. See 8 CFR 103.2(a)(7), (b)(8)(ii).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00033   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                          Exhibit A
                                                      Case 4:19-cv-05210-RMP                             ECF No. 1-1             filed 08/14/19             PageID.210 Page 34 of 218
                                              41324            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              finding. Revocation of existing status is                  argue in removal proceedings that                      have jurisdiction over the adjustment
                                              generally distinct from the process of                     DHS’s public charge inadmissibility                    application.146
                                              adjudicating applications for                              standard should be applied. And                           Additionally, when encountering an
                                              immigration benefits. For example, a                       because there would not be binding                     alien, who is an arriving alien or an
                                              person maintaining a valid                                 precedent on DHS’s interpretation of                   alien present in the United State
                                              nonimmigrant status whose adjustment                       public charge inadmissibility, some                    without admission or parole, ICE will
                                              of status application is denied because                    immigration judges would adopt DHS’s                   use the criteria set forth in this rule with
                                              he or she is inadmissible on public                        rule while others would not. This would                respect to determining whether to
                                              charge grounds would not lose his or                       result in inconsistent determinations                  charge such an alien under section
                                              her nonimmigrant status based on the                       and burden the immigration court                       212(a)(4), 8 U.S.C. 1182(a)(4).
                                              denial of adjustment.140 To the degree                     system.                                                   DHS notes that it has no general
                                              the commenter’s concerns relate to the                        Response: DOJ has acknowledged                      authority over the EOIR inadmissibility
                                              loss of lawful permanent resident status,                                                                         determinations in removal proceedings
                                                                                                         ongoing work on a proposed public
                                              such status generally terminates upon                                                                             and believes such matters are more
                                                                                                         charge rule, which would propose to
                                              the entry of a final order of removal 141                                                                         appropriately addressed by DOJ in the
                                                                                                         change how adjudicators within the
                                              unless the alien voluntarily abandons                                                                             context of its public charge rulemaking.
                                                                                                         Executive Office for Immigration
                                              lawful permanent resident status.                          Review (EOIR) determine whether an                     f. International Law and Related Issues
                                              e. Coordination With Other Federal                         alien is inadmissible to the United                       Comment: One commenter suggested,
                                              Agencies                                                   States as a public charge consistent with              but did not explicitly state, that the rule
                                                 Comment: Several commenters said                        section 212(a)(4) of the INA.144                       would violate international refugee law.
                                              the proposed definition of public charge                   According to DOJ, the rule is intended                 Another commenter suggested that the
                                              conflicts with the definition of public                    to make certain revisions to more                      rule would discriminate against
                                              charge used by DOS, which focuses on                       closely conform EOIR’s regulations with                individuals waiting for their asylum
                                              an alien’s primary dependence on                           the DHS public charge inadmissibility                  applications to be adjudicated. Other
                                              public benefits. Other commenters                          rule. DHS will work with DOJ to ensure                 commenters noted that the rule would
                                              noted that the inconsistency with DOS’s                    consistent application of the public                   be a violation of, or is inconsistent with,
                                              definition of public charge would lead                     charge ground of inadmissibility. DHS                  various international agreements such
                                              to delays and denials of Application for                   reiterates, however, that this final rule              as the Universal Declaration of Human
                                              Provisional Unlawful Presence Waiver                       pertains only to public charge                         Rights (UDHR), the 1959 Declaration of
                                              (Form I–601A).                                             inadmissibility determinations made by                 the Rights of the Child, the International
                                                 Response: DHS is working and will                       DHS for applicants seeking admission or                Convention on the Elimination of All
                                              continue to work with DOS to ensure                        adjustment of status, public charge                    Forms of Racial Discrimination (CERD),
                                              consistent application of the public                       bonds, as well the conditions DHS has                  and the International Covenant on Civil
                                              charge ground of inadmissibility. As                       set for applicants applying for an                     and Political Rights (ICCPR). A
                                              noted in the NPRM, DHS expects that                        extension of stay or change of status                  commenter stated that treaties that have
                                              DOS will make any necessary                                before DHS.                                            been ratified ‘‘should be considered as
                                              amendments to the FAM in order to                             If USCIS denies an adjustment of                    being Constitutional Amendments
                                              harmonize its approach to public charge                    status application after determining that              under the Supremacy Clause.’’
                                              inadmissibility determinations with the                    the applicant is likely at any time to                    Response: DHS rejects the comment
                                              approach taken in this final rule.142 As                   become a public charge at any time, and                that this rule would violate the United
                                              previously, indicated, DHS does not                        the alien is not lawfully present in the               States’ international treaty obligations
                                              believe that the rule would unduly                         United States, USCIS will generally                    relating to refugees or that the rule
                                              increase the delays or denials of                          issue a Notice to Appear (NTA),145                     discriminates against individuals in the
                                              provisional unlawful presence waivers                      which may charge the alien as                          United States who have asylum
                                              filed on Form I–601A, as such waivers                      inadmissible under section 212(a)(4) of                applications pending on the effective
                                              are unrelated to the public charge                         the Act, 8 U.S.C. 1182(a)(4), if the alien             date of this rule. As noted in the NPRM,
                                              ground of inadmissibility.143                              is an alien is an arriving alien or an                 this rule does not apply to asylum
                                                 Comment: Several commenters stated                      alien present in the United States                     applicants, those granted asylum
                                              that in the absence of DOJ regulations                     without having been admitted or                        (asylees), and those seeking to adjust
                                              on public charge inadmissibility, U.S.                     paroled. Under section 240(c)(2)(A) of                 their status to that of a lawful
                                              Immigration and Customs Enforcement                        the Act, 8 U.S.C. 1229a(c)(2)(A), an                   permanent resident based on their
                                              (ICE) attorneys will be compelled to                       applicant for admission in removal                     asylee or refugee status. Applicants for
                                                                                                         proceedings has the burden of                          asylum are not required to demonstrate
                                                140 It is possible that the basis for the denial could
                                                                                                         establishing that he or she is clearly and             admissibility as part of demonstrating
                                              also make the alien deportable under the different         beyond doubt entitled to be admitted
                                              requirements for deportability at section 237(a)(5) of
                                                                                                                                                                their eligibility for asylum.147
                                              the Act, 8 U.S.C. 1227(a)(5). Aliens placed in             and is not inadmissible under section                  Additionally, while asylees who travel
                                              removal will be afforded al due process rights             212 of the Act, 8 U.S.C. 1182. The alien               outside of the United States are
                                              accorded to aliens in removal proceedings. See INA         may renew the adjustment of status                     examined for admissibility upon
                                              section 240(b)(4), 8 U.S.C. 1229a(b)(4).                   application before an immigration judge
                                                141 See 8 CFR 1.2, definition of ‘‘lawfully
                                                                                                                                                                returning to the United States with a
                                              admitted for permanent residence.’’
                                                                                                         unless the immigration judge does not                  refugee travel document and are
khammond on DSKBBV9HB2PROD with RULES2




                                                142 See Inadmissibility on Public Charge Grounds,                                                               admitted as such if admissible, asylees
                                              83 FR 51114, 51135 (proposed Oct. 10, 2018).                  144 See Unified Agenda of Regulatory and            are not subject to the public charge
                                                143 Form I–601A is filed by aliens inside the            Deregulatory Actions, DOJ, Inadmissibility on          inadmissibility ground when seeking
                                              United States to request a provisional waiver of the       Public Charge Grounds, RIN 1125 AA74 (Spring
                                                                                                         2019), https://www.reginfo.gov/public/do/
                                                                                                                                                                readmission as an asylee.148 Similarly,
                                              unlawful presence grounds of inadmissibility
                                              section 212 (a)(9)(B) of the Act, 8 U.S.C.                 eAgendaViewRule?pubId=201904&RIN=1125-AA84
                                                                                                                                                                 146 8CFR 245.2(a)(5)(ii) and 1245.2(a)(1).
                                              1182(a)(9)(B), before departing the United States to       (last visited June 11, 2019).
                                                                                                                                                                 147 See INA section 208, 8 U.S.C. 1158.
                                              appear at a U.S. Embassy or Consulate for an                  145 INA sections 103(a) and 239, 8 U.S.C. 1103(a)

                                              immigrant visa interview.                                  and 1229; 8 CFR 2.1 and 239.1.                          148 See 8 CFR 223.3(d)(2).




                                         VerDate Sep<11>2014    21:05 Aug 13, 2019   Jkt 247001   PO 00000    Frm 00034   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                           Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1               filed 08/14/19              PageID.211 Page 35 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                           41325

                                              asylees and refugees who are applying                   judicially enforceable obligations.156                    very nature, the public charge ground of
                                              for adjustment of status are not subject                DHS disagrees with the comment that                       inadmissibility frequently affects people
                                              to the public charge inadmissibility                    ratified treaties should be considered as                 who lack the capacity or competence to
                                              ground under section 209(c) of the Act,                 constitutional amendments as this is                      enter into contracts. Contract law does
                                              8 U.S.C. 1159(c).149 Because the rule                   legally inaccurate.157                                    not limit DHS’s ability to enforce the
                                              does not apply to or otherwise impact                   g. Contract Law                                           public charge ground of inadmissibility.
                                              asylum applicants, asylees, and                                                                                      However, as noted elsewhere in this
                                              applicants for asylee or refugee                           Comment: A commenter said that it                      rule, DHS has decided, as a matter of
                                              adjustment, the rule does not violate                   would contradict principles of contract                   policy, to exclude consideration of the
                                              international treaty obligations relating               law to hold a child responsible for the                   receipt of Medicaid by aliens under the
                                              to refugees, to the extent those                        public benefits they receive before the                   age of 21, as well as services or benefits
                                              obligations are applicable.150                          age of majority.                                          funded by Medicaid but provided under
                                                                                                         Response: DHS rejects the suggestion                   the IDEA or school-based benefits
                                                 DHS also disagrees that the rule                     that DHS would be precluded, under                        provided to children who are at or
                                              would violate international treaties such               contract law principles, from                             below the oldest age of children eligible
                                              as the CERD 151 and the ICCPR 152 or                    considering the receipt of public                         for secondary education as determined
                                              that it would be inconsistent with non-                 benefits in a public charge                               under State law. DHS also has excluded
                                              binding instruments such as the                         inadmissibility determination by an                       consideration of the receipt of all public
                                              UDHR 153 and the 1959 Declaration of                    alien under the age of 18. With the                       benefits received by children of U.S.
                                              the Rights of the Child.154 First, the rule             exception of the affidavit of support                     citizens whose lawful admission for
                                              is not inconsistent with those treaties                 statute, section 213A of the Act, 8 U.S.C.                permanent residence and subsequent
                                              and instruments. As discussed above,                    1183a, which requires a sponsor to be at                  residence in the legal and physical
                                              the rule does not prevent anyone subject                least 18 years of age, decisions as to the                custody of their U.S. citizen parent(s)
                                              to the public charge ground of                          admissibility of aliens subject to section                will result automatically in the child’s
                                              inadmissibility from applying for and                   212(a))(4) of the Act, 8 U.S.C. 1182(a)(4),               acquisition of citizenship; or whose
                                              receiving any benefits for which they                   are questions regarding the burden the                    lawful admission for permanent
                                              are eligible, including benefits related to             alien will place on the government in                     residence will result automatically in
                                              food and nutrition, housing, and                        the future, and does not implicate                        the child’s acquisition of citizenship as
                                              healthcare, and basic social services.                  contract law. While individuals under                     described in the rule.
                                              Additionally, to the extent that this rule              the age of 18 generally lack the capacity
                                              does have a negative effect on those                    under most States’ laws to enter into a                   F. Applicability of the Public Charge
                                              from particular groups, it is not DHS’s                 contract, such considerations are                         Ground of Inadmissibility, and the
                                              intent, in issuing this final rule, to target           inapposite to this rulemaking. Aliens                     Public Benefit Condition to Extension of
                                              aliens from certain countries or of a                   under the age of 18 are subject to the                    Stay and Change of Status
                                              particular race. Instead, DHS’s intent in               provisions of section 212(a))(4) of the                   1. Applicability of the Public Charge
                                              codifying the public charge                             Act, 8 U.S.C. 1182(a)(4), except where                    Ground of Inadmissibility Generally
                                              inadmissibility rule is to better ensure                Congress has specifically provided an
                                              the self-sufficiency of aliens who seek to              exemption of public charge                                   Comment: A commenter opposed the
                                              come to or remain in the United States.                 inadmissibility, or otherwise provided                    application of the rule to applicants for
                                                                                                      the possibility of a waiver of the public                 admission because, according to the
                                                 Second, the two referenced                                                                                     commenter, it is impossible for DHS to
                                              declarations do not bind DHS as a                       charge inadmissibility ground. By its
                                                                                                                                                                make a prediction about future
                                              matter of U.S. domestic law. As the                        156 U.S. Reservations, Declarations, and               circumstances based upon the totality of
                                              Supreme Court has held, the UDHR                        Understandings, International Convention on the           the alien’s circumstances at the time of
                                              ‘‘does not of its own force impose                      Elimination of All Forms of Racial Discrimination,        the application for admission; the
                                              obligations as a matter of international                140 Cong. Rec. S7634–02 (1994) (‘‘[T]he United            commenter said that life circumstances
                                              law.’’ 155 The Declaration of the Rights                States declares that the provisions of the
                                                                                                      Convention are not self-executing.’’); U.S.               cannot be predicted. Many commenters
                                              of the Child, like the UDHR is a U.N.                   Reservations, Declarations and Understandings,            said the proposed rule would directly
                                              Declaration rather than a binding treaty.               International Covenant on Civil and Political             affect a large number of individuals
                                              Moreover, the CERD and the ICCPR,                       Rights, 138 Cong. Rec. 8071 (1992) (‘‘[T]he United        (some commenters cited 1.1 million
                                              were both ratified on the express                       States declares that the provisions of Articles 1
                                                                                                      through 27 of the Covenant are not self-                  individuals seeking to obtain lawful
                                              understanding that they are not self-                   executing.’’); see also Alvarez-Machain, 542 U.S. at      permanent resident status), half of
                                              executing and therefore do not create                   735 (‘‘[T]he United States ratified the Covenant [on      whom already reside in the United
                                                                                                      Civil and Political Rights] on the express                States and would be subject to a public
                                                149 ‘‘The provisions of paragraphs (4), (5), and      understanding that it was not self-executing and so
                                                                                                      did not itself create obligations enforceable in the      charge inadmissibility determination.
                                              (7)(A) of section 212(a) shall not be applicable to
                                              any alien seeking adjustment of status under this       federal courts.’’); Johnson v. Quander, 370 F. Supp.      Another commenter stated that the
                                              section . . . .’’                                       2d 79, 101 (D.D.C. 2005) (same—CERD), aff’d, 440          proposed rule would dramatically alter
                                                150 Asylum is a discretionary benefit                 F.3d 489 (D.C. Cir. 2006).                                which immigrants are permitted to enter
                                                                                                         157 See Reid v. Covert, 354 U.S. 1, 18 (1957)
                                              implementing Article 34 of the 1951 Convention
                                                                                                      (‘‘This Court has also repeatedly taken the position
                                                                                                                                                                and stay in the United States. This
                                              Relating to the Status of Refugees (as incorporated                                                               commenter stated that quantitative and
                                              in the 1967 Protocol Relating to the Status of          that an Act of Congress, which must comply with
                                              Refugees), which is ‘‘precatory,’’ INS v. Cardoza-      the Constitution, is on a full parity with a treaty,      qualitative data, including the DHS
                                                                                                      and that when a statute which is subsequent in time       Yearbook of Immigration Statistics,
khammond on DSKBBV9HB2PROD with RULES2




                                              Fonseca, 480 U.S. 421, 441 (1987), and the 1967
                                                                                                      is inconsistent with a treaty, the statute to the
                                              Protocol is not self-executing, e.g., Cazun v. U.S.
                                                                                                      extent of conflict renders the treaty null.’’); La Abra
                                                                                                                                                                show that increases in restrictions to the
                                              Att’y Gen., 856 F.3d 249, 257 n.16 (3d Cir. 2017).                                                                legal means to immigration over the last
                                                151 660 U.N.T.S. 195, U.N. Doc. A/6014 (1965).        Silver Min. Co. v. United States, 175 U.S. 423, 460
                                                152 Dec. 16, 1966, 999 U.N.T.S. 171.
                                                                                                      (1899) (‘‘Congress by legislation, and so far as the      hundred years are responsible for
                                                                                                      people and authorities of the United States are           increases in unauthorized border
                                                153 G.A. Res. 217A (III), U.N. Doc. A/810 (1948).
                                                                                                      concerned, could abrogate a treaty made between
                                                154 G.A. Res. 1386 (XIV), U.N. Doc. A/4354 (1959).
                                                                                                      this country and another country which had been
                                                                                                                                                                crossings, visa overstays, and increases
                                                155 Sosa v. Alvarez-Machain, 542 U.S. 692, 734–       negotiated by the President and approved by the           in an international network of private
                                              35 (2004).                                              Senate.’’ (citation omitted)).                            and public profiteers. Another


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00035   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                      Exhibit A
                                                     Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19            PageID.212 Page 36 of 218
                                              41326             Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              commenter indicated that the new                          charge inadmissibility determination,                 the public charge inadmissibility
                                              regulation would adversely affect                         unless she or he was exempt from such                 determination with respect to the
                                              immigrants and nonimmigrants alike                        a determination at the time of                        population identified by the commenter.
                                              and discourage people from lawfully                       application for such status. Such a                   Congress identified which aliens are
                                              entering the United States through visas                  person would not undergo another                      subject to the public charge ground of
                                              offered by the DOS.                                       public charge inadmissibility                         inadmissibility and specified which
                                                 Response: DHS disagrees that the rule                  determination unless U.S. Customs and                 aliens are exempt from, or can obtain a
                                              cannot apply to applicants for                            Border Protection (CBP) determines,                   waiver of, public charge inadmissibility.
                                              admission because it is impossible to                     upon the alien’s return from a trip                   DHS does not have the authority to add
                                              make a prediction about future                            abroad, that the returning lawful                     additional categories of aliens that must
                                              circumstances based upon the totality of                  permanent resident is an applicant for                establish admissibility based on public
                                              the alien’s circumstances at the time of                  admission based on one of the criteria                charge. This rule only applies to those
                                              the application for admission. As                         set forth in section 101(a)(13)(C) of the             categories of aliens that Congress has
                                              mandated by Congress under section                        Act, 8 U.S.C. 1101(a)(13)(C), such as the             designated as subject to the public
                                              212(a)(4) of the Act, 8 U.S.C. 1182(a)(4),                alien has been absent from the United                 charge ground of inadmissibility.160
                                              any alien applying for admission to the                   States for more than 180 days. Aliens                    In addition, although the commenter
                                              United States is inadmissible if he or                    who are lawfully present in the United                indicated that DHS fails to specify how
                                              she is likely at any time to become a                     States as nonimmigrants have also                     to determine that aliens illegally present
                                              public charge. DHS must make a public                     undergone a public charge                             in the United States are inadmissible on
                                              charge inadmissibility determination                      inadmissibility determination, where                  the public charge ground, this
                                              unless the applicant for admission is                     applicable, and this rule does not                    determination is only made when aliens
                                              within one of the exempted categories.                    impact their status unless they are                   subject to this ground of inadmissibility
                                              Only those categories of aliens                           seeking an immigration benefit for                    apply for an immigration benefit for
                                              designated by Congress are exempt from                    which admissibility is required or if                 which admissibility is required, such as
                                              the public charge ground of                               they are seeking an extension of stay or              adjustment of status, or when
                                              inadmissibility.158 Additionally,                         change of status.                                     determining what charges to lodge on an
                                              although it will impact all aliens subject                   With respect to DACA recipients,                   NTA when initiating removal
                                              to the public charge ground of                            DHS notes that an alien is not required               proceedings under section 240 of the
                                              inadmissibility under section 212(a)(4)                   to demonstrate that he or she is not                  Act, 8 U.S.C. 1229a.161 DHS notes that
                                              of the Act, 8 U.S.C. 1182(a)(4), the goal                 inadmissible on the public charge                     the SIPP data on receipt of public
                                              of this rule is to implement the public                   ground when requesting DACA. A                        benefits by noncitizens includes asylees
                                              charge inadmissibility ground as                          DACA recipient would only be subject                  and refugees and lawful permanent
                                              established by Congress. DHS rejects the                  to this rule when applying for a benefit              residents who are lawfully present in
                                              notion that there is a relationship                       for which admissibility is required.                  the United States.
                                              between the implementation of the                            Comment: A commenter indicated                        Comment: Some commenters stated
                                              congressionally-mandated ground of                        that the NPRM excludes too many                       that the regulation would be arbitrary
                                              inadmissibility through this rulemaking                   applicants for admission from public                  and capricious because DHS would
                                              and any increase in the number of                         charge review. The commenter stated                   apply it to lawful permanent residents
                                              illegal border crossings or other illegal                 that the category of ‘‘applicants for                 who were abroad for a trip exceeding
                                              behavior.                                                 admission’’ is clearly defined in section             180 days, but DHS did not estimate the
                                                 Comment: Multiple commenters                           235(a) of the Act, 8 U.S.C. 1225(a) as                size of this population in the proposed
                                              stated that the proposed rule would                       ‘‘aliens present in the United States who             rule. These commenters further stated
                                              negatively affect those seeking a ‘‘green                 have not been admitted’’ 159 and ‘‘all                that if the returning lawful permanent
                                              card’’ (lawful permanent residence) and                   aliens’’ who have not been ‘‘inspected                resident is placed in removal
                                              would notably affect family-based                         by immigration officers.’’ The                        proceedings, the burden of proof of
                                              immigration.                                              commenter indicated that although most                inadmissibility should remain on the
                                                 Response: Although this rule will                      of these categories of aliens are barred              government to establish by ‘‘clear and
                                              impact those seeking lawful permanent                     from most of the public benefits                      convincing evidence’’ 162 that he or she
                                              resident status based on an approved                      designated under the proposed rule, the               is lawfully present in the United States
                                              family-based petition, only aliens who                    commenter’s research indicates that the               pursuant to a prior admission. This
                                              are subject to the public charge ground                   very high use of welfare programs by                  burden, per the commenters, should not
                                              of inadmissibility will be required to                    noncitizens cannot be explained unless                be transferred to the lawful permanent
                                              demonstrate that they are not likely to                   at least half of the non-citizens surveyed
                                              become a public charge at any time in                     in the Survey of Income and Program                      160 See INA section 212(a)(4), 8 U.S.C. 1182(a)(4)

                                              the future, as prescribed in the rule.                    Participation (SIPP) data are in the                  (Any alien who, . . . in the opinion of the Attorney
                                                 Comment: Another commenter                             country illegally. The commenter                      general at the time of application for admission . . .
                                              indicated that current green card                                                                               is likely to become a public charge, is inadmissible).
                                                                                                        further stated that the NPRM fails to                 See 8 CFR 212.20.
                                              holders and other aliens lawfully                         provide any guidance on how this                         161 For example, to be eligible for adjustment of
                                              present in the United States, like                        population will be assessed for public                status under INA section 245(a) and (c), 8 U.S.C.
                                              recipients of Deferred Action for                         charge inadmissibility.                               1255(a) and (c), an applicant must generally have
                                              Childhood Arrivals (DACA), could see                                                                            been, among other requirements, inspected and
                                                                                                           Response: DHS disagrees that the rule              admitted or paroled, and in legal immigration
khammond on DSKBBV9HB2PROD with RULES2




                                              their status jeopardized, as they may not                 excludes too many aliens from the                     status. Therefore, in most cases, the applicant must
                                              meet the income standard in the                           public charge inadmissibility                         have been legally entered the United States and be
                                              proposed rule.                                            determination and disagrees that DHS                  legally present in the United States. In contrast,
                                                 Response: DHS notes that a person                                                                            under INA section 244(a), 8 U.S.C. 1154a, an alien
                                                                                                        failed to provide adequate guidance                   cannot be denied Temporary Protected Status on
                                              who is already a lawful permanent                         with respect to how DHS would apply                   account of his or her immigration status or lack
                                              resident has already undergone a public                                                                         thereof.
                                                                                                          159 See INA section 235(a) and (b), 8 U.S.C.           162 See INA section 240(a)(3), 8 U.S.C.
                                                158 See   8 CFR 212.23.                                 1225(a) and (b).                                      1229a(a)(3).



                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00036   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                          Exhibit A
                                                      Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19                PageID.213 Page 37 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                 41327

                                              resident through completion of the                       determines that the returning lawful                    to be admitted and is not inadmissible;
                                              Form I–944 or similar forms that CBP                     permanent resident is an applicant for                  however, Congress remained silent with
                                              may request. The commenter stated that                   admission based on one of the criteria                  respect to the burden and standard of
                                              doing so, would violate the lawful                       set forth in section 101(a)(13)(C) of the               proof required to determine whether an
                                              permanent resident’s due process rights                  Act, 8 U.S.C. 1101(a)(13)(C), including                 alien is an applicant for admission.170
                                              as a permanent resident by shifting the                  that the alien has been absent for more                 The BIA in Matter of Rivens,171 did not
                                              burden of proof to returning lawful                      than 180 days, and that the alien is                    deviate from longstanding case law on
                                              permanent residents, contrary to                         inadmissible under one of the grounds                   this question 172 and affirmed that DHS
                                              Woodby v. INS, 385 U.S. 276 (1966),                      set forth in section 212(a) of the Act, 8               continues to bear the burden of proving
                                              Landon v. Plasencia, 459 U.S. 21 (1982),                 U.S.C. 1182(a), the law requires that the               by clear and convincing evidence that a
                                              and Matter of Rivens, 25 I&N Dec. 623                    alien be placed into removal                            returning lawful permanent resident
                                              (BIA 2011).                                              proceedings.165 In such removal                         should be treated as an applicant for
                                                 Response: DHS does not believe such                   proceedings, DHS bears the burden of                    admission.173 This rule does not alter
                                              a quantitative estimate is necessary.                    proof to demonstrate by clear and                       DHS’s burden of proof with respect to
                                              DHS further disagrees that the rule                      convincing evidence that the lawful                     the treatment of returning lawful
                                              impermissibly shifts the government’s                    permanent resident is properly                          permanent residents as applicants for
                                              burden of proof onto the returning                       considered an applicant for admission                   admission in any way, i.e., the only
                                              lawful permanent residents, that the                     based on being outside of the United                    burden DHS bears is establishing that
                                              applicability of inadmissibility grounds                 States for more than 180 days, or any of                the retuning lawful permanent resident
                                              to returning lawful permanent residents                  the grounds set forth in 101(a)(13)(C) of               should be treated as an applicant for
                                              is unlawful, or that it would violate an                 the Act, 8 U.S.C. 1101(a)(13)(C).166 And,               admission.174 The BIA, in Matter of
                                              alien’s due process rights. Congress                     if the lawful permanent resident is not                 Rivens, did not reach the issue of who
                                              specified when lawful permanent                          an applicant for admission, but is                      then bears the burden of showing
                                              residents returning from a trip abroad                   removable from the United States for                    admissibility, or a lack of
                                              will be treated as applicants for                        any reason, DHS may charge the alien                    inadmissibility, once it has been
                                              admission, and also specified who bears                  under section 237 of the INA, 8 U.S.C.                  determined that an alien is an applicant
                                              the burden of proof in removal                           1227.                                                   for admission.175
                                              proceedings when such an alien is                           For these reasons, DHS disagrees that
                                                                                                       the rule impermissibly places the                          DHS notes, as was pointed out by the
                                              placed in proceedings. In general, the                                                                           commenters, that under section 291 of
                                              grounds of inadmissibility set forth in                  burden on returning lawful permanent
                                                                                                       residents in violation of their rights                  the Act, 8 U.S.C. 1361, an applicant for
                                              section 212(a) of the Act, 8 U.S.C.                                                                              admission always bears the burden of
                                              1182(a), including public charge                         under Woodby v. INS,167 Landon v.
                                                                                                                                                               proof to establish that he or she is not
                                              inadmissibility, do not apply to lawful                  Plasencia,168 and Matter of Rivens as
                                                                                                                                                               inadmissible to the United States under
                                              permanent residents returning from a                     alleged by the commenters.169
                                                                                                                                                               any provision of the Act; similarly,
                                              trip abroad.163 Congress set forth the                   Specifically, in Woodby and Landon,
                                                                                                                                                               under section 240(c)(2)(A) of the Act, 8
                                              circumstances under which lawful                         which predate IIRIRA, the Court
                                                                                                                                                               U.S.C. 1229a(c)(2)(A), an applicant for
                                              permanent residents returning from a                     addressed the government’s burden in
                                                                                                                                                               admission in removal proceedings has
                                              trip abroad are considered applicants for                deportation proceedings against a lawful
                                                                                                                                                               the burden of establishing that he or she
                                              admission, and therefore, are subject to                 permanent resident and indicated that
                                                                                                                                                               is clearly and beyond doubt entitled to
                                              admissibility determinations, including                  the government would bear the burden
                                                                                                                                                               be admitted and is not inadmissible
                                              an assessment of whether the alien is                    to demonstrate that the alien is a
                                                                                                                                                               under section 212(a) of the Act, 8 U.S.C.
                                              inadmissible as likely at any time to                    returning resident seeking admission.
                                                                                                                                                               1182(a). Therefore, the burden still lies
                                              become a public charge.164 If CBP                        Subsequently, with IIRIRA, Congress
                                                                                                                                                               with the returning resident to establish
                                                                                                       specified the circumstances under
                                                                                                                                                               that he or she is not inadmissible based
                                                 163 Although Congress did not subject those           which a lawful permanent resident will
                                                                                                                                                               on public charge.
                                              admitted as lawful permanent residents to grounds        be treated as an applicant for admission,
                                              of inadmissibility under INA section 212(a), 8           and provided that when an alien is an                      Comment: One commenter asks
                                              U.S.C. 1182(a), it did codify that an alien’s certain                                                            whether the public charge regulation
                                              conduct or conditions will lead to the alien’s           applicant for admission that the alien
                                              removal from the United States, including                has the burden to establish that he or                  would apply to applicants seeking
                                              inadmissibility on public charge. See INA section        she is clearly and beyond doubt entitled                naturalization.
                                              237, 8 U.S.C. 1227, generally, and INA section
                                              237(a)(5), 8 U.S.C. 1227(a)(5). One basis of removal
                                                                                                       proceedings; (5) have committed an offense                 170 See INA sections 235 and 240, 8 U.S.C. 1225
                                              is an alien’s inadmissibility at the time of admission
                                                                                                       identified in INA section 212(a)(2), 8 U.S.C.           and 1229a; see Matter of Rivens, 25 I&N Dec. 623,
                                              or adjustment of status, including being
                                                                                                       1182(a)(2), unless granted a waiver of                  625 (BIA 2011). See INA sections 101(a)(13)(C),
                                              inadmissible for public charge under INA section
                                                                                                       inadmissibility for such offense or cancellation of     240(c)(2), and 291, 8 U.S.C. 1101(a)(13)(C),
                                              212(a)(4), 8 U.S.C. 1182(a)(4). See INA section
                                                                                                       removal; and (6) are attempting to enter at a time      1229a(c)(2), and 1361.
                                              237(a)(1)(A), 8 U.S.C. 1227(a)(1)(A). If the alien is
                                                                                                       or place other than as designated by immigration           171 25 I&N Dec. 623, 626 (BIA 2011).
                                              charged as a deportable alien, the burden of proof
                                                                                                       officers or who have not been admitted to the              172 See Matter of Rivens, 25 I&N Dec. 623, 625
                                              is on the government to show by clear and
                                                                                                       United States after inspection and authorization by     (BIA 2011) (citing Matter of Huang, 19 I&N Dec. 749
                                              convincing evidence that the alien, who has been
                                                                                                       an immigration officer.                                 (BIA 1988); Woodby v. INS, 385 U.S. 276 (1966);
                                              admitted, is not deportable. See INA section               165 As explained above, lawful permanent
                                              240(c)(3), 8 U.S.C. 1229a(c)(3).                                                                                 and Landon v. Plasencia, 459 U.S. 21 (1982)).
                                                 164 See INA section 101(a)(13)(C), 8 U.S.C.           resident s are not subject to grounds of                   173 See Matter of Rivens, 25 I&N Dec. 623, 625
                                                                                                       inadmissibility after being properly admitted to the    (BIA 2011).
                                              1101(a)(13)(C). According to this provision, lawful
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                       United States as an lawful permanent resident              174 See Matter of Rivens, 25 I&N Dec. 623, 626
                                              permanent residents are regarded as an applicant
                                                                                                       within the meaning of INA section 101(a)(20), 8         (BIA 2011).
                                              for admission when they: (1) Have abandoned or
                                                                                                       U.S.C. 1101(a)(20). See INA sections 235(b)(2)(A)
                                              relinquished that status; (2) have been outside the                                                                 175 See Matter of Rivens, 25 I&N Dec. 623, 626
                                                                                                       and 240, 8 U.S.C. 1225(b)(2)(A) and 1229a.
                                              United States for a continuous period in excess of         166 See Matter of Rivens, 25 I&N Dec. 623 (BIA
                                                                                                                                                               (BIA 2011) (not reaching the issue because it was
                                              180 days; (3) have engaged in illegal activity after                                                             unnecessary to address the ‘‘open question of who
                                              departing the United States; (4) have departed the       2011).                                                  then bears the burden of showing admissibility, or
                                                                                                         167 See Woodby v. INS, 385 U.S. 276 (1966).
                                              United States while under legal process seeking                                                                  a lack of inadmissibility, once it has been
                                                                                                         168 See Landon v. Plascencia, 459 U.S. 21 (1982).
                                              removal of the alien from the United States,                                                                     determined that an alien is an applicant for
                                              including removal proceedings and extradition              169 Matter of Rivens, 25 I&N Dec. 623 (BIA 2011).     admission.’’).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00037   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                          Exhibit A
                                                      Case 4:19-cv-05210-RMP                           ECF No. 1-1             filed 08/14/19            PageID.214 Page 38 of 218
                                              41328            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                                 Response: The laws governing                             A commenter requested that asylum                 commenters’ concerns, and that such
                                              naturalization can be found in Title III                 seekers and entrepreneurs, crime                     changes are more in line with the
                                              of the INA. The public charge ground of                  victims, victims and survivors of                    statute.
                                              inadmissibility does not apply in                        domestic violence, and T                                With respect to the commenter’s
                                              naturalization proceedings. DHS notes,                   nonimmigrants seeking adjustment of                  suggestions that asylees, crime victims,
                                              however, that USCIS assesses as part of                  status should be excluded from the rule              victims of domestic violence, and T
                                              the naturalization whether the applicant                 and public charge ground of                          nonimmigrants be exempt from this
                                              was properly admitted as a lawful                        inadmissibility. Similarly, commenters               rule, DHS notes that such individuals
                                              permanent resident and therefore was                     stated that victims of domestic violence,            are generally exempted by statute from
                                              eligible for adjustment based upon the                   human trafficking, and sexual assault                public charge inadmissibility
                                              public charge ground of inadmissibility                  would be harmed as a consequence                     determinations, and that such
                                              at the time of the adjustment of                         since family members sponsored by                    exemptions are also set forth in 8 CFR
                                              status.176                                               victims would be impacted by the                     212.23.177 As explained in the
                                                 Comment: Multiple commenters                          proposed rule.                                       NPRM,178 and addressed further below,
                                              indicated that the proposed rule makes                      Response: Generally, the public                   DHS codified in the regulation those
                                              the path to citizenship more difficult                   charge ground of inadmissibility applies             classifications of nonimmigrants and
                                              and would give the Government the                        to all aliens who are applicants for a               immigrants that Congress exempted
                                              ability to deny a ‘‘broad swath’’ of                     visa, admission, or adjustment of status.            from public charge grounds of
                                              applicants for green cards, especially                   However, as noted previously,                        inadmissibility. DHS will not, and
                                              children who are likely to be self-                      Congress—not DHS—has the authority                   cannot, exempt other classes of aliens
                                              sufficient as adults, teenagers and                      to specify which aliens are exempt from              unless these exemptions are created by
                                              students completing their education,                     public charge inadmissibility                        Congress.179
                                              infant caregivers, the elderly,                          determinations, as well as those who
                                                                                                                                                            2. Applicability and Content of the
                                              immigrants from certain countries, and                   may obtain a waiver of public charge
                                                                                                                                                            Public Benefits Condition
                                              an immigrant previously deemed                           inadmissibility. Therefore, the public
                                              admissible who becomes disabled.                         charge inadmissibility provisions set                   Comment: Citing to the statutory
                                                 Many commenters stated that the rule                  forth in this final rule will apply to all           policy statement set forth in PRWORA,
                                              should not apply to children, and that                   aliens seeking admission or adjustment               a commenter indicated that
                                              doing so would destabilize families,                     of status, or any other immigration                  nonimmigrant applications or petitions
                                              make children unhealthy or more likely                   benefit for which admissibility is                   for extension of stay or change in status
                                              than not to become a public charge as                    required, unless otherwise exempted by               should be subject to inadmissibility on
                                              adults, and may cause some children to                   Congress, irrespective of the alien’s age,           public charge grounds in order to ensure
                                              be excluded while the parent is                          medical condition, economic status,                  their self-sufficiency. By contrast, some
                                              admitted. Some commenters provided                       place of origin, or nationality. With                commenters stated that DHS lacked the
                                              data on the number of children who                       respect to comments suggesting that                  authority to condition of eligibility for
                                              would be impacted by the rule. A                         DHS specifically exclude children,                   extension of stay or change of status on
                                              commenter proposed an exemption                          teenagers, caregivers of infants, the                past, current, or future receipt of public
                                              from public charge for all children up to                elderly, and entrepreneurs, and other                benefits because the public charge
                                              age 18, because such children are                        categories of individuals from the public            inadmissibility ground does not apply
                                              subject to child labor laws and in most                  charge inadmissibility provisions,                   to extension of stay or change of status;
                                              cases still engaged in mandatory                         section 212(a)(4) of the Act, 8 U.S.C.               commenters stated that this provision
                                              education. The commenter also                            1182(a)(4), applies to such aliens                   was therefore not supported by the plain
                                              proposed a three-year grace period                       applying for a visa, admission, or                   language of the statute and is unlawful.
                                              beyond age 18, until age 21. Finally, the                adjustment of status, unless otherwise               A commenter stated in regards to
                                              commenter recommended further                            specified by Congress. DHS has tailored              extension of stay and change of status
                                              extending the commenter’s proposed                       the effects of this rule somewhat for                that DHS’s bald assertion that it
                                              exemption for those aliens who are                       certain populations. On the whole,                   generally has discretion to apply the test
                                              currently engaged in full-time college or                however, DHS lacks the authority to                  to new categories cannot overcome clear
                                              vocational education, and for a three-                   create wholesale exemptions or provide               and unambiguous language from
                                              year grace period after graduation or                    a grace period for broad categories of               Congress to the contrary.
                                              certification. The commenter stated that                 aliens, as suggested by the commenters.                 Some of these commenters also
                                                                                                          DHS notes that does have the                      indicated that nobody would be eligible
                                              this will be a strong incentive for young
                                                                                                       authority to define public charge as it              for extension of stay or change of status
                                              immigrants toward self-sufficiency and
                                                                                                       has in this rule and in doing so, decide             because the proposed regulation asks
                                              positive GDP contribution. A few
                                                                                                       which public benefits are considered for             applicants to prove a negative. Another
                                              commenters added that children born in
                                                                                                       the purposes of this rule. As discussed              commenter disagreed with the proposed
                                              the United States to immigrant parents                   in greater detail below, DHS has made
                                              are United States citizens and therefore                                                                      rule because no one can determine
                                                                                                       some changes to the public benefits that             whether an applicant seeking an
                                              are eligible for public benefits under the               DHS will consider, particularly as it
                                              same eligibility standards as all other                                                                       extension of stay or change of status will
                                                                                                       relates to receipt of Medicaid benefits by           receive public benefits at any time in
                                              United States citizens.                                  aliens under the age of 21 and pregnant              the future.
khammond on DSKBBV9HB2PROD with RULES2




                                                176 See INA section 318, 8 U.S.C. 1429.
                                                                                                       women, including women for the 60
                                              Additionally, an individual may become removable
                                                                                                       days following pregnancy, and for                      177 However, DHS notes that T nonimmigrants are

                                              on account of public charge while in lawful              receipt of Medicare Part D LIS. DHS has              not excluded from public charge inadmissibility
                                              permanent resident status, which is a consideration      also clarified the role that age and other           when applying for employment-based adjustment of
                                              which may be assessed at the time of naturalization.                                                          status. See INA section 212(a)(4)(E), 8 U.S.C.
                                                                                                       factors play in the public charge                    1182(a)(4)(E).
                                              See INA section 237(a)(5), 8 U.S.C. 1227(a)(5).
                                              However, the assessment of removability for public
                                                                                                       inadmissibility determination. DHS                     178 See Inadmissibility on Public Charge Grounds,

                                              charge is different from the assessment of public        believes that these changes may at least             83 FR 51114, 51156–57 (proposed Oct. 10, 2018).
                                              charge inadmissibility and is not a part of this rule.   partially address some of the                          179 See 8 CFR 212.23.




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00038   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19               PageID.215 Page 39 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                  41329

                                                 One commenter stated that because                    after determining that the alien had not                  Under this final rule, nonimmigrants
                                              employment-based nonimmigrant                           received public benefits, and a                        who are seeking an extension of stay or
                                              categories require the employer to                      nonimmigrant subsequently wishes to                    a change of status must only
                                              demonstrate the ability to financially                  apply for another, the condition would                 demonstrate that they have not received,
                                              support the nonimmigrant, and further,                  apply again. The same would apply to                   since obtaining the nonimmigrant status
                                              because other nonimmigrants                             a change of status. If, however, an alien              they seek to extend or from which they
                                              classifications such as F and M                         leaves the United States after holding                 seek to change, up to the time of the
                                              nonimmigrant students must                              nonimmigrant status, and seeks a new                   adjudication of the application,184 one
                                              demonstrate sufficient financial support                nonimmigrant or immigrant visa based                   or more public benefits for more than 12
                                              during the duration of the                              on a classification that is subject to INA             months in the aggregate within any 36-
                                              nonimmigrant stay, that there are                       212(a)(4), 8 U.S.C. 1182(a)(4), then the               month period.185 This condition will
                                              sufficient financial safeguards in place                public charge ground of inadmissibility                apply to any extension of stay or change
                                              for these nonimmigrants such that this                  will apply. Similar to aliens who are not              of status application or petition
                                              rule poses an unnecessary                               required to obtain a visa but are subject              postmarked (or if applicable,
                                              administrative burden. A commenter                      to INA 212(a)(4), 8 U.S.C. 1182(a)(4)—                 electronically submitted) on or after the
                                              indicated that the expansion of the                     DHS would apply the public charge                      effective date of the rule. DHS will not
                                              public charge rule to include additional                ground of inadmissibility at the port of               consider any receipt of public benefits
                                              classifications of nonimmigrants will                   entry.182 Finally, with respect to an                  prior to the rule’s effective date, for
                                              reduce immigration or admission rates.                  alien in the United States who is eligible             purposes of the public benefits
                                                 Response: Neither the NPRM nor this                  to adjust status from a nonimmigrant                   condition for extension of stay or
                                              final rule is intended to apply the public              classification to that of a lawful                     change of status.
                                              charge ground of inadmissibility to                     permanent resident, and the alien is                      Imposing conditions on extension of
                                              extension of stay or change of status                   subject to INA 212(a)(4), 8 U.S.C.                     stay and change of status applications is
                                              applicants. Instead, DHS is exercising                  1182(a)(4), DHS will at the time of                    within DHS’s authority, as Congress
                                              its statutory authority to set a new                    adjudication of an adjustment of status                granted DHS the authority, in sections
                                              condition for approval of extension of                  application make a public charge                       214 and 248 of the Act, 8 U.S.C. 1184
                                              stay and change of status applications—                 inadmissibility determination consistent               and 1258, to regulate conditions and
                                              that the applicant establish that the                   with the requirements of INA 212(a)(4),                periods of admission of nonimmigrants
                                              alien has not received since obtaining                  8 U.S.C. 1182(a)(4), and regulations                   and conditions for change of status,
                                              the nonimmigrant status he or she seeks                 promulgated through this rulemaking.                   respectively. As explained in the NPRM,
                                              to extend or from which he or she seeks                 Therefore, DHS removed the future-                     however, the government’s interest in a
                                              to change, and through adjudication,                    looking aspect of this condition and will              nonimmigrant’s ability to maintain self-
                                              one or more public benefits for more                    not request applicants for an extension                sufficiency does not end with his or her
                                              than 12 months in the aggregate within                  of stay or change of status to submit a                initial admission as a nonimmigrant.186
                                              any 36-month period.180 This condition                  Form I–944. Additionally, DHS made a                   Therefore, given DHS’s authority to set
                                              will apply to any extension of stay or                  technical edit to remove ‘‘currently                   conditions 187 and Congress’ policy
                                              change of status application or petition                receiving public benefits,’’ as the                    statement ‘‘that aliens within the
                                              postmarked (or if applicable, submitted                 reference to the alien having ‘‘received’’             Nation’s borders not depend on public
                                              electronically) on or after the effective               public benefits is sufficiently inclusive              resources to meet their needs,’’ 188 it is
                                              date of the rule.                                                                                              reasonable for DHS to require, as a
                                                                                                      of receipt up to the date of adjudication.
                                                 If the nonimmigrant status the                                                                              condition of obtaining an extension of
                                                                                                      According to preexisting DHS
                                              individual seeks to extend or to which                                                                         stay or change of status, evidence that
                                                                                                      regulations, an applicant must meet an
                                              the applicant seeks to change is                                                                               nonimmigrants inside the United States
                                                                                                      eligibility requirement or a condition
                                              statutorily exempt from the public                                                                             have remained self-sufficient during
                                                                                                      not only at the time of filing but also at
                                              charge ground of inadmissibility,181                                                                           their nonimmigrant stay.
                                                                                                      the time of adjudication,183 which
                                              then the public benefits condition will                                                                           DHS will continue to require that the
                                                                                                      renders superfluous the proposed text                  alien meets his or her burden of proof
                                              not apply.                                              regarding ‘‘currently receiving public
                                                 After considering the comments, DHS                                                                         that he or she is eligible for the status
                                                                                                      benefits.’’ Finally, because DHS has                   requested, including whether the alien
                                              agrees with the commenters that an                      moved the public benefits receipt
                                              assessment of whether the                                                                                      has the financial means, if required by
                                                                                                      threshold from the public benefits                     the laws governing the particular
                                              nonimmigrant is ‘‘likely to receive                     definition to the public charge
                                              public benefits’’ for the expected period                                                                      nonimmigrant classification. The two
                                                                                                      definition, DHS added the ‘‘for more                   aspects of the adjudication (eligibility
                                              of stay, which included the option for                  than 12 months in the aggregate within
                                              USCIS to request submission of a Form                                                                          for the status requested and the public
                                                                                                      any 36-month period (such that, for                    benefit condition) are not duplicative.
                                              I–944 as part of an RFE, might have                     instance, receipt of two benefits in one
                                              been similar to a public charge                                                                                DHS notes that although eligibility for a
                                                                                                      month counts as two months)’’
                                              inadmissibility assessment. In addition,                threshold to the public benefits                         184 See 8 CFR 103.2(b) (Demonstrating eligibility.
                                              applying a prospective element to the                   condition in the extension of stay and                 An applicant or petitioner must establish that he or
                                              public benefits condition would likely                  change of status provisions as well                    she is eligible for the requested benefit at the time
                                              be redundant and unnecessary given the                  because the threshold applies to the                   of filing the benefit request and must continue to
                                              finite nature of nonimmigrant status and                                                                       be eligible through adjudication.).
                                                                                                      receipt of public benefits in these
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                               185 See 8 CFR 214.1(a)(3)(iv) and (c)(4)(iv); see 8
                                              stay. To the extent DHS grants an                       provisions, as well.                                   CFR 248.1(a) and (c)(4).
                                              extension of stay to a nonimmigrant                                                                              186 See PRWORA’s policy statement at 8 U.S.C.
                                              subject to the public benefit condition                   182 See, e.g., 8 CFR 217.4(a)(1) (Visa Waiver        1601, reiterating that self-sufficiency of all aliens
                                                                                                      Program participants must not be ‘‘inadmissible to     coming to the United States continues to be
                                                180 See, e.g., INA sections 103(a)(3), 214(a)(1),     the United States under one or more of the grounds     national policy.
                                              248(a).                                                 of inadmissibility listed in section 212 of the Act      187 See INA sections 214 and 248, 8 U.S.C. 1184,
                                                181 See Inadmissibility on Public Charge Grounds,     (other than for lack of a visa).’’).                   1258.
                                              83 FR 51114, 51135–36 (proposed Oct. 10, 2018).           183 See 8 CFR 103.2(b).                                188 See 8 U.S.C. 1601(2)(A).




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00039   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                         Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.216 Page 40 of 218
                                              41330            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              nonimmigrant status might require some                  judge’s decision, if desired.192 These                  nonimmigrant status, and the alien’s
                                              indication of future self-support, it                   proceedings provide due process to the                  request for an extension of stay or
                                              would generally not require an                          extent required by law.193                              change of nonimmigrant status.197 The
                                              assessment of public benefits received                     Comment: Many commenters noted                       alien’s financial situation may have
                                              since the alien obtained the                            that consular officers already conduct                  changed since the visa was issued or the
                                              nonimmigrant status he or she seeks to                  public charge inadmissibility                           alien was admitted to the United States.
                                              extend or from which he or she seeks to                 assessments and CBP would conduct an
                                                                                                      admissibility determination at the port                 a. Nonimmigrant Students and
                                              change.
                                                 Comment: One commenter said that,                    of entry. Others indicated that the                     Exchange Visitors
                                              according to Mathews v. Eldridge, 424                   proposed changes extension of stay and                     Comment: A commenter pointed out
                                              U.S. 319 (1976), it would be improper                   change of status applications create                    that the new public charge rule would
                                              to implement the public benefits                        duplicative work for applicants and                     apply to students and exchange visitors
                                              condition for change of status applicants               USCIS.                                                  who would seek to change or extend
                                              with no available appeal process. To                       Response: As explained in the                        their status. The commenter indicated
                                              comply with due process rights as                       proposed rule,194 DHS believes that the                 that the new rule, therefore, would
                                              prescribed by Goldberg v. Kelly, 397                    Government interest in ensuring an                      impose new standards and barriers for
                                              U.S. 254 (1970), the commenter                          alien’s self-sufficiency does not end                   students. The commenter added that
                                              suggested that DHS give applicants a                    once a nonimmigrant is admitted to the                  drops in international enrollment would
                                              chance to respond with evidence that                    United States. The Government has an                    have broader ripple effects for United
                                              supports their admissibility, and that                  interest in ensuring that aliens present                States higher education institutions.
                                              DHS should not revoke the status until                  in the United States are self-sufficient.                  Response: To the extent that the rule
                                              the decision had been fully appealed                    This interest does not end once the alien               may impose barriers to those seeking to
                                              through all stages of review.                           is admitted; aliens should remain self-                 extend their stay or change their status,
                                                 Response: DHS disagrees that                         sufficient for the entire period of their               as explained previously, given DHS’s
                                              imposing the public benefits condition                  stay, including any extension of stay or                authority 198 and Congress’ policy
                                              on extension of stay and change of                      additional period of stay due to a                      statement with respect to self-
                                              status applications is improper because                 change of status. Indeed, as set forth by               sufficiency,199 it is reasonable for DHS
                                              it violates due process. DHS notes that                 Congress in PRWORA, ‘‘aliens within                     to impose, as a condition of obtaining an
                                              to the extent that USCIS obtains                        the Nation’s borders [should] not                       extension of stay or change of status, the
                                              derogatory information unknown to the                   depend on public resources to meet                      requirement that the alien demonstrate
                                              applicant relevant to the extension of                  their needs, but rather rely on their own               that he or she has not received public
                                              stay or change of status application,                   capabilities and the resources of their                 benefits as defined in 8 CFR
                                              consistent with 8 CFR 103.2(b)(16)(i),                  families, their sponsors, and private                   212.21(b).200 As discussed previously,
                                              USCIS will provide notice of the                        organizations.’’ 195 The fact that DHS                  DHS has removed the forward-looking
                                              derogatory information and give the                     already considers the applicant’s                       aspect of the public benefits condition.
                                              applicant an opportunity to respond.                    financial status in adjudicating some                   This may ameliorate the consequences
                                              Moreover, applicants for extension of                   extension of stay and change of status                  of the public benefits condition for
                                              stay and change of status will receive                  applications further supports this                      certain nonimmigrants.
                                              notice of deficiencies as appropriate and               policy. Moreover, although the                             Comment: Another commenter stated
                                              consistent with 8 CFR 103.2(b)(8) and                   extension of stay or change of status                   that subjecting extension of stay and
                                              consistent with USCIS’ policy on the                    provisions in the INA and the                           change of status applications and
                                              issuance of certain requests for evidence               regulations do not specifically reference               petitions to the public charge test
                                              and notices of intent to deny,189 before                                                                        produces multiple legal contradictions:
                                                                                                      an alien’s self-sufficiency, consideration
                                              denying an application for an extension                                                                         The commenter provided the example
                                                                                                      of an alien’s self-sufficiency in these
                                              of stay or change of status. In general,                                                                        of international students in F–1 status
                                                                                                      applications is consistent with the self-
                                              under DHS regulations, a denial of an                                                                           who are not eligible to work more than
                                                                                                      sufficiency principles of PRWORA and
                                              extension of stay or change of status                                                                           20 hours off campus or in federally-
                                                                                                      aligns the INA to those principles.196
                                              application cannot be appealed.190                         DHS therefore does not believe that                  subsidized work study positions,
                                              Upon denial of an extension of stay or                  considering an extension of stay or                     asserting that these restrictions greatly
                                              a change of status application, if the                  change of status applicant’s past and                   reduced the amount of income students
                                              alien is removable, DHS can issue an                                                                            can earn and thus, reduces their self-
                                                                                                      current receipt of public benefits over
                                              NTA and place the alien in removal                                                                              sufficiency. The commenter stated that
                                                                                                      the designated threshold in the United
                                              proceedings.191 In removal proceedings,                                                                         the determinations on self-sufficiency in
                                                                                                      States is duplicative of the consular
                                              the alien can challenge the basis for                                                                           one status bear no significance on an
                                                                                                      officer’s public charge inadmissibility
                                              removal, and appeal the immigration                                                                             individual’s ability to be self-sufficient
                                                                                                      assessment at the nonimmigrant visa
                                                                                                                                                              within the legal confines of a different
                                                                                                      stage, given that a certain amount of
                                                189 See USCIS Policy Memorandum Issuance of                                                                   classification.
                                              Certain RFEs and NOIDs; Revisions to Adjudicator’s
                                                                                                      time has passed between an alien’s                         Response: As noted above, DHS
                                              Field Manual (AFM) Chapter 10.5(a), Chapter             consular interview or the alien’s                       disagrees that the rule would require
                                              10.5(b) PM–602–0163 (Jul. 13, 2018) (https://           admission to the United States in
                                              www.uscis.gov/sites/default/files/USCIS/Laws/
                                                                                                                                                                 197 DHS’s authority to specify the conditions, as
                                              Memoranda/AFM_10_Standards_for_RFEs_and_                  192 See
                                              NOIDs_FINAL2.pdf (last visited June 21, 2019).                     INA sections 240 and 242, 8 U.S.C. 1229a     a matter of discretion, under which an alien is
khammond on DSKBBV9HB2PROD with RULES2




                                                190 See 8 CFR 214.1(c)(5) and 8 CFR 248.3(g).
                                                                                                      and 1252.                                               eligible for either a change of status or extension of
                                                                                                        193 E.g., Zadvydas v. Davis, 533 U.S. 678, 693
                                                191 See USCIS Policy Memorandum, Updated                                                                      stay can be found in INA section 214(a)(1) and INA
                                                                                                      (2001).                                                 section 248(a); 8 U.S.C. 1184(a)(1) and 1258(a); and
                                              Guidance for the Referral of Cases and Issuance of
                                              Notices to Appear (NTAs) in Cases Involving
                                                                                                        194 See Inadmissibility on Public Charge Grounds,     8 CFR 214.1 and 8 CFR 248.1.
                                              Inadmissible and Deportable Aliens (June 28, 2018),     83 FR 51114, 51135–36 (proposed Oct. 10, 2018).            198 See INA section 214 and 248, 8 U.S.C. 1184

                                              https://www.uscis.gov/sites/default/files/USCIS/          195 See 8 U.S.C. 1601(2)(A).                          and 1258.
                                                                                                        196 See Southern S.S. Co. v. N.L.R.B., 316 U.S. 31,      199 See 8 U.S.C. 1601.
                                              Laws/Memoranda/2018/2018-06-28-PM-602-0050.1-
                                              Guidance-for-Referral-of-Cases-and-Issuance-of-         47 (1942) (requiring ‘‘careful accommodation of one        200 See 8 CFR 214.1(a)(3)(iv) and (c)(4)(iv), and 8

                                              NTA.pdf (last visited May 8, 2019).                     statutory scheme to another. . . .’’).                  CFR 248.1(c)(4).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00040   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                           Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.217 Page 41 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                               41331

                                              individuals seeking extension of stay or                sufficiency. As explained above, a                    to that of an H–2A nonimmigrant,
                                              change of status to show they are not                   student is required, as part of the                   absent any indication of an alien’s
                                              inadmissible under section 212(a)(4), 8                 eligibility for the nonimmigrant                      receipt of the designated public benefits
                                              U.S.C. 1182(a)(4). At the time of the                   classification, to establish that he or she           for more than 12 months in the
                                              application for a nonimmigrant visa, the                has sufficient funds to study in the                  aggregate in a 36-month period since
                                              alien must demonstrate to DOS that he                   United States; students are thus                      obtaining the nonimmigrant status from
                                              or she is not likely at any time in the                 admitted with the expectation of self-                which they seek to change, USCIS will
                                              future to become a public charge.                       sufficiency. The public benefits                      approve the application if the alien
                                              Similarly, at the time a nonimmigrant                   condition created by this rule would not              meets the eligibility requirement for the
                                              applies for admission, he or she must                   be inconsistent with such expectation.                nonimmigrant classification.
                                              demonstrate to CBP that he or she is not                                                                      Additionally, as commenters pointed
                                                                                                      b. Workers
                                              likely at any time in the future to                                                                           out, nonimmigrants are generally
                                              become a public charge.                                    Comment: A commenter pointed out                   ineligible for public benefits that would
                                                 However, when seeking an extension                   that the new public charge rule applies               be considered in connection with this
                                              of stay or change of status as a                        to specialty workers and their                        rule. DHS understands the concerns
                                              nonimmigrant student 201 or                             dependents who would seek admission                   addressed by the commenter regarding
                                              nonimmigrant exchange visitor,202 the                   or those who seek to change or extend                 the practices of nonimmigrant workers
                                              alien will not need to establish that he                their status. A commenter indicated that              and potential abuses of the programs,
                                              or she is not likely at any time in the                 the new rule would impose new                         and therefore encourages the reporting
                                              future to become a public charge                        standards and barriers not only on                    of any such abuse through the channels
                                              because those seeking extension of stay                 foreign workers, but also on employers                provided by DHS or the Department of
                                              or change of status are not subject to the              because of the unpredictability of the                Labor (DOL).203
                                              public charge ground of inadmissibility.                public charge determination and                         As previously indicated, given
                                              However, the alien will need to                         because wages alone would not be the                  Congress’ policy statement with respect
                                              demonstrate that he or she has sufficient               determining factor. Citing to research                to self-sufficiency, and DHS’s authority
                                              funds to pay tuition and related costs as               and data on the population size and                   to promulgate a rule addressing public
                                              part of the application for extension of                impact that the rule would have on H–                 charge inadmissibility, it is reasonable
                                              stay or change of status to a                           2A nonimmigrant workers, several other                for DHS to impose, as a condition of
                                              nonimmigrant. Further, the alien must                   commenters stated that H–2A                           obtaining an extension of stay or change
                                              demonstrate that he or she has not                      nonimmigrant workers would be
                                                                                                                                                            of status, the requirement that the alien
                                              received, since obtaining the                           affected and that the rule would isolate
                                                                                                                                                            demonstrate that he or she has not
                                              nonimmigrant status he or she seeks to                  H–2A nonimmigrant workers. One
                                                                                                                                                            received public benefits as defined in
                                              extend or change and through the time                   commenter, for example, also stated that
                                                                                                                                                            the rule. DHS notes that it has removed
                                              of filing and adjudication, one or more                 the rule’s criteria for factors to be
                                                                                                                                                            the forward-looking aspect of the public
                                              public benefits as defined in the rule,                 considered in the totality of the
                                                                                                                                                            benefits condition. This may ameliorate
                                              for more than 12 months in the                          circumstances test disadvantages
                                                                                                                                                            the consequences of the public benefits
                                              aggregate within any 36-month period                    farmworkers who seek to either apply to
                                                                                                                                                            condition for certain nonimmigrants.
                                              (such that, for instance, receipt of two                adjust to lawful permanent resident
                                                                                                                                                              Comment: One commenter stated that
                                              benefits in one month counts as two                     status or apply for or extend their
                                                                                                      nonimmigrant status. The commenter                    the proposed rule would be detrimental
                                              months).
                                                                                                      indicated that many farmworkers,                      to South Asian organizations that
                                                 DHS disagrees that subjecting
                                                                                                      domestic, and H–2A workers would                      sponsor nonimmigrant religious workers
                                              extension of stay and change of status
                                              applicants to this new condition is                     find themselves determined to be a                    and the rule would deem most of them
                                              legally contradictory because a student’s               public charge due to factors beyond                   inadmissible to the United States as
                                              restriction on employment in the United                 their control, such as low wages,                     public charges. The commenter stated
                                              States reduces an alien’s self-                         poverty-level income, and lack of health              that as part of a petition from, a
                                                                                                      insurance. Commenters stated that H–                  sponsoring institution, usually a non-
                                                 201 See 8 CFR 214.1(f)(1)(B) (requiring that the     2A nonimmigrant workers undergo a                     profit entity supported through
                                              student presents documentary evidence of financial      public charge assessment at the consular              volunteer contributions, it would
                                              support in the amount indicated on the SEVIS Form
                                                                                                      office, and once in the United States,                provide free housing, all meals, and
                                              I–20 (or the Form I–20A–B/I–20ID)); 8 CFR                                                                     health insurance to the religious worker
                                              214.1(m)(1)(B) (requiring that student documents        they are not eligible for the vast majority
                                              financial support in the amount indicated on the        of public benefits but are provided                   as part of the employment package and
                                              SEVIS Form I–20 (or the Form I–20M–N/I–20ID);           housing by their employer. A                          may offer a small stipend to cover
                                              see AFM Chapter 30.3(c)(2)(C) (applicants to change
                                                                                                      commenter also stated that H–2A                       incidental expenses in lieu of a salary.
                                              status to a nonimmigrant student must demonstrate                                                             The commenter indicated that such an
                                              that they have the financial resources to pay for       nonimmigrant workers are already
                                              coursework and living expenses in the United            reluctant to seek services due to fear of             employment offer, with its mix of
                                              States); see also 22 CFR 41.61(b)(1)(ii) (requiring     employer retaliation, and that this rule’s            monetary and non-monetary
                                              that F and M nonimmigrants possess sufficient
                                                                                                      chilling effect could further isolate them            compensation, might be insufficient to
                                              funds to cover expenses while in the United States                                                            overcome the public charge grounds
                                              or can satisfy the consular officer that other          from the communities where they work
                                              arrangements have been made to meet those               and live. Thus, H–2A nonimmigrant                     based on the totality of the
                                              expenses).                                              workers would face delays and
                                                 202 See 8 CFR 214.2(j)(1) (admission upon                                                                     203 USCIS has web pages and email addresses
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      uncertainty in the extension of their visa
                                              presentation of SEVIS Form DS–2019, issued by                                                                 dedicated to combating suspected H–1B and H–2B
                                              DOS); 22 CFR 41.62(b)(2) (requiring that J              status, and may become more                           fraud or abuse. Anyone, including both U.S. and
                                              nonimmigrants possess sufficient funds to cover         vulnerable to recruitment fees and agent              foreign workers who suspect they or others may be
                                              expenses or have made other arrangements to             costs which, while prohibited, are a                  the victim of fraud or abuse, can email USCIS to
                                              provide for expenses before DOS can approve DS–         common abuse. The commenters urged                    submit tips, alleged violations, and other relevant
                                              2019 and the visa). See also AFM Chapter                                                                      information. See USCIS, Report Labor Abuses,
                                              30.3(c)(2)(C) (applicant to change status to exchange   DHS to withdraw the rule in its entirety.             https://www.uscis.gov/working-united-states/
                                              visitor must show approved DS–2019 (formerly               Response: For aliens seeking to                    information-employers-employees/report-labor-
                                              known as IAP–66).                                       extend their stay or change their status              abuses (last visited May 8, 2019).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00041   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                      Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19             PageID.218 Page 42 of 218
                                              41332            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              circumstances test proposed in the                         create a wholesale ‘‘exemption’’ to a                   migrant children and pregnant women
                                              NPRM.                                                      generally applicable regulation; rather,                are eligible for Medicaid. Commenters
                                                 Response: For aliens seeking to                         it permits an applicant to seek specific                stated that workers may either disenroll
                                              extend their stay or change their status                   relief which may or may not be                          from these types of programs because of
                                              to that of religious workers, absent any                   complied with. Whether the RFRA                         the applicability to nonimmigrants
                                              indication of an alien’s receipt of the                    applies to a given applicant is a case-by-              seeking admission or be blocked from
                                              designated public benefits for more than                   case determination.208 Therefore, for                   entering the United States. One
                                              12 months in the aggregate in a 36-                        extension of stay and change of status                  commenter stated that ‘‘[t]his rule could
                                              month period, USCIS will approve the                       purposes, DHS would still apply the                     be used to deny COFA entry and ability
                                              application if the alien meets the                         public benefit condition to religious                   to live in the [United States] thereby
                                              eligibility requirement for the                            workers and review each case and each                   abandoning our Nation’s commitment to
                                              nonimmigrant classification.                               request individually.                                   our Pacific allies, including the more
                                              Additionally, as commenters pointed                           With respect to admission and                        than 61,000 COFA persons currently
                                              out, nonimmigrants are generally                           adjustment of status, the fact that the                 residing in the United States.’’
                                              ineligible for public benefits that would                  alien has an employment offer to work                      Response: DHS appreciates the
                                              be considered in connection with this                      in the United States as well as monetary                comments on the impact of the rule on
                                              rule.                                                      and non-monetary compensation are                       COFA migrants and appreciates the
                                                 As previously indicated, given                          positive factors that generally indicate                continued relationship between COFA
                                              Congress’ policy statement with respect                    that the alien has sufficient assets and                nations and the United States. Under
                                              to self-sufficiency, and DHS’s authority                   resources to be self-sufficient while                   the agreements and resulting
                                              to promulgate a rule addressing public                     present in the United States.209 As                     regulations, citizens of the Republic of
                                              charge inadmissibility, it is reasonable                   previously noted, the public charge                     the Marshall Islands, the Federated
                                              for DHS to impose, as a condition of                       determination is an assessment                          States of Micronesia, and the Republic
                                              obtaining an extension of stay or change                   considering all statutory mandated                      of Palau may enter into the United
                                              of status, the requirement that the alien                  factors in the totality of the                          States as nonimmigrants, lawfully
                                              demonstrate that he or she has not                         circumstances and that one factor alone                 engage in employment, and establish
                                              received public benefits as defined in                     is not outcome determinative.                           residence in the United States without
                                              the rule. DHS notes that it has removed                    Separately, if an individual is required                regard to certain grounds of
                                              the forward-looking aspect of the public                   to obtain a visa from the DOS to                        inadmissibility.210 Certain COFA
                                              benefits condition. This may ameliorate                    facilitate entry into the United States,                citizens are subject to a modified
                                              the consequences of the public benefits                    the inadmissibility determination with                  version of the public charge ground of
                                              condition for certain nonimmigrants.                       respect to whether to issue a visa is in                deportability, which is not directly
                                                 DHS acknowledges that, once the rule                    the jurisdiction of DOS.                                affected by this rule.211 But Congress
                                              is effective, certain religious workers                                                                            did not exempt foreign nationals
                                              seeking admission to the United States                     d. Compact of Free Association Migrants
                                                                                                                                                                 entering the United States under COFA
                                              as nonimmigrants could be impacted by                        Comment: Several commenters                           from the public charge ground of
                                              this rule. As part of the determination                    addressed Compact of Free Association                   inadmissibility, or otherwise modify the
                                              of whether any alien is likely at any                      (COFA) migrants from the Republic of                    applicability of such ground of
                                              time in the future to become a public                      the Marshall Islands, Federated States of               inadmissibility with respect to COFA
                                              charge, DHS will consider whether the                      Micronesia and the Republic of Palau,                   migrants. And Congress expressly
                                              alien has sufficient assets and resources                  who are able to reside in the United                    reiterated DHS’s authority under section
                                              for the purpose of his or her stay in the                  States as nonimmigrants under treaty                    214(a)(1) of the INA, 8 U.S.C. 1184(a)(1),
                                              United States upon admission.204 DHS                       obligations. Commenters stated that                     ‘‘to provide that admission as a
                                              believes that this regulation, and other                   while COFA migrants are not eligible for                nonimmigrant shall be for such time
                                              provisions of the INA and implementing                     many federal public benefits, some do                   and under such conditions as the
                                              regulations, can be administered                           participate in state and local programs,                Government of the United States may by
                                              consistently with the Religious Freedom                    especially health insurance, and COFA                   regulations prescribe.’’ 212 DHS
                                              Restoration Act of 1993 (RFRA).205 As                                                                              acknowledges that COFA migrants may
                                              DHS has noted previously, ‘‘[a]n                           alleged RFRA claim arose’’ are not ‘‘person[s]’’        be affected by this rulemaking when
                                                                                                         within the meaning of RFRA. Rasul v. Myers, 512
                                              organization or individual who believes                    F.3d 644, 672 (D.C. Cir.), cert. granted, judgment
                                                                                                                                                                 applying for admission at a port of entry
                                              that the RFRA may require specific                         vacated on other grounds, 555 U.S. 1083 (2008).
                                              relief from any provision of this                             208 See generally Federal Law Protections for           210 Under these compacts, foreign nationals

                                              regulation may assert such a claim at the                  Religious Liberty, 82 FR 49668, 49669 (Oct. 26,         falling under COFA are able to enter without regard
                                                                                                         2017) from DOJ.                                         to inadmissibility under INA section 212(a)(5) and
                                              time they petition for benefits.’’ 206                        209 Regulations that permit certain religious        (7)(B)(i)(II), 8 U.S.C. 1182(a)(5) and (7)(B)(i)(II). See
                                              Similarly, DHS acknowledges that any                       workers to self-support, 8 CFR 214.2(r)(11)(ii),        Compact of Free Association Amendment Act of
                                              individual or organization who                             require submission of ‘‘verifiable evidence             2003, Public Law 108–188, 117 Stat. 2720 (Dec. 17,
                                              identifies a substantial burden on his,                    acceptable to USCIS’’ that document ‘‘the sources       2003); see also Compact Free Association Approval
                                                                                                         of self-support.’’ These sources of self-support are    Act, Public Law 99–658, 100 Stat. 3672 (Nov. 14,
                                              her, or an organization’s exercise of                                                                              1986) (regarding the Republic of Palau); see also 8
                                                                                                         a positive factor in the public charge determination.
                                              religion such that the RFRA may require                    Additionally, as noted above, any individual or         CFR 212.1(d).
                                              specific relief may assert such a                          organization who identifies a substantial burden on        211 See Public Law 108–188, 117 Stat. 2720, 2762,

                                              claim.207 Note, the RFRA does not                          his, her, or an organization’s exercise of religion     2800 (Dec. 17, 2003) (providing that with respect to
                                                                                                                                                                 citizens of the Federated States of Micronesia and
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                         such that the RFRA may require specific relief from
                                                                                                         any provision of this rule may assert such a claim.     the Republic of the Marshall Islands, ‘‘section
                                                204 See 8 CFR 214.2(r)(11).
                                                                                                         Separately, as noted in the preamble of a different     237(a)(5) of [the INA] shall be construed and
                                                205 Public Law 103–141, sec. 3, 107 Stat. 1488,          rule, ‘‘self-supporting religious workers who are not   applied as if it reads as follows: ‘any alien who has
                                              1488 (Nov. 16, 1993).                                      eligible for admission to the United States as R–1      been admitted under the Compact, or the Compact,
                                                206 Special Immigrant and Nonimmigrant                                                                           as amended, who cannot show that he or she has
                                                                                                         nonimmigrant religious workers may pursue
                                              Religious Workers, 73 FR 72276, 72283 (2008)               admission in the B–1 classification.’’ Special          sufficient means of support in the United States, is
                                              codified at 8 CFR pts. 204, 214, 299.                      Immigrant and Nonimmigrant Religious Workers,           deportable’’’); 8 CFR 214.7(e)(1).
                                                207 Note that individuals ‘‘located outside              73 FR 72282 (2008) codified at 8 CFR pts. 204, 214,        212 See Public Law 108–188, 117 Stat. 2720, 2762,

                                              sovereign United States territory at the time their        299.                                                    2800 (Dec. 17, 2003).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001      PO 00000   Frm 00042   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                               Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.219 Page 43 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                41333

                                              or when applying for adjustment of                      proposed rule’s intention to streamline               asylum application and obtaining asylee
                                              status before USCIS, but respectfully                   all abused-spouse applications under                  status. Refugees who are seeking
                                              submits that Congress never exempted                    the VAWA umbrella, the commenter                      admission to the United States are not
                                              COFA nonimmigrants from the public                      said USCIS and DHS must ensure there                  subject to public charge grounds of
                                              charge ground of inadmissibility.                       is no negative impact to survivors who                inadmissibility and DHS will not
                                                 DHS notes, however, that because                     choose to seek adjustment of status. A                determine whether they may be likely to
                                              COFA migrants are not required to                       few commenters specifically stated that               become a public charge in the United
                                              obtain an extension of their                            human trafficking survivors would be                  States as part of the refugee admission.
                                              nonimmigrant stay to remain in the                      negatively impacted by the significant                Similarly, refugees or asylees seeking
                                              United States pursuant to COFA, such                    delays and increased adjudication                     adjustment based on their refugee or
                                              nonimmigrants are unlikely to be                        expenses. Other commenters expressed                  asylee status, are not subject to the
                                              affected by public benefits condition                   concerns about permitting refugees and                public charge inadmissibility ground,
                                              applicable to extension of stay                         asylees to continue to receive healthcare             and therefore, the use of public benefits
                                              applications. In addition, as noted                     while excluding foreign nationals who                 is not considered. Therefore, DHS
                                              elsewhere in this rule, to the extent that              have immigrated here with the proper                  believes that the commenters’ concerns
                                              COFA migrant children under 21 and                      documentation (i.e., legally) and are                 regarding the rule’s impact on asylees
                                              pregnant women receive Medicaid, such                   going through the process to obtain                   and refugees are sufficiently addressed.
                                              receipt would not be considered under                   permanent residency here in the United                   Similarly, applicants for T
                                              this rule.                                              States. These commenters said that this               nonimmigrant visas are also generally
                                                                                                      is logical fallacy, at best, and at worst,            exempt from the public charge
                                              3. Exemptions and Waivers With                          it is unjustified discrimination.                     inadmissibility ground,215 and, as
                                              Respect to the Rule Generally                              Response: DHS believes that the                    established below, DHS also agrees with
                                              a. General Comments                                     current organization of the regulations               the commenters that T nonimmigrants
                                                                                                      and exemptions clearly communicates                   applying for adjustment of status should
                                                 Comment: Many commenters
                                                                                                      who is exempt from the public charge                  generally be exempt from public
                                              supported the exemptions proposed in                                                                          charge.216 Additionally, Congress
                                                                                                      ground of inadmissibility and who may
                                              the NPRM, but a few of the commenters                                                                         generally exempted VAWA self-
                                                                                                      be eligible for a waiver of the
                                              suggested that exemptions be clearly                                                                          petitioners from the public charge
                                                                                                      inadmissibility ground. DHS has also
                                              communicated. Some commenters                                                                                 ground of inadmissibility.217 Also, in
                                                                                                      added the summary table in subsection
                                              requested that the discussion of                                                                              response to comments and for reasons
                                                                                                      III.F.4 below. DHS declines to
                                              exemptions should be moved earlier in                                                                         explained in the section addressing
                                                                                                      implement the suggestions for
                                              the regulation or included in the                                                                             public benefits, DHS has amended 8
                                                                                                      reorganizing the final rule because the
                                              executive summary of the preamble, to                                                                         CFR 212.21(b) by providing that public
                                                                                                      current organization sufficiently
                                              avoid any confusion. Other commenters                                                                         benefits received by those who are in a
                                                                                                      addresses visibility.
                                              expressed their support for the                            DHS does not agree that the rule                   status exempted from public charge will
                                              exemptions and waivers but indicated                    should be more limited in scope and not               not be considered in a subsequent
                                              that DHS should ensure that immigrant                   consider public benefits as part of the               adjudication of a benefit that does
                                              communities and service providers be                    public charge inadmissibility                         subject the alien to the public charge
                                              made aware of these exemptions.                         determination. The purpose of this rule               ground of inadmissibility. This step
                                                 Many commenters expressed concern                    is to implement the public charge                     should further alleviate concerns that a
                                              about the rule’s impact on the                          ground of inadmissibility consistent                  person in one of the listed categories
                                              vulnerable populations specifically                     with the principles of self-sufficiency               would be subject to the public charge
                                              excluded from public charge                             set forth by Congress, and to minimize                ground.
                                              requirements, such as refugees, asylum                  the incentive of aliens to attempt to                    DHS also disagrees that this rule
                                              seekers, victims of trafficking, and                    immigrate to, or to adjust status in, the             discriminates against aliens who are not
                                              VAWA petitioners, who may avoid                         United States due to the availability of              asylees or refugees. Congress, in
                                              applying for or accepting any public                    public benefits.213                                   PRWORA, made the decision as to
                                              benefits for which they qualify, to avoid                  DHS disagrees with the commenters                  which noncitizens are eligible to apply
                                              any negative impact on the adjudication                 who indicated that this rule would                    for and receive certain public benefits.
                                              of their benefit requests and for fear of               negatively impact refugees, asylum                    Congress decided that asylees and
                                              future repercussions. One commenter                     seekers, victims of trafficking, and                  refugees should be eligible to apply for
                                              indicated that the exemptions for                       VAWA self-petitioners and that the                    public benefits, and DHS does not have
                                              asylees and refugees appear to be based                 exemptions should be broader. As noted                the authority to include or exclude any
                                              on their status at the time of admission                in the NPRM and previous sections in                  groups from the receipt of public
                                              or grant of status but do not apply to                  this final rule, the public charge ground             benefits.
                                              those whose application for asylum or                   of inadmissibility does not generally                    Comment: A commenter stated the
                                              refugee status is pending and who may                   apply to these populations. Congress                  rule should exempt people with
                                              be eligible for public benefits during                  expressly exempted refugees, asylees,                 disabilities and their families, stating
                                              that period.                                            and applicants for adjustment based on                many of these families come to the
                                                 Multiple commenters stated that                      refugee or asylee status from the public              United States in order to receive
                                              while the proposed rule exempts VAWA                    charge inadmissibility ground.214                     adequate medical care. Commenters
                                              petitioners and U nonimmigrant status,
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      Therefore, if an individual has a                     opposed including immigrants with
                                              the exemptions will not protect a large                 pending application for asylum, the
                                              number of victims from the detrimental                  individual will not be assessed for
                                                                                                                                                              215 See INA sections 101(a)(15)(T) and

                                              effects of the public charge rule since                                                                       212(d)(13)(A), 8 U.S.C. 1101(a)(15)(T) and
                                                                                                      public charge for purposes of the                     1182(d)(13)(A).
                                              there are many victims of domestic                                                                              216 See INA sections 101(a)(15)(T) and 245(l)(2), 8
                                              violence and sexual assaults that seek                    213 See8 U.S.C. 1601.                               U.S.C. 1101(a)(15)(T) and 1255(l)(2).
                                              status in other immigration categories.                   214 SeeINA sections 207, 208, and 209; 8 U.S.C.       217 See INA section 212(a)(4)(E)(i), 8 U.S.C.

                                              While a commenter agreed with the                       1157, 1158, and 1159.                                 1182(a)(4)(E)(i).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00043   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                     Case 4:19-cv-05210-RMP                              ECF No. 1-1             filed 08/14/19            PageID.220 Page 44 of 218
                                              41334             Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              disabilities in the proposed rule because                  be subject to public charge ground of                adjustment of status based on an SIJ
                                              disability is one of the strongest known                   inadmissibility and which are exempt.                determination are exempt from the
                                              factors that affect a household’s food                     Congress did not provide an exemption                public charge inadmissibility ground. If
                                              security and housing instability. Some                     from the public charge ground of                     aliens who are not subject to the public
                                              commenters said DHS should make an                         inadmissibility for aliens seeking a visa,           charge ground of inadmissibility choose
                                              exception for pregnant women. Another                      admission, or adjustment of status and               to disenroll from or forego public
                                              commenter asked that DHS provide                           who may have been certified for benefits             benefit receipt based on this rule, then
                                              more exemptions and waivers,                               under the authorization of another, such             the decision to disenroll from or forego
                                              suggesting that the rule should be                         as the head of household or the                      enrollment is unwarranted. The NPRM
                                              narrowed to only apply to those seeking                    guardian who applied on the alien’s                  provided an exhaustive list of
                                              entry into the United States initially or                  behalf. DHS acknowledges that those                  individuals who are exempt from the
                                              to provide extra protection to those in                    dependents who are certified for or                  public charge ground of inadmissibility,
                                              the United States to lessen the fears of                   receiving public benefits under the                  and this final rule retains that list of
                                              the proposed rule’s negative effects.                      authorization of another, such as the                exemptions. DHS will not consider
                                                 Response: Congress generally                            head of the household or the guardian,               receipt of public benefits by aliens
                                              specifies, in legislation, to whom                         may be unaware of the receipt of public              exempt from the public charge ground
                                              grounds of inadmissibility apply and                       benefits but will, once the rulemaking is            inadmissibility, even if the exempted
                                              which classes of aliens are exempt from                    effective, may be impacted by such                   alien has an alien family member who
                                              public charge. DHS understands that                        receipt of public benefits, if they are              is not exempt. DHS notes that this rule
                                              individuals with disabilities and                          subject to the public charge ground of               also categorically exempts receipt of
                                              pregnant women may be affected by this                     inadmissibility.                                     Medicaid by children under the age of
                                              rule. However, Congress did not provide                       After having reviewed the comments,               21, which should reduce the potential
                                              an exemption for individuals with                          however, DHS has decided to provide                  for confusion.
                                              disabilities or pregnant women in the                      additional clarification regarding such
                                              statute.218                                                matters. As explained in detail in the               c. Certain Employment Based Preference
                                                 Additionally, DHS cannot limit the                      public benefits section in this preamble,            Categories, or National Interest Waiver
                                              application of the ground of                               DHS has added a new definition of                       Comment: One commenter requested
                                              inadmissibility in a matter so that it                     ‘‘receipt of public benefits’’ to section            that individuals applying for lawful
                                              only applies to those seeking entry into                   212.21(e) to clarify that DHS will only              permanent resident status via approved
                                              the United States or so that DHS                           consider the alien to have received a                EB–1A (extraordinary ability alien), EB–
                                              provides extra protections because                         public benefit if the alien is a named               1B (outstanding researcher or scientist),
                                              Congress, in section 212(a)(4) of the Act,                 beneficiary of the benefit. An alien does            or National Interest Waiver (NIW)
                                              8 U.S.C. 1182(a)(4) specified that the                     not receive a benefit merely by virtue of            petitions be added to the list of those
                                              ground of inadmissibility applies to                       having applied or been certified for such            exempted from the rule. The commenter
                                              those seeking a visa, admission to the                     benefit, and has not received a public               stated that the vast majority of these
                                              United States, or adjustment of status in                  benefit if the alien acted not on his or             individuals may need to resort to using
                                              the United States. Classes of aliens                       her own behalf but on behalf of another              the designated benefits, and it would be
                                              exempt from the public charge ground                       person. Therefore, if an alien is the                completely contrary to the intent of
                                              of inadmissibility are listed in 8 CFR                     person receiving benefits on behalf of               Congress in passing the EB–1A, EB–1B
                                              212.23. Certain aspects of this rule limit                 another (for instance as a parent, legal             and NIW statutes to deny scientific
                                              some of the rule’s effects, such as by                     guardian) the alien will not be                      researchers green cards who would
                                              relying on an exhaustive list of non-cash                  considered to have received, been                    otherwise be benefiting the lives of
                                              benefits, and excluding consideration of                   certified for, or applied for such public            literally millions of U.S. citizens.
                                              certain benefits for certain populations                   benefit.                                                Response: DHS disagrees that this rule
                                              or circumstances. DHS believes that this                                                                        is contrary to congressional intent in
                                              is sufficient.                                             b. Special Immigrant Juvenile                        passing the EB–1A, EB–1B and NIW
                                                 Comment: A commenter                                       Comment: A commenter stated that                  statutes. Congress did not exempt
                                              recommended adding exemptions from                         the proposed rule would conflict with                employment based EB–1A or EB–1B
                                              the public charge ground of                                the purpose of Special Immigrant                     categories, or those seeking an NIW,
                                              inadmissibility for those who have been                    Juvenile (SIJ) status, asserting that the            from the public charge ground of
                                              certified for benefits under the                           purpose of the status is to allow                    inadmissibility.219 DHS neither has the
                                              authorization of another person, such as                   children to thrive in the United States
                                              the head of household or guardian. The                     and that children are not responsible for               219 See INA section 203(b)(1)(A), 8 U.S.C.

                                              commenter reasoned that the                                their circumstances. Although SIJ                    1153(b)(1)(A) (aliens with extraordinary ability) or
                                                                                                                                                              INA section 203(b)(1)(B), 8 U.S.C. 1153(b)(1)(B)
                                              dependents may not have been aware                         recipients are statutorily exempt from               (outstanding professors and researchers). See INA
                                              that this occurred or even that they                       inadmissibility on public charge                     section 203(b)(2), 8 U.S.C. 1153(b)(2) (aliens who
                                              receive a benefit.                                         grounds, this rule would still affect SIJ            are members of the professions holding advance
                                                 Response: DHS disagrees that it                         youth indirectly because of its scope,               degrees or aliens of exceptional ability who are
                                                                                                                                                              seeking a waiver of the job over in the national
                                              should exempt from the public charge                       secondary effects on families, and                   interest); see also comment USCIS 2010–0012–
                                              ground of inadmissibility those who                        potential for confusion. Many of these               31111. The commenter explained that the work
                                              have been certified for benefits under                     youth live in homes with U.S. citizen or             these individuals perform is of great importance to
                                                                                                                                                              the United States and have a profound impact on
khammond on DSKBBV9HB2PROD with RULES2




                                              the authorization of another, such as the                  permanent resident adults or siblings
                                                                                                                                                              the U.S. economies. However, the commenter
                                              head of household or guardian, if the                      who would be entitled to benefits but                indicated, a vast majority of these individuals who
                                              beneficiary is an alien subject to the                     may be deterred from accessing them                  are conducting scientific research earn low salaries
                                              public charge ground of inadmissibility.                   because of a fear of how it will affect the          below the 250% threshold and may need to resort
                                              In general, Congress has the authority to                  SIJ youth or other family members.                   to using these types of benefits the proposed
                                                                                                                                                              regulation is seeking to prohibit, especially for their
                                              legislate which classes of aliens should                      Response: DHS disagrees that this rule            U.S. citizen children. The commenter indicated that
                                                                                                         conflicts with the SIJ program. As stated            it would be contrary to congressional intent to
                                                218 See   INA sections 212(a)(4), 8 U.S.C. 1182(a)(4).   in the proposed rule, aliens applying for            apply public charge to these workers.



                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00044   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                           Exhibit A
                                                      Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19              PageID.221 Page 45 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                    41335

                                              authority to exempt an applicant or a                    inadmissibility to all foreign national                  8 U.S.C. 1183a. Such individuals,
                                              group of applicants for admission or                     victims who are ‘‘qualified aliens’’                     however, would not need to
                                              adjustment of status from the public                     under section 431(c) of PRWORA, 8                        demonstrate, as set forth in paragraphs
                                              charge ground of inadmissibility where                   U.S.C. 1641(c), including T                              212(a)(4)(A) and (B), 8 U.S.C. 1182(A)
                                              Congress has not already done so,220 nor                 nonimmigrant status holders.223                          and (B), that he or she is not likely at
                                              has the authority to ignore the                             Response: DHS agrees that qualified                   any time to become a public charge.
                                              congressionally-mandated exemptions                      aliens under 8 U.S.C. 1641(c) (certain                   Those applicants would not need to
                                              to the public charge ground of                           battered aliens as qualified aliens) are                 submit Form I–944. As such, such
                                              inadmissibility. Because Congress has                    generally not subject to the public                      applicants would only have to submit a
                                              expressly exempted asylees and                           charge inadmissibility ground. Section                   sufficient affidavit of support described
                                              refugees from the public charge                          212(a)(4)(E)(iii) of the INA, 8 U.S.C.                   in section 213A of the INA, 8 U.S.C.
                                              inadmissibility ground, DHS cannot                       1182(a)(4)(E)(iii), specifically excludes                1183a.
                                              remove this exemption. Further,                          such individuals from the public charge                     For the reasons stated above, DHS is
                                              because Congress did not specifically                    ground.224 VAWA 2013, which added                        amending proposed 8 CFR
                                              exempt EB–1A or EB–1B workers, or                        section 212(a)(4)(E)(iii) of the INA, 8                  212.23(a)(18), (19), (20), (21), and 8 CFR
                                              those with NIWs, from the public charge                  U.S.C. 1182(a)(4)(E)(iii), specifically                  212.23(b) in this final rule to clarify that
                                              ground of inadmissibility, DHS may not                   excludes individuals such as qualified                   aliens exempt under section 212(a)(4)(E)
                                              create an exemption for them in this                     aliens described in 8 U.S.C. 1641(c)                     of the INA, 8 U.S.C. 1182(a)(4)(E), that
                                              rule.221                                                 (including T nonimmigrants and certain                   are adjusting status based on an
                                                                                                       battered spouses and children of U.S.                    employment-based petition subject to
                                              d. Violence Against Women Act, T, and                    citizens), VAWA self-petitioners, and U                  section 212(a)(4)(D) of the INA, 8 U.S.C.
                                              U                                                        nonimmigrants from sections                              1182(a)(4)(D), that requires the
                                                 Comment: A commenter provided the                     212(a)(4)(A), (B), and (C) of the INA, 8                 execution of an affidavit of support as
                                              statutory amendment history of 8 U.S.C.                  U.S.C. 1182(a)(4)(A), (B), and (C).                      described in section 213A of the Act, 8
                                              Section 1641, and stated that VAWA, T,                      Congress, however, did not include                    U.S.C. 1183a, are not exempt from the
                                              and U visa victims and all other                         paragraph (D) among the exemptions in                    entirety of section 212(a)(4) of the INA,
                                              immigrants covered by 8 U.S.C. 1641(c)                   section 212(a)(4)(E) of the INA, 8 U.S.C.                1182(a)(4), as they are still subject to
                                              cannot be subject to public charge under                 1182(a)(4)(E). We must presume that                      section 212(a)(4)(D) of the INA, 8 U.S.C.
                                              federal statutes. Another commenter                      Congress acted intentionally in                          1182(a)(4)(D).
                                              indicated that the NPRM incorrectly                      requiring all aliens described in                           Applicants seeking T nonimmigrant
                                              applies the public charge ground of                      paragraph (D) to file the requisite                      status, T nonimmigrants applying for
                                              inadmissibility to applications for                      affidavit of support, even if they are                   adjustment of status, and T
                                              adjustment of status and extension of                    described in paragraph (E). The law                      nonimmigrants seeking another
                                              stay filed by T nonimmigrants. The                       does not permit DHS to add language to                   immigration benefit that requires
                                              commenter noted that both T                              the statute. See, e.g., Lamie v. U.S. Tr.,               admissibility, are generally exempt from
                                              nonimmigrant status seekers and T                        540 U.S. 526, 538 (2004) (counseling                     the public charge ground of
                                              nonimmigrant status holders are exempt                   against interpretative methodologies                     inadmissibility under section
                                              from the public charge ground of                         that yield ‘‘not . . . a construction of [a]             212(a)(4)(E) of the Act, 8 U.S.C.
                                              inadmissibility. The commenter also                      statute, but, in effect, an enlargement of               1182(a)(4)(E). In accordance with
                                              indicated that proposed 8 CFR                            it by the court, so that what was                        section 804 of the VAWA 2013,225
                                              212.23(a)(17) should be amended to                       omitted, presumably by inadvertence,                     which added new section 212(a)(4)(E) of
                                              conform to section 804 of VAWA                           may be included within its scope’’);                     the Act, 8 U.S.C. 1182(a)(4)(E),
                                              2013,222 exempting T nonimmigrants                       Yith v. Nielsen, 881 F.3d 1155, 1164                     individuals who have been granted T
                                              seeking to adjust status to lawful                       (9th Cir. 2018) (‘‘It is never our job to                nonimmigrant status or have a pending
                                              permanent residence or to extend status                  rewrite a constitutionally valid statutory               application that sets forth a prima facie
                                              from the public charge ground of                         text. Indeed it is quite mistaken to                     case for eligibility for T nonimmigrant
                                              inadmissibility. The commenter                           assume that whatever might appear to                     status are generally exempt from the
                                              indicated that section 804 of VAWA                       further the statute’s primary objective                  public charge inadmissibility
                                              2013, granted the same exemptions from                   must be the law.’’ (citations, quotation                 determination.
                                              the public charge ground of                              marks, and alterations omitted)).                          Notwithstanding these changes,
                                                                                                       Accordingly, in the unlikely event that                  VAWA 2013 did not amend section
                                                220 As explained in the NPRM, DHS derives its
                                                                                                       an alien described in paragraph (E) is                   245(l)(2) of the Act, 8 U.S.C.
                                              statutory authority for this rule and its authority to   seeking admission or adjustment of                       1255(l)(2),226 which provides that DHS
                                              promulgate regulation based on section 102 of the
                                              Homeland Security Act of 2002, Public Law 107–           status based on an immigrant visa                        may waive the application of the public
                                              296, 116 Stat. 2135, 2142–44 (Nov. 25, 2002)             issued under section 203(b) of the INA,                  charge ground of inadmissibility if it is
                                              (codified at 6 U.S.C. 112) and INA section 103, 8        8 U.S.C. 1153(b), that individual must                   in the national interest to do so for a T
                                              U.S.C. 1103, as well as INA section 212(a)(4), 8         comply with the affidavit of support                     nonimmigrant seeking to adjust status to
                                              U.S.C. 1182 and the relevant statutory provisions
                                              governing immigration benefits. See Inadmissibility      requirement in section 213A of the INA,                  lawful permanent residence under
                                              on Public Charge Grounds, 83 FR 51114, 51124                                                                      section 245(l) of the Act, 8 U.S.C.
                                              (proposed Oct. 10, 2018).                                   223 The commenter indicated that DHS correctly        1255(l). DHS concludes, however, that
                                                221 Providing for an exemption where Congress          recognized the full extent of exceptions that the        the VAWA 2013 amendments, which
                                              does not expressly authorize one, as it does for         same provisions made for VAWA-self petitioners, U        postdated the enactment of section
khammond on DSKBBV9HB2PROD with RULES2




                                              other immigration benefits applicants under the          visa applicants, and U visa holders for purposes of
                                              INA, would be beyond the scope of DHS’s                  lawful permanent residency.                              245(l)(2) of the Act, 8 U.S.C. 1255(l)(2),
                                              authority. See Andrus v. Glover Const. Co., 446 U.S.        224 While INA section 212(a)(4)(E)(iii), 8 U.S.C.
                                              608, 616–17 (1980) (‘‘Where Congress explicitly          1182(a)(4)(E)(iii), excludes qualified aliens under 8      225 See Public Law 113–4, 127 Stat 54 (Mar. 7,

                                              enumerates certain exceptions to a general               U.S.C. 1641(c) from public charge, that exclusion        2013).
                                              prohibition, additional exceptions are not to be         does not apply to the separate category of ‘‘qualified     226 See INA section 245(l), 8 U.S.C. 1255(l), which
                                              implied, in the absence of a contrary legislative        aliens’’ described in 8 U.S.C. 1641(b) who are           was created by the Victims of Trafficking and
                                              intent.’’).                                              subject to public charge unless otherwise subject to     Violence Protection Act of 2000, Public Law 106–
                                                222 See Public Law 113–4 (March 7, 2013).              an exception.                                            386, 114 Stat. 1464 (Oct. 8, 2000).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00045   Fmt 4701    Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                            Exhibit A
                                                     Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19                PageID.222 Page 46 of 218
                                              41336            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              are controlling. That is, DHS has                         exemption to refer to sections                          in valid U nonimmigrant status at the
                                              determined that T nonimmigrants                           212(a)(4)(E) and 212(d)(13)(A) of the                   time the Form I–485 is properly filed in
                                              seeking to adjust status under section                    Act, 8 U.S.C. 1182(a)(4)(E), (d)(13)(A).229             compliance with 8 CFR 103.2(a)(7) and
                                              245(a) of the Act, 8 U.S.C. 1255(a) (with                 Additionally, based on the same                         throughout the pendency of an
                                              a limited exception) and section 245(l)                   rationale provided above, DHS is also                   application.233 Therefore, DHS clarified
                                              of the Act, 8 U.S.C. 1255(l) are not                      modifying current 8 CFR 212.18(b)(2)                    in this final rule that these individuals
                                              subject to the public charge ground of                    and 8 CFR 245.23(c)(3) to accurately                    are not subject to the public charge
                                              inadmissibility for purposes of                           reflect changes codified by Congress in                 ground of inadmissibility when seeking
                                              establishing eligibility for adjustment of                2013 in relation to those having a                      an immigration benefit,234 to accurately
                                              status. However, for this exemption                       pending prima facie case for status                     reflect changes enacted by Congress in
                                              from public charge to apply, the T                        under section 101(a)(15)(T) of the Act, 8               VAWA 2013. Additionally, VAWA self-
                                              nonimmigrant must hold and be in valid                    U.S.C. 1101(a)(15)(T), or is in valid T                 petitioners are generally exempt from
                                              T nonimmigrant status at the time the                     nonimmigrant status at the time of filing               the public charge ground of
                                              Form I–485 is properly filed in                           for an immigration benefit, and to                      inadmissibility.235 Similar to T
                                              compliance with 8 CFR 103.2(a)(7) and                     clarify that these individuals—with the                 nonimmigrants (and as described
                                              throughout the pendency of an                             limited exception described in INA                      above), U nonimmigrants and VAWA
                                              application.227 For the reasons stated                    212(a)(4)(D), 8 U.S.C. 1182(a)(4)(D)—are                self-petitioners who are adjusting status
                                              above, DHS is amending proposed 8                         not subject to the public charge ground                 under an employment-based category
                                              CFR 212.23(a)(17) in this final rule to                   of inadmissibility. As discussed further                that is required to execute an affidavit
                                              clarify that T nonimmigrants seeking                      under the PRA section of this final rule,               of support described in section 213A, 8
                                              any immigration benefit subject to                        DHS is also making conforming changes                   U.S.C. 1183a, under 212(a)(4)(D) of the
                                              section 212(a)(4) of the Act, 8 U.S.C.                    to the Form I–601 instructions.                         INA, 8 U.S.C. 1182(a)(4)(D), must still
                                              1182(a)(4)—except those described in                         Individuals seeking U nonimmigrant                   execute that affidavit of support to
                                              section 212(a)(4)(D) of the Act, 8 U.S.C.                 status and U nonimmigrants seeking                      overcome the public charge ground of
                                              1182(a)(4)(D), who must file an affidavit                 adjustment of status on account of their                inadmissibility.
                                              of support—are exempt from the public                     U nonimmigrant status are generally
                                                                                                                                                                4. Summary of Applicability,
                                              charge ground of inadmissibility,                         exempt from the public charge
                                                                                                                                                                Exemptions, and Waivers
                                              provided that the T nonimmigrant                          ground.230 In accordance with section
                                              seeking the immigration benefit is in                     804 of the VAWA 2013,231 which added                      The following tables provide a
                                              valid T nonimmigrant status at the                        new section 212(a)(4)(E) of the Act, 8                  summary of all nonimmigrant and
                                              benefit request is properly filed with                    U.S.C. 1182(a)(4)(E), an individual who                 immigrant classification and whether
                                              USCIS and at the time the benefit                         is an applicant for, or is granted U                    they are subject to the public charge
                                              request is adjudicated.228 As section                     nonimmigrant status is exempt from the                  inadmissibility determination and
                                              212(a)(4)(E) of the Act, 8 U.S.C.                         public charge ground of                                 submit an I–944 or are subject to the
                                              1182(a)(4)(E), is an additional authority                 inadmissibility.232 However, for this                   public benefit condition for extension of
                                              for exempting T nonimmigrants, DHS                        exemption from public charge to apply,                  stay and change of status
                                              has revised the authority for the                         the U nonimmigrant must hold and be                     nonimmigrants.

                                                               TABLE 2—SUMMARY OF NONIMMIGRANT CATEGORIES SUBJECT TO PUBLIC BENEFITS CONDITION
                                                                                                                                                                                     Subject to public benefit
                                                                                                     Eligible to apply for extension       Eligible to apply for change of          condition under proposed
                                                                 Category                                 of stay (i.e., may file                status (i.e., may file               8 CFR 214.1(a)(3)(iv),
                                                                                                     Form I–129 or Form I–539) *           Form I–129 or I–Form 539) *              214.1(a)(4)(iv); 248.1(c)(4)

                                              A–1—Ambassador, Public Minister, Ca-                No. Not applicable as admitted          Yes. Files I–539, 8 CFR                No. INA 102; 22 CFR 41.21(d).
                                                reer Diplomat or Consular Officer, or Im-           for Duration of Status, 8 CFR           248.1(a).
                                                mediate Family; A–2—Other Foreign                   214.1(c)(3)(v).
                                                Government Official or Employee, or Im-
                                                mediate Family; INA 101(a)(15)(A), 22
                                                CFR 41.21.
                                              A–3—Attendant, Servant, or Personal Em-             Yes. Files Form I–539, 8 CFR            Yes. Files Form I–539, 8 CFR           Yes. INA 102; 22 CFR
                                                ployee of A–1 or A–2, or Immediate                  214.1(c)(2).                            248.1(a).                              41.21(d)(3).
                                                Family; INA 101(a)(15)(A), 22 CFR
                                                41.21.
                                              B–1—Temporary Visitor for Business; B–              Yes. Files Form I–539, 8 CFR            Yes. Files Form I–539, 8 CFR           Yes.
                                                2—Temporary Visitor for Pleasure; * not             214.1(c)(2), 8 CFR                      248.1(a).
                                                admitted under Visa Waiver Program;                 214.2(b)(1).
                                                INA 101(a)(15)(B).

                                                227 See 8 CFR 103.2(b)(1) (an applicant or                229 See also INA section 212(s), 8 U.S.C. 1182(s)       233 See 8 CFR 103.2(b)(1) (An applicant or

                                              petitioner must establish that he or she is eligible      (excluding from the public charge determination         petitioner must establish that he or she is eligible
                                              for the requested benefits at the time of filing and      consideration of benefits received by those eligible    for the requested benefits at the time of filing and
khammond on DSKBBV9HB2PROD with RULES2




                                              the benefit request and must continue to be eligible      to receive benefits under 8 U.S.C. 1641(c)).            the benefit request and must continue to be eligible
                                              through adjudication); see also Matter of Alarcon,
                                                                                                          230 See 8 CFR 212.23(a)(18).                          through adjudication). See also Matter of Alarcon,
                                                                                                          231 See Public Law 113–4, 127 Stat 54 (Mar. 7,        20 I&N Dec. 557, 562 (BIA 1992) (‘‘an application
                                              20 I&N Dec. 557, 562 (BIA 1992) (‘‘an application
                                                                                                        2013).                                                  for admission to the United States is a continuing
                                              for admission to the United States is a continuing
                                                                                                          232 See INA sections 212(a)(4)(E)(ii), 8 U.S.C.       application, and admissibility is determined on the
                                              application, and admissibility is determined on the                                                               basis of the facts and the law at the time the
                                                                                                        1182(a)(4)(E)(ii), which exclude from public charge
                                              basis of the facts and the law at the time the                                                                    application is finally considered.’’).
                                                                                                        determinations an applicants for, or individuals
                                              application is finally considered’’).                     granted, nonimmigrant status under section                234 See 8 CFR 212.23(a)(19).
                                                228 See 8 CFR 212.23(a)(17) and (18).
                                                                                                        1101(a)(15)(U).                                           235 See 8 CFR 212.23(a)(21).




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000    Frm 00046   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                            Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.223 Page 47 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                               41337

                                                      TABLE 2—SUMMARY OF NONIMMIGRANT CATEGORIES SUBJECT TO PUBLIC BENEFITS CONDITION—Continued
                                                                                                                                                                                 Subject to public benefit
                                                                                                   Eligible to apply for extension       Eligible to apply for change of        condition under proposed
                                                                Category                                of stay (i.e., may file                status (i.e., may file             8 CFR 214.1(a)(3)(iv),
                                                                                                   Form I–129 or Form I–539) *           Form I–129 or I–Form 539) *            214.1(a)(4)(iv); 248.1(c)(4)

                                              C–1—Alien in Transit; C–1/D—Combined                No. 8 CFR 214.1(c)(3)(ii) ..........   No. 8 CFR 248.2(a)(2), except        Not Applicable as not eligible
                                                Transit and Crewmember Visa; INA                                                           for change to T and U, 8             for extension of stay or
                                                101(a)(15)(C) and (D), INA 212(d)(8).                                                      CFR 248.2(b) using Form I–           change of status.
                                                                                                                                           914 or I–918.
                                              C–2—Alien in Transit to United Nations              No. Not applicable as admitted         No, 8 CFR 248.2(a)(2), except        No. 22 CFR 41.21(d).
                                                Headquarters District Under Section                 for Duration of Status. 8 CFR          for change to T and U, 8
                                                11.(3), (4), or (5) of the Headquarters             214.1(c)(3)(ii).                       CFR 248.2(b) using Form I–
                                                Agreement; INA 101(a)(15)(C) and (D),                                                      914 or I–918.
                                                INA 212(d)(8).
                                              C–3—Foreign Government Official, Imme-              No. 8 CFR 214.1(c)(3)(ii) ..........   No, 8 CFR 248.2(a)(2), except        No. 22 CFR 41.21(d).
                                                diate Family, Attendant, Servant or Per-                                                   for change to T and U, 8
                                                sonal Employee, in Transit; INA                                                            CFR 248.2(b) using Form I–
                                                101(a)(15)(C) and (D), INA 212(d)(8).                                                      914 or I–918.
                                              CW–1—Commonwealth of Northern Mar-                  Yes. Files Form I–129CW, 8             Yes. Files Form I–129CW, 8           Yes.
                                                iana Islands Transitional Worker Section            CFR 214.1(c)(2) and 8 CFR              CFR 248.1(a); 8 CFR
                                                6(d) of Public Law 94–241, as added by              214.2(w)(17).                          214.2(w)(18).
                                                Section 702(a) of Public Law 110–229.
                                                8 CFR 214.2(w).
                                              CW–2—Spouse or Child of CW–1 ............           Yes. Files Form I–539, 8 CFR           Yes. Files Form I–539, 8 CFR
                                                                                                    214.1(c)(2) and 8 CFR                  248.1(a); 8 CFR 214.2(w)(18).
                                                                                                    214.2(w)(17)(v).
                                              D—Crewmember (Sea or Air); D–2—                     No. 8 CFR 214.1(c)(3)(iii) .........   No, 8 CFR 248.2(a)(2), except        Yes.
                                                Crewmember departing from a different                                                      for change to T and U,
                                                vessel than one of arrival; INA                                                            248.2(b) using Form I–914 or
                                                101(a)(15)(D).                                                                             Form I–918.
                                              E–1, E–2—Treaty Trader (Principal); INA             Yes. Files Form I–129, 8 CFR           Yes, Files Form I–129, 8 CFR         Yes.
                                                101(a)(15)(E).                                      214.1(c)(1); 8 CFR                     248.1(a), 8 CFR
                                                                                                    214.2(e)(20).                          214.2(e)(21)(i).
                                              E–1, E–2—Treaty Trader, Spouse or                   Yes. Files Form I–539, 8 CFR           Yes. Files Form I–539, 8 CFR         Yes.
                                                Child; INA 101(a)(15)(E).                           214.1(c)(2).                           214.2(e)(21)(ii),.
                                              E–2–CNMI—Commonwealth of Northern                   Yes. Files Form I–129, 8 CFR           Yes. Files Form I–129, 8 CFR         Yes.
                                                Mariana Islands Investor (Principal)                214.2(e)(23)(xii).                     248.1(a), 8 CFR
                                                Section 6(c) of Public Law 94–241, as                                                      214.2(e)(23)(xiii).
                                                added by Section 702(a) of Public Law
                                                110–229.8 CFR 214.2(e)(23).
                                              E–2–CNMI—Commonwealth of Northern                   Yes. Files Form I–539, 8 CFR           Yes. Files Form I–539, 8 CFR         Yes.
                                                Mariana Islands Investor, Spouse or                 214.1(c)(2).                           248.1(a).
                                                Child Section 6(c) of Public Law 94–
                                                241, as added by Section 702(a) of
                                                Public Law 110–229. 8 CFR
                                                214.2(e)(23)(x).
                                              E–3—Australian Treaty Alien coming to               Yes. Files Form I–129, 8 CFR           Yes. Files Form I–129, 8 CFR         Yes.
                                                the United States Solely to Perform                 214.1(c)(1) and (2).                   248.1(a).
                                                Services in a Specialty Occupation.
                                              E–3D—Spouse or Child of E–3; E–3R—                  Yes. Files I–539, 8 CFR                Yes. Files I–539, 8 CFR              Yes.
                                                Returning E–3; INA 101(a)(15)(E)(iii).              214.1(c)(1) and (2).                   248.1(a).
                                              F–1—Student in an academic or language              Yes, only if the F–1 requesting        Yes. Files Form I–539, 8 CFR         Yes.
                                                training program (principal); INA                   reinstatement to F–1 status            248.1(a),.
                                                101(a)(15)(F).                                      or if the F–1 received a date-
                                                                                                    specific admission to attend
                                                                                                    high school and is now seek-
                                                                                                    ing an extension to D/S to at-
                                                                                                    tend college. 8 CFR
                                                                                                    214.1(c)(3)(v); 8 CFR
                                                                                                    214.2(f)(7); 8 CFR
                                                                                                    214.2(f)(16).
                                              F–2—Spouse or Child of F–1; INA                     No, not applicable as admitted         Yes. Files Form I–539, 8 CFR         Yes.
                                                101(a)(15)(F).                                      for Duration of Status. 8 CFR          214.2(f)(3).
                                                                                                    214.1(c)(3)(v); 8 CFR
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                    214.2(f)(3).




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00047   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.224 Page 48 of 218
                                              41338            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                                      TABLE 2—SUMMARY OF NONIMMIGRANT CATEGORIES SUBJECT TO PUBLIC BENEFITS CONDITION—Continued
                                                                                                                                                                                  Subject to public benefit
                                                                                                   Eligible to apply for extension       Eligible to apply for change of         condition under proposed
                                                                Category                                of stay (i.e., may file                status (i.e., may file              8 CFR 214.1(a)(3)(iv),
                                                                                                   Form I–129 or Form I–539) *           Form I–129 or I–Form 539) *             214.1(a)(4)(iv); 248.1(c)(4)

                                              G–1—Principal Resident Representative               No, not applicable as admitted        Yes. Files Form I–539, 8 CFR           No. 22 CFR 41.21(d).
                                                of Recognized Foreign Government to                 for Duration of Status 8 CFR          248.1(a).
                                                International Organization, Staff, or Im-           214.1(c)(3)(v).
                                                mediate Family; G–2—Other Represent-
                                                ative of Recognized Foreign Member
                                                Government to International Organiza-
                                                tion, or Immediate Family; G–3—Rep-
                                                resentative of Nonrecognized or Non-
                                                member Foreign Government to Inter-
                                                national Organization, or Immediate
                                                Family; G–4—International Organization
                                                Officer or Employee, or Immediate Fam-
                                                ily; INA 101(a)(15)(G).
                                              G–5—Attendant, Servant, or Personal Em-             Yes. Files Form I–539, 8 CFR          Yes. Files Form I–539, 8 CFR           Yes.
                                                ployee of G–1 through G–4, or Imme-                 214.1(c)(2).                          248.1(a).
                                                diate Family.
                                              H–1B—Alien in a Specialty Occupation,               Yes. Files Form I–129, 8 CFR          Yes. Files Form I–129.8 CFR            Yes.
                                                Fashion Models of Distinguished Merit               214.1(c)(1).                          248.1(a).
                                                and Ability, and workers performing
                                                services of exceptional merit and ability
                                                relating to a Department of Defense
                                                (DOD) cooperative research and devel-
                                                opment project; INA 101(a)(15)(H)(i)(b);
                                                Section 222 of Pub. L. 101–649.
                                              H–1B1—Chilean or Singaporean National               Yes. Files Form I–129, 8 CFR          Yes. Files Form I–129. 8 CFR           Yes.
                                                to Work in a Specialty Occupation; INA              214.1(c)(1).                          248.1(a).
                                                101(a)(15)(H)(i)(b1).
                                              H–1C 236—Nurse in health professional               Yes. Filed Form I–129, 8 CFR          Yes. Filed Form I–129, 8 CFR           Yes.
                                               shortage area; INA 101(a)(15)(H)(i)(c).              212.2(h)(4)(v)(E).                    212.2(h)(4)(v)(E).
                                              H–2A—Temporary Worker Performing Ag-                Yes. Files Form I–129, 8 CFR          Yes. Files Form I–129 ..............   Yes.
                                                ricultural Services Unavailable in the              214.1(c)(1).
                                                United States; INA 101(a)(15)(H)(ii)(a).
                                              H–2B—Temporary Worker Performing                    Yes. Files Form I–129, 8 CFR          Yes. Files Form I–129 ..............   Yes.
                                                Other Services Unavailable in the                   214.1(c)(1).
                                                United States; INA 101(a)(15)(H)(ii)(b).
                                              H–3—Trainee; INA 101(a)(15)(H)(iii) .........       Yes. Files Form I–129, 8 CFR          Yes. Files Form I–539 ..............   Yes.
                                                                                                    214.1(c)(1).
                                              H–4—Spouse or Child of Alien Classified             Yes. Files Form I–539, 8 CFR          Yes. Files Form I–539. 8 CFR           Yes.
                                                H1B/B1/C, H2A/B, or H–3; INA                        214.1(c)(2).                          248.1(a).
                                                101(a)(15)(H)(iv).
                                              I—Representative of Foreign Information             No, not applicable as admitted        Yes. Files Form I–539 ..............   Yes.
                                                Media, Spouse and Child; INA                        for Duration of Status 8 CFR
                                                101(a)(15)(I).                                      214.1(c)(3)(v).
                                              J–1—Exchange Visitor; J–2—Spouse or                 No, not applicable, as generally      Yes, subject to receiving a            Yes.
                                                Child of J1; INA 101(a)(15)(J).                     admitted for Duration of Sta-         waiver of the foreign resi-
                                                                                                    tus 237 8 CFR 214.1(c)(3)(v).         dence requirement, if nec-
                                                                                                                                          essary, Files I–539. 8 CFR
                                                                                                                                          248.2(a)(4); may apply for
                                                                                                                                          change to T and U, using for
                                                                                                                                          Form I–914 or I–918, 8 CFR
                                                                                                                                          248.2(b).
                                              K–1—Fiance(e) of United States Citizen;             No. 8 CFR 214.1(c)(3)(iv) .........   No. 8 CFR 248.2(a)(2) except           Not Applicable.
                                                K–2—Child of Fiance(e) of U.S. Citizen;                                                   for change to T and U,
                                                INA 101(a)(15)(K).                                                                        248.2(b) using Form I–914 or
                                                                                                                                          I–918.
                                              K–3—Spouse of U.S. Citizen awaiting                 Yes. Files Form I–539, 8 CFR          No. 8 CFR 248.2(2) except for          Yes.
                                                availability of immigrant visa; K–4—                214.1(c)(2) and 8 CFR                 change to T and U, 248.2(b)
                                                Child of K–3; INA 101(a)(15)(K).                    214.2(k)(10).                         using Form I–914 or I–918.
                                              L–1—Intracompany Transferee (Execu-                 Yes. Files Form I–129, 8 CFR          Yes. Files Form I–129, 8 CFR           Yes.
                                                tive, Managerial, and Specialized                   214.1(c)(1).                          248.1(a).
khammond on DSKBBV9HB2PROD with RULES2




                                                Knowledge Personnel Continuing Em-
                                                ployment with International Firm or Cor-
                                                poration); INA 101(a)(15)(L).
                                              L–2—Spouse or Child of Intracompany                 Yes. Files I–539 8 CFR                Yes. Files Form I–539, 8 CFR           Yes.
                                                Transferee.                                         214.1(c)(1) and (2).                  248.1(a).
                                              M–1—Vocational Student or Other Non-                Yes. Files Form I–539, 8 CFR          Yes. Files Form I–539. Not eli-        Yes.
                                                academic Student; INA 101(a)(15)(M).                214.1(c)(2).                          gible if requesting F–1, 8
                                                                                                                                          CFR 248.1(c)(1).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00048   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                        Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.225 Page 49 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                               41339

                                                      TABLE 2—SUMMARY OF NONIMMIGRANT CATEGORIES SUBJECT TO PUBLIC BENEFITS CONDITION—Continued
                                                                                                                                                                                  Subject to public benefit
                                                                                                   Eligible to apply for extension       Eligible to apply for change of         condition under proposed
                                                                Category                                of stay (i.e., may file                status (i.e., may file              8 CFR 214.1(a)(3)(iv),
                                                                                                   Form I–129 or Form I–539) *           Form I–129 or I–Form 539) *             214.1(a)(4)(iv); 248.1(c)(4)

                                              M–2—Spouse or Child of M–1; INA                     Yes. Files Form I–539, 8 CFR          Yes. Files Form I–539 ..............   Yes.
                                                101(a)(15)(M).                                      214.1(c)(2).
                                              N–8—Parent of an Alien Classified SK3               Yes. Files Form I–539, 8 CFR          Yes. Files Form I–539, 8 CFR           Yes.
                                                (Unmarried Child Employee of Inter-                 214.1(c)(2).                          248.1(e).
                                                national Organization) or SN–3; N–9—
                                                Child of N–8 or of SK–1 (Retired Em-
                                                ployee International Organization), SK–
                                                2 (Spouse), SK–4 (surviving spouse),
                                                SN–1 (certain retired NATO 6 civilian
                                                employee), SN–2 (spouse) or SN–4
                                                (surviving spouse); INA 101(a)(15)(N).
                                              NATO–1—Principal Permanent Rep-                     No, not applicable as admitted        Yes. Files Form I–539, 8 CFR           No. INA 102; 22 CFR 41.21(d).
                                                resentative of Member State to NATO                 for Duration of Status 8 CFR          248.1(a).
                                                (including any of its Subsidiary Bodies)            214.1(c)(3)(v).
                                                Resident in the U.S. and Resident
                                                Members of Official Staff; Secretary
                                                General, Assistant Secretaries General,
                                                and Executive Secretary of NATO;
                                                Other Permanent NATO Officials of
                                                Similar Rank, or Immediate Family Art.
                                                12, 5 UST 1094; Art. 20, 5 UST 1098.
                                              NATO–2—Other Representative of mem-                 No, not applicable as admitted        Yes. Files Form I–539, 8 CFR           No. INA 102; 22 CFR 41.21(d).
                                                ber state to NATO (including any of its             for Duration of Status 8 CFR          248.1(a).
                                                Subsidiary Bodies) including Represent-             214.1(c)(3)(v).
                                                atives, Advisers, and Technical Experts
                                                of Delegations, or Immediate Family;
                                                Dependents of Member of a Force En-
                                                tering in Accordance with the Provisions
                                                of the NATO Status-of-Forces Agree-
                                                ment or in Accordance with the provi-
                                                sions of the ‘‘Protocol on the Status of
                                                International Military Headquarters’’;
                                                Members of Such a Force if Issued
                                                Visas Art. 13, 5 UST 1094; Art. 1, 4
                                                UST 1794; Art. 3, 4 UST 1796.
                                              NATO–3—Official Clerical Staff Accom-               No, not applicable as admitted        Yes. Files Form I–539, 8 CFR           No. INA 102; 22 CFR 41.21(d).
                                                panying Representative of Member                    for Duration of Status 8 CFR          248.1(a).
                                                State to NATO (including any of its Sub-            214.1(c)(3)(v).
                                                sidiary Bodies), or Immediate Family
                                                Art. 14, 5 UST 1096.
                                              NATO–4—Official of NATO (Other Than                 No, not applicable as admitted        Yes. Files Form I–539, 8 CFR           No. INA 102; 22 CFR 41.21(d).
                                                Those Classifiable as NATO1), or Im-                for Duration of Status 8 CFR          248.1(a).
                                                mediate Family Art. 18, 5 UST 1098.                 214.1(c)(3)(v).
                                              NATO–5—Experts, Other Than NATO Of-                 No, not applicable as admitted        Yes. Files Form I–539, 8 CFR           No. INA 102; 22 CFR 41.21(d).
                                                ficials Classifiable Under NATO 4, Em-              for Duration of Status 8 CFR          248.1(a).
                                                ployed in Missions on Behalf of NATO,               214.1(c)(3)(v).
                                                and their Dependents Art. 21, 5 UST
                                                1100.
                                              NATO–6—Member of a Civilian Compo-                  No, not applicable as admitted        Yes. Files Form I–539, 8 CFR           No. INA 102; 22 CFR 41.21(d).
                                                nent Accompanying a Force Entering in               for Duration of Status 8 CFR          248.1(a).
                                                Accordance with the Provisions of the               214.1(c)(3)(v).
                                                NATO Status-of-Forces Agreement;
                                                Member of a Civilian Component At-
                                                tached to or Employed by an Allied
                                                Headquarters Under the ‘‘Protocol on
                                                the Status of International Military Head-
                                                quarters’’ Set Up Pursuant to the North
                                                Atlantic Treaty; and their Dependents
                                                Art. 1, 4 UST 1794; Art. 3, 5 UST 877.
                                              NATO 7—Attendant, Servant, or Personal              Yes. Files Form I–539, 8 CFR          Yes. Files Form I–539, 8 CFR           No. INA 102; 22 CFR 41.21(d).
khammond on DSKBBV9HB2PROD with RULES2




                                                Employee of NATO 1, NATO 2, NATO                    214.2(s)(1)(ii)..                     248.1(a).
                                                3, NATO 4, NATO 5, and NATO 6
                                                Classes, or Immediate Family Arts. 12–
                                                20, 5 UST 1094–1098.




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00049   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                        Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.226 Page 50 of 218
                                              41340            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                                      TABLE 2—SUMMARY OF NONIMMIGRANT CATEGORIES SUBJECT TO PUBLIC BENEFITS CONDITION—Continued
                                                                                                                                                                                 Subject to public benefit
                                                                                                   Eligible to apply for extension       Eligible to apply for change of        condition under proposed
                                                                Category                                of stay (i.e., may file                status (i.e., may file             8 CFR 214.1(a)(3)(iv),
                                                                                                   Form I–129 or Form I–539) *           Form I–129 or I–Form 539) *            214.1(a)(4)(iv); 248.1(c)(4)

                                              O–1—Alien with Extraordinary Ability in             Yes. Files Form I–129, 8 CFR          Yes. Files Form I–129, 8 CFR          Yes.
                                                Sciences, Arts, Education, Business or              214.1(c)(1).                          248.1(a).
                                                Athletics or Extraordinary Achievement
                                                in the Motion Picture or Television In-
                                                dustry; O–2—Essential Support Workers
                                                Accompanying and Assisting in the Ar-
                                                tistic or Athletic Performance by O–1
                                                INA 101(a)(15)(O).
                                              O–3—Spouse or Child of O–1 or O–2 INA               Yes. Files Form I–539, 8 CFR          Yes. Files Form I–539, 8 CFR          Yes.
                                                101(a)(15)(O).                                      214.1(c)(1) and (2).                  248.1(a).
                                              P–1—Internationally Recognized Athlete              Yes. Files Form I–129, 8 CFR          Yes. Files Form I–129, 8 CFR          Yes.
                                                or Member of Internationally Recog-                 213.1(c)(3)(i).                       248.1(a).
                                                nized Entertainment Group; P–2—Artist
                                                or Entertainer in a Reciprocal Exchange
                                                Program; P–3—Artist or Entertainer in a
                                                Culturally Unique Program INA
                                                101(a)(15)(P); P–1S/P–2S/P–3S—Es-
                                                sential Support Workers 8 CFR 214.2(p).
                                              P–4—Spouse or Child of P–1, P–2, or P–              Yes. Files Form I–539, 8 CFR          Yes. Files Form I–539, 8 CFR          Yes.
                                                3; INA 101(a)(15)(P).                               214.1(c) (1) and (2).                 248.1(a).
                                              Q–1—Participant in an International Cul-            Yes. Files Form I–129, 8 CFR          Yes. Files Form I–129, 8 CFR          Yes.
                                                tural Exchange Program; INA                         213.1(c)(3)(i).                       248.1(a).
                                                101(a)(15)(Q)(i).
                                              R–1—Alien in a Religious Occupation; INA            Yes. Files Form I–129, 8 CFR          Yes. Files Form I–129, 8 CFR          Yes.
                                                101(a)(15)(R).                                      213.1(c)(3)(i).                       248.1(a).
                                              R–2—Spouse or Child of R–1; INA                     Yes. Files Form I–539, 8 CFR          Yes. Files Form I–539, 8 CFR          Yes.
                                                101(a)(15)(R).                                      214.1(c)(1) and (2).                  248.1(a).
                                              S–5—Certain Aliens Supplying Critical In-           No. 8 CFR 213.1(c)(3)(vi) .........   No. 8 CFR 248.2(2) except for         Yes.
                                                formation Relating to a Criminal Organi-                                                  change to T and U, 248.2(b)
                                                zation or Enterprise; S–6—Certain                                                         using Form I–914 or I–918.
                                                Aliens Supplying Critical Information Re-
                                                lating to Terrorism; S–7—Qualified Fam-
                                                ily Member of S–5 or S–6 INA
                                                101(a)(15)(S).
                                              T–1—Victim of a severe form of trafficking          Yes. Files Form I–539. INA            Yes. Files Form I–539, 8 CFR          No.
                                                in persons; INA 101(a)(15)(T).                      § 214(o)(7)(B); 8 CFR                 248.1(a).
                                                                                                    214.11(l)(1) and (2); 8 CFR
                                                                                                    214.1(c)(2).
                                              T–2—Spouse of T–1; T–3—Child of T–1;                Yes. Files Form I–539. INA            Yes. Files Form Files I–539, 8        No.
                                                T–4—Parent of T–1 under 21 years of                 214(o)(7)(B); 8 CFR                   CFR 248.1(a).
                                                age; T–5—Unmarried Sibling under age                214.1(c)(2).
                                                18 of T–1; T–6—Adult or Minor Child of
                                                a Derivative Beneficiary of a T–1; INA
                                                101(a)(15)(T).
                                              TN—NAFTA Professional; INA 214(e)(2) ..             Yes. Files Form I–129, 8 CFR          Yes. Files Form Files I–129, 8        Yes.
                                                                                                    214.1(c)(1).                          CFR 248.1(a).
                                              TD—Spouse or Child of NAFTA Profes-                 Yes. Files Form I–539, 8 CFR          Yes. Files Form I–539, 8 CFR          Yes.
                                                sional; INA 214(e)(2).                              214.1(c)(2).                          248.1(a).
                                              U–1—Victim of criminal activity; U–2—               Yes. Files Form I–539, 8 CFR          Yes. Files Form I–539, 8 CFR          No.
                                                Spouse of U–1; U–3—Child of U–1; U–                 214.1(c)(2); 8 CFR                    248.1(a).
                                                4—Parent of U–1 under 21 years of                   214.14(g)(2).
                                                age; U–5—Unmarried Sibling under age
                                                18 of U–1 under 21 years of age; INA
                                                101(a)(15)(U).
                                              V–1—Spouse of a Lawful Permanent                    Yes. Files Form I–539, 8 CFR          Yes. Files Form I–539, 8 CFR          Yes.
                                                Resident Alien Awaiting Availability of             214.1(c)(2); 8 CFR                    248.1(a); 214.15(g)(3).
                                                Immigrant Visa; V–2—Child of a Lawful               214.15(g)(3).
                                                Permanent Resident Alien Awaiting
                                                Availability of Immigrant Visa; V–3—
khammond on DSKBBV9HB2PROD with RULES2




                                                Child of a V–1 or V–2 INA
                                                101(a)(15)(V)(i) or INA 101(a)(15)(V)(ii);
                                                INA 203(d).




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00050   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                      Case 4:19-cv-05210-RMP                            ECF No. 1-1                  filed 08/14/19              PageID.227 Page 51 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                         41341

                                                       TABLE 2—SUMMARY OF NONIMMIGRANT CATEGORIES SUBJECT TO PUBLIC BENEFITS CONDITION—Continued
                                                                                                                                                                                          Subject to public benefit
                                                                                                    Eligible to apply for extension           Eligible to apply for change of            condition under proposed
                                                                 Category                                of stay (i.e., may file                    status (i.e., may file                 8 CFR 214.1(a)(3)(iv),
                                                                                                    Form I–129 or Form I–539) *               Form I–129 or I–Form 539) *                214.1(a)(4)(iv); 248.1(c)(4)

                                              W–B—Visa Waiver for visitor for business;            No. 8 CFR 214.1(c)(3)(i) and              No, except for change to T and            Not Applicable.
                                               W–T—visitor for pleasure, Visa Waiver                 214.1(c)(3)(viii).                        U, using Form I–914 or I–
                                               Program; INA 217.                                                                               918; INA 248.2(b).
                                                 * Includes questions on Form I–129 and Form I–539 about receipt of public benefits since the nonimmigrant status was approved. Whether the
                                              alien must file and I–129 or an I–539 depends on the status the alien is applying to change to or extend. If more than one person is applying
                                              using the I–539 application, the Form I–539A, Supplemental Information for Application to extend/Change Nonimmigrant Status, is submitted to
                                              provide all of the requested information for each additional applicant listed.




                                                         TABLE 3—APPLICABILITY OF INA 212(a)(4) TO FAMILY-BASED ADJUSTMENT OF STATUS APPLICATIONS 238
                                                                                                                                                                                       INA 213A and Form I–864,
                                                                                                                                      Subject to INA 212(a)(4) and must                 affidavit of support under
                                                                                  Category                                             file Form I–944, Declaration of                  section 213A of the INA,
                                                                                                                                              Self-Sufficiency? *                          required or exempt?

                                              Immediate Relatives of U.S. citizens including spouses, children and                    Yes. INA 212(a)(4) ........................   Required. INA 212(a)(4)(C).
                                                parents 239.
                                              Family-Based First Preference: Unmarried sons/daughters of U.S. citi-                   Yes. INA 212(a)(4) ........................   Required. INA 212(a)(4)(C).
                                                zens and their children 240.
                                              Family-Preference Second: Spouses, children, and unmarried sons/                        Yes. INA 212(a)(4) ........................   Required. INA 212(a)(4)(C).
                                                daughters of alien residents 241.
                                              Family Preference Third: Married sons/daughters of U.S. citizens and                    Yes. INA 212(a)(4) ........................   Required. INA 212(a)(4)(C).
                                                their spouses and children 242.
                                              Family Preference Fourth: Brothers/sisters of U.S. citizens (at least 21                Yes. INA 212(a)(4) ........................   Required. INA 212(a)(4)(C).
                                                years of age) and their spouses and children 243.
                                              Fiancé, * admitted as nonimmigrant K–1/K2 244 .....................................    Yes. INA 212(a)(4) ........................   Required. INA 212(a)(4)(C).
                                              Amerasians based on preference category-born between December                           Yes. INA 212(a)(4) ........................   Exempt. Amerasian Act, Public
                                                31, 1950 and before October 22, 1982 245.                                                                                             Law 97–359 (Oct. 22, 1982).




                                                 236 This classification can no longer be sought as     conditional; IH–8 Children adopted abroad under              of alien residents, subject to country limits; C–29
                                              of December 20, 2009. See the Nursing Relief for          the Hague Adoption Convention; IH–9 Children                 Unmarried children of alien residents, subject to
                                              Disadvantaged Areas Reauthorization Act of 2005,          coming to the United States to be adopted under the          country limits, conditional.
                                              Public Law 109–423.                                       Hague Adoption Convention; IR–8 Orphans                         242 Including the following categories: A–36
                                                 237 J nonimmigrant who are admitted for a              adopted abroad; IR–9 Orphans coming to the United            Married Amerasian sons/daughters of U.S. citizens;
                                              specific time period are not eligible for an extension    States to be adopted; IR–0 Parents of adult U.S.             F–36 Married sons/daughters of U.S. citizens; C–36
                                              of stay.                                                  citizens. Note children adopted abroad generally do          Married sons/daughters of U.S. citizens,
                                                 238 Applicants who filed a Form I–485 prior to         not apply for adjustment of status.                          conditional; A–37 Spouses of A–31 or A–36; F–37
                                              December 19, 1997 are exempt from the Affidavit              240 Including the following categories: A–16              Spouses of married sons/daughters of U.S. citizens;
                                              of Support requirement. See Public Law 104–208,           Unmarried Amerasian sons/daughters of U.S.                   C–37 Spouses of married sons/daughters of U.S.
                                              div. C., section 531(b), 110 Stat. 3009–546, 3009–        citizens; F–16 Unmarried sons/daughters of U.S.              citizens, conditional; B–37 Spouses of B–31 or B–
                                              675 (Sept. 30, 1996); 8 CFR 213a.2(a)(2)(i)               citizens; A–17 Children of A–11 or A–16; F–17                36; A–38 Children of A–31 or A–36, subject to
                                              (adjustment applicants) and 213a.2(a)(2)(ii)(B)           Children of F–11 or F–16; B–17 Children of B–11              country limits; F–38 Children of married sons/
                                              (applicants for admission). Aliens who acquired           or B–16.                                                     daughters of U.S. citizens; C–38 Children of C–31
                                              citizenship under section 320 of the Act upon                241 Including the following categories: F–26              or C–36, subject to country limits, conditional; B–
                                              admission to the United States are exempt from            Spouses of alien residents, subject to country limits;       38 Children of B–31 or B–36, subject to country
                                              submitting an affidavit of support. See 8 CFR             C–26 Spouses of alien residents, subject to country          limits.
                                                                                                                                                                        243 Includes the following categories: F–46
                                              213a.2(a)(2)(ii)(E); Child Citizenship Act, Public        limits, conditional; FX–6 Spouses of alien residents,
                                              Law 106–395, section 101, 114 Stat. 1631, 1631            exempt from country limits; CX–6 Spouses of alien            Brothers/sisters of U.S. citizens, adjustments; F–47
                                              (Oct. 30, 2000) (amending INA section 320). In            residents, exempt from country limits, conditional;          Spouses of brothers/sisters of U.S. citizens,
                                              addition, the surviving spouses, children, and            F–27 Children of alien residents, subject to country         adjustments; F–48 Children of brothers/sisters of
                                              parents of a deceased member of the military who          limits; C–28 Children of C–26, or C–27, subject to           U.S. citizens, adjustments.
                                                                                                                                                                        244 Includes the following categories: CF–1
                                              obtain citizenship posthumously are exempt from a         country limits, conditional; B–28 Children of B–26,
                                              public charge determination. See National Defense         or B–27, subject to country limits; F–28 Children of         Spouses, entered as fiance(e), adjustments
                                              Authorization Act For Fiscal Year 2004, Public Law        F–26, or F–27, subject to country limits; C–20               conditional; IF–1 Spouses, entered as fiance(e),
                                              108–136, section 1703(e), 117 Stat. 1392, 1695 (Nov.      Children of C–29, subject to country limits,                 adjustments.
khammond on DSKBBV9HB2PROD with RULES2




                                              24, 2003). An alien who meets the conditions of           conditional; B–20 Children of B–29, subject to                  245 Includes the following categories: Immediate

                                              new 8 CFR 212.23(a)(18), (19), (20), or (21) (e.g.,       country limits; F–20 Children of F–29, subject to            Relative AR–6 Children, Amerasian, First
                                              certain T nonimmigrants, U nonimmigrants, and             country limits; C–27 Children of alien residents,            Preference: A–16 Unmarried Amerasian sons/
                                              VAWA self-petitioners) are exempt from the public         subject to country limits, conditional; FX–7                 daughters of U.S. citizens; Third Preference A–36
                                              charge inadmissibility ground and the affidavit of        Children of alien residents, exempt from country             Married Amerasian sons/daughters of U.S. citizens;
                                              support requirement, and therefore do not need to         limits; CX–8 Children of CX–7, exempt from                   See INA 204(f). Note that this program does not
                                              File Form I–944 or Form I–864 regardless of what          country limits, conditional; FX–8 Children of FX–            have a specific sunset date and technically
                                              category the alien adjusts under.                         7, or FX–8, exempt from country limits; CX–7                 applicants could apply but should have already
                                                 239 Including the following categories: IR–6           Children of alien residents, exempt from country             applied.
                                              Spouses; IR–7 Children; CR–7 Children,                    limits, conditional; F–29 Unmarried sons/daughters


                                         VerDate Sep<11>2014    21:05 Aug 13, 2019   Jkt 247001   PO 00000    Frm 00051   Fmt 4701     Sfmt 4700    E:\FR\FM\14AUR2.SGM       14AUR2
                                                                                                                                                                                                 Exhibit A
                                                        Case 4:19-cv-05210-RMP                                            ECF No. 1-1                          filed 08/14/19              PageID.228 Page 52 of 218
                                              41342                 Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                                 TABLE 3—APPLICABILITY OF INA 212(a)(4) TO FAMILY-BASED ADJUSTMENT OF STATUS APPLICATIONS 238—Continued
                                                                                                                                                                                                                  INA 213A and Form I–864,
                                                                                                                                                                Subject to INA 212(a)(4) and must                  affidavit of support under
                                                                                             Category                                                            file Form I–944, Declaration of                   section 213A of the INA,
                                                                                                                                                                        Self-Sufficiency? *                           required or exempt?

                                              Amerasians, born in Vietnam between 1/1/62–1/1/76. Immediate Rel-                                                 No. (I–360 and adjustment) Sec-               Exempt. Section 584 of the For-
                                               ative: AM–6, AR–6 Children; Amerasians under Amerasian Home-                                                       tion 584 of the Foreign Oper-                 eign Operations, Export Financ-
                                               coming Act, Public Law 100–202 (Dec. 22, 1987) 246—born between                                                    ations, Export Financing, and                 ing, and Related Programs Ap-
                                               1/1/1962–1/1/1976.                                                                                                 Related Programs Appropria-                   propriations Act of 1988, Public
                                                                                                                                                                  tions Act of 1988, Public Law                 Law 100–202.
                                                                                                                                                                  100–202.
                                              IW–6 Spouses, widows or widowers ......................................................                           Yes. INA 212(a)(4) ........................   Exempt. 8 CFR 204.2 and 71 FR
                                                                                                                                                                                                                35732.
                                              Immediate Relative VAWA applicant, including spouses and chil-                                                    No. INA 212(a)(4)(E) .....................    Exempt. INA 212(a)(4)(E).
                                                 dren 247.
                                              First Preference VAWA, B–16 Unmarried sons/daughters of U.S. citi-                                                No. INA 212(a)(4)(C)(i) ..................    Exempt. INA 212(a)(4)(C)(i).
                                                 zens, self-petitioning; B–17 Children of B–16.
                                              Second Preference VAWA applicant, including spouses and chil-                                                     No. INA 212(a)(4)(C)(i) ..................    Exempt. INA 212(a)(4)(C)(i).
                                                 dren 248.
                                              Third Preference VAWA. Married son/daughters of U.S. citizen, includ-                                             No. INA 212(a)(4)(C)(i) ..................    Exempt. INA 212(a)(4)(C)(i).
                                                 ing spouses and children 249.
                                                * If found inadmissible based on the public charge ground, USCIS, at its discretion, may permit the alien to post a public charge bond (Form I–
                                              945). A public charge bond may be cancelled (Form I–356) upon the death, naturalization (or otherwise obtaining U.S. citizenship), permanent
                                              departure of the alien, or otherwise as outlined in proposed 8 CFR 213.1(g), if the alien did not receive any public benefits as defined in the pro-
                                              posed rule.




                                                       TABLE 4—APPLICABILITY OF INA 212(a)(4) TO EMPLOYMENT-BASED ADJUSTMENT OF STATUS APPLICATIONS 250
                                                                                                                                                                                                                    INA 213A, and Form I–864,
                                                                                                                                                                Subject to INA 212(a)(4) and must file               Affidavit of Support under
                                                                                              Category                                                          Form I–944, Declaration of Self-Suffi-                section 213A of the INA,
                                                                                                                                                                              ciency? *                                 required or exempt?

                                              First Preference: Priority workers 251 .......................................................................   Yes, in general.252 INA 212(a)(4) ..........   Exempt, unless qualifying relative or en-
                                                                                                                                                                                                                tity in which such relative has a sig-
                                                                                                                                                                                                                nificant ownership interest (5% or
                                                                                                                                                                                                                more) 253 in filed Form I–140. INA
                                                                                                                                                                                                                212(a)(4)(D), 8 CFR 213a.
                                              Second Preference: Professionals with advanced degrees or aliens of excep-                                       Yes in general.255 INA 212(a)(4) ...........   Exempt, unless qualifying relative or en-
                                                tional ability 254.                                                                                                                                             tity in which such relative has a sig-
                                                                                                                                                                                                                nificant ownership interest (5% or
                                                                                                                                                                                                                more) in filed Form I–140. INA
                                                                                                                                                                                                                212(a)(4)(D), 8 CFR 213a.




                                                246 Includes the following categories: AM–1                               daughters of U.S. citizens, self-petitioning; B–37                   nonimmigrants, U nonimmigrants, and VAWA self-
                                              principal (born between 1/1/1962–1/1/1976); AM–                             Spouses of B–36, adjustments B–38 Children of B–                     petitioners) the alien does not need to file Form I–
                                              2 Spouse, AM–3 child; AR–1 child of U.S. citizen                            36, subject to country limits; Third Preference                      944 (but is still required to file Form I–864).
                                              born Cambodia, Korea, Laos, Thailand, Vietnam.                              VAWA; B–37 Spouses of B–36, adjustments; B–38                           253 Relative means a husband, wife, father,
                                              Note that this program does not have a specific                             Children of B–36, subject to country limits.                         mother, child, adult son, adult daughter, brother, or
                                              sunset date and technically applicants could apply                             250 An alien who meets the conditions of new 8
                                                                                                                                                                                               sister. Significant ownership interest means an
                                              but should have already applied.                                            CFR 212.23(a)(18), (19), (20), or (21) (e.g., certain T              ownership interest of five percent or more in a for-
                                                247 Includes the following categories: IB–6                               nonimmigrants, U nonimmigrants, and VAWA self-                       profit entity that filed an immigrant visa petition to
                                              Spouses, self-petitioning; IB–7 Children, self-                             petitioners) are exempt from the public charge                       accord a prospective employee an immigrant status
                                              petitioning; IB–8 Children of IB–1 or IB–6; IB–0                            inadmissibility ground and the affidavit of support                  under section 203(b) of the Act. See 8 CFR.213a.1.
                                              Parents battered or abused, of U.S. citizens, self-                         requirement, and therefore do not need to File Form                     254 Includes the following categories: E–26
                                              petitioning.                                                                I–944 or Form I–864 regardless of what category the
                                                                                                                                                                                               Professionals holding advanced degrees; ES–6
                                                248 Includes the following categories: B–26                               alien adjusts under.
                                                                                                                                                                                               Soviet scientists E–27 Spouses of E–21 or E–26; E–
                                              Spouses of alien residents, subject to country limits,                         251 Includes the following categories: E–16 Aliens
                                                                                                                                                                                               28 Children of E–21 or E–26.
                                              self-petitioning; BX–6 Spouses of alien residents,                          with extraordinary ability; E–17 Outstanding                            255 If the alien is adjusting based on an
                                              exempt from country limits, self-petitioning; B–27                          professors or researchers; E–18 Certain
                                              Children of alien residents, subject to country                             Multinational executives or managers; E–19                           employment-based petition where the petition is
                                              limits, self-petitioning; BX–7 Children of alien                            Spouses of E–11, E–12, E–13, E–16, E–17, or E–18;                    filed by either a qualifying relative, or an entity in
khammond on DSKBBV9HB2PROD with RULES2




                                              residents, exempt from country limits, self-                                E–10 Children of E–11, E–12, E–13, E–16, E–17, or                    which such relative has a significant ownership
                                              petitioning; BX–8 Children of BX–6, or BX–7,                                E–18.                                                                interest (five percent or more), and the alien, at both
                                              exempt from country limits; B–29 Unmarried sons/                               252 If the alien is adjusting based on an                         the time of filing and adjudication of the Form I–
                                              daughters of alien residents, subject to country                            employment-based petition where the petition is                      485, also falls under a category exempted under
                                              limits, self-petitioning.                                                   filed by either a qualifying relative, or an entity in               INA section 212(a)(4)(E), 8 U.S.C. 1182(a)(4)(E),
                                                249 Includes the following categories: B–36                               which such relative has a significant ownership                      (e.g., T nonimmigrants, U nonimmigrants, and
                                              Married sons/daughters of U.S. citizens, self-                              interest (5% or more), and the alien, at both the                    VAWA self-petitioners) the alien does not need to
                                              petitioning B–37 Spouses of B–36, adjustments; B–                           time of filing and adjudication of the Form I–485,                   file Form I–944 (but is still required to file Form
                                              38 Children of B–36, subject to country limits;                             also falls under a category exempted under INA                       I–864).
                                              Third Preference VAWA; B–36 Married sons/                                   section 212(a)(4)(E), 8 U.S.C. 1182(a)(4)(E), (e.g., T


                                         VerDate Sep<11>2014         21:05 Aug 13, 2019          Jkt 247001       PO 00000       Frm 00052        Fmt 4701       Sfmt 4700    E:\FR\FM\14AUR2.SGM       14AUR2
                                                                                                                                                                                                                             Exhibit A
                                                       Case 4:19-cv-05210-RMP                                   ECF No. 1-1                     filed 08/14/19                   PageID.229 Page 53 of 218
                                                                 Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                                             41343

                                                    TABLE 4—APPLICABILITY OF INA 212(a)(4) TO EMPLOYMENT-BASED ADJUSTMENT OF STATUS APPLICATIONS 250—
                                                                                                 Continued
                                                                                                                                                                                                             INA 213A, and Form I–864,
                                                                                                                                                 Subject to INA 212(a)(4) and must file                       Affidavit of Support under
                                                                                        Category                                                 Form I–944, Declaration of Self-Suffi-                        section 213A of the INA,
                                                                                                                                                               ciency? *                                         required or exempt?

                                              Third: Skilled workers, professionals, and other workers 256 ..................................   Yes in general.257 INA 212(a)(4) ...........           Exempt, unless qualifying relative or en-
                                                                                                                                                                                                         tity in which such relative has a sig-
                                                                                                                                                                                                         nificant ownership interest (5% or
                                                                                                                                                                                                         more) in filed Form I–140. INA
                                                                                                                                                                                                         212(a)(4)(D), 8 CFR 213a.
                                              Fifth: I–526 Immigrant Petition by Alien Entrepreneur (EB–5) INA 203(b)(5), 8                     Yes. INA 212(a)(4) .................................   Not Applicable.259
                                                 CFR 204.6 258.
                                                * If found inadmissible based on the public charge ground, USCIS, at its discretion, may permit the alien to post a public charge bond (Form I–945). A public charge
                                              bond may be cancelled (Form I–356) upon the death, naturalization (or otherwise obtaining U.S. citizenship), permanent departure of the alien, or upon the fifth year
                                              of the alien’s anniversary of the adjustment of status, or, if the alien, following the initial grant of lawful permanent resident status, obtains a status that is exempt from
                                              the public charge ground of inadmissibility, and provided that the alien did not receive any public benefits as defined in the proposed rule.




                                                          TABLE 5—APPLICABILITY OF INA 212(a)(4) TO SPECIAL IMMIGRANT ADJUSTMENT OF STATUS APPLICATION
                                                                                                                                                                                                           INA 213A, and Form I–864,
                                                                                                                                                 Subject to INA 212(a)(4) and must                          Affidavit of Support under
                                                                                       Category                                                   file Form I–944, Declaration of                            section 213A of the INA,
                                                                                                                                                         Self-Sufficiency? *                                   required or exempt?

                                              Special Immigrant (EB–4)—Religious Workers. 8 CFR 204.5(m); INA                                    Yes. INA 212(a)(4) ........................           Not Applicable.261
                                                101(a)(27)(C) 260.
                                              Special Immigrant (EB–4)—International employees of U.S. govern-                                   Yes. INA 212(a)(4) ........................           Not Applicable.263
                                                ment abroad. INA 101(a)(27)(D), 22 CFR 42.32(d)(2) 262.
                                              Special Immigrant (EB–4)—Employees of Panama Canal. 22 CFR                                         Yes. INA 212(a)(4) ........................           Not Applicable.265
                                                42.32(d)(3); INA 101(a)(27)(E), INA 101(a)(27)(F), and INA
                                                101(a)(27)(G) 264.
                                              Special Immigrant (EB–4)—Foreign Medical School Graduates. INA                                     Yes. INA 212(a)(4) ........................           Not Applicable.267
                                                101(a)(27)(H), INA 203(b)(4) 266.




                                                 256 Includes the following categories: EX–6                    Children of T–51 or T–56, conditional; R–58                          or Canal Zone Government; SF–7 Spouses or
                                              Schedule—A worker; EX–7 Spouses of EX–6; EX–                      Children of R–51 or R–56, conditional.                               children of SF–6; SG–6 Former U.S. government
                                              8 Children of EX–6; E–36 Skilled workers; E–37                       259 EB–5 applicants are Form I–526, Immigrant
                                                                                                                                                                                     employees in the Panama Canal Zone; SG–7
                                              Professionals with baccalaureate degrees; E–39                    Petition by Alien Entrepreneur, self-petitioners. The                Spouses or children of SG–6; SH–6 Former
                                              Spouses of E–36, or E–37; E–30 Children of E–36,                  regulation at 8 CFR 213a.1 relates to a person                       employees of the Panama Canal Company or Canal
                                              or E–37; EW–8 Other workers; EW–0 Children of                     having ownership interest in an entity filing for a
                                                                                                                                                                                     Zone government, employed on April 1, 1979; SH–
                                              EW–8; EW–9 Spouses of EW–8; EC–6 Chinese                          prospective employee and therefore the
                                                                                                                requirements for an affidavit of support under INA                   7 Spouses or children of SH–6. Note that this
                                              Student Protection Act (CSPA) principals; EC–7
                                                                                                                section 212(a)(4)(D) is inapplicable.                                program does not have a specific sunset date and
                                              Spouses of EC–6; EC–8 Children of EC–6.
                                                 257 If the alien is adjusting based on an
                                                                                                                   260 Includes the following categories: SD–6                       technically applicants could apply but should have
                                                                                                                Ministers; SD–7 Spouses of SD–6; SD–8 Children of                    already applied.
                                              employment-based petition where the petition is
                                              filed by either a qualifying relative, or an entity in            SD–6; SR–6 Religious workers; SR–7 Spouses of                          265 For this category, although the applicants are

                                                                                                                SR–6; SR–8 Children of SR–6.                                         subject to public charge under INA section
                                              which such relative has a significant ownership                      261 For this category, although the applicants are
                                              interest (5% or more), and the alien, at both the                                                                                      212(a)(4), the employers generally would not be a
                                                                                                                subject to public charge under INA section                           relative of the alien or a for-profit entity and
                                              time of filing and adjudication of the Form I–485,
                                                                                                                212(a)(4), the employers (for example, a religious                   therefore the requirements for an affidavit of
                                              also falls under a category exempted under INA
                                                                                                                institution), would generally not be a relative of the
                                              section 212(a)(4)(E), 8 U.S.C. 1182(a)(4)(E), (e.g., T                                                                                 support under INA section 212(a)(4)(D) is
                                                                                                                alien or a for-profit entity and therefore the
                                              nonimmigrants, U nonimmigrants, and VAWA self-                    requirements for an affidavit of support under INA                   inapplicable.
                                              petitioners) the alien does not need to file Form I–              section 212(a)(4)(D) is inapplicable.
                                                                                                                                                                                       266 Includes the following categories: SJ–6 Foreign
                                              944 (but is still required to file Form I–864).                      262 Includes the following categories: SE–6                       medical school graduate who was licensed to
                                                 258 Includes the following categories: C–56
                                                                                                                Employees of U.S. government abroad, adjustments;                    practice in the United States on Jan. 9, 1978; SJ–
                                              Employment creation, not in targeted area,                        SE–7 Spouses of SE–6; SE–8 Children of SE–6. Note                    7 Spouses or children of SJ–6; Note that this
                                              adjustments, conditional E–56 Employment                          that this program does not have a specific sunset                    program does not have a specific sunset date and
                                              creation; I–56 Employment creation, targeted area,
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                date and technically applicants could apply but                      technically applicants could apply but should have
                                              pilot program, adjustments, conditional; T–56                     should have already applied.                                         already applied.
                                              Employment creation, targeted area, conditional; R–                  263 For this category, although the applicants are
                                                                                                                                                                                       267 For this category, although the applicants are
                                              56 Investor pilot program, not targeted, conditional;             subject to public charge under INA section                           subject to public charge under INA section
                                              C–57 Spouses of C–51 or C–56, conditional; E–57                   212(a)(4), the employers (for example, the U.S.
                                                                                                                                                                                     212(a)(4), the employers would generally not be a
                                              Spouses of E–51 or E–56; I–57 Spouses of I–51 or                  armed forces), would generally not be a relative of
                                              I–56, conditional; T–57 Spouses of T–51 or T–56,                  the alien or a for-profit entity and therefore the                   relative of the alien or a for-profit entity and
                                              conditional; R–57 Spouses of R–51 or R–56,                        requirements for an affidavit of support under INA                   therefore the requirements for an affidavit of
                                              conditional; C–58 Children of C–51 or C–56,                       section 212(a)(4)(D) is inapplicable.                                support under INA section 212(a)(4)(D) is
                                              conditional; E–58 Children of E–51 or E–56; I–58                     264 Includes the following categories: SF–6                       inapplicable.
                                              Children of I–51 or I–56, conditional; T–58                       Former employees of the Panama Canal Company


                                         VerDate Sep<11>2014      21:05 Aug 13, 2019      Jkt 247001    PO 00000      Frm 00053     Fmt 4701      Sfmt 4700      E:\FR\FM\14AUR2.SGM             14AUR2
                                                                                                                                                                                                                      Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19                 PageID.230 Page 54 of 218
                                              41344            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                                TABLE 5—APPLICABILITY OF INA 212(a)(4) TO SPECIAL IMMIGRANT ADJUSTMENT OF STATUS APPLICATION—Continued
                                                                                                                                                                                    INA 213A, and Form I–864,
                                                                                                                                   Subject to INA 212(a)(4) and must                 Affidavit of Support under
                                                                                Category                                            file Form I–944, Declaration of                   section 213A of the INA,
                                                                                                                                           Self-Sufficiency? *                          required or exempt?

                                              Special Immigrant (EB–4)—Retired employees of International Organi-                  Yes. INA 212(a)(4) ........................   Not Applicable.270
                                                zations including G–4 International Organization Officer. Inter-
                                                national Organizations (G–4s international organization officer/Re-
                                                tired G–4 Employee) INA 101(a)(27)(I) and INA 101(a)(27)(L); 8
                                                CFR 101.5; 22 CFR 42.32(d)(5); 22 CFR 41.24; 22 CFR
                                                41.25 268 269.
                                              Special Immigrant (EB–4)—SL–6 Juvenile court dependents, adjust-                     No. SIJ are exempt under 245(h)               Not Applicable. INA 245(h).
                                                ments.
                                              Special Immigrant (EB–4)—U.S. Armed Forces Personnel. INA                            Yes. INA 212(a)(4) ........................   Not Applicable.272
                                                101(a)(27)(K) 271.
                                              Special Immigrant—International Broadcasters. INA 101(a)(27)(M); 8                   Yes. INA 212(a)(4) ........................   Not Applicable.274
                                                CFR 204.13 273.
                                              Special Immigrant (EB–4)—Special immigrant interpreters who are na-                  No. Section 1059(a)(2) of the Na-             Exempt. Section 602(b)(9) of the
                                                tionals of Iraq or Afghanistan 275.                                                  tional Defense Authorization Act              Afghan Allies Protection Act of
                                                                                                                                     for Fiscal Year 2006, as amend-               2009, Title VI of Public Law
                                                                                                                                     ed; Public Law 109–163—Jan.                   111–8, 123 Stat. 807, 809
                                                                                                                                     6, 2006, Section 1244(a)(3) of                (March 11, 2009) which states
                                                                                                                                     the National Defense Authoriza-               that    INA     245(c)(2),   INA
                                                                                                                                     tion Act for Fiscal Year 2008, as             245(c)(7), and INA 245(c)(8) do
                                                                                                                                     amended; Public Law 110–181                   not apply to special immigrant
                                                                                                                                     (Jan. 28, 2008) Section 602(b)                Iraq and Afghan nationals who
                                                                                                                                     of the Afghan Allies Protection               were employed by or on behalf
                                                                                                                                     Act of 2009, as amended sec-                  of the U.S. government (for Sec-
                                                                                                                                     tion (a)(2)(C), Public Law 111–8              tion 602(b) and 1244 adjustment
                                                                                                                                     (Mar. 11, 2009).                              applicants who were either pa-
                                                                                                                                                                                   roled into the United States or
                                                                                                                                                                                   admitted as nonimmigrants).
                                                                                                                                                                                   See Section 1(c) of Public Law
                                                                                                                                                                                   110–36, 121 Stat. 227, 227
                                                                                                                                                                                   (June 15, 2007), which amend-
                                                                                                                                                                                   ed Section 1059(d) of the Na-
                                                                                                                                                                                   tional Defense Authorization Act
                                                                                                                                                                                   for Fiscal Year 2006, Public Law
                                                                                                                                                                                   109–163, 119 Stat. 3136, 3444
                                                                                                                                                                                   (January 6, 2006) to state that
                                                                                                                                                                                   INA 245(c)(2), INA 245(c)(7),
                                                                                                                                                                                   and INA 245(c)(8) do not apply
                                                                                                                                                                                   to Iraq or Afghan translator ad-
                                                                                                                                                                                   justment applicants.
                                                * If found inadmissible based on the public charge ground, USCIS, at its discretion, may permit the alien to post a public charge bond (Form I–
                                              945). A public charge bond may be cancelled (Form I–356) upon the death, naturalization (or otherwise obtaining U.S. citizenship), or permanent
                                              departure of the alien, if the alien did not receive any public benefits as defined in the proposed rule.




                                                268 Includes the following categories: SK–6              271 Includes the following categories: SM–6 U.S.         212(a)(4), the employers would generally not be a
                                              Retired employees of international organizations;       Armed Forces personnel, service (12 years) after 10/        relative of the alien or a for-profit entity and
                                              SK–7 Spouses of SK–1 or SK–6; SK–8; Certain             1/91 SM–9 U.S. Armed Forces personnel, service              therefore the requirements for an affidavit of
                                              unmarried children of SK–6; SK–9 Certain                (12 years) by 10/91; SM–7 Spouses of SM–1 or SM–            support under INA section 212(a)(4)(D) is
                                              surviving spouses of deceased international             6; SM–0 Spouses or children of SM–4 or SM–9;
                                                                                                                                                                  inapplicable.
                                              organization employees.                                 SM–8 Children of SM–1 or SM–6.
                                                                                                                                                                    275 Includes the following categories: SI–6 Special
                                                269 Includes SN–6 Retired NATO–6 civilian                272 For this category, although the applicants are
                                                                                                                                                                  immigrant interpreters who are nationals of Iraq or
khammond on DSKBBV9HB2PROD with RULES2




                                              employees; SN–7 Spouses of SN–6; SN–9; Certain          subject to public charge under INA section
                                              surviving spouses of deceased NATO–6 civilian           212(a)(4), the employers would generally not be a           Afghanistan; SI–6, SI–7, SI–8—spouse and child of
                                              employees; SN–8 Certain unmarried sons/daughters        relative of the alien or a for-profit entity and            SI–6; SQ–6 Certain Iraqis and Afghans employed by
                                              of SN–6.                                                therefore the requirements for an affidavit of              U.S. Government SQ–6, SQ–7, SQ–8 Spouses and
                                                270 For this category, although the applicants are    support under INA section 212(a)(4)(D) is                   children of SQ–6; SI–6 Special immigrant
                                              subject to public charge under INA section              inapplicable.                                               interpreters who are nationals of Iraq or
                                                                                                         273 Includes the following categories: BC–6
                                              212(a)(4), the employers would generally not be a                                                                   Afghanistan; SI–7 Spouses of SI–1 or SI–6; SI–8
                                              relative of the alien or a for-profit entity and        Broadcast (IBCG of BBG) employees; BC–7 Spouses             Children of SI–1 or SI–6.
                                              therefore the requirements for an affidavit of          of BC–1 or BC–6; BC–8 Children of BC–6.
                                              support under INA section 212(a)(4)(D) is                  274 For this category, although the applicants are

                                              inapplicable.                                           subject to public charge under INA section


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00054   Fmt 4701    Sfmt 4700    E:\FR\FM\14AUR2.SGM       14AUR2
                                                                                                                                                                                              Exhibit A
                                                        Case 4:19-cv-05210-RMP                                          ECF No. 1-1                         filed 08/14/19                PageID.231 Page 55 of 218
                                                                   Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                                             41345

                                               TABLE 6—APPLICABILITY OF INA 212(a)(4) TO REFUGEE, ASYLEE, AND PAROLEE ADJUSTMENT OF STATUS APPLICATIONS
                                                                                                                                                                                                                 INA 213A, and Form I–864,
                                                                                                                                                             Subject to INA 212(a)(4) and must                    Affidavit of Support under
                                                                                            Category                                                          file Form I–944, Declaration of                      section 213A of the INA,
                                                                                                                                                                     Self-Sufficiency? *                             required or exempt?

                                              Asylees 276 ...............................................................................................    No. INA 209(c) ...............................   Exempt. INA 209(c).
                                              Indochinese Parolees from Vietnam, Cambodia, and Laos. IC–6 Indo-                                              No. Section 586, Public Law 106–                 Exempt. Section 586, Public Law
                                                chinese refugees (Public Law 95–145 of 1977). IC–7 Spouses or                                                  429 (Nov. 6, 2000).                              106–429 (Nov. 6, 2000).
                                                children of Indochinese refugees not qualified as refugees on their
                                                own.
                                              Polish and Hungarian Parolees (Poland or Hungary who were paroled                                              No. Title VI, Subtitle D, Section                Exempt. Title VI, Subtitle D, Sec-
                                                into the United States from November 1, 1989 to December 31,                                                   646(b), Public Law 104–208; 8                    tion 646(b), Public Law 104–
                                                1991) 277.                                                                                                     CFR 245.12.                                      208; 8 CFR 245.12.
                                              Refugees 278 ............................................................................................      No. INA 207(c)(3); INA 209(c) .......            Exempt. INA 207; INA 209(c).
                                              Cuban-Haitian Entrant under IRCA—CH–6, CH–7 279 ...........................                                    No. Section 202, Public Law 99–                  Exempt. Section 202, Public Law
                                                                                                                                                               603, 100 Stat. 3359 (1986) (as                   99–603, 100 Stat. 3359 (1986)
                                                                                                                                                               amended), 8 U.S.C. 1255a.                        (as amended), 8 U.S.C. 1255a.
                                              HRIFA—Principal HRIFA Applicant who applied for asylum before De-                                              No. Section 902 Public Law 105–                  Exempt. Section 902 Public Law
                                               cember 31, 1995 280.                                                                                            277, 112 Stat. 2681 (Oct. 21,                    105–277, 112 Stat. 2681 (Oct.
                                                                                                                                                               1998), 8 U.S.C. 1255.                            21, 1998), 8 U.S.C. 1255.
                                                * If found inadmissible based on the public charge ground, USCIS, at its discretion, may permit the alien to post a public charge bond (Form I–
                                              945). A public charge bond may be cancelled (Form I–356) upon the death, naturalization (or otherwise obtaining U.S. citizenship), or permanent
                                              departure of the alien, if the alien did not receive any public benefits as defined in the proposed rule.




                                                                      TABLE 7—APPLICABILITY OF INA 212(a)(4) TO OTHER APPLICANTS WHO MUST BE ADMISSIBLE
                                                                                                                                                                                                                 INA 213A, and Form I–864,
                                                                                                                                                             Subject to INA 212(a)(4) and must                    Affidavit of Support under
                                                                                            Category                                                          file Form I–944, Declaration of                      section 213A of the INA,
                                                                                                                                                                     Self-Sufficiency? *                             required or exempt?

                                              Diplomats Section 13 ..............................................................................            Yes. Section 13 of Public Law 85–                Exempt, by statute, as they are
                                                                                                                                                               316 (September 11, 1957), as                     not listed in INA 212(a)(4) as a
                                                                                                                                                               amended by Public Law 97–116                     category that requires Form I–
                                                                                                                                                               (December 29, 1981); 8 CFR                       864.
                                                                                                                                                               245.3.
                                              Individuals Born in the U.S. under Diplomatic Status (NA–3) 8 CFR                                              Yes. INA 212(a)(4) ........................      Exempt. 8 CFR 101.3.
                                                101.3.
                                              Diversity, DV–1 diversity immigrant, spouse and child ...........................                              Yes. INA 212(a)(4) ........................      Exempt, by statute, as they are
                                                                                                                                                                                                                not listed in INA 212(a)(4) as a
                                                                                                                                                                                                                category that requires Form I–
                                                                                                                                                                                                                864. Diversity visas are issued
                                                                                                                                                                                                                under INA 203(c) which do not
                                                                                                                                                                                                                fall under INA 212(a)(4)(C) or
                                                                                                                                                                                                                (D).
                                              W–16 Entered without inspection before 1/1/82; W–26 Entered as                                                 Yes. INA 212(a)(4) (except for cer-              Exempt, by statute as they are not
                                               nonimmigrant and overstayed visa before 1/1/82. Certain Entrants                                                tain aged, blind or disabled indi-               listed in INA 212(a)(4) as a cat-
                                               before January 1, 1982.                                                                                         viduals as defined in 1614(a)(1)                 egory that requires an Form I–
                                                                                                                                                               of the Social Security Act). INA                 864.
                                                                                                                                                               245A(b)(1)(C)(i) and (a)(4)(a))—
                                                                                                                                                               application for adjustment 42
                                                                                                                                                               U.S.C.    1382c(a)(1).    Special
                                                                                                                                                               Rule for determination of public
                                                                                                                                                               charge—See INA 245A(d)(2)
                                                                                                                                                               (B)(iii).


                                                 276 Including the following categories: AS–6                             280 Includes the following categories: 1995—HA–                     subsequent to arrival in the United States HD–6,
                                              Asylees; AS–7 Spouses of AS–6; AS–8 Children of                           6 Principal HRIFA Applicant; Spouse of HA–6,                          Spouse of HD–6, HD–7; Child of HD–6, HD–8;
                                              AS–6; SY–8 Children of SY–6; GA–6 Iraqi asylees;                          HA–7 and Child of HA–6, HA–8; Unmarried Son or                        Unmarried Son or Daughter 21 Years of Age or
                                              GA–7 Spouses of GA–6; GA–8 Children of GA–6.                              Daughter 21 Years of Age or Older of HA–6, HA–                        Older of HD–6, HD–9 Principal HRIFA Applicant
                                                 277 Note that this program does not have a specific                    9 Principal HRIFA Applicant paroled into the
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                                                              child who was abandoned subsequent to arrival and
                                              sunset date and technically applicants could apply                        United States before December 31, 1995- HB–6;
                                                                                                                                                                                              prior to April 1, 1998—HE–6; Spouse of HE–6, HE–
                                              but should have already applied.                                          Spouse of HB–6, HB–7; Child of HB–6, HB–8;
                                                                                                                                                                                              7; Child of HE–6, HE–8; Unmarried Son or Daughter
                                                 278 Includes the following categories: RE–6 Other                      Unmarried Son or Daughter 21 Years of Age or
                                              refugees (Refugee Act of 1980, Public Law 96–212,                         Older of HB–6 HB–9; Principal HRIFA Applicant                         21 Years of Age or Older of HE–6, HE–9. Note that
                                              94 Stat. 102 (Mar. 17, 1980)); RE–7 Spouses of RE–                        who arrived as a child without parents in the                         this program has a sunset date of March 31, 2000;
                                              6; RE–8 Children of RE–6; RE–9 Other relatives.                           United States HC–6; Spouse of HC–6, HC–7; Child                       however, dependents may still file for adjustment
                                                 279 Note that this program has a sunset date of two                    of HC–6, HC–8; Unmarried Son or Daughter 21                           of status.
                                              years after enactment, however, some cases may                            Years of Age or Older of HC–6, HC–9; Principal
                                              still be pending.                                                         HRIFA Applicant child who was orphaned



                                         VerDate Sep<11>2014         21:05 Aug 13, 2019        Jkt 247001       PO 00000       Frm 00055       Fmt 4701       Sfmt 4700    E:\FR\FM\14AUR2.SGM          14AUR2
                                                                                                                                                                                                                          Exhibit A
                                                       Case 4:19-cv-05210-RMP                                     ECF No. 1-1                       filed 08/14/19                PageID.232 Page 56 of 218
                                              41346              Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                                         TABLE 7—APPLICABILITY OF INA 212(a)(4) TO OTHER APPLICANTS WHO MUST BE ADMISSIBLE—Continued
                                                                                                                                                                                                          INA 213A, and Form I–864,
                                                                                                                                                     Subject to INA 212(a)(4) and must                     Affidavit of Support under
                                                                                         Category                                                     file Form I–944, Declaration of                       section 213A of the INA,
                                                                                                                                                             Self-Sufficiency? *                              required or exempt?

                                              T, T–1 victim, spouse, child, parent, sibling; INA 101(a)(15)(T), INA                                  No. INA 212(a)(4)(E). ....................        Exempt, by statute as they are not
                                                212(d)(13)(A).                                                                                                                                           listed in INA 212(a)(4) as a cat-
                                                                                                                                                                                                         egory that requires Form I–864.
                                                                                                                                                                                                         Adjustment of status based on T
                                                                                                                                                                                                         nonimmigrant status is under
                                                                                                                                                                                                         INA 245(l) which does not fall
                                                                                                                                                                                                         under INA 212(a)(4)(C) or (D).
                                              American Indians—INA 289 ....................................................................          No. INA 289 ...................................   Exempt. INA 289.
                                              Texas Band of Kickapoo Indians of the Kickapoo Tribe of Oklahoma,                                      No. Public Law 97–429 (Jan. 8,                    Exempt. Public Law 97–429 (Jan.
                                                Public Law 97–429 (Jan. 8, 1983); KIC—Kickapoo Indian Citizen;                                         1983).                                            8, 1983).
                                                KIP—Kickapoo Indian Pass.
                                              S (Alien witness or informant) .................................................................       Yes, but there is a waiver avail-                 Exempt.      INA    245(j);  INA
                                                                                                                                                       able—INA        245(j);    INA                    101(a)(15)(S);      8     CFR
                                                                                                                                                       101(a)(15)(S);     8      CFR                     214.2(t)(2); 8 CFR 1245.11
                                                                                                                                                       214.2(t)(2); 8 CFR 1245.11                        (Waiver filed on Form I–854,
                                                                                                                                                       (Waiver filed on Form I–854,                      Inter-Agency Alien Witness and
                                                                                                                                                       Inter-Agency Alien Witness and                    Informant Record).
                                                                                                                                                       Informant Record).
                                              Private Immigration Bill providing for alien’s adjustment of status .........                          Dependent on the text of the Pri-                 Dependent on the text of the Pri-
                                                                                                                                                       vate Bill.                                        vate Bill.
                                              NACARA (202); Principal NC–6, (NC 7–9) spouse and children 281 ......                                  No. Section 202(a), Public Law                    Exempt. Section 202(a), Public
                                                                                                                                                       105–100, 111 Stat. 2193 (1997)                    Law 105–100, 111 Stat. 2193
                                                                                                                                                       (as amended), 8 U.S.C. 1255..                     (1997) (as amended), 8 U.S.C.
                                                                                                                                                                                                         1255.
                                              NACARA 203; Cancellation of removal (Z–13) Battered spouses or                                         No. Section 203, Public Law 105–                  Exempt. Section 203, Public Law
                                                children (Z–14) Salvadoran, Guatemalan and former Soviet bloc                                          100, 111 Stat. 2193 (1997) (as                    105–100, 111 Stat. 2193 (1997)
                                                country nationals (Form I–881, Application for Suspension of Depor-                                    amended), 8 U.S.C. 1255.                          (as amended), 8 U.S.C. 1255.
                                                tation or Special Rule Cancellation of Removal (Pursuant to Section
                                                203 of Public Law 105–100 (NACARA)).
                                              Lautenberg, LA–6 282 ..............................................................................    No. Section 599E, Public Law                      Exempt. Section 599E, Public Law
                                                                                                                                                      101–167, 103 Stat. 1195 (Nov.                      101–167, 103 Stat. 1195 (Nov.
                                                                                                                                                      21, 1989), 8 U.S.C.A. 1255.                        21, 1989), 8 U.S.C.A. 1255.
                                              Registry, Z–66—Aliens who entered the United States prior to January                                   No. INA 249 of the Act and 8 CFR                  Exempt. INA 249 of the Act and 8
                                                1, 1972 and who meet the other conditions.                                                             part 249.                                         CFR part 249.
                                              U, U–1 Crime Victim, spouse, children and parents, and siblings under                                  No. INA 212(a)(4)(E).                             Exempt. INA 212(a)(4)(E).
                                                INA 245(m).
                                              Temporary Protected Status (TPS) .........................................................             No. 8 CFR 244.3(a).283                            Exempt. 8 CFR 244.3(a).284
                                                * If found inadmissible based on the public charge ground, USCIS, at its discretion, may permit the alien to post a public charge bond (Form I–
                                              945). A public charge bond may be cancelled (Form I–356) upon the death, naturalization (or otherwise obtaining U.S. citizenship), or permanent
                                              departure of the alien, if the alien did not receive any public benefits as defined in the proposed rule.


                                              G. Definitions                                                      that has appeared in U.S. Federal                                    services that would make the alien more
                                                                                                                  immigration law since at least 1882, but                             self-sufficient. Second, the commenter
                                              1. Public Charge
                                                                                                                  has never been defined by Congress or                                argued that the proposed rule could
                                                 Comment: A commenter stated that                                 in regulation. The rule provides a                                   have adverse effects on aliens whose
                                              the lack of a public charge definition is                           definition for public charge and DHS                                 presence in the United States is a net
                                              an issue that must be resolved because                              believes that prior to this rule there has                           benefit to the U.S. Government as a
                                              immigration is an important feature of                              been insufficient guidance on how to                                 consequence of their productivity,
                                              America’s culture and public policy,                                determine if an alien who is applying                                associated tax revenues, etc. And third,
                                              heightening the importance of having a                              for admission or adjustment of status is                             the commenter argued that the proposed
                                              consistent definition.                                              likely to become a public charge at any
                                                 Response: DHS agrees that it is                                                                                                       rule would bind adjudicators to a bright-
                                                                                                                  time in the future.
                                              important to define public charge in the                                                                                                 line definition of ‘‘public charge’’ that
                                                                                                                     Comment: Commenters stated that the
                                              rulemaking—public charge is a term                                  proposed definition of public charge is                              could result in harsh consequences in
                                                                                                                  ‘‘without precedent and contrary to the                              some cases. By contrast, in the
                                                281 Note that this program has a sunset date of
                                                                                                                  discretion provided to DHS under                                     commenter’s view, the ‘‘primarily
                                              April 1, 2000; however, some cases may still be                     statute.’’ A commenter stated that the                               dependent’’ standard under the 1999
                                              pending.                                                                                                                                 Interim Field Guidance provided
                                                                                                                  proposed public charge definition relies
khammond on DSKBBV9HB2PROD with RULES2




                                                282 Note that this program sunset date of

                                              September 30, 2014, only applies to parole. Eligible                on outdated case law, and that the 1999                              adjudicators with more discretion.
                                              applicants may still apply for adjustment of status.                Interim Field Guidance is preferable to                              Another commenter stated that the
                                                283 INA section 244(c)(2)(ii), 8 U.S.C.
                                                                                                                  the proposed rule, for three reasons.                                proposed rule does not comport with
                                              1254a(c)(2)(ii), authorizes USCIS to waive any                      First, the commenter argued that the                                 the law because it is contrary to the
                                              section 212(a) ground, except for those that
                                              Congress specifically noted could not be waived.                    proposed rule undermined DHS’s stated                                long-established common-law definition
                                                284 See INA section 244(c)(2)(ii), 8 U.S.C.                       objectives, because it could stop an                                 of public charge. A commenter stated
                                              1254a(c)(2)(ii).                                                    alien from accessing government                                      that the use of non-monetizable benefits


                                         VerDate Sep<11>2014       21:05 Aug 13, 2019       Jkt 247001     PO 00000      Frm 00056      Fmt 4701      Sfmt 4700     E:\FR\FM\14AUR2.SGM          14AUR2
                                                                                                                                                                                                                   Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.233 Page 57 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                 41347

                                              for one third of the time period does not               nor the case law requires DHS to weigh                quantifying the level of public support
                                              reflect ‘‘primary dependence.’’                         an alien’s net impacts on government                  or the type of public support required to
                                                 Response: DHS disagrees that the                     resources, such as by evaluating the                  determine that the alien is likely to
                                              public charge definition is contrary to                 potential tax receipts generated by the               become a public charge at any time in
                                              the discretion provided to DHS under                    alien, as compared to the alien’s receipt             the future.
                                              the INA, relies on outdated case law or                 of public benefits. In addition, a                       DHS notes that even if there were a
                                              is without precedent, or undermines the                 definition that requires consideration of             clear definition for public charge
                                              agency’s objectives. As noted in the                    the alien’s overall contributions to tax              grounded in case law, which there does
                                              NPRM, DHS’s authority to make public                    revenues, economic productivity, or                   not appear to be, agencies responsible
                                              charge inadmissibility determinations                   society at large would be unjustifiably               for administering federal law generally
                                              and related decisions is found in several               challenging to administer. For instance,              have the authority to interpret an
                                              statutory provisions, including section                 as explained in the proposed rule, fully              ambiguous statute in a different manner
                                              102 of the Homeland Security Act of                     monetized thresholds (which would be                  than the manner in which a court
                                              2002 (Pub. L. 107–296, 116 Stat 2135),                  required to make a dollars-to-dollars                 interpreted the statute.287 Therefore,
                                              6 U.S.C. 112, section 103 of the Act, 8                 comparison) would not be administrable                DHS would be within its authority to
                                              U.S.C. 1103, as well as section 212(a)(4)               because some benefits, such as                        create a different definition of ‘‘public
                                              of the Act, 8 U.S.C. 1182(a)(4). DHS may                Medicaid, lack clearly monetizable                    charge.’’ 288
                                              issue regulations implementing its                      value. In addition, DHS notes that taxes                 Comment: Commenters provided a
                                              authority under these statutes without                  serve a variety of functions, and benefit             historical overview of public charge,
                                              further congressional authorization.                    the taxpayer regardless of whether she                and asserted that expanding the
                                              Additionally, as noted in the NPRM,                     or he receives an individual, means-                  definition would represent a ‘‘radical
                                              there is a scarcity of case law                         tested public benefit. A comparison of                departure’’ from over 100 years of U.S.
                                              specifically defining public charge.285                 the alien’s ‘‘contributions’’ (in the form            immigration policy. The commenters
                                              The cases cited in the NPRM and in this                 of taxes) to the alien’s ‘‘withdrawals’’ (in          discussed the laws governing public
                                              final rule include the most recent and                  the form of public benefits) would                    charge inadmissibility and
                                              relevant case law discussing the term                   therefore be incomplete, because it                   deportability, and observed that, in the
                                              public charge and the public charge                     would not consider the other                          past, public charge inadmissibility and
                                              ground of inadmissibility.286                           government programs and services,                     associated guidance have sometimes
                                                 With respect to the argument that the                including national defense,                           operated to the detriment of certain
                                              public charge rule may make it more                     infrastructure, law enforcement and                   vulnerable populations, including Jews,
                                              difficult for some aliens to become self-               emergency services, from which the                    women, and people from India. The
                                              sufficient, DHS has addressed this                      alien benefits. Further, under this rule,             commenters stated that the change in
                                              argument at length elsewhere in this                    DHS will not consider receipt of any                  policy—from a focus on dependence on
                                              preamble. In short, and as relevant here,               public benefits for which the alien has               the government by cash support for
                                              the fact that an alien might rely on                    paid into directly. Each of the                       subsistence or long-term
                                              public benefits to become self-sufficient               designated benefits involves significant              institutionalization, to a focus on a
                                              in the future has no bearing on whether                 government subsidization. In this                     broader range of benefits—would lead to
                                              such alien currently is self-sufficient or              context, DHS does not believe that value              a ‘‘general erosion’’ of benefits that legal
                                              currently is or is not a public charge.                 of an alien’s current or future tax                   immigrants may access.
                                              DHS rejects the notion that it must                     contributions should ultimately have a                   Response: While this rule expands the
                                              interpret the term ‘‘public charge’’ in                 bearing on whether the alien is a public              list of public benefits covered in the INS
                                              such a way as to allow aliens to rely on                charge.                                               1999 Interim Field Guidance and the
                                              public benefits until such time as they                    With respect to the firmness of the                1999 proposed rule, DHS does not
                                              are self-sufficient. DHS notes that its                 definition, part of the rule’s purpose is             believe that the rule is inconsistent with
                                              position on this aspect of the definition               to provide a clearer definition; DHS will             historical practice. DHS notes that this
                                              of public charge should not be taken as                 not institute a vague standard in order               rule is not facially discriminatory, and
                                              a rejection of the commenters’ general                  to avoid harsh consequences for some                  that DHS does not intend the rule to
                                              point that an alien’s past receipt of                   people.                                               have a discriminatory effect based on
                                                                                                         Finally, as to the comment stating that
                                              public benefits can result in greater self-
                                                                                                      the rule does not comport with the law
                                              sufficiency. If an alien received public                                                                         287 Nat’l Cable & Telecomms. Ass’n v. Brand X
                                                                                                      because it is contrary to the long-                   internet Servs., 545 U.S. 967, 983–84 (2005) (Brand
                                              benefits in the past and such benefits
                                                                                                      standing common law definition of                     X) (‘‘Since Chevron teaches that a court’s opinion
                                              helped the alien become self-sufficient,                                                                      as to the best reading of an ambiguous statute an
                                                                                                      public charge, the commenter failed to
                                              DHS agrees that the alien’s current self-                                                                     agency is charged with administering is not
                                                                                                      identify any common law definition of
                                              sufficiency is relevant to the prospective                                                                    authoritative, the agency’s decision to construe that
                                                                                                      public charge that DHS should have                    statute differently from a court does not say that the
                                              public charge inadmissibility
                                                                                                      considered, or as the commenter stated,               court’s holding was legally wrong. Instead, the
                                              determination, but the alien’s past                                                                           agency may, consistent with the court’s holding,
                                                                                                      that DHS violated. As noted in the
                                              receipt of public benefits is relevant to                                                                     choose a different construction, since the agency
                                                                                                      NPRM, DHS’s definition for public
                                              assessing the likelihood of future receipt              charge is derived from a review of the
                                                                                                                                                            remains the authoritative interpreter (within the
                                              of public benefits.                                                                                           limits of reason) of such statutes. In all other
                                                                                                      minimal legislative history of the public             respects, the court’s prior ruling remains binding
                                                 With respect to the argument                                                                               law (for example, as to agency interpretations to
                                                                                                      charge ground of inadmissibility and the
                                              regarding aliens who receive the                                                                              which Chevron is inapplicable). The precedent has
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      ordinary meaning of public charge.
                                              designated public benefits, but may                                                                           not been ‘reversed’ by the agency, any more than
                                                                                                      DHS’s definition also relies on the                   a federal court’s interpretation of a State’s law can
                                              nonetheless be a net benefit to the U.S.
                                                                                                      limited case law addressing the                       be said to have been ‘reversed’ by a state court that
                                              Government or society, neither the Act
                                                                                                      definition of public charge, in which                 adopts a conflicting (yet authoritative)
                                                                                                      courts, in the absence of statutory                   interpretation of state law.’’).
                                                285 See Inadmissibility on Public Charge Grounds,                                                              288 Brand X, 545 U.S. at 1001 (‘‘the Commission
                                              83 FR 51114, 51157–58 (proposed Oct. 10, 2018).         definition for public charge, generally               is free within the limits of reasoned interpretation
                                                286 See Inadmissibility on Public Charge Grounds,     tied the definition of public charge to               to change course if it adequately justifies the
                                              83 FR 51114, 51157–58 (proposed Oct. 10, 2018).         receipt of public benefits, without                   change’’).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00057   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                        Case 4:19-cv-05210-RMP                        ECF No. 1-1              filed 08/14/19                PageID.234 Page 58 of 218
                                              41348            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              race, gender, religion, or any other                    a family member or corporate sponsor                    as are in distress,’’ 293 Congress must
                                              protected ground. Rather, the rule is                   providing support).                                     have anticipated that some immigrants
                                              consistent with existing precedents that                   Response: DHS agrees that the                        would be in need of short-term support,
                                              have developed in the years since the                   definition of public charge in this rule                without becoming a public charge.
                                              earliest public charge laws, as well as                 is broader than the existing definition                    The commenter also cited a floor
                                              Congress’ codified policy statement that                and policy. However, as noted                           statement by a member of Congress in
                                              ‘‘[s]elf-sufficiency has been a basic                   previously, DHS believes that this                      the months preceding enactment of the
                                              principle of United States immigration                  expanded definition for public charge is                1882 Act. According to the commenter,
                                              law since this country’s earliest                       reasonable and consistent with                          the floor statement supported the
                                              immigration laws.’’ 289 As noted in the                 Congress’ intent and will better ensure                 conclusion that Congress intended for
                                              NPRM,290 courts have consistently tied                  that aliens seeking to come to the                      the term ‘‘public charge’’ to mean a
                                              the concept of public charge to an                      United States temporarily or                            person ‘‘primarily if not wholly
                                              alien’s receipt of public benefits,                     permanently are self-sufficient.292 DHS                 dependent on the government.’’
                                              without quantifying the level of public                 acknowledges that the implementation                    Specifically, the member of Congress
                                              support or requiring a certain type of                  of the public charge ground of                          incorporated into his floor statement an
                                              public support, and the alien’s ability to              inadmissibility will be a complex                       1879 resolution passed by the New York
                                              be self-sufficient. DHS acknowledges                    adjudication, but USCIS is committed to                 Board of Charities, which concluded
                                              that individuals may disenroll from                     taking necessary steps to ensure                        that many cities and towns in Europe
                                              public benefits to avoid the                            consistent implementation and fair                      sent ‘‘to this country blind, crippled,
                                              consequences of this rule. As previously                adjudication, including through the                     lunatic, and other infirm paupers, who
                                              noted, the rule aims to align the                       issuance of adjudicative guidance and                   ultimately become life-long dependents
                                              principles of self-sufficiency set forth in             training. As noted elsewhere in this                    on our public charities’’; and that many
                                              PRWORA291 with the public charge                        rule, DHS believes consideration of                     such persons ‘‘become permanent
                                              inadmissibility ground.                                 receipt of public benefits is appropriate               inmates of the charitable institutions
                                                 DHS does not believe that the history                in determining whether an alien is                      supported by the State of New York.’’ 294
                                              of the public charge ground of                          likely to become a public charge in the                 The resolution called on Congress to
                                              inadmissibility—which Congress has                      future.                                                 exclude such individuals from the
                                              consistently chosen to retain as part of                                                                        United States and to appropriate funds
                                                                                                         Comment: Some commenters stated
                                              our immigration laws—precludes DHS                                                                              for returning such individuals to their
                                                                                                      that the proposed rule would exceed
                                              from implementing a rigorous and fair                                                                           home countries. The commenter
                                                                                                      DHS’s authority because the proposed
                                              regulatory framework for public charge                                                                          suggested that because the resolution
                                                                                                      definition is over-inclusive,
                                              inadmissibility determinations. DHS                                                                             referred to ‘‘life-long dependents’’ and
                                                                                                      encompassing a wide range of people
                                              notes that our immigration laws have                                                                            ‘‘permanent inmates,’’ it is clear that
                                                                                                      who are substantially self-supporting
                                              evolved to provide greater protections to                                                                       Congress intended for the term ‘‘public
                                                                                                      and not primarily dependent upon the
                                              vulnerable populations. For instance,                                                                           charge’’ to refer to primary dependence
                                                                                                      government to meet their basic needs.
                                              refugees and asylees are exempt from                                                                            on the Government for support.
                                                                                                      Commenters also indicated the proposal
                                              the public charge ground of                                                                                        Response: DHS rejects the notion that
                                                                                                      did not provide a reasoned analysis for
                                              inadmissibility.                                                                                                the public charge definition violates the
                                                                                                      changing the long-standing definition of
                                                                                                                                                              law or is over-inclusive. DHS
                                                 Comment: One commenter stated that                   public charge from being primarily
                                                                                                                                                              acknowledges that this is a change that
                                              the proposed rule greatly expands the                   dependent on the government to a
                                                                                                                                                              likely will increase the number of
                                              definition of public charge, is a                       determination in which a person could
                                                                                                                                                              individuals who will be deemed
                                              departure from existing policy and                      become a public charge based on receipt
                                                                                                                                                              inadmissible or ineligible for adjustment
                                              creates an unworkable, overly broad                     of a smaller amount of public benefits,
                                                                                                                                                              of status based on the public charge
                                              definition that will be impossible to                   including non-cash benefits.
                                                                                                                                                              ground. DHS disagrees, however, with
                                              implement fairly. The commenter also                    Commenters also stated that the NPRM
                                                                                                                                                              the assertion that it did not provide a
                                              asserted that experts estimated that,                   would foreclose the opportunity for a
                                                                                                                                                              reasoned explanation why the prior
                                              under the new definition, 94% of all                    hard-working, self-sufficient individual
                                                                                                                                                              standard is insufficient, why the change
                                              noncitizens who entered the United                      who experiences a fleeting financial
                                                                                                                                                              is necessary, and why non-cash benefits
                                              States without lawful permanent                         hardship to become a long-term resident
                                                                                                                                                              are included in the new public charge
                                              resident status have at least one                       of the United States.
                                                                                                                                                              determinations. Longstanding agency
                                              characteristic that DHS could                              Similarly, another commenter stated                  practice and policy,295 while generally
                                              potentially weigh negatively in a public                that ‘‘[t]he broader scheme of the                      accorded some weight, is not controlling
                                              charge determination under the                          [Immigration Act of] 1882 . . . confirms                or unalterable.296 DHS provided
                                              proposed rule. Another commenter                        that Congress intended the term ‘public
                                              stated that taking advantage of any                     charge’ to refer to primary dependence                     293 Immigration Act of 1882, 22 Stat. 214 (Aug. 3,
                                              federal, state, or local government                     on the government, not mere receipt of                  1882).
                                              program should have no impact on a                      some public aid.’’ The commenter                           294 See 13 Cong. Rec. 5109–10 (June 19, 1882)

                                              pathway to residency or citizenship.                    suggested that because the Immigration                  (Statement of Rep. John Van Voorhis).
                                                                                                                                                                 295 As of the date of the effective rule, the agency
                                              The commenter suggested that instead,                   Act of 1882 (1882 Act) authorized a                     practice had not been codified in agency regulations
                                              DHS evaluate each applicant based on                    fund ‘‘to defray the expense of                         as the NPRM published in May 1999 was never
khammond on DSKBBV9HB2PROD with RULES2




                                              whether the alien is employed or is                     regulating immigration . . . , for the                  finalized. As explained in the NPRM, the agency
                                              caring for a family, has a violent felony               care of immigrants arriving in the                      also issued interim Field Guidance on Deportability
                                              conviction, and has a sponsor (such as                                                                          and Inadmissibility on Public Charge Grounds, in
                                                                                                      United States, [and] for the relief of such             which it detailed its policy. See 64 FR 28689 (May
                                                                                                                                                              26, 1999). See Inadmissibility on Public Charge
                                                289 8U.S.C. 1601(1).                                     292 Brand X, 545 U.S. at 1001 (‘‘the Commission      Grounds, 83 FR 51114, 51133 (proposed Oct. 10,
                                                290 See Inadmissibility on Public Charge Grounds,                                                             2018).
                                                                                                      is free within the limits of reasoned interpretation
                                              83 FR 51114, 51158 (proposed Oct. 10, 2018).            to change course if it adequately justifies the            296 See, e.g., Judulang v. Holder, 565 U.S. 42, 62
                                                291 See 8 U.S.C. 1601.                                change’’).                                              (2011) (indicating that longevity is ‘‘a slender reed



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00058   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                           Exhibit A
                                                      Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19              PageID.235 Page 59 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                     41349

                                              detailed reasoning why the changes are                   commenter draws from the funding                         to the population affected by this rule
                                              necessary in the NPRM. As explained in                   mechanism in that Act appear to be                       because the facts of Vindman and
                                              the NPRM, although the primarily                         largely unsupported. The commenter                       Harutunian were limited to cash
                                              dependence (more-than-50-percent                         assumes, without articulating any basis                  assistance and elderly, unemployed, or
                                              dependence) on public assistance                         for the assumption, that under the                       unsponsored applicants. DHS cited
                                              standard creates a bright line rule, it is               Immigration Act of 1882 aliens who                       these decisions to establish that its
                                              possible and likely probable that many                   received assistance through the fund                     proposed regulation is consistent with
                                              individuals whose receipt of public                      could not also be public charges. DHS                    case law. Absent a clear statutory or
                                              benefits falls below that standard lack                  has no reason to believe that assumption                 regulatory definition, some courts and
                                              self-sufficiency.297 Because of the nature               is correct. But even if the Immigration                  administrative authorities have tied
                                              of the benefits that would be considered                 Act of 1882 could be read as suggesting                  public charge to the receipt of public
                                              under this rule—i.e., cash benefits for                  that an alien can rely on public funds                   benefits.305 DHS does not believe that
                                              income maintenance and non-cash                          for support without becoming a public                    Vindman or Harutunian specifically
                                              benefits for basic living needs such as                  charge, DHS is unaware of any binding                    limited the general understanding of
                                              food and nutrition, housing, and                         case law requiring DHS to interpret the                  public charge to only those who are
                                              healthcare, that account for significant                 term ‘‘public charge’’ in this manner.                   ‘‘elderly, unemployed or unsponsored’’
                                              public expenditures on non-cash                          And regardless, Congress has since                       aliens. Both decisions were based on the
                                              benefits 298—DHS believes that receipt                   amended the public charge ground of                      understanding that Congress intended to
                                              of such benefits for more than 12                        inadmissibility multiple times over the                  exclude those who were unable to
                                              months within any 36-month period is                     course of more than a century.                           support themselves and who received
                                              sufficient to render a person a public                      With respect to the New York State                    public benefits.306 Additionally,
                                              charge.299 This is because an individual                 Board of Charities resolution referenced                 Congress later amended the law to
                                              with limited means to satisfy basic                      by the commenter, DHS notes that the                     specifically require sponsorship (by
                                              living needs who uses government                         resolution does not use the term ‘‘public                requiring an affidavit of support for
                                              assistance to fulfill such needs for that                charge’’ or implicitly define such term.                 some immigrants or considering an
                                              duration of time relies on such                          DHS does not find the resolution or the                  affidavit of support for others) as part of
                                              assistance to such an extent that the                    surrounding floor statement particularly                 the public charge determination, and
                                              person is not self-sufficient.300 Given                  instructive for purposes of this                         also codified statutory minimum factors
                                              that neither the wording of section                      rulemaking; they originate in a different                to consider (including age, financial
                                              212(a)(4) of the Act, 8 U.S.C. 1182(a)(4),               historical context that preceded                         status, and education and skills).
                                              nor case law examining public charge                     multiple modifications to and re-                        Therefore, DHS finds the commenters’
                                              inadmissibility, mandates the                            enactments of the public charge ground                   assertion that DHS’s reasoning does not
                                              ‘‘primarily dependent’’ standard, and in                 of inadmissibility in the 140 years since                withstand scrutiny for those non-
                                              light of Congress’ unequivocal policy                    the passage of the 1879 resolution.302                   elderly, employed, and sponsored aliens
                                              goal articulated in PRWORA, DHS has                         Comment: A commenter stated that                      unpersuasive.
                                              concluded that the ‘‘primarily                           DHS’s rationale for why the public                          Comment: One commenter stated that
                                              dependent’’ standard is not the only                     charge definition is consistent with                     the proposed public charge definition is
                                              permissible interpretation of what it                    more than 40 years of case law—and                       nonsensical because DHS has asserted
                                              means to be a public charge, and is in                   specifically, DHS’s citation of Matter of                that legislative history and case law
                                              fact suboptimal when considered in                       Vindman and Matter of                                    support the definition but has also
                                              relation to the goals of the INA and                     Harutunian 303—did not withstand                         noted that legislative history and case
                                              PRWORA.301                                               scrutiny because these cases involved                    law on the subject are scarce.
                                                                                                       the receipt of cash benefits by the                         Response: DHS does not believe that
                                                 With respect to the commenter’s
                                                                                                       elderly, unemployed and unsponsored                      the public charge definition is
                                              arguments about the Immigration Act of
                                                                                                       applicants, and therefore bears no                       nonsensical. While the case law and
                                              1882, the conclusions that the
                                                                                                       relevance to the broad population                        legislative history regarding the
                                              to support a significant government policy’’); see       affected by this rule. One commenter                     meaning of public charge is minimal, it
                                              Chevron, USA, Inc v. Nat. Res. Def. Council, Inc.,       asserted that the cases cited do not                     is not non-existent. As outlined in the
                                              467 U.S. 837, 863 (1984) (indicating that to engage
                                                                                                       support the proposed definition, and                     NPRM, DHS carefully analyzed the
                                              in informed rulemaking, the agency must consider                                                                  available legislative history and case
                                              varying interpretations and the wisdom of its policy     stated that the citation to these cases
                                              on a continuing basis and establish a reasonable         indicates that this rule is haphazardly                  law as part of this rulemaking.
                                              choice); United States v. Nat’l Ass’n of Sec. Dealers,                                                               Comment: A commenter indicated
                                                                                                       put together and poorly researched.
                                              Inc., 422 U.S. 694, 719 (1975) (longstanding                                                                      that DHS ignored Second Circuit case
                                              interpretations by an agency are entitled to
                                                                                                          Response: DHS rejects the notion that
                                              considerable weight but are not controlling).            the case law cited does not support
                                                                                                                                                                of the decision. Indeed, the Supreme Court has
                                                297 See Inadmissibility on Public Charge Grounds,      DHS’s public charge definition. In                       cited the age of a precedent as a reason to maintain
                                              53 FR 51114, 51164 (proposed Oct. 10, 2018).             particular, DHS disagrees that the case                  it. See Montejo v. Louisiana, 556 U.S. 778, 792–93
                                                298 See Inadmissibility on Public Charge Grounds,
                                                                                                       law cited in support of the public charge                (2009) (citing ‘‘the antiquity of the precedent’’ as a
                                              53 FR 51114, 51164 (proposed Oct. 10, 2018).                                                                      factor against overturning a decision).
                                                299 See Inadmissibility on Public Charge Grounds,
                                                                                                       definition, and particularly Vindman                        305 See Inadmissibility on Public Charge Grounds,
                                              53 FR 51114, 51164 (proposed Oct. 10, 2018).             and Harutunian,304 bears no relevance                    83 FR 51114, 51157(proposed Oct. 10, 2018).
                                                300 See Inadmissibility on Public Charge Grounds,                                                                  306 See Matter of Harutunian, 14 I&N Dec. 583,
                                                                                                         302 NLRB v. SW General, Inc., 137 S. Ct. 929, 943
                                              53 FR 51114, 51164 (proposed Oct. 10, 2018).                                                                      586 (Reg’l Comm’r 1974) (‘‘The words ‘public
khammond on DSKBBV9HB2PROD with RULES2




                                                301 See United States v. Mead Corp., 533 U.S. 218,     (2017) (‘‘[F]loor statements by individual legislators   charge’ had their ordinary meaning, that is to say,
                                              227 (2001) (well-reasoned views of the agency            rank among the least illuminating forms of               a money charge upon or an expense to the public
                                              implementing a statute enjoys considerable weight);      legislative history.’’).                                 for support and care, the alien being destitute’’);
                                                                                                         303 See Matter of Vindman, 16 I&N Dec. 131 (Reg’l
                                              see also Chevron, U.S.A., Inc. v. Nat. Res. Def.                                                                  Matter of Vindmam, 16 I&N Dec. at 132 (Congress
                                              Council, Inc., 467 U.S. 837, 866 (1984) (judges have     Comm’r 1977); Matter of Harutunian, 14 I&N Dec.          intends that an applicant be excluded who is
                                              a duty to respect legitimate policy justices and         583 (Reg’l Comm’r 1974).                                 without sufficient funds to support himself, who
                                              resolving the struggle between competing views of          304 The commenter also suggested the age of the        has no one under any obligation to support him,
                                              the public interest are not judicial responsibilities—   decisions. DHS notes that the age of a precedent         and whose changes of becoming self-supporting
                                              they are vested in the political branches).              decision does not invalidate the precedential effect     decreases as time passes).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00059   Fmt 4701    Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                            Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19              PageID.236 Page 60 of 218
                                              41350            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              law such as Howe v. United States ex                    unnecessary.309 Instead, the court                       ‘‘[i]f the words covered jails, hospitals,
                                              rel. Savitsky, 247 F. 292, 294 (2d Cir.                 emphasized that, in the context of                       and insane asylums, several of the other
                                              1917), and Ex Parte Hosaye Sakaguchi,                   public charge provision and its position                 categories of exclusion would seem to
                                              277 F. 913, 916 (9th Cir. 1922), which                  within the statute, as it appeared at that               be unnecessary.’’ 312 But other courts
                                              rejected a broad definition of the term                 time, Congress meant to exclude                          have ruled differently,313 the
                                              public charge, tying it instead to a                    individuals who are likely to become                     surrounding grounds of inadmissibility
                                              person’s likelihood of becoming an                      occupants of government-run                              have been amended many times since,
                                              occupant of almshouses for want of                      almshouses from the United States 310                    and the fact that two INA provisions
                                              means of support. This commenter                        for want of means to support themselves                  that may cover the same conduct does
                                              indicated that DHS’s historical                         in the future.311 The court did note that                not make either unnecessary.314
                                              argument—that the late 19th century                                                                              Likewise, DHS does not believe that the
                                              history and meaning are irrelevant                         309 Howe, 247 F. at 294 (‘‘Indeed, with such          current public charge inadmissibility
                                              because the wide array of limited-                      latitudinarian construction of the provision ‘likely     provision is limited to almshouses and
                                                                                                      to become a public charge,’ most of the other
                                              purpose public benefits now available                   specific grounds of exclusion could have been
                                                                                                                                                               its modern equivalents. Later decisions
                                              did not exist at the time—was                           dispensed with . . . We are convinced that               have considered other benefits such as
                                              historically inaccurate. The commenter                  Congress meant the act to exclude persons who            old age assistance.315
                                              noted that contemporaneous sources                      were likely to become occupants of almshouses for           Skaguchi,316 a case in which the court
                                                                                                      want of means with which to support themselves
                                              and historical studies reveal that                      in the future. If the words covered jails, hospitals,
                                                                                                                                                               based its holding in part on Howe,317 is
                                              throughout the 19th century’s                           and insane asylums, several of the other categories
                                              governments, including the Federal                      of exclusion would seem to be unnecessary.’’)            at public expense, by reason of poverty, insanity
                                              Government, provided limited public                        310 DHS reviewed a variety of sources to identify     and poverty, disease and poverty, idiocy and
                                                                                                      a clear definition of the term ‘‘almshouse,’’ as it      poverty, or, it might be, by reason of having
                                              assistance short of institutionalization.               might relate to an interpretation of the term public     committed a crime which, on conviction, would be
                                              Additionally, the commenter indicated                   charge. The Second Circuit, in Howe, did not             followed by imprisonment. It would seem there
                                              that even if limited-purpose public                     further elaborate on the meaning of the term             should be something indicating the person is liable
                                              benefits had not been available, the                    almshouse or the threshold level of support for          to become, or shows probability of her becoming,
                                                                                                      purposes of determining whether an alien was             a public charge.’’
                                              argument is immaterial because such an                  likely to become a public charge. Almshouses have           312 See Howe, 247 F. at 294.
                                              expansion would not change the                          also been discussed in contexts other than public           313 See generally Leo M. Alpert, The Alien and
                                              meaning of the term set out in the 1882                 charge. For example, for purposes of claiming tax        the Public Charge Clauses, 49 Yale L.J. 18, 20–22
                                              Act. In fact, according to the                          exemption, New York State courts emphasized that         (1939) (discussing disagreements with part of the of
                                                                                                      an almshouse only qualified for tax exemptions if        the Howe decision). To be clear, DHS is not taking
                                              commenter, Congress has declined to                     it offered services free of charge; almshouses which     the position that some of the cases cited in the
                                              change its original meaning of the                      offered services at a reduced charge, for example,       Alpert article did that someone who is incarcerated
                                              term.307                                                did not qualify as almshouses for tax purposes. See,     is likely to become a public charge based on penal
                                                Response: DHS is aware of the                         e.g., In re Vanderbilt’s Estate, 10 N.Y.S. 239, 242      incarnation.
                                              decisions in Howe and Sakaguchi, but                    (Sur. 1890) (‘‘The New York Protestant Episcopal            314 See Kawashima v. Holder, 565 U.S. 478,
                                                                                                      City Mission Society claims exemption as an              (2012) (holding that the aggravated felony provision
                                              DHS does not believe that these cases                   almshouse. It maintains a home and reading-rooms,        for fraud or deceit includes tax offenses even
                                              are inconsistent with the public charge                 etc., and provides lodgings and meals free. It also      though there is a separate aggravated felony
                                              definition set forth in this rule or with               maintains a day nursery, for which it makes a small      provision concerns tax crimes).
                                              the suggested link between public                       charge. This takes it out of the domain of pure             315 See, e.g., Matter of Harutunian, 14 I&N Dec.
                                                                                                      charity,—a house wholly appropriated to the poor.
                                              charge and the receipt of public                                                                                 583 (Reg’l Comm’r 1974).
                                                                                                      I have already decided in several cases that a              316 See Ex parte Hosaye Skaguchi, 277 F. 913 (9th
                                              benefits. In fact, the cases support DHS’s              society, to be exempt from this tax as an almshouse,
                                                                                                                                                               Cir. 1922).
                                              belief that courts generally have neither               must be absolutely free,—all benefits given
                                                                                                                                                                  317 The court in Howe cited to Gegiow v. Uhl, 239
                                              quantified the level of public support                  gratuitously.’’) In City of Taunton v. Talbot, an
                                                                                                      almshouse attempted to recover the cost from one         U.S. 3 (1915), and Ex Parte Mitchell, 256 F. 229
                                              nor the type of public support required                 of its inmates. 186 Mass 341 (1904). The court           (N.D. NY 1919), both cases that confirmed that a
                                              for purposes of a public charge                         denied relief because there were no records to tie       finding of public charge must be based on a defect
                                              inadmissibility finding. In Howe, the                   the expenses specifically to the inmate, in              of a nature that affects an individual’s ability to
                                                                                                      particular because the agreement between the             earn a living and cannot be predicated on some
                                              court reviewed whether the immigration                  inmate and the almshouse included support in             external reason such as an overstocked labor
                                              inspector rightly attempted to classify                 exchange for the inmate’s work. See id. at 343. DHS      market, see Gegiow, 239 U.S. at 10, and other
                                              the alien as a public charge because the                is aware that INS used references to the term            speculative and remote conjectures that are
                                              immigration inspector believed the                      ‘‘almshouse’’ in its 1999 proposed regulation and in     unrelated to an alien’s defect or other fact that
                                                                                                      the 1999 Interim Field Guidance to explain, among        shows or tends to show that the alien is unlikely
                                              applicant to have engaged in a criminal                 other things, its primarily dependent model for          to earn a living and therefore likely to become a
                                              matter but lacked the requisite evidence                purposes of public charge. See Inadmissibility on        public charge. In Gegiow, the Secretary of Labor
                                              to charge the alien.308 The court rejected              Public Charge Grounds, 83 FR 51114, 51163                deemed a group of illiterate aliens who lacked
                                              such a broad use of the public charge                   (proposed Oct. 10, 2018); see also Inadmissibility       English language proficiency inadmissible as likely
                                                                                                      and Deportability on Public Charge Grounds, 64 FR        to become a public charge, because they had little
                                              provision, which would have rendered                    28676 (proposed May 26, 1999) and Field Guidance         money on hand, had no sponsor, and intended to
                                              several other inadmissibility grounds                   on Deportability and Inadmissibility on Public           travel to a city with a weak labor market. The Court
                                                                                                      Charge Grounds, 64 FR 28689 (May 26, 1999). As           wrote that on the record before it, ‘‘the only ground
                                                307 In support of the commenter’s arguments, the      explained in the NPRM, however, neither INS’s            for the order was the state of the labor market at
                                              commenter cited Forest Grove Sch. Dist. v. T.A., 557    reasoning nor any evidence provided, forecloses the      Portland at that time; the amount of money
                                              U.S. 230, 239–40 (2009); Feltner v. Columbia            agency adopting a different definition consistent        possessed and ignorance of our language being
                                              Pictures Television, Inc., 523 U.S. 340, 358 (1998)     with statutory authority. See Inadmissibility on         thrown in only as makeweights.’’ Gegiow, 239 U.S.
                                              (Scalia, J., concurring).                               Public Charge Grounds, 83 FR 51114, 51133                at 9. The Court then interpreted the term public
                                                308 See Howe v. United States ex rel. Savitsky, 247   (proposed Oct. 10, 2018).                                charge as similar in kind to the surrounding terms
                                                                                                         311 Howe, 247 F. at 294 (interpreting the public      in the governing statute (which included terms such
khammond on DSKBBV9HB2PROD with RULES2




                                              F. 292, 294 (2d Cir. 1917). In Howe, the alien had
                                              been engaged in a contractual dispute in his home       charge provision under Act of 1907); see also Ex         as pauper and beggar). The Court reasoned that
                                              country on account of writing a bad check, which        parte Mitchell, 256 F. 229, 230 (N.D.N.Y. 1919)          because such surrounded terms related to
                                              the immigration inspector regarded as a dishonest       (explaining, in addressing the public charge             permanent personal characteristics of the alien
                                              practice. Because the immigration inspector lacked      provision of 1917, that ‘‘I am unable to see that this   rather than the alien’s destination, the Secretary of
                                              the requisite proof to exclude the applicant on         change of location of these words in the act changes     Labor could not consider conditions in the aliens’
                                              criminal grounds, however, the inspector attempted      the meaning that is to be given them. A ‘person          destination city as part of the public charge
                                              to deny entry on public charge grounds of               likely to become a public charge’ is one who for         determination. The Court’s characterization of the
                                              inadmissibility under section 2 of the Immigration      some cause or reason appears to be about to become       role of the aliens’ assets and resources, as well as
                                              Act of 1907 (36 Stat 264).                              a charge on the public, one who is to be supported       language proficiency, is dicta and has in any case



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00060   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                           Exhibit A
                                                      Case 4:19-cv-05210-RMP                            ECF No. 1-1             filed 08/14/19             PageID.237 Page 61 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                   41351

                                              not inconsistent with DHS’s proposed                      ‘d[oes] not foreclose [the Department]                 public charge inadmissibility ground.
                                              definition of public charge. As was the                   adopting a different definition                        DHS also believes it is consistent with
                                              case in Howe, the court in Skaguchi                       consistent with statutory authority.’ ’’               the premise underlying much of the
                                              rejected the use of the public charge                     The commenter believed that this                       public charge case law analyzing the
                                              ground of inadmissibility as a ‘‘catch-                   response was legally insufficient                      public charge inadmissibility ground 324
                                              all’’ form of inadmissibility.318 The                     because it confused DHS’s ability to take              that aliens who enter this country
                                              court reiterated that to sustain a public                 action under a statute with its                        should be self-sufficient and not reliant
                                              charge inadmissibility finding, there                     independent obligation to adopt an                     on the government. As explained in the
                                              must be evidence of a fact that tends to                  approach based on sound reasoning.                     NPRM and detailed above, despite the
                                              show that the burden of supporting the                    The commenter stated that merely                       lack of a definition in the statute and
                                              alien is likely to be cast upon the                       asserting that DHS has the ability to                  minimal case law defining public
                                              public.319 Therefore, DHS rejects the                     reject other agencies’ reasoned analyses               charge, there has always been a link
                                              commenter’s suggestion that these cases                   (whether or not correct) does nothing to               between the receipt of public benefits
                                              mandate a result other than the DHS’s                     justify its choice to do so. The                       and the public charge determination.325
                                              public charge definition and the level of                 commenter concluded, therefore that                    Absent a clear statutory definition,
                                              dependency assigned to it in the NPRM.                    DHS’s response—like DHS’s overall                      courts and administrative authorities
                                                 DHS agrees that it is immaterial to                    decision—failed to satisfy the APA’s                   have generally tied the concept of
                                              this rulemaking whether limited-                          requirements.                                          public charge to the receipt of public
                                              purpose means-tested benefit programs                        Response: As explained in the                       benefits without quantifying the level,
                                              expanded over the course of the last                      NPRM,321 DHS is aware that former INS                  type or duration of the public benefits
                                              century-plus. DHS simply recited,                         consulted with various agencies that                   received.326 To create an administrable
                                              without endorsing, INS reasoning for                      administer the federal programs. The                   way to implement the statute, DHS’s
                                              the primarily dependent standard in the                   letters were issued in the context of the              NPRM provided a list of specific
                                              NPRM, in an effort to explain the                         approach taken in the 1999 proposed                    benefits and a threshold amount that
                                              primarily dependent standard’s                            rule and 1999 Interim Field Guidance,                  DHS believed reasonably balances an
                                              limitations and why DHS proposed a                        and specifically opined on the                         alien’s lack of self-sufficiency against
                                              different standard in this rule.320 DHS’s                 reasonableness of that INS                             temporary welfare assistance that does
                                              reasoning for changing the public charge                  interpretation, that is, the primarily                 not amount to a lack of self-
                                              definition is not based on this                           dependent on the government for                        sufficiency.327 Additionally, by
                                              statement.                                                subsistence definition. As noted in the                proposing to codify the totality of the
                                                 Comment: Some commenters                               NPRM, DHS does not believe that these                  circumstances approach to the
                                              indicated that the proposed rule was at                   letters supporting the interpretation set              prospective inadmissibility
                                              odds with the recommendations of the                      forth in the 1999 Interim Field Guidance               determination, DHS clarified that an
                                              very agencies that administer the federal                 foreclose this different interpretation,               alien’s past receipt of public benefits
                                              programs included in the rule. The                        particularly where DHS’s reasoning for
                                              commenters also pointed out that, as                      the approach in this final rule is                     in 1996 also highlighted that an immigrant should
                                                                                                        grounded in a different basis.                         be relying on his or her own resources, rather than
                                              indicated by DHS in the NPRM, INS had                                                                            becoming a burden on the taxpayers. See
                                              consulted with HHS, the Social Security                      Comment: Some commenters objected                   Inadmissibility on Public Charge Grounds, 83 FR
                                              Administration (SSA), and the                             to what they describe as the ‘‘per se’’                51114, 51157 (proposed Oct. 10, 2018). With the
                                              Department of Agriculture (USDA)                          nature of the rule. Specifically,                      passage of PRWORA, Congress explicitly
                                                                                                        commenters expressed concerns that                     emphasized that self-sufficiency is a fundamental
                                              when developing the 1999 Interim                                                                                 principle of the United States immigration law and
                                              Guidance and that these agencies had                      immigrants receiving any amount of                     connected receipt of public benefits with a lack of
                                              told INS unequivocally ‘‘that the best                    public benefits would be deemed a                      self-sufficiency, further stating that aliens within
                                              evidence of whether an individual is                      public charge. An individual                           the Nation’s borders should not depend on public
                                                                                                                                                               resources to meet their needs. See 8 U.S.C. 1601(1)
                                              relying primarily on the government for                   commenter said the rule would                          and (2). Courts likewise have connected public
                                              subsistence is either the receipt of                      implicitly classify more than a fifth of               charge determinations to the receipt or the need for
                                              public cash benefits for income                           Americans as a public charge.                          public resources See Inadmissibility on Public
                                                                                                           Response: DHS disagrees with the                    Charge Grounds, 83 FR 51114, 51157–58 (Oct. 10,
                                              maintenance purposes or                                                                                          2018).
                                              institutionalization for long-term care at                commenters’ characterization that the                    324 See, for example, Matter of Vindman, 16 I&N

                                              government expense’’ and that ‘‘neither                   definition of public charge creates an                 Dec. 131 (Reg’l Comm’r, 1977) (concluding that
                                              the receipt of food stamps nor nutrition                  inappropriate per se rule. DHS believes                Congress intends that an applicant for a visa be
                                                                                                        that the nexus between likelihood of                   excluded who is without sufficient funds to support
                                              assistance provided under [SNAP]                                                                                 himself or herself, or who has no one under any
                                              should be considered in making a                          becoming public charge at any time in                  obligation to support him, and whose chances of
                                              public charge determination.’’                            the future, the receipt of public benefits,            becoming self-supporting decreases as time passes,
                                              Commenters indicated that in the                          and self-sufficiency, as described and                 and that the respondents’ receipt of assistance for
                                                                                                        explained in the NPRM,322 is consistent                approximately three years clearly put them into the
                                              NPRM, DHS ‘‘dismissed all of this                                                                                confines of the public charge inadmissibility
                                              expertise, stating ipse dixit that such                   with Congress’ intent 323 in enacting the              ground); see also Matter of Harutunian, 14 I&N Dec.
                                              input from the federal agencies that                                                                             583 (Reg’l Comm’r 1974) (The words ‘‘public
                                                                                                           321 See Inadmissibility on Public Charge Grounds,   charge’’ had their ordinary meaning, that is to say,
                                              actually administer these programs                        83 FR 51114, 51133 (proposed Oct. 10, 2018).           a money charge upon or an expense to the public
                                                                                                           322 See Inadmissibility on Public Charge Grounds,   for support and care, the alien being destitute); see
                                              been superseded by multiple revisions to the public       83 FR 51114, 51157–58 (proposed Oct. 10, 2018).        generally cases cited in Inadmissibility on Public
khammond on DSKBBV9HB2PROD with RULES2




                                              charge statute, including a revision in 1996 that            323 As outlined in the NPRM, legislative history    Charge Grounds, 83 FR 51114, 51157–58 (proposed
                                              specifically called for analysis of the alien’s assets,   suggests the link between public charge and the        Oct. 10, 2018).
                                              resources, and skills.                                    receipt of public benefits. For example, in the 1950     325 See Inadmissibility on Public Charge Grounds,
                                                318 See Ex parte Hosaye Skaguchi, 277 F. 913 (9th
                                                                                                        Senate Judiciary Committee report, preceding the       83 FR 51114, 51157–51158 (proposed Oct. 10,
                                              Cir. 1922).                                               passage of the 1952 Act, concerns were raised about    2018).
                                                319 See Ex parte Hosaye Skaguchi, 277 F. 913, 916                                                                326 See Inadmissibility on Public Charge Grounds,
                                                                                                        aliens receiving old age assistance. See
                                              (9th Cir. 1922).                                          Inadmissibility on Public Charge Grounds, 83 FR        83 FR 51114, 51157–51158 (proposed Oct. 10,
                                                320 See Inadmissibility on Public Charge Grounds,       51114, 51157 (proposed Oct. 10, 2018). Debates on      2018).
                                              83 FR 51114, 51163 (proposed Oct. 10, 2018).              public charge prior to Congress’ passage of IIRIRA       327 See 8 CFR 212.21(b).




                                         VerDate Sep<11>2014    21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00061   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                           Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.238 Page 62 of 218
                                              41352            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              alone, without consideration of the                     as an assessment whether, at some                     approach to ‘‘likely at any time to
                                              other factors, would not establish future               separate point in the future, an alien                become a public charge’’ departs from
                                              likelihood of becoming a public charge.                 who is likely to become a public charge               the plain meaning of the phrase, ‘‘likely
                                              DHS further agrees with the commenters                  will later become self-sufficient. With               to become a public charge’’ in the INA,
                                              that under this new framework, the                      this rulemaking, DHS is implementing                  unnecessarily discarding long-standing
                                              number of aliens being found                            the public charge ground of                           and well-developed fairness; relies on
                                              inadmissible based on the public charge                 inadmissibility and seeking to better                 an inaccurate measure to predict
                                              ground will likely increase.                            ensure that those who are seeking                     whether an individual is likely to
                                                 Comment: Commenters objected to                      admission to the United States and                    become a public charge; will eviscerate
                                              the proposed rule because it equates                    adjustment of status, as well as those                the totality of circumstances standard; is
                                              receipt of benefits with the lack of self-              seeking extension of stay or change of                inefficient; not cost effective; and
                                              sufficiency. Others stated that the                     status, are self-sufficient, so that they do          negatively impacts applicants, the
                                              receipt of public benefits is not an                    not need public benefits to become self-              agency, and the economy.328 The
                                              indicator of a person’s incapacity for                  sufficient.                                           commenter also questioned the focus on
                                              self-sufficiency, but helps individuals to                 Comment: Some commenters                           public benefits, indicating the case law
                                              become self-sufficient. Many                            provided input on the temporary nature                was based on being ‘‘dependent on
                                              commenters expressed concern with the                   of public benefits as they relate to future           support’’ rather than focused on the
                                              expansion of the public charge                          self-sufficiency. Commenters expressed                likelihood of receiving a benefit that
                                              definition to include not just those                    a belief the rule’s core assumption was               costs the government some amount of
                                              primarily depending on cash benefits,                   that people dependent on the                          money. The commenter said changing
                                              but also individuals who use basic                      Government for subsistence will remain                the standard will deter immigrants from
                                              needs programs to supplement their                      that way indefinitely.                                pursuing expensive adjustment of status
                                              earnings or need short-term help. Some                     Response: DHS disagrees that the rule              applications if they fear they will be
                                              commenters stated that immigrant                        inherently assumes that people who rely
                                                                                                                                                            denied, thus forfeiting the
                                              women already face a heightened risk of                 in the government for assistance rather
                                                                                                                                                            corresponding employment
                                              economic insecurity, discrimination,                    than relying on their own capabilities
                                                                                                                                                            authorization that permits access to
                                              and disproportionate responsibility for                 and the resources of their families,
                                                                                                                                                            better-paying jobs unavailable to
                                              caregiving, and that participating in                   sponsors, and private organizations will
                                                                                                                                                            unauthorized workers. The commenter
                                              benefit programs is important to their                  remain that way indefinitely. As noted
                                                                                                                                                            concluded that such a result thwarts the
                                              ability to support themselves and their                 above, neither section 212(a)(4) of the
                                                                                                                                                            purported self-sufficiency goals of the
                                              children. A commenter stated that many                  Act, 8 U.S.C. 1182(a)(4), nor this final
                                                                                                                                                            proposed rule.
                                              open jobs require specific training that                rule, assess whether an alien subject to
                                              can be provided through community                       the public charge ground of                              Response: DHS disagrees with the
                                              colleges, and in order to obtain the                    inadmissibility will remain a public                  commenters’ assessment. As outlined in
                                              education to become a contributing                      charge indefinitely. Rather, the statute              the NPRM, the approach suggested by
                                              member of society, some immigrants                      and the rule assess whether an alien is               INS in the 1999 NPRM and the 1999
                                              draw on public benefits for a short                     likely at any time in the future to                   Interim Field Guidance does not
                                              period of time to enable them to                        become a public charge. An alien may                  preclude DHS from suggesting a
                                              complete their studies.                                 be likely in the future to become a                   different approach. As DHS laid out in
                                                 Response: DHS understands that                       public charge in the future without                   the NPRM, DHS’s interpretation is
                                              individuals, including immigrant                        remaining a public charge indefinitely.               consistent with the statutory wording
                                              women and their families, as well as                    For example, a person could receive                   which requires a public charge
                                              students, may supplement their income                   Medicaid for a number of years and then               assessment that is prospective in nature,
                                              with public benefits, such as basic                     obtain employment that provides health                and made at the time of the application
                                              needs programs, because they may                        insurance, avoiding the further need for              for a visa, admission, or adjustment of
                                              require short-term help, and that the                   Medicaid.                                             status.’’ 329 DHS understands that
                                              goal of these benefits assists them to                     Comment: A commenter stated that                   certain individuals present in the
                                              become self-sufficient in the short- and,               changing the standard from ‘‘primarily                United States may be impacted by this
                                              eventually long-term. DHS also                          dependent’’ upon cash assistance to                   rule, and therefore hesitant to apply for
                                              acknowledges that certain individuals                   ‘‘likely at any time in the future to                 adjustment of status. However, given the
                                              who are depending on public benefits                    receive one or more public benefits’’                 limited number of aliens present in the
                                              may choose to disenroll because of this                 will cause an individual to risk his or               United States eligible for public benefits
                                              rulemaking. However, the goals of                       her immigration status when enrolling                 under PRWORA, DHS does not believe
                                              public benefits programs and the public                 in specific programs. The commenter                   that the impact is as extensive as alleged
                                              charge ground of inadmissibility are not                stated that this is problematic in part               by the commenters. Finally, as
                                              the same. The public charge                             because aliens enroll in such programs                explained in the NPRM, the receipt of
                                              inadmissibility provision is not                        consistent with government policy, and                public benefits does not automatically
                                              intended to ensure that aliens can                      sometimes with the Government’s                       render an alien inadmissible based on
                                              become self-sufficient; in fact, Congress               encouragement. Another commenter                      public charge; the determination is
                                              specifically articulated policy goals in                stated that the INA includes the phrase               always based on the totality of the
                                              PRWORA that provided that                               ‘‘likely to become a public charge’’ but              alien’s circumstances.
                                                                                                      the proposed rule ‘‘defines ‘public’ and
khammond on DSKBBV9HB2PROD with RULES2




                                              government welfare programs should
                                              not be an incentive for aliens to                       ‘charge’ as separate words, disconnected                328 The commenter also indicates that the

                                              immigrate to the United States and that                 from each other or from the fact that the             approach is inefficient, not cost effective, and
                                              aliens inside the United States are                     phrase also requires a likelihood that                negatively impact applicants, the agency and the
                                              expected to be self-sufficient.                         the person ‘become’ a public charge, as               economy.
                                                                                                                                                              329 DHS notes the statutory wording includes the
                                              Correspondingly, DHS’s assessment of                    opposed to a likelihood that he or she                wording ‘‘at any time’’—the commenter omitted the
                                              whether an alien is likely at any time to               will engage in a specific act.’’ The                  language when asserting that the interpretation is
                                              become a public charge is not the same                  commenter indicated that the proposed                 not consistent with the plain wording of the statute.



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00062   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.239 Page 63 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                      41353

                                                 Comment: Several commenters                          admission, or adjustment of status, not               whole. DHS does not dispute these
                                              provided feedback on the comparison                     U.S. citizens. The purpose of this rule               positive impacts of public benefits on an
                                              between public benefits used by non-                    is to better ensure that aliens who enter             individual’s long-term self-sufficiency,
                                              citizens and native-born residents. A                   the United States or remain in the                    or the importance of these programs and
                                              commenter stated that a study                           United States are self-sufficient.                    their goals, including the integration of
                                              concluded that non-citizen households                      Statistics on the use of public benefits           immigrants. DHS also does not dispute
                                              have much higher use of food programs,                  by non-citizens compared to the use of                that benefits programs may produce
                                              Medicaid and cash programs compared                     citizens are not indicative of an                     more equal opportunities and provide
                                              to households headed by native-born                     individual alien’s self-sufficiency. Even             humanitarian support, and does not
                                              citizens and therefore, a reform of the                 though the use of public benefits by                  intend to in any way diminish these
                                              public charge doctrine is needed. Other                 noncitizens may be lower than the                     opportunities. DHS, however, is
                                              commenters stated, providing statistics                 native-born population for a given                    implementing the congressional
                                              in support, that immigrants access                      benefit, an alien may still qualify and               mandate to assess a prospective
                                              benefits for which they are eligible at a               receive public benefits in the future                 immigrant’s likelihood of becoming a
                                              far lower rate than native-born                         based on his or her particular                        public charge in the future based on the
                                              residents, suggesting that access to                    circumstances and therefore may be                    criteria that Congress put into place. As
                                              public benefits does not make                           likely to become a public charge.                     previously indicated, the INA does not
                                              immigrants more of a public charge than                 Similarly, it is immaterial whether the               aim to achieve the same goals as public
                                              native-born residents.                                  definition of ‘‘public charge’’ in the rule           assistance programs; in fact, Congress
                                                 A commenter stated that if the public                would affect one in twenty U.S. citizens              specifically articulated policy goals in
                                              charge rule were applied to native born                 or one in three. The relevant question is             PRWORA that provided that
                                              citizens, it would exclude one in three                 whether the rule’s definition of public               government welfare programs should
                                              U.S. born citizens, whereas the current                 charge is consistent with the statute.                not be an incentive for immigrants and
                                              rule would exclude one in twenty.                       DHS believes that it is consistent with               that immigrants are expected to be self-
                                              Similarly, another commenter indicated                  the statute.                                          sufficient. Correspondingly, DHS’s
                                              that the definition would mean that                        Comment: Commenters stated that                    assessment of whether an alien is likely
                                              most native-born, working-class U.S.                    immigrants use public benefits to escape              to become a public charge is not the
                                              citizens are or have been public charges                the poverty cycle, using benefits as a                same as an assessment of whether an
                                              and that substantial numbers of middle-                 ladder to prevent them from becoming                  alien is currently a public charge or
                                              class Americans are or have been public                 public charges. Other commenters                      whether, at some separate point in the
                                              charges. A commenter stated that                        stated that the rule is self-defeating,               future, an alien who is likely to become
                                              according to the MPI’s recent analysis,                 because although DHS prefers self-                    a public charge will later become self-
                                              about 69 percent of recent lawful                       sufficient families and individuals, the              sufficient.
                                              permanent residents have at least one                   proposed rule dissuades individuals                      Comment: Some commenters
                                              factor that would count against them                    from using public benefits in order to                emphasized not just the self-sufficiency
                                              under the new rule, as opposed to just                  become self-sufficient and thus                       of the immigrants that use public
                                              three percent of noncitizens who make                   enhances financial barriers. Many                     benefits or programs, but their
                                              use of cash benefits under the existing                 commenters said that those eligible for               contributions to society as a whole. A
                                              standard.                                               benefits are entitled to avail themselves             few commenters stated that providing
                                                 Response: The proposed rule’s                        of government benefits and should be                  support to families is a necessary facet
                                              analysis of public benefits receipt                     able to do so without shame or guilt.                 of our economic system and recipients
                                              among citizens and noncitizens was                      Commenters stated that when eligible                  provide more to communities than the
                                              meant to inform public understanding                    individuals receive such benefits, the                aid they receive. A commenter stated
                                              of the proposal. DHS need not resolve                   outcomes are frequently better for the                that a study in Arizona found that
                                              competing claims regarding the rates of                 United States and the economy. Several                immigrants generate $2.4 billion in tax
                                              public benefits use by various                          commenters stated that the United                     revenue, which is more than the $1.4
                                              populations, because the primary basis                  States has always been open to those                  billion in benefits they used. A few
                                              for the NPRM is a revised interpretation                who needed assistance, and given that                 commenters stated that broadening the
                                              of the term public charge, as informed                  that this country was founded on a                    definition of public charge ignores the
                                              by the statement of congressional policy                nation of immigrants, a commenter                     work, taxes, and other contributions
                                              in PRWORA. The proposal did not rest                    indicated that it was the Government’s                immigrants are making to their
                                              on a specific level of public benefits use              responsibility to create policies that                communities, and makes a ‘‘false,
                                              by particular categories of individuals or              reflect the values of equal opportunity               negative comparison between
                                              households.                                             and humanitarian support. Another                     immigrants’ drain on public resources
                                                 DHS notes, however, that the analysis                commenter indicated that even under                   compared to other Americans’ use.’’ A
                                              in the NPRM included only a limited                     existing policy, the United States has                few commenters said a ‘‘public charge’’
                                              number of programs, and did not                         always integrated immigrants                          is not a person who uses government
                                              assume that eligibility for public                      sufficiently, such that they become self-             services that are funded via taxes which
                                              benefits necessarily meant enrollment.                  sufficient and contributing members of                immigrants are expected to pay
                                              Furthermore, the analysis concerned use                 U.S. society.                                         throughout their lifetime. Commenters
                                              by individuals and not households.                         Response: With this public charge                  also indicated that tying public benefits
                                                 Additionally, this rulemaking does                   inadmissibility rule, DHS neither seeks
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                            to the public charge definition is not
                                              not apply to U.S. citizens. Even though                 to stigmatize receipt of public benefits              appropriate as the foreign national is
                                              some U.S. citizens would fall under the                 nor seeks to preclude an individual                   working, paying taxes, and contributing
                                              receipt threshold in the public charge                  from seeking public benefits. DHS                     to the welfare of the United States and
                                              definition, this fact is not relevant for               appreciates the input on the effect of                is entitled to public benefits.
                                              the purposes of this rule, as the public                public benefits payments and the role                    Response: DHS appreciates the
                                              charge ground of inadmissibility applies                these benefits play in becoming self-                 commenters’ input. DHS did not,
                                              to aliens who are seeking a visa,                       sufficient, and on the economy as a                   however, make any changes to the


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00063   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                 Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.240 Page 64 of 218
                                              41354            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              public charge definition based on these                 rule, DHS has a separate definition for               benefits for a substantial component of
                                              comments. DHS recognizes the                            public charge and public benefits. In                 their support and care can be reasonably
                                              contributions foreign nationals have                    this final rule, DHS has also provided a              viewed as being a public charge.’’ 334
                                              made to American society as a whole                     more detailed definition for ‘‘likely at              But in justifying the thresholds, DHS
                                              and to their communities. However,                      any time to become a public charge.’’ 330             wrote that it ‘‘believes that receipt of
                                              with this rulemaking, DHS seeks to                      DHS believes that the framework and                   such benefits, even in a relatively small
                                              better enforce the grounds of                           separate definitions provided with this               amount or for a relatively short duration
                                              inadmissibility to ensure that those                    final rule sufficiently permit its officers           would in many cases be sufficient to
                                              seeking admission to the United States                  to make sound and reasonable public                   render a person a public charge.’’ 335
                                              are self-sufficient, i.e., rely on their own            charge inadmissibility determinations,                Another commenter stated that some
                                              capabilities and the resources of their                 as intended by Congress.                              households may be self-sufficient and
                                              family, sponsors, and private                              Comment: A commenter stated that                   capable of meeting their basic needs
                                              organizations.                                          DHS’s statutory interpretation of                     without public benefits, but nonetheless
                                                 Finally, DHS disagrees with the                      ‘‘public charge’’ is flawed. The                      enroll in such benefits to supplement
                                              commenters who stated that tying                        commenter noted that in the proposed                  available resources.
                                              public benefits to the public charge                    rule DHS stated that its proposed                        Response: DHS disagrees with the
                                              definition is not appropriate for aliens                definition of public charge was                       commenter that Merriam-Webster’s
                                              who are working, paying taxes, and                      consistent with various dictionary                    definition of ‘‘support’’ compels DHS to
                                              contributing to the welfare of the United               definitions of public charge, including               abandon the policy proposed in the
                                              States and entitled to public benefits.                 the current edition of the Merriam-                   NPRM.336 The commenter is correct that
                                              Simply because an alien is working,                     Webster Dictionary, which defines                     some of Merriam-Webster’s definitions
                                              paying taxes and contributing to the                    public charge simply as ‘‘one that is                 of ‘‘support’’ reference paying the costs
                                              welfare of the United States does not                   supported at public expense.’’ 331 The                of another, or providing a basis for the
                                              guarantee an alien’s self-sufficiency now               commenter stated that DHS’s                           existence or subsistence of another.
                                              or in the future.                                       interpretation is flawed, because DHS                 Other definitions of ‘‘support’’ in the
                                                 Again, an individual may provide                     failed to define the term ‘‘support.’’ The            same dictionary do not specify a degree
                                              significant benefits to their                           commenter stated that ‘‘looking to the                of assistance (for instance, Merriam-
                                              communities, including to the tax base,                 Merriam-Webster Dictionary, which is                  Webster’s also defines support as
                                              but nonetheless be a public charge. With                the dictionary favored by the Supreme                 ‘‘assist, help’’).337
                                              this rulemaking, DHS seeks to ensure                    Court, ‘support’ is defined as ‘pay[ing]                 But, the public benefits designated
                                              that those coming to the United States                  the cost of’ or ‘provid[ing] a basis for the          under this rule are specifically designed
                                              are self-sufficient and not dependent on                existence or subsistence of.’’’ 332 The               for the Government to pay the costs of
                                              the government for subsistence now or                   commenter further stated that, in turn,               the beneficiary with respect to basic
                                              in the future, even if they are currently               ‘‘one who is ‘supported at the public                 necessities, i.e., to provide a basis for
                                              contributing to the tax base.                           expense’ must be having needs met                     the beneficiary’s subsistence. This is the
                                              Furthermore, the public charge                          entirely or at least nearly entirely by the           case with respect to cash benefits for
                                              assessment is an assessment based on                    government.’’ Therefore, the commenter                income maintenance, Medicaid, SNAP,
                                              the individual’s facts and                              concluded, DHS failed to provide a                    and all other designated benefits. DHS
                                              circumstances; the greater the taxable                  justification for how DHS’s proposal                  believes that its rule is consistent with
                                              income and other resources, the more                    with its low thresholds for benefit use               all of the aforementioned definitions of
                                              likely an individual is self-sufficient,                comports with that definition. Another                ‘‘support’’ and especially with the
                                              and the less likely he or she is to                     commenter cited to various dictionary                 definition of ‘‘public charge’’ as ‘‘one
                                              become a public charge. DHS                             definitions of ‘‘charge’’ to support the              that is supported at public expense.’’ 338
                                              encourages all applicants to bring                      proposition that the term ‘‘public                    And for substantially the same reasons,
                                              forward any factors and circumstances                   charge’’ means a person with a very                   DHS believes that its rule is broadly
                                              they believe are relevant to their                      high level of dependence on the                       consistent with the 1828 Webster’s
                                              adjudication of public charge.                          government. For instance, the                         Dictionary definition of the term
                                                 Comment: A commenter suggested                                                                             ‘‘charge,’’ as well. For instance, the
                                                                                                      commenter cited the 1828 edition of
                                              that DHS more clearly separate the                                                                            definition cited by the commenter
                                                                                                      Webster’s Dictionary, which defined
                                              definition of public charge from the                                                                          provides an example of appropriate
                                                                                                      ‘‘charge’’ as ‘‘The person or thing
                                              predictive process by moving any                                                                              usage: ‘‘Thus the people of a parish are
                                                                                                      committed to another’s [sic] custody,
                                              predictive language, along with any
                                                                                                      care or management; a trust.’’ 333
                                              thresholds based on predictive value,                                                                            334 Inadmissibility on Public Charge Grounds, 83
                                                                                                         A commenter also stated that DHS’s
                                              from the definitions in 8 CFR 212 and                                                                         FR 51114, 51158 (proposed Oct. 10, 2018).
                                                                                                      proposed statutory interpretation is at
                                              214 to a separate section listing factors                                                                        335 Inadmissibility on Public Charge Grounds, 83
                                                                                                      odds with how DHS justified the                       FR 51114, 51164 (proposed Oct. 10, 2018).
                                              to be considered as part of the public
                                                                                                      proposed thresholds for public benefits                  336 In particular, DHS also disagrees with the
                                              charge inadmissibility determination.
                                                                                                      use. The commenter explained in                       commenter who indicated that DHS’s citing to the
                                              The commenter stated that this would                                                                          1990 edition of Black’s Law Dictionary
                                                                                                      defining ‘‘public charge,’’ DHS wrote
                                              provide a clear separation between the                                                                        inappropriate because PRWORA redefined the term
                                                                                                      that an individual ‘‘who receives public
                                              question of what is a public charge, and                                                                      public charge. As explained throughout the NPRM
                                              whether a person is likely to become a                                                                        and this final rule, PRWORA restricted access for
                                                                                                        330 See generally 8 CFR 212.21.                     aliens to certain benefits but did not define public
khammond on DSKBBV9HB2PROD with RULES2




                                              public charge.                                            331 Inadmissibility on Public Charge Grounds, 83    benefits.
                                                 Response: With respect to the                        FR 51114, 51158 (proposed Oct. 10, 2018).                337 See Merriam-Webster Online Dictionary,
                                              commenter’s suggestion to more clearly                    332 Merriam-Webster, definition of ‘‘support,’’     Definition of Support, https://www.merriam-
                                              distinguish between the definition of                   available at https://www.merriam-webster.com/         webster.com/dictionary/support (last visited July
                                              ‘‘public charge’’ and the prospective                   dictionary/supported (last visited July 26, 2019).    26, 2019).
                                                                                                        333 Webster’s Dictionary 1828 Online Edition,          338 Merriam-Webster Online Dictionary,
                                              public charge inadmissibility                           definition of ‘‘charge,’’ available at http://        Definition of Public Charge, https://
                                              determination, DHS notes that as                        webstersdictionary1828.com/Dictionary/charge (last    www.merriamwebster.com/dictionary/
                                              proposed, and as codified in this final                 visited July 26, 2019).                               public%20charge (last visited July 8, 2019).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00064   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19              PageID.241 Page 65 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                 41355

                                              called the ministers [sic] charge.’’ Just as            confirms that the DHS has set the                     rejection of the proposed definitions of
                                              a parishioner can be a ‘‘charge’’ of                    threshold for ‘‘self-sufficiency’’—or                 public charge and means-tested public
                                              minister without being entrusted                        ‘‘public charge’’—in an unreasonable                  benefit meant that Congress retained the
                                              entirely to their care, a person can be a               way and too high. The commenter                       longstanding meaning of public charge
                                              ‘‘charge’’ of the public if he or she relies            stated that in setting the salary levels for          as being primarily dependent on the
                                              on public benefits to meet basic needs.                 members of the U.S. military, Congress                government for subsistence.343
                                                 Regardless, DHS does not believe that                has determined that the salary levels are                A commenter questioned DHS’s
                                              isolated definitions of ‘‘support’’ or the              sufficient to render our servicemembers               assertion that the proposed definition of
                                              word ‘‘charge’’ standing alone                          ‘‘self-sufficient,’’ and therefore the rule           public charge reflects Congress’s intent
                                              conclusively determine the possible                     conflicts with this determination. The                to have aliens be self-sufficient and not
                                              range of definitions for the term, public               commenter further stated that                         reliant on the government for assistance.
                                              charge; neither term standing alone is                  employment as an active-duty member                   The commenter indicated that the INA
                                              used in section 212(a)(4) of the Act, 8                 of the U.S. military has long been                    does not mention self-sufficiency and
                                              U.S.C. 1182(a)(4), and neither term,                    viewed as an honorable, stable job that               does not list it as a criterion for avoiding
                                              standing alone, is used in the definition               provides a gateway for all individuals in             a finding of inadmissibility under
                                              of ‘‘public charge’’ or ‘‘public benefit’’              this country—regardless of race,                      public charge. Several commenters
                                              in this rule. DHS disagrees with the                    economic background, social class, or                 stated that the rule would drastically
                                              comment that the reference to                           other forms of difference—to succeed in               increase the scope of who would be
                                              ‘‘substantial component’’ 339 makes the                 life. The commenter stated that the                   considered a public charge to include
                                              statutory interpretation in the NPRM                    answer is not to exempt active-duty                   people who use a much wider range of
                                              inconsistent with the justification which               servicemembers from the ‘‘public                      benefits and not just those who are
                                              references a ‘‘relatively small                         charge’’ regulation, but to embrace a                 primarily dependent on the government
                                              amount.’’ 340 The reference to                          reasonable definition of ‘‘public charge’’            for subsistence. A few commenters
                                              ‘‘substantial component’’ was part of a                 so that active-duty servicemembers are                stated that the proposed rule’s
                                              summary of dictionary definitions and                   not rendered ‘‘public charges.’’                      definition of public charge would
                                              not the basis for the definition of public                 Response: Contrary to the                          equate occasional or temporary use of
                                              charge.341 Nonetheless, as discussed                    commenter’s arguments, to the best of                 benefits and services with primary
                                              elsewhere in this rule, DHS has revised                 DHS’s knowledge there is no indication                reliance on benefits. A commenter
                                              8 CFR 212.22 to limit public charge                     that Congress considered the public                   agreed with the current standard, in that
                                              determinations to benefits received for                 charge ground of inadmissibility when                 it does not penalize individuals from
                                              12 months in a 36-month period and is                   it created the military compensation                  accepting all of the forms of support
                                              not considering the value of the amount                 structure, or that the levels of pay                  encompassed within this rule. A
                                              of benefits received. Finally, DHS rejects              afforded to active duty servicemembers                commenter, in considering only primary
                                              the contention that an alien is not a                   are always adequate to ensure that                    dependence on public benefits as the
                                              public charge if the alien does not                     servicemembers and their families will                degree of dependency required to
                                              ‘‘need’’ the designated benefits that he                be self-sufficient for purposes of our                sustain a public charge finding, stated
                                              or she or receives. DHS’s view is that an               immigration laws. In the NPRM, DHS                    that the standard provides clear and
                                              alien, who receives designated benefits                 recognized that as a consequence of the               effective guidelines for adjudicators and
                                              under this rule for the specific duration,              unique compensation and tax structure                 applicants without endangering the
                                              is a public charge, whether he or she                                                                         lives of immigrant families and children
                                                                                                      afforded by Congress to aliens enlisting
                                              needs those benefits or not.                                                                                  in this country.
                                                                                                      for military service, some active duty
                                                 Comment: A commenter stated that                                                                              Response: As noted above, although
                                              DHS should not have cited to the 1990                   alien servicemembers, as well as their                the INA does not mention self-
                                              Black’s Law Dictionary’s definition of                  spouses and children, as defined in                   sufficiency in the context of section
                                              ‘‘public charge,’’ because the edition is               section 101(b) of the Act, 8 U.S.C.
                                              out of date and was written pre-                        1101(b), may rely on SNAP and other                      343 The commenter indicated that during the

                                              PRWORA.                                                 listed public benefits.342 DHS included               debates leading up to IIRIRA, Congress stripped the
                                                 Response: In its NPRM, DHS was                       a provision for these individuals, as                 bill of a provision defining public charge as a
                                                                                                      reflected in the proposed rule and as                 noncitizen who uses ‘‘means-tested, public
                                              attempting to provide a historical                                                                            benefits,’’ meaning ‘‘any public benefit (including
                                              review of the term public charge as                     discussed later in this preamble.                     cash, medical, housing, food, and social services)
                                              defined in various reference materials.                                                                       . . . in which eligibility of an individual,
                                                                                                      a. Threshold Standard                                 household, or family eligibility unit for such benefit
                                              The 1990 edition would have preceded                                                                          or the amount of such benefit, or both are
                                              the IIRIRA amendments by only six                       ‘‘Primarily dependent’’ Based on Cash                 determined on the basis of income, resources, or
                                              years.                                                  Public Benefit Receipt or Long-Term                   financial need of the individual household, or
                                                 Comment: A commenter stated that                     Institutionalization at Government                    unit.’’ See H.R. Rep. No. 104–208, at 144 (Sept. 24,
                                                                                                      Expense’’                                             1996) (sec. 551 of H.R. 2202, proposing 8 U.S.C.
                                              DHS’s recognition that active-duty U.S.                                                                       1183a(e)(defining ‘‘means-tested public benefit’’);
                                              servicemembers would qualify as                           Comment: Commenters indicated that                  see id. at 138 (sec. 532 of H.R. 2202, proposing 8
                                              ‘‘public charges’’ under the plain terms                DHS, through regulation, cannot                       U.S.C. 1251(a)(5)(C)(99), (D) (defining term ‘‘public
                                              of the proposed rule is proof positive                                                                        charge’’ [to] include[] any alien who receives . . .
                                                                                                      institute a definition that Congress had              means-tested public benefits’); H.R. Rep. No. 104–
                                              that the proposal is bad policy. The                    already squarely rejected. The                        863, at 564, 690–91 (Sept. 28, 1996) (absence of sec.
                                              commenter stated that the exclusion of                  commenters noted that Congress, as part               532 from prior H.R. 2202); see 142 Cong. Rec. 25868
                                              public benefits received by
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      of IIRIRA debates, had rejected a                     (Sept. 28, 1996) (noting that sec 532 was stricken
                                              servicemembers and their families                                                                             and that proposed subsection (e) to INA section
                                                                                                      proposal that would have defined a                    213A definition ‘‘Federal means-tested public
                                                                                                      public charge as a person who receives                benefit’’ was also stricken). Instead, the commenter
                                                339 Inadmissibility on Public Charge Grounds, 83
                                                                                                      means-tested public benefits. The                     stated, IIRIRA retained the term’s longstanding
                                              FR 51114, 51158 (proposed Oct. 10, 2018).                                                                     meaning of primary dependence on the government
                                                340 Inadmissibility on Public Charge Grounds, 83      commenters indicated that Congress’                   for subsistence. The commenter further stated that
                                              FR 51114, 51164 (proposed Oct. 10, 2018).                                                                     Congress’ rejection of the proposed provision was
                                                341 Inadmissibility on Public Charge Grounds, 83        342 Inadmissibility on Public Charge Grounds, 83    an express political choice to ensure that IIRIRA’s
                                              FR 51114, 51158 (proposed Oct. 10, 2018).               FR 51114, 51173 (proposed Oct. 10, 2018).             passage, and not a clerical change.



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00065   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19              PageID.242 Page 66 of 218
                                              41356            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              212(a)(4) of the Act, 8 U.S.C. 1182(a)(4),              from adopting a similar definition                       primarily dependent on the government,
                                              DHS believes that there is a strong                     now.349 Rather, DHS views Congress’                      as a policy matter, does not go far
                                              connection between the self-sufficiency                 failure to define ‘‘public charge’’ by                   enough in enforcing this ground of
                                              policy statements elsewhere in Title 8 of               statute as an affirmation of what the                    inadmissibility.
                                              the United States Code (even if not                     Senate Judiciary Committee                                  Given that the statute and case law do
                                              codified in the INA itself) at 8 U.S.C.                 acknowledged over 50 years ago, i.e.,                    not prescribe the type or extent of
                                              1601 and the public charge                              that the meaning of public charge has                    public benefit receipt that makes an
                                              inadmissibility language in section                     been left to the judgment and                            alien a public charge, DHS believes that
                                              212(a)(4) of the Act, 8 U.S.C. 1182(a)(4),              interpretation of administrative officials               benefits designated in this rule are
                                              which were enacted within a month of                    and the courts. More specifically, that                  directly relevant to public charge
                                              each other.344 Of particular significance               committee found that the determination                   inadmissibility determinations. These
                                              and just prior to the passage of the                    whether the alien is a public charge or                  enumerated public benefits are directed
                                              revised public charge inadmissibility                   is likely to become a public charge                      toward meeting the basic necessities of
                                              ground in IIRIRA, conference managers                   should rest within the discretion of                     life through the provision of food and
                                              noted that the implementing section                     immigration officers, because the                        nutrition, housing, and healthcare.354
                                              ‘‘amends INA section 212(a)(4) to                       elements constituting public charge are                  This basic fact is underscored by the
                                              expand the public charge ground of                      so varied.350 If Congress had wanted to                  many comments identifying significant
                                              inadmissibility. Aliens have been                       conclusively define the term public                      consequences for individuals who
                                              excludable if likely to become public                   charge as ‘‘primarily dependent,’’ it                    decide to disenroll from these benefits.
                                              charges since 1882. Self-reliance is one                could have done so.351 DHS also notes                    Ultimately, the public charge ground of
                                              of the most fundamental principles of                   that courts that have examined public                    inadmissibility is targeted to individuals
                                              immigration law.’’ 345 Previous House                   charge have generally explained public                   who, in the absence of government
                                              and Senate Judiciary Committee reports                  charge in the context of dependence or                   assistance, would lack the basic
                                              included similar statements addressing                  reliance on the public for support                       necessities of life. DHS acknowledges
                                              self-sufficiency and receipt of public                  without elaborating on the degree of                     that this rule constitutes a change that
                                              benefits in the context of public                       dependence or reliance required to be a                  will have a practical impact on aliens
                                              charge.346                                              public charge.352                                        covered by this rule; however, it views
                                                 Furthermore, DHS disagrees that                         As discussed in the NPRM,353 DHS                      the current policy as unduly restrictive
                                              either congressional actions leading up                 believes that the primary dependence                     in terms of which benefits are
                                              to IIRIRA or years of precedent mandate                 definition constitutes one permissible,                  considered for public charge
                                              the adoption of the primarily dependent                 but non-exclusive way of establishing a                  inadmissibility. Therefore, expanding
                                              standard. As explained in the NPRM,                     bright line for considering public benefit               the list of public benefits to include a
                                              the statute does not expressly prescribe                receipt relative to a public charge                      broader list of public benefits that
                                              a single method to define the level, type,              determination. Because Congress                          satisfy basic living needs as a policy
                                              or duration of public benefit receipt                   already identified certain classes of                    matter better enforces this ground of
                                              necessary to determine whether an alien                 aliens, including those who are                          inadmissibility.
                                              is a public charge or is likely at any time             particularly vulnerable, and has                            Equally important, given that the
                                              to become a public charge.347 DHS does                  exempted or authorized DHS to exempt                     statute and case law do not prescribe the
                                              not interpret the fact that Congress did                them from the public charge ground of                    degree or duration of public benefit
                                              not define public charge as ‘‘any alien                                                                          receipt that make an alien a public
                                                                                                      inadmissibility, DHS believes that with
                                              who receives [means-tested public]                                                                               charge, DHS has determined that it is
                                                                                                      respect to other aliens not similarly
                                              benefits for an aggregate period of at                                                                           permissible to adopt a threshold other
                                                                                                      protected, the current approach of
                                              least 12 months’’ prior to enactment of                                                                          than the primarily dependent standard.
                                                                                                      excluding receipt of non-cash benefits
                                              IIRIRA 348 as meaning DHS is precluded                                                                           In its annual reports to Congress on
                                                                                                      and only finding to be inadmissible
                                                                                                      individuals who are likely to become                     welfare indicators and risk factors, HHS
                                                 344 See Public Law 104–193, section 400, 110 Stat.
                                                                                                                                                               explains that defining welfare
                                              2105, 2260 (Aug. 22, 1996) (enacting 8 U.S.C. 1601)                                                              dependence and developing consensus
                                              and Public Law 104–208, div. C, sec. 531, 110 Stat.     www.congress.gov/104/crpt/hrpt828/CRPT-
                                              3009–546, 3009–674 (Sept. 30, 1996) (amending           104hrpt828.pdf (last visited 5/9/2019).                  around a single measure of welfare
                                              INA section 212(a)(4), 8 U.S.C. 1182(a)(4)).               349 See Competitive Enterprise Inst. v. U.S. Dep’t    dependence are difficult and adopting
                                                 345 See United States. Cong. House. Committee on     of Transp., 863 F.3d 917 (D.C. Cir. 2017) (‘‘But         any definition of welfare dependence
                                              the Conference. Illegal Immigration Reform and          ‘Congressional inaction lacks persuasive
                                                                                                      significance because several equally tenable
                                                                                                                                                               has its limitations and represents a
                                              Immigrant Responsibility Act of 1996. 104th Cong.
                                              2nd Sess. H. Rpt. 828, at 240–241 (1996). https://      inferences may be drawn from such inaction,              choice of demarcation beyond which
                                              www.congress.gov/104/crpt/hrpt828/CRPT-                 including the inference that the existing legislation    someone is or will be considered
                                              104hrpt828.pdf (last visited 5/9/2019).                 already incorporated the offered change.’ ’’ (citing     dependent.355 In HHS’s efforts to
                                                 346 See United States. Cong. House. Committee on     Consumer Elecs. Ass’n v. FCC, 347 F.3d 291, 299
                                                                                                      n.4 (DC Cir. 2003) (quoting Pension Benefit Guar.
                                                                                                                                                               examine the range of dependence from
                                              the Judiciary. Immigration in the National Interest
                                              Act of 1995. 104th Cong. 2nd Sess. H. Rpt. 469, pt      Corp. v. LTV Corp., 4966 U.S. 633, 650 (1990))).         complete long-term dependence to total
                                              1, at 109 (1996). https://www.congress.gov/104/crpt/       350 See Inadmissibility on Public Charge Grounds,     self-sufficiency, HHS acknowledges that
                                              hrpt469/CRPT-104hrpt469-pt1.pdf (last visited           83 FR 51114, 51123 n.21 (proposed Oct. 10, 2018).
                                              5/9/2019). See also United States. Cong. Senate.        See also The 1950 Omnibus Report of the Senate              354 See Inadmissibility on Public Charge Grounds,
                                              Committee on the Judiciary. Immigration Control         Judiciary Committee, S. Rep. No. 81–1515, at 349         83 FR 51114, 51159 (proposed Oct. 10, 2018).
                                              and Financial Responsibility Act of 1996. 104th         (1950).                                                     355 See U.S. Dep’t of Health & Human Servs.,
                                              Cong. 2nd Sess. S. Rpt. 249, at 5–7 (1996). https://       351 See, e.g., Cyan, Inc. v. Beaver Cty. Emp. Ret.
                                                                                                                                                               Indicators of Welfare Dependence: Annual Report
khammond on DSKBBV9HB2PROD with RULES2




                                              www.congress.gov/104/crpt/srpt249/CRPT-                 Fund, 138 S. Ct. 1061, 1070 (2018) (explaining that,     to Congress, at Foreword and Chapter II (1997),
                                              104srpt249.pdf (last visited 5/9/2019.).                if Congress had wanted to deprive state courts of        available at https://aspe.hhs.gov/report/indicators-
                                                 347 See Inadmissibility on Public Charge Grounds,    jurisdiction over certain class actions, it could have   welfare-dependence-annual-report-congress-1997
                                              83 FR 51114, 51163–51164 (proposed Oct. 10,             easily done so by inserting a provision.).               (last visited July 26. 2019). See also U.S. Dep’t of
                                              2018).                                                     352 See Inadmissibility on Public Charge Grounds,
                                                                                                                                                               Health & Human Servs., Welfare Indicators and Risk
                                                 348 United States. Cong. House. Committee on the     83 FR 51158 (proposed Oct. 10, 2018).                    Factors, at I–2 (2015), available at https://
                                              Conference. Illegal Immigration Reform and                 353 See Inadmissibility on Public Charge Grounds,     aspe.hhs.gov/report/welfare-indicators-and-risk-
                                              Immigrant Responsibility Act of 1996. 104th Cong.       83 FR 51114, 51163–51164 (proposed Oct. 10,              factors-fourteenth-report-congress (last visited July
                                              2nd Sess. H. Rpt. 828, at 138 (1996). https://          2018).                                                   26. 2019).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00066   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                           Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.243 Page 67 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                        41357

                                              mere public benefit receipt is not a good               inability to achieve self-sufficiency; or             restrictive, and arbitrary. A commenter
                                              measure of dependence 356 but that:                     that the 15 percent threshold was unfair              also equated the threshold with having
                                              ‘‘Welfare dependence, like poverty, is a                and unnecessary in scope because the                  no threshold at all and stated that
                                              continuum, with variations in degree                    minimal financial support provided by                 noncitizens will be too afraid to apply
                                              and in duration.’’ 357 As HHS explains,                 federally funded benefits did not                     for benefits. Similarly, commenters
                                              an individual may be more or less                       promote dependency, but were a safety                 stated that the 15 percent threshold is
                                              dependent based the share of total                      net for vulnerable families and therefore             particularly low for immigrants living in
                                              resources derived from public benefits                  should not be linked to threats of                    areas with a high cost of living, for those
                                              or the amount of time over which the                    deportation.                                          receiving cash assistance, or for those
                                              individual depends on the public                           Commenters stated that DHS had                     receiving housing assistance, especially
                                              benefit. As HHS further elaborates, ‘‘A                 offered no basis for its use of 15 percent            in cities or states where the cost of
                                              summary measure of dependence . . .                     as the relevant benchmark for who is a                housing exceeds those detailed in the
                                              as an indicator for policy purposes must                public charge. Commenters also                        rule. Some commenters asserted that the
                                              have some fixed parameters that allow                   indicated that DHS’s own conclusory                   standard should be 50 percent of the
                                              one to determine [who] should be                        assumption that receipt of this level of              FPG, while other stated that DHS should
                                              counted as dependent, just as the                       funding represents a lack of self-                    conduct a sensitivity analysis
                                              poverty line defines who is poor under                  sufficiency was rebutted by the ample                 comparing the economic impacts of
                                              the official standard.’’ 358 In this context,           research showing that immigrants pay                  using a 15 percent of the FPG cutoff
                                              DHS has determined that it is                           more into the United States healthcare                versus a 50 percent of the FPG cutoff for
                                              permissible to adopt a uniform duration                 system than they take out and that most               benefits before determining the
                                              threshold so long as the threshold has                  immigrants pay taxes. This commenter                  threshold. A commenter stated that the
                                              fixed parameters to allow DHS to                        also indicated that DHS provided little               FPG have long been criticized for being
                                              determine who is considered a public                    to no guidance as to how DHS officials                inadequate and low—failing to take into
                                              charge. Accordingly, as explained                       would go about predicting a person’s                  account, for example, of geographical
                                              further below, DHS has defined ‘‘public                 future likelihood of receiving the                    variances in cost of living, as well as
                                              charge’’ in this final rule to mean a                   requisite amount of benefits and that the             expenses that are necessary to hold a job
                                              person who receives the designated                      use of a specific dollar benchmark belies             and to earn income (e.g., child care and
                                              benefits for more than 12 months in the                 the Department’s assurances that it will              transportation costs). The commenter
                                              aggregate in any 36-month period. This                  not consider prior receipt of benefits to             wrote that given these well-documented
                                              fixed standard will assist DHS to                       be the dispositive factor in public                   and critical flaws with the FPG, DHS’s
                                              determine which aliens are inadmissible                 charge determinations. Another                        proposed thresholds are particularly
                                              as likely to become a public charge at                  commenter indicated that DHS does not                 egregious.
                                              any time in the future based on the                     provide an explanation as to why the
                                                                                                      quantifiable amount of dependency was                    Many commenters provided examples
                                              totality of the alien’s circumstances.                                                                        of individuals who would be found to
                                                                                                      set at 15 percent rather than 50 percent,
                                              b. Standards for Monetizable and Non-                   which would reflect primary                           be public charges under the proposed
                                              Monetizable Benefits                                    dependency, or even 30 or 40 percent.                 benefit thresholds, despite being largely
                                                                                                      Citing to United States v. Dierckman,                 self-sufficient. Several commenters also
                                              Numerical Percentage Threshold                                                                                stated that a noncitizen receiving
                                                                                                      201 F.3d 915, 926 (7th Cir. 2000) and
                                                Comment: One commenter supported                      Allied-Signal, Inc. v. Nuclear Reg.                   slightly less than $5 per day, or roughly
                                              the explanation in the NPRM that the 15                 Comm’n, 988 F.2d 146, 152 (D.C. Cir.                  $1,800 per year, in benefits would be
                                              percent threshold is an acceptable proxy                1993), the commenters indicated that                  enough to trigger a public charge
                                              for benefits use, and indicated that the                DHS failed to provide the essential facts             finding. Other commenters stated that a
                                              15 percent threshold is ‘‘widely used                   upon which the administrative decision                noncitizen family of four making 250
                                              and thus arguably more transparent than                 is based. The commenter also stated that              percent of the federal poverty line could
                                              other alternatives.’’                                   DHS’s attempt to justify its public                   be deemed public charges if they
                                                In contrast, many commenters voiced                   charge definition with existing case law              received $2.50 per person per day,
                                              general opposition to the 15 percent                    that, according to DHS, failed to                     although such a family would be about
                                              threshold, believing that the standards                 stipulate quantifying levels of public                95 percent self-sufficient. A commenter
                                              will likely reverse public health strides               support required, may have explained                  stated that therefore, DHS’s standard to
                                              communities have made relating to                       DHS’s proposal to quantify the amount,                measure self-sufficiency had no rational
                                              vaccinations, communicable diseases                     but failed to explain why that                        connection with actual self-sufficiency.
                                              and nutrition; that benefits amount                     quantifiable amount should be 15                      Many commenters cited studies finding
                                              received at that threshold level or any                 percent of FPG, and not a higher                      that those who are widely self-
                                              level, did not represent an individual’s                percentage like 30 or 40 percent, or                  sufficient, upwards of 90 percent, but
                                                                                                      another amount that is less than 51                   who receive or previously received ten
                                                356 See U.S. Dep’t of Health & Human Servs.,
                                                                                                      percent.                                              percent of their income in benefits
                                              Indicators of Welfare Dependence: Annual Report
                                              to Congress, at Chapter II (1997), available at            Other commenters stated DHS did not                could be found inadmissible under the
                                              https://aspe.hhs.gov/report/indicators-welfare-         provide adequate data to support using                proposed threshold, especially in light
                                              dependence-annual-report-congress-1997 (last            the 15 percent threshold in public                    of the fact that past receipt counts as a
                                              visited July 26. 2019).                                 charge determinations, that the                       heavily-weighted factor. Another
                                                357 See U.S. Dep’t of Health & Human Servs.,
                                                                                                                                                            commenter cited a study indicating that
khammond on DSKBBV9HB2PROD with RULES2




                                              Welfare Indicators and Risk Factors, at I–2 (2015),
                                                                                                      threshold was contrary to the spirit of
                                              available at https://aspe.hhs.gov/report/welfare-       public charge and did not prove an                    the rule could effectively ban a family
                                              indicators-and-risk-factors-fourteenth-report-          immigrant is ‘‘primarily dependent’’ on               of four making 175 percent of FPG, but
                                              congress (last visited July 26. 2019).                  government assistance; and that the                   which received $2.50 per day per
                                                358 See U.S. Dep’t of Health & Human Servs.,
                                                                                                      standard ignored the economic realities               person in government aid, even though
                                              Welfare Indicators and Risk Factors, at I–2 (2015),
                                              available at https://aspe.hhs.gov/report/welfare-       of low-wage work.                                     this family is only receiving 8.6 percent
                                              indicators-and-risk-factors-fourteenth-report-             Multiple commenters stated that the                of their income from the government
                                              congress (last visited July 26. 2019).                  15 percent threshold is too low or                    and is 91.4 percent self-sufficient. A


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00067   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                     Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19            PageID.244 Page 68 of 218
                                              41358             Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              commenter also stated that the proposed                   a public charge at any time in the future             attribution of monetizable benefits (such
                                              threshold could have the perverse effect                  if the alien is more likely than not to               that benefits granted to a multi-person
                                              of discouraging immigrants from                           receive public benefits for longer than               household would not all be attributed to
                                              accessing benefits they need to                           12 months in the aggregate in any 36-                 a single person), but stated that the
                                              eventually become self-sufficient. One                    month period. As with the proposed                    proposed rule was confusing, and that
                                              commenter stated that it would be                         rule, current receipt or past receipt of              families are highly likely to avoid
                                              unreasonable to use the receipt of public                 more than 12 months of public benefits,               seeking social services entirely, rather
                                              benefits in excess of 15 percent against                  in the aggregate, in any 36-month period              than rely on the valuation formulas.
                                              an individual if the individual received                  will not necessarily be dispositive in the               Some commenters suggested that it
                                              the aid after an accident or emergency,                   inadmissibility determination; i.e., in               would be unreasonable to refer to FPG
                                              as such use would not be evidence                         determining whether the alien is likely               for a household of one, when evaluating
                                              indicating that it will happen again. A                   to become a public charge at any time                 an alien who is part of a large
                                              commenter stated that the proposed                        in the future, but will be considered a               household. One commenter wrote that
                                              threshold was so low that it would be                     heavily weighted negative factor in the               the correlation between household
                                              more of an indicator that the alien is                    totality of the alien’s circumstances.                receipts of public benefits in absolute
                                              subject to the inherent uncertainties and                    By moving the threshold standard                   dollar terms and the likelihood that one
                                              exigencies of life, e.g., if a sponsoring                 into the ‘‘public charge’’ definition, DHS            member of that household will become
                                              company goes out of business or with                      intends to alleviate confusion about the              a public charge can be assumed to be
                                              the occurrence of a heart attack or a                     threshold for being a public charge. As               stronger, the smaller the size of the
                                              child developing a disability, that it                    part of the inadmissibility                           household. For a given level of receipt,
                                              would be an indicator of the alien’s                      determination, an officer will review the             a larger household is more likely to be
                                              ongoing dependence on public benefits.                    likelihood of whether an alien will                   self-sufficient. The commenter
                                              Another commenter stated that a higher                    receive public benefits over the                      suggested that DHS set the threshold for
                                              threshold would better keep with the                      durational threshold. The ‘‘public                    monetary receipt based on actual
                                              prudence dictated by the precautionary                    benefit’’ definition will only list the               household size. The commenter did not
                                              principle. The commenter wrote that                       specific programs considered and the                  address the fact that the proposed
                                              significantly tightening the public                       list of exclusions. Separating concepts               valuation methodology called for
                                              benefits threshold from the old primary                   of ‘‘public charge’’ and ‘‘public                     prorating the benefit valuation based on
                                              dependence paradigm will entail                           benefits’’ also clarifies that DHS will               household size.
                                              unanticipated consequences and ought                      consider in the totality whether an alien                Response: DHS appreciates these
                                              to be conducted slowly.                                   has applied for, received, or been                    comments. Because DHS is eliminating
                                                 Many commenters stated that the 15                     certified or approved to receive any                  the percentage-based threshold for
                                              percent threshold is overly complicated                   public benefits, as defined in 8 CFR                  monetizable benefits, as well as the
                                              and would lead to widespread                              212.21(b), in assessing whether he or                 combination threshold, DHS is not
                                              confusion. A commenter said that                          she is likely to become a public charge               making any adjustments to the
                                              because of the low threshold, it would                    as part of the totality of the                        application of the FPG to the valuation
                                              be difficult or impossible for families to                circumstances.                                        of monetizable benefits because the
                                              understand how to utilize public safety                      DHS believes that this approach is                 entire valuation concept is being
                                              nets without becoming a public charge,                    particularly responsive to public                     eliminated from the rule. Similarly,
                                              or to know at the time of an application                  comments that communicated concerns                   because DHS will not be monetizing
                                              if a specific benefit program would meet                  about the complexity of the bifurcated                public benefits, the household size
                                              the 15 percent threshold. A commenter                     standard and lack of certainty. As                    applicable to the FPG (i.e., the
                                              stated that the proposed cutoff of 15                     revised, this determination includes the              household size of one) is no longer
                                              percent would not serve to improve                        consideration of public benefit                       relevant. That said, DHS does not
                                              clarity when making public charge                         application, certification, or receipt over           believe that public benefits received by
                                              determinations, but would instead                         any period of time. However, as                       a member of the alien’s household
                                              reduce the number of immigrants whose                     indicated above, the alien’s application              would serve as a reliable measure of the
                                              applications will be approved.                            for, certification, or receipt of public              likelihood of an alien becoming a public
                                                 Response: After considering all of the                 benefits will only be weighted heavily                charge at any time in the future because
                                              public comments on the proposed                           in certain circumstances, namely where                the receipt of benefits by a household
                                              thresholds for the receipt of public                      such application, certification, or                   member does not indicate that the
                                              benefits, DHS decided against finalizing                  receipt of public benefits exceeded 12                applicant is likely to receive public
                                              separate thresholds for monetizable and                   months in the aggregate within any 36-                benefits as well. Therefore, if someone
                                              non-monetizable benefits, including the                   month period, beginning no earlier than               in the household other than the
                                              combination threshold. Instead, DHS                       36 months prior to the alien’s                        applicant is receiving the public benefit,
                                              has determined that a better approach                     application for admission or adjustment               DHS will not consider receipt of the
                                              from a policy and operational                             of status on or after the effective date.             public benefit. Similarly if the recipient
                                              perspective, and one indicative of a lack                 Similarly, DHS has revised the public                 is a member of the alien’s household,
                                              of self-sufficiency is a single duration-                 benefit condition that applies in the                 any income derived from such public
                                              based threshold, which this rule                          context of an extension of stay or change             benefit will be excluded from the
                                              incorporates directly into the definition                 of status application or petition, to                 calculation of household income.
khammond on DSKBBV9HB2PROD with RULES2




                                              of public charge,359 and the                              include this new standard as well.                    However, because DHS is eliminating
                                              determination of likely to become a                                                                             the percentage-based threshold for
                                                                                                        Valuation                                             monetizable benefits and instead
                                              public charge.360
                                                 Therefore, under this final rule, DHS                    Comment: DHS also received                          establishing a single, duration-based
                                              will consider an alien likely to become                   comments on the valuation of                          threshold, the length of time an alien
                                                                                                        monetizable benefits. A commenter                     receives any public benefit, as defined
                                                359 See   8 CFR 212.21(a).                              acknowledged that the proposed rule                   in 8 CFR 212.21(b), will be considered
                                                360 See   8 CFR 212.22(a).                              including provisions for pro rata                     in the totality of the circumstances,


                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00068   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                    Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.245 Page 69 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                   41359

                                              regardless of whether the alien is the                  where the threshold does not allow DHS                nominally supplements an alien’s
                                              only person in the household receiving                  to determine the extent to which the                  independent ability to meet his or basic
                                              the benefit, or is one of the people                    benefit was used. A commenter                         living needs. Although an alien who
                                              receiving the same benefit. This differs                suggested this threshold would be                     receives the designated public benefits
                                              from the approach in the proposed rule                  prohibitive for all households                        for more than 12 months in the
                                              where valuation of certain benefits that                participating in federal housing                      aggregate may soon disenroll, the fact
                                              are based on the household size (e.g.,                  programs, regardless of immigration                   that she or he received such support for
                                              SNAP) would have been proportionally                    status. The commenter also stated that                such a substantial period of time
                                              attributed to the alien.361                             durational receipt measures are                       establishes that they are a public charge
                                                 Comment: DHS also received                           meaningless in the context of health                  until such disenrollment occurs. DHS
                                              comments on the non-monetizable                         coverage since duration does not                      would consider the alien’s request to
                                              benefits standards. One commenter                       represent the extent of benefits actually             disenroll in the totality of the
                                              stated that the 12- and 9-month                         used. Commenters stated that DHS’s                    circumstances review.
                                              minimum use thresholds are acceptable                   public charge assumption rests on                        Ample basis exists for using a
                                              proxies for being a public charge, but                  arbitrary time periods for receiving                  duration-based standard even if, as
                                              the NPRM provides almost no                             benefits. Without citing to the source of             commenters noted, neither the 1999
                                              explanation of how or why DHS                           information, one commenter stated that                Interim Field Guidance nor any other
                                              determined that the 12- and 9-month                     the average length a person is on SNAP                source provides an authoritative basis
                                              threshold for non-monetizable benefits                  is 8–10 months, Medicaid assistance for               for a specific duration-based standard.
                                              was indicative that an alien is a public                children is provided on average for 28                As indicated in the NPRM, under the
                                              charge. The commenter said a more                       months, and the average length of                     1999 Interim Field Guidance, the
                                              detailed analysis of the non-monetizable                receipt for public housing for families is            duration of receipt is a relevant factor
                                              benefits threshold in a final rule would                no more than 4 years. Similarly without               with respect to covered benefits and is
                                              go a long way to legitimizing this                      attributing the source of information, a              specifically accounted for in the
                                              rulemaking. Many commenters either                      commenter said a 20-year analysis                     guidance’s inclusion of long-term
                                              voiced general opposition to the 12-                    makes clear that seemingly dependent                  institutionalization at government’s
                                              month standard for non-monetizable                      immigrants will become self-sufficient                expense.362 But the 1999 Interim Field
                                              benefits or indicated that the standard                 and productive in the long-term. One                  Guidance did not create a standard by
                                              was unreasonable in the context of                      commenter stated strong opposition to                 which an alien’s long-term reliance on
                                              specific non-monetizable benefits, such                 the double counting of months where                   public benefits would indicate a lack of
                                              as Medicaid (which according to the                     more than one benefit is received.                    self-sufficiency. In addition, HHS has
                                              commenters is designed for continuous                      Response: DHS has decided to adopt                 repeatedly cited and measured the
                                              enrollment) and public housing (which                   a uniform duration standard for the                   duration of time individuals receive
                                              frequently requires a year-long lease                   following reasons. First, the new                     means-tested assistance as an indicator
                                              agreement. A commenter stated that the                  standard is simpler and more
                                              threshold would not be well understood                  administrable than the proposed                          362 See Inadmissibility on Public Charge Grounds,

                                              by the public, or provide sufficient                    approach for monetizable and non-                     83 FR 51114, 51165 (proposed Oct. 10, 2018). In
                                                                                                                                                            assessing the probative value of past receipt of
                                              assurance that a brief period of                        monetizable benefits. It eliminates the               public benefits, ‘‘the length of time . . . is a
                                              enrollment would be worthwhile. For                     need for complicated calculations and                 significant factor.’’ 64 FR 28689, 28690 (May 26,
                                              instance, with respect to Medicaid, if                  projections related to the 15 percent of              1999) (internal quotation marks and citation
                                              the alien learned about the thresholds at               FPG threshold. By eliminating the 15                  omitted). The NPRM also noted that in the context
                                                                                                                                                            of both state welfare reform efforts and the 1990s
                                              all, she or he might still be concerned                 percent of FPG threshold for                          Federal welfare reform, Federal Government and
                                              about signing up for a brief period of                  monetizable benefits, DHS is also able to             state governments imposed various limits on the
                                              coverage, fearing that they might                       eliminate the complicated assessment                  duration of benefit receipt as an effort to foster self-
                                              experience more acute healthcare needs                  for the combination of monetizable and                sufficiency among recipients and prevent long-term
                                                                                                                                                            or indefinite dependence. States have developed
                                              later and should refrain from using                     non-monetizable benefits and the                      widely varying approaches to time limits.
                                              Medicaid until or unless that occurred.                 provision for the valuation of                        Currently, 40 states have time limits that can result
                                              The alien might also know that                          monetizable benefits, including the                   in the termination of families’ welfare benefits; 17
                                              Medicaid eligibility periods typically                  need to prorate such benefits.                        of those states have limits of fewer than 60 months.
                                                                                                                                                            See, e.g., MDRC, formerly Manpower
                                              last a year and may be unclear about                       Second, the standard is consistent                 Demonstration Research Corporation, Welfare Time
                                              how that period can be shortened.                       with DHS’s interpretation of the term                 Limits State Policies, Implementation, and Effects
                                              Another commenter stated that the 12-                   ‘‘public charge.’’ DHS believes that                  on Families. https://www.mdrc.org/sites/default/
                                              month standard is arbitrary and would                   public benefit receipt for more than 12               files/full_607.pdf (last visited July 26, 2017).
                                                                                                      cumulative months over a 36-month                     Similarly, on the Federal level, PRWORA
                                              produce ‘‘absurd results’’ when applied                                                                       established a 60-month time limit on the receipt of
                                              in a real-world context. For example,                   period is indicative of a lack of self-               TANF. See Temporary Assistance for Needy
                                              someone with cancer might use                           sufficiency. The threshold is intended to             Families Program (TANF), Final Rule; 64 FR 17720,
                                              Medicaid to help cover their expenses,                  address DHS’s concerns about an alien’s               17723 (Apr. 12, 1999) (‘‘The [Welfare to Work
                                                                                                      lack of self-sufficiency and inability to             (WtW)] provisions in this rule include the
                                              and the 12-month standard could cause                                                                         amendments to the TANF provisions at sections
                                              them to discontinue care too early,                     rely on his or her own capabilities as                5001(d) and 5001(g)(1) of Public Law 105–33.
                                              leading to devastating consequences.                    well as the resources of family,                      Section 5001(d) allows a State to provide WtW
                                              Commenters stated that using duration                   sponsors, and private organizations to                assistance to a family that has received 60 months
                                                                                                                                                            of federally funded TANF assistance . . .’’). These
khammond on DSKBBV9HB2PROD with RULES2




                                              to determine dependency is particularly                 meet basic living needs. DHS believes
                                                                                                                                                            time limits establish the outer limits of how long
                                              problematic in the context of Medicaid,                 that an alien who receives the                        benefits are even available to a beneficiary as a
                                                                                                      designated public benefits for more than              matter of eligibility for the public benefit, and
                                                361 In the NPRM, DHS had proposed calculating         12 months in the aggregate during a 36-               therefore how long an individual can receive those
                                              the value of the benefit attributable to the alien in   month period is not self-sufficient.                  benefits. But DHS cannot use these time limits to
                                              proportion to the total number of people covered by                                                           establish a specific standard to determine how long
                                              the benefit in determining the cumulative value of
                                                                                                      Receipt of public benefits for such a                 an individual can receive such benefits while
                                              one or more monetizable benefits. See proposed 8        duration exceeds what DHS believes is                 remaining self-sufficient for purposes of the public
                                              CFR 212.24, Valuation of Monetizable Benefits.          a level of support that temporarily or                charge inadmissibility determination.



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00069   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                         Exhibit A
                                                      Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19              PageID.246 Page 70 of 218
                                              41360            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              of welfare dependence in its annual                      months.368 The study thus showed that                    researchers found that on average,
                                              reports on welfare dependence,                           a significant portion of the benefits-                   ‘‘cyclers’’ received 27 months of cash
                                              indicators, and risk factors.363 HHS                     receiving population ended their                         assistance within the study’s four-year
                                              states, ‘‘The amount of time over which                  participation within a year. In fact, the                observation period, compared with an
                                              [an individual] depends on welfare                       study compared participants’ months of                   average of 12 months for short-term
                                              might also be considered in assessing                    program participation across various                     recipients and 40 months for long-term
                                              [the individual’s] degree of                             income and age ranges, racial groups,                    recipients.372
                                              dependence.’’ 364                                        family types, levels of educational                         DHS acknowledges that the duration
                                                 This rule aims to create such a                       attainment, and types of employment                      standard is imperfect, because it is an
                                              standard, in order to provide aliens and                 status, and found that nearly across the                 exercise in line-drawing, it does not
                                              adjudicators with a bright-line rule                     board, there was a relatively large group                monetize public benefit receipt, and it is
                                              upon which they can rely. The proposed                   of people who participated for between                   applied prospectively based on the
                                              rule cited longitudinal studies of                       one and 12 months, followed by                           totality of the alien’s circumstances
                                              welfare receipt, such as the Census                      relatively smaller groups who                            instead of an algorithm or formula. In
                                              Bureau’s Dynamics of Economic Well-                      participated for between 13 and 24                       some cases, DHS may find an alien
                                              Being study,365 and the welfare leaver                   months and between 25 and 36 months,                     admissible, even though the alien may
                                              study.366 Both studies offer insight into                respectively, followed by a relatively                   receive thousands of dollars, if not tens
                                              the length of time that recipients of                    large group of people who participated                   of thousands of dollars, in public
                                              public benefits tend to remain on those                  for between 37 and 48 months.                            benefits without exceeding the duration
                                              benefits, and lend support to the notion                 Similarly, an earlier study showed that                  threshold at any time in the future. DHS
                                              that this rule’s standard provides                       across a 24-month period of study, those                 recognizes this scenario is plausible
                                              meaningful flexibility to aliens who may                 who were enrolled in one or more major                   based on estimates of Medicaid costs
                                              require one or more of the public                        assistance programs (approximately 25.2                  and receipt of Medicaid only. For
                                              benefits for relatively short periods of                 percent of the overall population                        example, the Office of the Actuary in
                                                                                                       studied) were most likely to be enrolled                 the Centers for Medicare and Medicaid
                                              time, without allowing an alien who is
                                                                                                       for the entire 24-month period (10.2                     Services estimated that annual Medicaid
                                              not self-sufficient to avoid facing public
                                                                                                       percent).369 But a substantial portion of                spending per enrollee ranged from
                                              charge consequences.367
                                                                                                       the population enrolled in such                          approximately $3,000-$5,000 for
                                                 For example, according to the Census                  programs only participated between one                   children and adults to approximately
                                              Bureau, the largest share of participants                and 11 months (8.5 percent) or 12 to 23                  $15,000-$20,000 for the aged and
                                              (43.0 percent) who benefited from one                    months (6.5 percent).370 All of this                     persons with disabilities in Fiscal Year
                                              or more means-tested assistance                          suggests that a 12-month standard is not                 2014.373 DHS’s analysis of SIPP data
                                              programs in the 48 months from January                   absurd, as indicated by commenters, but                  shows that among individuals receiving
                                              2009 to December 2012, stayed in the                     in fact accommodates a significant                       SSI, TANF, GA, SNAP, Section 8
                                              program(s) between 37 and 48 months.                     proportion of short-term benefits use,                   Housing Vouchers, Section 8 Rent
                                              By contrast, 31.2 percent of participants                while also providing a simple and                        Subsidy, or Medicaid in 2013, over 32
                                              in such benefits stayed in the program(s)                accessible touchstone (more than a year)                 percent were receiving Medicaid only
                                              for between one and 12 months, and the                   and an easily administrable cutoff that                  on average each month.374
                                              remaining 25.8% of participants stayed                   is a midpoint between the cutoffs                           In other cases, DHS may find an alien
                                              in the program for between 13 and 36-                    established in the studies (36 months).                  inadmissible under the standard, even
                                                                                                          The ‘‘welfare leaver’’ study referenced               though the alien who exceeds the
                                                 363 See, e.g., U.S. Dep’t of Health & Human Servs.,
                                                                                                       above also provides support for a 12-                    duration threshold may receive only
                                              Welfare Indicators and Risk Factors (2014–2015)          month standard. Although most people                     hundreds of dollars, or less, in public
                                              and U.S. Dep’t of Health & Human Servs., Indicators
                                              of Welfare Dependence (1997–1998, 2000–2013),            who leave welfare programs work after
                                              available at https://aspe.hhs.gov/indicators-welfare-    they leave those programs, people may                       372 For most analyses in the report, the report

                                              dependence-annual-report-congress (last visited          come back to receive additional public                   divides the samples into three key outcome groups,
                                              July 26. 2019).                                                                                                   based on each sample member’s pattern of welfare
                                                 364 See U.S. Dep’t of Health & Human Servs.,
                                                                                                       benefits.371 In the welfare leaver study,                receipt: Cyclers, short-term recipients, and long-
                                                                                                                                                                term recipients. The report states that this grouping
                                              Welfare Indicators and Risk Factors, at I–2 (2015),         368 See Shelley K. Irving & Tracy A. Loveless, U.S.   reflects definitions used in the literature, combined
                                              available at https://aspe.hhs.gov/system/files/pdf/
                                                                                                       Census Bureau, Household Economic Studies,               with an examination of the full sample. The report
                                              76851/rpt_indicators.pdf (last visited July 26. 2019).                                                            defines a cycler as someone who had 3 or more
                                                 365 See Shelley K. Irving & Tracy A. Loveless, U.S.
                                                                                                       Dynamics of Economic Well-Being: Participation in
                                                                                                       Government Programs, 2009–2012: Who Gets                 spells of welfare receipt during the 4-year
                                              Census Bureau, Dynamics of Economic Well-Being:          Assistance? 4 (May 2015), available at https://          observation period. The report defines a short-term
                                              Participation in Government Programs, 2009–2012:         www.census.gov/content/dam/Census/library/               recipient as someone who had 1 or 2 spells and a
                                              Who Gets Assistance? 10 (May 2015), available at         publications/2015/demo/p70-141.pdf (last visited         total of up to 24 months of welfare receipt during
                                              https://www.census.gov/content/dam/Census/               July 26, 2019). This report includes TANF, General       the observation period. The report defines long-
                                              library/publications/2015/demo/p70–141.pdf (last         Assistance (GA), SSI, SNAP, Medicaid, and housing        term recipients as sample members with 1 or 2
                                              visited July 26, 2019).                                  assistance as major means-tested benefits.               spells and a total of 25 to 48 months of welfare
                                                 366 See Lashawn Richburg-Hayes & Stephen                 369 The programs included in the study were           receipt during the observation period. See Lashawn
                                              Freedman, A Profile of Families Cycling On and Off       TANF, GA, SNAP, SSI, and Housing Assistance, all         Richburg-Hayes & Stephen Freedman, A Profile of
                                              Welfare 4 (Apr. 2004), available at https://             of which are covered to at least some degree by this     Families Cycling On and Off Welfare 22 (Apr.
                                              aspe.hhs.gov/system/files/pdf/73451/report.pdf           rule.                                                    2004), available at https://aspe.hhs.gov/system/
                                              (last visited July 26, 2019).                               370 See Jeongsoo Kim, Shelley K. Irving, & Tracy      files/pdf/73451/report.pdf (last visited July 26,
                                                 367 See Shelley K. Irving & Tracy A. Loveless, U.S.
                                                                                                       A. Loveless, U.S. Census Bureau, Dynamics of             2019).
                                              Census Bureau, Dynamics of Economic Well-Being:                                                                      373 See United States Department of Health and
                                                                                                       Economic Well-Being: Participation in Government
khammond on DSKBBV9HB2PROD with RULES2




                                              Participation in Government Programs, 2009–2012:         Programs, 2004 to 2007 and 2009—Who Gets                 Human Services, Centers for Medicare and
                                              Who Gets Assistance? 10 (May 2015), available at         Assistance? 4 (July 2012), available at https://         Medicaid Services, the Office of the Actuary, 2017
                                              https://www.census.gov/content/dam/Census/               www2.census.gov/library/publications/2012/demo/          Actuarial Report of Financial Outlook for Medicaid,
                                              library/publications/2015/demo/p70-141.pdf (last         p70–130.pdf (last visited July 26, 2019).                Table 21, page 61, at https://www.cms.gov/
                                              visited July 26, 2019). See also Lashawn Richburg-          371 See Lashawn Richburg-Hayes & Stephen              Research-Statistics-Data-and-Systems/Research/
                                              Hayes & Stephen Freedman, A Profile of Families          Freedman, A Profile of Families Cycling On and Off       ActuarialStudies/Downloads/
                                              Cycling On and Off Welfare 4 (Apr. 2004), available      Welfare ES–1 (Apr. 2004), available at https://          MedicaidReport2017.pdf (last visited July 26, 2019).
                                              at https://aspe.hhs.gov/system/files/pdf/73451/          aspe.hhs.gov/system/files/pdf/73451/report.pdf              374 DHS analysis of Wave 1 of the 2014 Panel of

                                              report.pdf (last visited July 26, 2019).                 (last visited July 26, 2019).                            the Survey of Income and Program Participation.



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00070   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM      14AUR2
                                                                                                                                                                                            Exhibit A
                                                        Case 4:19-cv-05210-RMP                                        ECF No. 1-1                   filed 08/14/19            PageID.247 Page 71 of 218
                                                                  Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                                   41361

                                              benefits annually. A DHS analysis of                                    period.376 At bottom, DHS believes that                    inadmissible or ineligible for adjustment
                                              SIPP data related to public benefit                                     this standard appropriately balances the                   of status by virtue of such past receipt.
                                              receipt and amounts indicates that                                      relevant considerations, and that even                     This is because, as noted throughout
                                              among the 25 percent of SNAP                                            an alien who receives a small dollar                       this preamble, the public charge
                                              recipients in 2013 who only received                                    value in benefits over an extended                         inadmissibility determination is
                                              SNAP (rather than SNAP and some                                         period of time can reasonably be                           prospective in nature, and depends on
                                              other benefit), eight percent lived in                                  deemed a public charge, because of the                     DHS’s evaluation of the totality of the
                                              households receiving between $11 and                                    nature of the benefits designated by this                  circumstances. Moreover, the amount of
                                              $50 per month, compared to 80 percent                                   rule.                                                      past benefit receipt may be considered
                                              of recipients who lived in households                                      DHS also notes the operational                          in the totality of the circumstances. For
                                              receiving over $150 per month. Among                                    difficulties associated with a monetary                    instance, all else being equal, an alien
                                              the 3 percent of TANF recipients who                                    threshold particularly given that several                  who previously received $15 in monthly
                                              only received TANF in 2013, nearly                                      of the benefits under consideration are                    SNAP benefits for a lengthy period of
                                              eight percent of recipients lived in                                    benefits received by a family unit and                     time, but has since disenrolled, is less
                                              households receiving between $11 and                                    the public charge determination is, by                     likely to require such benefits in the
                                              $50 per month compared to 60 percent                                    statute, an individual determination.                      future, as compared to an alien who
                                              of recipients who lived in households                                   For example, in the case of SNAP or a                      only recently disenrolled from a $100
                                              receiving over $150 per month. And                                      housing voucher it would be difficult to                   SNAP benefit monthly, or who recently
                                              among the 26 percent of TANF, SNAP,                                     meaningfully assign proportions of the                     left public housing after a lengthy stay.
                                              GA, and SSI recipients who only                                         group benefit to individuals in the
                                                                                                                      family, who may benefit in different                          Finally, DHS believes that it is
                                              received one of those public benefits,                                                                                             appropriate to aggregate the 12 months,
                                              six percent of recipients lived in                                      amounts or account for less or more
                                                                                                                      than a pro rata share of the benefit, from                 inasmuch as the aggregation ensures
                                              households receiving between $11 and                                                                                               that aliens who receive more than one
                                              $50 per month compared to 80 percent                                    the benefits-granting’s agency’s
                                                                                                                      perspective. At its core, the prospective                  public benefit (which may be more
                                              of recipients who lived in households                                                                                              indicative of a lack of self-sufficiency,
                                              receiving over $150 per month. Among                                    determination seeks to determine, based
                                                                                                                      on the totality of the circumstances, the                  with respect to the fulfillment of
                                              TANF, SNAP, GA, and SSI recipients                                                                                                 multiple types of basic needs) reach the
                                              receiving any of those public benefits,                                 likelihood of an individual to use the
                                                                                                                      public benefits enumerated in this rule                    12-month limit faster. Namely, DHS
                                              four percent lived in households                                                                                                   believes that receipt of multiple public
                                                                                                                      to support themselves at any point in
                                              receiving between $11 and $50 per                                                                                                  benefits in a single month is more
                                                                                                                      the future. This is a determination more
                                              month cumulatively across all such                                                                                                 indicative of a lack of self-sufficiency
                                                                                                                      aptly made by examining a pattern of
                                              benefits received, compared to 87                                                                                                  than receipt of a single public benefit in
                                                                                                                      behavior than by a monetary threshold
                                              percent of recipients who lived in                                                                                                 a single month because receipt of
                                                                                                                      which could represent a lump sum
                                              households receiving over $150 per                                                                                                 multiple public benefits indicates the
                                                                                                                      payment due to a one-time need. DHS
                                              month.375                                                                                                                          alien is unable to meet two or more
                                                                                                                      believes that short-term benefits use
                                                These potential incongruities are to                                  may not be as reliable an indicator of an                  basic necessities of life. This is not an
                                              some extent a consequence of having a                                   alien’s lack of self-sufficiency, and                      uncommon occurrence. For example,
                                              bright-line rule that (1) provides                                      believes that longer-term benefits use                     DHS’s analysis of SIPP data reveals that
                                              meaningful guidance to aliens and                                       serves as a better indicator.                              among individuals who received the
                                              adjudicators, (2) accommodates                                             Of course, if an alien who receives a                   enumerated public benefits in 2013, at
                                              meaningful short-term and intermittent                                  small dollar value in public benefits                      least nearly 35 percent of individuals
                                              access to public benefits, and (3) does                                 over an extended period of time                            received two or more public benefits on
                                              not excuse continuous or consistent                                     disenrolls from a benefit and later                        average per month. Table 7 provides
                                              public benefit receipt that denotes a lack                              applies for admission or adjustment of                     additional context with respect to the
                                              of self-sufficiency during a 36-month                                   status, she or he will not necessarily be                  concurrent receipt of multiple benefits.

                                               TABLE 7—PUBLIC BENEFIT RECEIPT COMBINATIONS AMONG INDIVIDUALS RECEIVING ONE OR MORE ENUMERATED PUBLIC
                                                                                BENEFITS (AVERAGE PER MONTH), 2013
                                                                                                                                                Percent of
                                                                                                                                                individuals
                                                                                     Program                                                                                                 DHS view
                                                                                                                                                    with
                                                                                                                                               combination

                                              Individuals Receiving Public Benefits .........................................                           100.0
                                              Medicaid only ..............................................................................               32.5   Meeting healthcare needs.
                                              Medicaid and Supplemental Nutrition Assistance Program                                                     22.8   Meeting healthcare and food/nutrition needs.
                                                (SNAP).
                                              SNAP Only .................................................................................                13.1   Meeting   food/nutrition needs.
                                              Section 8 Rental Assistance Only ..............................................                             3.6   Meeting   housing needs.
                                              Medicaid, SNAP, and Supplemental Security Income (SSI) .....                                                3.2   Meeting   healthcare, food/nutrition, and cash assistance needs.
khammond on DSKBBV9HB2PROD with RULES2




                                              Medicaid, SNAP, and Section 8 Rental Assistance ...................                                         3.0   Meeting   healthcare, food/nutrition, and housing needs.
                                              Medicaid and SSI .......................................................................                    2.9   Meeting   healthcare and cash assistance needs.


                                                375 DHS analysis of Wave 1 of the 2014 Panel of                       discretion by applying a bright-line rule                  Cir. 1988) (‘‘Strict adherence to a general rule may
                                              the Survey of Income and Program Participation.                         consistently in order both to preserve incentives for      be justified by the gain in certainty and
                                                376 Cf., e.g., Harris v. FCC, 776 F.3d 21, 28–29                      compliance and to realize the benefits of easy             administrative ease, even if it appears to result in
                                                                                                                      administration that the rule was designed to               some hardship in individual cases.’’).
                                              (D.C. Cir. 2015) (‘‘An agency does not abuse its
                                                                                                                      achieve.’’); Turro v. FCC, 859 F.2d 1498, 1500 (D.C.



                                         VerDate Sep<11>2014        21:05 Aug 13, 2019        Jkt 247001      PO 00000      Frm 00071        Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                                             Exhibit A
                                                        Case 4:19-cv-05210-RMP                                         ECF No. 1-1                    filed 08/14/19            PageID.248 Page 72 of 218
                                              41362                Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                               TABLE 7—PUBLIC BENEFIT RECEIPT COMBINATIONS AMONG INDIVIDUALS RECEIVING ONE OR MORE ENUMERATED PUBLIC
                                                                           BENEFITS (AVERAGE PER MONTH), 2013—Continued
                                                                                                                                                  Percent of
                                                                                                                                                  individuals
                                                                                      Program                                                                                                 DHS view
                                                                                                                                                      with
                                                                                                                                                 combination

                                              Medicaid, SNAP, Section 8 Housing Vouchers, and Section 8                                                      2.8   Meeting healthcare, food/nutrition, and housing needs.
                                                 Rental Assistance.
                                              SSI Only .....................................................................................                2.1    Meeting cash assistance needs.
                                              All other combinations ................................................................                      13.3
                                                 Note: Because of rounding, percentages may not sum to 100.0.
                                                 Source: This table was derived from DHS analysis of Wave 1 of the 2014 Panel of the Survey of Income and Program Participation.


                                                 DHS does not believe that the                                         services they need. Medicaid coverage                       supplements an alien’s independent
                                              threshold should operate in a way that                                   constitutes a significant benefit received                  ability to meet his or her basic living
                                              effectively ignores receipt of multiple                                  by enrollees regardless of direct                           needs.381
                                              benefits in a single month and results in                                expenditures, even if states require                           DHS also disagrees that the standard
                                              differential treatment for an alien who                                  enrollees to pay subsidized premiums                        is arbitrary. As discussed in the NPRM
                                              receives one designated benefit in one                                   and pay for cost-sharing services.378                       and this final rule, researchers have
                                              month and another in the next month,                                     According to the Centers for Medicare                       shown that welfare recipients
                                              as compared to an alien who receives                                     and Medicaid Services, Office of the                        experienced future employment
                                              each of those designated benefits in the                                 Actuary, ‘‘beneficiary cost sharing, such                   instability, and continued to move in
                                              same month. DHS appreciates the                                          as deductibles or copayments, and                           and out of welfare benefit programs
                                              references one commenter makes to                                        beneficiary premiums are very limited                       such as Medicaid and SNAP.382 Based
                                              average durations of receipt for certain                                 in Medicaid and do not represent a                          on this research, DHS considers any
                                              benefits but notes that the commenter’s                                  significant share of the total cost of                      past receipt of public benefits a negative
                                              statements could not be evaluated                                        healthcare goods and services for                           factor in the public charge
                                              without a reference to a study or sources                                Medicaid enrollees.’’ 379 Ninety-five                       determination, although the weight
                                              data.                                                                    percent of total outlays in 2016 were for                   accorded to such receipt would vary
                                                 DHS strongly disagrees with                                           medical assistance payments, such as                        according to the circumstances.
                                              commenters’ assertion that the duration                                  acute care benefits, long-term care                         Similarly, application for or certification
                                              standard is problematic in the context of                                benefits, capitation payments and                           to receive a public benefit, or current
                                              Medicaid because the standard does not                                   premiums, and disproportionate share                        receipt of public benefits for longer
                                              take into account the extent to which                                    hospital (DSH) payments. Capitation                         periods of time or moving in and out of
                                              Medicaid is used. As DHS explained in                                    payments and other premiums, which                          benefit programs for an aggregate period
                                              the NPRM, Medicaid serves as a last-                                     include premiums paid to Medicaid                           of more than 12 of the most recent 36
                                              resort form of health insurance for                                      managed care plans, pre-paid health                         months preceding the filing of the
                                              people of limited means. Medicaid                                        plans, other health plan premiums, and                      application for admission or application
                                              expenditures are significant across                                      premiums for Medicare Part A and Part                       for adjustment of status is considered a
                                              multiple enrollee groups, and are                                        B, represented 49 percent of Medicaid                       heavily-weighted negative factor.
                                              particularly pronounced among persons                                    benefit expenditures in 2016.380                               The duration standard should provide
                                              with disabilities and the aged. The                                      Accordingly, the duration of an alien’s                     a more predictable threshold that will
                                              Office of the Actuary in the Centers for                                 receipt of non-monetizable benefits like                    better permit applicants to adjust their
                                              Medicare and Medicaid Services, HHS,                                     Medicaid is a reasonable proxy for                          behavior as they deem necessary and
                                              most recently reported that Medicaid                                     assessing an alien’s reliance on public                     appropriate. An applicant should be
                                              spending per enrollee in FY 2016 was                                     benefits. DHS also believes that benefits                   readily aware whether he or she has
                                              $3,555 for children, $5,159 for adults,                                  received, including Medicaid, over that                     received public benefits for more than
                                              $19,754 for persons with disabilities,                                   timeframe likely exceeds a nominal                          12 cumulative months within a 36-
                                              and $14,700 for the aged.377 Even if a                                   level of support that merely                                month period. Note that this rule
                                              Medicaid enrollee claims that he or she                                                                                              clarifies that DHS will take into
                                              did not or will not use Medicaid                                           378 Premium means any enrollment fee, premium,            consideration evidence that an alien
                                              benefits (i.e., by going to the doctor or                                or other similar charge. Cost sharing means any             made requested to be disenrolled from
                                                                                                                       copayment, coinsurance, deductible, or other
                                              hospital) within a given time period, the                                similar charge. See 42 CFR 447.51 for definitions.
                                                                                                                                                                                   public benefits and has made clarifying
                                              value of Medicaid is not merely the                                        379 See U.S. Department of Health and Human               edits in 8 CFR 212.22(b)(4)(ii)(E) to
                                              value of claims paid out. Like any                                       Services, Centers for Medicare and Medicaid                 make such consideration explicit.
                                              insurance plan, Medicaid protects                                        Services, the Office of the Actuary, 2017 Actuarial            Finally, DHS notes that the change to
                                                                                                                       Report of Financial Outlook for Medicaid, page 3,           a duration-only standard is responsive
                                              against future potential expenses and                                    available at https://www.cms.gov/Research-
                                              ensures that enrollees can receive the                                   Statistics-Data-and-Systems/Research/                       to comments indicating that the 15
                                                                                                                       ActuarialStudies/Downloads/                                 percent of FPG threshold would be too
khammond on DSKBBV9HB2PROD with RULES2




                                                377 See United States Department of Health and                         MedicaidReport2017.pdf (last visited June 6, 2019).         low or unreasonable for those living in
                                              Human Services, Centers for Medicare and                                   380 See United States Department of Health and
                                                                                                                                                                                   cities and areas with high costs of
                                              Medicaid Services, the Office of the Actuary, 2017                       Human Services, Centers for Medicare and
                                              Actuarial Report of Financial Outlook for Medicaid,                      Medicaid Services, the Office of the Actuary, 2017
                                                                                                                                                                                   living. For example, under the NPRM,
                                              Table 21, page 61, at https://www.cms.gov/                               Actuarial Report of Financial Outlook for Medicaid,
                                                                                                                                                                                     381 See Inadmissibility on Public Charge Grounds,
                                              Research-Statistics-Data-and-Systems/Research/                           pages 5–6, available at https://www.cms.gov/
                                              ActuarialStudies/Downloads/                                              Research-Statistics-Data-and-Systems/Research/              83 FR 51114, 51165 (proposed Oct. 10, 2018).
                                              MedicaidReport2017.pdf (last visited April 25,                           ActuarialStudies/Downloads/                                   382 See Inadmissibility on Public Charge Grounds,

                                              2019).                                                                   MedicaidReport2017.pdf (last visited June 6, 2019).         83 FR 51114, 51165 (proposed Oct. 10, 2018).



                                         VerDate Sep<11>2014        21:05 Aug 13, 2019         Jkt 247001      PO 00000       Frm 00072        Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                                              Exhibit A
                                                     Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19            PageID.249 Page 73 of 218
                                                                Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                 41363

                                              DHS would have considered an alien                        time of filing and adjudication, any                   to add a grace period for the receipt of
                                              receiving a Section 8 Housing Voucher                     public benefit, as defined in 8 CFR                    public benefits. For purposes of this
                                              in an area where the eligibility                          212.21(b), for 12 months, in the                       rule, there will be a period between the
                                              requirement amounted to income more                       aggregate, within a 36-month period.385                publication of this rule, and the rule’s
                                              than 250 percent of the FPG in the same                      Finally, DHS understands that certain               effective date, which would serve as a
                                              manner as another alien living area                       individuals may become self-sufficient                 ‘‘grace period’’ of sorts. DHS has also
                                              where the income eligibility was 50                       in the long-term after a certain duration              specified how it will consider receipt of
                                              percent of the FPG. Under the new                         of benefits use and that individuals may               public benefits prior to the rule’s
                                              standard, the effect of cost living is                    use benefits for shorter or longer periods             effective date. Ultimately, however, all
                                              minimized.                                                of time. But similar to the explanation                aliens who apply for admission or
                                                DHS understands that certain                            above, the fact that a person may                      adjustment of status on or after the
                                              applicants may be hesitant to receive                     ultimately become self-sufficient is not               rule’s effective date will be subject to a
                                              certain benefits in light of the public                   the material question. The material                    prospective public charge
                                              charge assessment. DHS reiterates that                    questions is whether the person is likely              inadmissibility determination.
                                              this rule does not prevent individuals                    to become a public charge at some point                   DHS notes that as part of the totality
                                              who are eligible for public benefits from                 in the future. Therefore, DHS will not                 of the circumstances determination,
                                              receiving these benefits. And as                          limit its definition of ‘‘public charge’’              DHS will consider evidence that is
                                              explained below, in its public charge                     based on the potential that an alien who               relevant to its determination whether an
                                              inadmissibility determination DHS will                    is currently public charge may not                     alien is likely to become a public charge
                                              not consider receipt of Emergency                         remain so indefinitely. The appropriate                at any time in the future. For example,
                                              Medicaid, the Medicare Part D LIS,                        way to address that nuance is through                  if an alien received public benefits in
                                              Medicaid received by alien under age 21                   the totality of the circumstances                      excess of the threshold duration but has
                                              or pregnant women, and a wide range of                    prospective determination, rather than                 evidence that his or her circumstances
                                              other benefits, such as emergency or                      the definition of public charge.                       have changes or that the alien has
                                              disaster relief. This rule also explains                  Accordingly, DHS properly considers                    requested to be disenrolled from such
                                              the criteria under which DHS will                         the receipt of public benefits for more                benefits, DHS will take such evidence
                                              determine whether an alien subject to                     than 12 months in the aggregate within                 into consideration in the totality of the
                                              section 212(a)(4), 8 U.S.C. 1182(a)(4),                   a 36-month period a heavily weighted                   circumstances.
                                              has established that he or she is not                     negative factor in public charge                          Comment: A commenter stated that
                                              inadmissible on that ground. As                           inadmissibility determinations.                        the 12-month period ought to be
                                              explained, DHS will assess all factors                                                                           lengthened to approximately 36 months,
                                                                                                        Alternatives to the Duration Standard                  because according to a report, 45
                                              and circumstances applicable to the
                                              public charge determination, including                       Comment: Some commenters                            percent of people who received
                                              the past receipt of public benefits listed                recommended a ‘‘grace period’’ for                     government assistance for less than 36
                                              in 8 CFR 212.21(b). No one factor alone                   foreign nationals coming to the United                 months stop receiving assistance
                                              will render an applicant inadmissible                     States to use public benefits and reach                sometime after the first 12 months.
                                              on account of public charge; DHS will                     self-sufficiency, including an 18-month                According to the commenter, the 45
                                              assess whether the alien is likely to                     period to become a fully acclimated and                percent are people who are on their way
                                              become a public charge, i.e., to receive                  productive person or to recover from                   out of poverty due to public benefit
                                              the designated benefits above the                         emergencies or severe medical issues.                  programs. By contrast, approximately 43
                                              threshold, in the totality of the                            Response: As previously discussed,                  percent of welfare recipients stay
                                              circumstances.                                            the purpose of this rule is to implement               dependent for at least 3 years.
                                                DHS also acknowledges that the                          the public charge ground of                            According to the commenter, these are
                                              regulation may result in fewer numbers                    inadmissibility consistent with the                    the people who truly lack self-
                                              of nonimmigrants and immigrants being                     principles of self-sufficiency set forth by            sufficiency, as they have failed to exit
                                              admitted to the United States or granted                  Congress, and to minimize the incentive                the welfare system.
                                              adjustment of status to that of a lawful                  of aliens to attempt to immigrate to, or                  Response: DHS disagrees with this
                                              permanent resident. DHS notes that the                    to adjust status in, the United States due             recommendation. As discussed in the
                                              ground of inadmissibility under section                   to the availability of public benefits.386             NPRM and above, while some recipients
                                              212(a)(4) of the Act, 8 U.S.C. 1182(a)(4)                 In particular, Congress indicated that                 may disenroll from public benefits after
                                              applies to aliens seeking admission to                    the immigration policy continues to be                 12 months, this only addresses short-
                                              the United States, or adjustment of                       that ‘‘aliens within the Nation’s borders              term welfare recipients.388 For example,
                                              status to that of a lawful permanent                      not depend on public resources to meet                 as indicated in the NPRM, ‘‘the
                                              resident. The public charge ground of                     their needs, but rather rely on their own              proportion of [Medicaid and food stamp
                                              inadmissibility does not apply to                         capabilities and the resources of their                participation] leavers who receive these
                                              nonimmigrants present in the United                       families, their sponsors, and private                  benefits at some point in the year after
                                              States seeking an extension of stay 383 or                organizations.’’ 387 When Congress                     exit is much higher than the proportion
                                              change of nonimmigrant status.384 As                      enacted section 212(a)(4) of the Act, 8                who receives them in any given quarter,
                                              indicated in the NPRM, however, when                      U.S.C. 1182(a)(4), it did not provide a                suggesting a fair amount of cycling into
                                              adjudicating an alien’s application for                   grace period or a time period in which                 and out of these programs.’’ 389 HHS
                                                                                                        aliens could use public benefits after                 also funds various research projects on
                                              extension of stay or change of status,
                                                                                                        entering the United States. Therefore,
khammond on DSKBBV9HB2PROD with RULES2




                                              DHS will assess whether the alien has                                                                            welfare. Across fifteen state and county
                                                                                                        DHS does not believe it is appropriate
                                              demonstrated that he or she has not
                                                                                                                                                                  388 See Inadmissibility on Public Charge Grounds,
                                              received, since obtaining the                               385 See 8 CFR 214.1(a)(3)(iv) and 8 CFR 248.1.       83 FR 51114, 51199 (proposed Oct. 10, 2018).
                                              nonimmigrant status and through the                         386 See 8 U.S.C. 1601.                                  389 See Lashawn Richburg-Hayes & Stephen
                                                                                                          387 See Personal Responsibility and Work             Freedman, A Profile of Families Cycling On and Off
                                                383 See   8 CFR 214.1.                                  Opportunity Reconciliation Act of 1996, Public Law     Welfare 4 (Apr. 2004), available at https://
                                                384 See   INA section 248, 8 U.S.C. 1258; see 8 CFR     104–193, section 400, 110 Stat. 2105, 2260 (Aug. 22,   aspe.hhs.gov/system/files/pdf/73451/report.pdf
                                              248.                                                      1996) (codified at 8 U.S.C. 1601(2)).                  (last visited July 26, 2019).



                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00073   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                          Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.250 Page 74 of 218
                                              41364            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              welfare studies funded by HHS, it was                   cash assistance that are not intended to              However, as indicated above, DHS has
                                              found that the number of leavers who                    maintain a person at a minimum level                  eliminated the threshold standard and is
                                              received food stamps within one year of                 of income would similarly not fall                    applying a single duration-based
                                              exit was between 41 and 88 percent.                     within the definition. In addition, DHS               threshold standard to all covered public
                                              Furthermore, TANF leavers returned to                   will not consider medical assistance for              benefits. DHS believes that this
                                              the program at a rate ranging between 17                emergency medical condition (42 U.S.                  approach is responsive to public
                                              and 38 percent within one year of exit.                 C. 1396(v)(3)) or short-term, non-cash,               comments that raised concerns about
                                              Twelve of these studies included                        in-kind emergency disaster relief.392                 the complexity of the proposed
                                              household surveys, with some                            Finally as discussed above, DHS will                  standards as well as the need for
                                              conducting interviews less than a year                  also take into consideration evidence                 certainty and predictability in public
                                              post-exit, and some as much as 34                       that an alien has disenrolled or                      charge determinations.
                                              months after exit. A review of these                    requested to disenroll from public                    2. Public Benefits
                                              surveys found that among those who left                 benefits in the totality of the
                                              Medicaid, the rate of re-enrollment at                  circumstances when determining                           Comment: A majority of commenters
                                              the time of interview was between 33                    whether an alien is likely at any time in             recommended that public benefits
                                              and 81 percent among adults, and                        the future to become a public charge.                 encompassed by the definition of that
                                              between 51 and 85 percent among                                                                               term in the proposed rule (both
                                              children. Employment rates at the time                  Combination Standard                                  monetizable and non-monetizable), such
                                              of interview ranged between 57 and 71                      Comment: DHS received comments                     as SSI, SNAP, Medicaid, TANF, and
                                              percent.’’ 390 For these reasons, DHS                   on the proposed rule’s provision for                  housing not be included in the public
                                              does not believe that it should lengthen                combining monetizable and non-                        charge determination and described the
                                              the 12-month period to 36 months.                       monetizable benefits. Commenters                      negative outcomes that would arise if
                                                 Comment: Commenters also stated                      generally opposed the proposed                        immigrants’ access to the benefits were
                                              that receipt of benefits after an event                 standard for combination of monetizable               reduced due to this rule. A commenter
                                              such as a natural disaster ought not                    benefits under 15 percent of FPG and                  stated that public charge determinations
                                              render an alien a public charge, but that               one or more non-monetizable benefits.                 never considered non-cash benefits in
                                              sometimes the effects of a natural                      Under this proposal, if an alien received             the past, and including them now is
                                              disaster can last longer than 12 months.                a combination of monetizable benefits                 inhumane, and will cost the local, State,
                                              The commenter disagreed with DHS’s                      equal to or below the 15 percent                      and Federal governments in the long-
                                              statement in the proposed rule that ‘‘an                threshold together with one or more                   run. One commenter requested that the
                                              individual who receives monetizable                     benefits that cannot be monetized, the                listed programs be removed, and that no
                                              public benefits for more than 12                        threshold for duration of receipt of the              additional programs be added to the
                                              cumulative months during a 36-month                     non-monetizable benefits would be 9                   determination. One commenter said that
                                              period is neither self-sufficient nor on                months in the aggregate (rather than 12               expanding the public benefits definition
                                              the road to achieving self-                             months) within a 36-month period (e.g.,               would result in sweeping negative
                                              sufficiency.’’ 391 The commenter stated                 receipt of two different non-monetizable              consequences and cause detrimental
                                              that it can take much longer than 12                    benefits in one month counts as two                   effects to public access to benefits by
                                              months to recover from a natural                        months, as would receipt of one non-                  discouraging vulnerable populations
                                              disaster, and noted that following a                    monetizable benefit for one month in                  from seeking the services they need. A
                                              tornado in the commenter’s community                    January 2018, and another such benefit                commenter asserted that this rule affects
                                              in 2013, some families were still                       for one month in June 2018).393                       more than just immigration status
                                              recovering in 2018, and required the                       Some commenters stated that the                    determinations, as it would impede
                                              designated benefits.                                    proposed combination standard lacked                  access to supplemental services that
                                                 Response: As indicated in the NPRM,                  clarity in its explanation and some                   raise the standard of living for the
                                              DHS will not consider public benefits                   explained that they opposed this                      individual and their family.
                                              beyond those covered under 8 CFR                                                                                 Another commenter indicated that
                                                                                                      combination standard as it would have
                                              212.21(b), but even within that category,                                                                     lawfully present noncitizens who have
                                                                                                      a similar effect to having no threshold
                                              DHS will not consider all cash                                                                                jobs within needed sectors simply might
                                                                                                      at all, resulting in immigrants being too
                                              assistance as cash assistance for income                                                                      not earn enough to provide quality
                                                                                                      afraid to apply for and receive benefits.
                                              maintenance under the rule. For                                                                               healthcare, nutritious food, and safe,
                                                                                                      Commenters stated that DHS did not
                                              instance, DHS would not consider                                                                              stable housing to their families. The
                                                                                                      provide a rationale for the combination               commenter further indicated that
                                              Stafford Act disaster assistance,                       of monetizable benefits under 15
                                              including financial assistance provided                                                                       programs like SNAP, CHIP, and
                                                                                                      percent of the FPG and one or more                    Medicaid are designed to help
                                              to individuals and households under                     non-monetizable benefits. One
                                              Individual Assistance under the Federal                                                                       individuals meet their families’ basic
                                                                                                      commenter suggested deleting this                     needs to keep them healthy and safe,
                                              Emergency Management Agency’s                           provision, because it would render a
                                              Individuals and Households Program                                                                            and to penalize hardworking families
                                                                                                      person a public charge based on any                   for using the program designed for them
                                              (42 U.S.C. 5174) as cash assistance for                 amount of SNAP or housing benefits,
                                              income maintenance. The same would                                                                            is morally bankrupt. A couple of
                                                                                                      combined with 9 months of Medicaid                    commenters said the policy penalizes
                                              hold true for comparable disaster                       coverage. The commenter indicated that
                                              assistance provided by State, local, or                                                                       the use of public benefits, and indicated
                                                                                                      this outcome was too severe.                          that safety-net programs are correlated
khammond on DSKBBV9HB2PROD with RULES2




                                              tribal governments. Other categories of                    Response: DHS disagrees with                       with the positive health and education
                                                390 Inadmissibility on Public Charge Grounds, 83
                                                                                                      commenters that the combination                       outcomes that help low-income families
                                              FR 51114, 51199 (proposed Oct. 10, 2018) (quoting       standard lacked clarity or justification.             escape poverty. Commenters stated that
                                              Lashawn Richburg-Hayes & Stephen Freedman, A                                                                  access to non-cash programs and other
                                              Profile of Families Cycling On and Off Welfare 4          392 Inadmissibility on Public Charge Grounds, 83

                                              (Apr. 2004) (citation omitted)).                        FR 51114, 51128, 51159 (proposed Oct. 10, 2018).      public benefits offers dignity and
                                                391 See Inadmissibility on Public Charge Grounds,       393 See Inadmissibility on Public Charge Grounds,   comfort as individuals work to build a
                                              83 FR 51114, 51165 (proposed Oct. 10, 2018).            83 FR 51114, 51166 (proposed Oct. 10, 2018).          new and better life, acquiring the skills


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00074   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                 Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.251 Page 75 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                       41365

                                              and training to qualify for better-paying               commenter stated that SNAP supports                   and the economy overall, and that
                                              jobs. Several commenters that opposed                   employment by increasing access to                    access to such housing frees up income
                                              the proposed rule stated that the                       nutritious foods that enable workers to               for other living necessities. Others cited
                                              inclusion of the public benefits                        stay healthy and productive, and by                   to research showing that public benefits,
                                              included in the NPRM, including SNAP,                   enabling families to spend more of their              such as subsidized housing, positively
                                              in the public charge determination                      income on work-related expenses like                  impacts the health of children, people
                                              would reverse longstanding national                     transportation, childcare, and laundry.               with disabilities, families, domestic
                                              policy.                                                 Many commenters stated the benefits of                violence victims, pregnant women and
                                                 Many commenters provided                             Medicaid for different people and                     people of color; reduces poverty and
                                              information and data on the general                     groups, including better health                       homelessness, and promotes economic
                                              benefits of these public benefits                       outcomes for pregnant women and                       stability; helps low-earning immigrants
                                              programs; the number of people,                         children throughout adulthood. Some                   increase their economic opportunities;
                                              children, and businesses affected; and                  commenters described how access to                    facilitates upwards economic mobility;
                                              the assistance that these public benefits               affordable health insurance like                      builds safe and affordable housing
                                              provide to needy individuals and                        Medicaid enables workers to find and                  communities and decreases
                                              families. Comments referenced, for                      retain jobs, and how a lack of affordable             foreclosures; and benefits of immigrants
                                              instance, the importance of TANF                        insurance contributes to worse health                 to the housing market during economic
                                              assistance for child care, Medicaid’s role              outcomes, unmet physical, behavioral                  downturns. Other commenters cited
                                              in helping families and communities                     and mental health needs, and eventual                 research showing that housing
                                              manage healthcare costs, and SNAP’s                     joblessness. Commenters stated that                   instability is associated with a broad
                                              role in fighting food insecurity for                    access to affordable insurance leads to               range of health impacts, including
                                              children and families. Commenters                       better performance on the job, an easier              worsening HIV side effects, heart
                                              stated that the proposed rule would                     time staying employed or seeking                      disease, asthma, and cancer.
                                              exacerbate problems that the designated                 employment, and less unpaid bills and                    Several commenters stated that
                                              benefit programs are designed to                        other debt; and important economic                    immigrants in high rent areas need
                                              address. Other commenters provided                      benefits, such as increased tax                       public housing, specifically where
                                              data suggesting that the designated                     contributions, decreased reliance on                  income has not kept pace with rent
                                              public benefits help reduce                             other public assistance programs, and                 prices. Some of these commenters cited
                                              homelessness and improve health                         more disposable income to spend in the                research and figures on the rent prices
                                              outcomes. Commenters stated that these                  local economy. Commenters stated that                 in areas across the United States. Other
                                              benefits are crucial for the health and                 states that expanded Medicaid                         commenters stated that only one in four
                                              development of children and                             experienced savings in costs associated               families who need affordable housing
                                              individuals. Commenters also cited                      with uncompensated care and state-                    receive it, arguing that even fewer
                                              research that emphasized the important                  funded health programs, as well as                    families who need affordable housing
                                              role public benefits and access to those                growth in jobs and general fund                       receive it factoring in immigration status
                                              benefits, including SNAP, plays for                     revenue. A commenter stated that                      and family size. Multiple commenters
                                              pregnant women and the elderly,                         reimbursement for services rendered to                stated that housing instability and
                                              including that the benefits make elderly                Medicaid patients was especially                      unaffordability are strongly correlated
                                              individuals less likely to be admitted to               important for hospitals, and cited                    with involuntary job loss and other
                                              nursing homes and hospitals; patients                   research documenting positive effects                 economic barriers that undermine self-
                                              with medical problems, because public                   on hospitals’ financial performance in                sufficiency, citing statistics. Several
                                              benefits reduce financial stress; and                   States which decided to expand                        commenters stated that the rule
                                              college and university students who are                 Medicaid.                                             undermines the mission of public
                                              struggling with food insecurity.                           Other commenters discussed a study                 housing. A commenter cited research
                                                 Many commenters described adverse                    in which the use of certain housing                   indicating that including affordable
                                              impacts of homelessness, including                      vouchers and access to public housing                 housing in the rule may increase the
                                              childhood depression and the positive                   reduced the chance of families living in              poverty rate and disability rates.
                                              impacts of affordable housing, including                crowded conditions, shelters, or on the                  In contrast, a few commenters
                                              increased health benefits and chronic                   street, help ease the burden of rent in               supported the inclusion of the public
                                              disease management and lowering the                     high-cost cities, prevent or alleviate                benefits as part of the public charge
                                              cost of healthcare. Another commenter                   homelessness, allow the flexibility for               determination. Some stated that only
                                              cited studies where more students may                   families to pay for other necessities, and            citizens should be eligible for the
                                              experience homelessness under this                      promote self-sufficiency. Commenters                  benefits. A commenter stated that the
                                              rule, and described the negative impacts                also said this rule will deter landlords              public charge rule should cover benefits
                                              on rural subsidized housing and the                     from participating in the housing                     that are provided for long periods of
                                              agriculture economic market.                            voucher program, affecting the private                time, such as TANF.
                                                 A commenter stated that receipt of                   housing market. Some commenters                          Response: DHS appreciates the
                                              public benefits, including SNAP,                        discussed the difficulty of immigrants                comments and recognizes that the
                                              support work and improve a family’s                     obtaining affordable housing.                         public benefits listed in the rule provide
                                              immediate and long-term prospects,                         Other commenters cited research on                 assistance to needy individuals, and
                                              decreasing the odds that the individuals                children’s health outcomes, asserting                 that rigorous application of the public
                                              will become primarily dependent on                                                                            charge ground of inadmissibility will
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      that access to public housing creates
                                              government benefits to support                          long-term improvements in educational                 inevitably have negative consequence
                                              themselves. Similarly, another                          attainment, income, self-sufficiency,                 for some individuals. DHS is aware that
                                              commenter stated that nutritional,                      and children’s health outcomes; child                 individuals may reconsider their receipt
                                              healthcare, and housing assistance are                  development; greater attendance and                   of public benefits in light of future
                                              all critical programs that support work,                prospects at school. Commenters also                  immigration consequences. However,
                                              which the commenter identified as the                   noted that access to affordable housing               the rule does not prevent individuals
                                              ultimate path to self-sufficiency. A                    has positive effects on family stability              from receiving any public benefits for


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00075   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.252 Page 76 of 218
                                              41366            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              which they are eligible. Additionally, as               percent of people using public benefits               benefit on enrollment in the first. That
                                              noted in the NPRM, the rule,                            are noncitizens and this rule will reach              said, DHS disagrees that the rule would
                                              particularly the inclusion of the                       beyond that population. One commenter                 materially undermine decades of work
                                              designated benefits into the public                     stated that immigrants use public                     to address poverty. The population
                                              benefits definition, is consistent with                 benefits at a lower rate than U.S. born               affected by this rule is limited to those
                                              congressional statements in 8 U.S.C.                    citizens, while other commenters stated               applicants seeking admission to the
                                              1601 concerning self-sufficiency of                     that DHS did not consider whether the                 United States and adjustment of status,
                                              foreign nationals. In particular, Congress              temporary benefits immigrants might                   who are subject to public charge. The
                                              indicated that the immigration policy                   receive would result in a net positive                data and information provided by the
                                              continues to be that ‘‘aliens within the                impact to the budget or society.                      commenter involves a much broader
                                              Nation’s borders not depend on public                      Response: DHS appreciates the                      population that may not be affected by
                                              resources to meet their needs, but rather               comments and references to data. DHS                  the rule.
                                              rely on their own capabilities and the                  does not assume, and has not based the                   Comment: A commenter stated that
                                              resources of their families, their                      rule on the assumption, that immigrant                Congress had already made clear its
                                              sponsors, and private organizations.’’ 394              families rely disproportionately on                   intent on immigrants’ eligibility for
                                              DHS will therefore continue to consider                 public benefits. The statistical analysis             SNAP and Medicaid. The commenter
                                              the public benefits proposed in the                     provided in the preamble of the NPRM                  went on to state that IIRIRA established
                                              NPRM in public charge inadmissibility                   did not reach that conclusion. The                    criteria to be weighted by immigration
                                              determinations with certain exceptions                  NPRM provided data regarding both                     authorities using a ‘‘totality of
                                              described below.                                        citizens and noncitizens in the                       circumstances’’ test, and stated that the
                                                As discussed in the NPRM, the                         discussion of the factors that may lead               criteria specifically did not include
                                              benefits that will be considered in this                a person to receive public benefits.                  receipt of public benefits. The
                                              rule account for some of the largest                    However, only aliens seeking admission                commenter also stated that PRWORA
                                              federal expenditures on low-income                      to the United States or adjustment of                 established a set of eligibility rules for
                                              individuals and bear directly on self-                  status are subject to the public charge               certain lawful immigrants to receive
                                              sufficiency.395 The benefits listed are                 ground of inadmissibility. Therefore,                 Medicaid, SNAP, and other means-
                                              directed toward food and nutrition,                     whether citizens’ receipt of public                   tested programs, and Congress later
                                              housing, and healthcare, and are                        benefits is higher than that of aliens is             modified these rules to allow Medicaid
                                              directly relevant to the public charge                  immaterial. DHS notes that with respect               coverage for pregnant women without
                                              inadmissibility determination, because a                to the comment that the temporary                     the typical five-year waiting period.
                                              person who needs the public’s                           receipt of public benefits would result                  Response: Through PRWORA,
                                              assistance to provide for these basic                   in a positive impact on the economy,                  Congress declared that aliens generally
                                              necessities of life and receives such                   such considerations are not the aim of                should not depend on public resources
                                              benefits for longer periods of time is                  this rule. This rule is intended to better            and that these resources should not
                                              more likely to receive such benefits in                 ensure that aliens seeking to come to                 constitute an incentive for immigration
                                              the future.396 DHS also notes, as                       and remain in the United States are self-             to the United States.397 With IIRIRA,
                                              updated in the regulatory text, that                    sufficient, and rely on their resources               Congress codified minimum factors that
                                              receipt of a public benefit occurs when                 and those of their families, sponsors,                must be considered when making public
                                              a public benefit-granting agency                        and private organizations.                            charge determinations: 398 Age; health;
                                              provides such benefit, whether in the                      Comment: One commenter stated that                 family status; assets, resources, and
                                              form of cash, voucher, services, or                     including Medicaid, SNAP and housing                  financial status; education and skills.399
                                              insurance coverage. Certification for                   assistance programs as public benefits                   As explained in the NPRM,400 policy
                                              future receipt of a public benefit does                 ‘‘would undermine decades of the                      goals articulated in PRWORA and
                                              not constitute receipt, although it may                 federal government’s work to address                  IIRIRA inform DHS’s implementation of
                                              suggest a likelihood of future receipt.                 poverty and build a clearer path to the               the public charge ground of
                                              With respect to Medicaid in particular,                 middle class for millions of families,’’              inadmissibility. DHS does not believe
                                              DHS would consider receipt to have                      because individuals may decide to                     there is tension between the availability
                                              occurred when coverage commences,                       forego WIC, which is connected to                     of public benefits to some aliens as set
                                              regardless of whether the alien accesses                SNAP or other similar benefits. A                     forth in PRWORA and Congress’ intent
                                              services using such coverage.                           commenter stated that the inclusion of                to deny admission, and adjustment of
                                                Comment: A commenter said data                        Medicaid/CHIP, SNAP and housing                       status to aliens who are likely to become
                                              refutes the notion that immigrant                       assistance in public charge review                    a public charge. Indeed, DHS believes
                                              families rely disproportionately on all                 would undermine decades of the federal                that Congress, in enacting PRWORA and
                                              forms of public assistance, citing to a                 government’s work to address poverty                  IIRIRA very close in time, must have
                                              study from the National Academies of                    and build a clearer path to the middle                recognized that it made certain public
                                              Sciences, Engineering, and Medicine                     class for millions of families.                       benefits available to some aliens who
                                              indicating that just 4.2 percent of                        Response: DHS understands that
                                                                                                                                                            are also subject to the public charge
                                              immigrant households with children                      many public benefits may be
                                                                                                                                                            ground of inadmissibility, even though
                                              utilize housing assistance as compared                  interconnected, such that when a person
                                                                                                      enrolls in one benefit, the benefit-                  receipt of such benefits could render the
                                              to 5.3 percent of U.S.-born households.
                                              A commenter stated that only 6.5                        granting agency will automatically                      397 See Public Law 104–193, sec. 400, 110 Stat.
                                                                                                      qualify that person in another benefit. In
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                            2105, 2260 (Aug. 22, 1996) (codified at 8 U.S.C.
                                                394 See Personal Responsibility and Work              those circumstances, an alien’s decision              1601).
                                              Opportunity Reconciliation Act of 1996, Public Law      to forego enrollment in a designated                    398 Public Law 104–208, div. C, sec. 531, 110 Stat.

                                              104–193, section 400, 110 Stat. 2105, 2260 (Aug. 22,    public benefit could result in the alien              3009–546, 3009–674 (Sept. 30, 1996) (amending
                                              1996) (codified at 8 U.S.C. 1601(2)).                                                                         INA section 212(a)(4), 8 U.S.C. 1182(a)(4)).
                                                395 See Inadmissibility on Public Charge Grounds,
                                                                                                      not being automatically qualified in a                  399 See INA section 212(a)(4)(B), 8 U.S.C.

                                              83 FR 51114, 51166 (proposed Oct. 10, 2018).            non-designated benefit. Similar                       1182(a)(4)(B).
                                                396 See Inadmissibility on Public Charge Grounds,     outcomes could occur if a state                         400 See Inadmissibility on Public Charge Grounds,

                                              83 FR 51114, 51159 (proposed Oct. 10, 2018).            conditions eligibility for the second                 83 FR 51114, 51132 (proposed Oct. 10, 2018).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00076   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                     Case 4:19-cv-05210-RMP                              ECF No. 1-1              filed 08/14/19                 PageID.253 Page 77 of 218
                                                                Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                            41367

                                              alien inadmissible as likely to become a                   eligible for the public benefits. In                     a. Specific Groups and Public Benefits
                                              public charge. Under the scheme                            addition, some aliens are eligible for                   Individuals With Disabilities
                                              envisioned by Congress, aliens generally                   public benefits, as noted in Table 3 of
                                              would not be issued visas, admitted to                     the NPRM.402                                               Comment: Commenters stated that the
                                              the United States, or permitted to adjust                     Comment: A commenter indicated                        inclusion of non-monetizable benefits in
                                              status if they are likely to become public                                                                          the proposed rule would
                                                                                                         that immigrants contribute far more to
                                              charges. This prohibition may deter                                                                                 disproportionately harm people with
                                                                                                         America (i.e., taxes, premiums,
                                              aliens from making their way to the                                                                                 disabilities.405 One commenter stated
                                                                                                         economic and military contributions)
                                              United States or remaining in the                                                                                   that ‘‘[p]eople with disabilities would be
                                                                                                         than they use in assistance. Other
                                              United States permanently for the                                                                                   uniquely affected by the inclusion of
                                              purpose of availing themselves of public                   commenters indicated that immigrants
                                                                                                                                                                  Medicaid-funded services in the public
                                              benefits.401 DHS believes that Congress                    contribute by paying taxes and the rule
                                                                                                                                                                  charge calculus, including Medicaid-
                                              must have understood, however, that                        penalizes immigrants who file taxes and
                                                                                                                                                                  funded community-based services that
                                              certain aliens who were unlikely to                        utilize programs to which they are
                                                                                                                                                                  are efficiently delivered in homes and
                                              become public charges when seeking                         legally entitled. Several commenters                     communities (the current public charge
                                              admission or adjustment of status might                    stated that immigrants make significant                  rule only requires consideration of
                                              thereafter reasonably find themselves in                   contributions to the economy, and the                    Medicaid-funded institutional long-term
                                              need of public benefits. Consequently,                     proposed rule would prevent                              care).’’ Commenters said that because
                                              in PRWORA, Congress made limited                           immigrants from partaking in programs                    non-emergency benefits were included,
                                              allowances for that possibility.                           that their tax dollars support. Other                    the proposal would make it nearly
                                              Nevertheless, if an alien subsequent to                    commenters said that individuals                         impossible for immigrants with
                                              receiving public benefits wishes to                        covered by Medicaid or CHIP paid more                    disabilities to become citizens unless
                                              adjust status in order to remain in the                    in taxes and collected less in Earned                    they are independently wealthy. Many
                                              United States permanently or leaves the                    Income Tax Credit (EITC) payments.                       commenters indicated that the federal
                                              United States and later wishes to return,                  According to a commenter, one study                      resources individuals with disabilities
                                              the public charge inadmissibility                          reviewing Medicaid expansion during                      and their families depend on, such as
                                              consideration (including consideration                     the 1980s and 1990s estimated that,                      Medicaid, SNAP, and housing vouchers,
                                              of receipt of public benefits) would                       based on children’s future earnings and                  would be included in the determination
                                              again come into play. In other words,                      tax contributions alone, the government                  of public charge under the rule. A
                                              although an alien may obtain public                        would recoup 56 cents of each dollar                     commenter also noted that ‘‘[p]eople
                                              benefits for which he or she is eligible,                  spent on childhood Medicaid by the                       with disabilities would be
                                              the receipt of those benefits may be                       time the children turned 60.                             disproportionally impacted by the
                                              considered, consistent with IIRIRA and                                                                              inclusion of housing and food assistance
                                                                                                            Response: Paying taxes owed and
                                              PRWORA, for future public charge                                                                                    in the public charge test.’’ One
                                                                                                         filing tax returns is legally required for
                                              inadmissibility determination purposes.                                                                             commenter stated that ‘‘[b]y deeming
                                              DHS recognizes that Congress through                       all individuals making a sufficient
                                                                                                         income in the United States.403 The rule                 immigrants who use such programs a
                                              CHIPRA expanded the Medicaid                                                                                        ‘public charge,’ the regulations will
                                              coverage for children and pregnant                         does not penalize those people who
                                                                                                         fulfill their legal responsibilities to do               disparately harm individuals with
                                              women who are lawfully residing in the                                                                              disabilities and impede their ability to
                                              United States, including those within                      so. In addition, people are entitled to
                                                                                                         use benefits for which they qualify, and                 maintain the very self-sufficiency the
                                              their first five years of having certain                                                                            Department purports to promote and
                                              legal status. In this final rule, DHS has                  this rule does not prohibit anyone from
                                                                                                         using a benefit for which they qualify.                  which the Rehabilitation Act sought to
                                              exempted from consideration receipt of                                                                              ensure.’’
                                              Medicaid by children under 21 and                          However, DHS believes the use of
                                              pregnant women during pregnancy and                        certain benefits is appropriate to                         Several commenters stated that
                                              60 days following pregnancy by                             consider in determining public charge                    individuals with disabilities rely on
                                              amending the definition of public                          inadmissibility. Congress mandated the                   non-cash benefits disproportionately,
                                              benefit in 8 CFR 212.21(b).                                public charge assessment.404 But                         often due to their disability, in order to
                                                 Comment: Some commenters stated                         Congress did not stipulate in legislation                continue working, stay healthy, and
                                              that immigrants’ eligibility for some of                   that public benefits received by eligible                remain independent and productive
                                              the public benefits is already restricted,                 individuals should not be considered                     members of the community. Some
                                              including SSI, TANF, and housing                           for public charge purposes; instead,                     commenters stated that Medicaid is
                                              programs. Another commenter said the                       Congress clearly stated the policy that                  often the only program available to and
                                              inclusion of Medicaid in the proposed                      those coming to the United States must                   appropriate for people with disabilities
                                              rule was unnecessary, since existing law                   be self-sufficient and not rely on public                as many of the services covered by
                                              already requires that lawful permanent                     resources. Therefore, to implement                       Medicaid, including housing services
                                              residents wait five years before                           Congress’ requirement to consider                        and community-based services, are
                                              becoming eligible for Medicaid or                          public charge inadmissibility, DHS must                  often not covered by private insurance.
                                              Medicare.                                                  consider the receipt of benefits by                      Many commenters cited the statistic that
                                                 Response: DHS recognizes that most                      eligible individuals, as indeed the 1999                 about one-third of adults under age 65
                                              aliens are ineligible for the public                       Interim Field Guidance did. DHS                          enrolled in Medicaid have a disability,
                                                                                                                                                                  compared with about 12 percent of
khammond on DSKBBV9HB2PROD with RULES2




                                              benefits listed in the rule. However, the                  believes that the public charge rule
                                              public charge inadmissibility                              strikes an appropriate balance with the                  adults in the general population. Other
                                              determination reviews the likelihood of                    benefits that are considered.                            commenters cited the statistic that more
                                              a person receiving a public benefit at                                                                              than one-quarter of individuals who use
                                              any time in the future, including points                     402 Inadmissibility on Public Charge Grounds, 83       SNAP are also disabled. Several
                                              in time when an alien may become                           FR 51114, 51128–30 (proposed Oct. 10, 2018).             commenters stated that individuals with
                                                                                                           403 See 26 U.S.C. 1 and 6012(a)(1).                    disabilities disproportionately
                                                401 H.R.   Rep. No. 104–469(I), at 144–45 (1996).          404 See INA section 212(a)(4), 8 U.S.C. 1182(a)(4).    experience poverty.


                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001    PO 00000   Frm 00077   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                      Case 4:19-cv-05210-RMP                           ECF No. 1-1             filed 08/14/19            PageID.254 Page 78 of 218
                                              41368            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                                 A commenter stated that the rule                      determinations include consideration of              to begin the journey of stabilizing their
                                              would require immigrants with                            whether, in the context of the alien’s               lives and achieving self-sufficiency. The
                                              disabilities to meet economic standards                  individual circumstances, the alien has              commenter provided a data from a
                                              that do not take into account the barriers               been diagnosed with a medical                        survey in 2017, where 85 percent of
                                              to employment and wealth                                 condition that is likely to require                  respondents said that TANF was a
                                              accumulation issues that individuals                     extensive medical treatment or                       critical resource for domestic violence
                                              with disabilities face. Another                          institutionalization or that will interfere          and sexual assault survivors, and that
                                              commenter added that food insecurity                     with the alien’s ability to provide and              two-thirds of respondents said that most
                                              rates in households that include at least                care for himself or herself, such as by              domestic violence survivors rely on
                                              one disabled working-age adult are                       working or attending school. As noted                TANF to help address their basic needs
                                              substantially higher, even where the                     in the proposed rule, as an evidentiary              and to establish safety and stability, and
                                              disabled person is working, and that                     matter, USCIS would rely on medical                  45 percent of respondents said the same
                                              such food insecurity leads to chronic                    determinations made by a medical                     is true of most sexual assault survivors.
                                              illnesses. Many commenters stated that                   professional. This would entail                      The commenter indicated that financial
                                              the rule would cause many individuals                    consideration of the potential effects of            instability poses limited options for
                                              with disabilities or families with                       the disability on the alien’s ability to             escaping or recovering from abuse and
                                              individuals with disabilities to disenroll               work, attend school, or otherwise                    that access to cash assistance is an
                                              from public benefit programs. A                          support himself or herself.                          important factor in survivors’ decision-
                                              commenter cited research indicating                         However, it is not the intent, nor is it          making about whether and how they
                                              that the rate of disability drastically                  the effect of this rule to find a person             can afford to leave a dangerous
                                              increases as poverty increases, and that                 a public charge solely based on his or               situation, and in planning how to keep
                                              by creating fear around participating in                 her disability. The public charge                    themselves and their children healthy,
                                              public anti-poverty programs, the                        inadmissibility determination evaluates              fed, and housed. The commenter
                                              proposed public charge rule will lead to                 the alien’s particular circumstances.                indicated that the rule risk significant
                                              an increase in disability and negative                   Under the totality of the circumstances              physical, emotional, and mental harm to
                                              health impacts for an already vulnerable                 framework, the disability itself would               these populations. Commenters
                                              community of people.                                     not be the sole basis for an                         described a survey that found that
                                                 Response: DHS understands that                        inadmissibility finding. DHS would                   nearly 80 percent of service providers
                                              individuals with disabilities receive                    look at each of the mandatory factors,               included in the survey reported that
                                              public benefits that are listed in the                   and the affidavit of support, if required,           most domestic violence survivors rely
                                              rule. However, Congress did not                          as well as all other factors in the totality         on SNAP to establish their safety and
                                              specifically provide for a public charge                 of the circumstances. For example, if an             stability. Another commenter stated that
                                              exemption for individuals with                           individual has a disability but there is             being able to meet basic food and
                                              disabilities and in fact included health                 no indication that such disability makes             nutritional needs provides a means for
                                              as a mandatory factor in the public                      the alien more likely to become a public             survivors of domestic violence and
                                              charge inadmissibility consideration.406                 charge, the alien’s disability will not be           sexual assault to take care of themselves
                                              Therefore, DHS will retain the                           considered an adverse factor in the                  and their children while working to
                                              designation of Medicaid and SNAP as                      inadmissibility determination. This                  address their trauma and take steps
                                              public benefits, notwithstanding the                     could occur if the individual is not                 toward independence.
                                              potentially outsized impact of such                      currently enrolled in the designated                    Other commenters stated that nearly
                                              designation on individuals with                          benefits, has not previously been                    half a million Asian American and
                                              disabilities. With respect to DHS’s                      enrolled in any designated public                    Pacific Islander (AAPI) noncitizens rely
                                              consideration of the alien’s disability as               benefit, and is employed or otherwise                on the SNAP program to feed their
                                              such, DHS would consider disability as                   has sufficient income, assets and                    families, and the rule will lead to less
                                              part of the health factor, to the extent                 resources to provide for himself or                  food assistance within family units. A
                                              such disability makes the alien more                     herself, or has family willing and able              commenter stated that almost 48 percent
                                              likely than not to become a public                       to provide for reasonable medical costs,             of noncitizen recipients of SNAP
                                              charge. This consideration is not new                    or the person has private health                     benefits were women in 2017, compared
                                              and has been part of public charge                       insurance or would soon be able to                   to 40 percent who were men, and 12
                                              determinations historically.407 Those                    obtain private health insurance upon                 percent who were children. Another
                                                                                                       adjustment of status.                                commenter stated that 80 percent of
                                                406 See  INA section 212(a)(4), 8 U.S.C. 1182(a)(4).                                                        most domestic violence victims and 55
                                                                                                       Vulnerable Populations
                                                407 See,  e.g., Ex parte Mitchell, 256 F. 229                                                               percent of most sexual assault victims
                                              (N.D.N.Y. 1919) (referencing disease and disability        Comment: Some commenters                           use the program to restore safety and
                                              as relevant to the public charge determination); Ex
                                              parte Sakaguchi, 277 F. 913, 916 (9th Cir. 1922)
                                                                                                       identified specific groups of individuals            stability in their lives would be heavily
                                              (taking into consideration that the alien was an         who would be impacted by the                         affected by limiting access to SNAP.
                                              able-bodied woman, among other factors, and              inclusion of public benefits in the                     One commenter stated that the
                                              finding that there wasn’t evidence that she was          public charge determination. Several                 proposed rule would disproportionately
                                              likely to become a public charge); Barlin v. Rodgers,
                                              191 F. 970, 974–977 (3d Cir. 1911) (sustaining the
                                                                                                       commenters stated that cash assistance               affect communities of color who use
                                              exclusion of three impoverished immigrants, the          provides crucial support for survivors of            public benefits and social services to
                                              first because he had a ‘‘rudimentary’’ right hand        domestic violence and sexual assault,                make ends meet and work towards self-
                                              affecting his ability to earn a living, the second       and would undermine Federal and State
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                            sufficiency. A commenter stated that the
                                              because of poor appearance and ‘‘stammering’’ such
                                              that made the alien scarcely able to make himself
                                                                                                       policies to support victims of domestic              proposed rule would likely
                                              understood, and the third because he was very            violence and assault by discouraging                 disproportionality cause Latinos to lose
                                              small for his age); United States ex rel. Canfora v.     them to access critical services. A                  access to SNAP and Medicaid benefits,
                                              Williams, 186 F. 354 (S.D.N.Y. 1911) (ruling that an     commenter stated that for many                       exacerbating existing health inequities,
                                              amputated leg was sufficient to justify the exclusion
                                              of a sixty year old man even though the man had
                                                                                                       survivors, cash assistance, such as                  increasing instances of hunger and
                                              adult children who were able and willing to              TANF or state-funded cash benefits,                  poverty among this population.
                                              support him).                                            provides the crucial support they need               Similarly, another commenter described


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00078   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19                 PageID.255 Page 79 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                         41369

                                              the benefits of access to SNAP for the                  public benefits for a limited period time                   DHS’s view of self-sufficiency is that
                                              Latino community and commented that                     to escape a dangerous situation, but no                  aliens subject to the public charge
                                              a loss of SNAP benefits would cause                     longer relies on such benefits, the alien                ground of inadmissibility must rely on
                                              more Latinos, including children, to                    should make that clear to DHS, so that                   their own capabilities and secure
                                              experience poverty and suffer from                      DHS can incorporate into its totality of                 financial support, including from family
                                              hunger and malnutrition. Another                        the circumstances assessment the fact of                 members and sponsors, rather than seek
                                              commenter stated that including SNAP                    the alien’s changed circumstances.                       and receive public benefits to meet their
                                              will harm college students, as SNAP is                     DHS recognizes that it is possible that               basic needs. Cash aid and non-cash
                                              a critical resource for the many college                the inclusion of benefits such as SNAP                   benefits directed toward food and
                                              students who struggle with food                         and Medicaid may impact in greater                       nutrition, housing, and healthcare
                                              insecurity.                                             numbers communities of color,                            account for significant Federal
                                                 Other commenters provided                            including Latinos and AAPI, as well as                   expenditure on low-income individuals
                                              information on individuals with specific                those with particular medical                            and bear directly on self-sufficiency.
                                              medical conditions that need Medicaid,                  conditions that require public benefits                  Because of the nature of the public
                                              including treating thalassemia (a group                 for treatment, and therefore may impact                  benefits that would be considered under
                                              of blood disorders) and cardiovascular                  the overall composition of immigration                   this rule—which are generally means-
                                              disease. A commenter cited studies                      with respect to these groups. DHS also                   tested and provide cash for income
                                              showing that people with opioid                         recognizes that consideration of the                     maintenance and for basic living needs
                                              addiction who lacked Medicaid were                      receipt of public benefits while the alien               such as food and nutrition, housing, and
                                              half as likely to receive treatment as                  was a child may also deter some parents                  healthcare—DHS believes that receipt of
                                              those covered by some form of                           from applying for these benefits on                      such benefits may render a person a
                                              insurance. A commenter said that                        behalf of their children. But this is not                person with limited means to provide
                                              parental mental health and substance                    DHS’s intention in promulgating this                     for his or her own basic living needs
                                              abuse was a strong indicator of child                   rule. Instead, with this rule, DHS seeks                 and who receives public benefits is not
                                              mistreatment, and the services Medicaid                 to better ensure that applicants for                     self-sufficient because his or her
                                              provides to combat these issues help                    admission to the United States and                       reliance.
                                              keep children safe.                                     applicants for adjustment of status who                     DHS notes that this rule would not
                                                 Many commenters noted the negative                   are subject to the public charge ground                  adversely impact certain victims of
                                              impact of including the receipt of
                                                                                                      of inadmissibility are self-sufficient.408               domestic and sexual abuse, as VAWA,
                                              housing assistance in the public charge
                                                                                                         As provided by Congress, health is a                  T, and U applicants are generally not
                                              determination on a variety of groups,
                                                                                                      mandatory factor in the public charge                    subject to the public charge
                                              including infants and toddlers, women
                                                                                                      inadmissibility determination.409                        inadmissibility determination, as set
                                              and single mothers, large and low-
                                                                                                      However, DHS will not find an alien                      forth in 8 CFR 212.23.
                                              income families, Latinos, domestic
                                              violence survivors, agricultural workers,               inadmissible on public charge grounds                       Comment: Several commenters said
                                              low-income communities, people of                       based solely on an alien’s medical                       that over 1.1 million noncitizens age 62
                                              color, the Lesbian, Gay, Bisexual,                      condition or disability.                                 and older live in low- or moderate-
                                              Transgender Immigrants (LGBTQ)                             DHS’s public charge inadmissibility                   income households. Other commenters
                                              community, AAPI, elderly, minority                      determination evaluates the totality of                  stated that nearly seven million seniors
                                              groups, and disabled persons. Multiple                  an alien’s individual circumstances.                     age 65 and older are enrolled in both
                                              commenters cited studies and addressed                  This totality of the circumstances                       Medicare and Medicaid, and one in five
                                              the specific costs of the rule for                      approach weighs all the positive and                     Medicare beneficiaries relies on
                                              domestic violence survivors, arguing                    negative evidence related to an alien’s                  Medicaid to help them pay for Medicare
                                              that a survivor’s greatest unmet need is                age; health; family status; assets,                      premiums and cost-sharing. Several
                                              housing when recovering from abuse.                     resources, and financial status;                         commenters said having health
                                              Other commenters commented that the                     education and skills; required affidavit                 insurance is especially important for
                                              rule would make it more difficult for                   of support; and any other factor or                      older adults because they have greater
                                              families with multiple children to                      circumstance that may warrant                            healthcare needs. This makes Medicare
                                              obtain housing due to the prorated                      consideration in the public charge                       a lifeline for most seniors, providing
                                              system.                                                 inadmissibility determination.410 If the                 coverage for hospital, doctors’ visits,
                                                 Response: DHS appreciates the                        factors establish, in the balance, that an               and prescription drugs, but many
                                              comments. DHS recognizes that some                      alien is likely at any time in the future                immigrant seniors are not eligible for
                                              people currently in the United States do                to become a public charge, he or she                     Medicare.
                                              in fact depend on the government to                     will be deemed inadmissible. As noted                       A commenter stated this age standard
                                              meet their needs, and that this rule is                 in precedent administrative decisions,                   would result in mistreatment of elders
                                              likely to result in negative consequences               determining the likelihood of an alien                   when trying to enter or stay in the
                                              for some of those people, and people                    becoming a public charge involves                        United States and would undermine
                                              like them. Such negative consequences                   ‘‘consideration of all the factors bearing               immigrants’ access to essential
                                              are, to some extent, an inevitable                      on the alien’s ability or potential ability              healthcare, nutrition, and housing
                                              consequence of more rigorous                            to be self-supporting’’ 411 in the totality              programs. A commenter stated low-
                                              application of a statutory ground of                    of the circumstances.412                                 income seniors also greatly benefit from
                                              inadmissibility that is targeted towards                                                                         programs such as HCV Program (Section
khammond on DSKBBV9HB2PROD with RULES2




                                              people who receive public benefits to                     408 See 8 U.S.C. 1601(2).                              8) rental assistance and SNAP to meet
                                              meet their basic needs. DHS declines to                   409 See INA section 212(a)(4), 8 U.S.C. 1182(a)(4).    their basic needs and if immigrant
                                                                                                        410 See 8 CFR 212.22.
                                              modify the scope of the rule to                                                                                  families are afraid to access nutrition
                                                                                                        411 Matter of Vindman, 16 I&N Dec. 131, 132
                                              accommodate all possible Federal and                                                                             assistance programs, older adults will be
                                                                                                      (Reg’l Comm’r 1977).
                                              State policies supporting public benefits                 412 See, e.g., Matter of Vindman, 16 I&N Dec. 131      food insecure and at risk of unhealthy
                                              use by specific vulnerable populations.                 (Reg’l Comm’r 1977); Matter of Harutunian, 14 I&N        eating, which can cause or exacerbate
                                              DHS notes that if an alien relied on                    Dec. 583 (Reg’l Comm’r 1974).                            other health conditions and


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00079   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                    Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.256 Page 80 of 218
                                              41370            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              unnecessarily burden the healthcare                     and having no need for public benefits,                 received by U.S. citizens in the public
                                              system.                                                 that family member or the primary                       charge inadmissibility determination.
                                                 Response: DHS recognizes that                        caregiver for the family member may                     The valuation of the public benefits is
                                              eligibility for certain public benefits                 facilitate the application for and receipt              an individual determination and receipt
                                              depends not only on a person’s financial                of public benefits for that child or in                 of public benefits by other members of
                                              need but also on a person’s age.                        relation to the care for that child.                    a household including U.S. citizens will
                                              However, Congress did not specifically                     Response: The public charge                          not be considered in an applicant’s
                                              exclude aliens of certain ages from the                 inadmissibility determination evaluates                 public charge inadmissibility
                                              public charge inadmissibility                           an alien’s particular circumstances. DHS                determination. In addition, DHS notes
                                              determination and in fact included age                  is not considering public benefits                      that this rule does not restrict an alien’s
                                              as a mandatory factor in section                        received by other household members                     access to public benefits for which the
                                              212(a)(4) of the Act, 8 U.S.C.                          as part of an alien’s public charge                     alien is eligible. Rather, this rule
                                              1184(a)(4).413 Accordingly, DHS                         inadmissibility determination. DHS has                  explains the criteria that DHS will use
                                              proposes to consider the alien’s age                    further clarified this inclusions of a                  to determine whether an alien subject to
                                              primarily in relation to employment or                  definition for receipt of public benefits               section 212(a)(4) of the Act, 8 U.S.C.
                                              employability and secondarily to other                  which indicates that an alien’s receipt,                1182(a)(4), has met his or her burden of
                                              factors as relevant to determining                      application for or certification for public             demonstrating eligibility for the
                                              whether someone is likely to become a                   benefits solely on behalf of another                    immigration benefit sought.
                                              public charge. DHS notes that the public                individual does not constitute receipt
                                              charge inadmissibility determination                                                                            Receipt of Public Benefits by Children
                                                                                                      of, application for or certification for
                                              evaluates the alien’s particular                        such alien. But if the alien is a listed                   Comment: Several commenters said a
                                              circumstances. DHS’s totality of the                    beneficiary, the alien is considered to                 child’s use of benefits should not impact
                                              circumstances standard involves                         have received the public benefit.                       their public charge inadmissibility
                                              weighing all the positive and negative                     DHS’s totality of the circumstances                  determination, as public benefits are
                                              considerations related to an alien’s age;               standard weighs all the positive and                    often vital to the development of
                                              health; family status; assets, resources,               negative considerations related to an                   children and for them to become
                                              and financial status; education and                     alien’s age; health; family status; assets,             productive members of society.
                                              skills; required affidavit of support; and              resources, and financial status;                        Commenters also indicated that a
                                              any other factor or circumstance that                   education and skills; required affidavit                child’s use of benefits should not impact
                                              may warrant consideration in the public                 of support; and any other factor or                     their immigration application once they
                                              charge inadmissibility determination.414                circumstance that may warrant                           come of age. These commenters cited
                                              If the negative factors outweigh the                    consideration in the public charge                      research demonstrating that the use of
                                              positive factors, then the alien would be               inadmissibility determination.415                       these programs in childhood helps
                                              found to be inadmissible as likely to                      In the definition of household,416                   children complete their education and
                                              become a public charge; if the positive                 DHS accounts for both (1) the persons                   have higher incomes as adults, be
                                              factors outweigh the negative factors,                  whom the alien is supporting and (2)                    healthy, have better educational
                                              then the alien would not be found                       those persons who are contributing to                   opportunities, and become more likely
                                              inadmissible as likely to become a                      the household, and thus the alien’s                     to be economically secure and
                                              public charge.                                          assets and resources. DHS believes that                 contribute to their communities as
                                                 DHS also notes that receipt of                       an alien’s ability to support a household               adults. Another commenter indicated
                                              Medicaid, even if received in                           is relevant to DHS’s consideration of the               that public benefits serve as crucial
                                              conjunction with receipt of Medicare,                   alien’s assets, resources, financial status,            levers that reduce the intergenerational
                                              would still be considered a public                      and family status. DHS believes this is                 transmission of poverty. Commenters
                                              benefit in the totality of the                          an appropriate definition in the limited                also noted that ‘‘[b]ecause children do
                                              circumstances for public charge                         immigration context of public charge                    not decide whether or not to apply for
                                              inadmissibility.                                        inadmissibility determinations. Public                  benefits and because their financial
                                                 Comment: One commenter indicated                     benefits received by household                          situation as children is not necessarily
                                              that the rule could allow a young adult                 members do not count towards the                        indicative of their financial situation for
                                              to be deemed inadmissible as a public                   alien’s financial assets and income for                 life, children’s receipt of benefits should
                                              charge if at any point within the last                  purposes of the public charge                           not be counted in any public charge
                                              year the person or a member of the                      inadmissibility determination.417                       determination.’’ Some commenters
                                              household or certain members of the                        Comment: A commenter stated that                     stated that considering an immigrant’s
                                              family received a few of these benefits                 the rule would deprive U.S. citizens                    past use of public benefits as a child in
                                              for only a period of time. The                          who live in mixed-status households of                  the public charge inadmissibility
                                              commenter indicated that household                      their access to assistance programs for                 determination would deter immigrant
                                              definition leaves a very wide array of                  which they are eligible.                                parents from obtaining food and
                                              potential individuals who may receive a                    Response: DHS disagrees that the rule                healthcare assistance for their children,
                                              public benefit through no volition or                   would deprive U.S. citizens of access to                and argued that this would result in
                                              interaction of the immigrant applicant                  assistance programs for which they are                  adverse outcomes for the children
                                              but would, as a result, have an impact                  eligible. This rule does not include                    themselves and impose significant costs
                                              on the determination of admissibility for               consideration of public benefits                        on society. A commenter stated that
khammond on DSKBBV9HB2PROD with RULES2




                                              the immigrant’s application including a                                                                         low-income children with immigrant
                                              child or a young family member. The                       415 See  8 CFR 212.22.                                parents, including U.S. citizen children,
                                              commenter indicated that despite the                      416 See  8 CFR 212.21(d).                             are already less likely to receive
                                              applicant providing sufficient support
                                                                                                        417 See 8 CFR 212.22(b)(4)(ii), which provides that
                                                                                                                                                              Medicaid than those with U.S. born
                                                                                                      USCIS’ considerations when assessing the alien’s        parents.
                                                                                                      assets, resources, and financial status excludes any
                                                413 See INA section 212(a)(4)(B), 8 U.S.C.
                                                                                                      public benefits received by the alien as well as any
                                                                                                                                                                 Many commenters cited to research
                                              1182(a)(4)(B).                                          public benefits received by another person of the       indicating that the use of programs,
                                                414 See 8 CFR 212.22.                                 household.                                              such as SNAP, Medicaid, and CHIP, and


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00080   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                     Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.257 Page 81 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                41371

                                              housing assistance in childhood, helps                  Military/First Responders                             or CHIP, indicated that Medicaid
                                              children complete their education and                      Comment: Some commenters                           enrollment leads to positive health
                                              have higher incomes as adults, live in                  supported the NPRM’s proposal to                      outcomes.
                                              stable housing, receive needed health                   exclude from the public charge                          Response: DHS acknowledges that
                                              services and consume adequate and                       determination any public benefits                     military service members and their
                                              nutritious food, and fosters their future                                                                     families who are applying for an
                                                                                                      received by active duty service members
                                              success in education and the workforce.                                                                       immigration benefit for which
                                                                                                      and their families. Some commenters
                                              A commenter noted the impact of this                                                                          admissibility is required and that is
                                                                                                      also discussed the impact of the rule on
                                              rule on their work to facilitate healthy                                                                      subject to section 212(a)(4) of the Act, 8
                                                                                                      military families, including increasing
                                              brain development among children. A                                                                           U.S.C. 1182(a)(4), will be required to
                                                                                                      food security for active military families
                                              few commenters stated that multiple                                                                           demonstrate that they are not likely at
                                                                                                      and allowing them to focus on
                                              studies confirm early childhood or                                                                            any time in the future to become a
                                                                                                      protecting the United States rather than
                                              prenatal access to Medicaid and SNAP                                                                          public charge. However, consistent with
                                                                                                      on whether they will be able to feed
                                              improves health and reduces reliance on                                                                       the NPRM, DHS’s public charge analysis
                                                                                                      their family. Commenters stated that too
                                              cash assistance. The commenters stated                                                                        will exclude consideration of the receipt
                                                                                                      many military families and veterans
                                              that children with access to Medicaid                                                                         of any public benefits by active duty
                                                                                                      depend on SNAP to make ends meet
                                              have fewer absences from school, are                                                                          servicemembers, including those in the
                                                                                                      because their military pay is not enough
                                              more likely to graduate from high school                                                                      Ready Reserve of the U.S. Armed
                                                                                                      to meet their basic needs. One
                                              and college, and are more likely to have                                                                      Forces, and their spouses and children.
                                                                                                      commenter, citing to data from FY 2013,
                                              higher paying jobs as adults. Another                                                                         As noted in the NPRM, the U.S.
                                                                                                      stated that current and former military
                                              commenter stated that children with                                                                           Government is profoundly grateful for
                                                                                                      members and their families redeemed
                                              health insurance are more likely to have                                                                      the unparalleled sacrifices of the
                                                                                                      approximately $104 million in SNAP
                                              routine healthcare, improved health                                                                           members of our armed services and
                                                                                                      benefits at commissaries—a 300 percent
                                              outcomes, and improved success in                                                                             their families. Servicemembers who,
                                                                                                      increase since 2007. The commenter
                                              education. One commenter said that                                                                            during their service, receive public
                                                                                                      further stated that for military families
                                              lack of access to affordable housing                                                                          benefits, in no way burden the public;
                                                                                                      who do not have base-housing and live
                                              remains one of the main barriers to                                                                           indeed, their sacrifices are vital to the
                                                                                                      in high-cost areas, like those in
                                              economic stability for many families                                                                          public’s safety and security. The DOD
                                                                                                      California, accessing SNAP can be
                                              and the proposed rule would further                                                                           has advised DHS that many of the aliens
                                                                                                      complicated and this has led military
                                              limit access to housing assistance for                                                                        who enlist in the military are early in
                                                                                                      families across the country to turn out
                                              families with children. The commenter                                                                         their careers, and therefore, consistent
                                                                                                      of desperation to food pantries and food
                                              cited research that shows rental                                                                              with statutory pay authorities, earn
                                                                                                      banks—many operating on base or
                                              assistance for households with children                                                                       relatively low salaries that are
                                                                                                      nearby military installations—for
                                              results in significant positive effects for                                                                   supplemented by certain allowances
                                                                                                      emergency food assistance. The
                                              future child outcomes and family                                                                              and tax advantages.418 Although data
                                                                                                      commenter further stated that in recent
                                              economic security. A few commenters                                                                           limitations exist, evidence suggests that
                                                                                                      years the Department of Defense (DOD)
                                              stated this proposal could undermine                                                                          as a consequence of the unique
                                                                                                      and the Department of Veterans Affairs
                                              the access to healthcare for children of                                                                      compensation and tax structure afforded
                                                                                                      (VA) have issued policies to address
                                              immigrants or their aging family                                                                              by Congress to aliens enlisting for
                                                                                                      high rates of hunger among low-income
                                              members.                                                                                                      military service, some active duty alien
                                                                                                      military and veteran families, because
                                                 Response: DHS recognizes that many                                                                         servicemembers, as well as their
                                                                                                      military leaders understand that soldiers
                                              of the public benefits programs aim to                                                                        spouses and children, as defined in
                                                                                                      are less prepared to serve their country
                                              better future economic and health                                                                             section 101(b) of the Act, may rely on
                                                                                                      if they are hungry or worried about their
                                              outcomes for minor recipients, and that                                                                       SNAP 419 and other listed public
                                                                                                      families going hungry. They also know
                                              parents may decide to disenroll their                   that when veterans are largely living in                 418 See, e.g., 37 U.S.C. 201–212, 401–439 (Basic
                                              children from public benefits programs                  poverty with unmet basic needs, it is                 Pay and Allowances Other than Travel and
                                              to avoid negative immigration                           more difficult to convince young people               Transportation Allowances, respectively); Lawrence
                                              consequences. However, this rule is                     who live in their communities to sign                 Kapp, Cong. Research Serv., Defense Primer:
                                              aimed at better ensuring that aliens who                                                                      Regular Military Compensation 2 tbl.1 (Dec. 17,
                                                                                                      up.                                                   2018), available at https://fas.org/sgp/crs/natsec/
                                              are subject to the public charge ground                    A commenter also cited to 2013                     IF10532.pdf (reporting average regular military
                                              of inadmissibility are self-sufficient.                 USDA data, and reported that in that                  compensation of $41,384 at the E–1 level in 2018,
                                                 DHS also recognizes that children                    year, $103.6 million of groceries were                comprised of $19,660 in average annual basic pay,
                                              who receive public benefits are not                                                                           plus allowances and tax advantage) (last visited July
                                                                                                      purchased with SNAP benefits at                       26, 2019); Lawrence Kapp et al., Cong. Research
                                              making the decisions to apply for such                  military commissaries, and that between               Serv., RL33446, Military Pay: Key Questions and
                                              benefits. However, DHS notes that that                  2,000 and 22,000 military households                  Answers 6–9 (2019), available at https://fas.org/sgp/
                                              Congress did not exclude children from                  received SNAP benefits. The commenter                 crs/natsec/RL33446.pdf (describing types of
                                              the public charge ground of                                                                                   military compensation and federal tax advantages)
                                                                                                      stated that a Department of Defense                   (last visited July 26, 2019).
                                              inadmissibility unless the child is                     Education Activity (DoDEA) showed                        419 See U.S. Gov’t Accountability Office, GAO–
                                              seeking a status that Congress expressly                that in September 2015, 24 percent of                 16–561, Military Personnel: DOD Needs More
                                              exempted from public charge                             23,000 children in DoDEA schools were                 Complete Data on Active-Duty Servicemembers’
                                              inadmissibility and, moreover,                                                                                Use of Food Assistance Programs (July 2016),
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      eligible for free meals, while 21 percent
                                                                                                                                                            available at https://www.gao.gov/assets/680/
                                              specifically required that DHS consider                 were eligible for reduced-price meals.                678474.pdf (reporting estimates ranging from 2,000
                                              an applicant’s age in the public charge                    Commenters, citing the 2.4 million                 active duty servicemembers receiving SNAP to
                                              inadmissibility determination.                          children from military families who                   22,000 such servicemembers receiving SNAP) (last
                                              Nonetheless, as explained more fully in                 were enrolled in Medicaid or CHIP,                    visited July 26, 2019). Effective FY16, Congress
                                                                                                                                                            implemented a recommendation by the Military
                                              the discussion of Medicaid, DHS will                    noted that many families with family                  Compensation and Retirement Modernization
                                              not consider the receipt of Medicaid by                 members enlisted in the military                      Commission to sunset DOD’s Family Subsistence
                                              children under the age of 21.                           benefitted from enrollment in Medicaid                                                           Continued




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00081   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.258 Page 82 of 218
                                              41372            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              benefits. As a result, the general                      the very same salary, the public benefit                Comment: Some commenters
                                              standard included in the proposed rule                  exemption would no longer apply and                   suggested that the exemption that
                                              could result in a finding of                            thus be ineligible for admissibility and              applies to individuals serving in the
                                              inadmissibility under section 212(a)(4)                 adjustment of status. The commenter                   Armed Forces should apply to other
                                              when such aliens apply for adjustment                   stated military service members should                individuals, such as members of the
                                              of status.                                              be not be subject to public charge the                public who have jobs of comparable
                                                 As noted in the NPRM, following                      moment they depart the military. A                    importance to national security. The
                                              consultation with DOD, DHS has                          commenter said the rule would have an                 commenter stated as an example that
                                              concluded that such an outcome may                      unintended negative impact on veterans                there is no exemption for non-uniform
                                              give rise to concerns about                             of the U.S. military who do not have                  support members working for or on
                                              servicemembers’ immigration status or                   permanent status because they have                    behalf of the U.S. military, those
                                              the immigration status of                               access to the public benefits outlined in             working for State or local law
                                              servicemembers’ spouses and children                    the rule. The commenter stated that                   enforcement, those working for prisons,
                                              as defined in section 101(b) of the Act,                their need for access to benefits may be              or working as firefighters or as
                                              8 U.S.C. 1101(b), which would reduce                    directly tied to injuries resulting from              emergency medical technicians. The
                                              troop readiness and interfere                           their service.                                        commenter stated that there is no doubt
                                              significantly with U.S. Armed Forces                       A commenter stated that while                      the U.S. ‘‘Government is profoundly
                                              recruitment efforts. This exclusion is                  applying the proposed rule to                         grateful for the unparalleled sacrifices’’
                                              consistent with DHS’s longstanding                      servicemembers would have negative                    of police officers, firefighters, and
                                              policy of ensuring support for our                      policy consequences, the DHS lacks                    emergency medical technicians, but the
                                              military personnel who serve and                        legal authority to exempt the ‘‘public                rule does not exclude the public
                                              sacrifice for our nation, and their                     charge’’ analysis from a whole segment                benefits received from these
                                              families, as well as supporting military                of the population. The commenter                      individuals. Other commenters
                                              readiness and recruitment.                              stated that the relevant statute regarding            indicated that the failure to exempt first
                                                 Accordingly, DHS has excluded the                    ‘‘public charge’’ applies to ‘‘[a]ny alien,’’         responders and veterans or other groups
                                              consideration of the receipt of all                     and DHS stated no basis on which it can               was irrational, because military service
                                              benefits listed in 8 CFR 212.21(b) from                 exclude certain individuals from the                  members are not the only ones serving
                                              the public charge inadmissibility                       generally applicable proposed definition              in roles important to national security.
                                              determination, when received by active                  of ‘‘public charge.’’ The commenter                     Response: DHS refers the commenters
                                              duty servicemembers, including those                    stated that the rule would almost                     to the explanations above regarding this
                                              in the Ready Reserve, and their spouses                 certainly apply to servicemembers like                rule’s treatment of active duty
                                              and children. If a service member has                   the rest of the population and therefore              servicemembers, including those in the
                                              since retired or otherwise been                         DHS should abandon the rule.                          Ready Reserve, and their spouses and
                                              discharged from military service, receipt                  Response: DHS appreciates the                      children. DHS recognizes that many
                                              of public benefits while in the service                 comments and certainly appreciates the                professionals, including first
                                              will not be counted in the public charge                sacrifices that veterans have made for                responders, also provide important
                                              consideration. Only public benefits                     the United States. Among other factors,               services for the public, and make
                                              receipted after discharge from the                      current servicemembers have a unique                  sacrifices that are critical and worthy of
                                              military would be considered.                           pay structure implemented by Congress                 our gratitude. However, DHS believes
                                              Applicants that fall under this exclusion               that may involve the use of public                    that Armed Forces members and their
                                              must submit proof that the                              benefits, and DHS has accordingly                     spouses and children are uniquely
                                              servicemember is serving in active duty                 excluded the public benefits as listed in             positioned in this context, and that DHS
                                              or the Ready Reserve. DHS believes this                 the rule for active duty service members              should not extend similar treatment to
                                              should minimize any impact to military                  in order to limit a possible impact on                other categories of applicants based on
                                              readiness.                                              military readiness. DHS does not believe              their employment or public service.
                                                 Comment: Some commenters                             the same considerations are presented
                                                                                                      for veterans, as they do not currently                b. Supplemental Security Income
                                              suggested that the exemption that
                                              applies to individuals serving in the                   serve, are not directly affected by the                  Comment: Multiple commenters
                                              Armed Forces should apply to other                      military compensation structure, and                  opposed the inclusion of SSI and stated
                                              individuals, such as veterans and stated                have access to a specific benefits                    that SSI supports children with
                                              that failure to include military veterans               scheme that Congress has designed for                 disabilities, and that a child who begins
                                              within this carve-out is arbitrary and                  them (and that is not designated in this              receiving SSI is less likely to fall below
                                              capricious. The commenter stated that                   rule). Further, in light of that unique               the poverty line. The commenters stated
                                              once an individual leaves active or                     salary and benefit scheme created by                  that the inclusion of SSI in the public
                                              reserve duty, upon the completion of his                Congress for active service members and               charge rule threatens the health, safety,
                                              or her enlistment, is honorably                         their families, DHS disagrees with the                and well-being of the children and
                                                                                                      commenter that it lacks authority to                  families that receive it. One commenter
                                              discharged, and takes up a private job at
                                                                                                      exempt use of the designated public                   stated that SSI benefits represented 1.4
                                              Supplemental Allowance Program within the               benefits for such individuals and                     percent of the Federal Budget in FY
                                              United States, Puerto Rico, the U.S. Virgin Islands,    families from the definition of public                2012, and there is no reason to believe
                                              and Guam; SNAP reliance may have increased              charge. Rather, DHS has determined that               that the complete data recited in the
                                              somewhat following termination of the program.                                                                ‘‘one analysis’’ relied on by the DHS for
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      it would be unreasonable, and contrary
                                              See Public Law 114–92, div. A, section 602, 129
                                              Stat. 726, 836 (Nov. 25, 2015); Military Comp. &
                                                                                                      to congressional intent, to include use of            2017 would be any different. The
                                              Ret. Modernization Comm’n, Final Report 187 (Jan.       public benefits by such individuals                   commenter stated that SSI was 0.33
                                              2015) (‘‘The [Family Subsistence Supplemental           within the definition, where doing so                 percent of GDP in the years 2011 to
                                              Allowance Program] should be sunset in the United       could undermine the careful salary and                2012, and expected to decline to 0.23
                                              States, Puerto Rico, Guam, and other U.S. territories
                                              where SNAP or similar programs exist, thereby
                                                                                                      benefits structure established by                     percent in 2037. Further, the commenter
                                              reducing the administrative costs of a duplicative      Congress and negatively affect                        said 86 percent of SSI benefits are paid
                                              program.’’).                                            recruitment and readiness.                            to the disabled, concluding that it is


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00082   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19              PageID.259 Page 83 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                  41373

                                              irrational to exclude individuals with                  (under 25 percent of all poor families                   definition of public benefit for purposes
                                              disabilities by claiming that they are                  with children) and the rule would                        of this rule.
                                              likely to become a public charge. In                    further restrict access. The commenter                     Comment: One commenter stated that
                                              contrast, other commenters asserted that                also indicated that the rule fails to                    TANF ‘‘child-only’’ grants should be
                                              only U.S. citizens should receive SSI.                  recognize that States are increasingly                   exempted from the proposed rule as
                                                 Response: DHS appreciates the                        choosing to provide TANF to working                      they support the needs of children
                                              comments, however, DHS has                              families who earn too much to qualify                    raised by extended relatives without
                                              determined that it will consider SSI as                 for the basic cash assistance programs                   parents. The commenter indicated that
                                              described in the rule. DHS notes that                   and that research has shown that such                    unlike TANF family grants, ‘‘child-
                                              this decision is consistent with the 1999               policies, which ‘‘make work pay,’’                       only’’ grants are based solely on the
                                              Interim Field Guidance, and that, as                    improve employment outcomes because                      income of the child and are only to meet
                                              discussed in the NPRM, SSI represents                   they serve as an effective incentive for                 their needs whether outside or inside
                                              one of the largest Federal expenditures                 families to find and keep jobs.                          the foster care system. The commenter
                                              for low-income people.420 As provided                                                                            stated that many children living with
                                                                                                         Response: DHS appreciates the
                                              in the NPRM, SSI was included as                                                                                 relatives in foster care are only offered
                                                                                                      comments; however, DHS has
                                              public benefit because it provides                                                                               TANF child-only support, since many
                                                                                                      determined that considering TANF in
                                              monthly income payments for people                                                                               states do not routinely license relatives
                                                                                                      the rule, consistent with the 1999
                                              with limited resources, is financed                                                                              and the children are consequently
                                                                                                      Interim Field Guidance, is important in
                                              through general revenues, and has high                                                                           ineligible for foster care maintenance
                                                                                                      ensuring that aliens are self-sufficient
                                              expenditures.421 DHS has determined                                                                              payments.
                                                                                                      and rely on their own capabilities and                     Response: DHS appreciates the
                                              that considering SSI in the rule,
                                                                                                      the resources of their families, their                   comments, but notes the ‘‘child-only
                                              consistent with the 1999 Interim Field
                                              Guidance, is important in ensuring that                 sponsors, and private organizations. As                  grants’’ are based solely on the needs of
                                              aliens are self-sufficient and rely on                  provided in the NPRM, TANF was                           the child (i.e., does not take the adults’
                                              their own capabilities and the resources                included as public benefit because it                    needs into account when calculating the
                                              of their families, their sponsors, and                  provides monthly income payments for                     assistance benefit)’ as opposed to the
                                              private organizations.                                  low-income families and is intended to                   income of the child.424 TANF cash
                                                                                                      foster self-sufficiency, economic                        assistance provided to a child is
                                              c. Temporary Assistance for Needy                       stability for families with children and                 considered a public benefit under this
                                              Families                                                has high expenditures.422                                rule. States may fund a variety of child
                                                 Comment: Several commenters                             Comment: Some commenters added                        welfare activities using TANF funds,
                                              opposed the inclusion of TANF in the                    that TANF helps families enroll their                    including services for family
                                              rule. One commenter stated that TANF                    children in childcare, which is a lifeline               reunification, parenting education, in-
                                              helps families achieve self-sufficiency                 for working families. A commenter                        home family services, and crisis
                                              through support that allows parents to                  explained that, while the Child Care and                 intervention.425 TANF is only
                                              send their children to high-quality child               Development Fund (CCDF) is the                           considered in the public charge
                                              care programs, and that including                       primary source of public funding for                     inadmissibility determination if it is in
                                              consideration of TANF could therefore                   child care, a state may transfer up to 30                the form of cash assistance for income
                                              harm families. Some commenters stated                   percent of its TANF funds to CCDF, or                    maintenance. Again, non-cash TANF
                                              that TANF is the only source of Federal                 directly allocate its TANF funds, to                     funded services are not included in the
                                              cash assistance for families with                       provide child care subsidies to families                 rule. States may transfer TANF funding
                                              children, and that research shows that                  in need. The commenter went on to                        to other benefits including childcare,
                                              children make up about 77 percent of                    provide statistics on the number of                      which is not being considered in the
                                              recipients. The commenters went on to                   children in child-care and discussed the                 rule. However, as previously discussed,
                                              state that families use cash assistance to              child-care support that TANF provides                    there is no public charge exemption for
                                              aid in achieving economic security and                  for working families. The commenter                      children, therefore, any cash benefit
                                              working towards upward mobility, and                    also provided data on the number of                      receipt, including TANF, by a child
                                              that the inclusion of TANF in the                       children in childcare and that one in six                generally would still be considered as a
                                              proposed rule will be detrimental to                    children eligible for CCDF services gain                 public benefit in public charge
                                              children during their developmental                     access to quality care.                                  inadmissibility determination.
                                              years. The commenters stated that                          Response: States may transfer TANF
                                              families who disenroll from TANF                                                                                 d. State, Local and Tribal Cash
                                                                                                      funding to other benefits including                      Assistance
                                              would lose their eligibility to receive                 childcare, but this not considered cash
                                              free school meals, which would result                   TANF.423 As only the ‘‘cash assistance                     Comment: A commenter provided
                                              in hungry children, homeless and                                                                                 information on various Washington
                                                                                                      for income maintenance’’ portion of
                                              precariously housed families, sicker                                                                             State programs designed to provide
                                                                                                      TANF is considered in the public charge
                                              adults and children, and reduced access                                                                          individuals and families with the
                                                                                                      inadmissibility determination, direct
                                              to behavioral health services. Another                                                                           resources and support. The commenter
                                                                                                      TANF spending on child care and
                                              commenter indicated that while the
                                                                                                      transfers to CCDF are excluded from the
                                              majority of TANF recipients are                                                                                     424 See U.S. Department of Health and Human

                                              children, there is a current decrease in                                                                         Services, Temporary Assistance For Needy
                                                                                                        422 See Inadmissibility on Public Charge Grounds,      Families, 12th Report to Congress Fiscal Years 2014
khammond on DSKBBV9HB2PROD with RULES2




                                              children receiving cash assistance                      83 FR 51114, 51166 (proposed Oct. 10, 2018).             and 2015, available at https://www.acf.hhs.gov/
                                                                                                        423 See PRWORA, Public Law 104–193 (Aug. 22,           sites/default/files/ofa/12th_annual_tanf_report_to_
                                                 420 See Gene Falk et al., Cong. Research Serv.,                                                               congress_final.pdf (last visited July 23, 2019).
                                                                                                      1996). See HHS, Office of Family Assistance, 2014
                                              R45097, Federal Spending on Benefits and Services       Child Care Reauthorization and Opportunities for            425 HHS, Child Welfare Information Gateway,
                                              for People with Low Income: In Brief (2018),            TANF and CCDF (Feb. 19, 2016), available at              Temporary assistance for Needy Families (TANF),
                                              available at https://fas.org/sgp/crs/misc/R45097.pdf    https://www.acf.hhs.gov/ofa/resource/tanf-acf-im-        available at https://www.childwelfare.gov/topics/
                                              (last visited July 26, 2019).                           2016-02-2014-child-care-reauthorization-and-             management/funding/program-areas/prevention/
                                                 421 See Inadmissibility on Public Charge Grounds,    opportunities-for-tanf-and-ccdf (last visited July 26,   federal/nondedicated/tanf (last visited July 26,
                                              83 FR 51114, 51166 (proposed Oct. 10, 2018).            2019).                                                   2019).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00083   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                          Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.260 Page 84 of 218
                                              41374            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              stated that in the FY 2017,                             particularly at school. The commenters                school nutrition programs, and would
                                              approximately one in four Washington                    explained that some benefits received at              not stop the child and school from
                                              residents needed cash, food, child                      school (e.g., free school meals) are                  accessing these programs through
                                              support, child care, and other services                 linked to enrollment in SNAP benefits                 existing enrollment processes other than
                                              and that each day, more than two                        and could be impacted. A commenter                    direct certification. This rule would not
                                              million individuals receive the support                 stated that the proposed rule is                      prevent a child from applying for or
                                              and resources they need from the state                  inhumane, affecting families’ ability to              receiving any school related nutrition
                                              to transform their lives. The commenter                 access SNAP to get the adequate food                  program.
                                              stated that Washington invests general                  and nutrition they need. The commenter                   Comment: A couple of commenters
                                              state funds to assist individuals and                   stated that hunger and malnutrition                   said the rule would violate the
                                              families who are ineligible for Federal                 affects a person’s ability to focus,                  prohibition in Section 8(b) of the Food
                                              programs to include lawfully present                    function, and fight off disease and that              and Nutrition Act from considering
                                              non-citizens who fail to meet federal                   hunger is already a serious problem in                SNAP benefits as income or resources.
                                              eligibility qualifications established in               the United States. The commenter stated               For example, commenters stated that the
                                              the PRWORA. The commenter                               that aiding the hunger epidemic through               inclusion of SNAP is inconsistent with
                                              described the following programs: State                 the consideration of SNAP is against the              the SNAP statute that states that ‘‘the
                                              Family Assistance; Food Assistance                      public interest and the progression of                value of benefits that may be provided
                                              Program for Legal Immigrants; Aged,                     our society. A commenter said the                     under this chapter shall not be
                                              Blind, or Disabled Cash Assistance;                     onerous restrictions initially placed on              considered income or resources for any
                                              Pregnant Women Assistance;                              immigrant participation in SNAP during                purpose under any Federal, State, or
                                              Consolidated Emergency Assistance                       the 1996 reforms were reversed at the                 local laws.’’ Commenters also stated that
                                              Program; Refugee Cash Assistance;                       next available opportunity—the 2002                   the inclusion of SNAP is inconsistent
                                              Housing and Essential Needs Referral;                   Farm Bill—which illuminates the sound                 with congressional intent to expand
                                              Diversion Cash Assistance; and State                    public policy of ensuring that every                  SNAP eligibility to immigrant children.
                                              Supplemental Payment. The commenter                     family living in the United States has                Similarly, a commenter stated that
                                              indicated that the rule would                           access to the resources necessary to feed             SNAP should be excluded from the
                                              undermine the success of these                          their children.426 A commenter stated                 public charge definition because the
                                              programs that involve cash or non-                      that only 40 percent of eligible citizen              legislative history of SNAP indicates
                                              monetized benefits and eligible                         children living in households with                    that SNAP was intended to be
                                              applicants may refuse to receive these                  immigrants received SNAP benefits after               supplemental in nature. The commenter
                                              benefits.                                               changes to immigration and welfare law                suggested that it would be unreasonable
                                                 Response: DHS appreciates the                        in the 1990s.                                         to consider receipt of a supplemental
                                              comments; however, DHS has                                 Response: DHS appreciates the                      benefit to be sufficient to render a
                                              determined that considering state cash                  comments and recognizes the                           person a public charge. Discussing the
                                              assistance in the rule, consistent with                 importance of SNAP. DHS also                          legislative history surrounding the past
                                              the 1999 Interim Field Guidance, is                     acknowledges that some people may                     four Farm Bills, a commenter stated that
                                              important in ensuring that aliens are                   choose to disenroll from SNAP.                        SNAP enjoys bipartisan support and
                                              self-sufficient and rely on their own                   However, this rule does not change the                Congress has rejected efforts to reduce
                                              capabilities and the resources of their                 eligibility requirements of SNAP and                  its reach. The commenter stated that the
                                              families, their sponsors, and private                   does not prohibit individuals from                    proposed rule would reduce benefits for
                                              organizations. The programs listed by                   receiving SNAP. In addition, this rule                low-income children of immigrant
                                              the commenter that provide cash                         does not include school lunch or                      parents and that this was inconsistent
                                              assistance would be considered public                   breakfast programs in the definition of               with congressional intent. A commenter
                                              benefits in the public charge                           public benefit. Further, the expansion of             said the onerous restrictions initially
                                              inadmissibility determination even if                   SNAP provisions for children under 18                 placed on immigrant participation in
                                              the funding is provided by the state                    established by the 2002 Farm Bill,427 is              SNAP during the 1996 reforms were
                                              unless they are provided to individuals                 only applicable to the five-year waiting              reversed at the next available
                                              not subject to public charge such as                    period; therefore children who become                 opportunity—the Farm Security and
                                              Refugee Cash Assistance or are not for                  lawful permeant residents do not need                 Rural Investment Act of 2002 (the 2002
                                              general income maintenance (e.g., if                    to wait five years before being eligible              Farm Bill)—which illuminates the
                                              they are not means-tested or if they are                for SNAP.428 However, DHS will                        sound public policy of ensuring that
                                              provided for some specific purpose that                 consider SNAP as part of the public                   every family living in the United States
                                              is not for food and nutrition, housing, or              charge inadmissibility determination.                 has access to the resources necessary to
                                              healthcare). For example, LIHEAP (Low                   DHS has determined that considering                   feed their children.
                                              Income Home Energy Assistance                           SNAP is important in ensuring that                       Response: DHS disagrees that the rule
                                              Program) and emergency disaster relief                  aliens are self-sufficient and rely on                is contrary to congressional intent. The
                                              would not be considered as a public                     their own capabilities and the resources              fact that Congress has expanded which
                                              benefit in the public charge                            of their families, their sponsors, and                aliens can receive certain public
                                              inadmissibility determination even                      private organizations. DHS believes that              benefits does not indicate a
                                              though they may be considered as a                      even though children and schools may                  congressional intent that those benefits
                                              cash or cash equivalent benefits.                       no longer benefit from direct                         should not be considered in
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      certification for school nutrition                    determining public charge. The rule
                                              e. Supplemental Nutrition Assistance                                                                          abides by the statutory requirement as
                                              Program                                                 programs, a child’s disenrollment from
                                                                                                      SNAP due to this rule would likely have               provided in section 212(a)(4) of the Act,
                                                 Comment: Many commenters stated                      no effect on the child’s eligibility for              8 U.S.C. 1182(a)(4), and is consistent
                                              that the rule’s inclusion of public                                                                           with congressional policy statements
                                              benefits such as SNAP affects other                       427 See Public Law 107–171, section 4401, 116       relating to self-sufficiency in 8 U.S.C.
                                              public benefits including children’s                    Stat. 134, 333 (May 13, 2002).                        1601. In these policy statements,
                                              ability to access other needed benefits,                  428 See 8 U.S.C. 1612(a)(2)(J).                     Congress confirmed that the


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00084   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                 Exhibit A
                                                      Case 4:19-cv-05210-RMP                            ECF No. 1-1             filed 08/14/19            PageID.261 Page 85 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                41375

                                              immigration policy continues to be that,                     Comment: Several commenters said                  longstanding Federal commitment to
                                              ‘‘aliens within the Nation’s borders not                  that this rule conflicts with USDA’s                 helping those who struggle to have
                                              depend on public resources to meet                        1999 input as part of the 1999 proposed              enough healthy food. Commenters
                                              their needs, but rather rely on their own                 rule,435 which advised that special                  stated that the proposed rule is
                                              capabilities and the resources of their                   nutrition programs should not be                     inconsistent with clear congressional
                                              families, their sponsors, and private                     considered in public charge analysis. A              intent regarding eligibility for means-
                                              organizations.’’ 429                                      commenter cited to the 1999 Interim                  tested programs because it undermines
                                                 Further, DHS disagrees that the                        Field Guidance, and stated that                      those very rules set by Congress in law.
                                              inclusion of SNAP as one of the                           historically, the receipt of SNAP                    One commenter stated that ‘‘Congress
                                              designated public benefits violates the                   benefits (or the typical use of Medicaid)            has made explicit choices to expand
                                              Food and Nutrition Act of 2008. While                     does not indicate that an immigrant is               eligibility (or permit states to do so),’’
                                              Federal law allows certain qualified                      or is likely to become primarily                     and increase immigrant access to
                                              alien children under 18 to receive SNAP                   dependent on the Government for                      programs like SNAP, CHIP and
                                              benefits,430 this rule does not prohibit                  subsistence. The commenter stated that               Medicaid, and therefore, ‘‘[t]he
                                              anyone from receiving a benefit for                       to qualify for benefits, a SNAP                      administration must defer to
                                              which they qualify. However, Congress                     household’s income generally must be                 [c]ongressional intent on this issue.’’
                                              did not prohibit the consideration of                     at or below 130 percent of FPG, the                     Response: DHS does not agree that the
                                              public benefits as part of any of the                     household’s net monthly income (after                inclusion of SNAP as a public benefit
                                              factors to be considered in the public                    deductions for expenses like housing                 considered in the public charge
                                              charge inadmissibility determination.                     and childcare) must be less than or                  inadmissibility determination is
                                              DHS believes the use of certain benefits                  equal to 100 percent of the FPG, and its             inconsistent with congressional intent.
                                              is appropriate to consider in                             assets must fall below limits identified             The rule intends to abide by the
                                              determining public charge                                 in Federal regulations. The commenter                statutory requirement as provided in
                                              inadmissibility. To implement Congress’                   further stated that the average monthly              section 212(a)(4) of the Act, 8 U.S.C.
                                              requirement to administer the public                      benefit per household is $253, and the               1182(a)(4), and consistent with
                                              charge ground of inadmissibility, DHS                     average monthly benefit per person is                congressional statements relating to self-
                                              inevitably must consider benefits which                   $125 per month, or $1.40 per meal.                   sufficiency in 8 U.S.C. 1601:
                                              individuals are eligible to receive, as did                  Response: As indicated in the                     Specifically, that, ‘‘aliens within the
                                              the 1999 Interim Field Guidance. DHS                      proposed rule, DHS determined that                   Nation’s borders not depend on public
                                              believes the rule strikes an appropriate                  receipt of SNAP is relevant to the                   resources to meet their needs, but rather
                                              balance as to which benefits are                          determination of whether or not the                  rely on their own capabilities and the
                                              considered.                                               alien is self-sufficient, and therefore not          resources of their families, their
                                                 Further, DHS disagrees that the rule                   likely to become a public charge. The                sponsors, and private organizations.’’ 437
                                              violates the restrictions in section 8(b)                 1999 proposed rule, and the associated               As discussed in the NPRM, benefits
                                              of the Food and Nutrition Act, 7 U.S.C.                   letters, related to a proposed definition            directed toward food and nutrition,
                                              2017(b). That section provides that the                   of public charge that this rule would                housing, and healthcare are directly
                                              value of SNAP benefits ‘‘shall not be                     change. Furthermore, while INS                       relevant to public charge inadmissibility
                                              considered income or resources for any                    consulted with the relevant public                   determinations, because a person who
                                              purpose under any Federal, State, or                      benefit granting agencies in 1999, DHS               needs the public’s assistance to provide
                                                                                                        was not bound by those agencies’                     for these basic necessities is not self-
                                              local laws.’’ 431 The rule does not
                                                                                                        recommendations, but adopted them                    sufficient.438 In addition, these benefits
                                              consider SNAP as income or resources.
                                                                                                        based on its interpretation of the term              account for significant Federal
                                              The rule explicitly excludes the value of
                                                                                                        public charge, as well as certain public             expenditure on low-income individuals
                                              public benefits including SNAP from
                                                                                                        policy objectives articulated in that rule.          and bear directly on self-sufficiency, as
                                              the evidence of income to be
                                                                                                        DHS believes including the program is                discussed in the NPRM.439
                                              considered.432 Likewise, the                                                                                     Comment: A commenter stated that
                                              consideration of the assets is limited to                 consistent with Congress’ intention that
                                                                                                        aliens should be self-sufficient.436 DHS             the proposed rule’s characterization of
                                              cash assets and resources and other                                                                            individuals receiving SNAP benefits
                                              assets and resources that can be                          recognizes that some public benefits
                                                                                                                                                             even for modest periods of time as a
                                              converted into cash within 12                             have higher income thresholds than the
                                                                                                                                                             public charge is inconsistent with
                                              months.433 Assets and resources do not                    income thresholds that this rule
                                                                                                                                                             extensive research showing that SNAP
                                              include SNAP benefits, which are not                      identifies as most relevant to the totality
                                                                                                                                                             provides supplemental assistance to a
                                              cash, and selling SNAP benefits is                        of the circumstances determination.
                                                                                                                                                             large number of workers, both while
                                              illegal.434                                               However, the general income threshold
                                                                                                                                                             they are employed in low-paying jobs
                                                                                                        of 125 percent of the FPG in the public
                                                                                                                                                             and during brief periods of
                                                 429 See Personal Responsibility and Work               charge totality of the circumstances
                                                                                                                                                             unemployment. The commenter stated
                                              Opportunity Reconciliation Act of 1996, Public Law        determination is just one factor; DHS
                                              104–193, section 400, 110 Stat. 2105, 2260 (Aug. 22,                                                           that most non-disabled adults who
                                                                                                        will not exclude consideration of any
                                              1996) (codified at 8 U.S.C. 1601(2)).                                                                          participate in SNAP, including eligible
                                                                                                        benefit that does not match that
                                                 430 See 8 U.S.C. 1612(a)(2)(J).
                                                                                                                                                             immigrants, work in a typical month or
                                                 431 Congress has also exempted children under 18       threshold.                                           within a year of that month.
                                              from sponsor deeming requirements for purposes of            Comment: One commenter noted that
                                                                                                                                                             Specifically, the commenter asserted
                                              SNAP receipt, 7 U.S.C. 2014(i)(2)(E), but this            the rule is inconsistent with SNAP
khammond on DSKBBV9HB2PROD with RULES2




                                              provision does not affect the core reimbursement                                                               that over half of the individuals who
                                                                                                        eligibility. Commenters stated that the
                                              obligation. In the latter respect, this provision is
                                              materially different than the CHIPRA provision            proposed rule undermines                               437 See Public Law 104–193, section 400, 110 Stat.
                                              regarding Medicaid for children under 21 and              congressional intent and the                         2105, 2260 (Aug. 22, 1996) (codified at 8 U.S.C.
                                              pregnant women, discussed above.                                                                               1601(2)).
                                                 432 See 8 CFR 212.22(b)(4)(ii)(A) & (C) (‘‘excluding     435 See Inadmissibility and Deportability on         438 See Inadmissibility on Public Charge Grounds,
                                              any income from public benefits’’).                       Public Charge Grounds, 64 FR 28,676, 28,688          83 FR 51114, 51159 (proposed Oct. 10, 2018).
                                                 433 See 8 CFR 212.22(b)(4)(ii)(D) & (E).               (proposed May 26, 1999).                               439 See Inadmissibility on Public Charge Grounds,
                                                 434 See 7 U.S.C. 2024(b).                                436 See 8 U.S.C. 1601(1).                          83 FR 51114, 51166 (proposed Oct. 10, 2018).



                                         VerDate Sep<11>2014    21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00085   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.262 Page 86 of 218
                                              41376            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              were participating in SNAP in a typical                 necessities, and promote self-                         considered in the public charge
                                              month in mid-2012 were working in                       sufficiency. Commenters also provided                  inadmissibility determination.
                                              that month, and 74 percent worked in                    information and data on the benefit of                    Comment: A commenter stated that
                                              the year before or after that month.                    the programs. Many of these                            receipt of a housing subsidy does not on
                                              Similarly, many other commenters                        commenters stated that housing is a                    its own accurately measure self-
                                              stated that the large majority of SNAP                  basic necessity and is or should be a                  sufficiency, citing that 34 percent of
                                              recipients who can work do work.                        human right. Several commenters                        assisted households are working and
                                                Response: DHS recognizes that people                  discussed the administrative burden                    contributing to their housing costs. The
                                              who are working may also lack self-                     and costs the potential rule will have on              commenter also stated that housing
                                              sufficiency. The person’s employment                    housing providers, including local rule                programs do not constitute an incentive
                                              does not negate that the person is                      makers, housing agencies, and private                  for immigration. The average number of
                                              receiving the public benefit and the                    landlords who administer public                        months a household spends on an
                                              employment is not reimbursing the                       vouchers, such as the dissemination of                 agency waiting list before being
                                              public benefit-granting agency for the                  information to tenants and providing                   admitted to the public housing or
                                              cost of the public benefit. Under this                  them with evidentiary information.                     housing choice voucher program is 18
                                              rule, DHS would not treat past receipt                  Other commenters raised concerns that                  and 32, respectively. A commenter also
                                              of SNAP—or any other benefit—as                         DHS did not sufficiently address the                   stated that rental assistance is best
                                              outcome-dispositive. Instead, will assess               potential costs to the housing market,                 understood as a supplemental benefit
                                              such past receipt in the totality of the                including the inundation of homeless                   that reduces housing costs for low-
                                              circumstances, to determine whether                     shelters, and the loss of Government                   income households but does not
                                              the alien is likely to become a public                  funds going to the private market. A                   provide support for all of an
                                              charge in the future.                                   commenter raised concerns that the rule                individual’s basic needs, instead
                                                                                                      will divert funds from direct housing                  recipients are generally required to
                                              CalFresh
                                                                                                      and resident services to help U.S.                     provide housing costs up to 30 percent
                                                 Comment: A commenter stated that                                                                            of their income. A commenter stated
                                                                                                      Department of Housing and Urban
                                              one in ten Californians receive nutrition                                                                      that a small share of individuals and
                                                                                                      Development (HUD) residents
                                              assistance through CalFresh, which is                                                                          households eligible for housing
                                                                                                      understand the new rule.
                                              California’s SNAP program. The                                                                                 assistance actually receive it because of
                                                                                                         Response: DHS appreciates the
                                              commenter stated that CalFresh is                                                                              local housing conditions, wait list sizes,
                                                                                                      comments and recognizes the
                                              California’s food stamp program and                                                                            and preferences, DHS will not be able to
                                                                                                      importance of housing programs. DHS
                                              increases the food buying power in low                                                                         predict that someone seeking status
                                                                                                      has determined that considering
                                              income households. The commenter                                                                               adjustment or lawful entry is likely to
                                                                                                      housing programs, such as Section 8
                                              stated that if this proposed rule is                                                                           receive housing benefits.
                                                                                                      Vouchers, Section 8 Rental Assistance
                                              enacted, school districts will see more                                                                           Response: DHS understands that there
                                                                                                      and public housing, in the rule is
                                              children coming to school hungry                                                                               are many conditions that may affect
                                                                                                      important in ensuring that aliens are
                                              because noncitizen families, regardless                                                                        whether a person ultimately receives
                                                                                                      self-sufficient and rely on their own
                                              of whether the rule would affect their                                                                         public housing. As previously
                                                                                                      capabilities and the resources of their
                                              situation, will be afraid to apply for food                                                                    indicated, DHS has determined that
                                                                                                      families, their sponsors, and private
                                              stamps, either by deciding not to enroll,                                                                      considering housing programs, such as
                                                                                                      organizations. These programs have
                                              or by disenrolling current recipients.                                                                         Section 8 Vouchers, Section 8 Rental
                                                 Response: As CalFresh is the                         high expenditure and relate to the basic
                                                                                                                                                             Assistance, and public housing, in the
                                              Federally-funded SNAP program under                     living need of housing, and therefore the
                                                                                                                                                             rule is important in ensuring that aliens
                                              the State of California, it would be                    receipt of such housing related public                 are self-sufficient and rely on their own
                                              considered as a public benefit under                    benefit suggests a lack of self-                       capabilities and the resources of their
                                              this rule. As discussed with respect to                 sufficiency.440 DHS will therefore                     families, their sponsors, and private
                                              SNAP generally, CalFresh is relevant to                 consider the housing programs listed in                organizations. As previously indicated,
                                              the determination of whether or not the                 the rule in the public charge                          the past receipt of one public benefit
                                              alien is self-sufficient, and therefore not             inadmissibility determination. The rule                will not on its own make a person
                                              likely to become a public charge. DHS                   intends to abide by the statutory                      inadmissible based on public charge
                                              understands that some people may                        requirement as provided in section                     grounds. Instead, DHS would review all
                                              disenroll from SNAP/CalFresh and                        212(a)(4) of the Act, 8 U.S.C. 1182(a)(4),             the factors in the totality of the
                                              other SNAP funded State benefits.                       and be consistent with congressional                   circumstances.
                                              However, this rule does not change the                  statements relating to self-sufficiency in                Comment: Some commenters stated
                                              eligibility requirements for these                      8 U.S.C. 1601. As Congress indicated,                  that, by including housing programs, the
                                              benefits and DHS believes that the                      the immigration policies continue to be                rule directly contradicts the mission of
                                              inclusion of State SNAP benefits is                     that, ‘‘aliens within the Nation’s borders             public housing as public housing
                                              consistent with congressional                           not depend on public resources to meet                 programs are meant to serve families
                                              statements relating to self-sufficiency in              their needs, but rather rely on their own              and provide for housing.
                                              8 U.S.C. 1601.                                          capabilities and the resources of their                   Response: DHS appreciates that the
                                                                                                      families, their sponsors, and private                  mission of public housing is to provide
                                              f. Housing                                              organizations.’’ 441 However, housing                  low-income affordable housing to
                                                 Comment: Commenters opposed                          programs that provide mortgage
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                             families. DHS also has a mission to
                                              including project-based Section 8                       assistance or credits will not be                      abide by congressional mandates to
                                              housing in the definition of public                                                                            review the inadmissibility of all aliens
                                              charge, because the vouchers can help                     440 See Inadmissibility on Public Charge Grounds,
                                                                                                                                                             including based on public charge and
                                              ease the burden of rent in high-cost                    83 FR 51114, 51167 (proposed Oct. 10, 2018).
                                                                                                        441 See Personal Responsibility and Work
                                                                                                                                                             congressional statements relating to self-
                                              cities, help alleviate homelessness,                    Opportunity Reconciliation Act of 1996, Public Law     sufficiency in 8 U.S.C. 1601.
                                              promote economic stability, allow the                   104–193, section 400, 110 Stat. 2105, 2260 (Aug. 22,      Comment: A commenter stated that
                                              flexibility for families to pay for other               1996) (codified at 8 U.S.C. 1601(2)).                  the rule would waste affordable housing


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00086   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                   Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19               PageID.263 Page 87 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                               41377

                                              resources, including subsidized rental                  receiving rental assistance are                          Comment: A few commenters asked
                                              housing programs such as Low-Income                     employed, arguing that they are                        whether homeownership programs are
                                              Housing Tax Credit (LIHTC) housing,                     therefore self-sufficient.                             included under the rule.
                                              Section 515 rural housing, and Section                     Response: DHS appreciates the                         Response: The rule does not consider
                                              514/516 farm labor housing, leading to                  comment and recognizes that the                        homeownership programs, such as the
                                              especially severe, negative impacts in                  availability of public benefits for aliens             Housing Choice Voucher
                                              rural California, and the commenter                     is limited. The purpose of the public                  Homeownership program,444 in the
                                              stated that the rule would further                      charge rule is, however, to ensure that                public charge inadmissibility
                                              destabilize the farmworker population                   those seeking admission to or                          determination. DHS will only consider
                                              in our agricultural regions. The                        adjustment of status in the United States              public housing benefits as listed in the
                                              commenter indicated that from 1964 to                   do not become public charges by using                  rule.
                                              2004, Section 514 and 516 housing                       the public benefits in the future. The                   Comment: A commenter requested
                                              programs managed by USDA financed                       public charge inadmissibility                          that DHS add benefits received pursuant
                                              nearly 35,000 homes for farmworkers                     determination is correspondingly one of                to Project Rental Assistance Contracts
                                              and rehabilitated thousands more and                    an alien’s likelihood of becoming a                    (PRAC), USDA rental assistance
                                              that that in the period that followed,                  public charge through receipt of benefits              projects, or all HUD benefits to the
                                              farmworker housing development                          in the future even if the person is                    public benefits definition.
                                              continued to be backed by annual                        employed. Further, as previously                         Response: DHS appreciates the
                                              Federal appropriations in the tens of                   indicated, DHS recognizes that people                  comment, however, DHS will not
                                              millions of dollars. The commenter                      receiving public benefit may                           include additional housing programs.
                                              stated that housing programs have had                   nonetheless be working, but as they are                The programs listed by the commenters
                                              varying eligibility requirements that                   receiving public benefits, such aliens                 have low expenditures.445
                                              have allowed individuals with a variety                                                                          In addition, DHS has removed
                                                                                                      are not self-sufficient. Therefore, DHS
                                              of immigration statuses and mixed-                                                                             references to 42 U.S.C. 1437u, the
                                                                                                      will continue to consider the public
                                              status families to secure stable,                                                                              Family Self-sufficiency program, and 24
                                                                                                      benefits as listed in the rule.
                                              affordable housing; and the rule would                                                                         CFR part 402 Section 8 Project-Based
                                                                                                         Comment: A commenter stated that
                                              therefore lead to significant dislocation                                                                      Contract Renewal, which is a program
                                                                                                      DHS should specify in its rule that
                                              of immigrant families, away from                                                                               associated with housing but is not itself
                                                                                                      individuals in mixed-status families                   a housing program.
                                              housing that was built precisely for their              who are not recipients of Federal
                                              use.                                                                                                             Comment: A commenter associated
                                                                                                      financial housing assistance do not                    with the City of Los Angeles reported
                                                 Response: This rule does not include                 receive a public benefit for public
                                              LIHTC housing, Section 515 rural                                                                               that the beneficiaries of many city
                                                                                                      charge determination purposes.                         housing programs and policies will be
                                              housing, and Section 514/516 farm labor                    Response: DHS will not consider a
                                              housing as public benefits. Further,                                                                           directly negatively impacted by the
                                                                                                      person who lives in any one of the listed              proposed public charge rule. The
                                              although the rule may affect whether                    housing programs as receiving public
                                              individuals apply for housing, the rules                benefits unless the public benefit-                       444 See 24 CFR part 982, subpart M, 24 CFR
                                              does not change the eligibility                         granting agency actually designated the                982.625–982.643. See also HUD.gov,
                                              requirements for any public benefit.                    benefit for the applicant as a                         Homeownership Vouchers, available at https://
                                              DHS also notes that under 20 CFR                        beneficiary, such as in a contract, lease,             www.hud.gov/program_offices/public_indian_
                                              655.122(d)(1), the employer must                                                                               housing/programs/hcv/homeownership (last visited
                                                                                                      or other documentation.                                April 19, 2019).
                                              provide housing at no cost to the H–2A
                                                                                                         Comment: A commenter stated that                       445 For example, Supportive Housing for the
                                              workers (temporary workers performing
                                                                                                      including housing to the public charge                 Elderly, the 2019 Request for Outlays is
                                              agricultural services), and those workers                                                                      $659,000,000, see HUD, Housing, Housing For The
                                                                                                      determination will cause recipients of
                                              in corresponding employment who are                                                                            Elderly (Section 202), 2019 Summary Statement
                                                                                                      public housing to be treated differently               and Initiatives, available at https://www.hud.gov/
                                              not reasonably able to return to their
                                                                                                      due to their immigration status, in                    sites/dfiles/CFO/documents/25%20-
                                              residence within the same day. Further,                                                                        %20FY19CJ%20-%20HSNG%20-%20Housing%
                                                                                                      contradiction to the Fair Housing Act 442
                                              under 20 CFR 655.122(d)(4), if public                                                                          20for%20the%20Elderly%20%28Section%
                                                                                                      of 1968’s prohibition against
                                              housing provided for migrant                                                                                   20202%29%20-%20Updated.pdf (last visited May
                                              agricultural workers under the auspices                 discrimination.                                        31, 2019); for Supportive Housing for Persons with
                                              of a local, county, or State government                    Response: DHS does not believe that                 Disabilities, the 2019 Request for Outlays is
                                                                                                      the rule is contrary to the                            $188,000,000, Housing, Housing For Persons With
                                              is secured by the employer, the                                                                                Disabilities (Section 811), 2019 Summary Statement
                                              employer must pay any charges                           antidiscrimination provisions of the Fair              and Initiatives, available at https://www.hud.gov/
                                              normally required for use of the public                 Housing Act.443 The antidiscrimination                 sites/dfiles/CFO/documents/26%20-%
                                              housing units directly to the housing’s                 provisions prohibit discrimination on                  20FY19CJ%20-%20HSNG%20-%20Housing%
                                                                                                      grounds covered by the Fair Housing                    20for%20Persons%20with%
                                              management. DHS would not consider                                                                             20Disabilities%20%28Section%20811%29%20-
                                              such housing under the definition of                    Act by lenders, property sellers, and                  %20Updated.pdf (last visited May 31, 2019); for
                                              public benefit as the employer is                       others covered by that law. In contrast,               Housing for Persons With AIDS (HOPWA), the 2019
                                              required by regulation to pay for any                   this rule is applicable in the                         Request for Outlays is $353,448,000, see
                                                                                                      immigration context where an alien                     Community Planning And Development Housing
                                              associated costs.                                                                                              Opportunities For Persons With Aids 2019
                                                 Comment: A commenter said data                       must establish that he or she is                       Summary Statement And Initiatives, available at
                                              refuted the notion that immigrant                       admissible and is not inadmissible as                  https://www.hud.gov/sites/dfiles/CFO/documents/
                                                                                                      likely at any time in the future to                    17%20-%20FY19CJ%20-%20CPD%20-%
khammond on DSKBBV9HB2PROD with RULES2




                                              families rely disproportionately on all
                                                                                                      become a public charge under section                   20Housing%20Opportunities%20for
                                              forms of public assistance, citing a study                                                                     %20Persons%20with%
                                              indicating that just 4.2 percent of                     212(a)(4) of the Act, 8 U.S.C. 1182(a)(4).             20AIDS%20%28HOPWA%29.pdf (last visited May
                                              immigrant households with children                                                                             31, 2019); and for USDA Multi-Family Housing
                                                                                                        442 See 42 U.S.C. 3604.
                                              utilize housing assistance as compared                                                                         Rental Assistance, the 2019 appropriated funds is
                                                                                                        443 See Title VIII (Fair Housing Act, as amended)    $1,331,400,000, see FY 2019 Appropriated Funds,
                                              to 5.3 percent of U.S.-born households.                 of the Civil Rights Act of 1968, Public Law 90–284,    available at https://www.rd.usda.gov/newsroom/
                                              A couple of commenters cited research                   82 Stat. 73 (April 11, 1968) (codified in 42 U.S.C.    fy2019-appropriated-funding (last visited May 31,
                                              showing that most able-bodied adults                    3601–19).                                              2019).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00087   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                     Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19            PageID.264 Page 88 of 218
                                              41378             Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              commenter cited programs such as                          commenter indicated that many of the                  grounds. As explained in the NPRM,448
                                              permanent support housing, including                      funds used for lead abatement programs                the U.S. Government subsidizes health
                                              Section 8 Vouchers; Housing                               are HUD grant dollars, and to the extent              insurance, which pays for expenses
                                              Opportunities for Persons With HIV/                       that these payments are made available                associated with the institutionalization.
                                              AIDS; Domestic Violence Shelter                           based upon the income of the renter,                  The receipt of these benefits to provide
                                              Operations; and Family Source Center                      they could have an impact on the renter               for the cost of institutionalization
                                              services. The commenter indicated that                    from a public charge standpoint.                      indicates a lack of self-sufficiency in
                                              the rule will either dissuade immigrants                                                                        satisfying basic living needs of food and
                                                                                                           Response: DHS will not consider any
                                              who legally qualify for public assistance                                                                       nutrition, housing, and healthcare.
                                                                                                        subsidies or grants provided to test for
                                              from seeking the necessary services or                                                                          Additionally, institutions are residential
                                              lead to high level of disenrollment. The                  lead paint or to ameliorate homes with                facilities that assume the total care of
                                              commenter indicated that some program                     lead paint issues in the public charge                the basic living requirements of
                                              officials could not confidently offer                     determination. DHS will only consider                 individuals who are admitted, including
                                              aliens clear guidance on the                              those public housing programs                         room and board. However, DHS
                                              immigration consequences of accessing                     enumerated in 8 CFR 212.21(b). HUD’s                  understands that the language in the
                                              certain services. The commenter stated                    Lead-Based Paint and Lead Hazard                      NPRM could be interpreted as inclusive
                                              that the rulemaking would exacerbate                      Reduction Demonstration Grant                         of other public benefits not listed in the
                                              homelessness and has already led to a                     Programs are regulated under 24 CFR                   rule, such as Social Security retirement
                                              ‘‘chilling effect.’’ The commenter also                   part 35, and do not fall under the list of            benefits or Medicare. Therefore, DHS
                                              stated that the proposed rule was                         enumerated benefits. Therefore,                       has removed the reference to long-term
                                              inconsistent with the commenter’s                         subsidies or grants for lead abatement                institutionalization within the
                                              commitment to ensure fair housing for                     programs are not considered a public                  definition of public benefit, as the long-
                                              its residents, and threatens its ability to               benefit for purpose of the public charge              term institutionalization benefits that
                                              enforce housing rights for local                          inadmissibility determination.                        DHS has in the past considered, and
                                              residents. The commenter stated that                                                                            intends to consider under this rule, are
                                              such commitment includes a                                g. Institutionalization                               already part of the public benefit
                                              requirement by HUD to certify that it                        Comment: A commenter asked that                    definition, i.e., TANF, SSI, and
                                              would affirmatively further fair housing.                 institutionalization for long-term care be            Medicaid.
                                                 Response: The public charge rule does                  removed as a consideration in the                        Further, DHS disagrees that
                                              not prevent aliens from obtaining                                                                               continuing to consider
                                                                                                        public charge determination because the
                                              benefits they are legally entitled to                                                                           institutionalization for long-term care at
                                                                                                        country has made progress with
                                              under PRWORA. Given Congress’ strong                                                                            government expense indicates that the
                                                                                                        deinstitutionalization over the past
                                              interest in an immigrant’s self-                                                                                United States does not welcome people
                                              sufficiency 446 and based on the fact that                several administrations. The commenter                with disabilities. DHS reiterates that a
                                              Congress did not exempt the receipt of                    also stated that there is no evidence that            child or a person who is severely
                                              such benefits from consideration for                      people with significant disabilities are              disabled or who has a severe medical
                                              purposes of section 212(a)(4) of the Act,                 taking advantage of the Medicaid                      condition and who lives in a long-term
                                              8 U.S.C. 1182(a)(4),447 DHS will                          system. The commenter stated that the                 care facility at government expense
                                              consider public benefits as listed in the                 rule’s potential effects on individuals               would not be found inadmissible on the
                                              rule. DHS notes that other housing                        with disabilities created an implication              public charge ground solely on account
                                              programs not listed in the rule, such as                  that individuals with disabilities were               of the past institutionalization. Instead,
                                              Section 202 Supportive Housing for the                    not welcomed citizens of the United                   DHS will, in the totality of the
                                              Elderly, Section 811 Supporting                           States, and stated that this was an                   circumstances, take into account
                                              Housing for Person with Disabilities,                     ‘‘appalling message.’’ A commenter                    whether there are sufficient assets and
                                              Housing Opportunities for Persons With                    stated that despite deinstitutionalized               resources to provide for his or her future
                                              AIDS (HOPWA), USDA Multi-Family                           supports and services becoming more                   care in a privately-financed setting,
                                              Housing Rentals, and home loan and                        and more prevalent, most people with                  including resources provided by
                                              grant programs, will not be considered                    disabilities receiving any Medicaid                   guardians or relatives who may have the
                                              in the public charge inadmissibility                      supports must first prove that they are               ability to support the alien and provide
                                              determination.                                            at risk of institutionalization. The                  for the alien’s future care.
                                                 Comment: A commenter asked                             commenter stated that the requirement                    Comment: One commenter stated that
                                              whether the following benefits received                   to prove risk of institutionalization                 most of the population would
                                              as part of a lead paint abatement                         applies to virtually every individual                 eventually require long-term care in
                                              program would be considered public                        with an intellectual and/or                           nursing homes. A commenter stated that
                                              benefits for purposes of public charge;                   developmental disability in the United                including benefits provided for
                                              any stipend received as part of the                       States regardless of immigration status.              institutionalization is a virtually blanket
                                              program, including stipends or gift                       The commenter stated that inclusion of                conclusion that all immigrants are
                                              cards that are offered to encourage                       institutionalization in the public charge             ‘‘likely’’ to become public charges,
                                              families to get their children tested for                 rule would thus automatically cast a                  because a huge percentage of aging
                                              lead; the use of a city-operated lead safe                mark against a person with a disability               individuals in the United States will
                                              house to which families may move                          under the proposed rule.                              ultimately require some form of
khammond on DSKBBV9HB2PROD with RULES2




                                              during renovation of their home to                                                                              institutional care. The commenter cited
                                              remove lead; or receipt of HUD grant                         Response: DHS appreciates the
                                                                                                                                                              to data that, according to the
                                              funds used to pay a landlord of a rental                  comments. DHS does not believe that all
                                                                                                                                                              commenter, indicated nursing homes
                                              unit to rehabilitate a unit that has been                 individuals with an intellectual or
                                                                                                                                                              alone will ultimately care for 35 percent
                                              found to have poisoned a child. The                       developmental disability will
                                                                                                                                                              of the population. The commenter said
                                                                                                        necessarily be institutionalized, be
                                                446 As   expressed in 8 U.S.C. 1601.                    likely to be institutionalized, or be                   448 See Inadmissibility on Public Charge Grounds,
                                                447 See   INA section 212(a)(4), 8 U.S.C. 1182(a)(4).   inadmissible based on public charge                   83 FR 51114, 51171–72 (proposed Oct. 10, 2018).



                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00088   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                         Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.265 Page 89 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                 41379

                                              considering these services as public                    benefits. Social Security retirement                  resident status, who are subject to the
                                              benefits would render all immigrants                    benefits, SSDI, Medicare and veteran’s                public charge ground of inadmissibility
                                              inadmissible. A commenter stated that                   benefits are considered earned benefits               or are nonimmigrants applying for an
                                              institutionalization cannot be predicted                in that individuals pay into the                      extension of stay or change of status, are
                                              and asked what would happen if an                       programs as part of their employment                  self-sufficient and do not rely on public
                                              alien previously deemed admissible                      and must work for a certain period of                 resources to meet their needs, but rather
                                              later became disabled, but documented                   time before being eligible. Therefore,                rely on their own capabilities and the
                                              that they will not need benefits at any                 DHS is removing the provision for                     resources of their families, sponsors,
                                              time in the future.                                     public benefits for long-term care at                 and private organizations.450 Further as
                                                 Response: DHS understands that                       government expense as a separate                      previously discussed, the public charge
                                              people may need long-term care with                     provision in the definition of public                 inadmissibility rule is not inconsistent
                                              age; however, DHS does not believe that                 benefits. Because the benefits                        with PRWORA, nor does it contravene
                                              everyone will need to be supported by                   considered for institutionalization                   or overrule PRWORA.451
                                              the Government. For example, an alien                   under the rule are already within the
                                              or his or her family may have sufficient                rest of the list in the public benefit                   As indicated in Table 10 of the
                                              assets or resources to ensure that the                  definition, DHS does not believe the                  NPRM,452 the total Federal expenditure
                                              alien has the necessary care, even in a                 additional provision is necessary and its             for the Medicaid program overall is by
                                              circumstance where the alien cannot                     deletion avoids confusion with other                  far larger than any other program for
                                              work or must be institutionalized. Or                   benefits that are not considered in the               low-income people.453 In addition, the
                                              the alien could have adequate insurance                 rule. Further, when a person is                       focus of this public charge rule is to
                                              to support institutionalization for long-               institutionalized and the person or a                 ensure self-sufficiency that covers the
                                              term care, whether through a private                    relative is paying for any cost associated            basic necessities of life, such as food
                                              insurer or through Medicare.                            with the institutionalization without the             and nutrition, housing, and
                                                 The public charge inadmissibility                    use of public benefits, DHS would not                 healthcare.454 Medicaid is a federal
                                              determination calls for a determination                 consider the institutionalization as a                benefits program that provides for a
                                              that it is more likely than not, in the                 public benefit being received. DHS                    person’s health insurance to cover the
                                              totality of the circumstances, that the                 notes that institutionalization would                 costs of healthcare, which, is a basic
                                              alien will become a public charge. For                  otherwise be generally be considered as               necessity of life that is directly relevant
                                              this reason, DHS would consider it                      part of the health factor as described in             to public charge.
                                              unreasonable to assume, for purposes of                 the rule.                                                However, DHS credits the many
                                              the public charge determination, that all                                                                     comments that DHS received regarding
                                                                                                      h. Medicaid
                                              individuals will eventually live in                                                                           the receipt of Medicaid and CHIP by
                                              nursing homes subsidized by the                           Comment: Many commenters stated                     children and pregnant women, as well
                                              government. USCIS will not deny a                       that Medicaid should not be considered                as the states that have expanded their
                                              person based on public charge solely                    in public charge determinations.                      Medicaid programs to allow access to
                                              because of a remote possibility that a                  Commenters stated that the rule                       such groups without a waiting period.
                                              person will need such care in advanced                  contradicts one of PRWORA’s main                      DHS has decided to exclude
                                              age. DHS also clarifies that the public                 policies, which extends Medicaid                      consideration of Medicaid received by
                                              charge inadmissibility determination                    benefits to immigrants, as well as other              all aliens under the age of 21. The age
                                              does not necessarily involve a review of                laws that allow certain children and
                                                                                                                                                            limit of 21 for exempting Medicaid
                                              whether the person has actually                         pregnant women to access Medicaid
                                                                                                                                                            receipt from consideration reflects
                                              received a public benefit after DHS has                 without a waiting period. One
                                                                                                                                                            Congressional intent to allow states to
                                              made its determination. DHS further                     commenter stated that DHS should
                                                                                                                                                            extend coverage to this population
                                              understands that the language in the                    exempt up to two years of Medicaid
                                                                                                                                                            (along with pregnant women as
                                              regulation may indicate that other                      when the individual has shown past
                                                                                                                                                            discussed below) without requiring
                                              public benefits not otherwise listed that               ability and earning potential. The
                                                                                                                                                            them to wait five years as required by
                                              may be used to fund                                     commenter did not provide a reason for
                                                                                                                                                            PRWORA, and without triggering a
                                              institutionalization, including State                   the proposed two-year period, but stated
                                                                                                                                                            reimbursement requirement for the
                                              benefits, Social Security retirement                    that when a person applies for health
                                                                                                      insurance on the Affordable Care Act                  alien’s sponsor under an affidavit of
                                              benefits, SSDI, or Medicare. When
                                              referring to public benefits used for                   (ACA) marketplace, and is eligible for
                                                                                                                                                              450 See  8 U.S.C. 1601(2).
                                              long-term care at government expense,                   Medicaid, ‘‘the marketplace                             451 See  Part III, Section D, Comments Regarding
                                              the 1999 Interim Guidance listed SSI,                   automatically forwards an application                 Legal Authority/Inconsistency with Congressional
                                              TANF, and Medicaid as examples of                       on their behalf to Medicaid, even if they             Intent.
                                              public benefits for long-term                           never intended to apply for Medicaid,                   452 See Inadmissibility on Public Charge Grounds,


                                              institutionalization at government                      leaving them with no choice in the                    83 FR 51114, 51160 (Oct. 10, 2018).
                                                                                                                                                              453 See Table 26–1 Policy, Net Budget Authority
                                              expense that would be considered in the                 matter at all!’’ The commenter did not
                                                                                                                                                            by Function, Category, and Program, available at
                                              public charge inadmissibility                           provide evidence to support his                       https://www.whitehouse.gov/wp-content/uploads/
                                              determination.449 Likewise, under this                  statement regarding how the ACA                       2018/02/26-1-fy2019.pdf (last visited July 26, 2019).
                                              rule, DHS would consider such benefits                  marketplace works. Some commenters                    Expenditure amounts are net outlays unless
                                                                                                      supported the inclusion of Medicaid in                otherwise noted. See also Gene Falk et al., Cong.
                                              as part of long-term institutionalization                                                                     Research Serv., R45097, Federal Spending on
khammond on DSKBBV9HB2PROD with RULES2




                                              at Government expense and did not                       the rule.                                             Benefits and Services for People with Low Income:
                                                                                                        Response: DHS will continue to                      In Brief (2018), available at https://fas.org/sgp/crs/
                                              intend to consider other benefits may be
                                                                                                      consider Medicaid. DHS agrees that                    misc/R45097.pdf (last visited July 26, 2019). Note
                                              used such as Social Security retirement
                                                                                                      Medicaid is beneficial to those who                   however that neither HHS nor DHS are able to
                                              benefits, SSDI, Medicare or veteran’s                                                                         disaggregate emergency and non-emergency
                                                                                                      receive it. DHS, however, seeks to better
                                                                                                                                                            Medicaid expenditures. Therefore, this rule
                                                449 See Inadmissibility and Deportability on          ensure that applicants for admission to               considers overall Medicaid expenditures.
                                              Public Charge Grounds, 64 FR 28689 (May 26,             the United States and applicants for                    454 See Inadmissibility on Public Charge Grounds,

                                              1999).                                                  adjustment to lawful permanent                        83 FR 51114, 51159 (proposed Oct. 10, 2018).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00089   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                      Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.266 Page 90 of 218
                                              41380            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              support.455 The age limit also aligns                    support. Finally, Medicaid also funds                  benefits) above the threshold in order
                                              with the limit most states offer free                    the delivery of certain services through               for the alien to be likely to become a
                                              public education to children, and                        the educational system, which DHS                      public charge, DHS does not believe that
                                              provides appropriate certainty to                        intends to exempt. Therefore, DHS                      a two-year ‘‘exemption period’’ is
                                              educators, parents, and children with                    believes that it is appropriate to exclude             necessary.
                                              respect to use of health care programs                   Medicaid for individuals under the age                    Comment: Some commenters said the
                                              by children.456                                          of 21 from the public benefit definition.              durational limits on the use of Medicaid
                                                 DHS recognizes Congress did not                          In addition, and consistent with the                did not align with how Medicaid
                                              exclude children from the public charge                  foregoing, DHS has decided to exempt                   recipients use the program, and said
                                              determination. But as noted in the                       Medicaid received by pregnant aliens                   that health insurance should be treated
                                              proposed rule, the fact that an alien                    during pregnancy and during the 60-day                 differently than other welfare programs.
                                              received public benefits as a child is a                 period beginning on the last day of the                A commenter stated that the proposed
                                              relevant consideration when                              pregnancy. This exemption aligns the                   12-month threshold for Medicaid would
                                              determining the likelihood that the alien                rule with the exclusion of CHIP from                   produce absurd results when applied to
                                              will receive public benefits in the                      consideration, as CHIP also provides                   a real-world context. The commenter
                                              future. As alien children approach or                    coverage to pregnant women and                         stated that some treatments and services
                                              reach adulthood, they may age out of                     children, and ensures parity under this                are intensive and span months, if not
                                              eligibility for certain benefits, choose to              rule for this population across two                    years. For example, a Medicaid enrollee
                                              disenroll from such benefits (for which                  Federal benefits (Medicaid and CHIP). It               with cancer could have a debilitating
                                              their parents may have enrolled them),                   also aligns the rule with the special                  year-long treatment regimen. The
                                              or increase their chances of becoming                    treatment that Congress afforded                       proposed rule would force such an
                                              self-sufficient depending upon whether                   children under 21 and pregnant women                   individual into an impossible situation
                                              they acquire education and skills,                       in under 42 U.S.C. 1396b(v)(4). Again,                 where continued treatment would count
                                              secure employment, and accumulate                        that authority allows states to extend                 against them for immigration purposes.
                                              assets and resources. As a consequence,                  coverage to pregnant women, and                        Some commenters said insurance
                                              past receipt of public benefits as a child               children under the age of 21, without                  through programs like Medicaid reduces
                                              may be less indicative of future receipt,                regard to the 5-year limit under                       the likelihood that an individual will
                                              as compared to past receipt as an adult.                 PRWORA, and without imposing                           become bankrupt, and that the proposed
                                                 DHS recognizes that Medicaid and                      reimbursement obligations on an alien’s                rule may cause previously self-sufficient
                                              CHIP benefits for children also provide                  sponsor through an affidavit of support                individuals to become reliant on
                                              for other services or funding for in-                    (as discussed above). DHS believes that                government assistance. One commenter
                                              school health services and serve as an                   Medicaid received by pregnant aliens,                  stated that individuals may be enrolled
                                              important way to ensure that children                    while providing a short-term benefit for               in Medicaid by hospitals without their
                                              receive the vaccines needed to protect                   the alien herself, in many cases                       knowledge if they are in an accident or
                                              public health and welfare. In addition,                  ultimately benefits the U.S. citizen                   presented to the ER with a serious
                                              children may be enrolled in Medicaid                     child(ren) who is born to such alien.                  health condition. The commenter said
                                              through the school system or other                          DHS appreciates the suggestion to                   that at times, the patients do not even
                                              programs which are required by law to                    incorporate a two-year ‘‘exemption                     know that they are being enrolled in
                                              provide services which may affect                        period’’ for Medicaid. However, DHS                    Medicaid and just think they are being
                                              school budgets.                                          will not include a two-year period in the              enrolled into a sliding scale program.
                                                 In sum, while children are not exempt                 rule. Although DHS agrees that through                 The commenter stated that looking at
                                              from public charge inadmissibility,                      the health insurance marketplace, an                   past receipt of Medicaid is too
                                              there are strong legal and policy reasons                eligible person may be referred for                    complicated and unhelpful in
                                              to assume that Congress did not intend                   Medicaid eligibility, DHS understands                  determining if a person may become a
                                              DHS to treat receipt of Medicaid by                      that generally the referral must still be              public charge, and recommended that if
                                              alien children under the age of 21 in the                approved by the State and accepted by                  DHS insists in including Medicaid then
                                              same way as receipt of Medicaid by                       the potential beneficiary.457 The person               the period of time should be reduced to
                                              adult aliens. Congress expressly                         has a choice in accepting Medicaid                     a look back of maximum 12 months.
                                              authorized states to expand Medicaid                     through the health insurance                              Response: DHS disagrees that
                                              eligibility for aliens under the age of 21               marketplace. In addition, all individuals              Medicaid as health insurance should be
                                              without a waiting period, and expressly                  may voluntarily disenroll from                         treated differently. Medicaid has a large
                                              provided that receipt of such Medicaid                   Medicaid at any time.458 As DHS will                   federal expenditure impact, similar to
                                              would not trigger a reimbursement                        only consider Medicaid received after                  other public benefit programs included
                                              application under an affidavit of                        the effective date of the rule, and                    in the rule.459 DHS believes the benefit
                                                                                                       requires the alien to be likely to receive             programs considered in the public
                                                 455 Children’s Health Insurance Program
                                                                                                       Medicaid (or other designated public                   charge determination are appropriate as
                                              Reauthorization Act of 2009, Pub. L. 111–3, section
                                              214, 123 Stat. 8, 56 (Feb. 4, 2009) (Permitting States
                                                                                                                                                              they directly relate to self-sufficiency,
                                              to Ensure Coverage Without a 5-Year Delay of                457 See Kalman Rupp and Gerald F. Riley, State      since they are providing basic
                                              Certain Children and Pregnant Women Under the            Medicaid Eligibility and Enrollment Policies and       necessities of life such as food and
                                              Medicaid Program and CHIP) (codified as amended          Rates of Medicaid Participation among Disabled         nutrition, housing, and healthcare.
                                              at 42 U.S.C. 1396B(v)(4)).                               Supplemental Security Income Recipients, Social
                                                 456 State laws generally provide a maximum age        Security Bulletin, Vol. 76 No. 3, 2016, available at
                                                                                                                                                              Because of the nature of the public
khammond on DSKBBV9HB2PROD with RULES2




                                              limit for free public education. The limit ranges        https://www.ssa.gov/policy/docs/ssb/v76n3/             benefits that would be considered under
                                              between 17 (Alabama) and 26 (Texas). As of 2017,         v76n3p17.html (last visited June 14, 2019).            this rule—which are generally means-
                                              25 states allow for free public education until age         458 See CMS, Medicare-Medicaid Plan Enrollment
                                                                                                                                                              tested and provide cash for income
                                              21. Department of Education, National Center for         and Disenrollment Guidance (June 14, 2013),            maintenance and for basic living needs
                                              Education Statistics, Table 5.1 Compulsory school        available at https://www.cms.gov/Medicare-
                                              attendance laws, minimum and maximum age                 Medicaid-Coordination/Medicare-and-Medicaid-           such as food and nutrition, housing, and
                                              limits for required free education, by state: 2017       Coordination/Medicare-Medicaid-Coordination-
                                              https://nces.ed.gov/programs/statereform/tab5_           Office/Downloads/MMPFinalEnrollGuidance.pdf              459 See Inadmissibility on Public Charge Grounds,

                                              1.asp (last visited July 17, 2019)                       (last visited July 26, 2019).                          83 FR 51114, 51160 (proposed Oct. 10, 2018).



                                         VerDate Sep<11>2014    21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00090   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                         Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.267 Page 91 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                41381

                                              healthcare—DHS believes that receipt of                 of proving the disability. The                        created a Medicaid Buy-In Program for
                                              such benefits is an important factor to                 commenter stated that costs and delays                Working People with Disabilities
                                              consider, in the totality of the                        associated with obtaining such proof                  specifically to allow working people
                                              circumstances, when making a public                     ‘‘would lead to fewer tenants being                   with disabilities to earn more income
                                              charge determination. This is because a                 allowed to bring forward the defenses to              without risk of losing their health
                                              person with limited means to satisfy                    which they are legally entitled, and                  insurance. The commenter stated that
                                              basic living needs who uses government                  would lead to further evictions in the                many people qualify for Medicaid
                                              assistance to fulfill these needs                       greater Boston area.’’                                because an injury or disability has made
                                              frequently will be dependent on such                       Response: DHS recognizes that an                   them unable to work. Medicaid often
                                              assistance to such an extent that the                   individual who disenrolls from                        covers services that are unavailable
                                              person is not self-sufficient. Medicaid,                Medicaid (or foregoes initial enrollment)             through private insurance, such as
                                              as a government subsidized health-                      as a consequence of this rule may face                medical equipment, long-term care, and
                                              insurance program, provides means to                    additional challenges in providing proof              certain specialist care services. The
                                              ensure sufficient healthcare. Regarding                 of disability for purposes of reasonable              commenter stated that the NPRM
                                              the concern that individuals may be                     accommodation. As noted by the                        undermines the goals of these programs
                                              enrolled in Medicaid without their                      commenter, however, Medicaid is not a                 by broadly including ‘‘health’’ as a
                                              knowledge when receiving emergency                      precondition to obtaining such proof of               factor in the public charge
                                              room services, DHS notes that the rule                  disability. An alien who relies on                    determination and by heavily weighting
                                              excludes consideration of emergency                     Medicaid for healthcare (including                    receipt of health-related benefits as a
                                              Medicaid. Additionally, individuals                     potential documentation of disabilities)              negative factor in public charge
                                              who are enrolled in Medicaid receive                    for the period of time that meets the                 determinations without distinguishing
                                              documentation informing them of their                   requisite threshold (more than 12                     Medicaid recipients with disabilities.
                                              enrollment and may at any time                          months in the aggregate during any 36-                   Response: DHS appreciates that some
                                              disenroll from the public benefit.                      month period) may be found to be a                    people may be eligible for Medicaid
                                                 DHS acknowledges the positive                        public charge, notwithstanding that                   based on other eligibility criteria or a
                                              outcomes associated with public                         such outcome may have negative                        higher income threshold, however, such
                                              benefits programs, but the goals of                     downstream effects for such alien or                  Medicaid programs would also be
                                              programs such as Medicaid are different                 others.                                               included within the definition of public
                                              from the objectives of immigration in                      Comment: A couple of commenters                    benefit for the purposes of the public
                                              admission of aliens into the United                     said there was no reason to distinguish               charge inadmissibility determination.
                                              States. The rule, therefore, abides by the              between private and public health                     DHS does not intend to undermine the
                                              statutory requirement as provided in                    insurance in making a determination                   goals of Medicaid or Medicaid Buy-In
                                              section 212(a)(4) of the Act, 8 U.S.C.                  about self-sufficiency, and that private              programs in this rule. However,
                                              1182(a)(4), and is consistent with                      insurance for working-class people is                 Congress provided for the mandatory
                                              congressional statements relating to self-              often subsidized by the government                    factors, including health.461 The
                                              sufficiency in 8 U.S.C. 1601. As                        through such mechanisms as special tax                interpretation of the public charge
                                              Congress indicated, the immigration                     treatment for employer-provided                       provision has long included
                                              policy continues to be that, ‘‘aliens                   insurance and refundable tax credits for              consideration of the alien’s receipt of
                                              within the Nation’s borders not depend                  private health insurance plans under the              government-funded healthcare
                                              on public resources to meet their needs,                ACA.                                                  programs.462 Medicaid Buy-In programs
                                                                                                         Response: DHS appreciates the                      are optional state Medicaid programs for
                                              but rather rely on their own capabilities
                                                                                                      comments but disagrees. Medicaid can                  workers with disabilities who have
                                              and the resources of their families, their
                                                                                                      impose substantial costs on multiple                  earnings in excess of traditional
                                              sponsors, and private organizations.’’ 460              levels of government and generally
                                              Therefore, the public charge                                                                                  Medicaid rules.463 These programs are
                                                                                                      indicates a lack of ability to be self-               still using the same source of
                                              inadmissibility ground and this rule                    sufficient in satisfying a basic living
                                              serve to ensure that those coming to the                                                                      government funding; the main
                                                                                                      need, i.e., healthcare. As noted in the               difference is that they contain different
                                              United States will be self-sufficient.                  NPRM, by at least one measure, this
                                                 Comment: One commenter opposed                                                                             eligibility requirements, such as a
                                                                                                      program entails some of the largest                   higher income threshold. Further, DHS,
                                              including Medicaid in the definition of                 overall Federal expenditure for low-
                                              public benefit and stated that such                                                                           as previously discussed, understands
                                                                                                      income people, by far. Although DHS                   that people may be employed and still
                                              inclusion will harm the ability of                      agrees that government subsidies for
                                              disabled individuals to access                                                                                receive public benefits and are therefore
                                                                                                      private health insurance plans may also               not self-sufficient. Aliens should be
                                              reasonable accommodations. The                          be amenable to consideration for public
                                              commenter stated that such inclusion                    charge purposes, DHS believes it is a                   461 See INA section 212(a)(4)(B), 8 U.S.C.
                                              will result in individuals disenrolling                 reasonable approach to only designate                 1182(a)(4)(B).
                                              from Medicaid and may adversely affect                  Medicaid at this time.                                  462 See, e.g., Ex parte Nunez, 93 F.2d 41 (9th Cir.

                                              individuals’ ability to obtain proof of                    Comment: Several commenters                        1937).
                                              disability from a doctor that is necessary              remarked that states have implemented
                                                                                                                                                              463 See Medicaid.gov, Medicaid Employment

                                              to secure reasonable accommodations in                                                                        Initiatives, available at https://www.medicaid.gov/
                                                                                                      programs, such as Medicaid Buy-In                     medicaid/ltss/employment/index.html (last visited
                                              housing. The commenter noted that                       programs, to allow individuals with                   June 24, 2019). See also for example, New York
                                              such an individual, potentially with the                disabilities to retain the necessary                  State, Medicaid Buy-in Program for Working People
khammond on DSKBBV9HB2PROD with RULES2




                                              assistance of social service or other                   Medicaid coverage while participating                 with Disabilities, available at https://
                                              organizations serving the individual,                                                                         www.health.ny.gov/health_care/medicaid/program/
                                                                                                      in the labor force. A commenter stated                buy_in/index.htm (last visited June 24, 2019). In
                                              would have to find an alternative means                 that Medicaid is one of many                          order to qualify under the New York State program,
                                                                                                      government programs that provide                      a person must have a disability as defined by SSA,
                                                460 See Personal Responsibility and Work                                                                    be engaged in paid work, and have a gross income
                                              Opportunity Reconciliation Act of 1996, Public Law
                                                                                                      targeted assistance to individuals with               that may be as high as about $63,492 for an
                                              104–193, section 400, 110 Stat. 2105, 2260 (Aug. 22,    disabilities. The commenter provided                  individuals and $86,575 for a couple, among other
                                              1996) (codified at 8 U.S.C. 1601(2)).                   the example of New York, which                        requirements.



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00091   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19              PageID.268 Page 92 of 218
                                              41382            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              obtaining private health insurance other                Medicaid administered by other states                 governed by laws relating to the specific
                                              than Medicaid in order to establish self-               will also be considered in the public                 public benefits program and are not
                                              sufficiency.                                            charge inadmissibility determination to               within the scope of this regulation.
                                                 Comment: A commenter indicated                       the same extent as described above,                   Further, as part of the public charge
                                              that the rule is unclear on the meaning                 regardless of the name used for                       inadmissibility determination, DHS
                                              of Medicaid and unclear whether                         Medicaid in such state. A state medical               does not intend to request information
                                              programs that are funded only by the                    insurance program, funded exclusively                 from schools that was collected by such
                                              state and provided under the auspices of                by the state, is not included in the                  school for program eligibility,
                                              Medi-Cal would be considered                            definition of public benefit under 8 CFR              allocation, or qualification purposes.
                                              Medicaid for the purposes of a public                   212.21(b), and will not be considered as              Instead the students, or students’
                                              charge analysis.                                        a public benefit in the public charge                 parents or guardians would provide
                                                 Another commenter stated that                        inadmissibility determination. To the                 documentation related to any Medicaid
                                              Medicaid is a Federal-State program; it                 extent that States give the same name to              or SNAP, or other public benefit,
                                              is funded jointly by the Federal                        their Federal Medicaid program and the                application, documentation, or
                                              Government and the States, and each                     state-only funded health insurance                    verification information collected by a
                                              state operates its own program within                   program, aliens will not be required to               public school for program eligibility,
                                              broad Federal guidelines. The                           report the receipt of the state-only                  allocation, or qualification purposes.
                                              commenter indicated that States have                    funded health insurance. USCIS would
                                              numerous options as to the people and                                                                         Individuals With Disabilities Education
                                                                                                      assume that any Medicaid identified on                Act
                                              benefits they cover and a great deal of                 the Form I–944 is Federal Medicaid.
                                              flexibility in designing and                               Comment: A commenter agreed with                      Comment: Multiple commenters
                                              administering their programs. The                       the exception for school-based services,              stated that children with special
                                              commenter stated that consequently,                     but said it underscores the need for                  healthcare needs (disabilities) depend
                                              Medicaid eligibility and benefits vary                  clarification stating that public benefit             on Medicaid, and that while the
                                              widely from state to state. For example,                programs and services provided to                     proposed rule includes exceptions for
                                              the commenter stated that Wisconsin is                  school children by public school                      services funded by Medicaid but
                                              the only non-expansion state to cover                   systems will not be considered in                     provided through IDEA, no plan has
                                              childless adults at any income level.                   immigration status determinations for a               been put forward that would enable this
                                              The commenter further stated that                       family member or member of the                        carve-out to work in practice.
                                              immigration authorities would have no                   household. Moreover, the commenter                       Many commenters discussed the
                                              way of predicting which states                                                                                positive effects of children being
                                                                                                      said further clarification is needed that
                                              individuals would likely live in                                                                              enrolled in Medicaid and the ‘‘chilling
                                                                                                      any application, documentation, or
                                              throughout their lives and therefore                                                                          effect’’ or disenrollment associated with
                                                                                                      verification information collected by a
                                              would not know which income                                                                                   the proposed rule, and warned that
                                                                                                      public school for program eligibility,
                                              thresholds would be relevant to                                                                               decreased participation in Medicaid
                                                                                                      allocation, or qualification purposes
                                              consider when making a public charge                                                                          would lead to decreased utilization of
                                                                                                      would not be requested or subject to
                                              determination, potentially leading them                                                                       preventative services, worse health
                                                                                                      disclosure by the local education
                                              to assume that most people could end                                                                          outcomes for families and children, and
                                                                                                      agencies or the student and their parents
                                              up using Medicaid at some point.                                                                              significant economic costs. Many
                                                                                                      or guardians for DHS public charge
                                                 Response: Medicaid is a Federal-State                                                                      commenters said the proposed rule’s
                                                                                                      consideration.                                        exemption of school-based health
                                              partnership under which the Federal                        Response: DHS reiterates that only the
                                              Government provides matching funds to                                                                         services was insufficient given the larger
                                                                                                      public benefits listed in 8 CFR 212.21(b)
                                              states for certain expenditures at varying                                                                    repercussions of the ‘‘chilling effect’’
                                                                                                      are considered public benefits for
                                              percentages (depending on the state).                                                                         and the likelihood that many children
                                                                                                      purposes of the public charge
                                              The form of Medicaid covered by this                                                                          would be disenrolled. Some
                                                                                                      inadmissibility determination. DHS also
                                              rule is any Medicaid program operated                                                                         commenters indicated that under IDEA,
                                                                                                      reiterates that under this rule, Medicaid-
                                              under the authority of Title XIX of the                                                                       schools serve as a health care provider
                                                                                                      funded school-based benefits provided                 reimbursed by Medicaid but are not
                                              Social Security Act Amendments of                       to children who are at or below the
                                              1965 (Pub. L. 89–97), for which the state                                                                     eligible for reimbursement if a family
                                                                                                      oldest age of children eligible for                   chooses not to enroll their child. A
                                              seeks reimbursement from the Federal                    secondary education as determined
                                              Government. In other words, any                                                                               commenter provided data on the
                                                                                                      under State law are not considered                    funding school districts receive from
                                              Medicaid benefit for which a state seeks                public benefits for purposes of the
                                              reimbursement from the Federal                                                                                Medicaid for school-based health
                                                                                                      public charge determination, as are                   services, and the numbers of students
                                              Government will be considered in the                    Medicaid-funded IDEA programs and
                                              public charge determination regardless                                                                        who benefit from these programs. The
                                                                                                      Medicaid for children under the age of                commenters pointed out that this
                                              of which state administers the program.                 21 are not included the are definition of
                                              Medi-Cal is how the State of California                                                                       funding is tied to the number of
                                                                                                      public benefit. Additionally, public                  Medicaid-eligible students enrolled.
                                              delivers Medicaid to its residents.464                  benefits received by household                        Schools said they already struggle to
                                              Any Medi-Cal receipt will therefore be                  members are not considered in an                      receive consent for school-based,
                                              considered in the totality of the                       alien’s public charge inadmissibility                 Medicaid-reimbursable services, and
                                              circumstances in the public charge                      determination.465 Confidentiality or                  warned that the proposed rule would
khammond on DSKBBV9HB2PROD with RULES2




                                              inadmissibility determination, unless                   non-disclosure provisions relating to                 exacerbate this problem. A commenter
                                              the Medi-Cal is provided to the alien                   applications for or receipt of certain                expressed concern that, even though
                                              under a state-only authority at no                      public benefits programs are generally                medically necessary special education
                                              expense to the Federal Government.
                                                                                                        465 If a household member is obtaining public
                                                                                                                                                            services provided to eligible children at
                                                464 Ca.gov,Medi-Cal, available at https://            benefits, however, that amount will not be counted
                                                                                                                                                            school would be excluded under the
                                              www.dhcs.ca.gov/services/Medi-cal/pages/                toward the household’s annual gross income            rule, the fear of being labelled a public
                                              default.aspx (last visited Mar. 29, 2019).              determinations. See 8 CFR 212.22(b)(4)(ii)(A).        charge would cause some immigrant


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00092   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                     Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19            PageID.269 Page 93 of 218
                                                                Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                41383

                                              parents to refrain from securing these                    covered benefits and that school-based                charge inadmissibility statute.469 DHS
                                              services for children. A few commenters                   programs also include services such as                considers any disability or other
                                              were concerned that the proposed rule                     dental and vision services, (for example              medical condition in the public charge
                                              would worsen health outcomes,                             under the Early Periodic Screening                    inadmissibility determination to the
                                              increase food insecurity, and reduce                      Diagnostic and Treatment (EPSDT))                     extent the alien’s health makes the alien
                                              educational attainment.                                   benefit or other preventative services.467            more likely than not to become a public
                                                 A commenter supported the exclusion                    DHS believes that by excluding any                    charge at any time in the future. USCIS’
                                              of benefits under IDEA, but stated that                   Medicaid received by an alien under the               consideration of health-related issues
                                              it remained concerned about these                         age of 21 (as well as any and all CHIP                will be largely limited to those
                                              services being used against parents who                   benefits), and retaining the exemptions               conditions that are identified on the
                                              refuse to sign a specific consent form.                   for (1) services or benefits funded by                Form I–693 and affect an applicant’s
                                              Multiple commenters stated that                           Medicaid but provided under the IDEA                  ability to work, attend school, or
                                              children with special healthcare needs,                   and for (2) school-based benefits                     otherwise care for himself or herself. As
                                              including children with disabilities,                     provided to children who are at or                    noted in the proposed rule, after
                                              depend on Medicaid. These commenters                      below the oldest age of children eligible             assessing Federal statutes and
                                              indicated that children with special                      for secondary education, DHS has                      regulations protecting individuals with
                                              needs cannot and do not receive                           effectively addressed many of the                     disabilities from discrimination, DHS
                                              Medicaid for educational services alone                   objections that commenters raised                     believes that this rule’s treatment of
                                              and the exclusion of Medicaid-funded                      related to the potential indirect effects             disability in the public charge context is
                                              IDEA services will likely do little to                    of this rule on school funding. With                  not inconsistent with such statutes and
                                              encourage families who are fearful of                     these changes, DHS believes that it has               regulations.470
                                              participating in Medicaid to maintain                     created a workable framework for                        Comment: A commenter stated that
                                              their enrollment. A commenter stated                      purposes of the public charge                         many of its members are childcare
                                              that IDEA funding is often insufficient                   assessment and the benefits these                     providers and child-care center teachers
                                              and requires states to rely on Medicaid                   programs provide for school-age                       who raised questions about whether or
                                              to fill funding gaps. The commenter                       children.                                             not certain child-specific services
                                              added that if schools lost Medicaid                          Comment: A commenter stated that                   through Medicaid and CHIP would be
                                              funding, it could result in special                       DHS’s reasoning for excluding a                       excluded. The commenter stated that
                                              education and even general education                      program like IDEA should apply to the                 children received essential services
                                              services being withheld and the loss of                   other benefits DHS proposes adding to                 through these programs, including the
                                              school nurses, whose salaries are                         the public charge determination. For                  EPSDT benefit, which is a federally
                                              subsidized by Medicaid. (Special                          example, according to the commenter,                  mandated benefit, and ensures coverage
                                              education assistance programs, such as                    the proposed rule stated or implied that              for developmental assessments for
                                              the New Jersey Special Education                          DHS proposed to exclude IDEA to avoid                 infants and young children with the
                                              Medicaid Initiative addressed by one of                   discriminating against people with                    routine and preventive care services
                                              the commenters, are school-based                          disabilities. The commenter stated that               they need to grow into healthy adults.
                                              Medicaid reimbursement programs that                      DHS should consider other ways the                      Response: The EPSDT benefit is not a
                                              allow school districts to obtain federal                  proposed rule discriminates against                   separately funded Medicaid program,
                                              reimbursement of actual costs of                          vulnerable populations. Some                          but an integral part of the Medicaid
                                              Medicaid covered services under the                       commenters specifically requested that                benefit for children, as described in
                                              IDEA).466 One commenter who                               public benefits received by individuals               section 1905(r) of the Social Security
                                              generally supported the rule stated                       with disabilities be excluded or that                 Act. As EPSDT is a Medicaid program,
                                              opposition to the Medicaid exclusion                      DHS exclude Medicaid and SNAP.                        and DHS determined that any services
                                              under IDEA and recommended that all                       Several commenters reasoned that                      provided to aliens under the age of 21
                                              disabilities should be individually                       individuals with disabilities rely on                 based on Medicaid and CHIP will not be
                                              assessed.                                                 non-cash benefits disproportionately,                 considered as part of the public charge
                                                 Response: DHS recognizes the public                    often due to their disability, in order to            determination, any benefits under
                                              benefits listed in the rule may be                        continue working, stay healthy, and                   EPSDT would also not be considered in
                                              associated with other programs and that                   remain independent and productive                     the public charge inadmissibility
                                              eligibility for other programs or                         members of the community.                             determination.
                                              reimbursements to organizations may be                       Response: As indicated in the NPRM,
                                              dependent or automatically provided                       DHS excluded services provided under                  Emergency Services Exclusion
                                              based on the receipt of one of the                        IDEA that are generally funded in whole                  Comment: A commenter opposed the
                                              enumerated public benefits. DHS also                      or in part by Medicaid to ensure that                 exclusion of emergency services, stating
                                              understands that it is possible that a                    schools continue to receive financial                 that the failure to provide financially for
                                              parent would not be aware of which                        resources to cover the cost of special                the receipt of emergency services was a
                                              services in an Individualized Education                   education and related services which                  strong indicator of a lack of self-
                                              Plan or any other education plan set up                   they would be legally required to                     reliance. Another commenter stated that
                                              by a school for a child with disabilities                 provide at no cost regardless of the                  emergency Medicaid’s applicability to
                                              are reimbursed by Medicaid or a                           outcomes of the rulemaking.468 But DHS                births creates an immigration incentive
                                              different funding source. Parents may                     also recognizes that Congress did not                 by advertising a service, which will
khammond on DSKBBV9HB2PROD with RULES2




                                              not receive notification that Medicaid                    exclude applicants with disabilities or               ultimately assist aliens’ immigration
                                              was billed for services provided at                       other medical conditions in the public                process (by providing them with a new
                                              school. In addition, DHS recognizes that                                                                        U.S. citizen as a family member). The
                                              Medicaid’s assistance programs go                           467 Medicaid payments for necessary health
                                                                                                                                                              commenter further stated that DHS
                                              beyond mere special education                             services are covered under section 1905R of the
                                                                                                        Social Security Act, 42 U.S.C. part 441, Subpart B.
                                              assistance under IDEA for Medicaid                          468 See Inadmissibility on Public Charge Grounds,     469 SeeINA section 212(a)(4), 8 U.S.C. 1182(a)(4).
                                                                                                        83 FR 51114, 51170 (proposed Oct. 10, 2018). These      470 SeeInadmissibility on Public Charge Grounds,
                                                466 See   20 U.S.C. 1400 et seq.                        services are typically not income-based.              83 FR 51114, 51184 (proposed Oct. 10, 2018).



                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00093   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                         Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.270 Page 94 of 218
                                              41384            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              misconstrued 8 U.S.C. 1611(b), and did                  emergency for purposes of Medicaid                    department anticipated that
                                              not consistently recognize the                          and that determination may be                         promulgation of the rule, as written in
                                              distinction in legislative intent to                    inconsistent throughout states.                       the NPRM, will result in decreased
                                              provide benefits to aliens that may                     However, DHS does not have the                        utilization of children’s healthcare,
                                              nevertheless be considered as negative                  authority to determine whether a                      including vaccinations, which will
                                              factors in a public charge determination.               medical condition is an emergency or                  increase the risk for vaccine preventable
                                              In contrast, some commenters supported                  whether a state must provide Medicaid                 diseases. According to the commenter,
                                              the exclusion of emergency Medicaid.                    for a particular medical condition.                   these effects will pose an immediate risk
                                              Some commenters indicated that                          Congress enacted the EMTALA to                        to the health of individual immigrants
                                              immigrants would still be reluctant to                  ensure public access to emergency                     and is also likely result in increased
                                              access emergency services because                       services regardless of ability to pay.472             transmission of tuberculosis or other
                                              many will not be aware that emergency                   Medicare-participating hospitals that                 infectious diseases, increasing the
                                              services are excluded, or may not know                  offer emergency services must provide a               likelihood of an outbreak.
                                              if someone in their household was                       medical screening examination and                        Some commenters stated that since
                                              experiencing a true medical emergency.                  provide stabilizing treatment regardless              many immigrants live in communities
                                                 Response: DHS appreciates and                        of an individual’s ability to pay.473 DHS             alongside people of the same national
                                              understands the commenters’ concerns.                   acknowledges that increased use of                    origin, reduced vaccinations could
                                              However, DHS will exclude emergency                     emergency rooms and emergent care as                  result in unvaccinated or under-
                                              Medicaid benefits in the rule, consistent               a method of primary healthcare due to                 vaccinated clusters of individuals.
                                              with the policy underlying the                          delayed treatment is possible and there               Commenters warned that research
                                              PRWORA exclusion for care and                           is a potential for increases in                       shows that uninsured individuals are
                                              services that are necessary for the                     uncompensated care in which a                         much less likely to be vaccinated. One
                                              treatment of an emergency medical                       treatment or service is not paid for by               commenter stated that a recent study
                                              condition. In 8 U.S.C. 1611(b), Congress                an insurer or patient. However, DHS                   found that even a five percent reduction
                                              specifically excluded this category of                  does not have specific estimates on the               in vaccine coverage could trigger a
                                              benefit from the definition of public                   increase cost for such services.                      significant measles outbreak. A
                                              benefits and as a result from allows non-                                                                     commenter stated that many immigrant
                                              qualified aliens to receive such                        Vaccinations                                          families were already cancelling
                                              emergency public benefits. DHS did not                     Comment: Commenters indicated that                 appointments for flu vaccinations, and
                                              propose to designate any public benefits                the public charge rule would make                     referred to a Centers for Disease Control
                                              that are not defined as public benefits in              immigrant families afraid to seek health-             and Prevention (CDC) estimate of the
                                              PRWORA, because those exclusions                        care, including vaccinations against                  number of flu-related deaths in 2018 to
                                              may reflect a congressional judgment                    communicable diseases, and therefore,                 underscore the severity of this issue. A
                                              regarding the importance of ensuring                    endanger the U.S. population. The                     commenter indicated that the proposal
                                              that those benefits remain available to                 commenters stated that mass                           will cause worse health outcomes,
                                              otherwise eligible aliens. DHS prefers to               disenrollment from Medicaid would                     increased use of emergency
                                              avoid any appearance of interfering with                greatly restrict access to vaccines, which            departments, and increases in
                                              aliens’ willingness or ability to access                would result in adverse effects for the               communicable diseases due to less
                                              such public benefits. Accordingly, DHS                  immigrant and general population, and                 vaccination. Another commenter stated
                                              excludes receipt of Medicaid under                      would harm the public and the national                that the rule would increase the
                                              these provisions if the State determines                security of the United States. For                    incidence of childhood diseases like
                                              that the relevant treatment falls under                 example, a commenter stated that in the               chickenpox, measles, mumps and
                                              ‘‘emergency medical conditions.’’ 471                   event of a novel influenza outbreak, a                rubella and deter parents from
                                                 Comment: A commenter stated that                     critical first step would be to get                   vaccinating their children.
                                              hospitals are compelled to provide                                                                               Response: With this rulemaking, DHS
                                                                                                      individuals access to healthcare, which
                                              emergency services due to their mission                                                                       does not intend to restrict the access of
                                                                                                      requires trust in governmental public
                                              and laws like the Emergency Medical                                                                           vaccines for children or adults or intend
                                                                                                      health authorities. The commenter
                                              Treatment and Active Labor Act                                                                                to discourage individuals from
                                                                                                      indicated that engaging with the public
                                              (EMTALA), but those services will go                                                                          obtaining the necessary vaccines to
                                                                                                      health system was critical to ensuring
                                              uncompensated if patients are                                                                                 prevent vaccine-preventable diseases.
                                                                                                      robust immunization to protect the
                                              disenrolled from Medicaid due to the                                                                          The purpose of this rulemaking is to
                                                                                                      population overall; if a subset of the                ensure that those seeking admission to
                                              chilling effect. A commenter stated that                community were fearful to access
                                              the emergency services exemption                                                                              the United States are self-sufficient and
                                                                                                      government healthcare services,                       rely on themselves or family and friends
                                              would not be uniformly applied across                   regardless of whether a specific type of
                                              states, resulting in hospitals bearing the                                                                    for support instead of relying on the
                                                                                                      service qualified for a narrow exception,             government for subsistence. As noted
                                              unpaid costs of medical care. One                       it would have a significant impact on
                                              commenter said different states will                                                                          above, this final rule does not consider
                                                                                                      the country’s ability to protect and                  receipt of Medicaid by a child under age
                                              make different determinations about                     promote the public health. Another
                                              what constitutes an emergency, and this                                                                       21, or during a person’s pregnancy, to
                                                                                                      commenter indicated that its health                   constitute receipt of public benefits.
                                              uncertainty will cause individuals with
                                              chronic, involuntary medical conditions                   472 See CMS.gov, Emergency Medical Treatment &
                                                                                                                                                            This should address a substantial
khammond on DSKBBV9HB2PROD with RULES2




                                              to be denied admission or avoid                         Labor Act (EMTALA), available at https://
                                                                                                                                                            portion, though not all, of the
                                              treatment out of fear.                                  www.cms.gov/Regulations-and-Guidance/                 vaccinations issue.
                                                 Response: DHS understands that the                   Legislation/EMTALA/index.html (last visited May          Vaccinations obtained through public
                                              states determine whether a medical                      31, 2019).                                            benefits programs are not considered
                                                                                                        473 See CMS.gov, Emergency Medical Treatment &
                                              condition would be determined to be an                                                                        public benefits under 8 CFR 212.21(b),
                                                                                                      Labor Act (EMTALA), available at https://
                                                                                                      www.cms.gov/Regulations-and-Guidance/
                                                                                                                                                            although if an alien enrolls in Medicaid
                                                471 See Inadmissibility on Public Charge Grounds,     Legislation/EMTALA/index.html (last visited May       for the purpose of obtaining vaccines,
                                              83 FR 51114, 51169 (proposed Oct. 10, 2018).            31, 2019).                                            the Medicaid itself qualifies as a public


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00094   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                 Exhibit A
                                                      Case 4:19-cv-05210-RMP                           ECF No. 1-1             filed 08/14/19             PageID.271 Page 95 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                        41385

                                              benefit. DHS also notes that free or low                 benefit. Commenters stated that                        elderly residents who have worked and
                                              cost vaccines are available to children                  inclusion of the Medicare Part D LIS                   paid taxes for 10 or more years for using
                                              who are not insured or underinsured                      may result in greater poverty and                      a benefit as modest as the Medicare Part
                                              through the Vaccines for Children (VFC)                  sickness, lack of access for seniors to                D LIS.
                                              Program.474 In addition, local health                    prescription drugs, health services,                      A commenter stated that the effect of
                                              centers and state health departments                     worse health outcomes for Medicare                     the proposed rule may to increase the
                                              provide preventive services that include                 enrollees and higher costs for Medicare                costs, which according to the
                                              vaccines that may be offered on a                        non-drug spending. Commenters stated                   commenter was not considered in the
                                              sliding scale fee based on income.475                    that Medicare Part D LIS helps seniors                 NPRM, paid for under Medicare Part A
                                              Therefore, DHS believes that vaccines                    with chronic conditions, including                     and B or C because the increased
                                              would still be available for children and                breast cancer. Commenters also stated                  medication use and adherence achieved
                                              adults even if they disenroll from                       the rule, by including Medicare Part D                 through expanded drug coverage for
                                              Medicaid.                                                LIS, targets disabled people, who use                  seniors have been associated with
                                                                                                       the program at higher rates than the                   decreased spending for nondrug
                                              Substance Abuse                                                                                                 medical care and reduced
                                                                                                       general population. Commenters stated
                                                 Comment: Several commenters stated                    that the rule would force ‘‘millions’’ of              hospitalization rates among Medicare
                                              that the proposed rule would also                        seniors to disenroll from Medicare Part                enrollees. The commenter stated that
                                              discourage people from utilizing                         D, making it harder to afford necessary                the rule would adversely affect
                                              substance abuse disorder treatment                       prescriptions. A commenter indicated                   Massachusetts where 74 percent of
                                              services for which Medicaid is the                       that low- and moderate-income seniors                  Medicare enrollees in Massachusetts
                                              largest insurer.                                         who have been paying into Social                       were enrolled in Part D plans, and 35
                                                 Response: DHS does not intend to                      Security like all other taxpayers would                percent of Medicare Part D recipients
                                              discourage people from utilizing                         not be able access Medicare Part D                     also receive the LIS.
                                              substance abuse disorder treatment                       subsidies. Commenters stated that                         Several commenters stated that
                                              services. DHS acknowledges however                       prescription medication is very                        immigrants contribute more into the
                                              that, once this rule is effective,                       expensive and seniors who cannot                       Medicare system than they take out of
                                              individuals may choose to disenroll                      afford having their prescriptions filled               it, and pay more out of pocket for care
                                              from public benefits or not seek to                      will end up in emergency rooms which                   than citizens, thus subsidizing the
                                              receive such public benefits. DHS                        will only cost their communities even                  system. Commenters stated that the
                                              would like to note that local health                     more.                                                  Medicare Part D LIS may be more
                                              centers and state health departments                        A commenter indicated that the                      heavily supported by general revenues,
                                              may provide certain health services                      Medicare Part D LIS program has higher                 but funding for the entire Medicare Part
                                              addressing substance abuse and mental                    financial eligibility thresholds than cash             D program comes mostly from general
                                              disorders.476 Additionally, state-funded                 welfare programs and is available to                   revenues, with premiums covering
                                              rehabilitation centers may offer                         more than the indigent, making it a bad                about one-quarter of all costs. The
                                              affordable options, even if an individual                indicator of dependence on the                         commenter provided data intended to
                                              disenrolls from Medicaid.477 Benefits                    government. Citing a Kaiser Family                     show that for 2019, Medicare’s actuaries
                                              from local and state health departments                  Foundation report,478 the commenter                    estimate that Medicare Part D plans will
                                              or state-funded rehabilitation centers are               stated that individuals with income up                 receive direct subsidy payments
                                              generally not considered public benefits                 to 150 percent of the FPL, and countable               averaging $296 per enrollee overall and
                                              under this rule, unless they are obtained                assets of $14,100 for an individual or                 $2,337 for enrollees receiving the LIS;
                                              through Medicaid. Therefore, DHS                         $28,150 for a couple, qualify for                      employers are expected to receive, on
                                              believes that substance abuse disorder                   Medicare Part D LIS in 2018. The                       average, $553 for retirees in employer-
                                              treatment will continue to be available                  commenter further stated that the scope                subsidy plans. The commenter stated
                                              to individuals even if they disenroll                    of Medicare Part D LIS is limited to                   that the average Medicare Part D LIS
                                              from Medicaid.                                           assistance in the cost of drugs which                  beneficiary is receiving added
                                                                                                       does not indicate dependence on                        government assisted benefits of only
                                              i. Medicare, Medicare Part D Low                         government subsistence.                                $1,784 per year compared to retirees in
                                              Income Subsidy                                              Commenters indicated that most non-                 employer plans, which would be less
                                                 Comment: Commenters opposed                           citizen Medicare enrollees are lawful                  than the 15 percent of FPG threshold
                                              DHS’s proposal to include the Medicare                   permanent residents, but that                          that would have applied under the
                                              Part D Low Income Subsidy (Medicare                      individuals who are ‘‘lawfully present’’               proposed rule had the Medicare Part D
                                              Part D LIS) in the definition of public                  (e.g., immigrants with TPS) and have a                 LIS been considered a ‘‘monetized’’
                                                                                                       ten-year work history or have end-stage                benefit. Commenters stated that almost
                                                 474 See CDC, Vaccines For Children (VFC),             renal disease (ESRD) may also be                       one in three Medicare beneficiaries
                                              available at https://www.cdc.gov/vaccines/               eligible. A commenter indicated that                   enrolled in Medicare Part D prescription
                                              programs/vfc/index.html (last visited May 15,
                                              2019). See also CDC, VFC Detailed Questions and
                                                                                                       individuals over the age of 65 and                     drug coverage get ‘‘extra help’’ with
                                              Answers for Parents, available at https://               young individuals with disabilities who                their premiums, out-of-pocket
                                              www.cdc.gov/vaccines/programs/vfc/parents/qa-            meet the income and employment                         prescription costs, copays or percentage
                                              detailed.html#eligibility (last visited May 15, 2019).   guidelines are eligible for Medicare Part              of the drug’s costs through LIS. The
                                                 475 See HHS, vaccines.gov, How to Pay, available
                                                                                                       D LIS. A commenter stated that it is                   commenter further stated that one in
                                              at https://www.vaccines.gov/getting/pay (last visited
khammond on DSKBBV9HB2PROD with RULES2




                                              May 15, 2019).                                           difficult to see any purpose to a rule that            five people with Medicare (11.7 million)
                                                 476 See Substance Abuse and Mental Health             would deny admission to long term                      rely on Medicaid to afford their monthly
                                              Services Administration (SAMHSA) https://                                                                       Medicare Part B premiums or cost-
                                              www.samhsa.gov/find-treatment (last visited July           478 See Kaiser Family Foundation, Medicare Part      sharing. Nearly 12 million older adults
                                              22, 2019).                                               D: An Overview of the Medicare Part D Prescription     and people with disabilities are enrolled
                                                 477 See SAMHSA, Directory of Single State             Drug Benefit (Oct. 12, 2018), https://www.kff.org/
                                              Agencies for Substance Abuse Services (Dec. 16,          medicare/fact-sheet/an-overview-of-the-medicare-
                                                                                                                                                              in both Medicare and Medicaid. A
                                              2016), https://www.samhsa.gov/sites/default/files/       part-d-prescription-drug-benefit/ (last visited July   commenter stated that ‘‘Extra Help’’ is
                                              ssadirectory.pdf (last visited June 4, 2019).            26, 2019).                                             estimated to be worth approximately


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00095   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                   Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.272 Page 96 of 218
                                              41386            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              $4,000 per year per individual which is                 Medicare recipients regardless of                     receipt. If an alien reports past Medicaid
                                              a substantial support for medications                   income, health status, or prescription                receipt as part of an adjustment of status
                                              that are often necessary to prevent                     drug usage.483 DHS agrees with the                    application, the alien can also show that
                                              disease or manage a chronic illness. The                commenters and removed Medicare Part                  the alien is no longer receiving
                                              commenter stated that to forego needed                  D subsidies from consideration in the                 Medicaid and explain why the alien’s
                                              medications due to cost will not only be                public charge inadmissibility                         past receipt of Medicaid does not make
                                              a harm to an elderly person or someone                  determination. DHS also notes that it                 it more likely than not that the alien
                                              living with a permanent disability, but                 has not designated any other aspect of                will receive any public benefit in the
                                              to our overall healthcare system that                   Medicare for consideration in the public              future.
                                              will be burdened with more costly                       charge inadmissibility determination.
                                              hospital-based and emergency care.                                                                            j. Additional Considerations
                                                                                                      However, any receive of Medicaid as a
                                                 However, another commenter agreed                    subsidy for Medicare would be                         Exhaustive List
                                              with DHS’s assertion that utilization of                considered receipt of a public benefit in               Comment: An individual commenter
                                              Medicare Part D LIS was an indicator of                 the public charge inadmissibility                     stated that the agency should
                                              a lack of ability to remain self-sufficient             determination.                                        emphasize, in light of future
                                              in covering medical costs.                                 Comment: A commenter stated that in                congressional action, that the list
                                                 Response: DHS appreciates the                        order to mitigate the negative public
                                              comments and recognizes the                                                                                   outlined in the proposed rule is not
                                                                                                      health consequences associated with                   exhaustive and any definition of public
                                              importance of Medicare and the                          deterring use of public health insurance
                                              Medicare Part D LIS, as well as the                                                                           benefit would be best left to agency
                                                                                                      benefits, Medicaid and Medicare Part D                discretion, or be defined in a separate
                                              heightened eligibility threshold for                    LIS should comprise a separate set of
                                              those programs. Someone who is not                                                                            rule. A commenter stated that the list in
                                                                                                      programs that may only be given                       the rule is hardly exhaustive when it
                                              entitled to Medicare Part A and/or Part                 ‘‘minimal negative weight’’ in the
                                              B is not eligible for Medicare Part D or                                                                      comes to potential programs. The
                                                                                                      totality of the circumstances, whether                commenter stated that by one count,
                                              the LIS.479 In general, to be eligible for              they are currently received at the time
                                              premium-free Medicare Part A, a person                                                                        there are a total of 89 separate means-
                                                                                                      of application or were received at some               tested welfare programs spread across
                                              must be age 65 or older and worked (or                  point in the 36 months prior to
                                              the spouse worked) and paid Medicare                                                                          14 departments and agencies, paid for
                                                                                                      application and for whatever factor in                by the Federal Government. The
                                              taxes for at least 10 years.480 A person                the totality of circumstances their
                                              must be a U.S. resident and either a                                                                          commenter provided examples
                                                                                                      receipt is being considered. The                      including that more than $30 billion is
                                              citizen or an alien lawfully admitted for               commenter stated that this would mean
                                              lawful permanent residence who has                                                                            spent annually by the Federal
                                                                                                      that a person could not be determined                 Government on Refundable Premium
                                              resided in the United States                            to be a public charge when receiving or
                                              continuously for the five-year period                                                                         Assistance and cost-sharing tax credits
                                                                                                      having received those benefits in the 36              to assist low-income people with buying
                                              immediately preceding the month the                     months prior to applying without also
                                              application is filed in order to qualify                                                                      health insurance and named other
                                                                                                      having a heavily weighted negative                    public benefits. The commenter stated
                                              for Medicare Part B and, therefore, the                 factor present in his or her case. The
                                              associated Medicare Part D. An                                                                                that States also spend some $6 billion
                                                                                                      commenter stated that with this                       annually on their own as part of their
                                              individual who is not a United States                   modification in place, noncitizens
                                              citizen or is not lawfully present in the                                                                     Medicaid General Assistance programs
                                                                                                      applying for visas, lawful permanent                  and another $34 billion on other
                                              United States is not eligible for                       resident status, or other status could
                                              Medicare Part D and may not enroll in                                                                         programs to help low-income people
                                                                                                      expect to financially ‘‘rehabilitate’’                receive care, particularly at hospitals.
                                              a Medicare Part D plan.481                              themselves without fear that receipt of
                                                 In addition, the Medicare Part D LIS                                                                       The commenter stated that the vast
                                                                                                      public benefits in the remote past might              number of overlapping and linked
                                              lowers the premium and cost-sharing                     weigh negatively against them.
                                              amounts owed by Medicare Part D plan                                                                          welfare programs means that recipients
                                                                                                      Additionally, the commenter indicated                 seldom use just one program.
                                              enrollees; as such, individuals not                     that with this change, the rule would
                                              enrolled in a Medicare Part D plan are                                                                          In contrast, a commenter stated that
                                                                                                      effectively make receiving public health              the inclusion of a ‘‘catch-all’’ provision
                                              not able to access the benefits of the                  insurance benefits the ‘‘lightest’’
                                              subsidy. While included in the NPRM                                                                           could leave the rule open to
                                                                                                      negative factor to be considered and                  constitutional challenges. Additionally,
                                              because of the large Federal                            provide noncitizens with assurance that
                                              expenditure,482 Medicare Part D                                                                               other commenters stated that DHS
                                                                                                      seeking coverage will have only a small               should not allow public benefits that are
                                              prescription drug coverage only                         impact on their admissibility which
                                              provides medical prescription coverage,                                                                       not explicitly enumerated in the rule to
                                                                                                      would mitigate the deterrent effect of                be weighted negatively in the totality of
                                              and not health insurance as a whole.                    considering receipt of these benefits.
                                              Since 2006, it has been available to all                                                                      the circumstances review. Commenters
                                                                                                         Response: As provided in the                       opposed to a ‘‘catch-all’’ provision
                                                                                                      previous response, DHS is not including               suggested that its inclusion would
                                                479 The Centers For Medicare And Medicaid

                                              Services, Guidance To States On The Low-Income
                                                                                                      Medicare Part D LIS in the definition of              remove the certainty an exhaustive list
                                              Subsidy (February 2009), available at https://          public benefit and therefore, there is no             provides and would introduce a great
                                              www.cms.gov/Medicare/Eligibility-and-Enrollment/        need to address the weight given to                   potential for confusion as well as call
                                              LowIncSubMedicarePresCov/Downloads/StateLIS             Medicare Part D LIS. With respect to                  into question whether the members of
khammond on DSKBBV9HB2PROD with RULES2




                                              Guidance021009.pdf (last visited July 26, 2019).
                                                480 See HHS, Who is eligible for Medicare?,
                                                                                                      Medicaid, DHS refers the commenter to                 the regulated public have had sufficient
                                              available at https://www.hhs.gov/answers/               the specific discussion above regarding               notice that a certain benefit may be
                                              medicare-and-medicaid/who-is-elibible-for-              the basis for considering Medicaid                    considered negatively in a public charge
                                              medicare/index.html#main-content (last visited
                                              June 25, 2019).                                           483 See Medicare.gov, How to get drug coverage,
                                                                                                                                                            determination analysis, thus triggering
                                                481 See 42 CFR 423.30.
                                                                                                      available at https://www.medicare.gov/drug-
                                                                                                                                                            due process concerns. Several
                                                482 See Inadmissibility on Public Charge Grounds,     coverage-part-d/how-to-get-drug-coverage (last        commenters said they opposed the
                                              83 FR 51114, 51172 (proposed Oct. 10, 2018).            visited June 14, 2019).                               future inclusion of any ‘‘unenumerated


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00096   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.273 Page 97 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                       41387

                                              benefits’’ into the scope of the proposed               determination. DHS understands that                   declines to expand the rule in this
                                              rule since the proposed rule already                    the Washington State Alien Emergency                  manner. DHS notes that although an
                                              improperly considers non-cash benefits                  Medical Program 484 is separate from                  inadmissibility determination is made
                                              and because the addition of any more                    Medicaid and is funded by Washington                  for each person individually, the alien’s
                                              programs would increase harm to                         State, and is not a program listed in the             income is reviewed in terms of the
                                              individuals, families, and communities.                 public benefit definition in the rule.                household, and the alien’s family status
                                              A commenter stated that DHS’s request                   Further, emergency Medicaid is also not               is considered as well, as the statute
                                              for public comment to expand the list of                considered a public benefit for purposes              requires. The ultimate question under
                                              other benefits in the totality of                       of the public charge inadmissibility                  this rule, however, is whether the alien
                                              circumstances was a ‘‘catch-all                         determination. Therefore, the                         (rather than his or her dependents) is
                                              provision’’ that would allow the agency                 Washington State Alien Emergency                      likely to receive public benefits in the
                                              to consider all benefits an alien receives,             Medical Program would not be                          future above the applicable threshold.
                                              regardless of whether they are listed in                considered a public benefit for purposes
                                                                                                                                                            Tax Credits
                                              the regulation or not. Other commenters                 of the public charge inadmissibility
                                              wrote that it is highly likely that                     determination.                                           Comment: Some commenters stated
                                              individuals using the benefits outlined                                                                       that non-citizens should be unable to
                                                                                                      Dependents                                            benefit from the EITC or the Additional
                                              in the proposed rule are also using
                                              additional benefits not included in the                    Comment: A commenter indicated the                 Child Tax Credit (ACTC). Similarly, a
                                              rule.                                                   new regulations should include welfare                few commenters said the exclusion of
                                                 Response: For clarity and consistency,               use by dependents. The commenter                      the refundable tax credits is problematic
                                              DHS has specifically listed the public                  indicated that the very idea of self-                 since the refundable portion of EITC
                                              benefits that will be considered. The list              sufficiency means that people can                     and ACTC cost over $80 billion
                                              of designated benefits is exhaustive,                   provide for themselves and their                      combined in 2016. The commenters
                                              avoiding the Constitutional concerns                    children and spouses without assistance               asserted that these tax credits meet the
                                              raised by the commenters that may                       from taxpayers. The commenter                         definition of a means-tested anti-poverty
                                              arguably come with a non-exhaustive                     indicated that excluding the children’s               benefit.
                                              list. Indicating that the list is non-                  benefits including Medicaid, WIC, and                    In contrast, another commenter stated
                                              exhaustive would add vagueness and                      free school lunch, from not being                     that the receipt of EITC and Child Tax
                                              confusion as to what public benefits                    considered for public charge is like                  Credit (CTC) credits, which are funded
                                              would be considered. This does not                      having an income tax that excludes all                through TANF and are actually
                                              preclude DHS from updating the list of                  income from second jobs, investments,                 employment incentives, should be
                                              benefits through future regulatory                      and rental properties. The commenter                  explicitly exempted from the rule in
                                              action. DHS believes that the rule is                   analyzed the 2014 public-use SIPP data                order to eliminate possible
                                              adequately protective as drafted.                       and indicated that in 39 percent of                   misconceptions and prevent immigrants
                                                                                                      immigrant-headed households (legal                    from failing to file their income tax
                                              Additional Programs                                     and illegal) receiving TANF, only the                 returns out of fear of being disqualified
                                                 Comment: Many commenters opposed                     children receive the payments. The                    from future citizenship. Another
                                              the inclusion of any additional                         commenter indicated that much of the                  commenter said inclusion of EITC
                                              programs in the rule. Commenters stated                 immigrant welfare use of this program                 would punish hardworking immigrants.
                                              that the inclusion of additional                        would be missed if dependents are not                    Response: DHS appreciates the
                                              programs would lead to further negative                 considered. Another commenter stated                  comments regarding the EITC, ACTC,
                                              health impacts on families and children.                that any receipt of means-tested anti-                and CTC. Only public benefits as
                                                 Response: DHS appreciates the                        poverty benefits by immigrants or their               defined in 8 CFR 212.21(b) will be
                                              comments. DHS has not designated                        dependents should count toward the                    considered in the public charge
                                              additional public benefits for                          public charge determination. Other                    inadmissibility determination. Although
                                              consideration under this final rule.                    commenters stated that DHS should                     EITC and ACTC benefits provide what
                                                 Comment: A commenter asked that                      never attribute to an alien applicant the             may be considered cash assistance, DHS
                                              public benefits provided by State and                   receipt of benefits by the alien’s                    did not propose to include EITC or
                                              local governments to non-qualified                      dependents, including U.S. citizen                    ACTC as public benefits in the public
                                              aliens under authority of PRWORA be                     children. The commenters stated that                  charge inadmissibility determination.
                                              specifically included in the codified list.             considering receipt of benefits by an                 DHS is not including tax credits because
                                              The commenter said these benefits are                   alien’s U.S. citizen children could give              many people with moderate incomes
                                              provided from ‘‘appropriated funds’’                    rise to constitutional issues.                        and high incomes are eligible for these
                                              and with few exceptions are accessed on                    Response: DHS appreciates the                      tax credits, and the tax system is
                                              an individualized basis using means-                    comments. DHS believes that the rule                  structured in such a way as to encourage
                                              tested criteria. A commenter said its                   addresses self-sufficiency adequately                 taxpayers to claim and maximize all tax
                                              state had created a program called Alien                without introducing consideration of a                credits for which they are eligible. In
                                              Emergency Medical Program, which was                    third party’s receipt of public benefits,             addition, DHS is unable to determine
                                              designed to offer coverage to newly                     potentially to include U.S. citizen third             how much of the taxpayer’s refund is
                                              arrived immigrants, or those who had                    parties such as non-custodial children.               attributable to any one tax credit, as
                                              resided in-state for less than five years.              In consideration of these issues, as well             compared to other aspects of the tax
                                                                                                      as the many comments regarding the                    return (such as non-designated credits
khammond on DSKBBV9HB2PROD with RULES2




                                              The commenter said the proposed rule
                                              would target those who qualify for the                  potential effects of the rule on U.S.                 or deductions) or to any one person, as
                                              program.                                                citizen children, DHS respectfully                    opposed to a spouse filing jointly.
                                                 Response: A state medical insurance                                                                        Finally, these tax credits may be
                                              program that is not included in the                       484 See Washington State Department of Social
                                                                                                                                                            combined with other tax credits
                                              rule’s definition of public benefit will                and Health Services, Alien Emergency Medical          between spouses. One spouse may be a
                                                                                                      Program, available at https://www.dshs.wa.gov/esa/
                                              not be considered as a public benefit in                community-services-offices/alien-emergency-           U.S. citizen and the tax return may be
                                              the public charge inadmissibility                       medical-programs (last visited July 22, 2019).        filed jointly. Therefore, DHS would not


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00097   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.274 Page 98 of 218
                                              41388            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              be able to determine whether the alien                  benefits. As discussed in section III.R of            Additionally, the commenters provided
                                              or the U.S. citizen received the tax                    this preamble, DHS has added a heavily                further examples of Medicaid cost-
                                              credit. DHS has revised the regulatory                  weighted positive factor for private                  savings associated with WIC.
                                              text to make clear that ‘‘cash assistance               health insurance appropriate to the                      Another commenter cited to data and
                                              for income maintenance’’ does not                       expected period of admission. This                    stated that 74.9 percent of WIC
                                              include any tax credit programs.                        heavily weighted positive factor would                participants are adjunctively eligible for
                                                 Comment: One commenter stated that                   not apply in the case of a plan for which             SNAP and Medicaid, thereby reducing
                                              DHS should exempt up to two years of                    the alien receives subsidies in the form              initial certification requirements and
                                              the ACA premium subsidy, also known                     of premium tax credits.                               paperwork. Commenters added that the
                                              as the Premium Tax Credit (PTC), usage                                                                        decreased participation in Medicaid or
                                              when the individual has shown past                      Special Supplemental Nutrition                        SNAP among WIC families would have
                                              ability and earning potential. In                       Program for Women, Infants, and                       a significant impact on WIC’s
                                              addition, the commenter indicated that                  Children                                              certification process because income
                                              the ACA premium subsidies are applied                      Comment: Many comments opposed                     certification through adjunctive
                                              based on income levels without the                      the potential inclusion of WIC, stating               eligibility was more efficient than
                                              individual choosing to apply for the                    that consideration of benefits such as                income screening involving pay stubs
                                              subsidies. Another commenter                            WIC would have a negative impact on                   and other financial documents. The
                                              suggested that DHS should not consider                  the health and nutrition of families and              commenters, citing data and multiple
                                              PTC for purchasing individual market                    individuals. Some commenters                          studies, provided a state’s estimate that
                                              coverage in a public charge                             indicated that families and individuals               income screening with financial
                                              determination at all. One commenter                     should not have to choose between                     documents costs $12.50 per participant,
                                              stated that, in addition to continuing to               benefits such as WIC and an                           whereas the income screening with
                                              exclude exchange programs such as                       immigration status. Other commenters                  adjunctive eligibility is $3.75 per
                                              ACTC under the ACA 485 from public                      stated that programs like WIC help                    participant. The commenters stated that
                                              charge consideration, DHS should                        provide essential nutrition to children,              the increased costs would place a strain
                                              clarify the interaction between                         pregnant women, and mothers, and                      on WIC’s state budgets, which would
                                              applications for exchange programs and                  result in improved health outcomes.                   undercut WIC’s efforts to improve
                                              other potentially impacted benefits. The                Commenters provided anecdotes about                   efficiency, streamline certification
                                              commenter explained that marketplaces                   how they or their family members’                     processes, and focus WIC services on its
                                              are required by law to feature a uniform                access to WIC helped them or their                    core public health mission.
                                              application process for Medicaid and                    children thrive and become productive                    Other commenters said Congress has
                                              non-Medicaid health programs and                        members of American society. Several                  never sought to inhibit WIC’s ability to
                                              stated that this could cause confusion                  commenters provided rationale,                        serve immigrant populations due to the
                                              because an individual attempting to                     research, or data relating to important               overriding public interest in promoting
                                              apply for exchange insurance and                        public health goals and the benefits of               access to health services and nutrition
                                              programs could inadvertently be seen as                 WIC enrollment, including the                         assistance. A commenter noted that
                                              a ‘‘Medicaid applicant.’’                               reduction or prevention of preterm birth              participating clients can only spend a
                                                 In contrast, some commenters                         and infant mortality, iron deficiency                 maximum of five years on this program
                                              suggested that DHS should reconsider                    anemia, malnourishment, as well as                    and receive limited benefits (only
                                              whether immigrants wishing to reside in                 increases in breastfeeding rates and                  supplemental foods) not qualifying
                                              the United States will have the ability                 hemoglobin levels of enrolled children.               them a public charge. Some commenters
                                              to support themselves, and any                          Other commenters provided that the                    said the rule would impact their ability
                                              subsequently born children, without                     WIC food package with its nutritional                 to serve eligible WIC participants.
                                              using benefits like subsidies under the                 value increased public health,                           In contrast, some commenters
                                              ACA. Another commenter indicated that                   specifically for Hispanics who have                   suggested that USCIS reconsider
                                              serious consideration should be given to                lived in the United States for less than              whether immigrants wishing to reside in
                                              adding subsidies that underwrite more                   five years. Sourcing research articles                the United States will have the ability
                                              than 50 percent of premium costs to the                 and studies, some commenters                          to support themselves, and any
                                              list in 8 CFR 212.21(b). The commenter                  described that WIC’s 2009 food package                subsequently born children, without
                                              stated that these benefits are provided                 changes lead to a modest decline in                   using benefits like WIC. The commenter
                                              from appropriated funds and, with few                   severe childhood obesity among young                  said these benefits are provided from
                                                                                                      children, and that children who                       ‘‘appropriated funds’’ and with few
                                              exceptions, are accessed on an
                                                                                                      received SNAP or Medicaid were more                   exceptions are accessed on an
                                              individualized basis using means-tested
                                                                                                      likely to finish high school and grow up              individualized basis using means-tested
                                              criteria.
                                                 Response: DHS has decided not to                     to be successful adults.                              criteria.
                                                                                                         A commenter stated that the                           Response: WIC was not included in
                                              consider ACA subsidies or health
                                                                                                      reduction in programs like WIC will end               the public benefits designated for
                                              insurance received through the health
                                                                                                      up costing taxpayers much more than                   consideration in public charge
                                              insurance marketplace outside of
                                                                                                      they might save in the short term, as                 inadmissibility determinations. Only
                                              Medicaid as public benefits in the
                                                                                                      healthcare costs will increase.                       public benefits as defined in 8 CFR
                                              public charge inadmissibility
                                                                                                      Commenters stated that a decrease in                  212.21(b) will be considered in a public
                                              determination, due to the complexity of
                                                                                                      WIC participation will have short and                 charge inadmissibility determination.
khammond on DSKBBV9HB2PROD with RULES2




                                              assessing the value of the benefit and
                                                                                                      long-term economic implications. The                  DHS understands that aliens subject to
                                              the higher income eligibility thresholds
                                                                                                      commenters stated that for every dollar               the public charge inadmissibility
                                              associated with the benefit, as compared
                                                                                                      spent on WIC there is an associated                   ground may choose to disenroll from
                                              to the eligibility thresholds for other
                                                                                                      savings in Medicaid costs during the                  public benefits, even if the benefit is not
                                                485 Patient Protection and Affordable Care Act,       first 60 days after birth from $1.77 to               listed in 8 CFR 212.21(b). However, this
                                              Public Law 111–148, Section 1401(a), 124 Stat. 119,     $3.13 for newborns and mothers, and                   rule does not, and cannot, preclude
                                              213 (2010) (codified at 26 U.S.C. 36B).                 $2.84 to $3.90 for newborns alone.                    individuals from requesting or receiving


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00098   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.275 Page 99 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                 41389

                                              any public benefits for which they                      of a family in which a pregnant woman                 participating in any health and nutrition
                                              qualify. As discussed in the NPRM,                      or infant is certified as eligible to                 program will jeopardize their
                                              benefits directed toward food and                       receive Medicaid may be deemed                        immigration status. A commenter stated
                                              nutrition, housing, and healthcare are                  adjunctively eligible for WIC. DHS notes              that children who qualify for SNAP, or
                                              directly relevant to public charge                      that households receiving WIC would be                live with a child who receives SNAP,
                                              inadmissibility determinations, because                 adjunctively eligible only through                    are automatically qualified for free
                                              a person who needs the public’s                         noncitizen participation in SNAP or                   meals under the NSLP ‘‘direct
                                              assistance to provide for these basic                   Medicaid for those age 21 and over (or                certification’’ under 42 U.S.C.
                                              necessities is not self-sufficient.486                  receiving Medicaid while pregnant)                    1758(b)(12) and that when a family
                                              WIC 487 provides federal grants to States               which would only apply to a very small                disenrolls a child from the SNAP
                                              for supplemental foods, healthcare                      percentage of households receiving                    benefits, the school district may be
                                              referrals, and nutrition education for                  WIC. Any costs associated with changes                unable to ‘‘directly certify’’ that child or
                                              low-income pregnant, breastfeeding,                     in adjunctive eligibility would be a                  his/her siblings for free meal status.
                                              and non-breastfeeding postpartum                        consequence of DHS’s decision to                         Response: Although school lunch
                                              women, and to infants and children up                   designate SNAP, which DHS has                         programs provide for nutrition similar
                                              to age five who are found to be at                      explained earlier in this preamble.                   to SNAP, these benefits account for a
                                              nutritional risk.488 But overall                                                                              relatively low overall expenditure, are
                                                                                                      School Breakfast/Lunch Programs                       specific to children in a school setting,
                                              expenditures for WIC are low, and WIC
                                              is authorized under the Child Nutrition                    Comment: A few commenters                          and are administered by schools. In
                                              Act of 1966,489 which is excluded under                 recommended that DHS include the                      addition, assistance or benefits under
                                              the limitations for qualified aliens from               National School Lunch Program (NSLP)                  the National School Lunch Act, (NSLP
                                              federal means-tested public benefits.                   and School Breakfast Program (SBP) for                and the SBP) 490 and the Child Nutrition
                                              Therefore, DHS believes WIC is                          purposes of a public charge                           Act of 1966 are excluded under the
                                              appropriately excluded.                                 determination. The commenters stated                  limitations for qualified aliens from
                                                 Additionally, as discussed later in                  that receiving public benefits indicates              federal means-tested public benefits.491
                                              DHS’s responses to comments related to                  a person is not self-sufficient. Some                 Under 8 U.S.C. 1613, qualified aliens
                                              the economic analysis and in the                        commenters suggested that USCIS                       are generally not eligible for ‘‘means-
                                              economic analysis itself, DHS agrees                    reconsider whether immigrants wishing                 tested public benefits’’ until after five
                                              that some entities, such as State and                   to reside in the United States will have              years of entry. However, the child
                                              local governments or other businesses                   the ability to support themselves, and                nutrition programs, including the NSLP,
                                              and organizations would incur costs                     any subsequently born children,                       are excluded from this ineligibility. In
                                              related to the changes commenters                       without using benefits from the NSLP.                 addition, the law prescribes that a
                                              identify. However, these costs are                      The commenter said these benefits are                 person who receives free public
                                              considered to be indirect costs of the                  provided from ‘‘appropriated funds’’                  education benefits under State or local
                                              rule since this rule does not directly                  and with few exceptions are accessed on               law shall not be ineligible to receive
                                              regulate these entities and does not                    an individualized basis using means-                  benefits provided under the school
                                              require them to make changes to their                   tested criteria. A commenter stated that              lunch program under the Richard B.
                                              business processes or programs.                         in their local school district, hundreds              Russell National School Lunch Act 492
                                              Therefore, DHS considers these indirect                 of families had not reapplied for free/               or the SBP under section 4 of the Child
                                              costs as qualitative, unquantified effects              reduced meal program, which resulted                  Nutrition Act of 1966 493 on the basis of
                                              of the final rule since it is unclear how               in tens of thousands of dollars in lost               citizenship, alienage, or immigration
                                              many entities will choose to make                       revenue to its food service program, a                status.494 Therefore, DHS believes the
                                              administrative changes to their business                negative impact to the farming                        NSLP is appropriately excluded. In
                                              processes and the cost of making such                   community, and children who are                       addition, the other school related
                                              changes. DHS agrees that there could be                 hungry at school who cannot perform                   nutrition programs mentioned by the
                                              WIC applicants who are not                              well. The commenter indicated that                    commenter, including Seamless
                                              adjunctively eligible due to                            families were fearful of government                   Summer Option, Afterschool Meal
                                              disenrollment from Medicaid or SNAP                     assistance and the risk of being                      Supplement, Special Milk Program,
                                              although an individual who is a member                  separated from their families or                      Child and Adult Care Food Program,
                                                                                                      deported. A commenter stated that                     Summer Food Service Program, and the
                                                 486 See Inadmissibility on Public Charge Grounds,    Federal nutrition assistance programs                 Fresh Fruit and Vegetable Program,
                                              83 FR 51114, 51159 (proposed Oct. 10, 2018).            play a vital role in improving the                    would not be considered public benefits
                                                 487 See Lewis v. Thompson, 252 F.3d 567, 583 (2d
                                                                                                      nutritional well-being and food security              under the public charge inadmissibility
                                              Cir 2001). Although WIC may provide benefits to
                                              a pregnant woman’s whose unborn child would
                                                                                                      of targeted segments of the United States             determination.
                                              otherwise be eligible for public benefits after birth   population. The commenter stated that                    Further, DHS understands that a child
                                              based on U.S. citizenship, at least one circuit has     the California Department of Education                may no longer automatically enroll in
                                              determined that the denial of prenatal care to an       Nutrition Services Division administers
                                              unqualified alien pregnant woman had a rational                                                               the school lunch programs or be
                                              basis and therefore did not violate equal protection.   the NSLP, SBP, Seamless Summer                        automatically certified for the school
                                              The court indicated that there were ‘‘three             Option, Afterschool Meal Supplement,                  programs. However, the child would
                                              rationales for the denial of prenatal care to           Special Milk Program, Child and Adult
                                              unqualified alien pregnant mothers: deterrence of       Care Food Program, Summer Food                          490 See USDA, The School Breakfast Program,
                                              illegal immigration, self-sufficiency, and cost
                                                                                                      Service Program, and the Fresh Fruit
khammond on DSKBBV9HB2PROD with RULES2




                                              savings. The first alone suffices for rational basis                                                          available at https://fns-prod.azureedge.net/sites/
                                              review.’’                                               and Vegetable Program, which provide                  default/files/sbp/SBPfactsheet.pdf (last visited July
                                                 488 See USDA, Food and Nutrition Service,            nutrition for low-income children. The                26, 2019).
                                                                                                                                                              491 See Public Law 104–193, Section 403, 110
                                              Special Supplemental Nutrition Program for              commenter provided the number of
                                              Women, Infants, and Children, available at https://                                                           Stat. 2105, 2266 (Aug. 22, 1996) (codified at 8
                                                                                                      children receiving benefits under the                 U.S.C. 1613(c)(2)(D)).
                                              www.fns.usda.gov/wic/women-infants-and-
                                              children-wic (last visited June 14, 2019).              programs and indicated that the rule                    492 See 42 U.S.C. 1751 et seq.

                                                 489 See Public Law 104–193, section 423, 110 Stat.   could create confusion and a chilling                   493 See 42 U.S.C. 1773.

                                              2105, 2271–2247 (Aug. 22, 1996).                        effect on families’ perception that                     494 See 8 U.S.C. 1615.




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00099   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                     Case 4:19-cv-05210-RMP                            ECF No. 1-1             filed 08/14/19              PageID.276 Page 100 of 218
                                              41390            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              still qualify for the programs based on                  a person’s self-sufficiency. In contrast, a              Food Assistance Program (TEFAP), as
                                              the eligibility criteria and this rule does              commenter objected to the proposed                       this program also qualifies as a means-
                                              not change the programs’ eligibility                     rule based on the commenter’s                            tested federal program and illustrates a
                                              criteria or restrict who may apply for the               assessment that programs such as Head                    person’s lack of self-sufficiency.
                                              programs.                                                Start and WIC will be impacted by the                    Commenters made similar points with
                                                                                                       proposed changes and their ‘‘chilling                    respect to additional programs, such as
                                              State and Local Benefits
                                                                                                       effect.’’ Commenters indicated that                      programs that provide grants to
                                                Comment: Referring to the PRWORA                       participation in Head Start programs has                 localities or organizations to alleviate
                                              definition of public benefits,495 a                      been shown to result in better                           homelessness, programs that provide
                                              commenter asked that public benefits                     educational and health outcomes as                       supplemental nutrition assistance to
                                              include State and local governments’                     well as lower rates of incarceration,                    specific populations, and programs that
                                              public benefits provided to non-                         ultimately saving local, state, and                      provide low-income energy assistance
                                              qualified aliens under the authority of                  federal tax dollars. A commenter stated                  or weatherization assistance.498 Some
                                              PRWORA. This commenter also                              that in Michigan farmworker families                     commenters recommended that DHS
                                              referenced federal and state retirement,                 one or both parents work and receive                     exclude these and similar programs to
                                              health, disability, postsecondary                        low wages enough to for their children                   avoid a range of costs that might be
                                              education, and unemployment benefits,                    to qualify for Head Start.                               incurred by individuals, communities,
                                              indicating that the eligibility for these                   Response: DHS appreciates the                         and government agencies, if DHS
                                              benefits is generally determined using                   comments and understands other                           included some or all of these programs.
                                              individualized adjudications of need,                    programs also provide for nutrition and                    Response: As stated earlier in this
                                              typically means-based. The commenter                     healthcare. DHS believes that the focus                  section, DHS believes that the focus of
                                              advised that in order to avoid APA                       of the rule is best served in considering                the rule is best served in considering
                                              challenges to the codification or                        certain general benefits directed toward                 certain general benefits directed toward
                                              arbitrary exclusions, DHS should                         food and nutrition, housing, and                         food and nutrition, housing, and
                                              include all of the statutory benefits that               healthcare that have high expenditures.                  healthcare, which have high
                                              can be accessed individually by needy                    DHS has decided to continue to exclude                   expenditures, and generally excluding
                                              persons. In contrast, other commenters                   Head Start. DHS notes that when                          emergency services or support. None of
                                              stated that benefits funded by states                    Congress reauthorized the Improving                      these programs have overall
                                              should not be included in public charge                  Head Start for School Readiness Act,496                  expenditures approaching the levels of
                                              determinations.                                          in 2007, it focused, in part, on ways to                 the other listed benefits, and some
                                                Response: While the proposed rule                                                                               provide emergency services or support,
                                                                                                       make Head Start services more
                                              included state and local and tribal cash                                                                          or involve providing funding to
                                                                                                       accessible to migrant and seasonal
                                              benefits for income maintenance, DHS                                                                              organizations, without an individual
                                                                                                       farmworker families. Because both
                                              excluded state, local, and tribal non-                                                                            enrollment mechanism. In the interest
                                                                                                       parents typically work in the fields,
                                              cash benefits from consideration in the                                                                           of administrability, DHS will not
                                                                                                       Migrant and Seasonal Head Start
                                              public charge inadmissibility                                                                                     consider these benefits at this time.
                                                                                                       (MSHS) programs offer 12 weeks to
                                              determination because of the number of
                                                                                                       year-round, full-day services to                         Pell Grants
                                              public benefits that exist and the
                                                                                                       accommodate local agricultural
                                              administrative burden such a rule                                                                                    Comment: Although several
                                                                                                       industries and harvest season workers.
                                              would have imposed on DHS and the                                                                                 commenters were generally pleased that
                                              state and local public benefit granting                  To be eligible for MSHS services, a
                                                                                                                                                                the proposed rule did not include
                                              agencies. In addition, including all state               family’s income must come primarily
                                                                                                                                                                public education benefits such as Pell
                                              and local benefits would add vagueness                   from agricultural work and the family
                                                                                                                                                                Grants or other financial aid, one
                                              and confusion as to what public benefits                 must be eligible otherwise for Head
                                                                                                                                                                commenter stated that fear and
                                              would be considered. Consistent with                     Start services (i.e., poverty,
                                                                                                                                                                confusion generated by the rule could
                                              the proposed rule, DHS will continue to                  homelessness, or foster care).497 Head
                                                                                                                                                                deter greater numbers of immigrant
                                              exclude state, local, and tribal benefits                Start also has a low expenditure in
                                                                                                                                                                youth or children of immigrants eligible
                                              that are not cash-benefits for these                     comparison to other benefits. Therefore,
                                                                                                                                                                for federal and state-funded aid
                                              reasons. Further, DHS would not                          DHS believes Head Start is
                                                                                                                                                                programs from applying to college. A
                                              consider federal and state retirement,                   appropriately excluded.
                                                                                                                                                                commenter indicated that the proposed
                                              Social Security retirement benefits,                     Healthy Start, The Emergency Food                        rule could effect changes in the U.S.
                                              Social Security Disability,                              Assistance Program, and Similar                          talent pipeline that would ultimately
                                              postsecondary education, or                              Programs                                                 undermine our nation’s global
                                              unemployment benefits as public                                                                                   competitiveness and regional growth,
                                                                                                         Comment: A few commenters asked
                                              benefits under the public charge                                                                                  and indicated that a highly educated
                                                                                                       that DHS include Healthy Start. The
                                              inadmissibility determination as these                                                                            workforce spurs economic growth and
                                                                                                       commenters stated that this program
                                              are considered to be earned benefits                                                                              strengthens state and local economies.
                                              through the person’s employment and                      also qualify as a means-tested federal
                                                                                                       program and illustrates a person’s lack                  The commenter stated that the rule
                                              specific tax deductions.                                                                                          would discourage and may decrease the
                                                                                                       of self-sufficiency. Some commenters
                                              Head Start                                               asked that DHS include The Emergency                     number of U.S.-citizen youth with non-
                                                                                                                                                                U.S. citizen parents, lawful permanent
                                                Comment: A few commenters asked
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                          496 See Public Law 110–134, 121 Stat. 1363 (Dec.      residents, and undocumented
                                              that DHS include Head Start, because
                                                                                                       12, 2007).                                               immigrant youth who are long-term
                                              this program also qualifies as a means-                     497 See Office of Head Start Administration for
                                                                                                                                                                residents of the United States from
                                              tested federal program and goes toward                   Children and Families U.S. Department of Health          completing college degrees and
                                                                                                       and Human Services, Migrant And Seasonal Head
                                                495 Includes public benefits ‘‘provided by             Start Report To Congress (no date), available at         pursuing areas of national need
                                              appropriated funds of the United States’’ or ‘‘a state   https://eclkc.ohs.acf.hhs.gov/sites/default/files/pdf/
                                              or local government.’’ 8 U.S.C. 1611(c)(1),              migrant-seasonal-congress-report-2009-2011.pdf             498 Such as LIHEAP and Weatherization

                                              1621(c)(1).                                              (last visited July 26, 2019).                            Assistance Program (WAP).



                                         VerDate Sep<11>2014    21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00100   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                         Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.277 Page 101 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                       41391

                                              particularly true in the fields of science,             overcome trauma and address physical                  commenters cited data on the number of
                                              technology, engineering, and                            injuries inflicted by their abusers.                  people who would disenroll from CHIP.
                                              mathematics (STEM). Another                                Many commenters generally warned                   Many commenters suggested that those
                                              commenter requested that DHS                            that CHIP should not be included in                   foregoing CHIP coverage due to the rule,
                                              explicitly exclude Title IV federal                     public charge assessments because                     may visit emergency departments for
                                              student aid programs from the list of                   doing so would cause significant harm,                care that could have otherwise been
                                              those considered for a public charge                    including serious health consequences,                obtained in a primary care setting and
                                              determination.                                          costly long-term expenses for health                  would cause a rise in the number of
                                                Response: Pell grants and student aid                 care providers and patients, and food                 uninsured people and charity care,
                                              programs will not be considered in the                  insecurity in children, which is                      thereby transferring the financial burden
                                              public charge inadmissibility                           especially detrimental to the health,                 to hospitals, and forcing hospitals to
                                              determination. As previously discussed,                 educational performance, development,                 reduce the healthcare services that they
                                              DHS’s list of public benefits included in               and well-being of children. A                         are able to provide to communities.
                                              the regulation is an exhaustive list and                commenter stated that including CHIP                     Several commenters stated that by
                                              only those benefits listed will be                      would lead to parents having to choose                including CHIP, USCIS would be able to
                                              considered in a public charge                           between their child’s health, and the                 specifically target families with children
                                              inadmissibility determination. The                      public charge determination and                       who may be eligible for CHIP even if the
                                              focus of the rule is public benefits                    immigration status. Numerous                          family surpasses the 125 percent of the
                                              programs that provide cash assistance                   commenters said including CHIP in                     FPL standard laid out in the proposal.
                                              for income maintenance or support food                  public charge assessments would be                    Numerous commenters stated that CHIP
                                              nutrition, housing and healthcare with a                contrary to Congress’ explicit intent in              addresses a critical coverage gap,
                                              relatively high overall expenditure. Pell               expanding coverage to lawfully present                targeting working families that earn too
                                              grants and student aid programs are                     children and pregnant women for public                much to be eligible for Medicaid but
                                              education-based and DHS is not                          health, economic, and social benefits. A              cannot afford traditional private
                                              considering them in the public charge                   commenter stated that the higher                      insurance. Commenters stated that
                                              inadmissibility determination. DHS                      income thresholds for Medicaid and the                making the receipt of CHIP coverage a
                                              decided to not include a list of those                  Children’s Health Insurance Program                   negative factor in the public charge test,
                                              benefits that are not considered for                    Reauthorization Act of 2009 (CHIPRA)                  or including it in the definition of
                                              public charge purposes because they are                 state option represents a clear intent by             ‘‘public charge,’’ would place coverage
                                              too numerous and benefits programs                      Congress to ensure that pregnant                      for children out of reach. Other
                                              may change over time.                                   immigrant women have access to the                    commenters stated that including CHIP
                                                                                                      medical services necessary to ensure a                in the final rule will create additional
                                              Children’s Health Insurance Program
                                                                                                      healthy pregnancy and positive birth                  financial pressures on working families,
                                                Comment: A commenter asked that                       outcomes. Other commenters stated that                and would penalize those who are
                                              USCIS consider the inclusion of                         including CHIP, a benefit explicitly                  moving toward self-sufficiency, as they
                                              additional welfare programs such as                     created for working families, in public               do not qualify for Medicaid due to their
                                              CHIP. Some commenters noted that                        charge assessments would be contrary to               increased income. A few commenters
                                              CHIP ought to be part of a public benefit               the historical meaning of public charge               stated that past use of CHIP is not a
                                              determination because it is still part of               as a person who depends on the                        predictor of future dependence on the
                                              determining an applicant’s overall self-                government rather than working. Many                  Government for subsistence as an adult.
                                              sufficiency. Another commenter stated                   commenters stated that Congress and                      Many commenters stated that DHS’s
                                              that CHIP should be included in the                     states have historically demonstrated a               reasons for not including CHIP in the
                                              public charge determination for                         high level of commitment to promoting                 proposed rule have nothing to do with
                                              consistency purposes, because CHIP is a                 health for lower-income children                      a public charge determination because
                                              form of government support and                          through CHIP, with 49 states now                      CHIP does not involve the same level of
                                              applying consistent standards ensures                   electing to cover children though                     expenditures as other programs;
                                              the Government’s goal of promoting                      CHIPRA and the Legal Immigrant                        commenters stated that government
                                              self-sufficiency.                                       Children’s Health Improvement Act                     expenditures are irrelevant to the
                                                In contrast, numerous commenters                      (ICHIA).                                              assessment of whether an individual
                                              requested that CHIP be explicitly                          Commenters stated that penalizing the              may become a public charge. Some
                                              exempt from public charge; these                        use of CHIP undercuts the sound public                stated that DHS’s reasons for not
                                              commenters cited to studies and                         policies many states have put in place                including CHIP indicates that DHS
                                              indicated that millions of children and                 to ensure basic healthcare services are               recognizes that immigrants do not over-
                                              thousands of pregnant women rely on                     available to immigrants to protect their              utilize the CHIP program and, thus,
                                              the program for health coverage. Others                 health and to promote healthy                         including CHIP in the final rule would
                                              also discussed the importance and                       communities. Another commenter cited                  only serve the purpose of denying
                                              benefits of CHIP for children, such as                  a study indicating that the inclusion of              immigrant children a benefit that
                                              providing vaccinations; keeping                         CHIP in the final rule would have                     supports their basic health needs. Other
                                              children healthy; reducing the rate of                  significant public health and economic                commenters stated that Federal CHIP
                                              uninsured children across the United                    ramifications, including lower rates of               funding is capped and, thus, reduced
                                              States; and improving children’s health,                healthcare utilization and poorer health              spending in states with larger immigrant
                                              education, and outcomes later in life; as
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      among immigrants and their dependents                 populations will not reduce overall
                                              well as long-term economic benefits into                as well as higher uncompensated care                  Federal spending, but will disadvantage
                                              adulthood such as job attainment and                    costs to federally qualified health                   those states relative to states with a
                                              paying more in taxes. Several                           centers and public hospitals. Many                    smaller immigrant population. Another
                                              commenters stated that CHIP provided a                  commenters stated that including CHIP                 commenter stated that while the
                                              critical link for children who have                     in a public charge determination would                proposal exempts CHIP, it was unclear
                                              experienced abuse or who are in homes                   lead to many parents of eligible children             what would happen to beneficiaries in
                                              where domestic violence is present to                   foregoing CHIP benefits and some                      states that have opted to implement


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00101   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                             ECF No. 1-1            filed 08/14/19            PageID.278 Page 102 of 218
                                              41392            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              CHIP as part of a Medicaid expansion                     SNAP) should be excluded from the                    NPRM,504 the language of section
                                              rather than a separate program.                          public charge determination to allow                 212(a)(4) of the Act, 8 U.S.C. 1182(a)(4),
                                                 Response: DHS appreciates the                         families or persons who have                         requires a predictive assessment. Terms
                                              comments and recognizes the                              experienced a catastrophic disaster,                 such as ‘‘become’’ and ‘‘likely at any
                                              importance of CHIP. DHS determined                       such as a fire or a hurricane, to receive            time’’ indicate that the assessment
                                              that it will not include CHIP in the                     D–SNAP benefits without fear of being                should be based on factors that tend to
                                              public charge inadmissibility                            subject to a public charge                           reasonably show that the burden of
                                              determination. States can use CHIP                       inadmissibility determination.                       supporting the alien is likely to be cast
                                              funding to cover children at higher                        Response: D–SNAP and other                         on the public.505 As established in the
                                              incomes under CHIP.499 CHIP enrollees                    emergency disaster relief assistance                 NPRM, case law supports this view and
                                              have a higher income and states have                     programs are not included in the rule.               is therefore consistent with the pre-1999
                                              greater flexibility in the benefit package               DHS also notes that, as provided in the              approach to public charge and the
                                              provided.500 An individual must be                       NPRM, not all cash assistance would                  definition of ‘‘likely at any time in the
                                              ineligible for Medicaid to quality for                   qualify as cash assistance for income                future to become a public charge’’ as
                                              CHIP. CHIP primarily covers children,                    maintenance under the proposed rule.                 added to 8 CFR 212.21(c).506 While
                                              including lawfully residing children,                    For instance, DHS would not consider                 Congress could have added ‘‘in the
                                              and in a handful of states and covers                    Stafford Act disaster assistance,                    future,’’ Congress’ wording of the public
                                              pregnant women.501 Eligible families                     including financial assistance provided              charge provision clearly indicates
                                              have higher incomes (between 133–400                     to individuals and households under                  prospective determination; DHS added
                                              percent FPL).502 In addition, states (and                the Federal Emergency Management                     the words to clarify that any time is
                                              in turn the Federal Government) tend to                  Agency’s Individuals and Households                  prospective and forward looking.507
                                              spend less per person on CHIP than on                    Program, 42 U.S.C. 5174, as cash                        Comment: Commenters stated that the
                                              Medicaid because the families have a                     assistance for income maintenance. The               proposed rule is impermissibly vague by
                                              higher income and thus fewer                             same would hold true for comparable                  failing to define ‘‘likely’’ as the term is
                                              healthcare needs, and because children                   disaster assistance provided by State,               used in ‘‘likely to become a public
                                              are less expensive to cover. Overall                     local, or tribal governments.                        charge.’’ One commenter indicated that
                                              expenditures are also lower than                                                                              DHS failed to define ‘‘likely’’ although
                                                                                                       Social Security Disability Insurance                 it used the term throughout the entire
                                              Medicaid.503 Finally, exclusion of CHIP
                                              is consistent with this rule’s changes                      Comment: A commenter stated that                  rule. The commenter indicated that DHS
                                              with respect to Medicaid received by a                   the rule should not consider Social                  used a specific dollar amount for
                                              child under the age of 21 and receipt                    Security Disability Insurance (SSDI) as              purposes of the public charge
                                              during an alien’s pregnancy. Therefore,                  part of the public charge inadmissibility            determination, yet, DHS failed to
                                              DHS believes it is appropriate to                        determination because SSDI is an                     provide a threshold amount for
                                              exclude CHIP from the public benefit                     earned benefit which may be a parent of              adjudicators to use to assess the
                                              definition in the public charge                          a child.                                             likeliness of becoming a public charge
                                              inadmissibility determination.                              Response: DHS will only consider                  in the future. Additionally, the
                                                                                                       those public benefits as listed in the               commenter also indicated that although
                                              Disaster Supplemental Nutrition                                                                               DHS provided numerous statistics on
                                                                                                       rule. SSDI is not one of the benefits
                                              Assistance                                                                                                    benefits use rates, DHS never clarified
                                                                                                       listed under the definition of public
                                                Comment: A commenter                                                                                        what likelihood is high enough to justify
                                                                                                       benefits for purposes of public charge
                                              recommended that Disaster                                                                                     a denial.508 Therefore, the commenter
                                                                                                       inadmissibility and therefore will not be
                                              Supplemental Nutrition Assistance (D–                                                                         suggested defining the term ‘‘likely’’ as
                                                                                                       considered as part of the rule.
                                                                                                                                                            a ‘‘probability of becoming a public
                                                 499 CHIP-funded Medicaid coverage generally can       3. Likely at Any Time To Become a                    charge equal to or greater than 75
                                              be used for children whose income is above the           Public Charge                                        percent.’’
                                              Medicaid income standard in effect in the state in                                                               Response: DHS appreciates the
                                              1997, when the CHIP program was first established.          Comment: A commenter stated that                  comment and agrees that the meaning of
                                                 500 Medicaid.gov, CHIP Eligibility, available at      DHS interprets ‘‘likely at any time to               likely at any time in the future to
                                              https://www.medicaid.gov/chip/eligibility-               become a public charge’’ to mean                     become a public charge needs
                                              standards/index.html (last visited June 13, 2019).       ‘‘likely at any time in the future to
                                                 501 See Medicaid.gov, Medicaid and CHIP                                                                    clarification. However, DHS will not
                                              Coverage of Lawfully Residing Children and
                                                                                                       receive one or more public benefits. . .
                                              Pregnant Women, available at https://                    based on the totality of the                           504 See Inadmissibility on Public Charge Grounds,
                                              www.medicaid.gov/medicaid/outreach-and-                  circumstances,’’ and DHS does not                    83 FR 51114, 51174–75, 51178–79 (proposed Oct.
                                              enrollment/lawfully-residing/index.html (last            propose to establish a per se policy                 10, 2018).
                                              visited June 13, 2019).                                                                                         505 See, e.g., Matter of Martinez-Lopez, 10 I&N
                                                 502 See Medicaid.gov, Medicaid, Children’s
                                                                                                       whereby an alien is likely to become a
                                                                                                                                                            Dec. 421 (Att’y Gen. 1964).
                                              Health Insurance Program, & Basic Health Program         public charge if the alien is receiving                506 See Inadmissibility on Public Charge Grounds,
                                              Eligibility Levels, available at https://                benefits at the time of the application.             83 FR 51114, 51174–75, 51178–79 (proposed Oct.
                                              www.medicaid.gov/medicaid/program-information/           The commenters stated that DHS’s                     10, 2018).
                                              medicaid-and-chip-eligibility-levels/index.html (last    reasoning is ‘‘less than transparent’’ and             507 See Inadmissibility on Public Charge Grounds,
                                              visited July 27, 2019).                                                                                       83 FR 51114, 51174–75, 51178–79 (proposed Oct.
                                                 503 See U.S. Dep’t of Health and Human Servs.
                                                                                                       conflicts with both pre-1999 practice
                                                                                                                                                            10, 2018).
                                              (HHS), Centers for Medicare & Medicaid (CMS),            and statutory interpretation. A                        508 The commenter referred to a 1999 Central
                                              Expenditure Reports from MBES/CBES. Available at         commenter stated that Congress could
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                            Intelligence Agency study in which was concluded
                                              https://www.medicaid.gov/medicaid/finance/state-         have added the phrase ‘‘in the future’’              that NATO military officers did not interpret the
                                              expenditure-reporting/expenditure-reports/                                                                    words ‘‘likely’’ or ‘‘unlikely’’ in a consistent manner
                                              index.html (last visited July 27, 2019). For a list of
                                                                                                       but has repeatedly declined to do so.
                                                                                                                                                            showing a wide variation. See Richard J. Heuer, Jr.,
                                              federal expenditures by program, see FY 2016 data           Response: DHS disagrees with the                  Psychology of Intelligence Analysis, Central
                                              from table 2 of Gene Falk et al., Cong. Research         commenter that the interpretation of                 Intelligence Agency (1999), p. 155, https://
                                              Serv., R45097, Federal Spending on Benefits and          ‘‘likely at any time in the future’’                 www.cia.gov/library/center-for-the-study-of-
                                              Services for People with Low Income: In Brief                                                                 intelligence/csi-publications/books-and-
                                              (2018), available at https://fas.org/sgp/crs/misc/
                                                                                                       conflicts with the statutory wording and             monographs/psychology-of-intelligence-analysis/
                                              R45097.pdf (last visited July 27, 2019).                 pre-1999 practice. As explained in the               PsychofIntelNew.pdf (last visited July 26, 2019).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00102   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                         Exhibit A
                                                     Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19               PageID.279 Page 103 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                       41393

                                              accept the suggestion that likely at any                  charge at 212.21(c) to clarify that a                      their own definition of household as
                                              time to become a public charge means                      person is likely to become a public                        discussed in the NPRM.
                                              a 75 percent likelihood that the alien                    charge if it is ‘‘more likely than not’’                      Furthermore, as discussed in the
                                              would become a public charge at any                       that the individual at any time in the                     NPRM, DHS is not fully adopting the
                                              time in the future. As with other key                     future will receive one or more public                     IRS definition of ‘‘dependent.’’ 516 That
                                              terms in the statute, Congress did not                    benefits, as defined in 8 CFR 212.21(b),                   definition would generally require some
                                              define or otherwise describe what it                      based on the totality of the alien’s                       type of relationship to the person filing
                                              meant by likely at any time to become                     circumstances.512                                          (including step and foster children and
                                              a public charge. DHS believes likely in                                                                              their children) whether or not the
                                                                                                        4. Household                                               dependent is living with the person
                                              the context of likely at any time to
                                              become a public charge is best                               Comment: Several commenters                             filing and the amount of support being
                                              considered as probable, i.e., more likely                 expressed concern with the new                             provided by the person filing (over 50
                                              than not. Although, as the commenter                      definition of ‘‘household.’’ A                             percent).517 For tax purposes,
                                              noted, the term ‘‘likely’’ has been                       commenter stated that this new                             dependents may include U.S. citizens,
                                              inconsistently defined in some                            definition is designed to apply to as                      U.S. resident aliens, U.S. nationals, and
                                              contexts,509 equating likely at any time                  many people as possible and would be                       residents of Canada or Mexico.518 DHS’s
                                              to more likely than not is nonetheless                    the most expansive definition of                           definition would adopt the IRS
                                              consistent with the approach many                         ‘‘household’’ within the Executive                         consideration of the amount of support
                                              courts have taken in the determining the                  Branch. A few commenters asserted that                     being provided to the individuals (50
                                              meaning of likely.510 DHS believes that                   the proposed rule rejects both the HHS                     percent) as the threshold for considering
                                              defining likely at any time to mean                       and the IRS definitions of ‘‘dependent’’                   an individual as part of the household
                                              ‘‘more likely than not’’ is consistent                    and ‘‘household’’ in favor of arbitrary                    in the public charge determination,
                                              with how the DHS regulations                              standards set by DHS. Another                              rather than consider any support being
                                              implementing withholding of removal                       commenter indicated that different                         provided.519 As discussed in the NPRM,
                                              and deferral of removal under the                         agencies have their own definition of a                    DHS believes that the ‘‘at least 50
                                              Convention Against Torture have used                      ‘‘household,’’ which leads to variance                     percent of financial support’’ threshold
                                              ‘‘more likely than not’’ interchangeably                  and an uneven application of the law.                      as used by the IRS is reasonable to apply
                                              with ‘‘likely to.’’ 511                                      Response: DHS disagrees that the                        to the determination of who belongs in
                                                Therefore, DHS has amended the                          definition of household would be the                       an alien’s household, without regard to
                                              definition of likely to become a public                   most expansive in the Executive Branch                     whether these individuals physically
                                                                                                        or that it acts as a penalty. As discussed                 reside in the alien’s home. This would
                                                 509 For example, a review of state laws on             in the NPRM,513 the poverty guidelines                     include those individuals the alien may
                                              determining when sex offenders are ‘‘likely’’ to          do not define who should be considered                     not have a legal responsibility to
                                              reoffend found that ‘‘states vary greatly on how they     part of the household, and different
                                              define likely’’ with some states define it as greater                                                                support but may nonetheless be
                                              than 50 percent or substantially probable while           agencies and programs have different                       supporting. DHS believes that an alien’s
                                              others have expressly rejected standard based on          standards for determining household                        ability to support a household is
                                              percentages. Jefferson C. Knighton, Daniel C.             size.514 For example, and as explained                     relevant to DHS’s consideration of the
                                              Murrie, Marcus T. Boccaccini, & Darrel B. Turner,         in the NPRM,515 SNAP uses the term
                                              How Likely is ‘Likely to Reoffend’ in Civil Sex                                                                      alien’s assets, resources, financial status,
                                              Offender Commitment Trials, 38 Law & Hum,                 ‘‘household’’ and includes everyone                        and family status.
                                              Behav. 293, 294–96 (2014). N.B. DHS is referencing        who lives together and purchases and                          Comment: Several commenters
                                              sex offender statutes to show the lack of clarity in      prepares meals together, which is more                     expressed concern with the definition
                                              defining the word likely; DHS is not implying, in         expansive than the definition that DHS
                                              any way, any similarity between those who commit                                                                     classifying people as household
                                              sexual crimes to those who are subject to public          is adopting. DHS further disagrees that                    members if the alien contributes 50
                                              charge.                                                   the standard is arbitrary. However, DHS                    percent or more to their financial
                                                 510 See, e.g., Southwest Sunsites, Inc. v. F.T.C.,     does agree that different agencies have                    support. A commenter said that this
                                              785 F.2d 1431 (9th Cir.) (‘‘First, the FTC must show
                                              probable, not possible, deception (‘likely to                512 This change clarifies the definition of likely to
                                                                                                                                                                   requirement is vague and too expansive,
                                              mislead,’ not ‘tendency and capacity to mislead’).’’
                                                                                                        become a public charge, but it does not alter the          asserting that many families live in
                                              (emphasis in the original)), cert. denied, 479 U.S.
                                                                                                        burden that adjustment applicants bear in
                                              828 (1986); Fermin v. Pfizer Inc., 215 F. Supp. 3d
                                                                                                        demonstrating that they are admissible. As with any           516 See 26 U.S.C. 152; see also Inadmissibility on
                                              209, 211 (E.D.N.Y. 2016) (‘‘The term ‘likely’
                                                                                                        other ground of inadmissibility, an applicant for          Public Charge Grounds, 83 FR 51114, 51176
                                              indicates that deception must be probable, not just
                                                                                                        adjustment of status still has the burden of               (proposed Oct. 10, 2018), discussing IRS
                                              possible.’’); Siderca, S.A.I.C. v. United States, 28
                                              C.I.T. 1782, 350 F. Supp.2d 1223, 1226 (Ct. Int’l         demonstrating that he or she is clearly and beyond         Publication 501 (Jan 2, 2018), available at https://
                                              Trade 2004) (‘‘The common meaning of ‘likely’ is          doubt entitled to be admitted to the United States         www.irs.gov/pub/irs-pdf/p501.pdf (last visited May
                                              ‘probable,’ or, to put it another way, ‘more likely       and is not inadmissible. See Matter of Bett, 26 I&N        8, 2019).
                                              than not.’’’); In re G.H., 781 NW2d 438, 445 (Neb.        Dec. 437, 440 (BIA 2014). Adjustment applicants               517 See Inadmissibility on Public Charge Grounds,

                                              2010) (holding that ‘‘ ‘probable,’ in other words,        have the burden to show that they clearly and              83 FR 51114, 51176 (proposed Oct. 10, 2018),
                                              more likely than not’’ satisfies the ‘‘likely to engage   beyond doubt satisfy the standard of not being more        discussing IRS Publication 501 (Jan 2, 2018),
                                              in repeat acts of sexual violence’’ standard under        likely than not to become a public charge in the           available at https://www.irs.gov/pub/irs-pdf/
                                              Nebraska law.).                                           future. See generally House v. Bell, 547 U.S. 518,         p501.pdf.
                                                 511 Compare 8 CFR 208.16(c)(4) (‘‘If the               538 (2006) (discussing habeas petitioner’s burden of          518 See Inadmissibility on Public Charge Grounds,

                                              immigration judge determines that the alien is more       showing ‘‘more likely than not’’ with the standard         83 FR 51114, 51176 (proposed Oct. 10, 2018),
                                              likely than not to be tortured in the country of          of ‘‘no reasonable juror would find him guilty             discussing IRS Publication 501 (Jan 2, 2018),
                                              removal, the alien is entitled to protection under        beyond a reasonable doubt.’’)                              available at https://www.irs.gov/pub/irs-pdf/
                                                                                                           513 See Inadmissibility on Public Charge Grounds,
                                              the Convention Against Torture.’’) with 8 CFR                                                                        p501.pdf.
khammond on DSKBBV9HB2PROD with RULES2




                                              208.17(b)(2) (‘‘The immigration judge shall also          83 FR 51114, 51176 (proposed Oct. 10, 2018).                  519 See Internal Revenue Serv., Dependency
                                                                                                           514 See Inadmissibility on Public Charge Grounds,
                                              inform the alien that removal has been deferred                                                                      Exemptions, available at https://apps.irs.gov/app/
                                              only to the country in which it has been determined       83 FR 51114, 51176 (proposed Oct. 10, 2018),               vita/content/globalmedia/4491_dependency_
                                              that the alien is likely to be tortured, and that the     discussing Annual Update of the HHS Poverty                exemptions.pdf (last visited July 26, 2017); see also
                                              alien may be removed at any time to another               Guidelines, 83 FR 2642 (Jan. 18, 2018). See also           Internal Revenue Serv., Table 2: Dependency
                                              country where he or she is not likely to be               HHS Annual Update of the HHS Poverty                       Exemption for Qualifying Relative, available at
                                              tortured.’’) (emphasis added). See generally Matter       Guidelines, 84 FR 1167 (Feb. 1, 2019).                     https://apps.irs.gov/app/vita/content/globalmedia/
                                              of Chawathe, 25 I&N Dec. 369, 376 (2010)                     515 See Inadmissibility on Public Charge Grounds,       table_2_dependency_exemption_relative_4012.pdf
                                              (discussing the more likely than not standard).           83 FR 51114, 51176 (proposed Oct. 10, 2018).               (last visited July 26, 2018).



                                         VerDate Sep<11>2014    21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00103    Fmt 4701    Sfmt 4700   E:\FR\FM\14AUR2.SGM      14AUR2
                                                                                                                                                                                               Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.280 Page 104 of 218
                                              41394            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              extended family and close friend                        household may be working to support                   with the commenters that children
                                              housing that share the cost of utilities,               the household.                                        would be considered a downward factor
                                              transportation, food, etc., which can                      With the definition of household,                  for determining overall household
                                              lead to difficult miscalculations of this               DHS aims to account for both the                      income. DHS’s definition of household
                                              50 percent threshold. Similarly, one                    persons whom the alien is supporting                  member adopts the IRS consideration of
                                              commenter stated that household size is                 and those who are contributing to the                 the amount of support being provided to
                                              not predictive of a person’s propensity                 household to support the alien, and thus              individuals (50 percent) as the threshold
                                              to become a public charge, but is instead               to the alien’s assets and resources.522               for considering an individual as part of
                                              the natural consequence of working                      DHS will consider any of the family                   the household. Therefore, DHS will
                                              people pooling together their resources                 members supported, including those                    retain the standard as proposed.
                                              to support each other. Other                            who are supported outside the United                     Comment: Several commenters
                                              commenters provided the example that                    States and listed on Form I–944. DHS                  remarked that this assessment would
                                              many immigrants provide financial                       clearly outlined in the regulatory                    have a disproportionally negative
                                              support to family members who remain                    provision who is included in the                      impact on immigrant women, asserting
                                              in their countries of origin and in some                definition of household and therefore                 that immigrant women are more likely
                                              countries, as little as $100 a month can                DHS does not agree that the definition                than immigrant men to have one of
                                              constitute more than 50 percent of an                   is vague or too expansive, but agrees                 more children living in the same
                                              individual’s financial support, which                   that it may be, depending on the                      household, and therefore, more likely to
                                              would mean that the person should be                    specific circumstances of the household,              have a large household. Some
                                              counted as part of the immigrant’s                      either over-or under-inclusive.                       commenters stated this requirement
                                              household size, which would drive up                       Comment: Commenters stated that,                   directly imposes on an immigrant
                                              the earnings they would need to meet                    although the receipt of benefits by U.S.              woman’s bodily autonomy and agency,
                                              the threshold by much higher amounts.                   citizen children would not be a negative              particularly if or when to have children,
                                              Multiple commenters asserted that                       factor to their noncitizen parent’s                   by counting having a large family
                                              immigrants could be penalized for                       application, the mere fact that the                   against them as part of the public charge
                                              providing family support to a sibling                   children are in the household would be                determination. A commenter discussed
                                              with disability or parents to whom they                 a downward factor for determining                     the definition’s impact on domestic and
                                              have no legal obligation. A commenter                   overall household income. Another                     sexual violence survivors, asserting that
                                              said the definition could cause harm to                 commenter stated that children should                 this population could be penalized for
                                              larger households who must show larger                  not be included in the household                      providing continuing support to former
                                              incomes or resources to support the                     calculation because most support                      partners or family members if they were
                                                                                                      agreements or orders do not contain                   involuntarily coerced into providing
                                              larger numbers being counted,
                                                                                                      information to determine whether a                    such support or have ceased living with
                                              regardless of the reality of the financial
                                                                                                      potential amount is 50 percent of the                 them due to abuse. The commenter
                                              benefits that households may be
                                                                                                      financial support of a child. A                       added that the rule could penalize
                                              providing to society. This commenter
                                                                                                      commenter stated that verifying which                 victims who often seek the help of
                                              also stated that it could be especially
                                                                                                      individuals provide to the applicant at               family members to alleviate housing and
                                              harmful to immigrant families who
                                                                                                      least 50 percent of their financial                   childcare expenses and strengthen their
                                              often care for extended family members
                                                                                                      support requires a fact-intensive review              ties to the United States.
                                              in cases of emergencies without being                                                                            Response: DHS is implementing a
                                              legally required to do so.                              of not only cash support, but non-cash
                                                                                                                                                            statutory ground of inadmissibility
                                                 Response: As explained in the                        support such as room and board or
                                                                                                                                                            provided by Congress; the goal of the
                                              NPRM,520 DHS considers an alien’s                       payment of utilities that may only be                 rule is not to penalize but to ensure that
                                              household size not only as part of the                  partly attributable to the noncitizen. The            those coming to the United States are
                                              alien’s asset, resources, and financial                 commenters said this overly                           self-sufficient and not likely depend on
                                              status but also for purposes of the family              complicates the household size                        public resources. DHS also incorporated
                                              status. As is the case with all of the                  assessment, particularly as compared to               exceptions provided by Congress,
                                              factors and consideration, DHS will                     the relatively straightforward                        including those applicable to battered
                                              consider the impact of the household                    determination used for the current Form               spouses and children.524 Therefore,
                                              size as part of the totality of the                     I–864.                                                DHS disagrees that the rule penalizes
                                              circumstances.521 Therefore, having                        Response: As indicated in the NPRM,                domestic and sexual violence survivors.
                                              support from other household members                    as part of the description of the                     As it is the case for all, the public charge
                                              may be a positive consideration while                   definition of household and family                    assessment will be made in the totality
                                              having assets below the 125 percent                     status 523 research and data have shown               of the circumstance to determine
                                              threshold for the household size may be                 that the number of household members                  whether an applicant is likely, at any
                                              a negative consideration because it                     may affect the likelihood of receipt of               time in the future, to become a public
                                              indicates that an alien may be likely to                public benefits. However, the number of               charge.
                                              become a public charge. For these                       household members may also positively                    Comment: A commenter said the
                                              reasons, DHS considers the household                    affect the financial status and                       definition does not allow for the
                                              size a relevant consideration in the                    household, depending on the alien’s                   exclusion of the alien’s household
                                              public charge assessment and predictive                 and household’s circumstances, include                members who are not intending to
                                                                                                      other member’s employment and
khammond on DSKBBV9HB2PROD with RULES2




                                              of the likelihood, within the totality of                                                                     immigrate within six months of the
                                              the circumstances, that an alien will                   financial contributions to the                        immigrant’s application, which holds
                                              become a public charge. DHS recognizes                  household. Therefore, DHS disagrees                   the applicant fiscally responsible for an
                                              that multiple individuals in the                                                                              individual that they will not be living
                                                                                                        522 See Inadmissibility on Public Charge Grounds,

                                                                                                      83 FR 51114, 51177 (proposed Oct. 10, 2018).
                                                                                                                                                            with for at least 6 months after
                                                520 See Inadmissibility on Public Charge Grounds,       523 See Inadmissibility on Public Charge Grounds,   immigrating to the United States.
                                              83 FR 51114, 51175 (proposed Oct. 10, 2018).            83 FR 51114, 51176–51178, 51184 (proposed Oct.
                                                521 See 8 CFR 212.22(a).                              10, 2018).                                              524 See   8 CFR 212.23.



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00104   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.281 Page 105 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                  41395

                                                 Response: As explained in the NPRM,                  cash benefit use among noncitizens in                 inadmissibility determination—these
                                              for purposes of the household                           Table 17 in the NPRM had high                         factors include the alien’s assets,
                                              definition, DHS will take into                          variance, indicating only that the rates              resources, and financial status. While
                                              consideration both individuals living in                were about one to three percent across                the affidavit of support is required for
                                              the alien’s home and individuals not                    family size groups. Therefore, DHS                    most family-based applications and
                                              living in the alien’s home, including                   believes that the data properly reflects              some employment-based applications, it
                                              aliens living outside the United States,                that receipt of noncash benefits                      is set apart from those factors, and may
                                              for whom the alien, and or the alien’s                  generally increases with an increase in               be considered in a public charge
                                              parents or legal guardians are providing,               family size.                                          inadmissibility determination as a
                                              or are required to provide, at least 50                    Comment: A commenter stated that                   separate consideration.526 This indicates
                                              percent of financial support.525 DHS                    the rule ‘‘contravenes PRWORA and                     that Congress intended for the affidavit
                                              therefore does not focus on the location                IIRIRA by drastically limiting how a                  of support and the public charge
                                              of the financially supported person, but                sponsor’s income is considered as part                determination to serve similar, but not
                                              on the fact that the person is receiving                of the public charge analysis—even                    identical functions.
                                              more than 50 percent of financial                       though the sponsor’s commitment is                       As discussed in the NPRM, DHS
                                              support from the applicant, rendering                   legally enforceable.’’ The commenter                  chose a definition of household that
                                              those funds unavailable to the applicant                stated that only considering the                      takes into account the definitions used
                                              for his or her own support and self-                    sponsor’s income if (i) the sponsor                   by benefit-granting agencies and that
                                              sufficiency.                                            physically lives with the noncitizen, or              captures individuals who are financially
                                                 Comment: A commenter expressed                       (ii) ‘‘the sponsor is already contributing            interdependent with the alien. In
                                              their opposition to the NPRM assertion                  50 percent or more of the alien’s                     considering gross household income,
                                              that ‘‘the receipt of non-cash benefits                 financial support,’’ has no basis in                  USCIS will also consider any monthly
                                              generally increased as family size                      either PRWORA or IIRIRA and ‘‘would                   or annual income from individuals who
                                              increased.’’ This commenter referenced                  run contrary to the basic logic                       are not included in the alien’s
                                              Table 17 in the NPRM, which the                         undergirding the sponsor affidavit                    household, where the support to the
                                              commenter stated indicated that non-                    provisions of both laws’’ because under               household has been provided to the
                                              cash benefit usage is higher among                      PRWORA and IIRIRA, a sponsor must                     household on a continuing monthly or
                                              families of three (22.3 percent) than                   have an income of at least 125 percent                yearly basis during the most recent
                                              families of four (20.7 percent). The same               of the FPL, and both the sponsored                    calendar year.527 Accordingly, if the
                                              commenter cited information claiming                    noncitizen and benefit-granting agencies              sponsor is already providing 50 percent
                                              that among noncitizens in ‘‘nonfamily                   may legally enforce the affidavit of                  or more of financial support or is
                                              households’’ (i.e., individuals), 2.7                   support as the sponsor’s promise to                   otherwise providing income on a
                                              percent received cash assistance and                    maintain a noncitizen above 125 percent               monthly or annual basis to the alien that
                                              that number steadily decreased in larger                of the FPL. In addition, the commenter                the alien will rely on to meet the income
                                              households with only 1.8 percent of                     noted that PRWORA requires benefit-                   threshold, the sponsor’s income or
                                              noncitizens in families of five or more                 granting agencies to include a sponsor’s              payments would be included in the
                                              receiving any cash benefit.                             income when determining whether a                     consideration of the alien’s assets,
                                                 Response: DHS appreciates the                        sponsored noncitizen is income-eligible               resources, and financial status.528 DHS
                                              comment. DHS acknowledges that                          for means-tested benefits. The
                                              certain data were not statistically                     commenter asserted that discounting the                  526 See INA section 212(a)(4)(B)(i) & (ii), 8 U.S.C.

                                              significant, which in some cases was a                  value of an affidavit of support in the               1182(a)(4)(B)(i) & (ii).
                                                                                                                                                               527 See 8 CFR 212.22(b)(4)(i)(B).
                                              consequence of small sample sizes. The                  public charge determination unless the                   528 See Inadmissibility on Public Charge Grounds,
                                              statistics cited regarding non-cash                     sponsor is closely related to or lives                83 FR 51114, 51177 (proposed Oct. 10, 2018). (‘‘For
                                              benefit use among families of sizes three               with the noncitizen, would ignore the                 example, when a child, as defined in INA section
                                              and four were not statistically                         legally enforceable nature of the                     101(b), 8 U.S.C. 1101(b)(1), is filing for adjustment
                                              significantly different from each other,                sponsor’s promise and that the                        of status as the child of a U.S. citizen or lawful
                                                                                                                                                            permanent resident, the affidavit of support sponsor
                                              so DHS would not conclude that one is                   sponsor’s income is deemed that of the                would also be the parent. Because the parent is part
                                              higher or lower. Among noncitizens, the                 noncitizen.                                           of the household, the parent’s income would be
                                              results that were statistically significant                Response: DHS disagrees that the rule              included as part of the household income. The
                                              showed a lower rate of non-cash benefit                 contravenes PRWORA and IIRIRA with                    parent’s income would be reviewed as part of the
                                                                                                                                                            assets, resources, and financial status factor based
                                              use among nonfamily households, and a                   respect to the manner in which DHS                    on the total household size. However, for example,
                                              higher rate of non-cash benefit use                     will consider a sponsor’s income. DHS                 if there is a cosponsor, who is the alien’s cousin and
                                              among those with a family size bigger                   neither proposed any changes to how                   who is not physically residing with the alien, then
                                              than five, compared with those having                   the sponsor’s income is considered with               the cousin would not be counted as part of the
                                                                                                                                                            household and his or her income would not be
                                              family sizes of two, three, and four.                   respect to the enforceable affidavit of               included as part of the assets, resources or financial
                                              Among citizens, those having family                     support, nor changed any applicable                   status unless the sponsor is already contributing 50
                                              sizes of two were shown to have a lower                 deeming rules. In addition, the INA                   percent or more of the alien’s financial support. In
                                                                                                      requires a distinct public charge                     addition, if the sponsor is a member of the alien’s
                                              rate of non-cash benefit use than those                                                                       household and included in the calculation of the
                                              with larger families. These findings                    assessment for admission and                          125 percent of the FPG, DHS would only count the
                                              suggest a generally higher rate of non-                 adjustment of status even where an                    sponsor’s income once for purposes of determining
                                              cash benefit use as family size increases.              alien has an affidavit of support. Under              the alien’s total household assets and resources. A
                                                                                                                                                            sponsor’s income as reported on the affidavit of
khammond on DSKBBV9HB2PROD with RULES2




                                              Regarding the rates of cash benefit use,                this rule, the affidavit of support, where
                                                                                                                                                            support would be added to the income of the other
                                              the estimates cited for nonfamily                       required, will still have to comply with              members of the alien’s household. The sponsor’s
                                              households and those with families of                   the requirements of section 213A of the               income that is added to the alien’s total household
                                              size five or more were not statistically                Act, 8 U.S.C. 1183a, and 8 CFR part                   assets and resources would not be increased
                                                                                                      213a.                                                 because the sponsor also submitted an affidavit of
                                              significantly different. The estimates of                                                                     support promising to support the alien at least 125
                                                                                                         As noted previously, Congress set                  percent of the FPG for the sponsor’s household size.
                                                525 See Inadmissibility on Public Charge Grounds,     forth the mandatory factors that DHS                  For example, assuming the alien and sponsor’s
                                              83 FR 51114, 51176 (proposed Oct. 10, 2018).            must consider in the public charge                                                                 Continued




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00105   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                         Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.282 Page 106 of 218
                                              41396            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              declines to otherwise deem the                          rule will operate as intended and will                acknowledges the complexity of this
                                              sponsor’s income to the alien in the                    not lead to inconsistent results.                     rule. This final rule is intended to
                                              public charge context, as this kind of                     An individual commenter stated that                provide greater clarification in response
                                              automatic deeming would essentially                     the existing statutory framework directs              to comments. As with any new
                                              render meaningless the public charge                    an adjudicator to consider an                         regulation, the regulated public may
                                              determination for any alien with an                     immigrant’s personal and financial                    need to read and become familiar with
                                              affidavit of support. DHS does not                      circumstances to determine the                        the regulation to understand how it
                                              believe Congress would have retained                    likelihood that they will become                      applies. DHS will also issue guidance,
                                              the public charge ground of                             dependent on the government in the                    and may further revise such guidance as
                                              inadmissibility, had it intended such a                 future, which is easily demonstrated by               necessary after it has gained experience
                                              result.                                                 their employment prospects and the                    with the new regulatory regime.
                                                                                                      existence of support systems. However,                   As explained in the NPRM, section
                                              H. Public Charge Inadmissibility                        the commenter stated that the proposed                212(a)(4) of the Act, 8 U.S.C. 1182(a)(4),
                                              Determination Based on Totality of                      positive and negative weighted factor                 provides that an alien who, ‘‘in the
                                              Circumstances                                           system was unworkable and provided                    opinion of’’ the Secretary is likely to
                                                 Comment: Many commenters                             no guidance on how these factors would                become a public charge is
                                              expressed general concern about the                     be weighted. The commenter also stated                inadmissible.529 The Government has
                                              discretion that government workers                      that DHS should allow immigrants to                   long interpreted the phrase ‘‘in the
                                              would be given when making public                       prove themselves sufficient after                     opinion of’’ as describing an assessment
                                              charge determinations, which would                      immigrating. A commenter suggested                    that is subjective and discretionary in
                                              result in inconsistent and unfair public                DHS provide written documentation of                  nature.530 While authorizing this
                                              charge inadmissibility determinations.                  the public charge determination and                   subjective, discretionary assessment,
                                              One commenter noted that the rule                       reasoning to the applicant and his/her                however, Congress also mandated that
                                              change gives too much discretion to                     legal representative. A few commenters                the public charge determination
                                              officers in making inadmissibility                      described the proposed rule as                        consider, at a minimum, the alien’s age,
                                              determinations. Another commenter                       extremely vague and open-ended                        health, family status, assets, resources,
                                              noted that because the rule relies on                   regarding the issues that will be                     financial status, education, and skills.
                                              officer discretion, there will be                       considered. The commenters also stated                Consideration of these mandatory
                                                                                                      that DHS fails to state how it will                   factors requires a case-by-case
                                              inconsistent adjudications and the rule
                                                                                                      measure the weighted factors. A                       determination based on the totality of
                                              is thus arbitrary and capricious. The
                                                                                                      commenter stated the alien must show                  the alien’s circumstances. This final rule
                                              commenter further stated that this
                                                                                                      by a preponderance of the evidence that               will result in officers conducting a full
                                              proposed standard is also arbitrary and
                                                                                                      he or she is eligible for the benefit                 analysis of the factors set forth in the
                                              capricious because the required officer
                                                                                                      sought but that the rule requires too                 statute and in this rule, and weighing all
                                              evaluation would be burdensome and
                                                                                                      high a standard of proof with respect to              evidence submitted in the totality of the
                                              inefficient. A commenter provided an
                                                                                                      the applicant demonstrating he or she                 circumstances. Both the proposed rule
                                              estimate on the number of people
                                                                                                      will not become a public charge.                      and this final rule adequately explain
                                              adversely affected by the rule based on                    Some commenters stated that the
                                              the factors.                                                                                                  how the criteria are to be applied and
                                                                                                      proposed rule contained vague
                                                 Several commenters stated that the                                                                         what evidence should be considered.
                                                                                                      standards, required adjudicators to
                                              ‘‘totality of circumstances’’ test would                                                                         Unlike the 1999 Interim Field
                                                                                                      consider a broad range of factors, and
                                              require adjudicators to weigh a                         afforded such adjudicators significant                Guidance, which failed to interpret the
                                              potentially unlimited number of                         discretion. The commenters stated that                statutory factors and provided no
                                              ‘‘factors,’’ and expressed confusion                    as a consequence, outcomes will be                    direction to adjudicators on how to
                                              regarding the difference between                        dependent on the particular adjudicator               consider them, this final rule is clear
                                              ‘‘factors’’ and ‘‘considerations’’ under                making the decision. Commenters                       about the legal standard and evidentiary
                                              the proposed rule. A commenter noted                    indicated that they were especially                   burden aliens must meet to demonstrate
                                              that ‘‘[a]s a result, there could be an                 concerned that this lack of predictability            that they are not likely at any time in
                                              infinite number of factors that                         will make it nearly impossible for                    the future to become a public charge. In
                                              adjudicators could possibly assess,                     attorneys to adequately advise their                  addition, USCIS will be conducting
                                              resulting in public charge                              clients. Commenters stated that such                  training for adjudicators and, as
                                              determinations [that] will inevitably                   unpredictability would lead to a chilling             necessary, issuing sub-regulatory
                                              vary from adjudicator to adjudicator                    effect with respect to aliens’ use of                 guidance to ensure consistency in
                                              even when faced with very similarly                     public benefits.                                      adjudications. However, to the extent
                                              situated cases.’’ Two commenters stated                    Commenters stated that granting                    that each alien’s individual
                                              that the proposed rule is not                           USCIS officers the discretion to evaluate             circumstances constitute a unique fact
                                              quantitative and the ‘‘totality of                      the totality of circumstances would be                  529 See INA section 212(a)(4), 8 U.S.C. 1182(a)(4).
                                              circumstances’’ test to determine public                inefficient, as they would require new                  530 See Matter of Harutunian, 14 I&N Dec. 583,
                                              charge admissibility is vague and                       training to evaluate criteria, such as                588 (Reg’l Cmm’r 1974) (‘‘[T]he determination of
                                              ambiguous. An individual commenter                      credit reports, and that other agencies,              whether an alien falls into that category [as likely
                                              suggested that DHS remove the totality                  such as DOL, already have education                   to become a public charge] rests within the
                                                                                                                                                            discretion of the consular officers or the
khammond on DSKBBV9HB2PROD with RULES2




                                              of circumstances language to ensure the                 and skills criteria for work visas.
                                                                                                                                                            Commissioner . . . Congress inserted the words ‘in
                                                                                                         Response: DHS disagrees with the                   the opinion of’ (the consul or the Attorney General)
                                              household sizes are the same, if the sponsor’s total    assertion that the rule provides too                  with the manifest intention of putting borderline
                                              income reported on the affidavit of support is 250      much discretion to adjudicators as a                  adverse determinations beyond the reach of judicial
                                              percent of the FPG for the household size, that         result of the totality of the                         review.’’ (citation omitted)); Matter of Martinez-
                                              income would be added to the alien’s assets and                                                               Lopez, 10 I&N Dec. 409, 421 (Att’y Gen. 1962)
                                              resources; the alien’s total household income would
                                                                                                      circumstances approach and that the                   (‘‘[U]nder the statutory language the question for
                                              then be at least 250 percent of the FPG, which          framework will lead to unfair and                     visa purposes seems to depend entirely on the
                                              constitutes a heavily weighted positive factor.’’).     inconsistent determinations. DHS                      consular officer’s subjective opinion.’’).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00106   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                     Case 4:19-cv-05210-RMP                              ECF No. 1-1              filed 08/14/19              PageID.283 Page 107 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                              41397

                                              pattern, outcomes in public charge                         however, that the adjudication of public                  that increases the alien’s future
                                              determinations will appropriately vary.                    charge inadmissibility is complex and                     likelihood of an alien receiving one or
                                              In addition, DHS disagrees that public                     that the determination of the likelihood                  more public benefits above the 12
                                              charge determinations will be                              at any time in the future to become a                     aggregate months in a 36-month period
                                              burdensome and inefficient. USCIS will                     public charge is not governed by clear                    threshold is negative.
                                              take care to effectively examine the                       data regarding whether any given alien                       USCIS will then weigh all factors
                                              evidence presented to determine                            subject to this determination is more                     individually and cumulatively. USCIS
                                              whether the alien is likely to become a                    likely than not to receive public benefits                will assess the weighted degree to which
                                              public charge at any time in the future,                   for more than 12 months in the                            each factor is negative or positive—the
                                              consistent with the statute.                               aggregate in a 36-month period at any                     extent to which the factor affects the
                                                 DHS also disagrees that the standard                    time in the future, and therefore would                   likelihood that the alien will or will not
                                              used to determine public charge                            be inadmissible when weighing all                         receive one or more public benefits
                                              inadmissibility is too high. While the                     factors in the totality of the alien’s                    above the threshold. Certain enumerated
                                              commenter is correct that, in general, an                  circumstances.                                            factors will weigh heavily in favor of
                                              applicant applying for an immigration                         To address these concerns, USCIS                       finding that an alien is not likely to
                                              benefit must demonstrate eligibility by a                  plans to take several steps. For one, to                  become a public charge or finding that
                                              preponderance of the evidence,531 DHS                      provide its officers with a solid                         an alien is likely to become a public
                                              has not changed that standard of proof                     foundation and knowledge on public                        charge. But, for example, depending on
                                              with respect to applications subject to a                  charge inadmissibility determinations,                    the alien’s specific circumstances, a
                                              public charge inadmissibility                              USCIS plans to issue policy guidance in                   heavily weighted negative factor can be
                                              determination. Those applicants will                       its USCIS Policy Manual (https://                         outweighed by a heavily weighted
                                              still, unless otherwise specified, be                      www.uscis.gov/policy-manual), which                       positive factor or some combination of
                                              required to show by a preponderance of                     will include information from the                         positive factors in the totality of the
                                              the evidence that they are not likely at                   NPRM and this final rule and can be                       circumstances. Otherwise, the weight
                                              any time to become a public charge.                        accessed by potential applicants. In its                  given to an individual factor not
                                              DHS has defined likely at any time to                      policy guidance, USCIS will direct                        designated a heavily weighted factor
                                              become a public charge in this final rule                  officers to determine:                                    depends on the particular facts and
                                              as more likely than not at any time in                        • Whether the alien is more likely                     circumstances of each case and the
                                              the future to become a public charge.                      than not to receive one or more public                    relationship of the individual factor to
                                              Therefore, applicants subject to a public                  benefits, as defined in 8 CFR 212.21(b),                  other factors in the analysis. Multiple
                                              charge inadmissibility determination                       at any time in the future; and                            factors operating together will carry
                                              will need to demonstrate by a                                 • Whether the alien’s likely receipt of                more weight to the extent those factors
                                              preponderance of the evidence that that                    one or more of the enumerated public                      in tandem show that the alien is more
                                              they are not more likely than not at any                   benefits is more likely than not to                       or less likely than not to become a
                                              time in the future to become a public                      exceed 12 months in the aggregate                         public charge.
                                              charge.                                                    within any 36 month period (such that,                       USCIS’ totality of circumstances
                                                 Additionally, the public charge                         for instance, receipt of two benefits in                  assessment will focus on, for instance,
                                              inadmissibility analysis is a prospective                  one month counts as two months) at any                    the following considerations:
                                              determination, as evidenced by the                                                                                      • Ability to Earn a Living—The ability
                                                                                                         time in the future.
                                              words ‘‘likely at any time to become’’ a                      In making this determination, there is                 of the alien to earn sufficient income to
                                              public charge. Moreover, aliens subject                    no bright-line test that USCIS officers                   pay for basic living needs (i.e., food and
                                              to the public charge ground of                             will administer. For instance, past or                    nutrition, housing, and healthcare), as
                                              inadmissibility must demonstrate that                      current receipt of public benefits may                    evidenced or impacted by, for example,
                                              they are not likely at any time to become                  make an alien a public charge at                          the alien’s age, health, work history,
                                              a public charge at the time of their                                                                                 current employment status, future
                                                                                                         present, but past or current receipt of
                                              application or a visa, admission, or                                                                                 employment prospects, education, and
                                                                                                         public benefits, alone, is insufficient to
                                              adjustment of status. Therefore, DHS                                                                                 skills;
                                                                                                         sustain a finding that an alien is likely
                                              will not adopt the commenter’s                                                                                          • Sufficiency of Income, Assets, and
                                                                                                         to become a public charge at any point
                                              suggestion that an alien subject to the                                                                              Resources—The sufficiency of the
                                                                                                         in the future.
                                              public charge ground of inadmissibility                                                                              alien’s household’s income, assets, and
                                                                                                            Instead, there must be a nexus
                                              should be allowed to wait until after                                                                                resources to meet basic living needs
                                                                                                         between the alien’s circumstances and
                                              immigrating to the United States to                                                                                  (i.e., food and nutrition, housing and
                                                                                                         the alien’s future likelihood of becoming
                                              demonstrate that he or she is likely at                                                                              healthcare);
                                                                                                         a public charge. The mere presence of                        • Sufficiency and Obligation of
                                              any time to become a public charge and
                                                                                                         any one enumerated circumstance,                          Sponsorship—The legal sufficiency of
                                              thereby avoid becoming inadmissible on
                                                                                                         alone, is not outcome determinative.532                   the affidavit of support, if required, and
                                              public charge grounds at the time of
                                                                                                         USCIS, therefore, will evaluate all of the                the likelihood that a sponsor would
                                              admission as an immigrant.
                                                 DHS also believes that the rule                         alien’s facts, circumstances, and                         actually provide the statutorily-required
                                              provides a clear framework for                             evidence to determine whether factors                     amount of financial support to the alien,
                                              considering the mandatory factors in a                     in the analysis are positive or negative.                 and other related considerations;
                                              public charge inadmissibility                              Any factor that decreases the alien’s                        • Ability to Overcome Receipt of
                                                                                                         future likelihood of receiving one or                     Public Benefits or Certification or
khammond on DSKBBV9HB2PROD with RULES2




                                              determination in the totality of the
                                              circumstances. DHS acknowledges,                           more public benefits above the 12                         Approval to Receive Public Benefits
                                                                                                         months in the aggregate in a 36-month                     Above the Designated Threshold—The
                                                 531 See Matter of Chawathe, 25 I&N Dec. 369, 375        period threshold is positive. Any factor                  ability of the alien to overcome receipt
                                              (2010) (‘‘Except where a different standard is                                                                       of, or certification or approval to
                                              specified by law, a petitioner or applicant in               532 Except that the absence of a sufficient affidavit

                                              administrative immigration proceedings must prove          of support, where required, will lead to an
                                                                                                                                                                   receive, one or more public benefits for
                                              by a preponderance of evidence that he or she is           inadmissibility finding. See INA section                  more than 12 months in the aggregate in
                                              eligible for the benefit sought.’’) (citations omitted).   212(a)(4)(C), (D), 8 U.S.C. 1182(a)(4)(C), (D).           any 36-month period beginning no


                                         VerDate Sep<11>2014    21:05 Aug 13, 2019   Jkt 247001   PO 00000    Frm 00107    Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                         Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19              PageID.284 Page 108 of 218
                                              41398            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              earlier than 36 months before the                       If USCIS denies an alien’s application                   generality at which it may articulate
                                              application for admission or adjustment                 for adjustment of status on public                       regulations but a regulation is not
                                              of status.                                              charge grounds under section 212(a)(4)                   deemed vague simply because it may
                                                 Assessing an alien’s ability to                      of the Act, 8 U.S.C. 1182(a)(4), USCIS                   contain a factor that is difficult to prove;
                                              overcome the heavily weighted negative                  will explain why the negative factors                    it may be deemed vague or lacking in
                                              factor for recent receipt of, or                        outweigh the positive factors based on                   specificity if it is unclear as to what fact
                                              certification or approval to receive, one               the alien’s individual circumstances in                  must be proven.535 The NPRM and this
                                              or more public benefits above the                       making the alien more likely than not to                 rule both make abundantly clear what
                                              designated threshold, in particular, will               receive one or more public benefits                      an alien must prove. DHS not only
                                              depend on the totality of the alien’s                   above the designated threshold at any                    ensured that the public had a
                                              circumstances and the existence of                      time in the future.                                      meaningful opportunity to comment by
                                              positive factors that alone or in                          Furthermore, to ensure consistency                    clearly articulating which factors USCIS
                                              combination could outweigh this                         and quality control, USCIS will provide                  will consider as part of the totality of
                                              heavily weighted negative factor such                   training to officers and continue to                     the circumstances standard, but also by
                                              that the alien would not be likely to                   monitor adjudications. As is the case for                illustrating the application of the public
                                              become a public charge at any time in                   any adjudication at USCIS, USCIS will                    charge determination framework and its
                                              the future. For example, the alien’s                    apply its general quality control                        factors in the preamble and in Table 33
                                              assets and resources being at or above                  processes for adjudications involving                    of the NPRM.536
                                              250 percent of the FPG, the alien being                 public charge assessments. USCIS                            DHS also disagrees that the rule
                                              healthy and between the ages of 18 and                  continues its ongoing data collection                    requires a high standard of proof.
                                              61, the alien being currently employed,                 efforts on its adjudications as well as                  Congress established the mandatory
                                              and evidence that the alien has                         other information relevant to the                        factors that must be considered as part
                                              disenrolled or requested to disenroll                   adjudication, to continually assess and                  of the public charge determination and
                                              from public benefits could play a                       improve the adjudication processes,                      DHS is providing guidance on how to
                                              significant role in outweighing recent                  procedures and training.                                 assess these factors.537 Additionally,
                                              receipt of, or certification or approval to                However, DHS notes that officer                       Congress established clear burdens and
                                              receive, public benefits above the                      discretion is not a new concept in                       standards of proof relating to grounds of
                                              designated threshold. Where a factor                    USCIS immigration benefits                               inadmissibility in immigration
                                              includes more than one consideration,                   adjudications. Several benefits provided                 proceedings. The alien always has the
                                              including evidence related to such                      under the Act are discretionary in                       burden to show that he or she is eligible
                                              considerations, DHS will consider all                   nature, and involve an assessment and                    for an immigration benefit and that he
                                              evidence presented by the alien in the                  weighting of positive and negative                       or she is not inadmissible.538 In general,
                                              totality of the circumstances. For                      factors. For example, an alien’s                         an alien must show by a preponderance
                                              example, DHS will consider income                       adjustment of status application to that                 of the evidence that he or she is eligible
                                              above 125 percent and a good credit                     of lawful permanent resident under                       for the benefit sought.539
                                              score and report as positive                            section 245 of the Act, 8 U.S.C. 1255,                      Finally, DHS understands that
                                              considerations in the totality of the                   requires the officer to weigh all positive               commenters believe that the submission
                                              circumstances.                                          and negative factors in the alien’s case                 of Form I–864 provides a method for
                                                 If USCIS finds that the alien’s positive             to ultimately determine whether lawful                   objective public charge inadmissibility
                                              factors outweigh the alien’s negative                   permanent resident status should be                      analysis and that the totality of the
                                              factors, such that the alien is not likely              granted as a matter of discretion.534 DHS                circumstances approach is inefficient
                                              to receive one or more public benefits                  disagrees with commenters’                               because of training needs and because
                                              above the designated threshold at any                   characterization that the rule overall,                  other agencies, such as the DOL, already
                                              time in the future, then USCIS will                     the proposed framework for the public                    evaluate education and skills criteria. It
                                              conclude that the alien is not                          charge determination, and individual                     is true that the practical focus of DHS
                                              inadmissible as likely to become a                      factors, as published in the NPRM, lack
                                              public charge. On the other hand, if                    required specificity or are                                 535 See F.C.C. v. Fox Television Stations, Inc., 567

                                                                                                      impermissibly vague. When creating                       U.S. 239, 253 (2012); see also Connally v. General
                                              USCIS finds that the alien’s negative                                                                            Constr. Co., 269 U.S. 385, 391 (1926).
                                              factors outweigh the alien’s positive                   implementing regulations under the                          536 See Inadmissibility on Public Charge Grounds,

                                              factors, such that the alien is more likely             APA, an agency must provide notice                       83 FR 51114, 51211 (proposed Oct. 10, 2018).
                                              than not to receive one or more public                  that, among other things, articulates the                   537 See INA section 212(a)(4), 8 U.S.C. 1182(a)(4).

                                              benefits above the designated threshold                 terms or substance of the proposed rule,                    538 See INA section 291, 8 U.S.C. 1361; 8 CFR

                                              at any time in the future, then USCIS                   or a description of the subjects and                     103.2(b)(1) (‘‘An applicant or petitioner must
                                                                                                      issues involved. A notice of proposed                    establish that he or she is eligible for the requested
                                              will find that the alien is inadmissible                                                                         benefit.’’); Matter of Brantigan, 11 I&N Dec. 493
                                              as likely to become a public charge.                    rulemaking must contain sufficient                       (BIA 1966).
                                                 USCIS, as with other applications,                   factual details and rationale to permit                     539 See Matter of Bett, 26 I&N Dec. 437, 440 (BIA

                                              will notify applicants of deficiencies in               interested parties to comment                            2014) (‘‘To be eligible for adjustment of status, an
                                                                                                      meaningfully. An agency is accorded                      applicant has the burden to show that he is clearly
                                              their applications with respect to public                                                                        and beyond doubt entitled to be admitted to the
                                              charge inadmissibility in accordance                    broad deference in selecting the level of                United States and is not inadmissible under section
                                              with the principles outlined in 8 CFR                                                                            212(a) of the Act.’’); Matter of Chawathe, 25 I&N
                                              103.2 and USCIS policy in regard to                     DHS notes that the failure to submit a completed         Dec. 369, 375 (2010) (‘‘Except where a different
                                                                                                      Form I–944, Declaration of Self-Sufficiency or Form      standard is specified by law, a petitioner or
khammond on DSKBBV9HB2PROD with RULES2




                                              notices, RFEs or NOIDs, and denials.533                 I–864, Affidavit of Support with the Form I–485,         applicant in administrative immigration
                                                                                                      Application to Register or Adjust Status, when           proceedings must prove by a preponderance of
                                                533 See USCIS Policy Memorandum Issuance of           required, may result in a rejection or a denial of the   evidence that he or she is eligible for the benefit
                                              Certain RFEs and NOIDs; Revisions to Adjudicator’s      Form I–485 without a prior RFE or NOID. See 8 CFR        sought.’’) (citations omitted). See also Kirong v.
                                              Field Manual (AFM) Chapter 10.5(a), Chapter             103.2(a)(7), (b)(8)(ii).                                 Mukasey, 529 F.3d 800, 803–804 (8th Cir. 2008)
                                              10.5(b), PM–602–0163 (Jul. 13, 2018) (https://            534 See INA section 245, 8 U.S.C. 1255; see also       (concluding that as an applicant for adjustment of
                                              www.uscis.gov/sites/default/files/USCIS/Laws/           USCIS Policy Manual Guidance on Adjustment of            status, the alien is put into the position of an alien
                                              Memoranda/AFM_10_Standards_for_RFEs_and_                Status under INA section 245, Volume 7, Part B,          seeking admission and must prove that he or she
                                              NOIDs_FINAL2.pdf (last visited June 21, 2019).          245(a) Adjustment.                                       is clearly and beyond doubt admissible).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00108   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM      14AUR2
                                                                                                                                                                                            Exhibit A
                                                    Case 4:19-cv-05210-RMP                            ECF No. 1-1             filed 08/14/19            PageID.285 Page 109 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                 41399

                                              in a public charge inadmissibility                      positive factors. Therefore, these                    charge.545 DHS also discussed, in detail,
                                              determination previously had been                       commenters believed that it would                     the relevance of each factor in the
                                              primarily on the sufficiency of an                      appear more likely an applicant could                 public charge determination and
                                              affidavit of support submitted on the                   be disqualified based on weighted                     supported its finding with relevant data.
                                              alien’s behalf. DHS, however, clarified                 negative factors even if their application            DHS, therefore, disagrees that it failed to
                                              the relationship between the Form I–864                 contains both positive and negative                   provide a reasonable explanation why
                                              and a public charge inadmissibility                     factors. Several commenters cited the                 the factors are relevant.
                                              determination in the NPRM.540 As                        MPI’s analysis of American Community                     Finally, although section 212(a)(4) of
                                              explained in the NPRM, given that the                   Survey (ACS) data from 2012–2016, that                the Act, 8 U.S.C. 1182(a)(4), lists
                                              statute 541 differentiates between the                  identified immigrants that are lawful                 required factors that must be
                                              affidavit of support requirement and the                permanent residents with fewer than                   considered, it does not preclude USCIS
                                              mandatory factors of the public charge                  five years of residency in the United                 from considering other considerations
                                              assessment, DHS considers it                            States. The study showed that a                       relevant in an applicant’s case. DHS
                                              inconsistent with the statutory language                significant number of these lawful                    agrees that officers will encounter
                                              to solely use the affidavit of support as               permanent residents would have one or                 various circumstances not specifically
                                              a means to determine public charge                      more negative factors counted against                 accounted for in the regulation, but
                                              inadmissibility. Similarly, while certain               them, indicating substantial reduction                plans to give officers the necessary tools
                                              employment-based immigrant categories                   in the number of potential green cards                through guidance and training to fairly
                                              are required to obtain labor                            issued if the proposed rule was                       adjudicate such cases, and believes that
                                              certifications from the DOL and to                      finalized.                                            officers are able to exercise their
                                              submit evidence of job qualifications,                     Multiple commenters stated that, in                judgment appropriately. As noted
                                              these requirements focus on an alien’s                  order to improve one’s education and                  above, Congress specifically provided
                                              ability to meet qualifications of the job               skills and to be self-sufficient, it is often         for the agency’s discretion to account for
                                              offered and the employer’s ability to pay               necessary to draw on short-term                       all aspects in an individual’s case.546
                                              the proffered wages 542 rather than an                  supportive services, but drawing on                   DHS disagrees with the commenters that
                                              alien’s likelihood of becoming a public                 such means-tested public benefits                     indicated that positive and negative
                                              charge because of age, health, financial                would be a negative consideration in the              factors are not treated equally because
                                              status, education, skills, etc. Therefore,              totality of the circumstances test. Thus,             DHS in its regulations listed more
                                              DOL’s assessments and certifications                    the rule sets up a contradictory situation            negative factors than positive ones.
                                              obtained by DOL are not redundant to                    in which individuals attempting to                    Although having more negative factors
                                              or a suitable substitute for public charge              strengthen their positive factors may                 may be a basis for finding a person
                                              determinations.                                         instead add to the negative factors for               inadmissible based on public charge,
                                                 Comment: Several commenters stated                   their case. A commenter stated that the               the number of negative factors does not
                                              that, although the proposed rule                        weighted factors used in the ‘‘totality of            by itself lead to a conclusion that a
                                              acknowledges that the public charge                     circumstances’’ test to determine                     person is likely to become a public
                                              determination is intended to be                         inadmissibility is the ‘‘only                         charge. USCIS will consider and weigh
                                              prospective, the proposed criteria are                  interpretation that would be consistent               each factor presented in an alien’s case
                                              actually retrospective and offered                      with the governing statutory language                 in the totality of the circumstances.547
                                              without any evidence that they are                      and established methods of statutory                  DHS notes that it has added an
                                              relevant to the determination of whether                construction.’’                                       additional heavily weighted positive
                                              an immigrant will become dependent on                      Response: DHS disagrees that it is at              factor in section III.R. of this preamble.
                                              the Government for support in the                       all problematic for DHS to consider                      Comment: Some commenters also
                                              future. Some commenters stated that the                 events in the alien’s past as part of a               indicated that it appeared more likely
                                              proposed rule completely ignores an                     prospective inadmissibility                           that applicants would be disqualified
                                              individual’s ability to learn, work,                    determination. As explained in the                    based on heavily weighted negative
                                              develop skills, and support himself or                  NPRM, DHS’s proposed totality of the                  factors even though their application
                                              herself and his or her family. Several                  circumstances standard involves the                   contains both positive and negative
                                              commenters recommended that DHS                         weighing of positive and negative                     factors.
                                              conduct research about the probability                  considerations in relation to the alien’s                Response: DHS agrees that some
                                              that an individual would be self-                       age, health, financial assets, education              applicants may be found in the totality
                                              sufficient or not based on the weighted                 and skills as well as the required                    of circumstances likely to become a
                                              factors included in the public charge                   affidavit of support and any other factor                545 See Matter of Vindman, 16 I&N Dec. 131 (Reg’l
                                              determination.                                          that warrants consideration in the                    Comm’s 1977) (consideration of past public benefits
                                                 One commenter agreed with the use                    alien’s case. The totality of the                     in determining the likelihood of becoming a public
                                              of data in Table 33 on the Totality of                  circumstances approach, including                     charge in the future); Matter of Martinez-Lopez, 10
                                              Circumstances Framework for Public                      consideration of events and                           I&N Dec. 409, 421–22 (BIA 1962; Att’y Gen. 1964)
                                              Charge Determinations in the NPRM,543                                                                         (in determining whether a person is likely to
                                                                                                      circumstances in the alien’s past, is                 become a public charge, factors to consider include
                                              but this commenter and many others                      consistent with the approach taken by                 age, health, and physical condition, physical or
                                              stated that positive and negative                       the former INS, the BIA, and Article III              mental defects which might affect earning capacity,
                                              weighted factors are not treated the                    case law.544 Thus, although these factors             vocation, past record of employment, current
                                              same, as there is an extensive list of                                                                        employment, offer of employment, number of
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      may require some retrospective                        dependents, existing conditions in the United
                                              negative factors and a short list of                    evaluation at the time of adjustment of               States, sufficient funds or assurances of support by
                                                540 See Inadmissibility on Public Charge Grounds,
                                                                                                      status, Congress and courts deemed the                relatives or friends in the United States, bond or
                                                                                                      alien’s past as relevant to the alien’s               undertaking, or any specific circumstances
                                              83 FR 51114, 51197 (proposed Oct. 10, 2018).                                                                  reasonably tending to show that the burden of
                                                541 See INA section 212(a)(4), 8 U.S.C. 1182(a)(4).   likelihood of becoming a public                       supporting he alien is likely to be case on the
                                                542 See 20 CFR part 656.                                                                                    public.)
                                                543 See Inadmissibility on Public Charge Grounds,       544 See Inadmissibility on Public Charge Grounds,      546 See INA section 212(a)(4), 8 U.S.C. 1184(a)(4).

                                              83 FR 51114, 51211 (proposed Oct. 10, 2018).            83 FR 51114, 51179 (proposed Oct. 10, 2018).             547 See 8 CFR 212.22(a).




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00109   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.286 Page 110 of 218
                                              41400            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              public charge even if they present                      receive public benefits. DHS relied on                 examine program payment rate error
                                              positive factors. If negative factors in the            such data for all heavily weighted                     information for this purpose. DHS
                                              alien’s case (factors that increases an                 factors. For instance, in proposing the                sought comment on its use of the SIPP
                                              alien’s likelihood of becoming a public                 heavily weighted negative factor for lack              data, and whether alternative reliable
                                              charge) outweigh positive factors                       of employability, DHS relied not only                  data sources are available.549 The
                                              (factors that decrease the alien’s                      on the reasonable premise that ‘‘[s]elf-               commenter did not identify an
                                              likelihood of becoming a public charge),                sufficiency generally involves people                  alternative reliable data source that
                                              DHS would conclude, in the totality of                  being capable and willing to work and                  controls for whether an alien is subject
                                              the circumstances, that the applicant is                being able to maintain gainful                         to the public charge ground of
                                              inadmissible for likely becoming a                      employment,’’ but also on Census                       inadmissibility.
                                              public charge. Therefore, it may be that                Bureau data showing that individuals                      Even if the commenter had identified
                                              an alien is found inadmissible in light                 with full-time work were less likely to                such data, however, adjudicators would
                                              of a heavily weighted negative factor                   receive means-tested benefits during the               not have been able to rely heavily on
                                              even if he or she may be able to present                year (ranging from 4.5 percent to 5.1                  such data, because the public charge
                                              positive factors.                                       percent) than those with either part-time              assessment requires a prediction based
                                                 Comment: One commenter                               work (ranging from 12.6 percent to 14.2                on an assessment of the alien’s
                                              recommended that DHS provide                            percent) or those who were unemployed                  particular circumstances within the
                                              guidance on how the ‘‘totality of                       (ranging from 24.8 percent to 31.2                     framework of multiple statutory factors,
                                              circumstances’’ and likelihood                          percent).548                                           and any other relevant considerations. A
                                              determination should be reached using                      That said, DHS cannot satisfy the                   data set tailored to such particular
                                              evidence-based methods, namely using                    commenter’s request that DHS ‘‘estimate                individuals’ circumstances may not be
                                              a base rate as a prior probability which                . . . base rates—both before the rule                  available, and in any event was not
                                              can be updated based on the evidence                    takes effect and again after a sufficiently            identified by the commenter.
                                              about a given alien. The commenter                      long interval to account for                              DHS acknowledges that the predictive
                                              stated that starting from the ‘‘inside                  disenrollment—for the proportion of                    analysis it will be conducting based on
                                              view’’ of the evidence about a given                    aliens non-exempt from public charge                   an individual’s particular circumstances
                                              alien rather than the ‘‘outside view’’ of               inadmissibility.’’ This is because as DHS              leaves some room for error, however, so
                                              base rates about the reference class of all             acknowledged in the proposed rule,                     would any predictive algorithm or data-
                                              aliens would likely lead DHS to                         DHS lacks access to data regarding the                 based ‘‘outside view’’ analysis,
                                              significantly more false positive                       specific categories of aliens that are                 particularly given the data limitations
                                              determinations. The commenter stated                    subject to the public charge ground of                 DHS encountered and the likelihood
                                              that DHS should estimate a base rate—                   inadmissibility, let alone data regarding              that even if comprehensive data sets
                                              both before the rule takes effect and                   such aliens’ public benefits use as it                 existed that could be utilized in the
                                              again after a sufficiently long interval to             relates to the statutory factors. For                  fashion the commenter suggests, they
                                              account for disenrollment—for the                       instance, the proposed rule explained                  would not be detailed enough or
                                              proportion of aliens non-exempt from                    that much of the data that DHS relied                  sufficiently timely to account for
                                              public charge inadmissibility who                       upon came from the 2014 Panel of the                   changes in trends. For example, a
                                              would be considered public charges.                     SIPP. The SIPP Panel includes                          dataset from the 2008–2010 timeframe
                                              This base rate should then be                           respondent-provided data on nativity,                  may predict an appreciably higher rate
                                              considered the prior probability that an                citizenship status, and initial                        of benefit receipt based on certain
                                              alien is likely to become a public                      immigration status, but does not provide               individual circumstances than a dataset
                                              charge. The commenter also stated that                  data on current immigration                            from 2015–2017. Therefore, in the
                                              DHS should also estimate average levels                 classification. Additionally, the                      absence of adequate tools that would
                                              of receipt, duration, and other kinds of                categories represented in the SIPP                     allow DHS to use a comprehensive
                                              evidence in the totality of the                         immigration status item do not align                   quantitative framework for individual
                                              circumstances so that officials may                     precisely with the populations covered                 public charge inadmissibility
                                              compare any given alien’s evidence to                   by this rule—for instance, the results                 determinations, USCIS officers will rely
                                              average levels and make appropriate                     include refugees, asylees, and other                   on their training and USCIS guidance to
                                              updates in the right direction. Another                 populations that may access public                     assess the relationship between factors
                                              commenter suggested weighing factors                    benefits but are not subject to the public             and the likelihood to receive public
                                              using valid statistical methods, using                  charge ground of inadmissibility.                      benefits above the designated threshold
                                              administrative survey data to create a                  Finally, the SIPP data and DHS’s                       at any time in the future. This analysis
                                              factor model to precisely calculate the                 analysis of this data do not examine                   will include an assessment of all
                                              probability of future use, and making                   whether the receipt of public benefits                 evidence provided by the alien in
                                              the factor model available online for                   was authorized, and DHS did not
                                                                                                                                                             support of his or her application,
                                              applicants to utilize before applying.
                                                                                                                                                             including any credible and probative
                                                 Response: The factors contained in                      548 See Inadmissibility on Public Charge Grounds,

                                              this rule are based, in significant part,               83 FR 51114, 51198 (proposed Oct. 10, 2018) (citing    data that is relevant to the assessment.
                                              on data regarding the relationship                      Jeongsoo Kim, Shelley K. Irving, & Tracy A.            Furthermore, to the extent USCIS is able
                                              between the minimum statutory factors
                                                                                                      Loveless, U.S. Census Bureau, Dynamics of              to identify credible and probative data
                                                                                                      Economic Well-Being: Participation in Government
                                              and a person’s likelihood of receiving                  Programs, 2004 to 2007 and 2009—Who Gets
                                                                                                                                                             sources that would provide context for
                                                                                                      Assistance? 12 (July 2012), available at https://
khammond on DSKBBV9HB2PROD with RULES2




                                              public benefits. In the preamble to the                                                                          549 See Inadmissibility on Public Charge Grounds,
                                                                                                      www2.census.gov/library/publications/2012/demo/
                                              proposed rule, for each positive and                    p70–130.pdf (last visited July 26, 2019); Shelley K.   83 FR 51114, 51160–61 (proposed Oct. 10, 2018).
                                              negative factor, DHS included                           Irving & Tracy A. Loveless, U.S. Census Bureau,        The commenter also suggested that DHS generate
                                              supportive reasoning that related to                    Dynamics of Economic Well-Being: Participation in      such data. But, it does not seem possible to estimate
                                              either inferences regarding self-                       Government Programs, 2009–2012: Who Gets               the probability of becoming a public charge by
                                                                                                      Assistance? 10 (May 2015), available at https://       following up with aliens who were subject to the
                                              sufficiency or empirical data regarding                 www.census.gov/content/dam/Census/library/             determination. For instance, many of those who
                                              the relationship between the factor and                 publications/2015/demo/p70–141.pdf) (last visited      were denied a benefit may not reside in the United
                                              the likelihood that a person would                      July 26, 2019).                                        States at a later date.



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00110   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                         Exhibit A
                                                        Case 4:19-cv-05210-RMP                          ECF No. 1-1              filed 08/14/19             PageID.287 Page 111 of 218
                                                                 Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                           41401

                                              adjudicators in evaluating one or more                     domestic violence, trafficking and other                when coming to the United States or
                                              mandatory factors, USCIS may provide                       crimes. DHS therefore included these                    seeking to adjust status.
                                              such data sources to adjudicators and                      exemptions in this rulemaking.552                       Notwithstanding, DHS will be bound by
                                              ensure consistent application through                         Comment: A few commenters cited                      its own regulations in making public
                                              guidance and training.                                     the MPI study, which stated that of the                 charge inadmissibility determinations
                                                 Comment: A few commenters                               over 2 million individuals granted                      based on the totality of the alien’s
                                              provided feedback on the review                            lawful permanent residence status in                    circumstances, which includes
                                              process. One commenter stated that                         the past five years (between 2012 and                   considering and weighing all relevant
                                              immigration officers will have a limited                   2016), 69 percent of recent lawful                      factors that are favorable to the alien.
                                              amount of time to properly review                          permanent residents who are not                            Comment: Commenters indicated that
                                              documents and employment letters, and                      refugees or other humanitarian                          it is impossible to predict future self-
                                              will not undertake an effective, case-by-                  admissions would have had at least one                  sufficient behavior based on current
                                              case appraisal of applications. Similarly,                 negative factor under the proposed new                  resources of individuals who are, by
                                              commenters indicated that supervising                      definition, 43 percent at least two                     definition, in transition (or trying to be)
                                              officers will not have enough time to                      negative factors, and 17 percent had at                 from living in another country to
                                              review each denial thoroughly.                             least three negative factors.553 The same               finding and creating opportunity in the
                                                 Response: DHS understands the                           analysis reported that 39 percent of                    United States.
                                              concerns that the public charge                            recent lawful permanent residents did                      Response: DHS disagrees that it is
                                              determination could increase the                           not speak English well or not at all, 33                impossible to predict whether an
                                              adjudication time of immigration                           percent had household incomes below                     individual is likely to become a public
                                              benefits and that individuals, including                   125 percent of the FPG, 25 percent did                  charge in the future based on the factors
                                              attorneys, may have additional                             not have a high school diploma, and 12                  outlined in INA section 212(a)(4) of the
                                              questions. DHS and USCIS are                               percent were under age 18 or over age                   Act, 8 U.S.C 1182(a)(4). The
                                              committed to putting the necessary                         61. The analysis also estimated that 39                 commenters’ quarrel is with Congress,
                                              resources into place, including                            percent of recent lawful permanent                      not DHS. While DHS acknowledges that
                                              additional adjudicators, to minimize                       residents had incomes at or above 250                   the public charge determination is a
                                              any impact on current immigration                          percent of the FPG.                                     complex assessment, DHS described at
                                              benefits adjudications and to provide for                     Response: DHS thanks commenters                      length in the NPRM how it would
                                              thorough consideration of each case and                    for citing the findings of the MPI study,               evaluate an alien’s individual
                                              appropriate supervisory review.                            which also highlighted that ‘‘the rule                  circumstances, including the minimum
                                                 Comment: Many commenters voiced                         does not specify how many negative                      statutory factors, as part of the public
                                              concern about the disproportionate                         versus positive factors someone must                    charge determination. In Table 33 of the
                                              negative impact of the application of the                  have for their application to be                        NPRM, DHS also outlined in detail the
                                              mandatory factors on marginalized                          denied.’’ 554 While an alien may have                   totality of the circumstances assessment
                                              communities. This included negative                        one, two, three, or more negative factors,              and when the evidence in the totality of
                                              effects on immigrants belonging to the                     the mere fact that the alien’s negative                 the circumstances may be indicative of
                                              LGBTQ community, HIV positive                              factors outnumber the alien’s positive                  the individual becoming a public
                                              immigrants, immigrants with chronic                        factors is not a sufficient basis to find               charge. In this final rule, as explained
                                              health conditions and disabilities,                        the alien inadmissible. DHS must find                   below, DHS has further clarified and
                                              immigrants of color, Latino immigrants,                    that the alien’s negative factors                       expanded on its approach.
                                              AAPI immigrants, immigrants from                           outweigh the alien’s positive factors                      Comment: Commenters pointed out
                                              countries that are poor and largely                        based on the totality of circumstances                  that many who would be subject to the
                                              people of color, senior citizens, women,                   analysis, such that the alien is more                   public charge rule are already barred
                                              and victims of domestic violence and                       likely than not at any time in the future               from receiving public benefits for at
                                              sexual abuse.                                              to receive one or more public benefits,                 least 5 years due to past welfare reform
                                                 Response: Regardless of whether this                    as defined in 8 CFR 212.21(b), for more                 efforts.
                                              rule will impact the groups specified in                   than 12 months in the aggregate within                     Response: The commenters correctly
                                              these comments, DHS is not                                 any 36-month period.                                    pointed out that under PRWORA and
                                              promulgating this rule for a                                  Once effective, DHS is aware that this               other laws, most immigrants and
                                              discriminatory purpose. Rather, this                       rule will likely result in more findings                nonimmigrants are not eligible for
                                              rule will better ensure that aliens                        of public charge inadmissibility and                    certain public benefits for a duration of
                                              seeking to enter or remain in the United                   may result in fewer overall admissions                  at least five years. The public charge
                                              States either temporarily or permanently                   and approved adjustment of status                       ground of inadmissibility, however,
                                              are self-sufficient, and rely on their own                 applications to the United States, as                   does not have any temporal limits in
                                              capabilities and the resources of their                    DHS seeks to better enforce the public                  this regard and is prospective in nature;
                                              family, sponsors, and private                              charge ground of inadmissibility and to                 Congress directed the administering
                                              organizations, rather than the                             ensure that aliens are self-sufficient                  agencies to determine, for admissibility
                                              government.550 DHS will determine an
                                                                                                                                                                 purposes, whether the alien is likely, ‘‘at
                                              individual’s inadmissibility on public                       552 See 8 CFR 212.23.
                                                                                                                                                                 any time’’ to become a public charge.
                                              charge grounds of inadmissibility in the                     553 MPI, Gauging the Impact of DHS’ Proposed
                                              totality of the circumstances, based on                    Public-Charge Rule on U.S. Immigration (Nov.            I. Age
                                                                                                         2018), https://www.migrationpolicy.org/research/
khammond on DSKBBV9HB2PROD with RULES2




                                              the statutorily mandated factors.551                       impact-dhs-public-charge-rule-immigration (last         1. Standard
                                              Additionally, Congress did not make                        visited July 25, 2019).
                                              applicable the public charge ground of                       554 See Capps, Randy et al, ‘‘Gauging the Impact        Comment: A commenter expressed
                                              inadmissibility to certain classes of                      of DHS’ Proposed Public-Charge Rule on U.S.             support for the proposed designation of
                                                                                                         Immigration,’’ Migration Policy Institute.              the age range 18–61 as a positive factor
                                              aliens, including certain victims of                       (November 2018). Available at: https://
                                                                                                         www.migrationpolicy.org/research/impact-dhs-
                                                                                                                                                                 and stated that there is a strong
                                                550 8   U.S.C. 1601(2)(A).                               public-charge-rule-immigration (last visited July 26,   correlation between this prime working
                                                551 See   INA section 212(a)(4), 8 U.S.C. 1182(a)(4).    2019).                                                  age range and a much lower rate of use


                                         VerDate Sep<11>2014      21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00111   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                       Exhibit A
                                                    Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19            PageID.288 Page 112 of 218
                                              41402             Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              of public benefits, compared to                           Engineering, and Medicine 556 for the                 also acknowledges that certain
                                              individuals outside that age range. The                   proposition that second-generation                    individuals, depending on their status
                                              commenter also added that that both                       child immigrants are the most fiscally                and circumstances, may not be eligible
                                              minors and elderly aliens, like their                     positive of all immigrants to the United              for public benefits in the near term and
                                              citizen counterparts, are more likely to                  States.                                               would take that fact into consideration
                                              be financially dependent on resources                        Another commenter, in opposition to                in the public charge inadmissibility
                                              other than employment income. One                         the age standard, said the question is                determination. DHS disagrees with the
                                              commenter suggested that DHS conduct                      not whether all children are likely to                suggestion that USCIS provide a more
                                              a more lenient ‘‘Public Charge Check’’                    receive benefits, but rather whether                  lenient review of public charge for those
                                              for aliens younger than 21 or older than                  children applying for lawful permanent                below 21 and above 55. USCIS will
                                              55 (if one is needed at all), and a more                  resident status will. The commenter                   apply the same public charge framework
                                              thorough check for aliens aged between                    indicated that DHS cites no authority for             for all cases subject to public charge.
                                              21 and 55. A commenter stated that                        its assertion that applicants who obtain              DHS disagrees that there was no
                                              since the 19th century, courts have                       lawful permanent resident status are                  justification in the NPRM for the age
                                              recognized that it would be absurd to                     more likely to become public charges                  range and will maintain the age ranges
                                              exclude every child from our shores,                      simply due to their being under 18 years              as identified in the NPRM. As
                                              since no child, by his personal efforts                   of age at the time of application. The                established by Congress, an alien’s age
                                              alone, can take care of himself.’’ 555                    commenter stated that because most                    is a mandatory factor that must be
                                                 Another commenter said the rule                        aliens are not eligible for means-tested              considered when determining whether
                                              provides no justification for why a                       public benefits for at least the first five           an alien is likely to become a public
                                              minor under 18 years old should be                        years after obtaining such status, the age            charge in the future.559 As discussed in
                                              scrutinized when they are not expected                    range is too high. The commenter also                 the NPRM, a person’s age may impact
                                              to be self-sufficient, or why immigrants                  stated that, for decades, DOS has used                his or her ability to legally or physically
                                              over the age of 61, many of whom work                     the age of 16 as the cut-off for when the             work and is therefore relevant to the
                                              or provide support to the rest of their                   child will be able to show employable                 likelihood of an alien becoming a public
                                              family, should be penalized merely                        job skills. The commenter sought                      charge.560
                                              because of their age. The commenter                       justification for the change. One                        In addition, regardless of an alien’s
                                              stated that the rule did not explain why                  commenter stated that DHS bases this                  age, DHS recognizes, consistent with
                                              these age thresholds are predictors of                    age standard on the minimum age at                    longstanding case law, that the alien
                                                                                                        which one can start to claim retirement               may have financial assets, resources,
                                              future public benefit use. One
                                                                                                        benefits under social security; however,              benefits through employment, education
                                              commenter stated that these age-range
                                                                                                        this was never meant to be used to say                or skills, family, or other means of
                                              requirements are overly broad, ignore
                                                                                                        that people are unable or even unlikely               support that decrease his or her
                                              the possibility of a familial sponsor, and
                                                                                                        to work after that age. Some commenters               likelihood of becoming a public charge.
                                              raise the income requirements in a cruel
                                                                                                        stated that many over 61-year-olds are                Therefore, age is but one factor in the
                                              way that is detrimental to society. One
                                                                                                        able to, willing to, and do work after                totality of the circumstances. As
                                              commenter asserted that DHS’s analysis
                                                                                                        immigrating.                                          discussed in the NPRM,561 the 18
                                              for an age standard overlooks the                            Response: DHS agrees that the age                  through 61 age range is based on the
                                              substantial benefits that minor children                  range is appropriate due to the general               ages at which people are generally able
                                              bring to a family, including future                       correlation between the 18–61 age range               to work full-time before being able to
                                              potential working capacity. One                           and a lower rate of use of public                     retire with some social security
                                              commenter similarly stated that the rule                  benefits, and that people outside of this             retirement benefits under Federal
                                              does not factor in the potential children                 age range are, in general, more likely to             law.562 DHS notes that considering 18
                                              have to add value to society and also                     be financially dependent on others.557                years old as the earliest age in which
                                              stated that seniors often play a critical                 DHS agrees that generally, most aliens                one is expected to be able to work is
                                              caregiver role which allows others to                     are not eligible for means-tested public              consistent with current DOS guidance
                                              work. Another commenter added that an                     benefits for at least the first five years            which directs consular officers to
                                              alien’s unemployment at age 16 or 17                      after obtaining such status; however,                 consider what skills individuals 18
                                              provides no evidence of their future                      there are certain exceptions under                    years of age or older have to make a
                                              employability. One commenter gave an                      PRWORA, including the availability of                 living.563 DHS declines the request from
                                              example that 16-year old high-school                      SNAP for children under 18.558 DHS                    the commenter to justify why this rule
                                              students are not likely to be employed                                                                          is contrary to past DOS guidance since
                                              for many years in the future, but once                      556 See National Academies of Sciences,
                                                                                                                                                              that guidance is from another
                                              they complete their education they can                    Engineering, and Medicine, The Economic and           Department and never was binding on
                                              reach their true potential. A commenter                   Fiscal Consequences of Immigration (2017).
                                                                                                          557 The rate of receipt of cash and noncash         DHS. DHS understands that children
                                              stated that, although those under the age                 benefits among noncitizen children age 0–17           may continue their education and
                                              of 18 are less likely to work since they                  decreased with the removal of Medicaid from           obtain employment in the future. DHS
                                              will be in school, and therefore are more                 consideration for that age group, changing from       would not make a determination of
                                              likely to become a public charge, those                   about 40 percent when the benefit was included to
                                                                                                        about 20 percent when it was not. The receipt rate
                                              individuals typically learn English very                  of cash and noncash benefits among noncitizen
                                                                                                                                                                 559 See INA section 212(a)(4)(B), 8 U.S.C.

                                              quickly, integrate readily, and after                     children age 0–17 was no longer significantly         1182(a)(4)(B).
                                                                                                                                                                 560 See Inadmissibility on Public Charge Grounds,
                                              completing their education (often                         different from that of noncitizens aged 18–61 when
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                        Medicaid was included only for the older age          83 FR 51114, 51179–81 (proposed Oct. 10, 2018).
                                              including higher education), go on to                                                                              561 See Inadmissibility on Public Charge Grounds,
                                                                                                        group, and both of these age groups had much
                                              work, contribute, and pay taxes in the                    lower receipt of benefits than noncitizens aged 62    83 FR 51114, 511179–81 (proposed Oct. 10, 2018).
                                              United States for decades. A few                          and over. However, due to the restrictions on            562 See 29 U.S.C. 213(c), 42 U.S.C. 416(l)(2)

                                              commenters cited a report by the                          employment by minors and the fact that children       (‘‘Early retirement age’’ for social security
                                                                                                        are dependent on their parents or legal guardians,    purposes).
                                              National Academies of Sciences,                           as discussed in the NPRM, DHS still consider the         563 See 9 FAM 302.8–2)(B)(2), paragraph d,
                                                                                                        age range appropriate.                                available at https://fam.state.gov/FAM/09FAM/
                                                555 See   In re Day, 27 F. 678 (S.D.N.Y. 1886).           558 See, e.g., 8 U.S.C. 1612(a)(2)(J).              09FAM030208.html (last visited May 15, 2019).



                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00112   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                         Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.289 Page 113 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                41403

                                              inadmissibility based on public charge                  have to send money abroad for their                     not be deemed inadmissible on public
                                              solely based on the age of a child.                     care in their home country, which may                   charge grounds.
                                              Instead, USCIS would also review the                    require expensive residential care,                        DHS recognizes the tangible and
                                              support provided by a parent or other                   financially hampering citizens and                      intangible value to individuals and
                                              source in the totality of the                           sending those dollars outside of the U.S.               communities of strong family bonds and
                                              circumstances.                                          economy.                                                support across generations. DHS notes
                                                 Comment: Commenters stated DHS                                                                               that where an alien can establish that he
                                                                                                         One commenter stated there is a
                                              based the proposed age standard on the                                                                          or she is not likely to become a public
                                                                                                      priceless emotional benefit to U.S.
                                              minimum age at which one can start to                                                                           charge in light of all the relevant
                                                                                                      citizens having their parents nearby for
                                              claim retirement benefits under social                                                                          factors—including, for example, the
                                                                                                      love, support, and for their families to
                                              security; however, this was never meant                                                                         support of one or more family
                                              to be used to say that people are unable                be whole and enriched through the                       members—the alien would not be found
                                              or even unlikely to work after that age.                joyful and sorrowful life events of the                 inadmissible as a public charge.
                                              Several commenters explained that if                    birth of grandchildren and the passing                  Accordingly, DHS does not believe that
                                              DHS finalized the rule as proposed,                     of family elders. A commenter stated                    this rulemaking will necessarily render
                                              many U.S. citizens would no longer be                   that some U.S. citizens bring their                     it impossible for individuals to care for
                                              able to welcome their own parents into                  elderly parents to the United States                    family members. Rather, the rule seeks
                                              the country because it would be difficult               because caring for them here will ease                  to ensure that aliens rely on themselves
                                              for older adults to pass the ‘‘public                   the burden of worrying about their care                 and on private sources, including their
                                              charge’’ test under the new criteria. A                 in countries that are many thousands of                 families, to meet their needs, rather than
                                              commenter stated that applications for                  miles away. The commenter added that                    relying on public benefits. DHS does
                                              parents account for almost 30 percent of                the ability to care for loved ones at the               acknowledge that the rule could affect a
                                              all family-based applications. Some                     end stages of life is an important marker               family member’s admissibility or
                                              commenters stated that many seniors                     for all communities and nationalities,                  eligibility to adjust status in some cases,
                                              immigrate to the United States in order                 which would be nearly impossible if                     but notes that such effect would be a
                                              to help care for children and other                     DHS finalized the rule as proposed.                     consequence of the statutory scheme,
                                              family members. Commenters stated                          Response: DHS disagrees that the age                 under which the family member is
                                              this rule fails to recognize the value of               standard is arbitrary. As provided in the               subject to the public charge ground of
                                              intergenerational families who support                  NPRM,564 there is a correlation between                 inadmissibility.
                                              each other and the proposed rule                        the prime working age range and lower                      Comment: A commenter asserted the
                                              ‘‘callously’’ labels parents and                        rates of public benefit use. As indicated               statistics DHS used to establish the 18–
                                              grandparents as a burden because of                     in the NPRM,565 the 18 through 61 age                   61 age standard do not distinguish
                                              their age or health needs and ignores the               range is based on the ages at which                     between those who are refugees and
                                              critical roles many grandparents play in                people are generally able to work full-                 asylees and those who obtained legal
                                              caring for their grandchildren and other                time before being able to retire with                   status through a family or employment-
                                              family members, often enabling others                   some social security retirement benefits                based petition. The commenter added
                                              to work.                                                under Federal law.566 The age of 18 is                  that lawful permanent residents who
                                                 A few commenters stated that the                     based on the general age to be able to                  immigrate or adjust through other
                                              proposed rule fails to accord                           start working full-time; 567 the age of 61              means are barred for their first five years
                                              appropriate dignity and respect to                      is the year before the minimum ‘‘early                  from accessing SSI, and they are subject
                                              community elders seeking immigration                    retirement age’’ for social security                    to sponsor-to-alien deeming of income
                                              relief by treating them as economically                 purposes 568 (62 as of 2017). DHS will                  thereafter. The commenter stated that it
                                              disposable, and would have the effect of                still consider the alien’s age in relation              is inappropriate to lump this latter
                                              straining and fracturing families who                   to whether it makes the alien more or                   group of lawful permanent residents in
                                              seek to maintain seniors within the                     less likely to become a public charge,                  with refugees and asylees, who are in
                                              familial unit.                                          such as by impacting the alien’s ability                fact encouraged to participate in Federal
                                                 A commenter said having older adults                 to work. DHS is not establishing the age                benefit programs, and it is disingenuous
                                              at home can eliminate the cost of                       range as a statement that people outside                to use it as a basis to make age above
                                              childcare, which is one of the highest                  that range are unable to work. DHS                      61 years a negative factor.
                                              budget items for many families and can                  acknowledges that people under the age                     Response: As discussed in the NPRM,
                                              approach 20 percent of household                        of 18 and over the age of 61 may be                     DHS recognizes that the statistics
                                              income for low-income families. Citing                  working or have other adequate means                    provided do not distinguish the
                                              studies, a commenter stated that                        of support, such as from family                         immigrant status of the alien, and ‘‘the
                                              limiting the age of workers has been                    members. DHS would recognize such                       results include refugees, asylees, and
                                              shown to have a negative economic                       means as positive factors. In other                     other populations that may access
                                              impact on society. Another commenter                                                                            public benefits but are not subject to the
                                                                                                      words, a senior who establishes to
                                              remarked that the proposed rule could                                                                           public charge ground of
                                                                                                      DHS’s satisfaction that she or he is not
                                              prevent many American citizens from                                                                             inadmissibility.’’ 569 The SIPP data and
                                                                                                      likely to become a public charge would
                                              maintaining the dignity of their families                                                                       DHS’s analysis of this data do not
                                              due to ‘‘exclusionary factors’’ assigned                  564 See Inadmissibility on Public Charge Grounds,     examine whether the receipt of public
                                              to advanced age or receipt of life-saving               83 FR 51114, 51180 (proposed Oct. 10, 2018).            benefits was authorized, and DHS did
                                              medical savings under Medicare Part D.
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                        565 See Inadmissibility on Public Charge Grounds,     not examine program payment rate error
                                              The commenter also stated that this                     83 FR 51114, 51180 (proposed Oct. 10, 2018).            information for this purpose.
                                              illustrates a critical flaw in the proposed               566 See 29 U.S.C. 213(c), 42 U.S.C. 416(l)(2).
                                                                                                                                                              Notwithstanding these limitations, DHS
                                              rule: it undervalues the important role                   567 See 29 U.S.C. 213(c); 29 CFR part 570; see also
                                                                                                                                                              believes the SIPP data on noncitizen
                                              a parent or grandparent contributes to a                Dep’t of Labor, Table of Employment/Age
                                                                                                      Certification Issuance Practice Under State Child       participation is instructive with respect
                                              family. A few commenters stated that if                 Labor Laws, available at https://www.dol.gov/whd/
                                              U.S. citizens are unable to bring their                 state/certification.htm (last visited July 26, 2019).     569 See Inadmissibility on Public Charge Grounds,

                                              parents to the United States, they would                  568 See 42 U.S.C. 416(l)(2).                          83 FR 51114, 51160 (proposed Oct. 10, 2018).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00113   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                         Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.290 Page 114 of 218
                                              41404            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              to the receipt of non-cash benefits by the              card recipients. The MPI study                          circumstance that may warrant
                                              noncitizen population overall.                          estimated that among recent green card                  consideration in the public charge
                                                 Comment: A few commenters stated                     recipients, about 45 percent of the                     inadmissibility determination.572 If the
                                              this proposal could undermine access to                 children would have had two or more                     negative factors outweigh the positive
                                              healthcare, nutrition, and housing                      negative factors if the proposed rule had               factors, then the alien would be found
                                              programs for children of immigrants and                 been applied to them.571 DHS                            inadmissible as likely to become a
                                              their aging family members. One                         appreciates the input on the potential                  public charge; if the positive factors
                                              commenter said the proposed                             impact. As indicated in the NPRM,                       outweigh the negative factors, then the
                                              consideration of age could contribute to                however, DHS is not able to quantify the                alien would not be found inadmissible
                                              family separations. The commenter                       number of aliens, including children,                   as likely to become a public charge.
                                              added that by weighing age negatively                   who would possibly be denied
                                              in the totality of circumstances,                                                                               2. Age Discrimination
                                                                                                      admission based on a public charge
                                              immigrant children younger than 18                      determination under this rule. Again,                      Comment: Some commenters stated
                                              years of age are likely to see their green              DHS is qualitatively acknowledging this                 that rule discriminates against people of
                                              card or visa applications denied, which                 potential impact.                                       certain ages. Commenters stated that the
                                              could lead to members of the same                          DHS would like to clarify, however,                  age standard is not only discriminatory
                                              family obtaining differing immigration                  the following aspects of the                            towards children, but is also logically
                                              statuses, with some members unable to                   inadmissibility determination in                        inconsistent as children have a lifetime
                                              remain in the United States. A few                      relation to children under the age of 18:               of productive years ahead of them.
                                              commenters said the rule could increase                 DHS understands that children may                       Commenters stated that adding age and
                                              family separation, which can cause                      continue their education and obtain                     disability discrimination into our
                                              emotional stress and trauma in children                 employment in the future. As indicated                  immigration regulations would unjustly
                                              that leads to negative health outcomes.                 throughout this preamble, DHS would                     deny U.S. citizens the ability to reunite
                                              Another commenter cited an MPI                          not make a public charge                                with, receive support from, and if
                                              analysis, which found that 45 percent of                inadmissibility determination solely                    necessary, provide support to their
                                              children who recently received green                    based on the age of a child. Instead,                   family members.
                                              cards had two or more negative factors.                 USCIS will review the support provided                     Response: DHS does not agree that
                                              The commenter added that depriving                      by a parent or the parents, and any other               this rule adds discrimination based on
                                              children, including U.S. citizens, of                   evidence addressing the resources and                   age or disability. An alien’s age is a
                                              access to public benefits that would                    assets available to the child in the                    mandatory factor that must be
                                              otherwise increase their families’ ability              totality of the circumstances when                      considered when determining whether
                                              to thrive will lead to deep stress, which               determining whether the child is more                   an alien is likely to become a public
                                              studies show then in turn leads to                      likely than not at any time in the future               charge in the future.573 Therefore, the
                                              reduced outcomes throughout life. A                     to become a public charge. DHS has also                 rule includes this factor. As DHS noted
                                              commenter indicated that being a child                  made a number of changes and                            in the NPRM, a person’s age may impact
                                              should not weigh against an individual                  clarifications in this final rule that are              his or her ability to legally or physically
                                              in a public charge determination. The                   relevant to the rule’s effects on children,             work and is therefore relevant to being
                                              commenter stated that because children                  including (1) excluding receipt of                      self-sufficient, and the likelihood of
                                              generally are not allowed to work, it is                Medicaid by children under age 21, and                  becoming a public charge. An alien’s
                                              unlikely they could have an income or                   (2) clarifying that receipt of benefits by              likelihood of becoming a public charge
                                              assets on their own equal to 125% or                    another beneficiary’s behalf is not                     is prospective and based on the totality
                                              more of the FPG.                                        attributed to the person who received it                of the alien’s circumstances. If an alien’s
                                                 Response: DHS understands that                       (such as a parent or legal guardian, for                positive factors outweigh the negative
                                              individuals, including children, will be                example). DHS does not anticipate                       factors, then the alien would not be
                                              impacted by this rulemaking, once                       outcomes that would require family                      found inadmissible as likely to become
                                              effective. When codifying section                       members to live in different countries,                 a public charge. No one factor, apart
                                              212(a)(4) of the Act, 8 U.S.C. 1182(a)(4),              so long as any family members who                       from the failure to submit a sufficient
                                              Congress did not generally exempt                       have applied for an immigration benefit                 affidavit of support where required, is
                                              children from the public charge                         for which admissibility is required can                 outcome determinative.
                                              inadmissibility ground and an alien’s                   demonstrate that they are not                              Additionally, to the extent that this
                                              age is a mandatory, statutory factor that               inadmissible.                                           rule may result in the denial of some
                                              DHS must be considered when                                Overall, DHS notes that the public                   applications filed by relatives of U.S.
                                              determining whether an alien is likely at               charge inadmissibility determination                    citizens, DHS disagrees that this rule
                                              any time in the future to become a                      requires DHS to evaluate the alien                      would deny U.S. citizens the ability to
                                              public charge.570 Accordingly, DHS will                 child’s particular circumstances. DHS’s                 reunite with, and support, their
                                              consider whether the alien’s age makes                  totality of the circumstances standard                  families. DHS acknowledges that the
                                              the alien more likely than not to become                involves weighing all the positive and                  rule could affect a family member’s
                                              a public charge, such as if the alien’s age             negative considerations related to an                   admissibility or eligibility for
                                              affects an alien’s ability to work. DHS                 alien’s age; health; family status; assets,             adjustment of status, but such effect
                                              understands that children are in a                      resources, and financial status;                        would be a consequence of the statutory
                                              unique position in some respects,                       education and skills; required affidavit                scheme, under which the family
khammond on DSKBBV9HB2PROD with RULES2




                                              especially as it relates to employability.              of support; and any other factor or                     member is subject to the public charge
                                              The commenter referred to the MPI’s                                                                             ground of inadmissibility. This rule
                                              study, which attempted to measure the                     571 See Capps, Randy et al, ‘‘Gauging the Impact
                                                                                                                                                              does not change the criteria applicable
                                              general impact of the proposed rule by                  of DHS’ Proposed Public-Charge Rule on U.S.
                                                                                                      Immigration,’’ Migration Policy Institute.
                                                                                                                                                              to a U.S. citizen filing Petition for Alien
                                              examining the situations of recent green                (November 2018). Available at: https://
                                                                                                                                                                572 See8 CFR 212.22.
                                                                                                      www.migrationpolicy.org/research/impact-dhs-
                                                570 Seesection INA section 212(a)(4)(B), 8 U.S.C.     public-charge-rule-immigration (last visited July 26,     573 SeeINA section 212(a)(4)(B), 8 U.S.C.
                                              1182(a)(4)(B).                                          2019).                                                  1182(a)(4)(B).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00114   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                         Exhibit A
                                                     Case 4:19-cv-05210-RMP                             ECF No. 1-1             filed 08/14/19              PageID.291 Page 115 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                    41405

                                              Relative (Form I–130), which does not                     of future self-sufficiency and full-time                 nature and extent of the abnormality;
                                              require the beneficiary’s admissibility.                  employment capabilities. Commenters                      the degree to which the alien is
                                              This rule addresses the criteria for                      noted that advances in medical                           incapable of normal physical activity;
                                              establishing eligibility for admission or                 technology could make certain                            and the extent to which the condition is
                                              adjustment of status and for                              conditions, such as HIV/AIDS more                        remediable . . . [as well as] the
                                              demonstrating that the applicant is not                   manageable in the future, with one                       likelihood, that because of the
                                              inadmissible as likely to become a                        noting that Type 1 Diabetes was a                        condition, the applicant will require
                                              public charge. In other words, even if an                 disabling condition in the 1950s but                     extensive medical care or
                                              alien may be eligible statutorily to be                   now adults and children with Type 1                      institutionalization.’’ 579 In addition, the
                                              granted adjustment of status based upon                   Diabetes lead full, productive, and                      CDC Technical Instructions for Medical
                                              the approval of a Form I–130 filed by a                   independent lives.                                       Examinations of Aliens, directs
                                              U.S. citizen relative, the alien is not                      Conversely, one commenter agreed                      physicians to provide information about
                                              entitled to be admitted to the United                     that the proposed health factor approach                 Class B conditions, which, although do
                                              States or granted adjustment,574 and the                  is appropriate for public charge                         not ‘‘constitute a specific excludable
                                              U.S. citizen is not entitled to be                        purposes, so long as the inquiry is                      condition, represents a departure from
                                              reunified with the applicant.                             limited to whether aliens are likely to be               normal health or well-being that is
                                                                                                        able to pay for health-related expenses                  significant enough to possibly interfere
                                              J. Health                                                 for themselves and any household                         with the person’s ability to care for
                                              1. Standard                                               dependents without the use of public                     himself or herself, to attend school or
                                                                                                        resources.                                               work, or that may require extensive
                                                 Comment: Several commenters stated                        Response: DHS recognizes that an
                                              that the rule perpetuates the ‘‘false                                                                              medical treatment or institutionalization
                                                                                                        individual with medical conditions may                   in the future.’’ 580 Such an assessment
                                              assumption’’ that a medical diagnosis is                  provide significant contributions to
                                              solely determinative of an individual’s                                                                            would necessarily account for any
                                                                                                        society. As established by Congress, an                  recent advancements in treating the
                                              current abilities and future prospects,                   alien’s health is a factor that must be
                                              with some asserting that chronic illness                                                                           medical condition, and goes directly to
                                                                                                        considered when determining whether                      the prospect of the alien being able to
                                              is not an accurate indicator of future                    an alien is likely to become a public
                                              self-sufficiency and full-time                                                                                     care for himself or herself and being
                                                                                                        charge at any time in the future.575 As                  able to attend school or go to work. And,
                                              employment capabilities. One                              indicated in the NPRM, the mere
                                              commenter stated that this policy                                                                                  of course, the alien could provide
                                                                                                        presence of a medical condition would                    further information with the
                                              assumes that the presence of a physical                   not render an alien inadmissible.576
                                              or mental condition is a financial risk to                                                                         application.
                                                                                                        Instead, DHS would consider the                             Comment: One commenter stated that,
                                              the state and fails to recognize the                      existence of a medical condition in light                while health has always been a factor in
                                              significant contributions that people                     of the effect that such medical condition                the public charge test, the proposed rule
                                              with chronic health and other                             is likely to have on the alien’s ability to              codifies and unduly weighs the specific
                                              conditions can and do make as                             provide and care for himself or herself;                 standard for evaluating an individual’s
                                              professionals and community members.                      DHS will weigh such evidence in the                      health. Similarly, another commenter
                                              One commenter stated the that                             totality of the circumstances. DHS                       stated that the proposed rule essentially
                                              consideration of disability in the health                 officers will not be making medical                      counts the same health status as two
                                              factor was a per se rule that is                          determinations or determining the                        negative factors and also as a heavily
                                              inconsistent with the fact that ‘‘health                  effects of the conditions. Instead,                      weighted negative factor: Once as a
                                              status is far from necessarily predictive                 officers will review any required Form                   negative health factor; again as a
                                              of a person’s ability to engage                           I–693 or applicable DOS medical                          negative assets, resources and financial
                                              productively in work and other aspects                    examination form 577 submitted in                        status factor; and then again as a heavily
                                              of community life.’’ Another commenter                    support of the application for the                       weighted negative factor if the non-
                                              stated that DHS failed to consider that                   diagnosis of medical conditions                          citizen is uninsured. A different
                                              with access to health insurance (e.g.,                    according to the procedures established                  commenter said the combination of
                                              Medicaid), preventive medical                             by HHS; 578 or any other evidence of a                   penalizing someone’s medical condition
                                              treatment, and health care professionals,                 medical condition that is likely to
                                              individuals with chronic medical                          require extensive medical treatment or                     579 42 CFR 34.4(b)(2) (Class A); 42 CFR 34.4(c)(2)
                                              conditions can exhibit drastic                            institutionalization after arrival, or that              (Class B).
                                              improvements in their health and                          will interfere with the alien’s ability to                 580 See Ctrs. for Disease Control & Prevention,

                                              productivity. A different commenter                       care for himself or herself, to attend                   Required Evaluations—Other Physical or Mental
                                              stated that counting conditions that                      school, or to work. The HHS regulations                  Abnormality, Disease, or Disability, Technical
                                                                                                                                                                 Instructions For Medical Examination Of Aliens,
                                              require extensive medical treatment                       direct physicians conducting the                         available at https://www.cdc.gov/immigrant
                                              and/or hospitalization as negative                        immigration medical examinations for                     refugeehealth/exams/ti/panel/technical-
                                              factors ignores the reality that a Class A                either Class A or Class B conditions to                  instructions/panel-physicians/other-physical-
                                              or B medical condition, especially a                      explain on the medical report ‘‘the                      mental.html (last updated Nov. 23, 2016) (last
                                                                                                                                                                 visited July 26, 2019); Ctrs. for Disease Control &
                                              curable one, is not an accurate indicator                                                                          Prevention, Required Evaluation Components Other
                                                                                                          575 See  INA section 212(a)(4), 8 U.S.C. 1182(a)(4).   Physical or Mental Abnormality, Disease or
                                                574 See                                                   576 See  Inadmissibility on Public Charge Grounds,
                                                        Mudric v. Att’y Gen. of U.S., 469 F.3d 94,                                                               Disability, Technical Instructions for the Medical
                                              98 (3d Cir. 2006) (‘‘While an alien may be eligible       83 FR 51114, 51181–84 (proposed Oct. 10, 2018).          Examination of Aliens in the United States,
khammond on DSKBBV9HB2PROD with RULES2




                                              for a grant of . . . adjustment of status under the          577 This is currently the Immigrant or Refugee        available at https://www.cdc.gov/immigrant
                                              immigration laws, he is not entitled to such benefits     Application (Form DS–2054).                              refugeehealth/exams/ti/civil/technical-instructions/
                                              as a constitutional matter.’’); see also, Matter of Ho,      578 The medical examination documentation             civil-surgeons/required-evaluation-components/
                                              19 I&N Dec. 582, 589 (BIA 1988) (holding that             indicates whether the applicant has either a Class       other-disease-disability.html (last updated Aug. 3,
                                              ‘‘[a]pproval of a visa petition is but a preliminary      A or a Class B medical condition. In addition, the       2010) (last visited July 26, 2019). The HHS
                                              step in the visa or adjustment of status application      alien must provide a vaccination record as part of       regulations require physicians conducting medical
                                              process, and the beneficiary is not, by mere              the medical examination. Class A and Class B             examinations for an alien to comply with the CDC’s
                                              approval of the petition, entitled to an immigrant        medical conditions are defined in the HHS                Technical Instructions for Medical Examinations of
                                              visa or to adjustment of status.’’)                       regulations. See 42 CFR 34.2.                            Aliens. 42 CFR 34.3(i).



                                         VerDate Sep<11>2014    21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00115   Fmt 4701    Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                            Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.292 Page 116 of 218
                                              41406            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              and negatively weighting use of benefits                rule contained vague wording. One                     applicant has a ‘‘reasonable prospect of
                                              and services that help to treat that                    commenter stated that considering ‘‘any               future employment.’’ A different
                                              medical condition will create an                        physical or mental condition’’ as part of             commenter said the rule would
                                              insurmountable bar for many older                       the individual’s health is overly broad               authorize non-medically trained
                                              adults and people living with chronic                   and open to interpretation. Another                   personnel to overrule a medical
                                              illnesses or disabilities. Another                      commenter stated that the rule would                  professional’s determination about
                                              commenter said health and disability                    stretch the INA’s public charge language              whether a person’s health should be a
                                              are factors that are improperly                         beyond recognition by adding vague                    barrier to admission. Another
                                              considered twice under the rubric of the                references to ‘‘extensive medical                     commenter said immigration officials
                                              proposed rule.                                          treatment’’ and ‘‘interference’’ with an              lacking any specialized medical
                                                 Response: DHS disagrees that the                     individual’s ability to work, attend                  knowledge would rely on hastily
                                              review of the health factor in the public               school, or otherwise be self-sufficient.              composed medical reports (frequently
                                              charge inadmissibility determination is                 The commenter stated that the manner                  from medical providers who would
                                              an insurmountable bar for people with                   in which DHS proposed to consider the                 have no established medical
                                              chronic illness or disabilities. The mere               health of an immigrant in making a                    relationship with an individual) to
                                              presence of a medical condition would                   forward-looking public charge                         exclude a noncitizen from the
                                              not render an alien inadmissible.                       determination leaves so much room for                 immigration benefit solely because of
                                              Instead, DHS would consider the                         discretion that it renders the health                 the presence of a particular illness or
                                              existence of a medical condition in light               factor consideration meaningless. A                   disability that may appear ‘‘grave’’ or
                                              of the effect that such medical condition               different commenter objected to using                 ‘‘costly’’ based on preconceived and
                                              is likely to have on the alien’s ability to             the standard of whether a health                      often erroneous assumptions. Some
                                              attend school or work, and weigh such                   condition ‘‘interferes with work or                   commenters said the proposed rule
                                              evidence in the totality of the                         school’’ as too broad, vague, and biased              discounts future advancements in
                                              circumstances. As part of the assets,                   against people of color who will be                   medical science and social norms by
                                              resources and financial status factor,                  prejudiced by this generic standard. The              allowing DHS officials to make present-
                                              DHS would also consider whether the                     commenter stated that social                          day judgements about an individual’s
                                              alien has the resources to pay for                      determinants of health are one of the                 future capabilities. A couple of
                                              associated medical costs.                               main inequalities between whites and                  commenters stated that the rule does not
                                                 As stated in the NPRM, an alien is at                persons of color. A commenter said that               provide meaningful guidance on
                                              high risk of becoming a public charge if                the proposed rule’s consideration of                  permissible and impermissible
                                              he or she does not have the resources to                medical conditions ‘‘likely’’ to require              considerations when factoring in a
                                              pay for reasonably foreseeable medical                  extensive medical treatment in the                    person’s disability during a public
                                              costs, including costs related to a                     future was highly speculative, and that               charge inadmissibility finding, which
                                              medical condition that is likely to                     medical predictions about the future are              leaves immigration officials with
                                              require extensive medical treatment or                  notoriously inaccurate.                               seemingly open-ended interpretation.
                                              institutionalization or that will interfere                One commenter stated that, although                   Response: DHS disagrees that the
                                              with the alien’s ability to provide care                the rule claims to use a physician’s                  wording regarding the health factor is
                                              for himself or herself, to attend school,               medical examination/report with two                   vague and does not provide guidance on
                                              or to work.581                                          classes of medical conditions, it is                  the consideration of disability. DHS’s
                                                 The mere presence, however, of any                   vague, provides the physician with great              language mirrors the language as
                                              one enumerated circumstance, would                      latitude, and does not provide a clear                provided by HHS regulations and CDC
                                              not alone be determinative. A heavily                   definition of which medical conditions                guidance. In identifying a Class A
                                              weighted factor could be outweighed by                  would be considered as a negative                     medical condition, the HHS regulations
                                              countervailing evidence in the totality                 factor. This commenter stated that this               direct physicians conducting the
                                              of the circumstances. DHS also                          suggests that any pre-existing condition              immigration medical examinations to
                                              disagrees that it is impermissibly                      may be counted against a green card                   explain on the medical report ‘‘the
                                              counting factors twice. DHS                             applicant regardless of whether it will               nature and extent of the abnormality;
                                              acknowledges that multiple factors may                  seriously undermine an individual’s                   the degree to which the alien is
                                              coincide or relate to each other and                    self-sufficiency.                                     incapable of normal physical activity;
                                              emphasizes that the public charge                          Some commenters provided input on                  and the extent to which the condition is
                                              determination reviews all factors in the                the role of DHS adjudicators as it relates            remediable . . . [as well as] the
                                              totality of the circumstances. Therefore,               to the health factor. Several commenters              likelihood, that because of the
                                              the fact that a person has a medical                    questioned the ability of an adjudicator              condition, the applicant will require
                                              condition that prevents him or her from                 to determine if someone living with a                 extensive medical care or
                                              working or going to school and lacks                    chronic condition will be a public                    institutionalization.’’ 582
                                              private health insurance is considered                  charge in the future. One commenter                      A Class B medical condition is
                                              in the totality of the circumstances                    said authorizing DHS personnel to make                defined as a physical or mental
                                              without assigning a point system or                     projections about whether a person’s                  condition, disease, or disability serious
                                              value to various factors. Finally, as                   health condition could, in the future,                in degree or permanent in nature.583
                                              discussed in section III. R. of this                    affect their ability to work, study or care           Currently, the CDC Technical
                                              preamble, DHS has added a heavily                       for themselves or require expensive                   Instructions for Medical Examinations
khammond on DSKBBV9HB2PROD with RULES2




                                              weighted positive factor for private                    treatment invites unbridled speculation               of Aliens, which direct physicians to
                                              health insurance appropriate to                         and discrimination against persons with               provide information about Class B
                                              intended the duration of the alien’s stay.              disabilities or other observable physical             conditions, describe a Class B condition
                                                 Comment: Some commenters                             conditions. Another commenter stated                  as one that, although it does not
                                              expressed concern that this aspect of the               that USCIS lays out no standards for                  ‘‘constitute a specific excludable
                                                                                                      determining whether a disability or
                                                581 See Inadmissibility on Public Charge Grounds,     other serious health condition will lead                582 42   CFR 34.4(b)(2).
                                              83 FR 51114, 51182 (proposed Oct. 10, 2018).            the agency to decide whether an                         583 See   42 CFR 34.2(b)(2).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00116   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                             Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.293 Page 117 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                41407

                                              condition, represents a departure from                  opportunity for the alien to provide the              impermissible use of regulatory
                                              normal health or well-being that is                     full context surrounding his or her                   authority. As part of the public charge
                                              significant enough to possibly interfere                health.                                               determination, Congress directed
                                              with the person’s ability to care for                      Comment: Another commenter stated                  agencies to consider, among other
                                              himself or herself, to attend school or                 that the Form I–693 medical exam could                factors, the health of the alien.586 As
                                              work, or that may require extensive                     not be expected to detect ailments or                 explained in the NPRM,587 prior to
                                              medical treatment or institutionalization               conditions not indicated on Form I–693,               Congress establishing health as a factor
                                              in the future.’’ 584                                    and therefore, DHS may never be made                  for the public charge determination, the
                                                As discussed in the NPRM,585 as part                  aware of many health conditions among                 courts, the BIA and INS had also held
                                              of the immigration medical                              future applicants and petitioners. The                that a person’s physical and mental
                                              examination, when identifying a Class B                 commenter further indicated that an                   condition was of major significance to
                                              medical condition, civil surgeons and                   individual could delay seeking                        the public charge determination,
                                              panel physicians are required to report                 treatment for a condition, and could                  generally in relation to the ability to
                                              on certain disabilities, including the                  delay application for Medicaid or                     earn a living.588 Accordingly, DHS
                                              nature and severity of the disability, its              Medicare until after naturalizing.                    proposed that when considering an
                                              impact on the alien’s ability to work,                  Another commenter expressed concern                   alien’s health, DHS will consider
                                              attend school, or otherwise support                     that the list of medical conditions                   whether the alien has any physical or
                                              himself or herself, and whether the                     included in the Form I–693 medical                    mental condition that, although not
                                              disability will require hospitalization or              exam may be subject to additions after                considered a condition or disorder that
                                              institutionalization. DHS would only                    finalization of the proposed rule                     would render the alien inadmissible
                                              consider disability as part of the health               threatening the hard-won progress                     under the health-related ground of
                                              factor to the extent that such disability,              towards ending many epidemics in the                  inadmissibility,589 is significant enough
                                              in the context of the alien’s individual                United States.                                        to interfere with the person’s ability to
                                              circumstances, impacts the likelihood of                   Response: DHS’s general reference for              care for himself or herself or to attend
                                              the alien becoming a public charge; i.e.,               review of the health factor is the Form               school or work, or that is likely to
                                              the rule calls for a consideration of the               I–693. Civil surgeons test for Class A                require extensive medical treatment or
                                              potential effects on the alien’s ability to             and Class B conditions and report the                 institutionalization in the future.
                                              work, attend school or otherwise                        findings on the Form I–693, as directed               USCIS-designated civil surgeons and
                                              support himself or herself. Further, if an              by the CDC Technical Instructions; an                 DOS-designated panel physicians
                                              immigration medical examination by a                    officer would review the civil surgeon’s              examine whether an alien has a
                                              civil surgeon or panel physician is                     findings in the totality of the                       condition that renders the alien
                                              required, officers will generally defer to              circumstances. However, DHS would
                                                                                                                                                            inadmissible on medical grounds (a
                                              the report when assessing whether an                    also take into consideration any
                                                                                                                                                            Class A medical condition according
                                              individual’s medical condition will                     additional medical records or related
                                                                                                                                                            HHS regulation) 590 or whether the alien
                                              affect a person’s ability to care for                   information provided by the alien to
                                                                                                                                                            has a medical condition that is
                                              himself or herself, work, or go to school.              clarify any medical condition included
                                                                                                                                                            significant enough to interfere with the
                                              DHS would generally defer to such                       on the medical form or other
                                                                                                                                                            person’s ability to take care of himself
                                              report, unless there is evidence that the               information that may outweigh any
                                                                                                                                                            or herself, to attend school or to work
                                              report is incomplete. DHS has amended                   negative factors. Such documentation
                                                                                                                                                            and would likely receive extensive
                                              the regulatory text consistent with this                may include, for instance, a licensed
                                                                                                                                                            medical treatment (a Class B
                                              approach. Consistent with the NPRM,                     doctor’s attestation of prognosis and
                                                                                                      treatment of a medical condition. DHS                 condition).591 If the alien is required to
                                              however, DHS will also permit the alien
                                              to submit other documentation                           would consider the evidence in the                      586 See INA section 212(a)(4), 8 U.S.C. 1182.
                                              regarding the alien’s medical conditions                totality of the circumstances. DHS                      587 See Inadmissibility on Public Charge Grounds,
                                              to assess whether the alien’s health                    acknowledges that this approach is                    83 FR 51114, 51181–84 (proposed Oct. 10, 2018).
                                              makes the alien more likely than not to                 imperfect, but believes that it                         588 See, e.g., Matter of Martinez-Lopez, 10 I&N


                                              become a public charge at any time in                   appropriately implements the statute in               Dec. 409, 421–23 (Att’y Gen. 1964); see also Matter
                                                                                                      the context of adjudicators’ limited                  of A-, 19 I&N Dec. 867, 869 (Comm’r 1988) (citing
                                              the future. This should provide ample                                                                         Matter of Harutunian, 14 I&N Dec. 583 (Reg’l
                                                                                                      expertise.                                            Comm’r 1974); Matter of Vindman, 16 I&N Dec. 131
                                                584 See Ctrs. for Disease Control & Prevention,          Comment: A commenter said the                      (Reg’l Comm’r 1977)).
                                              Required Evaluations—Other Physical or Mental           rule’s inclusion of Class B medical                     589 See INA section 212(a)(1), 8 U.S.C. 1182(a)(1).

                                              Abnormality, Disease, or Disability, Technical          conditions as impacting admissibility is                590 See INA section 212(a)(1), 8 U.S.C. 1182(a)(1).

                                              Instructions For Medical Examination Of Aliens,         an impermissible use of regulatory                      591 A Class B condition is defined as a physical
                                              available at https://www.cdc.gov/immigrant                                                                    or mental condition disease or disability serious in
                                              refugeehealth/exams/ti/panel/technical-
                                                                                                      power. Specifically, the commenter said
                                                                                                                                                            degree or permanent in nature. See 42 CFR
                                              instructions/panel-physicians/other-physical-           the proposed rule seeks to create a new               34.2(b)(2). The Technical Instructions for the
                                              mental.html (last updated Nov. 23, 2016) (last          ground of inadmissibility by finding                  Medical Examination of Aliens directs physicians
                                              visited July 26, 2019); Ctrs. for Disease Control &     those who are not inadmissible under                  to provide information about Class B conditions in
                                              Prevention, Required Evaluation Components Other                                                              the medical forms submitted as part of the
                                              Physical or Mental Abnormality, Disease or
                                                                                                      section 212(a)(1) of the Act,
                                                                                                                                                            immigration benefits application. See Ctrs. for
                                              Disability, Technical Instructions for the Medical      inadmissible under section 212(a)(4) of               Disease Control & Prevention, Required
                                              Examination of Aliens in the United States,             the Act and is attempting to substitute               Evaluations—Other Physical or Mental
                                              available at https://www.cdc.gov/immigrant              medical determinations by                             Abnormality, Disease, or Disability, Technical
                                              refugeehealth/exams/ti/civil/technical-instructions/                                                          Instructions For Medical Examination Of Aliens,
khammond on DSKBBV9HB2PROD with RULES2




                                              civil-surgeons/required-evaluation-components/
                                                                                                      congressionally enabled civil surgeons
                                                                                                                                                            available at https://www.cdc.gov/immigrant
                                              other-disease-disability.html (last updated Aug. 3,     and panel physicians with its own                     refugeehealth/exams/ti/panel/technical-
                                              2010) (last visited July 26, 2019). The HHS             determination about medical                           instructions/panel-physicians/other-physical-
                                              regulations require physicians conducting medical       inadmissibility.                                      mental.html (last updated Nov. 23, 2016) (last
                                              examinations for an alien to comply with the CDC’s         Response: DHS disagrees with the                   visited July 26, 2019); Ctrs. for Disease Control &
                                              Technical Instructions for Medical Examinations of                                                            Prevention, Required Evaluation Components Other
                                              Aliens. See 42 CFR 34.3(i).                             commenter that considering Class B                    Physical or Mental Abnormality, Disease or
                                                585 See Inadmissibility on Public Charge Grounds,     medical conditions as part of the public              Disability, Technical Instructions for the Medical
                                              83 FR 51114, 51181–84 (proposed Oct. 10, 2018).         charge determination is an                                                                        Continued




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00117   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.294 Page 118 of 218
                                              41408            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              undergo an immigration medical                          resources available to the State and the                this rule would discriminate against
                                              examination, USCIS will generally defer                 needs of others with mental                             individuals with chronic health
                                              to the findings from the civil surgeon or               disabilities.593 At issue was whether the               conditions such as heart disease, which
                                              panel physician made in the                             state interpreted the reasonable                        tend to disproportionally impact
                                              immigration medical examination report                  accommodation provision properly or                     communities of color. One commenter
                                              (unless the report appears incomplete)                  incorrectly continued to institutionalize               noted that the very definition of
                                              in regard to the determination of the                   the plaintiff because community                         disability, a condition that ‘‘ ‘interferes’
                                              medical condition and its impact on the                 placement would have been costly.594                    with a person’s ability to do such things
                                              person’s ability to take care of himself                   Title II of the ADA does not govern                  as go to school or work,’’ means that
                                              or herself, to attend school or to work,                DHS’s actions in this context. In                       ‘‘virtually every person with a health
                                              or whether the condition requires                       addition, unlike in the ADA provision                   condition affecting her or his life could
                                              medical treatment. USCIS may also use                   and the regulatory provision discussed                  be deemed a public charge, no matter
                                              other evidence of medical conditions in                 in Olmstead, Congress did not single out                how well the person has coped with the
                                              the alien’s file.592                                    disability in section 212(a)(4) of the Act.             condition.’’ A couple of commenters
                                                                                                      As explained in the NPRM,595 DHS has                    warned that the discrimination against
                                              2. Health and Disability Discrimination                 carefully considered the interaction                    individuals with disabilities would have
                                                 Comment: A commenter said the                        between various federal laws and                        the unintended consequence of splitting
                                              inclusion of ‘‘interfere[nce] with the                  regulations with respect to                             up families, even in an asylum seeking
                                              alien’s ability to provide and care for                 discrimination and determined that                      application, or penalizing family
                                              him- or herself’’ at 8 CFR 212.22(b)(2)(i)              considering, as part of the health factor,              members providing support for
                                              in the NPRM also raises concerns under                  an applicant’s disability diagnosis, in                 individuals with disabilities.
                                              Olmstead v. L.C., 527 U.S. 581 (1999),                  the context of the alien’s individual                      Several commenters stated that the
                                              which recognized that the Americans                     circumstances and how it affects his or                 rule penalizes and discriminates against
                                              with Disabilities Act (ADA) mandate                     her ability to work, attend school, or                  individuals with serious medical
                                              provides people with disabilities a life                otherwise care for himself or herself, is               conditions, such as cancer, cystic
                                              in the most integrated setting                          not inconsistent with these laws. The                   fibrosis, multiple sclerosis, heart, lung
                                              appropriate to their needs. Relatedly, a                alien’s disability is treated just like any             disease. Commenters also stated that,
                                              commenter stated that the proposed rule                 other medical condition that affects an                 under this proposed policy, an
                                              codifies discriminatory standards for                   alien’s likelihood, in the totality of the              individual cancer survivor would be
                                              evaluating a noncitizen’s health and                    circumstances, of becoming a public                     penalized, regardless of the individual’s
                                              may be in violation of the ADA. The                     charge—it is neither singled out nor                    type of cancer, period of survivorship,
                                              commenter also indicated that                           treated differently and, within the                     or long-term health outcome, which is
                                              individuals with disabilities who would                 totality of the circumstances, is also not              discriminatory. An individual
                                              have been institutionalized before                      the sole basis for an inadmissibility                   commenter said the classification of
                                              Olmstead live at home with their                        finding.596 Similarly, DHS does not                     arthritis and heart disease as serious
                                              families, go to school, and hold jobs                   single out or treat differently any one                 health conditions seems overly
                                              even though they cannot solely care for                 health-related or medical condition over                exaggerated and extreme, since almost
                                              themselves. Therefore, the commenter                    another but has continuously                            50 percent of individuals over 65 have
                                              indicated that the ‘‘ability to care for                emphasized that all factors will have to                doctor reported arthritis and healthy
                                              oneself’’ factor excludes many people                   be considered in the totality of the                    lifestyle can help reduce the negative
                                              who are not public charges and is likely                alien’s circumstances and that no one                   consequences of heart disease.
                                              to generate the kind of discrimination                  factor is determinative.                                   Multiple commenters said the
                                              that Olmstead seeks to prevent.                            Comment: Several commenters                          proposal would equate any person with
                                                 Response: DHS disagrees with the                     expressed concern that the proposed                     a serious health condition as effectively
                                              commenter’s assertion that the rule, as                 changes would be discriminatory                         having a ‘‘pre-existing condition’’ that
                                              proposed, would generate the kind of                    against or penalize immigrants based on                 disqualifies them for immigration,
                                              discrimination that Olmstead sought to                  their health status, particularly those                 asserting that this would have a
                                              prevent. In Olmstead, the Court held                    with chronic health conditions and                      profound impact on racial and ethnic
                                              that, in accordance with Title II of the                disabilities and the elderly. One                       minorities who, because of many social
                                              ADA, and under the implementing                         commenter noted that ‘‘[w]hile it is                    determinants of health,
                                              regulations, states are required to                     illegal to discriminate against someone                 disproportionately experience a number
                                              provide community-based treatment for                   on the basis of disability, the proposed                of chronic conditions (with many citing
                                              persons with mental disabilities when                   rule encourages this form of                            studies as support). One commenter
                                              the State’s treatment professionals                     discrimination, and furthers the idea                   pointed to studies indicating that social
                                              determine that such placement is                        that some people are more worthy than                   determinants of health are one of the
                                              appropriate, the affected persons do not                others.’’ A commenter expressed that                    main inequalities between whites and
                                              oppose such treatment, and the                          individuals with the misfortune of                      persons of color.
                                              placement can be reasonably                             suffering serious health issues or living                  Numerous commenters expressed
                                              accommodated, taking into account the                   with a disability will be at risk of a high             general concern about the rule’s
                                                                                                      rate of application denials under this                  negative effects on aliens with
                                              Examination of Aliens in the United States,             proposed rule. One commenter stated                     disabilities and their families. Many
                                              available at https://www.cdc.gov/immigrant                                                                      commenters also expressed concern
khammond on DSKBBV9HB2PROD with RULES2




                                              refugeehealth/exams/ti/civil/technical-instructions/
                                              civil-surgeons/required-evaluation-components/
                                                                                                        593 Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581,   over the negative assessments that
                                              other-disease-disability.html (last updated Aug. 3,     607 (1999).                                             individuals with intellectual and
                                                                                                        594 See Olmstead v. L.C. ex rel. Zimring, 527 U.S.
                                              2010) (last visited July 26, 2019). The HHS                                                                     developmental disabilities, psychiatric
                                              regulations require physicians conducting medical       581, 598 (1999).
                                                                                                        595 See Inadmissibility on Public Charge Grounds,
                                                                                                                                                              disabilities, or physical disabilities
                                              examinations for an alien to comply with the CDC’s
                                              Technical Instructions for Medical Examinations of      83 FR 51114, 51184 (proposed Oct. 10, 2018).            would receive under the ‘‘health’’ factor
                                              Aliens. 42 CFR 34.3(i).                                   596 See Inadmissibility on Public Charge Grounds,     in public charge determination. The
                                                592 See 8 CFR 212.22(b)(2)(ii).                       83 FR 51114, 51184 (proposed Oct. 10, 2018).            commenters indicated that the rule


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00118   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                     Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.295 Page 119 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                               41409

                                              discriminates against immigrants with                   without working, then the alien may not               the proposed rule ‘‘reflects the types of
                                              disabilities because a range of medical                 be likely to become a public charge.                  bias and ‘‘archaic attitudes’’ about
                                              conditions that constitute disabilities, as                Comment: A commenter stated the                    disabilities that the Rehab Act was
                                              well as the existence of a disability,                  rule should require immigration                       meant to overcome.’’ Other commenters
                                              would be unduly weighted in the                         officials to take the letter and spirit of            stated that the proposed rule
                                              determination of whether an immigrant                   federal anti-discrimination laws into                 discriminates against individuals with
                                              is likely to become a public charge.                    account when determining public                       disabilities. An individual commenter
                                              Multiple commenters remarked that                       charge. Multiple commenters stated that               stated that, while DHS states that the
                                              individuals with disabilities often lack                the rule ‘‘disfavor[s] people with                    impact of using health as a factor in
                                              private health insurance and are                        disabilities in the public charge                     determining if they will become a
                                              currently using or recently used                        analysis,’’ and will deem,                            public charge would not violate IDEA or
                                              Medicaid, which are two heavily                         inappropriately, people with                          the ADA, it is hard to see how DHS
                                              weighted negative factors. Other                        disabilities, who contribute to the                   actually thinks that will happen given
                                                                                                      economy, public charges.                              that a disability is concretely being
                                              commenters expressed concern that the                      Several commenters stated that the
                                              rule’s health standard is overbroad,                                                                          deemed a negative factor which needs to
                                                                                                      rule is contrary to decades of bipartisan             be ‘‘rectified’’ by ability to work. This
                                              specifically in its inclusion of                        congressional lawmaking regarding                     and other commenters said DHS’s
                                              individuals with chronic health                         disability inclusion, including the ADA,              interpretation seems to violate 6 CFR
                                              conditions, like heart disease, cancer,                 Section 1551 of the ACA, Fair Housing                 15.30(b)(1)(i) by denying a benefit on
                                              trauma, mental disorders, and                           Act, and the Rehabilitation Act of 1973               the basis of disability.
                                              pulmonary conditions, and potentially                   (Rehab Act). A few commenters, in                       Response: DHS disagrees with the
                                              individuals who may need                                particular, warned that the rule would                comments stating that the rule
                                              Individualized Education Plans to study                 echo the types of bias and archaic                    discriminates against individuals with
                                              or reasonable accommodations to work.                   attitudes about disability that the Rehab             disabilities or those with specific
                                              Some commenters stated that the rule                    Act was meant to overcome. One                        medical conditions. As noted in the
                                              would perpetuate the false notion that a                commenter stated that, while the                      NPRM, in enacting section 212(a)(4) of
                                              medical diagnosis is solely                             proposed changes to the totality of                   the Act, 8 U.S.C. 1182(a)(4), Congress
                                              determinative of an individual’s current                circumstances would especially affect                 required DHS to consider, as part of the
                                              abilities and future capabilities.                      people with disabilities, excluding them              public charge inadmissibility
                                                 Response: DHS neither proposed to                    from the United States by claiming they               determination, an alien’s health.
                                              exclude from the United States                          are more likely to need government                    Although Congress has, over time,
                                              individuals who have specific health                    assistance, the Rehab Act makes it                    significantly reduced the prohibitions
                                              conditions, nor sought to                               unlawful to discriminate against anyone               on immigration for persons with mental
                                              disproportionally impact communities                    on the basis of disability, whether or not            and physical disabilities and also
                                              of color or people with disabilities. DHS               they are a citizen. Some commenters                   amended PRWORA to restore the ability
                                              is required by statute to consider in the               stated that the proposed rule’s broad                 of certain aliens with disabilities to
                                              totality of the circumstances whether                   reading of the statutory health and                   receive certain public assistance, such
                                              any health condition an alien may have                  resources factors for public charge                   as SSI,597 Congress has never
                                              would make the alien likely to become                   determinations are inconsistent with                  correspondingly prohibited the
                                                                                                      Section 504’s prohibition on disability-              application of the public charge
                                              a public charge. This determination
                                                                                                      based discrimination.                                 inadmissibility ground to aliens with
                                              takes into account any health condition                    One commenter stated that the rule is
                                              in the context of the alien’s ability to                                                                      disabilities who receive, or are likely to
                                                                                                      inconsistent with the intent of the 1990              receive, disability benefits for which
                                              support himself or herself and like all of              amendments to the INA, which ensured
                                              the mandatory factors, is highly fact-                                                                        they are eligible.598
                                                                                                      that individuals were not deemed                        As noted in the NPRM, this rule is not
                                              specific; i.e., dependent on the alien’s                inadmissible based on their disability
                                              precise circumstances. For example, an                                                                        inconsistent with federal statutes and
                                                                                                      status by deleting the prior grounds of               regulations with respect to
                                              alien may have a health condition that                  exclusion for, among others, paupers
                                              does not impact the alien’s ability to                                                                        discrimination against aliens with
                                                                                                      and those with a physical disability.                 disabilities, as an alien’s disability is
                                              work or secure employment or                            The same commenter stated that the
                                              constitute a drain on the alien’s                       rule is also contradictory to Section                    597 See generally Mark C. Weber, Opening the
                                              financial resources, and therefore such                 504’s bar on disability-based                         Golden Door: Disability and the Law of
                                              health condition would not make the                     discrimination in DHS’s programs and                  Immigration, by 8 Journal of Gender, Race, and
                                              alien likely to become a public charge.                 activities.                                           Justice at pp. 4–5, 8 (Spring 2004) (discussing
                                                                                                                                                            historical changes in 1986 and 1990 immigration
                                              Similarly, an alien may have a health                      A couple of commenters stated that                 laws that removed various prohibitions on aliens
                                              condition that if unmanaged would                       the rule would violate the                            with mental and physical disabilities, unless they
                                              affect the alien’s ability to work but if               Developmental Disabilities Assistance                 represented a threat to themselves or others;
                                              successfully managed would not impact                   and Bill of Rights Act. One commenter                 describing restoration of SSI disability benefits to
                                                                                                                                                            aliens who had been receiving them before Aug. 22,
                                              the alien’s ability to work or find                     noted that ‘‘that further clarification is            1996). See also John F. Stanton, The Immigration
                                              employment or constitute a drain on the                 needed explaining precisely how DHS                   Laws from a Disability Perspective: Where We Were,
                                              alien’s financial resources. In those                   will consider certain factors like a                  Where We Are, Where We Should Be, 10 Geo.
                                              cases, USCIS would look at whether the                  disability ‘‘to the extent that such                  Immigr. L. J. 441 (Spring, 1996) (pre-PRWORA
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                            analysis).
                                              alien has or is likely to obtain private                disability . . . would entail                            598 Congress did permit a waiver of INA section
                                              health insurance or any other means to                  consideration of the potential effects on             212(a)(4), 8 U.S.C. 1182(a)(4), for aliens seeking
                                              pay for medical treatment. Finally, even                the alien’s ability to work, attend school            lawful permanent resident status under the
                                              if an alien has a health condition that                 or otherwise support himself or                       legalization provision of the Immigration Reform
                                                                                                                                                            and Control Act of 1986 (IRCA) if they met the age,
                                              precludes employment, if the alien has                  herself.’’ Other commenters stated that               blindness, or disability standards for SSI. See INA
                                              the financial means to pay for medical                  the rule needs to make accommodations                 section 245A(d)(2)(B)(ii)(IV), 8 U.S.C.
                                              treatment and is able to be self-sufficient             for individuals with disabilities and that            1255a(d)(2)(B)(ii)(IV).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00119   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                        Case 4:19-cv-05210-RMP                       ECF No. 1-1              filed 08/14/19            PageID.296 Page 120 of 218
                                              41410            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              treated just as any other medical                       grounds of exclusion with the grounds                 minority backgrounds are fully included
                                              condition that affects an alien’s                       of inadmissibility. The rule is not                   in all activities provided under this
                                              likelihood, in the totality of the                      recreating the prior grounds of                       title.’’
                                              circumstances, of becoming a public                     excludability that, prior to 1990,                       Based on the language in the DD Act,
                                              charge. A diagnosis of a disability is                  included persons certified to have a                  DHS believes that services under the DD
                                              related to an alien’s health, and                       ‘‘physical defect, disease, or disability’’           Act are not public benefits as defined in
                                              therefore is properly considered as part                who is required to work.602 Rather, the               the rule, because all individuals with
                                              of the public charge analysis.                          rule is providing guidance to the public              developmental disabilities, without
                                                 An alien’s health is not outcome                     charge inadmissibility ground as it has               regard to income, are eligible for
                                              determinative—that is, an alien’s health                existed since the 1990 amendments to                  services that the DD Act allows.
                                              cannot be the sole basis for a finding                  the INA.603                                              DHS further does not believe that the
                                              that an alien is inadmissible as likely to                 As to the comment that the public                  rule violates the DD Act. While the
                                              become a public charge. As such, a                      charge inadmissibility rule violates the              policy of the DD Act is to offer
                                              diagnosis that an alien has a disability,               Developmental Disabilities Assistance                 protections and advocacy to individuals
                                              alone, will never result in a public                    and Bill of Rights Act of 2000 (DD Act)               with developmental disabilities, and
                                              charge inadmissibility finding. As with                 (42 U.S.C. 15001 et seq.),604 the statute             while the services provided pursuant to
                                              any other medical condition identified                  was enacted to ensure that individuals                the DD Act would not make an
                                              in the alien’s application and                          with developmental disabilities and                   individual a public charge, DHS does
                                              supporting documentation, the alien’s                   their families ‘‘participate in the design            not believe the DD Act would govern
                                              disability will be considered in the                    of and have access to needed                          DHS’s public charge determination
                                              totality of the circumstances framework.                community services, individualized                    regarding other benefits. The DD Act is
                                              An alien with a disability will neither                 supports, and other forms of assistance               silent regarding the issue of whether an
                                              be treated differently nor singled out,                 that promote self-determination,                      individual can be considered a public
                                              and the disability itself would not be the              independence, productivity, and                       charge based upon receipt of services
                                              sole basis for an inadmissibility finding.              integration and inclusion in all facets of            that do not fall under the DD Act. Other
                                              In other words, as with any other                       community life, through culturally                    HHS disability and aging statutes and
                                              mandated factor and consideration in                    competent programs. . . ’’ 605 The                    programs such as the Traumatic Brain
                                              the public charge inadmissibility                       programs within the DD Act are funded                 Injury Act, Limb Loss Act, Older
                                              determination, DHS would look at each                   through congressional appropriations                  Americans Act, and the Christopher and
                                              of the mandatory factors, and the                       for the Administration for Community                  Dana Reeves Paralysis Act do not
                                              affidavit of support, if required, as well              Living, which are not related to                      receive Medicaid or Medicare funds and
                                              as all other relevant factors in the                    Medicaid or TANF appropriations or                    do not have restrictions on immigration
                                              totality of the circumstances. Therefore,               other federal benefit programs covered                or citizenship status.
                                              consideration of a disability in the                    by the proposed public charge rule. The                  Comment: Some commenters
                                              context of the totality of circumstances                State Councils on Developmental                       suggested that the USCIS should
                                              does not violate the Rehabilitation Act’s               Disabilities, Protection and Advocacy                 estimate the extent to which any
                                              prohibition on denying a benefit ‘‘solely               Systems, University Centers of                        regulatory changes will impact the
                                              by reason of [an applicant’s]                           Excellence in Developmental                           number of otherwise eligible applicants
                                              disability.’’ 599                                       Disabilities, and Projects of National                with disabilities when compared to the
                                                 Likewise, DHS does not believe the                   Significance participate in capacity                  current and historical baselines, and
                                              rule is in violation of or inconsistent                 building, systems change, advocacy,                   then reconsider other less harmful
                                              with the other cited authorities. For                   protect legal and human rights of people              alternatives.
                                                                                                      with developmental disabilities,                         Response: As indicated in the NPRM,
                                              example, the rule is not inconsistent
                                                                                                      conduct research, provide inter-                      DHS would only consider disability as
                                              with the regulation that prohibits DHS
                                                                                                      disciplinary training for students and                part of the health factor to the extent
                                              from denying benefits to a ‘‘qualified
                                                                                                      fellows, leadership training, direct                  that such disability, in the context of the
                                              individual with a disability . . . by
                                                                                                      support services training, community                  alien’s individual circumstances,
                                              reason of his or her disability.’’ 600
                                                                                                      based training, and clinical or other                 impacts the likelihood of the alien
                                              Public charge determinations will be
                                                                                                      training to strengthen the workforce that             becoming a public charge.607 Although
                                              made based on the totality of
                                              circumstances and not on the basis of a                 serves individuals with developmental                 a study of the correlations between
                                              disability, and the regulatory definition               disabilities.                                         different disabilities and the array of
                                                                                                         The DD Act is intended for all                     positive and negative factors were not
                                              of a ‘‘qualified individual with a
                                                                                                      individuals with developmental                        included in the text of the rule, DHS
                                              disability’’ requires a person to ‘‘meet
                                                                                                      disabilities and their families regardless            understands that those correlations may
                                              the essential eligibility
                                                                                                      of immigration status.606 The DD Act                  exist and may also be affected by the
                                              requirements.’’ 601 The essential
                                                                                                      states that: ‘‘there is a need to ensure              type and severity of the disability.
                                              requirements in the context of
                                                                                                      that services, supports, and other                    However, DHS would not distinguish
                                              admission and adjustment of status
                                                                                                      assistance are provided in a culturally               between Medicaid recipients who are
                                              require that an applicant not be likely at
                                                                                                      competent manner that ensures that                    disabled from those who are not
                                              any time in the future to become a
                                                                                                      individuals from racial and ethnic                    disabled. Instead, DHS would look to
                                              public charge.
                                                 DHS does not believe the rule is                                                                           the information provided in the medical
khammond on DSKBBV9HB2PROD with RULES2




                                              inconsistent with the 1990 amendments
                                                                                                        602 See section 212(a)(7) of the Act, 8 U.S.C.
                                                                                                                                                            certification as to whether it would
                                                                                                      1182(a)(7) (1988).                                    affect the person’s ability to work or
                                              to the INA and its revision of the prior                  603 See Immigration Act of 1990, Public Law 101–

                                                                                                      649, section 601, 110 Stat. 4978, 5072 (Nov. 29,
                                                                                                                                                            attend school. DHS provided estimates
                                                599 29 U.S.C. 794(a).                                 1990).                                                of benefit use by an array of
                                                600 6 CFR 15.30(a). See also 6 CFR 15.30(b)(1)(i)       604 Public Law 106–402, 114 Stat. 1677 (Oct. 30,    characteristics in the NPRM, and does
                                              (prohibiting denying a benefit ‘‘on the basis of a      2000).
                                              disability’’).                                            605 Id.                                               607 See Inadmissibility on Public Charge Grounds,
                                                601 6 CFR 15.3(e)(2).                                   606 See INA section 101(b) and 101(c).              83 FR 51114, 51183 (proposed Oct. 10, 2018).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00120   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.297 Page 121 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                               41411

                                              not believe additional tables for                          As discussed in the NPRM,609 DHS                   will potentially forego subsidized
                                              disability are needed in the justification              has determined that considering, as part              healthcare treatment due to this rule,
                                              for the rule.                                           of the health factor, an applicant’s                  resulting in substantial negative health
                                                 Comment: Numerous commenters                         disability diagnosis that, in the context             outcomes, not only to affected
                                              cited to the impact on individuals with                 of the alien’s individual circumstances,              individuals but also the community at
                                              disabilities and children with                          affects his or her ability to work, attend            large. Multiple commenters stated that
                                              disabilities. Many commenters cited the                 school, or otherwise care for himself or              reports are already emerging of
                                              statistic that roughly 2.6 million                      herself, is not inconsistent with federal             individuals who are considering waiting
                                              children in immigrant families have a                   statutes and regulations with respect to              to begin life-saving treatment in the
                                              disability or special healthcare need.                  discrimination, as the alien’s disability             belief that this will ensure their
                                              Numerous commenters asserted that                       is treated just as any other medical                  eligibility.
                                              children with special health and                        condition that affects an alien’s                        Several commenters stated that the
                                              developmental needs require medical,                    likelihood, in the totality of the                    rule sends the signal that individuals
                                              behavioral, and educational services                    circumstances, of becoming a public                   with HIV/AIDS and other chronic health
                                              above and beyond typical children,                      charge. Under the totality of the                     conditions are ‘‘undesirable.’’ A couple
                                              which makes immigrant families                          circumstances framework, an alien with                of commenters said the proposal will
                                              vulnerable to economic hardship. Many                   a disability is not being treated                     create a ‘‘backdoor means’’ of excluding
                                              commenters cited the fact that children                 differently, or singled out, and the                  those with HIV from the United States
                                              with disabilities are more likely to live               disability itself would not be the sole               by classifying HIV/AIDS as a Class B
                                              in low-income households experiencing                   basis for an inadmissibility finding.                 medical condition that can be used as a
                                              food insecurity and housing instability.                DHS would look at each of the                         negative factor in determining public
                                              Multiple commenters concluded that                      mandatory factors, and the affidavit of               charge. Some commenters said the
                                              access to Medicaid is uniquely critical,                support, if required, as well as all other            inclusion of HIV as a negatively
                                              as children with disabilities rely on the               factors in the totality of the                        weighted factor undoes congressional
                                              public health coverage for occupational,                circumstances.                                        intent in removing HIV as a ground of
                                                                                                         Therefore, an applicant’s disability               inadmissibility and draws disturbing
                                              physical, or speech therapies and
                                                                                                      could not be the sole basis for a public              parallels to the 1987 HIV travel and
                                              prescription drugs. One commenter
                                                                                                      charge inadmissibility finding. In                    immigration ban overturned in 2010.610
                                              stated that, although there is a Medicaid
                                                                                                      addition, DHS recognizes that the ADA,                A commenter said the rule could
                                              exception for foreign-born children
                                                                                                      the Rehabilitation Act, IDEA, and other               operate as a de facto ban on admission
                                              adopted by U.S. citizens, there is not
                                                                                                      laws provide important protections for                of HIV positive immigrants because it
                                              one for special needs children that are
                                                                                                      individuals with disabilities, including              would be difficult for an HIV positive
                                              foreign-born with immigrant parents.
                                                                                                      with respect to employment                            noncitizen to withstand the revised
                                              One commenter stated that individuals
                                                                                                      opportunities. Furthermore, as it relates             public charge analysis. This commenter
                                              with disabilities will be uniquely                      to a determination of inadmissibility
                                              affected by the rule because of the                                                                           also said the de facto ban on HIV
                                                                                                      under section 212(a)(4) of the Act, 8                 positive noncitizens runs against the
                                              inclusion of Medicaid-funded services,                  U.S.C. 1182(a)(4), when the alien is
                                              including services in the home and in                                                                         stated goal of the Trump Administration
                                                                                                      applying for the immigration benefit,                 to lead a global effort against HIV/AIDS
                                              communities, and will be                                DHS does not stand in the position of
                                              disproportionately impacted by the                                                                            and undermines U.S. leadership in this
                                                                                                      an employer or school where additional                area.
                                              inclusion of housing and food assistance                provisions of the ADA and Rehab Act or
                                              programs.                                                                                                        Many commenters said the rule
                                                                                                      IDEA would apply.                                     ignores the reality that suffering from a
                                                 Response: DHS appreciates the                           Comment: Numerous commenters                       chronic illness such as HIV/AIDS is not
                                              numerous programs that provide                          expressed concern about the impact this               an accurate indicator of future self-
                                              services to individuals with disabilities.              rule would have on individuals living                 sufficiency and full-time employment
                                              As discussed in the NPRM,608 as part of                 with HIV/AIDS. A commenter said most                  capabilities. One commenter stated that
                                              the immigration medical examination,                    applicants with HIV will automatically                a large portion of people living with
                                              when identifying a Class B medical                      have two heavily weighted negative                    HIV/AIDS have incomes below the
                                              condition, civil surgeons and panel                     factors: Having a health condition                    poverty line, which is not due to their
                                              physicians are required to report on                    without private insurance to cover the                inability to work due to health
                                              certain disabilities, including the nature              cost of treatment and receiving a public              conditions, but rather due to the
                                              and severity of the disability, its impact              benefit in the form of Medicaid. Some                 continued stigma of HIV/AIDS on
                                              on the alien’s ability to work, attend                  commenters expressed concern that,                    people’s ability to get work.
                                              school, or otherwise support himself or                 because treatment is prohibitively                       Another commenter stated that the
                                              herself, and whether the disability will                expensive unless subsidized by                        disproportionate negative impact on
                                              require hospitalization or                              government programs, these individuals                people living with HIV/AIDS will also
                                              institutionalization. DHS would only                    would be subjected to additional                      cause a disproportionate negative
                                              consider disability as part of the health               constraints regarding the enrollment of               impact on LGBT immigrants who apply
                                              factor to the extent that such disability,              health insurance (i.e., they would be                 for admission to the United States
                                              in the context of the alien’s individual                forced into buying non-subsidized                     because they account for a large portion
                                              circumstances, impacts the likelihood of                medical coverage, which does not                      of the HIV diagnoses.
khammond on DSKBBV9HB2PROD with RULES2




                                              the alien becoming a public charge; i.e.,               typically cover anti-retroviral therapy,                 For similar reasons expressed above
                                              a consideration of the potential effects                or buying additional coverage due to                  relating to HIV, some commenters
                                              on the alien’s ability to work, attend                  lack of adequate coverage from their                  expressed concerns about the rule’s
                                              school, or otherwise support himself or                 government-subsidized plan). Multiple                 impact on individuals with Hepatitis B
                                              herself.                                                commenters said immigrants with HIV
                                                                                                                                                               610 74 FR 56547 (Nov. 2, 2009) (removing HIV
                                                608 SeeInadmissibility on Public Charge Grounds,        609 SeeInadmissibility on Public Charge Grounds,    from the list of communicable diseases of public
                                              83 FR 51114, 51182–84 (proposed Oct. 10, 2018).         83 FR 51114, 51182–84 (proposed Oct. 10, 2018).       health significance at 42 CFR 34.2).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00121   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.298 Page 122 of 218
                                              41412            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              and Hepatitis C. One commenter said                     alien’s household as the primary                        proposed 8 CFR 212.21(d). As with the
                                              the proposed rule would undermine its                   element of the family status factor,                    other factors, household size, on its
                                              approach, as a State agency, to                         adding that this factor appropriately                   own, would never dictate the outcome
                                              combating HIV/AIDS and Hepatitis C.                     involves the assessment of whether an                   of a public charge inadmissibility
                                                 Response: As indicated in the                        alien has a household to support, or is                 determination. Household size is also
                                              NPRM,611 DHS will consider any                          being supported by another household,                   not an inherently negative factor under
                                              medical condition diagnosed in the                      when calculating the alien’s household                  DHS’s regulations, as certain
                                              totality of the circumstances. The fact                 size. The commenter also stated that the                commenters indicate. If an alien
                                              that an alien has been diagnosed with a                 NPRM correctly notes research showing                   demonstrates that the alien’s household
                                              medical condition would not serve as                    that receipt of non-cash benefits                       structure and members offer advantages
                                              the sole factor considered when                         increases as family size increases.                     that decrease the alien’s likelihood of
                                              determining whether an alien is likely at                  Response: DHS is required by statute                 receiving one or more public benefits at
                                              any time in the future to become a                      to consider an applicant’s family status                any time in the future above the 12
                                              public charge.612 The consideration                     when determining whether the alien is                   aggregate months in a 36-month period
                                              entails whether, in light of the alien’s                likely at any time in the future to                     threshold, then DHS will consider
                                              health, the alien will be able to care for              become a public charge.616 As discussed                 household size a positive factor.
                                              himself or herself, to attend school, or                in the NPRM, DHS will consider                             The rule also permits consideration of
                                              to work.613 Relatedly, as part of the                   whether the alien has a household to                    the alien’s family status within the
                                              assets, resources and financial status                  support or whether the alien is being                   context of assessing the alien’s
                                              factor, DHS would consider whether the                  supported by another household and                      household income, assets, and resources
                                              alien either has sufficient household                   whether the alien’s household size                      instead of simply the alien’s own
                                              assets and resources, including but not                 makes the alien more or less likely to                  income, assets, and resources.
                                              limited to private health insurance, to                 become a public charge.617 The receipt                  Therefore, an alien may present
                                              cover any reasonably foreseeable                        of non-cash benefits generally increases                evidence of how the alien’s household
                                              medical costs.614 The rule does not                     as family size increases 618 and is                     provides advantages relevant to
                                              focus on any specific medical condition                 relevant to assessing self-sufficiency.                 consideration under income, assets, and
                                              and people living with certain                          Therefore, DHS will retain the                          resources and makes the alien less likely
                                              conditions may still be able to care for                household size as a consideration in the                at any time to become a public charge.
                                              themselves, attend school, or go to                     public charge inadmissibility                           For instance, an alien who is part of a
                                              work,615 which the medical professional                 determination.                                          large family may have more household
                                              would be able to affirm in the medical                     Comment: A commenter stated that                     assets and resources available to use or
                                              certification.                                          DHS does not provide sufficient data or                 may have his or her own income or
                                                                                                      explanation for stakeholders to                         access to additional assets and resources
                                              K. Family Status                                        meaningfully comment on the way it                      that would assist in supporting the
                                                 Comment: Several commenters                          will evaluate family status in a public                 household. DHS would take these
                                              requested family size be removed from                   charge determination, so the                            family status-related considerations into
                                              consideration as a public charge. One                   requirement to provide sufficient notice                account when examining the totality of
                                              commenter indicated that the proposal                   under the APA has not been met. A few                   the alien’s circumstances.
                                              would be harmful to families, including                 commenters stated that the rule fails to                   Comment: A commenter expressed
                                              all members of the nuclear family, and                  provide any evidence that larger                        concern for how family status could
                                              may prohibit nuclear families from                      household sizes results in lack of self-                impact families that have a member
                                              immigrating.                                            sufficiency, pointing to research                       with chronic conditions because family
                                                 A few commenters voiced concerns                     showing that household size, by itself,                 members would be spending a
                                              about the statement that the applicant’s                is not an indicator of future public                    significantly higher proportion of their
                                              household size would be counted in                      benefit use or self-sufficiency. Another                income and resources on the family
                                              both the family status factor and the                   commenter said an extended family                       member with that condition, which
                                              assets, resources, and financial status                 structure offers many advantages,                       under the proposed rule would be
                                              factor, claiming the rule has the                       including stability, coherence, and                     weighted as a negative factor against
                                              potential to double-count negative                      physical and psychological support,                     those families.
                                              factors. Another commenter stated that                  particularly in times of need and should                   Response: DHS recognizes that
                                              family status should not count as a                     not be counted as a negative factor.                    chronic conditions may impact a
                                              negative factor if an immigrant has                        Response: DHS disagrees that the                     person’s income availability. However,
                                              sufficient income and resources.                        NPRM does not provide data or an                        an applicant’s family status is a factor
                                                 Conversely, a commenter expressed                    explanation about family status. The                    that must be considered when
                                              support for considering the size of an                  NPRM states that ‘‘Table 16 and Table                   determining whether the alien is likely
                                                                                                      17 show that among both U.S. citizens                   to become a public charge in the
                                                611 See Inadmissibility on Public Charge Grounds,     and noncitizens, the receipt of non-cash                future.620 As explained in the NPRM,
                                              83 FR 51114, 51183 (proposed Oct. 10, 2018).            benefits generally increased as family                  DHS’s proposed totality of the
                                                612 See Inadmissibility on Public Charge Grounds,
                                                                                                      size increased.’’ 619 Based on that data,               circumstances standard would involve
                                              83 FR 51114, 51183 (proposed Oct. 10, 2018).            DHS would consider the number of                        weighing all the positive and negative
                                                613 See Inadmissibility on Public Charge Grounds,
                                                                                                      people in a household as defined in the                 considerations related to an alien’s age;
                                              83 FR 51114, 51183 (proposed Oct. 10, 2018).
khammond on DSKBBV9HB2PROD with RULES2




                                                614 See Inadmissibility on Public Charge Grounds,
                                                                                                                                                              health; family status; assets, resources,
                                              83 FR 51114, 51183 (proposed Oct. 10, 2018).
                                                                                                        616 See 8 CFR 212.2; see also INA section             and financial status; education and
                                                615 See HIV.gov, Aging with HIV available at          212(a)(4)(B)(i)(III), 8 U.S.C. 1182(a)(4)(B)(i)(III).   skills; required affidavit of support; and
                                                                                                        617 See Inadmissibility on Public Charge Grounds,
                                              https://www.hiv.gov/hiv-basics/living-well-with-hiv/                                                            any other factor or circumstance that
                                              taking-care-of-yourself/aging-with-hiv (last visited    83 FR 51114, 51184 (proposed Oct. 10, 2018).
                                                                                                        618 See Inadmissibility on Public Charge Grounds,
                                                                                                                                                              may warrant consideration in the public
                                              January 17, 2019); and HIV.gov, Working with HIV,
                                              available at https://www.hiv.gov/hiv-basics/living-     83 FR 51114, 51184–85 (proposed Oct. 10, 2018).         charge inadmissibility determination.
                                              well-with-hiv/taking-care-of-yourself/employment-         619 Inadmissibility on Public Charge Grounds, 83

                                              and-health (last visited January 17, 2019).             FR 51114, 51184 (proposed Oct. 10, 2018).                620 See   INA section 212(a)(4), 8 U.S.C. 1182(a)(4).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00122   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                           Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.299 Page 123 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                41413

                                              However, DHS would not consider the                     As previously indicated Congress                       support someone else rather than
                                              medical conditions of a member of the                   established that family status would be                themselves. An individual commenter
                                              alien’s household. DHS would only                       a factor in the public charge                          said the proposed rule would affect
                                              consider the household size in                          inadmissibility determination.622                      spouses of individuals seeking a ‘‘green
                                              relationship to the FPG level for the                   Having a larger family does not                        card’’ because the proposed rule
                                              assets, resources and financial status                  necessarily lead to a conclusion that the              requires the couple’s income to be at
                                              factor.                                                 person is likely to be a public charge.                $41,000. Therefore, the commenter said
                                                 Regardless of household size, an alien               The household may have multiple                        that this rule would result in making
                                              may present other factors (e.g., assets,                sources of income that increase the                    decisions on whom to marry based on
                                              resources, financial status, education,                 income, assets, and resources of the                   a potential spouse’s income, which
                                              and skills) that weigh for or against a                 household allowing the person and                      could increase fraudulent marriages.
                                              finding that the alien is likely to become              household to be self-sufficient.                          In contrast, one commenter voiced
                                              a public charge. For instance, an alien                 Alternatively, a single person may or                  general support for the proposed
                                              who is part of a large household may                    may not have additional income, assets,                threshold of 125 percent of the FPG, and
                                              have his or her own income or access                    or resources to be self-sufficient. While              another commenter suggested that the
                                              to additional assets and resources that                 the receipt of non-cash benefits                       rule include a provision that requires
                                              would assist in supporting the                          generally increases as family size                     applicants to show that they make an
                                              household which would also be                           increases as discussed in the NPRM,623                 income high enough that neither they
                                              considered in the totality of the                       DHS will never determine that a person                 nor their dependents qualify for public
                                              circumstances.                                          is likely to become a public charge                    benefits.
                                                 Comment: One commenter said this                     based on family size alone. DHS                           Response: Even though this rule
                                              rule would punish applicants who have                   recognizes that family status can also                 considers an applicant’s income in the
                                              larger families, thus creating another                  have positive benefits and would take                  totality of the circumstances, which may
                                              disincentive to have children. Another                  all relevant factors into account when                 negatively impact low-income aliens,
                                              commenter stated the rule would                         assessing the totality of the                          DHS disagrees with comments that this
                                              discriminate against immigrants from                    circumstances regarding the alien’s                    rule is aimed at denying the admission
                                              countries whose cultural or religious                   likelihood to become a public charge.                  or adjustment of status of low income
                                              traditions encourage larger and multi-                                                                         aliens. Instead, this rule is aimed at
                                              generational families, disregarding                     L. Assets, Resources, and Financial
                                                                                                      Status                                                 better ensuring the self-sufficiency of
                                              whether such interdependence was                                                                               aliens seeking to reside in the United
                                              required or recognized by law.                          1. Income Standard                                     States.
                                              Similarly, a commenter suggested that                                                                             As noted elsewhere in this final rule,
                                                                                                         Comment: Multiple commenters
                                              Asian Americans would be most                                                                                  an alien’s income is one of many pieces
                                                                                                      expressed general concern that the
                                              affected by this rule because they are the                                                                     of evidence that DHS will consider in
                                                                                                      income assessment would penalize low-
                                              most likely to live in multigenerational                                                                       the totality of the circumstances. As
                                                                                                      income immigrants. One commenter
                                              homes. Another commenter said this                      said that the income threshold is                      provided in the NPRM, DHS will
                                              aspect of the proposed rule would have                  arbitrary. Using hypotheticals to                      generally consider whether the alien has
                                              the greatest impact on applicants from                  illustrate that someone seeking to adjust              a gross household income of at least 125
                                              Mexico and Central America (71                          status might still be found to be likely               percent of the FPG based on the alien’s
                                              percent), Africa (69 percent), and Asia                 to become a public charge despite                      household size. If the alien’s household
                                              (52 percent)—regions that typically                     minimal use of benefits and adequate                   income is less than 125 percent of the
                                              account for substantial numbers of                      family support, a commenter stated that                FPG, DHS will generally consider
                                              Muslim immigrants. The commenter                        having a low income and multiple                       whether the alien has assets and
                                              stated this aspect would have                           negative or heavily weighted negative                  resources is at least five times the
                                              substantially lower impacts on                          factors had no clear correlation to self-              difference between the household
                                              European or Canadian applicants. One                    sufficiency, and that the rule slanted                 income and 125 percent of the FPG
                                              commenter stated that DHS has not                       toward denials. One commenter stated                   based on the household size.624 DHS
                                              adequately analyzed the adverse impact                  that the assets, resources, and financial              also disagrees that the standard is
                                              this proposal would have on families                    status factors are not realistic given the             unconnected to becoming a public
                                              seeking lawful permanent residence for                  realities of low-wage work. Another                    charge or should be raised to other
                                              a spouse or a child. One commenter                      commenter said that the proposed                       levels. DHS is adopting the standard
                                              asked if DHS would consider it more                     assets, resources, and financial status                established by Congress with the
                                              beneficial to be single and unmarried                   factor ignores the cultural and economic               affidavit of support, which has long
                                              than to be in a committed relationship                  value of immigrants. Several                           served as a touchpoint for public charge
                                              with children and/or parents living with                commenters stated that having an                       inadmissibility determinations.625 An
                                              the family.                                             income threshold is in conflict with the               alien subject to section 213A of the Act,
                                                 Response: DHS appreciates the                        American ideal of upward mobility.
                                              comments but disagrees that the rule                    Other commenters stated that the                          624 This is consistent with the provisions for

                                              punishes people with larger families. As                proposed income threshold of 125                       assets under the affidavit of support in 8 CFR
                                              discussed in the NPRM, DHS will                                                                                213a.2(c)(2)(iii)(B)(3). As explained below, in
                                                                                                      percent of the FPG lacked rational basis               certain cases, the standard applied may be less than
                                              consider whether the alien has a                        in that the affidavit of support standard              five times under 8 CFR 213a.2(c)(2)(iii)(B)(1) and
khammond on DSKBBV9HB2PROD with RULES2




                                              household to support, or whether the                    is unconnected with the likelihood of an               (2). To be fully consistent with the affidavit of
                                              alien is being supported by another                     applicant becoming a public charge and                 support provisions, DHS also applies the other
                                              household and whether the alien’s                                                                              standards for purposes of the public charge
                                                                                                      relates to whether the sponsor can                     determination and amended the provision
                                              household size makes the alien more or                                                                         accordingly.
                                              less likely to become a public charge.621                 622 See INA section 212(a)(4)(B)(i)(III), 8 U.S.C.      625 See INA section 213A(f)(1)(E), 8 U.S.C.
                                                                                                      1182(a)(4)(B)(i)(III).                                 1183a(f)(1)(E); see Inadmissibility on Public Charge
                                                621 See Inadmissibility on Public Charge Grounds,       623 See Inadmissibility on Public Charge Grounds,    Grounds, 83 FR 51114, 51187 (proposed Oct. 10,
                                              83 FR 51114, 51184 (proposed Oct. 10, 2018).            83 FR 51114, 51184–85 (proposed Oct. 10, 2018).        2018).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00123   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.300 Page 124 of 218
                                              41414            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              8 U.S.C. 1183a, who does not have a                     a gross household income 629 of at least                regards to income level used and
                                              sponsor capable of supporting himself                   125 percent of the FPG for the                          amended the provision to reflect that
                                              or herself, the household, and the alien                household size, and alternatively,                      those aliens on active duty, other than
                                              would currently be found inadmissible                   whether the applicant has substantial                   in training, in the U.S. Armed Forces
                                              based on public charge grounds.                         assets as described in the rule and the                 have to establish household income
                                                 DHS also notes that to the extent that               FPG for the household size, because it                  reflecting 100 percent of the most recent
                                              aliens will make marriage decisions                     has long served as a touchpoint for                     FPG for the alien’s household size.
                                              based how much income a potential                       public charge inadmissibility                              Additionally, to be more consistent
                                              spouse earns in order to avoid any                      determination and the enforceable                       with the affidavit of support regulations,
                                              negative consequences that might stem                   affidavit of support.630 The suggestion                 DHS also decided to define significant
                                              from having household income under                      to reduce the standard to a ratio of two                assets for purposes of the assets and
                                              125 percent of the FPG, aliens who enter                times was also a comment in response                    resources factor in the public charge
                                              into marriage for the sole purpose of                   to the Affidavit of Support Rule                        inadmissibility determination, using a
                                              circumventing the immigration laws                      promulgated in 2006 and was not                         similar standard, as that outlined in 8
                                              have not entered into a valid marriage                  incorporated because the purpose of the                 CFR 213a.2(c)(2)(iii)(B), but applying it
                                              for immigration purposes and would not                  requirement was ‘‘to ensure that a                      to the public charge rule and the alien’s
                                              be eligible for adjustment of status.626                sponsor whose income is not sufficient                  household. According to 8 CFR
                                                 Comment: One commenter opposed                       will nevertheless be able to provide the                213a.2(c)(2)(iii), if the sponsor is unable
                                              DHS’s proposal that an alien who fails                  needed support until the sponsorship                    to meet the 125 percent of the FPG (100
                                              to demonstrate income greater than 125                  obligation ends.’’ 631 Similarly, the                   percent for those on active duty, other
                                              percent of the FPG may overcome the                     significant assets provision in this rule               than training, in the U.S. Armed Forces)
                                              deficiency by providing evidence of                     allows an alien whose income is below                   income requirement, he or she can use
                                              assets totaling at least five times the                 the applicable income threshold to                      significant assets to make up the
                                              difference between the household                        demonstrate sufficient assets to support                difference between the sponsor’s
                                              income and 125 percent of the FPG for                   himself or herself, thereby reducing the                income and the required FPG standard
                                              the household size. This commenter                      likelihood of becoming a public charge.                 according to a particular formula
                                              indicated that DHS failed to provide any                   The five times the FPG was chosen for                similarly in 8 CFR 213a.2(c)(iii)(B)(1),
                                              arguments or evidence as to why this                    the Affidavit of Support because ‘‘[i]n                 (2), and (3), as applicable to the
                                              threshold is appropriate or relevant to                 most cases, an alien is not eligible for                sponsor’s household.
                                                                                                      naturalization until he or she has been                    In applying this provision for
                                              the public charge determination. A
                                                                                                      a permanent resident alien for at least 5               purposes of the public charge
                                              commenter suggested that if the rule
                                                                                                      years,’’ 632 to show that the sponsor has               determination, the rule provides that an
                                              must include a ratio of assets to the
                                                                                                      the assets to support the beneficiary                   alien may establish ownership of
                                              difference between household income
                                                                                                      until they generally qualified for                      significant assets, such as savings
                                              and 125 percent of the FPG, it should be
                                                                                                      naturalization. In addition to being                    accounts, stocks, bonds, certificates of
                                              a ratio of two times. The commenter
                                                                                                      similar to the support obligation, five                 deposit, real estate or other assets, in
                                              stated that this would enable the                                                                               which the combined cash value of all
                                                                                                      times would also be consistent with the
                                              individual or household to have a two-                                                                          the assets (the total value of the assets
                                                                                                      reasoning behind the bond cancellation
                                              year period of financial security during                                                                        less any offsetting liabilities) exceeds:
                                                                                                      authority under 8 CFR 103.6(c)(1) in
                                              which they may be able to increase their                                                                           (1) If the intending immigrant is the
                                                                                                      1984. As explained in the NPRM, INS
                                              income.                                                                                                         spouse or child of a United States
                                                                                                      reasoned that if an alien is self-
                                                 Response: DHS disagrees that it failed               sustaining for a five-year period, it                   citizen (and the child has reached his or
                                              to outline the appropriateness of the                   would not be probable that the alien                    her 18th birthday), three times the
                                              standard and that the standard is                       would become deportable as a public                     difference between the alien’s
                                              arbitrary and capricious. DHS will also                 charge after five years because an alien                household income and 125 percent of
                                              not incorporate the commenter’s                         is deportable as a public charge only if                the FPG (100 percent for those on active
                                              suggestion to change the standard to a                  the reason for the becoming a public                    duty, other than training, in the U.S.
                                              ratio of two times. DHS disagrees that                  charge is based on factors in existence                 Armed Forces) for the alien’s household
                                              two times the FPG is more appropriate                   prior to admission as an immigrant.633                  size;
                                              because the commenter’s reasoning                          After further consideration and                         (2) If the intending immigrant is an
                                              relies on increasing income in the future               consistent with the explanation in the                  orphan who will be adopted in the
                                              and as discussed in the NPRM, whether                   proposed rule, however, DHS has                         United States after the alien orphan
                                              a person may be qualified for public                    decided to adjust the amount to match                   acquires permanent residence (or in
                                              benefits frequently depends on where                    the affidavit of support provision in                   whose case the parents will need to seek
                                              the person’s household income falls                                                                             a formal recognition of a foreign
                                              with respect to the FPG.627                                629 Gross income includes ‘‘all income you           adoption under the law of the State of
                                                 As explained in the NPRM,628 DHS                     receive in the form of money, goods, property, and      the intending immigrant’s proposed
                                              will consider whether the applicant has                 services that isn’t exempt from tax. It also includes
                                                                                                      income from sources outside the United States or
                                                                                                                                                              residence because at least one of the
                                                                                                      from the sale of your main home (even if you can        parents did not see the child before or
                                                626 See Matter of Patel, 19 I&N Dec 774 (BIA          exclude all or part of it).’’ See IRS Publication 17,   during the adoption), and who will, as
                                              1988).                                                  Your Federal Income Tax, page 5 (2018), available       a result of the adoption or formal
                                                627 The poverty guidelines are updated                at https://www.irs.gov/pub/irs-pdf/p17.pdf (last
                                                                                                                                                              recognition of the foreign adoption,
khammond on DSKBBV9HB2PROD with RULES2




                                              periodically in the Federal Register by HHS. The        visited July 26, 2019).
                                              U.S. Census Bureau definition of family and family         630 See Inadmissibility on Public Charge Grounds,    acquire citizenship under section 320 of
                                              household can be found in U.S. Census Bureau,           83 FR 51114, 51187 (proposed Oct. 10, 2018); see        the Act, 8 U.S.C. 1431, the difference
                                              Current Population Survey 2017 Annual Social and        also INA sections 213A(f)(1)(E) and                     between the alien’s household income
                                              Economic Supplement (ASEC) 9–1 to 9–2, available        213A(f)(6)(A)(ii), 8 U.S.C. 1183a(f)(1)(E) and
                                                                                                      1183a(f)(1)(E) and 8 CFR 213a.2.                        and 125 percent of the FPG (100 percent
                                              at https://www2.census.gov/programs-surveys/cps/
                                              techdocs/cpsmar17.pdf (last visited July 26, 2019).        631 See 71 FR 35731, 35739.                          for those on active duty, other than
                                                628 See Inadmissibility on Public Charge Grounds,        632 See 71 FR 35731, 35739.                          training, in the U.S. Armed Forces) for
                                              83 FR 51114, 51187 (proposed Oct. 10, 2018).               633 See 49 FR 24010, 24011.                          the alien’s household size; or


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00124   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                    Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.301 Page 125 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                41415

                                                 (3) In all other cases, five times the               difficult and less predictable to extend                 Some commenters warned that the
                                              difference between the alien’s                          the status of highly skilled workers on               proposed income threshold would be
                                              household income and 125 percent of                     H–1B nonimmigrant (skilled worker)                    nearly impossible for immigrants from
                                              the FPG (100 percent for those on active                visas or recruit students, unless the                 very poor countries to achieve, and
                                              duty, other than training, in the U.S.                  employer offers a salary of more than                 would therefore disproportionately and
                                              Armed Forces) for the alien’s household                 the newly created 250 percent                         negatively affect immigrants from
                                              size.                                                   threshold, or risk that the worker is not             poorer regions of the world compared to
                                                 Comment: Many commenters                             able to renew the work visa given the                 immigrants from wealthier regions, such
                                              expressed general concern that the                      complex and subjective considerations                 as Europe and Canada. A commenter
                                              income assessment would penalize low-                   from USCIS adjudicators.                              stated that the proposed income
                                              income immigrants, low-wage workers,                       Additionally, some commenters                      thresholds are arbitrary and
                                              members of ‘‘marginalized groups,’’ and                 stated that if the proposed income tests              unreasonable and will be compounded
                                              families and farmworkers. A commenter                   are applied to U.S. citizens, many                    by income inequality and variations in
                                              stated that counting wealth and income                  would fail the test and therefore the                 cost of living in the United States.
                                              as indicators of a person’s future                      tests should not be applied. Another                     Some commenters stated that the rule
                                              contribution amounts to a sea change in                 commenter further stated that if the                  will have a disproportionate effect on
                                              U.S. immigration policy. Other                          proposed public charge test is applied to             low income workers, leading to
                                              commenters stated that the proposed                     U.S. born citizens, only five percent                 shortages in industries in which
                                              income thresholds are biased against                    would meet the criteria, as compared to               immigrants make up a substantial
                                              low and middle-income immigrants                        29 percent under current guidance.                    portion of the workforce.
                                              while unfairly favoring wealthy                         Another commenter indicated that                         Response: DHS understands that the
                                              immigrants; disregard and devalue low                   currently, 21 percent of immigrants                   rule changes the public charge
                                              wage-workers and their contributions to                 nationally fall below the 125 percent                 inadmissibility determination as set
                                              society; and ignore the ability of                      threshold and 17 percent of citizens do               forth in the 1999 Interim Field
                                              immigrants to raise their wages over                    as well. The commenter asserted that if               Guidance. However, Congress mandates
                                              time. A few commenters said the 125                     the current public charge rule was                    that, as part of the public charge
                                              percent income threshold is too high.                   applied to all Kentuckians, just 8                    inadmissibility assessment, officers
                                              Others provided data on starting salaries               percent would fall into the ‘‘public                  consider the applicant’s assets,
                                              and on some of the fastest growing                      charge’’ category, but under the                      resources, and financial status, which,
                                              occupations that are in fields with low                 proposed rule 33 percent of all                       as explained in the NPRM, includes
                                              wages. A commenter stated that six of                   Kentuckians would.                                    consideration of whether the applicant’s
                                              the 20 largest occupational fields in the                  Some commenters provided data on                   household income is at or above 125
                                              country have median wages close to or                   the number of people in the United                    percent of the FPG income. DHS chose
                                              below the poverty threshold for a family                States living below 125 percent of the                the 125 percent of FPG threshold (100
                                              of three. According to the commenter,                   FPL and facts about the affected low-                 percent for an alien on active duty,
                                              this means that lawfully present non-                   income population. Other commenters                   other than training, in the U.S. Armed
                                              citizens who have jobs in these sectors                 stated that the 125 percent income                    Forces) standard because Congress
                                              through an employment visa may not be                   threshold would be incredibly difficult               imposed it as part of the affidavit of
                                              able to renew that visa. Another                        for young adults working in entry-level               support, which has long been a
                                              commenter indicated that immigrants                     jobs to overcome. A commenter noted                   touchpoint for the public charge ground
                                              increasingly are needed to fill middle-                 that the 125 percent of FPG standard has              of inadmissibility.634 Therefore, DHS
                                              skill level jobs, referring to those jobs               been the income threshold to be met by                disagrees that the threshold is arbitrary.
                                              that require more than a high school                    sponsors who are required to submit an                   DHS also disagrees that if a sponsor
                                              diploma but less than a four-year                       affidavit of support, not by the                      is expected to demonstrate an income of
                                              degree. Therefore, the commenter                        immigrant subject to the public charge                125 percent of the FPG, the alien should
                                              asserted, businesses that largely employ                inadmissibility determination. The                    not be subject to the same standard. As
                                              individuals at low wages would suffer,                  commenter questioned why, if a sponsor                noted elsewhere in this rule, Congress
                                              as legally present non-citizens could                   is expected to care for his or her own                did not add the affidavit of support
                                              become too encumbered to continue                       needs and the person he or she is                     requirements as a substitute for a public
                                              their employment, and those who have                    sponsoring based on an income of 125                  charge inadmissibility determination or
                                              low wages would be penalized because                    percent of the FPG, the same standard                 to supplant the mandatory factors set
                                              they use benefits to supplement their                   would apply individually to the                       forth in section 212(a)(4)(B), 8 U.S.C.
                                              wages, which allows them to thrive.                     intending immigrant.                                  1182(a)(4)(B). Instead, Congress added
                                                 One commenter indicated that the                        Several commenters indicated that                  the affidavit of support as an additional
                                              threshold for household income would                    those working for minimum wage                        assurance that the alien will not become
                                              have a large impact on the eligibility for              would not be able to meet the proposed                a public charge at any time in the future.
                                              admission of intending immigrants and                   threshold even if working full time, and              As Congress believed that 125 percent
                                              make it very difficult for entry level                  that the minimum wage has not kept                    was an appropriate minimum threshold
                                              workers and other individuals to seek                   pace with changes in the cost of living               in the affidavit of support context, DHS
                                              admission to the United States; this                    in the United States. A commenter                     does not believe the threshold should be
                                              would harm the U.S. economy,                            stated that basing entry into this country            lowered. Although Congress believed
                                                                                                      and adjustment of status solely on the
khammond on DSKBBV9HB2PROD with RULES2




                                              educational institutions and businesses,                                                                      that 125 percent of the FPG based on the
                                              and sends a message that only those                     basis of wealth is not only anathema to               sponsor’s household income was a
                                              with financial resources are welcome                    longstanding American values of                       reasonable minimum threshold in the
                                              although study after study has shown                    upward mobility, but it also destabilizes             affidavit of support context to support
                                              that immigrants are job creators and                    financial security of immigrant families              the sponsored alien and the sponsor’s
                                              provide a net benefit to the United                     already in the United States,                         household, it does not necessarily
                                              States. Another commenter indicated                     particularly in instances of family-based
                                              that U.S. employers will find it more                   green card petitions.                                   634 Under   INA section 213A, 8 U.S.C. 1183a.



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00125   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                    Case 4:19-cv-05210-RMP                              ECF No. 1-1               filed 08/14/19             PageID.302 Page 126 of 218
                                              41416             Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              follow that Congress believed that half                   be considered.636 If such a Federal                      the circumstances, render the alien
                                              that amount (assuming the sponsor used                    income tax return transcript is                          admissible.
                                              half the amount to support himself or                     unavailable, DHS will consider other                        Comment: A few commenters stated
                                              herself), or any amount lower than 125                    credible and probative evidence of the                   the proposed threshold could lead to
                                              percent of the FPG, would be sufficient                   household member’s income, including                     greater family separation and
                                              to demonstrate that the alien is not more                 an explanation why the evidence is not                   undermine family unity. Another
                                              likely than not to become a public                        available,637 which may include Form                     commenter stated that the rule will have
                                              charge. Rather, Congress’ retention of                    W–2, Wages and Tax Statement, Social                     an immediate and direct effect on
                                              the public charge inadmissibility                         Security Statements, or Form SSA–                        families and their ability to stay united,
                                              determination indicates that Congress                     1099, Social Security Benefit Statement.                 and could lead to the separation of U.S.
                                              believed it was necessary to consider                       Concerning nonimmigrants seeking                       citizen children from their immigrant
                                              the alien’s assets, resources, financial                  extension of stay or change of status,                   parents. The commenter stated that U.S.
                                              status (including, of course, income),                    DHS notes that the rule does not require                 citizens will also be directly harmed by
                                              and other relevant factors in addition to                 them to demonstrate that they have                       the rule, as they will be unable to
                                              requiring the affidavit of support.                       income over 125 or 250 percent of the                    petition for and sponsor family
                                              Further, household income below 125                       FPG. That threshold is a heavily                         members. The commenter provided an
                                              percent of the FPG would be reviewed                      weighted negative factor in the public                   example of a U.S. citizen mother and
                                              along with the other factors in the                       charge inadmissibility determination,                    wife, who relies on the income of her
                                              totality of the circumstances such that                   which is not applied to extension of stay                non-U.S. citizen husband who entered
                                              on its own, such income would not be                      and change of status. Further, as                        the U.S. on a visa and who would be
                                              a basis for a public charge                               previously indicated, DHS is no longer                   unable to sponsor her husband under
                                              inadmissibility determination.                            reviewing whether the alien is likely to                 the NPRM because she has no income.
                                                 DHS disagrees that the rule bases                      receive public benefits in the future in                 The commenter stated that if the U.S.
                                              entry into this country and adjustment                    extension of stay and change of status                   citizen’s husband cannot demonstrate
                                              of status solely on wealth. DHS notes                     determinations, and therefore, none of                   sufficient assets or earnings, she would
                                              that it must consider an applicant’s                      the factors in the public charge                         need to find another sponsor for her
                                              assets, resources, and financial status in                inadmissibility determination will be                    husband.
                                                                                                        considered for nonimmigrants.                               Other commenters stated that the
                                              making a public charge inadmissibility
                                                                                                          Comment: A few commenters stated                       proposed income threshold would
                                              determination, which includes
                                                                                                        that the heavy positive weight assigned                  negatively affect U.S. citizen children,
                                              consideration of the applicant’s
                                                                                                        to household income 250 percent above                    as having children would make meeting
                                              household income.635 However, DHS
                                                                                                        the poverty level discriminates against                  the standard more difficult, which is
                                              does not intend the rule to penalize or                   persons with disabilities because                        counter-productive to encouraging self-
                                              negatively affect any particular group,                   individuals with disabilities and their                  sufficiency because family-based
                                              and being a low-income worker would                       families are more likely to live in                      immigration has a positive impact on
                                              not necessarily in itself render an                       poverty than those without disabilities,                 immigrant success. A couple of
                                              applicant inadmissible on public charge                   and that such individuals will                           commenters said that the proposed
                                              grounds. The rule abides by the                           consequently not have the benefit of the                 income threshold particularly affects
                                              statutory requirement as provided in                      heavily-weighted positive factor to                      multigenerational households, a
                                              section 212(a)(4) of the Act, 8 U.S.C.                    offset any negative factors. In the same                 common practice among Asian
                                              1182(a)(4), and is consistent with                        vein, commenters stated that                             American families, and that it would
                                              congressional statements relating to self-                individuals with disabilities will be                    discourage people from supporting
                                              sufficiency in 8 U.S.C. 1601, when                        disproportionately affected by the                       family members. An individual
                                              Congress declared it to be the United                     negative weight associated with                          commenter suggested that placing an
                                              States’ continued immigration policy                      incomes that fall below 125 percent of                   income threshold at 125 percent FPG
                                              that ‘‘aliens within the Nation’s borders                 the poverty level.                                       would decrease the number of
                                              not depend on public resources to meet                      Response: DHS disagrees that                           immigrant families with a stay-at-home
                                              their needs, but rather rely on their own                 considering household income at or                       parent, despite the benefits to the family
                                              capabilities and the resources of their                   above 250 percent of the FPG a heavily                   of having a stay-at-home parent.
                                              families, their sponsors, and private                     weighted positive factor in the totality                    Response: DHS disagrees that the 125
                                              organizations.’’ Further, the data in the                 of the circumstances discriminates                       percent income threshold standard
                                              NPRM shows that the percentage of                         against persons with disabilities. DHS                   would lead to family separation, or
                                              people receiving these public benefits                    recognizes that any income threshold                     otherwise undermines family unity. The
                                              generally goes down as the income                         may affect aliens with low-income.                       rule is not intended to separate families
                                              percentage increases. Therefore, DHS                      However, DHS did not intend, in adding                   or otherwise undermine the family, but
                                              will maintain the 125 percent of the                      this income threshold as a heavily                       instead ensures that the statutory
                                              FPG (100 percent for an alien on active                   weighted positive factor, to discriminate                requirements, as provided in section
                                              duty, other than training, in the U.S.                    against applicants on the basis of their                 212(a)(4) of the Act, 8 U.S.C. 1182(a)(4)
                                              Armed Forces) standard. After                             applicant’s race, nationality, medical                   are implemented, which mandate that
                                              consideration of the comments, DHS                        condition, disability, or membership in                  USCIS must consider an applicant’s
                                              also believes it necessary to clarify that                any protected class. Even if applicants                  assets, resources, and financial status in
                                              when assessing the alien’s annual gross                                                                            making a public charge inadmissibility
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                        who have low income are unable to get
                                              household income, DHS will consider                       the benefit of this heavily-weighted                     determination. This approach is also
                                              as evidence the most recent tax-year                      positive factor to offset any negative                   consistent with congressional policy
                                              transcripts from the IRS, U.S. Individual                 factors, the presence of any other                       statements relating to self-sufficiency in
                                              Tax Return (Form 1040) from each                          positive factors could, in the totality of               8 U.S.C. 1601, which provides that,
                                              household member whose income will                                                                                 ‘‘aliens within the Nation’s borders not
                                                                                                          636 See   8 CFR 212.22(b)(4)(ii)(A)(1).                depend on public resources to meet
                                                635 See   INA section 212(a)(4), 8 U.S.C. 1182(a)(4).     637 See   8 CFR 212.22(b)(4)(ii)(A)(2).                their needs, but rather rely on their own


                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00126     Fmt 4701   Sfmt 4700    E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.303 Page 127 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                       41417

                                              capabilities and the resources of their                 many older and disabled Americans                     more effective implementation of the
                                              families, their sponsors, and private                   without access to caregivers.                         congressionally mandated self-
                                              organizations.’’ 638 As discussed in the                   Response: DHS understands that some                sufficiency policy aims as articulated in
                                              NPRM,639 DHS chose a household                          applicants or some families may have                  this rule are paramount.
                                              income of at least 125 percent of the                   household members or family members                      Comment: A few commenters stated
                                              FPG (100 percent for an alien on active                 that provide services within the family,              this portion of the rule would strongly
                                              duty, other than training, in the U.S.                  such as caregivers, stay at home parents,             impact farmworkers and their families.
                                              Armed Forces), which has long served                    and others who will not be readily able               Other commenters cited to a family
                                              as a touchpoint for public charge                       to document either their work or                      income below 100 percent FPL and that
                                              inadmissibility determinations.640 As                   income. To account for this, DHS will                 farm labor’s wages are among some of
                                              discussed in the NPRM, DHS also cited                   consider the applicant’s household                    the lowest in the nation. Another
                                              data demonstrating that the percentage                  income, which may include the income                  commenter indicated that many of their
                                              of people who receive public benefits                   of other household members who are                    patients, including agriculture workers,
                                              generally decreases as income increases.                more able to document their income and                live below 150 percent FPL. Many
                                              In other words, the data established a                  who provide the applicant with                        commenters echoed this sentiment and
                                              correlation between having low income                   financial support. Accordingly, an                    remarked that farmworkers earn an
                                              and the receipt of public benefits.641                  applicant who provides care to a                      average of around $17,500 per year.
                                              Therefore, DHS will maintain the 125                    relative without pay may still be able to             With low wages, these workers are
                                              percent of the FPG standard. However,                   demonstrate that his or her household                 highly unlikely to have assets to rule out
                                              as reiterated in other areas, USCIS will                income meets the 125 percent FPG                      this negative factor. Another commenter
                                              not make a public charge determination                  threshold. DHS notes that there is no                 indicated that the proposed rule would
                                              based on one factor alone; rather, a                    evidence, however, that being a                       particularly affect farmworkers in
                                              determinations will be based on the                     caregiver of others, or living in a                   Michigan, as the work is largely
                                              totality of the alien’s circumstances.                  household with a caregiver, in and of                 seasonal and farmworkers in the state
                                              Therefore, in addition to the household                 itself, is indicative of self-sufficiency or          are not subject to the state minimum
                                              income determination, the review of                     lack thereof. Although caregivers may                 wage if they work on small farms. One
                                              public charge inadmissibility takes into                benefit the household by eliminating the              commenter stated that farmworkers
                                              consideration the other factors                         need for childcare expenses, each                     provide valuable and skilled labor that
                                              enumerated in this rule and all other                   person must establish he or she is not                contributes greatly to our nation’s
                                              relevant information.                                   likely to be a public charge based on the             agricultural productivity.
                                                 DHS also disagrees that U.S. citizens                totality of the factors based an                         Response: As previously indicated in
                                              will be directly harmed by the rule                     individual’s circumstances. However, as               the section discussing extension of stay
                                              because they will be unable to petition                 discussed further below, DHS has added                and change of status, and as explained
                                              for and sponsor family members. The                     a separate provision under the                        in the notice of proposed rulemaking,
                                              rule does not directly impact who may                   Education and Skills factor that would                DHS will not apply the public charge
                                              file a family based immigration petition,               allow DHS to take into positive                       inadmissibility grounds under section
                                              or the sponsorship requirements under                   consideration that the alien is a primary             212(a)(4) of the Act, 8 U.S.C. 1182(a)(4)
                                              section 213A of the INA, 8 U.S.C. 1183a.                caregiver of another person within his                to nonimmigrants (including
                                              DHS acknowledges that the rule may                      or her household where there is                       farmworkers present in the United
                                              result in more family members of U.S.                   evidence that the alien is currently                  States under the temporary worker
                                              citizens being denied adjustment of                     unemployed, under employed or lacks                   program for agricultural services (H–
                                              status after being found inadmissible on                an employment history but expects to                  2A)), seeking an extension of their stay
                                              public charge grounds, but believes that                rejoin the workforce. As discussed in                 or a change of status to another
                                              Congress intended that aliens be self-                  this final rule, DHS has also defined                 nonimmigrant classification. Instead,
                                              sufficient, and DHS has created through                 primary caregiver as an alien who is 18               DHS imposes as one of the terms and
                                              this rulemaking a fair and robust                       years of age or older and has significant             conditions of granting an extension of
                                              standard that is likely to have this this               responsibility for actively caring for and            stay or change of status, that the alien
                                              result in more cases than under the                     managing the well-being of a child or an              establishes that he or she had not
                                                                                                      elderly, ill, or disabled person in the               received, since obtaining the
                                              current policy.
                                                 Comment: One commenter stated that                   alien’s household.                                    nonimmigrant status that he or she is
                                              the proposed income threshold does not                     Additionally, as discussed elsewhere               seeking to extend or change, any public
                                              take into account the value of unpaid                   in the rule, DHS acknowledges that,                   benefits as defined in 8 CFR 212.21(b),
                                              labor a family member may provide,                      once the rule is effective, it will likely            for 12 months in the aggregate within a
                                              such as a stay at home parent or                        result in more adverse determinations.                36-month period. Based on this
                                              grandparent providing childcare.                        DHS also acknowledges the possibility                 information, USCIS would then issue
                                              Commenters also stated that the                         that this rule, in turn, may impact the               the decision on the application for
                                                                                                      admissions of certain types of workers                extension of stay or change of status.
                                              proposed rule could cause a shortage in
                                                                                                      such as direct care workers. Congress                    Comment: A commenter said that the
                                              direct care workers who are unable to
                                                                                                      did not exempt such workers from the                  FPL is a poor guideline due to
                                              remain in the United States, leaving                                                                          differences in cost of living throughout
                                                                                                      public charge inadmissibility ground.
                                                638 See Personal Responsibility and Work
                                                                                                      DHS anticipates that the employment of                the United States. Another commenter
                                                                                                                                                            stated that differences in costs of living
khammond on DSKBBV9HB2PROD with RULES2




                                              Opportunity Reconciliation Act of 1996, Public Law      such individuals as direct care workers
                                              104–193, section 400, 110 Stat. 2105, 2260 (Aug. 22,    may diminish the likelihood that they                 could mean that two people working
                                              1996) (codified at 8 U.S.C. 1601(2)).                   will be considered public charges, but,               full time at minimum wage could fall
                                                639 See Inadmissibility on Public Charge Grounds,
                                                                                                      if the totality of the circumstances                  short of affording adequate housing in
                                              83 FR 51114, 51187 (proposed Oct. 10, 2018).
                                                640 See INA section 213A(f)(1)(E), 8 U.S.C.
                                                                                                      establish they, like any other applicant,             the district they represent. Another
                                              1183a(f)(1)(E).                                         are likely to become public charges,                  commenter stated that due to the high
                                                641 See Inadmissibility on Public Charge Grounds,     consistent with this rule, they will be               cost of living in many large cities,
                                              83 FR 51114, 51204 (proposed Oct. 10, 2018).            deemed inadmissible. DHS believes a                   reliance on public assistance is not a


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00127   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19              PageID.304 Page 128 of 218
                                              41418            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              sign of a lack of self-sufficiency, but                 and conditions of entry, as well as the                  commenter stated that taxes paid in the
                                              rather a symptom of a high cost of                      residence of aliens.642 DHS is the                       past are indicative of ability and future
                                              living. Other commenters stated that the                Federal agency with the authority to                     potential, and surely has a strong
                                              proposed rule would trap immigrants in                  establish regulations regarding the                      correlation with the likelihood of
                                              a cycle of poverty instead of giving them               public charge inadmissibility                            drawing from a benefits program in the
                                              the opportunity to prosper.                             determination.643 Section 212(a) of the                  future. Another commenter stated that
                                                 Response: DHS agrees that the cost of                INA, 8 U.S.C. 1182(a), sets forth the                    the proposed income threshold would
                                              living is different across the United                   aliens who are ineligible for visas,                     discourage immigrants from entering the
                                              States but disagrees that reliance on                   admission, or adjustment of status, the                  country legally. Commenters also
                                              public assistance for housing is not a                  public charge ground of inadmissibility                  indicated that DHS’s own conclusory
                                              sign of lack of self-sufficiency. Through               and the minimum factors DHS is                           assumption that receipt of this level of
                                              this rule, DHS has defined public charge                required to consider in the public                       funding represents a lack of self-
                                              as an alien who receives one or more                    charge inadmissibility analysis. DHS                     sufficiency was rebutted by the ample
                                              public benefit as defined in the rule for               must consider an applicant’s age,                        research showing that immigrants pay
                                              longer than the designated threshold, to                health, family status, assets, resources                 more into the United States healthcare
                                              include public housing or housing                       and financial status, and education and                  system than they take out and that most
                                              vouchers. HUD programs are based on                     skills. The statute does not include the                 immigrant pay taxes.
                                              the cost of living in the area, which                   consideration of race, or any other                         Response: DHS declines to adopt the
                                              denotes that a person is unable to pay                  characteristics and DHS did not propose                  commenters’ suggestion to consider the
                                              for local rent and therefore unable to be               to consider an alien applicant’s race or                 amount of income taxes paid as an
                                              self-sufficient and instead must use                    any other characteristics when making a                  indicator of a likelihood to receive
                                              public benefits in order to afford the                  public charge determination. Similarly,                  public benefits. The public charge
                                              rent. Therefore, DHS will consider 125                  DHS did not propose to take into                         inadmissibility determination looks at a
                                              percent of the FPG threshold in the                     account an applicant’s ‘‘social status.’’                person’s individual circumstances to
                                              totality of the circumstances rather than                  With respect to Immigration                           determine whether he or she is likely to
                                              the cost of living.                                     regulations applicable to aliens, the                    become a public charge in the future.
                                                 Comment: One commenter stated that                   rational basis scrutiny applies.644 DHS’s                Not everyone is required to pay taxes
                                              the proposed factors institutionalize                   public charge rule is rationally related                 and even if a person pays taxes, he or
                                              income bias and discrimination.                         to the Government’s interest, as enacted                 she may be eligible for public benefits.
                                              According to the commenter, this                        in PRWORA, to minimize the incentive                     Given that Congress reiterated that the
                                              income bias disregards the fact that                    of aliens to attempt to immigrate to the                 immigration policy continues to be that,
                                              many full-time workers earning a                        United States, or to adjust status in this               ‘‘aliens within the Nation’s borders not
                                              minimum wage would fall well below                      country, due to the availability of public               depend on public resources to meet
                                              the threshold for being accorded                        benefits, as well as to promote the self-                their needs, but rather rely on their own
                                              positive weight. This commenter noted                   sufficiency of aliens within the United                  capabilities and the resources of their
                                              that such a stringent test creates a policy             States.645                                               families, their sponsors, and private
                                              that is biased against working families,                   Comment: A commenter said the sum                     organizations,’’ 646 DHS believes that the
                                              and perpetuates the myth that                           total of past income taxes paid by an                    proposed rule has properly and
                                              immigrants are a drain on our society                   individual, and their contribution to the                consistently balanced the value of assets
                                              and overly dependent on Government                      welfare programs, should be balanced                     and resources of the public charge
                                              benefits. Some commenters stated that                   against the total value of benefits                      determination to ensure that those
                                              the proposed income threshold of 125                    received by the individual. The                          seeking status in the United States do
                                              percent FPG would have an outsized                                                                               not become a public charge. With this
                                              and disproportionate impact on                            642 Mathews     v. Diaz, 426 U.S. 67, 81–82, (1976).   rule, DHS is not seeking to deter
                                              members of marginalized groups                            643 See   Homeland Security Act of 2002 section        immigration but to implement the
                                              including children; families; immigrants                102, 6 U.S.C. 112; INA section 103, 8 U.S.C. 1103.
                                                                                                          644 Korab v. Fink, 797 F.3d 572, 577–79 (9th Cir.
                                                                                                                                                               congressional mandate given in section
                                              of color; survivors of domestic violence                2014) (‘‘[F]ederal statutes regulating alien             212(a)(4) of the Act, 8 U.S.C. 1182(a)(4).
                                              and sexual assault; people with                         classifications are subject to the easier-to-satisfy        Comment: A commenter stated that
                                              disabilities; elderly; low-wage workers;                rational-basis review . . . Although aliens are          employment alone was not sufficient
                                              AAPI; South Asian Americans; Latino                     protected by the Due Process and Equal Protection        evidence of an immigrant’s self-
                                                                                                      Clauses, this protection does not prevent Congress
                                              immigrants; those living with HIV and                   from creating legitimate distinctions either between     sufficiency and that the criteria should
                                              their families; immigrants with                         citizens and aliens or among categories of aliens        focus on an immigrant’s ability to earn
                                              disabilities; older adults and families                 and allocating benefits on that basis . . . The          wages at least three times the FPL.
                                              attempting to reunify; LGBTQ                            difference between state and federal distinctions           Response: DHS disagrees with the
                                                                                                      based on alienage is the difference between the
                                              immigrants; and women, especially                       limits that the Fourteenth Amendment places on
                                                                                                                                                               commenter’s suggestions to consider
                                              women with other intersecting                           discrimination by states and the power the               three times the FPL as the threshold.
                                              identities regarding race, ethnicity, and               Constitution grants to the federal government over       DHS uses the FPG published by the
                                              sexuality. Additionally, another                        immigration.’’) (citation omitted); Lewis v.             HHS as a threshold in immigration
                                                                                                      Thompson, 252 F.3d 567, 570 (2d Cir 2001), citing
                                              commenter remarked that the proposed                    Lake v. Reno, 226 F.3d 141, 148 (2d Cir.2000) (‘‘We
                                                                                                                                                               matters. As explained in the NPRM,647
                                              standards would penalize victims of                     have recently recognized that a ‘highly deferential’     the 125 percent household income
                                              sexual and domestic violence; and                       standard is appropriate in matters of immigration .      threshold has long served as a
                                                                                                      . . .’’). Generally, laws and regulations that neither   touchpoint for public charge
khammond on DSKBBV9HB2PROD with RULES2




                                              pregnant women.
                                                                                                      involve fundamental rights nor include suspect
                                                 Response: DHS disagrees with the                     classifications are reviewed under rational basis
                                                                                                                                                               inadmissibility determinations as part of
                                              comments that this rule institutionalizes               scrutiny, under which the person challenging the
                                              bias and discrimination. The Federal                    law must show that the government has no                   646 See Personal Responsibility and Work

                                              Government is responsible for                           legitimate interest in the law or policy or that there   Opportunity Reconciliation Act of 1996, Public Law
                                                                                                      is no rational link between the interest and the         104–193, section 400, 110 Stat. 2105, 2260 (Aug. 22,
                                              ‘‘regulating the relationship between the               challenge law or regulation. Heller v. Doe by Doe,       1996) (codified at 8 U.S.C. 1601(2)).
                                              United States and our alien visitors,’’                 509 U.S. 312, 319 (1993).                                  647 See Inadmissibility on Public Charge Grounds,

                                              which includes regulating the manner                        645 See 8 U.S.C. 1601.                               83 FR 51114, 51187 (proposed Oct. 10, 2018).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00128   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                          Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.305 Page 129 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                       41419

                                              affidavits of support and public charge.                honest and accurate information and                   Federal, State, or tribal public benefits.
                                              Therefore, DHS will continue to apply                   requires information to be provided                   DHS also acknowledges the possibility
                                              the 125 percent of the FPG threshold.                   under penalty of perjury. DHS reiterates              that individuals, including those aging
                                              DHS agrees, however, with the                           that not providing truthful information               out of foster care, may be likely to
                                              commenter that employment alone is                      on immigration applications according                 disenroll from public benefits because
                                              insufficient evidence of self-sufficiency.              to the best of an applicant’s knowledge               of this rulemaking. DHS notes, however,
                                              The public charge determination                         and ability may have immigration                      that individuals are typically placed in
                                              reviews all factors in the totality of the              consequences, including denial of the                 out-of-home care, such as foster care,
                                              circumstances and one factor alone,                     benefit or ineligibility for benefits in the          because of abuse, neglect or other
                                              except for an insufficient affidavit of                 future.                                               violence. U.S. law provides certain
                                              support when required, will not                            DHS acknowledges that this                         protections and statuses for aliens who
                                              conclude that an alien is inadmissible                  rulemaking may discourage certain                     have become victims of violence, such
                                              based on public charge. An alien’s                      aliens from seeking adjustment of status              as refugee or asylee status, T
                                              education and skills, which reflect a                   that of a lawful permanent resident in                nonimmigrant status for certain victims
                                              person’s ability to earn wages, are also                the United States. However, with this                 of human trafficking, U nonimmigrant
                                              considered in the totality of the                       rulemaking, DHS seeks to better enforce               status for victims of certain crimes,
                                              circumstances.                                          the public charge ground of                           VAWA protections for victims of battery
                                                 Comment: One commenter suggested                     inadmissibility codified by Congress.                 or extreme cruelty, and-Special
                                              that community involvement be                           Additionally, DHS is also seeking to                  Immigrant Juvenile status for victims of
                                              included when considering evidence of                   ensure that those seeking admission in                child abuse, neglect, abandonment, or a
                                              assets and resources.                                   the United States are self-sufficient                 similar basis under State law. Generally,
                                                 Response: DHS recognizes that                        upon admission and not likely to                      the public charge inadmissibility
                                              community involvement may be an                         become a public charge at any time in                 ground does not apply to these
                                              asset to the community as a whole and                   the future.                                           individuals and therefore, the level of
                                              appreciates the suggestion. However,                       Comment: Commenters indicated that                 income or the receipt of public benefits
                                              community involvement does not                          the proposed rule seeks to set an income              would be a consideration.
                                              establish the person’s self-sufficiency or              standard for income above 125% of the
                                                                                                      FPG, making it extremely difficult for                2. Evidence of Assets and Resources
                                              evidence of income, assets or financial
                                              status.                                                 low income immigrant young adults                        Comment: Some commenters stated
                                                 Comment: A commenter stated that                     previously in foster care and earning                 that the proposed rule penalizes
                                              the evidence of assets and resources                    less than 125 percent of the FPL                      immigrants for having a mortgage,
                                              requirement, namely the completion of                   ($31,375 annually for a family of four),              despite real estate being a wise
                                              the declaration of self-sufficiency as                  meeting the new income threshold of                   investment. Several other commenters
                                              proposed in 8 CFR 245.4(b),648 does not                 the public charge test. Given that youth              said the criteria undervalues
                                              change the fact that someone could                      aging out of foster care often need to                homeownership. A commenter stated
                                              become gravely ill and be unable to                     access public cash and shelter benefits               that home ownership is a gauge of
                                              work and never be self-sufficient. The                  to secure housing or to attend college or             middle class status in the United States
                                              same commenter stated that the                          training, this could result in denying                and that the longer an immigrant lives
                                              evidentiary requirements encourage                      these young adults lawful permanent                   in the United States, the more likely
                                              people to lie or discourages them from                  resident status. The commenter                        they will own a home. Another
                                              completing the process of seeking                       therefore believed that the proposed                  commenter expressed doubts whether
                                              adjustment of status altogether.                        rule only serves to heavily favor                     the assets and resources threshold
                                                 Response: DHS agrees that                            immigrants with wealth, while                         would have the required predictive
                                              individuals’ future circumstances may                   punishing low-income immigrants,                      value for purposes of public charge.
                                              be different than the ones that exist at                including immigrant young adults who                  Additionally, the same commenter also
                                              the time of adjudication and the public                 are working in important, but low-wage                expressed skepticism that real estate
                                              charge assessment. However, the statute                 jobs to sustain themselves and their                  could be easily convertible into cash
                                              requires DHS to rely on present and past                families.                                             within 12 months. This commenter
                                              conditions and circumstances as the                        Response: With this rulemaking, DHS                reasoned that such assets are typically
                                              best available evidence to determine an                 is seeking to better enforce the public               the residence of the alien or his
                                              alien’s likelihood of becoming a public                 charge ground of inadmissibility                      household, which cannot be readily
                                              charge. Although it is a remote                         codified by Congress. DHS, therefore,                 liquidated without imposing offsetting
                                              possibility that everyone could become                  disagrees with the commenters’                        new housing costs; and, in case of a
                                              sick and not be able to work, DHS is not                statement that this rulemaking only                   commercial property, liquidation within
                                              assuming that this will happen. DHS                     serves to favor wealthy immigrants and                twelve months is an unlikely prospect
                                              would review reasonable possibilities in                to punish those with low-income. The                  in most U.S. real estate markets. The
                                              the future based on the person’s current                determination whether somebody is                     commenter requested a better
                                              and parent circumstances.                               likely at any time in the future to                   justification for the assets and resources
                                                 Further, while it is true that some                  become a public charge is based on the                threshold of five times the difference
                                              applicants may not provide USCIS with                   totality of the alien’s circumstances, and            between the alien’s household gross
                                              honest answers, DHS expects all                         one factor alone, such as the financial               annual income and the FPG for the
khammond on DSKBBV9HB2PROD with RULES2




                                              applicants and petitions to provide                     status of the alien or the current receipt            alien’s household size, and the
                                                                                                      of public benefits, is not outcome                    inclusion of real estate as an asset that
                                                 648 The commenter referred to 245.5. 8 CFR 245.5     determinative.                                        could be converted into cash within 12
                                              is the regulatory provision addressing the medical         DHS acknowledges a possible impact                 months; or, preferably, the elimination
                                              examination of individuals seeking adjustment of        of this rulemaking, once effective, on                of these standards from the final rule.
                                              status. The NPRM proposed to amend 8 CFR 245.4
                                              by requiring a new documentary requirement for
                                                                                                      those in Federal, State, or tribal foster                Response: DHS disagrees that the rule
                                              purposes of the public charge determination under       care or those who are aging out of foster             penalizes immigrants for having
                                              INA section 212(a)(4), 8 U.S.C. 1182(a)(4).             care but may continue to obtain certain               mortgages. There is no requirement that


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00129   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                     Case 4:19-cv-05210-RMP                             ECF No. 1-1            filed 08/14/19            PageID.306 Page 130 of 218
                                              41420            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              an alien have a mortgage-free home; and                   evidence to support the proposition that              determination, the alien’s household
                                              an alien with a mortgage could use the                    an alien would be unable to liquidate                 income is relevant to the determination
                                              total value of the home minus the                         commercial property within 12 months,                 of whether the alien’s assets, resources
                                              amount of the mortgage to meet the                        and DHS sees no reason to treat                       and financial status make the alien more
                                              assets threshold. In other words,                         commercial property differently from                  likely than not in the totality of the
                                              homeownership could help the alien                        residential property in this context. In              alien’s circumstances to become a
                                              establish that he or she is meets the                     addition, 8 CFR 213a.2(c)(2)(iii)(B) does             public charge. Whether or not the alien
                                              income threshold and is not likely to                     specifically consider real estate in the              engaged in unauthorized employment
                                              become a public charge where the alien                    calculation of significant assets, and it is          and any immigration consequences
                                              can provide evidence that he or she has                   similarly reasonable to consider                      flowing from such unauthorized
                                              available assets through value in a home                  commercial property as assets in this                 employment is a separate
                                              to overcome any negative factors of the                   context. Therefore, DHS will continue to              determination.653 DHS will therefore
                                              absence of regular income through                         use the 12-month standard for                         consider any past employment and any
                                              employment or substantial assets in                       liquidation of assets.                                income derived from such employment
                                              bank accounts.                                               Comment: A commenter stated that                   in the public charge inadmissibility
                                                 The ‘‘five times equivalency’’ test to                 the income threshold in the NPRM fails                determination. In addition, as not all
                                              establish significant assets to cover the                 to exclude income from illegal conduct,               income is required to be reported in tax
                                              difference between the 125 percent                        unlike what the commenter states is the               returns, DHS will continue to consider
                                              standard and the actual income has long                   definition of income used by DOS.651                  additional income that is not listed on
                                              been recognized for public charge                         The commenter reasoned that no alien                  the IRS forms as provided in the I–944
                                              inadmissibility in the affidavit of                       may work in the United States without                 instructions.
                                              support context.649 DHS disagrees that                    authorization, either by operation of law                However, DHS does agree that income
                                              having assets to cover five times the                     or by specific application.652 The                    derived from illegal activities or sources
                                              difference between income below 125                       commenter strongly recommended that                   should be excluded from the calculation
                                              percent of the FPG and the 125 percent                    income from unauthorized employment                   of gross annual household income
                                              amount fails to meet any predictive                       should be excluded from the calculation               including, but not limited to, income
                                              value, because such assets could be                       of gross annual household income, in                  gained illegally from drug sales,
                                              readily converted to cash and substitute                  the same manner as unlawful income                    gambling, prostitution, or alien
                                              for income, thereby helping ensure that                   from drug dealing, gambling, or                       smuggling.
                                              the alien does not rely on public                         smuggling. The commenter further
                                              benefits to meet his or her basic needs.                  suggested that no evidence of irregular               3. Public Benefits
                                                 DHS disagrees that typically the                       income that is not documented on a tax                   Comment: Some commenters
                                              residence of the alien or his household                   return or equivalent document, such as                referenced DHS’s request regarding
                                              cannot be readily liquidated without                      an IRS Wage and Tax Statement (Form                   whether use of other benefits should be
                                              imposing offsetting new housing costs                     W–2) or Return of Organization Exempt                 counted in the totality of circumstances
                                              or in case of a commercial property,                      from Income Tax (Form 990), should be                 test. Those commenters opposed
                                              liquidation within twelve months is an                    accepted; that income earned under a                  considering the use of non-listed
                                              unlikely prospect in most U.S. real                       taxpayer identification number rather                 programs in the totality of
                                              estate markets. An alien may be able to                   than a Social Security number should be               circumstances test. Additionally, other
                                              liquidate the home and then obtain a                      presumptively unacceptable; and that                  commenters stated that DHS should not
                                              new lower cost home or start renting.                     this approach would streamline the                    allow public benefits that are not
                                                 Additionally, DHS also disagrees with                  adjudication of public charge                         explicitly enumerated in the rule to be
                                              the commenter about the assessment of                     determinations, by eliminating                        weighted negatively in the totality of the
                                              the 12-month benchmark; this                              consideration of most evidence of                     circumstances review. Several
                                              benchmark is used for affidavit of                        income other than recognized IRS                      commenters said that Federal assistance
                                              support purposes 650 which, again, has                    documentation.                                        programs or public benefits should not
                                              long been part of the public charge                          Response: DHS appreciates the
                                                                                                                                                              be a deciding factor in the public charge
                                              inadmissibility determination. The                        comments and would like to clarify that
                                                                                                                                                              inadmissibility determination. One
                                              affidavit of support permits listing of                   an alien’s employment and income
                                                                                                                                                              commenter cited a study showing that
                                              assets that may be liquidated within one                  derived from employment without an
                                                                                                                                                              immigrants have a lower unemployment
                                              year only, and specifically includes the                  employment authorization card or status
                                                                                                                                                              rate than native-born citizens and
                                              net value of the sponsor’s or the                         which authorizes employment will be
                                                                                                        considered as part of the assets,                     requested the agency’s rationale for
                                              sponsored immigrant’s home as a                                                                                 focusing on discouraging immigrants
                                              permissible asset. Although the affidavit                 resources and financial status factor and
                                                                                                        the education and skills factor. DHS                  from using public benefits, despite their
                                              of support does not specifically address                                                                        lower unemployment rate as a
                                              commercial property in terms of liquid                    believes that limiting consideration of
                                                                                                        employment and income to only that                    demographic group.
                                              assets, the commenter provided no                                                                                  Some commenters stated that receipt
                                                                                                        derived from authorized employment
                                                649 See 8 CFR 213a.2(c)(2)(iii)(B). See also 64 FR      goes beyond the narrow purpose of this                of benefits was not evidence of weak
                                              54346, 54348 (October 20, 1997) (explaining the           rule, which is ensuring that aliens are               financial status, as benefits are used
                                              rationale for the significant asset rule as part of the   self-sufficient and do not rely on the                temporarily to help people get back on
                                              interim affidavit of support rule) and 71 FR 35732,
khammond on DSKBBV9HB2PROD with RULES2




                                              35739 (June 21, 2006) (explaining the rational for
                                                                                                        government to meet their basic living                   653 Furthermore, a general limitation of the type
                                              adopting the current affidavit of support rule at 8       needs. For purposes of a public charge                suggested by the commenter could be in tension
                                              CFR 213a, which provides for additional standards                                                               with USCIS policy. See USCIS Policy Memorandum
                                              for certain aliens). DHS has amended the public             651 The commenter cited to the former FAM           PM–602–0119, Qualifying U.S. Work Experience for
                                              charge regulatory provision to reflect that DHS will      section on public charge at 9 FAM 40.41. The          Special Immigrant Religious Workers (July 5, 2015),
                                              adopt the three standards used in the significant         public charge FAM section is now located at 9 FAM     https://www.uscis.gov/sites/default/files/USCIS/
                                              asset provision for purposes of the public charge         302.8.                                                Laws/Memoranda/2015/2015-0705_Lawful_Status_
                                              determination.                                              652 See INA sections 274A(a)(1), (h)(3), 8 U.S.C.   PM_Effective.pdf; Shalom Pentecostal Church v.
                                                650 See Form I–864, Instructions, Part 7.               1324a(a)(1), (h)(3).                                  Acting Secretary DHS, 783 F.3d 156 (3d Cir. 2015).



                                         VerDate Sep<11>2014    21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00130   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                         Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.307 Page 131 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                      41421

                                              their feet. Another commenter stated                    rates of public benefits receipt among                apply for benefits, however, the rule
                                              that many of the public benefits                        aliens as a whole would warrant                       does not intend to disproportionally
                                              considered under the proposed rule                      abandoning this rule, which applies the               affect any group of people as previously
                                              would in fact make someone less likely                  public charge ground of inadmissibility               discussed.
                                              to be a public charge, especially when                  to individual aliens. As provided in the                 Comment: A commenter indicated
                                              the benefits are received by children. A                NPRM,654 and elsewhere in this                        that the proposed regulation states only
                                              few other commenters expressed                          regulation, current or past applications              that DHS would consider whether a
                                              concern that using prior receipt of                     for, or receipt of, or certification for              noncitizen has ‘‘applied for’’ or
                                              public benefits as evidence of financial                future receipt of public benefits, as                 ‘‘received’’ benefits or fee waivers,
                                              status ignores the role public benefits                 defined in 8 CFR 212.21(b), suggests                  without defining those terms. The
                                              play in promoting self-sufficiency. A                   that the alien’s overall financial status is          commenter wrote that the proposed rule
                                              commenter indicated that past receipt of                so weak that he or she is or was unable               did not plainly state that DHS will only
                                              benefits is not even mentioned by                       to fully support himself or herself                   consider a noncitizen’s application for
                                              Congress as a factor that should be given               without public benefits, i.e., that the               benefits on her own behalf. These
                                              any weight in the public charge                         alien will receive such public benefits               omissions, according to the commenter,
                                              determination. Another commenter                        in the future. Accordingly, as discussed              would allow immigration officers to
                                              cited a 1999 letter from HHS stating that               more fully in the discussion on the                   penalize a noncitizen during a public
                                              it could not imagine any way in which                   public benefits threshold section, DHS                charge determination when she is the
                                              an individual could become primarily                    believes that it is reasonable to consider            formal applicant for, or payee of,
                                              dependent on public benefits. Another                   any application, approval, or                         benefits for which her children or others
                                              commenter asserted that the current                     certification for, or receipt of, public              are the true beneficiaries.
                                              provisions surrounding public benefits                  benefits as a negative factor in the                     Another commenter expressed
                                              are sufficient to be used in public charge              totality of the circumstances, as this is             concern that many affected families will
                                              determinations. A few commenters                        relevant to determining the likelihood of             include U.S. citizens. The commenter
                                              stated that counting benefits as a                      becoming, at any time in the future, a                explained that although the proposed
                                              negative factor when used by children                   public charge. DHS understands                        rule stated that DHS did not intend to
                                              in the public charge assessment is                      however, that certain individuals may                 consider benefits received by a mixed
                                              contrary to the purpose of the public                   have become self-sufficient over time                 status household where a noncitizen
                                              charge ground of inadmissibility                        after having received or having been                  would not be entitled to receive a
                                              because benefits providing essential                    certified to receive public benefits, and             benefit or was not counted for purposes
                                              health, nutrition and housing assistance                therefore, either have disenrolled, or                of calculating household size, the
                                              prepare children to be productive,                      have requested disenrollment from the                 proposed regulatory text did not clearly
                                                                                                      public benefits. To account for these                 implement DHS’s stated intent. The
                                              working adults; counting it as a negative
                                                                                                      positive developments in an alien’s life,             commenter stated that as a consequence,
                                              factor would unfairly base a child’s
                                                                                                      DHS decided to include as a                           an immigrant applying for benefits
                                              future potential for self-sufficiency on
                                                                                                      consideration evidence of the                         exclusively on behalf of U.S. citizen
                                              their use of benefits as a child. A
                                                                                                      disenrollment, or a request for                       dependents could still face adverse
                                              commenter stated that using prior
                                                                                                      disenrollment or withdrawal from                      consequences in a public charge
                                              receipt of benefits in public charge
                                                                                                      public benefit receipt.                               determination for the family’s receipt of
                                              determinations is contrary to the totality
                                                                                                         Overall, however, Congress implicitly              such benefits, leaving the household
                                              of circumstances test. One commenter
                                                                                                      recognized that past receipt of public                with the choice of either not applying
                                              indicated that considering the use of
                                                                                                      benefits can be considered in                         for benefits and facing food and housing
                                              public benefits as evidence of financial                                                                      insecurity, or the applying for the
                                              status would negatively and                             determining likelihood of someone
                                                                                                      becoming a public charge when it                      benefits and increasing the likelihood of
                                              disproportionately impact LGBTQ                                                                               adverse immigration consequences for
                                              immigrants and immigrants with                          prohibited consideration of benefits that
                                                                                                      were authorized under 8 U.S.C. 1641(c)                some family members.
                                              disabilities. Another commenter stated                                                                           Similarly, a commenter stated that the
                                              that, since most applications for public                for ‘‘certain battered aliens.’’ 655
                                                                                                      Congress’ prohibition of consideration                proposed regulatory text fails both to
                                              assistance consider a wide range of                                                                           clearly explain how DHS will identify
                                              benefits, immigrants would be kept from                 of prior receipt of benefits by a specific
                                                                                                      class of aliens indicates Congress                    ‘‘the portion of the benefit that is
                                              applying from all benefits, even those                                                                        attributable to the alien’’ (for example,
                                              not mentioned in the proposed rule.                     understood and accepted the agency’s
                                                                                                      consideration of past receipt of benefits             when the individual lives in a
                                              Some commenters stated that including                                                                         household that receives housing
                                              receipt of benefits as evidence of                      in other circumstances.
                                                                                                         DHS agrees that public benefits play               assistance and he or she would not be
                                              financial status would lead to a                                                                              eligible to receive such assistance). The
                                              widespread chilling effect among                        a role in promoting and helping people
                                                                                                      obtain self-sufficiency; however, the                 commenter wrote that the proposed rule
                                              immigrants and citizens alike. One                                                                            did not plainly state that DHS will only
                                              commenter asserted that, unless DHS is                  primary reason people seek public
                                                                                                      benefits is the inability to be self-                 consider a noncitizen’s application for
                                              willing to compel employers in                                                                                benefits on her own behalf. Another
                                              agriculture and in other industries to                  sufficient. In addition, the 1999 Interim
                                                                                                      Field Guidance, in which other agencies               commenter stated that DHS should
                                              provide a living wage and health                                                                              commission research on the cash value
                                              benefits, it is cruel and unjust to punish              commented, involved the ‘‘primary
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      dependence’’ standard, which is                       equivalence when determining the
                                              hard-working immigrants who rely on                                                                           discount factor for housing benefits.
                                              public benefits but who also benefit the                different from the standard set forth in
                                                                                                      this final rule. While DHS understands                   Response: DHS agrees with
                                              United States.                                                                                                commenters that additional clarification
                                                                                                      that some people may choose not to
                                                 Response: DHS disagrees with the                                                                           of when DHS will consider application,
                                              commenters and maintains that receipt                     654 See Inadmissibility on Public Charge Grounds,   certification, or receipt of public
                                              of public benefits indicates weak                       83 FR 51114, 51188 (proposed Oct. 10, 2018).          benefits will weigh negatively in the
                                              financial status. DHS also disagrees                      655 INA section 212(s), 8 U.S.C. 1182(s).           totality of the circumstances could be


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00131   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                 Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1                  filed 08/14/19            PageID.308 Page 132 of 218
                                              41422            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              helpful. Therefore, DHS has added a                     received non-monetized benefits for 11                    that public benefits and assistance
                                              new definition of ‘‘receipt of public                   consecutive months leading up to an                       programs exist in other countries.
                                              benefits’’ to 8 CFR 212.21(e) to clarify                application, even though such fact                        However, DHS did not propose and will
                                              that DHS will only consider the alien to                would be directly relevant to whether                     not consider public benefits provided by
                                              have received a public benefit if the                   the alien is likely to exceed the                         foreign countries.657 Public benefits in
                                              alien is a named beneficiary of the                     applicable threshold in the future.                       foreign countries have different
                                              benefit but not where an alien is                          Following careful consideration of the                 standards and objectives. For example,
                                              applying, being certified, or receiving a               issue, DHS has determined that it is                      in some countries, healthcare is
                                              public benefit not on his or her own                    reasonable to consider any application,                   provided on a national basis irrespective
                                              behalf but on behalf of another person.                 approval, or certification for, or receipt                of income or need and is, therefore, not
                                              For example, if a parent is applying for                of, public benefits as a negative factor in               comparable to public benefits or to the
                                              a public benefit on behalf of a U.S.                    the totality of the circumstances,                        public charge standard in the United
                                              citizen child, such application for                     regardless of whether the benefits                        States. In addition, the inadmissibility
                                              public benefits will not be considered                  exceed the threshold for becoming a                       determination addresses whether a
                                              negatively against the parent. Similarly,               public charge. While DHS does not                         person is likely to become a public
                                              if an alien is the legal guardian or power              believe that past receipt of the benefits                 charge in the United States in the future.
                                              of attorney of the alien’s lawful                       enumerated in this rule for 12 months                        Additionally, all applicants for
                                              permanent resident parent and is                        or less, on its own, makes the alien                      admission and adjustment of status
                                              applying for a benefit on behalf of such                likely to become a public charge in the                   applicants must demonstrate that they
                                              parent, such application and/or                         future, such receipt will in some cases                   are clearly and beyond a doubt not
                                              associated administration of the public                 suggest that the alien is not self-                       inadmissible to the United States.658
                                              benefit on behalf of the alien’s parent                 sufficient, or may soon lack self-                        The ground of inadmissibility under
                                              will not count negatively against the                   sufficiency. Accordingly, under the                       section 212(a) of the Act, 8 U.S.C. 1182,
                                              alien. DHS would only count as a public                 assets, resources, and financial status                   include the public charge grounds of
                                              benefit any benefit for which the alien                 factor, DHS will consider it to be a                      inadmissibility under section 212(a)(4)
                                              is specifically listed as a beneficiary.                negative factor (though not a heavily                     of the Act, 8 U.S.C. 1182(a)(4). DHS
                                              The new definition also clarifies that                  weighted negative factor) if the alien has                explained in the proposed rule that it
                                              application for a public benefit is not                 applied for, been approved or certified                   provided a more comprehensive
                                              the same as receipt but is indicative of                for, or has received, public benefits for                 framework to determining public charge
                                              an alien’s intent to receive such a                     any amount of time.656 The fact that an                   inadmissibility, including certain and
                                              benefit. Similarly, certification is not the            alien has in the past applied for, been                   new paper-based applications, as
                                              same as receipt but may impact the                      approved or certified for, or has                         additional evidence related to public
                                              likelihood that the alien will in the                   received public benefits for any amount                   charge considerations.659 DHS also
                                              future receive such public benefit.                     of time, would never be dispositive on                    explained that, due to operational
                                                 Comment: Commenters stated, in                       its own, but would be relevant to                         differences, this additional evidence
                                              response to a call for comments in the                  assessing an alien’s likelihood of                        would not generally be required at ports
                                              proposed rule preamble, that DHS                        becoming at any time in the future a                      of entry.660 Applicants for admission are
                                              should not revise the rule to allow                     public charge. USCIS will consider the                    inspected by immigration officers at or,
                                              adjudicators to consider an alien’s                     duration, amount, and recentness of an                    when encountered, between ports of
                                              receipt of public benefits below the                    alien’s past approval or certification for,               entry in a timeframe and setting distinct
                                              applicable threshold, as part of DHS’s                  or receipt of, public benefits, when                      from the adjudications process. This,
                                              assessment of whether the alien is likely               deciding how much weight to give this                     however, does not imply that DHS does
                                              at any time in the future to become a                   past activity as part of the prospective                  not screen applicants for admission for
                                              public charge (i.e., to receive benefits                totality of the circumstances                             grounds of inadmissibility, including
                                              above the applicable threshold). A                      determination.                                            public charge grounds of
                                              commenter wrote that all individuals,                      Comment: An individual commenter                       inadmissibility. Therefore, DHS does
                                              citizen or non-citizen alike, may have                  stated that the proposed assets,                          not fundamentally treat those who seek
                                              emergency situations or unanticipated                   resources, and financial status factors                   adjustment of status in the United States
                                              job losses that could result in a need for              would treat immigrants who have been                      differently from those seeking
                                              benefits on a temporary basis. Another                  living in the country fundamentally                       admission to the United States.
                                              commenter wrote that if any benefit                     different than those arriving at ports of                    Comment: One commenter stated that
                                              receipt below the threshold were to be                  entry and are therefore arbitrary. The                    the proposed rule ignores that under
                                              considered in the totality of                           commenter indicated that this                             PRWORA applicants for admission are
                                              circumstances, the thresholds would                     difference in treatment is wholly                         and will remain ineligible for public
                                              become ‘‘entirely meaningless.’’                        inequitable and fundamentally wrong                       benefits even after admission, and that
                                                 Response: No commenters established                  because an individual who has                             applicants for adjustment of status are
                                              that receipt of designated public                       continually received public assistance                    and will remain ineligible for most
                                              benefits below the applicable threshold                 in a foreign country could potentially be                 public benefits until they have green
                                              has no bearing on whether the alien                     allowed to enter the United States. In                    cards for five years. The same
                                              may, in the future, receive designated                  contrast, individuals who are applying                    commenter stated that the rule’s
                                              public benefits above the applicable                    for adjustment of status within the
khammond on DSKBBV9HB2PROD with RULES2




                                              threshold. In addition, the proposed                    United States could be denied                               657 See 8 CFR 212.21(b). See Inadmissibility on

                                              rule, as drafted, would have effectively                adjustment of status for a brief,                         Public Charge Grounds, 83 FR 51114, 51158–51174
                                              required DHS to be willfully blind to                   temporary use of a low dollar amount of                   (proposed Oct. 10, 2018).
                                                                                                                                                                  658 See INA section 235(b)(2)(A), 8 U.S.C.
                                              evidence of significant benefits use that               public assistance.
                                                                                                                                                                1225(b)(2)(A).
                                              fell short of the threshold. For instance,                 Response: DHS disagrees that the                         659 See Inadmissibility on Public Charge Grounds,
                                              it was unclear whether the proposed                     proposal is arbitrary. DHS understands                    83 FR 51114, 51116 (proposed Oct. 10, 2018).
                                              rule would allow adjudicators to                                                                                    660 See Inadmissibility on Public Charge Grounds,

                                              consider the fact that an alien had                       656 8   CFR 212.22(b)(4)(ii)(F)(1), (2).                83 FR 51114, 51116 (proposed Oct. 10, 2018).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00132     Fmt 4701    Sfmt 4700    E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                           Exhibit A
                                                     Case 4:19-cv-05210-RMP                            ECF No. 1-1            filed 08/14/19            PageID.309 Page 133 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                               41423

                                              ‘‘weighing scheme’’ is impermissibly                     as part of its totality of the                       for adjustment of status. In making this
                                              vague. The commenter pointed to one of                   circumstances determination. DHS has                 determination, DHS would take into
                                              the examples in the proposed rule as                     therefore revised the regulatory text to             consideration the fact that the alien is
                                              indicative of the unpredictable nature of                make clear that DHS would consider                   working while in school and thus that
                                              the determination, namely that an                        evidence from a Federal, State, local, or            the nature and hours of employment
                                              individual who is in school and                          tribal agency administering a particular             may be limited by his need to attend
                                              employed with an income of 120                           benefit that shows the alien does not                classes. DHS would also look at the
                                              percent of the FPG and does not have                     qualify for the public benefit, so long as           likelihood that the alien’s earning
                                              health insurance but has no other                        the alien submits the necessary                      capacity would increase as a result of
                                              negative factors would not be deemed                     evidence and specifically identifies it as           his education—for example, U.S.
                                              likely to become a public charge. But                    relating to eligibility.                             Census data shows that a college degree
                                              the commenter noted that if the                             For example, an alien could provide               nearly doubles earnings.662 Similarly,
                                              individual was not precluded by                          a letter from a benefit-granting agency              there is no evidence that the alien had
                                              immigration status from receiving                        indicating that the alien is not eligible            previously received, or even attempted
                                              public benefits, the individual would be                 for a particular benefit based on the                to apply for, or been certified to receive
                                              income-eligible for SNAP, Medi-Cal,                      alien’s immigration status. In the                   public benefits.663 Therefore,
                                              and Federal housing assistance. The                      alternative, the alien could provide                 notwithstanding the commenter’s
                                              commenter stated that it is not clear                    information from a public benefit-                   observation about potential future
                                              why DHS would not deem the                               granting agency listing the immigration              eligibility for such benefits, the alien,
                                              individual likely to become a public                     classifications not eligible for public              based on the facts, would not be more
                                              charge at any time in the future.                        benefits and evidence of the alien’s                 likely than not receive public benefits at
                                                 Response: DHS disagrees with the                      prospective immigration status that                  any time in the future. However, if there
                                              commenter that the rule fails to consider                together indicate that the alien is not              were evidence that, the alien was
                                              the alien’s immigration status in                        eligible for the benefit because the alien           discontinuing his or her education, or
                                              determining whether an alien could                       does not have an immigration                         had a chronic health condition that
                                              qualify for public benefits, and has                     classification that the public benefit-              would impair the alien’s ability to work,
                                              added language in the rule to clarify.                   granting agency has identified as                    or that the alien had attempted to apply
                                              DHS also disagrees that the totality of                  eligible. Similarly, the alien could                 for public benefits but had been found
                                              the circumstances determination is                       provide evidence of his or her gross                 ineligible based on his immigration
                                              impermissibly vague and unpredictable,                   household income together with                       status, such evidence could tip the
                                              or that the example the commenter cited                  information from a public benefit                    determination the other way and USCIS
                                              illustrates the unpredictability of the                  agency’s website showing the eligibility             may determine that the alien is more
                                              determination. In the proposed rule,                     income threshold for the state in which              likely than not to receive public benefits
                                              DHS established as one of the                            the alien resides, or will reside upon               above the designated threshold at any
                                              mandatory regulatory factors the                         becoming a lawful permanent resident,                time in the future. Therefore, DHS
                                              consideration of the alien’s prospective                 that specifically indicates that the                 appreciates that a real world
                                              immigration status and expected period                   alien’s gross household income exceeds               circumstance is likely to include facts
                                              of admission. DHS notes that there are                   the threshold. DHS would consider such               beyond those included in the
                                              a number of legal and practical                          evidence in the totality of the                      hypothetical fact pattern that could lead
                                              limitations on DHS’s ability to consider                 circumstances. DHS notes that an                     to a different adjudication.
                                              eligibility for public benefits as part of               assessment that an alien is not currently
                                              its totality of the circumstances                        eligible for any or all designated public            4. Fee Waivers for Immigration Benefits
                                              determination. For instance, DHS does                    benefits may carry some weight in the                   Comment: Many commenters said the
                                              not have the expertise to apply the                      totality of the circumstances, but will              rule overweighs receipt of one-time
                                              varied and often complex framework of                    never be outcome determinative. DHS                  immigration fee waivers to predict
                                              public benefit eligibility criteria, either              must consider all statutory factors to               whether a person will become a public
                                              on a state-by-state basis or according to                determine whether the alien is likely at             charge by double counting, as use of a
                                              general Federal standards; cannot                        any time in the future to become a                   fee waiver is a function of income.
                                              reliably predict the alien’s likely state of             public charge.
                                              residence at any time in the future; and                    With respect to the specific example                 662 See College Degree Nearly Doubles Annual

                                              cannot assume that all aliens who are                    cited by the commenter, DHS notes that               Earnings: https://www.thoughtco.com/college-
                                                                                                                                                            degree-nearly-doubles-annual-earnings-3320979
                                              ineligible for the designated benefits in                evidence of alien’s income being below               (last visited June 27, 2019); U.S. Census Bureau
                                              the near-term will not use them in the                   125 percent of the FPG or evidence that              Educational Attainment in the United States: 2004:
                                              long term.661                                            the alien’s immigration status may not               https://www.census.gov/data/tables/2004/demo/
                                                 But if an alien provides evidence from                be disqualifying, are not necessarily                educational-attainment/cps-detailed-tables.html
                                                                                                                                                            (last visited June 27, 2019); U.S. Census Bureau
                                              a Federal, State, local, or tribal agency                determinative factors in the totality of             Post-Secondary Employment Outcomes (PSEO)
                                              specifically identifying that alien does                 the circumstances. In the example                    (Beta) https://lehd.ces.census.gov/data/pseo_
                                              not qualify for one or more public                       commenter discusses (Table 34,                       beta.html.
                                                                                                                                                               663 Even though some studies show that low
                                              benefits, USCIS can use that information                 example A in the proposed rule), DHS
                                                                                                                                                            income earners receive one or more public benefits
                                                                                                       would determine that the alien is not                at higher rates, DHS would not necessarily find this
                                                 661 See, e.g., Medicaid.gov, Medicaid, Children’s     likely to become a public charge                     trend to be outcome determinative in the case of an
                                              Health Insurance Program, & Basic Health Program
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                       notwithstanding the alien’s lower                    individual enrolled in a Bachelor’s degree program.
                                              Eligibility Levels, https://www.medicaid.gov/                                                                 See, e.g., The New York Times, Working, but
                                              medicaid/program-information/medicaid-and-chip-
                                                                                                       income and lack of health insurance                  Needing Public Assistance Anyway https://
                                              eligibility-levels/index.html (discussing Medicaid       because the alien is fundamentally a                 www.nytimes.com/2015/04/13/business/economy/
                                              eligibility from state to state) (last visited June 5,   young and healthy person (age 30) of a               working-but-needing-public-assistance-
                                              2019); State TANF Policies: A Graphical Overview         working age, with an employment                      anyway.html (April 12, 2015) (last visited July 26,
                                              of State TANF Policies as of July 2016, available at                                                          2019); U.C. Berkeley Labor Center: High Public Cost
                                              https://www.acf.hhs.gov/sites/default/files/opre/
                                                                                                       history and education (attending a                   of Low Wages http://laborcenter.berkeley.edu/the-
                                              wrd_2016_databook_companion_piece_05_15_18_              Bachelor’s degree program), and the                  high-public-cost-of-low-wages/ (last visited on June
                                              508.pdf (last visited June 5, 2019).                     alien is an employment-based applicant               27, 2019).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00133   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1               filed 08/14/19              PageID.310 Page 134 of 218
                                              41424            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              Another commenter stated that there is                  high income, would be counted under                       that the inclusion of fee waivers in
                                              not enough data to determine whether                    the proposed rule.                                        public charge determinations would
                                              one-time receipt of a fee waiver was                       Response: DHS disagrees that the                       result in fewer immigrants being willing
                                              related to a person being a public                      consideration of a fee waiver would be                    and able to seek citizenship. A
                                              charge. A commenter noted that a                        impermissibly retroactive. First, fee                     commenter stated that many of their
                                              separate consideration of the use of a fee              waivers applied for or received before                    clients were worried about whether
                                              waiver means that factors such as                       the effective date will not be                            using a fee waiver would impact their
                                              income would be unfairly counted                        considered.665 Second, any fee waiver                     chances of having their applications
                                              twice—once based on their household                     received on or after the effective date of                approved. A commenter stated that the
                                              income and a second time when the fee                   the rule, will be considered in the                       fee waivers would be limiting the
                                              waiver is granted because of their                      totality of circumstances and, alone,                     options immigrants have to file for
                                              income.                                                 would not result in a finding that a                      immigration benefits and would harm
                                                 Response: DHS disagrees that the                     person is likely at any time in the future                families, citing a story about a client in
                                              receipt of a fee waiver for an                          to become a public charge. In the                         the process of applying for citizenship.
                                              immigration benefit is over weighted.                   totality of the circumstances analysis,                   An individual commenter stated that it
                                              The fee waivers for immigration benefits                evidence of a change in circumstances,                    is cruel to offer fee waivers and then
                                              is only one evidentiary consideration in                e.g., steady employment and income,                       hold the use of said fee waiver against
                                              the totality of the circumstances and it                would also be taken into consideration.                   immigrants in their application.
                                              is not heavily weighted. As indicated in                Third, simply because the regulation                      Additionally, another commenter stated
                                              the NPRM,664 since fee waivers are                      bases the consideration of public charge                  that the standards for fee waivers are
                                              based on an inability to pay (i.e., receipt             in part on an occurrence of a fee waiver                  often more lenient than the finding of
                                              of means-tested public benefits or                      on or after the effective date of the rule,               inadmissibility under the proposed rule,
                                              income at the FPG level), a fee waiver                  does not make the regulation                              and therefore should not be used in
                                              for an immigration benefit suggests an                  impermissibly retroactive.666 Through                     public charge determinations. A
                                              inability to be self-sufficient. DHS                    this regulation, DHS simply specifies                     different commenter stated that the use
                                              recognizes that some of the factors                     considerations as part of implementing                    of fee waivers in public charge
                                              required to obtain a fee waiver may be                  the public charge determination,                          determination would likely
                                              similar to those used as part of the                    according to the best evidence available                  disadvantage naturalized citizens in
                                              public charge determination. These                      at the time of the adjudication,                          efforts to reunite their families. A
                                              factors, however, are reviewed                          including past occurrences of a fee                       couple commenters stated that receipt of
                                                                                                      waiver request or grant as a                              a fee waiver often serves as a step
                                              differently according to their respective
                                                                                                      consideration, in the totality of the                     toward self-sufficiency and decreases
                                              purposes. For purpose of the public
                                                                                                      alien’s circumstances. Finally, and                       the likelihood that an immigrant will be
                                              charge inadmissibility determination,
                                                                                                      similar to the receipt of public benefits,                dependent on government assistance in
                                              all the factors and circumstances will be
                                                                                                      DHS will, in the totality of the                          the future. Another commenter stated
                                              reviewed in the totality of the
                                                                                                      circumstances, consider how long ago                      that fee waivers are often used when
                                              circumstances without a counting
                                                                                                      the fee waiver was received. If the fee                   applying for work authorization, as at
                                              system currently used for fee waiver
                                                                                                      waiver was received recently, it would                    that time immigrants have no income,
                                              purposes, in which each factor is
                                                                                                      have more relevance to the public                         and considering fee waivers would lead
                                              individually ranked or scored to assess
                                                                                                      charge determination, whereas if the fee                  to longer unemployment periods and
                                              whether a fee waiver is warranted. As
                                                                                                      waiver was received some time ago, for                    increase use of public benefits. A
                                              such, DHS will consider the alien’s
                                                                                                      example, before the alien obtained new,                   commenter stated that often immigrants
                                              financial liabilities and the request or
                                                                                                      steady employment, the relevance of the                   apply for fee waivers when they need to
                                              the receipt of a fee waiver as evidence
                                                                                                      fee waiver in the totality of the                         file an application in a timely manner,
                                              of financial liabilities and status in the
                                                                                                      circumstances would be diminished.                        but do not have the time to save enough
                                              totality of the circumstances. Other
                                                                                                         Comment: Some commenters stated                        money to afford the application fee.
                                              evidence may provide the same
                                                                                                      that the rule seemed to reduce or                         Another commenter stated that
                                              information and therefore, DHS would
                                                                                                      potentially eliminate the use of the                      including a fee waiver in public charge
                                              consider the evidence as a whole but
                                                                                                      application fee waivers and stated that                   determinations would increase the
                                              not individually rank or score the
                                                                                                      the fee waiver program is founded on its                  burden on immigrants.
                                              evidence.                                                                                                            Response: DHS disagrees that the rule
                                                                                                      own policy rationale, which, according
                                                 Comment: One commenter said it is                    to the commenters, is not the subject of                  eliminates fee waiver requests.
                                              impermissibly retroactive to consider                   this rule. A commenter stated that fee                    Applicants would still be able to request
                                              the past receipt of a fee waiver because                waivers are typically only available for                  fee waivers in accordance with the
                                              ‘‘it impermissibly penalizes applicants                 applications not subject to the public                    applicable regulations and form
                                              for their financial status on the date of               charge ground of inadmissibility and                      instructions.667 The consideration of a
                                              the application for the fee waiver and                  stated that using fee waivers in public                   fee waiver in the public charge
                                              not on the date of application for                      charge determinations will only serve to                  inadmissibility determination is but one
                                              admission, adjustment of status, or for a               chill overall immigration applications.                   factor in the totality of the
                                              visa.’’ Commenters indicated that often,                Another commenter further remarked                        circumstances. As indicated in the
                                              an individual’s economic situation                                                                                NPRM,668 requesting or receiving a fee
khammond on DSKBBV9HB2PROD with RULES2




                                              improves after receiving immigration                      665 8 CFR 212.22(b)(4)(ii)(G).                          waiver for an immigration benefit
                                              benefits for which applicants receive a                   666 ‘‘A regulation has retroactive effect ‘when it      suggests a weak financial status. Since
                                              fee waiver. A commenter stated that                     takes away or impairs vested rights acquired under        fee waivers are based on an inability to
                                              even immigrants who applied for a fee                   existing laws, or creates a new obligation, imposes
                                                                                                                                                                pay, seeking or obtaining a fee waiver
                                              waiver and were rejected for having                     a new duty, or attaches a new disability, in respect
                                                                                                      to transactions or considerations already past.’ ’’ See
                                                                                                                                                                  667 See8 CFR 103.7(c).
                                                                                                      Mejia v. Gonzales, 499 F.3d 991, 995—99 (9th Cir.
                                                664 SeeInadmissibility on Public Charge Grounds,      2007) (quoting INS v. St. Cyr, 533 U.S. 289, 321            668 SeeInadmissibility on Public Charge Grounds,
                                              83 FR 51114, 51188 (proposed Oct. 10, 2018).            (2001)).                                                  83 FR 51114, 51188 (proposed Oct. 10, 2018).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00134   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM      14AUR2
                                                                                                                                                                                          Exhibit A
                                                    Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19            PageID.311 Page 135 of 218
                                                                Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                               41425

                                              for an immigration benefit suggests an                    a T nonimmigrant at time of admission,                between agencies, and that the score
                                              inability to be self-sufficient. In                       and an applicant for, or individual who               reported to a consumer may not be the
                                              addition, the Senate Appropriations                       is granted, U nonimmigrant status are                 same as the score used by lenders. Many
                                              Report for the Department of Homeland                     generally exempt from the public charge               commenters asserted that an applicant’s
                                              Security for FY 2017, stated that ‘‘the                   ground of inadmissibility. For reasons                credit history could be impacted by
                                              Committee is concerned about the                          discussed earlier in this preamble, DHS               factors outside their control from which
                                              increased use of fee waivers, as those                    amended this final rule to clarify that T             they may recover. Additionally, a
                                              paying fees are forced to absorb costs for                nonimmigrants seeking any immigration                 commenter indicated that credit report
                                              which they receive no benefit. In                         benefit subject to section 212(a)(4) of the           and income alone does not depict a
                                              addition, those unable to pay USCIS                       Act, 8 U.S.C. 1182(a)(4), are generally               clear picture of an immigrant’s full
                                              fees are less likely to live in the United                exempt from the public charge ground                  financial situation or their ability to
                                              States independent of government                          of inadmissibility, as previously                     raise their credit score. A couple of
                                              assistance.669 However, the House                         discussed. Because these survivors of                 other commenters stated that credit
                                              Report on Department of Homeland                          human trafficking and domestic                        reports and scores do not contain
                                              Security Appropriations Bill, 2019, said                  violence are generally exempt from the                enough information about an
                                              ‘‘USCIS is expected to continue the use                   public charge inadmissibility ground,                 individual’s earnings or incomes.
                                              of fee waivers for applicants who can                     they would not be impacted by this rule.              Another commenter stated that many
                                              demonstrate an inability to pay the                          Comment: Several commenters stated                 consumers who are credit invisible or
                                              naturalization fee. USCIS is also                         that the consideration of receipt of a fee            unscoreable will be disadvantaged by
                                              encouraged to consider whether the                        waiver would keep immigrants from                     the rule and provided data on the
                                              current naturalization fee is a barrier to                accessing their right to justice in                   population who falls into these groups.
                                              naturalization for those earning between                  immigration proceedings.                                 Many commenters stated that credit
                                              150 percent and 200 percent of the                           Response: DHS disagrees that the                   scores are a poor way to evaluate the
                                              federal poverty guidelines, who are not                   consideration of requests for, and                    past ability to pay bills, since scores do
                                              currently eligible for a fee waiver.’’                    receipt of, fee waivers would prevent                 not reflect rent payments, which are
                                              Therefore, DHS would not consider the                     individuals in removal proceedings                    often the largest recurring expense a
                                              request or receipt of reduced fee for the                 from applying for any benefits for which              household or individual will incur.
                                              naturalization application as part of the                 they are eligible. Although request and               Some commenters stated that medical
                                              public charge inadmissibility.                            receipt of a fee waiver is a consideration            debt is often reflected in credit reports
                                                 DHS also disagrees that this rule                      in the public charge inadmissibility                  and is not an accurate or reliable
                                              would deter individuals from applying                     determination, it is but one factor in the            measure of an individual’s financial
                                              for U.S. citizenship or otherwise                         totality of the circumstances, and could              status. One commenter stated that credit
                                              imposes additional burdens on                             not, alone, form the basis of an                      reports should not be included as a
                                              applicants. This rule addresses how                       inadmissibility determination. The                    negative factor, but that individuals
                                              DHS determines inadmissibility of                         consideration of fee waivers within                   should be allowed to submit a good
                                              aliens on account of public charge; and                   public charge inadmissibility                         credit score as a positive factor if they
                                              it does not apply to individuals seeking                  determinations conducted by                           so choose. An individual commenter
                                              to be naturalized who would apply for                     immigration judges in removal                         stated that there may be additional
                                              a fee waiver request because the public                   proceeding is more appropriately                      credit data, which provides for non-
                                              charge ground of inadmissibility does                     addressed by DOJ in the context of their              traditional credit activity (i.e., short-
                                              not apply to naturalization                               public charge rulemaking. DHS’s rule                  term payday lending, rent-to-own, auto
                                              proceedings.670                                           only addresses the consideration of fee               lending data) that could be used in
                                                 For clarification purposes, DHS has                    waivers in the context of matters before              public charge determinations.
                                              amended the regulatory text in 8 CFR                      DHS.                                                     Response: A weaker financial status
                                              212.21(b) to provide that fee waiver                                                                            may, in the totality of the
                                                                                                        5. Credit Report and Score
                                              requests submitted or granted as part of                                                                        circumstances, lead to a public charge
                                              immigration benefits that are not subject                    Comment: Several commenters noted                  determination. As indicated in the
                                              to the public charge inadmissibility                      that a credit scores and credit histories             NPRM,671 USCIS would consider an
                                              ground under section 212(a)(4) of the                     are not designed to assess an alien’s                 alien’s liabilities and information of
                                              Act, 8 U.S.C. 1182(a)(4) will not be                      likelihood of becoming a public charge,               such liabilities in a U.S. credit report
                                              considered as part of the public charge                   were not designed to be used in the                   and score as part of the financial status
                                              determination. See 8 CFR                                  immigration context, and do not assess                factor in the totality of the
                                              212.22(b)(4)(G).                                          an alien’s self-sufficiency. A commenter              circumstances. As provided in the
                                                 Comment: One commenter stated that                     also noted that credit reports do not                 NPRM, a good credit score in the United
                                              considering fee waivers would unfairly                    address at all whether an alien can                   States is a positive factor that indicates
                                              and disproportionately impact survivors                   financially provide for himself or herself            a person is likely to be self-sufficient
                                              of human trafficking and domestic                         because credit reports do not reflect the             and support the household. Conversely,
                                              violence who are less likely to have the                  subject’s payment of rent, utilities,                 a lower credit score or negative credit
                                              ability to pay for fee-based forms.                       income, savings, or other financial                   history in the United States may
                                              Another commenter further remarked                        resources. A few commenters stated that               indicate that a person’s financial status
                                              that the use of fee waivers in public                     a person’s credit history should not                  is weak and that he or she may not be
                                                                                                        impact their ability to change
khammond on DSKBBV9HB2PROD with RULES2




                                              charge determination would                                                                                      self-sufficient. Credit reports and credit
                                              disproportionately affect women,                          immigration status. Many commenters                   scores provide information about a
                                              survivors of abuse, and people of color.                  said there is no correlation between a                person’s bill paying history, loans, age
                                                 Response: As discussed in the NPRM,                    low credit score and the evaluation                   of current accounts, current debts, as
                                              an alien who is a VAWA self-petitioner,                   factor. Many commenters stated that                   well as work, residences, lawsuits,
                                                                                                        credit reports are highly inaccurate.
                                                669 See   S. Rep. No. 114–264, at 125 (2016).           Further, a commenter remarked that                      671 See Inadmissibility on Public Charge Grounds,
                                                670 See   INA section 311–347, 8 U.S.C. 142–1458.       credit reporting scores vary widely                   83 FR 51114, 51189 (proposed Oct. 10, 2018).



                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00135   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                         Exhibit A
                                                     Case 4:19-cv-05210-RMP                             ECF No. 1-1            filed 08/14/19            PageID.312 Page 136 of 218
                                              41426            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              arrests, collections, actions, outstanding                   Comment: A commenter expressed                    be used as a negative factor in a public
                                              debts and bankruptcies in the United                      concern that inclusion of credit history             charge determination.
                                              States.672 Credit reports generally assist                in public charge determinations would                   Response: DHS would only consider
                                              creditors to determine the credit                         amount to double counting of some of                 the information included in the latest
                                              worthiness or risk of a person, and affect                the evidence upon which such reports                 credit report and score as provided by
                                              the terms of the credit the person is                     and scores are based and would already               the alien at the time of adjudication for
                                              offered.673 DHS’s use of the credit report                factor into the public charge                        public charge inadmissibility purposes.
                                              or scores focuses on the assessment of                    determination.                                       The fact that some had a previous
                                              these debts, liabilities, and related                        Response: DHS recognizes that some                negative or positive score will not be
                                              indicators, as one indicator of an alien’s                of the factors enumerated in the public              taken into account in the public charge
                                              strong or weak financial status, so that                  charge rule may be based on similar                  inadmissibility determination.
                                              in the totality of the circumstances and                  circumstances; however, some of the                     Comment: One commenter questioned
                                              as part of all considerations affecting the               considerations may be reviewed                       how DHS plans to collect, protect, and
                                              alien, the alien is more or less likely to                differently depending on the factor.                 manage sensitive data surrounding
                                              become, in the future, a public charge.                   However, all the factors and                         credit report scores. Another commenter
                                              DHS believes it is useful information in                  circumstances will be reviewed in the                noted that USCIS would be required to
                                                                                                        totality of the circumstances without                comply with the storage and disposal
                                              determining whether aliens are able to
                                                                                                        ranking the factors numerically. DHS                 requirements for credit information at
                                              support themselves. However, DHS
                                                                                                        would consider the alien’s financial                 15 U.S.C. 1681x.
                                              understands that not everyone has a
                                                                                                        liabilities and past receipt of public                  Response: DHS takes seriously its
                                              credit history in the United States and
                                                                                                        benefits; the credit report and score                responsibility to properly protect
                                              would not consider the lack of a credit                   would simply serve as evidence of
                                              report or score as a negative factor. DHS                                                                      sensitive information in its
                                                                                                        financial liabilities and status. Other              possession.679 DHS follows the Privacy
                                              also understands that the three main                      evidence may provide the same
                                              different credit reporting agencies do                                                                         Act requirements, which apply to
                                                                                                        information and therefore DHS would                  information that is maintained in a
                                              not provide identical scores. DHS                         consider the evidence as a whole but
                                              believes that the credit report and score                                                                      ‘‘system of records’’ from which
                                                                                                        not individually rank or score the                   information is retrieved by the name of
                                              are nonetheless sufficiently reliable to                  evidence.                                            an individual or by some identifying
                                              be useful in reviewing a person’s                            Comment: One commenter stated that                number, symbol, or other identifying
                                              financial status in determining whether                   the guidelines in the proposed rule                  particular assigned to the individual.
                                              an applicant is likely to become a public                 regarding credit score were broad and                The materials in alien files (A-files) are
                                              charge.674 As the Consumer Finance                        ambiguous. A commenter stated that                   considered permanent records and are
                                              Protection Board has said ‘‘A credit                      using credit scores in public charge                 transferred to the National Archives and
                                              report generally is considered s                          evaluation would lead to ‘‘arbitrary,                Records Administration 100 years after
                                              reasonably reliable third-party record . .                inconsistent, and unfair’’ public charge             the subject’s birth,680 and therefore not
                                              . for purposes of verifying items                         determinations. The commenter further                subject to the disposal requirements of
                                              customarily found on a credit report,                     stated that the mechanics of going                   the Fair Credit Reporting Act (FCRA).
                                              such as the consumer’s current debt                       through immigrants’ credit reports and               To the extent that credit information
                                              obligations, monthly debts, and credit                    scores are impractical.                              subject to the FCRA is maintained in
                                              history.’’ 675 Further, if the alien has a                   Response: DHS disagrees that the
                                                                                                                                                             other agency records systems, such
                                              confirmed error on the report or score,                   language on credit scores is broad and
                                                                                                                                                             records will be destroyed in accordance
                                              USCIS would not consider the report a                     ambiguous or that it would lead to an
                                                                                                                                                             with applicable General and/or Agency
                                              negative factor. USCIS will review the                    arbitrary, inconsistent and unfair public
                                                                                                                                                             Records Schedules which would be in
                                              latest credit report and score provided                   charge determination. As indicated in
                                                                                                                                                             compliance with the FCRA
                                              by the alien. DHS notes that a credit                     the NPRM,676 USCIS would generally
                                                                                                                                                             requirements.681 As with all forms and
                                              report or score alone would not lead to                   consider a credit score characterized as
                                                                                                                                                             private identifiable information, DHS
                                              an inadmissibility determination based                    ‘‘good’’ or better to be a positive factor
                                                                                                        as it demonstrates an applicant may be               will follow all applicable regulations
                                              on public charge because the assessment                                                                        and procedures to safeguard and protect
                                              of public charge is made in the totality                  able to support himself or herself and
                                                                                                        any dependents assuming all other                    any sensitive information.
                                              of the circumstances and no one factor                                                                            Comment: A commenter indicated
                                              or consideration (with the exception of                   financial records are sufficient. A
                                                                                                        ‘‘good’’ credit report is generally near or          that if DHS includes credit reports in
                                              an insufficient affidavit of support or no                                                                     the public charge determination DHS
                                              affidavit of support, where required) is                  slightly above the average of U.S.
                                                                                                        consumers,677 and therefore the person               should not exclude non-U.S. credit
                                              outcome determinative for being found                                                                          reports because credit reporting in the
                                              inadmissible based on public charge.                      may be self-sufficient and less likely to
                                                                                                        become a public charge. A poor credit                United States is exclusively the
                                                                                                        report is well below the average of U.S.             province of private-sector corporations,
                                                 672 See USA.gov, Credit Reports and Scores,
                                                                                                        consumers.678                                        this is not the case in many countries.
                                              available at https://www.usa.gov/credit-reports (last
                                              updated July 18, 2019) (last visited July 26, 2019).         Comment: Multiple commenters                      The commenter cited the World Bank,
                                                 673 See Inadmissibility on Public Charge Grounds,      asked whether past poor credit would                 which stated that at least 30 countries
                                              83 FR 51114, 51189 (proposed Oct. 10, 2018).
                                                 674 See generally Marting Realty, Inc. v. Marks,         676 Inadmissibility on Public Charge Grounds, 83      679 See generally Notice of Modified Privacy Act
khammond on DSKBBV9HB2PROD with RULES2




                                              1986 WL 4647 (Ohio Ct. App. 9th Dist. 1986)               FR 51114, 51189 (proposed Oct. 10, 2018).            System of Records, 82 FR 43556, 43564 (Sept. 18,
                                              (‘‘Credit reports are held to be highly reliable by the     677 MyFICO, Understanding FICO Scores 5,           2017) (‘‘DHS/USCIS safeguards records in this
                                              business world and should be admitted where such          available at https://www.myfico.com/Downloads/       system according to applicable rules and policies,
                                              reliability is not challenged.’’) (citation omitted).     Files/myFICO_UYFS_Booklet.pdf (last visited July     including all applicable DHS automated systems
                                                 675 Official Interpretation 43(c)(3)-3 to 12 CFR       26, 2019).                                           security and access policies. USCIS has imposed
                                              1026.43(c)(3), published as part of Ability-to-Repay        678 MyFICO, Understanding FICO Scores 5,           strict controls to minimize the risk of compromising
                                              and Qualified Mortgage Standards Under the Truth          available at https://www.myfico.com/Downloads/       the information that is being stored.’’).
                                                                                                                                                                680 82 FR 43556, 43564.
                                              in Lending Act (Regulation Z), 78 FR 6408, 6607           Files/myFICO_UYFS_Booklet.pdf (last visited July
                                              (Jan. 30, 2013).                                          26, 2019).                                              681 See 15 U.S.C. 1681w; 16 CFR 682.3.




                                         VerDate Sep<11>2014    21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00136   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.313 Page 137 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                41427

                                              operate public credit registries,                          Response: DHS disagrees that                         further stated that the only people to
                                              including seven nations in the European                 considering credit scores and reports as                prosper from the proposed rule would
                                              Union and 17 in Latin America and the                   a negative factor is directly contrary to               be the credit repair industry.
                                              Caribbean.                                              the case law established in Howe v.                        A few commenters stated that credit
                                                 Response: DHS will not include credit                United States ex rel Savitsky.685 In                    reports are not available in languages
                                              reports from other countries in the                     Howe, the court criticized the public                   other than English, which can
                                              public charge inadmissibility                           charge determination made by the                        disadvantage immigrants with limited
                                              determination. DHS agrees that credit                   immigration inspector, finding that                     English proficiency from accessing their
                                              reporting systems vary significantly                    immigration inspector’s ‘‘latitudinarian                score and disputing mistakes made to
                                              throughout the world, including but not                 construction’’ of the term public charge                their credit. Adding to this a commenter
                                              limited to how they are established, the                would render all other grounds                          stated that immigrants often are not
                                              information collected, and the rating                   redundant because everybody could be                    aware or are not able to correct errors on
                                              policy used.682 As explained in the                     considered a public charge.686 The court                their credit score. One commenter stated
                                              NPRM, the information obtained                          indicated that the public charge                        that not using credit cards can
                                              through a U.S. credit report may be                     determination could not be simple                       negatively impact one’s credit score
                                              indicative of a person’s financial status               conjecture but that there must be some                  even though not using credit cards can
                                              and the person’s self-sufficiency in the                indication that an otherwise physically                 be a financially responsible choice.
                                              United States.683 Given that the focus of               fit individual were to become a public                  Adding to this, a few commenters stated
                                              the public charge determination is the                  charge for want of means to support                     that many people lack credit history
                                              alien’s likelihood of becoming a public                 themselves in the future before he or she               because they are frugal which shows a
                                              charge to the United States in the future,              could be found inadmissible.687 The                     lack of likelihood of becoming a public
                                              DHS believes that the U.S. credit report                court did not imply or mandate that any                 charge.
                                              provides the best means to obtain                       aspect of an individual’s financial                        Response: DHS recognizes that the
                                              relevant information regarding assets,                  history be excluded from a public                       credit reports and scores may be
                                              resources and financial status. As it is                charge determination. Additionally, the                 unavailable or inaccurate. As provided
                                              the case with all factors, USCIS will                   case was decided based on the 1910                      in the NPRM,691 the absence of an
                                              assess the information obtained through                 version of Section 2 of the Immigration                 established U.S. credit history would
                                              a U.S. credit report or score and its                   Act of 1907; the provision at the time                  not be a negative factor when evaluating
                                              impact on the public charge                             did not specifically require immigration                public charge in the totality of the
                                              determination in the totality of the                    officers to consider the alien’s ‘‘assets,              circumstances. Absent a U.S. credit
                                              circumstances; USCIS will not base the                  resources and financial status’’ as part of             report or score, USCIS may give positive
                                              inadmissibility determination solely on                 the public charge determination.688 In                  weight to an alien who can show little
                                              the results of the credit report or score.              contrast, with the 1996 amendments of                   to no debt and a history of paying bills
                                                 Comment: Another commenter                           IIRIRA, Congress specifically required                  timely. An alien may provide evidence
                                              indicated that considering credit scores                immigration officers to consider these                  of regular and timely payment of bills,
                                              and reports as a negative factor is                     factors as part of the public charge                    and limited balances on credit cards and
                                              directly contrary to case law, citing to                determination.689 As explained in the                   loans. In addition, USCIS would not
                                              Howe v. United States ex rel Savitsky,                  NPRM,690 DHS considers an alien’s                       consider any error on a credit score that
                                              247 F. 292 (2d Cir. 1917). The                          liabilities and information of such                     has been verified by the credit agency in
                                              commenter explained that in this case                   liabilities in the U.S. credit report and               determining whether an alien is likely
                                              the immigration inspector found the                     score indicative of the state of an alien’s             to become a public charge in the future.
                                              alien to be a public charge for having                  assets, resources, and financial status                    Comment: Several commenters stated
                                              drawn a check abroad which ultimately                   and the person’s ability to be self-                    that considering credit scores will
                                              proved bad and that in a dispute arising                sufficient.                                             disparately affect ‘‘marginalized
                                              from contractual matter, the alien had                     Comment: Many commenters                             communities.’’ Additionally, a few
                                              sold the equipment at issue and kept the                remarked that immigrants are more                       commenters stated that using an
                                              proceeds.684 The Second Circuit                         likely to have no credit history or an                  immigrant’s credit history in public
                                              reversed the decision explaining that                   insufficient amount of information to                   charge determinations would have a
                                              Congress meant the public charge                        generate a reliable score. A commenter                  disproportionate impact on immigrants
                                              provision to exclude persons who are                    stated that in their experience helping                 of color; women; survivors of sexual and
                                              likely to become occupants of                           enroll immigrant populations in ACA                     domestic abuse; people with lower
                                              almshouses for want of means with                       open enrollment, credit scores were                     levels of education; and local
                                              which to support themselves in the                      often either unavailable or inaccurate. A               communities where credit scores there
                                              future.’’                                               commenter stated that many immigrants                   are lower than the national average. A
                                                                                                      are often victims of financial frauds and               commenter stated that the use of credit
                                                 682 The commenter cited to Margaret Miller,          financial abuse, which could negatively                 scores in public charge determinations
                                              ‘‘Credit Reporting Systems Around the Globe’’           affect their credit score. The commenter
                                              (Washington; World Bank, June 2000), available at,
                                                                                                                                                              may have the unintended consequence
                                              http://siteresources.worldbank.org/INTRES/                                                                      of trapping immigrants in a cycle of
                                                                                                        685 See Howe v. United States ex rel Savitsky, 247
                                              Resources/469232–1107449512766/Credit_                                                                          payday loans.
                                              Reporting_Systems_Around_The_Globe.pdf (last            F. 292 (2d Cir. 1917).
                                                                                                        686 See Howe v. United States ex rel Savitsky, 247       Response: DHS disagrees that
                                              visited July 24, 2019).
khammond on DSKBBV9HB2PROD with RULES2




                                                 683 See Inadmissibility on Public Charge Grounds,    F. 292, 294 (2d Cir. 1917).                             consideration of credit scores will
                                              83 FR 51114, 51189 (proposed Oct. 10, 2018).
                                                                                                        687 See Howe v. United States ex rel Savitsky, 247    disparately affect certain groups of
                                                 684 Howe v. United States ex rel Savitsky, 247 F.    F. 292, 294 (2d Cir. 1917).                             aliens. DHS must consider an
                                                                                                        688 See Howe v. United States ex rel Savitsky, 247
                                              292 (2d Cir. 1917) (He had drawn a check for $113                                                               applicant’s assets, resources, and
                                              before leaving Canada which proved bad and that         F. 292, 293 (2d Cir. 1917). See Comp. St. 1916, Sec.
                                                                                                      4244.                                                   financial status in making a public
                                              in a dispute with one Solomon Cohen arising out
                                                                                                        689 See INA section 212(a)(4), 8 U.S.C. 1182(a)(4).
                                              of the purchase of a milk route, Cohen charged him
                                              with having sold some of the equipment and kept           690 See Inadmissibility on Public Charge Grounds,       691 See Inadmissibility on Public Charge Grounds,

                                              the proceeds.)                                          83 FR 51114, 51188–89 (proposed Oct. 10, 2018).         83 FR 51114, 51189 (proposed Oct. 10, 2018).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00137   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                         Exhibit A
                                                    Case 4:19-cv-05210-RMP                            ECF No. 1-1             filed 08/14/19            PageID.314 Page 138 of 218
                                              41428            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              charge determination.692 The rule                       medical care is vague and impossible to               their own capabilities and the resources
                                              abides by the statutory requirement as                  determine fairly. One commenter said                  of their families, their sponsors, and
                                              provided in section 212(a)(4) of the Act,               considering lack of private health                    private organizations.’’ 697 Financial
                                              8 U.S.C. 1182(a)(4), and is consistent                  insurance seems ‘‘outlandish’’ when                   means to pay for reasonably foreseeable
                                              with congressional statements relating                  fewer than half of private employers in               medical costs is part of being self-
                                              to self-sufficiency set forth in 8 U.S.C.               the United States provide health                      sufficient. In evaluating the alien’s
                                              1601. DHS does not believe that the use                 insurance to their workers. Similarly, a              ability to pay for reasonably foreseeable
                                              of credit scores will trap people into a                commenter said that many people who                   medical costs, DHS will consider
                                              cycle of payday loans since the rule in                 are employed do not have access to                    whether the alien has private health
                                              general, and the use of credit scores in                affordable healthcare coverage. Another               insurance (which, on its own, can
                                              particular, do not require anyone to                    commenter stated that immigrants are                  constitute a heavily weighted positive
                                              incur any debts.                                        more likely than citizens to work in                  factor in certain circumstances, as
                                                 Comment: A few commenters said                       low-income industries that do not                     described below) or other household
                                              that if public charge determinations are                provide health insurance or pay enough                assets and resources. DHS notes that
                                              made using credit reports or scores, it                 for employees to afford health                        such an evaluation may in some cases
                                              must be in compliance with user duties                  insurance. One commenter suggested                    require DHS to consider an alien’s
                                              under the FCRA. Specifically, the                       the agency provide more information on                publicly funded or subsidized health
                                              commenters noted that the FCRA                          how an immigrant can obtain insurance,                insurance that is not defined as a public
                                              applies to USCIS as a Government                        since employer insurance is not always                benefit under this rule. As previously
                                              agency,693 and that FCRA requires                       an option. Some commenters stated that                indicated, DHS will not base the
                                              persons to provide the consumer with a                  low-wage workers should not be denied                 inadmissibility determination on simply
                                              written notice if it takes an ‘‘adverse                 status because they lack health                       one factor but will review all the factors
                                              action’’ against that person ‘‘based in                 insurance. A couple commenters                        and circumstances in the totality of the
                                              whole or in part’’ on a credit report.694               remarked that the lack of private health              circumstances without a rating or
                                              A USCIS denial would qualify as an                      insurance in the United States provided               numerical standard.
                                              ‘‘adverse action’’ since it would be                    the rationale behind the passing of the                  Comment: Some commenters stated
                                              denying a ‘‘license or other benefit                    ACA. An individual commenter stated                   that the proposed rule, with its
                                              granted by a governmental                               that the proposed financial means to                  statement that ‘‘individuals in poor to
                                              instrumentality required by law to                      pay for medical costs factor introduces
                                                                                                                                                            fair health are more likely to access
                                              consider an applicant’s financial                       a conundrum in deciding which will be
                                                                                                                                                            public benefits to treat their medical
                                              responsibility or status.’’ 695 USCIS                   weighted more heavily: Having private
                                                                                                                                                            condition’’ erroneously suggests that all
                                              would be required to provide the                        insurance now or previously having
                                                                                                                                                            immigrants suffer from preexisting
                                              required written notice required under                  used public insurance. Another
                                                                                                                                                            conditions and that they will all access
                                              the FCRA. Some commenters stated that                   commenter stated that the proposed
                                                                                                                                                            federally subsidized health insurance.
                                              the burden caused by complying with                     standard would be double counting
                                                                                                      with other factors in the public charge                  Response: DHS disagrees that the rule
                                              the FCRA would outweigh the benefits                                                                          assumes that all immigrants suffer from
                                              from using the credit score.                            determination.
                                                                                                         Response: As explained in the NPRM,                pre-existing conditions and obtain
                                                 Response: DHS appreciates the
                                                                                                      USCIS will consider whether a person                  federally subsidized health insurance.
                                              comments. DHS agrees that it would be
                                                                                                      has health insurance or has the                       Whether a person has a medical
                                              subject to FCRA when it relied on whole
                                                                                                      household assets and resources to pay                 condition is but one factor in the totality
                                              or on part on a credit report or credit
                                                                                                      for reasonably foreseeable medical                    of the circumstances. DHS will also
                                              score obtained from a credit report or
                                                                                                      costs.696 In addition, as discussed in                consider whether the alien has the
                                              other consumer report to deny a benefit.
                                                                                                      section III.R. below, based on DHS’s                  resources to pay for reasonably
                                              In such cases, USCIS will include the
                                                                                                      review of the relevant data, DHS has                  foreseeable medical costs, and DHS will
                                              information required by 15 U.S.C.
                                                                                                      determined to designate a heavily                     consider it a heavily weighted positive
                                              1681m(a) as part of its communication
                                                                                                      weighted positive factor for having                   factor if the alien has private health
                                              with applicants. However, DHS
                                                                                                      private health insurance, so long as such             insurance, so long as such insurance is
                                              disagrees that the burden imposed upon
                                                                                                      insurance is appropriate to the expected              appropriate for the expected period of
                                              USCIS would outweigh the benefits
                                                                                                      period of admission, and the alien does               admission and the alien does not
                                              from using a credit score and will retain
                                                                                                      not receive premium tax credits under                 receive premium tax credits under the
                                              the score as part of the rule.
                                                                                                      the ACA for such insurance. DHS                       ACA for such insurance.
                                              6. Financial Means To Pay for Medical                   understands that certain individuals                     Comment: Another commenter stated
                                              Costs                                                   may choose to forego public health                    that requiring the financial means to pay
                                                 Comment: One commenter supported                     insurance, such as Medicaid, because of               for medical costs is in direct conflict
                                              the proposal to assess whether an                       the impact on public charge. The rule,                with the goals of the ACA.
                                              immigrant has private medical                           however, abides by the statutory                         Response: DHS disagrees that
                                              insurance. Another commenter                            requirement as provided in section                    requiring financial means to pay for
                                              disagreed with the proposal to include                  212(a)(4) of the Act, 8 U.S.C. 1182(a)(4),            medical costs is in conflict with the
                                              financial means to cover medical costs.                 and is consistent with congressional                  ACA. Although the ACA provides for
                                              A couple commenters stated that the                     statements relating to self-sufficiency in            affordable health insurance for a greater
khammond on DSKBBV9HB2PROD with RULES2




                                              requirement that an immigrant have                      8 U.S.C. 1601. As Congress indicated                  number of people, it also limits coverage
                                              sufficient assets to cover the costs of                 that the immigration policies continues               to categories of immigrants eligible for
                                                                                                      to be that, ‘‘aliens within the Nation’s              subsidies and assistance through the
                                                692 See INA section 212(a)(4), 8 U.S.C. 1182(a)(4).   borders not depend on public resources
                                                693 15 U.S.C. 1681a(b) (including government          to meet their needs, but rather rely on                 697 See Personal Responsibility and Work
                                              agencies in the definition of persons).                                                                       Opportunity Reconciliation Act of 1996, Public Law
                                                694 15 U.S.C. 1681m(a).                                 696 See Inadmissibility on Public Charge Grounds,   104–193, section 400, 110 Stat. 2105, 2260 (Aug. 22,
                                                695 15 U.S.C. 1681b(a)(3)(D).                         83 FR 51114, 51189 (proposed Oct. 10, 2018).          1996) (codified at 8 U.S.C. 1601(2)).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00138   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.315 Page 139 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                   41429

                                              ACA.698 DHS is also not limiting the                    United States for lack of education and                  Comment: A commenter stated that
                                              ability of people to receive subsidized                 that the new definition of public charge,             the proposed rule assumes that
                                              health insurance, through the ACA or                    in general, benefits the wealthy, putting             individuals who have a highly
                                              other programs. Insurance obtained                      them above hardworking families that                  recognized degree or a unique skill are
                                              from a private health insurance provider                actually help the country’s economy.                  more likely to succeed in the United
                                              through the ACA marketplace would be                    Another commenter equated the                         States, but these individuals often
                                              considered private health insurance                     education requirement to a wealth test                experience downward mobility post-
                                              under this rule, although, as explained                 with no bearing on an individual’s                    migration because their foreign degrees,
                                              more fully in section III.R below, private              potential. In contrast, a commenter                   credentials, and work experience are not
                                              health insurance for which the alien                    stated that education should be                       directly transferable to the United States
                                              receives premium tax credits under the                  considered in a public charge                         job market. The commenter further
                                              ACA would not qualify as private health                 determination because it is a key                     stated that recent data shows education
                                              insurance for purposes of the heavily                   indicator of welfare use. The commenter               is a misguided factor in a public charge
                                              weighted positive factor.                               added that, while the majority of                     determination citing one study that
                                                 Comment: A commenter stated that                     immigrants come for work and most are                 found that even though many first-
                                              the agency should provide the data used                 employed, their lack of education                     generation Americans may face issues
                                              to determine the cost of caring for                     results in low average income and heavy               with lower education levels, subsequent
                                              chronic disease treatment and that the                  use of means-tested benefits programs.                generations dramatically improve their
                                              agency should further their analysis to                 The commenter expressed support for                   educational profiles. Another
                                              reflect the cost to taxpayers. They                     an even higher standard and suggested                 commenter stated that being employed
                                              further stated that DHS should illustrate               that if an applicant has only a high                  or currently enrolled in STEM (science,
                                              how immigrants could access health                      school education or did not graduate                  technology, engineering, and
                                              insurance.                                              high school, the burden must be on the                mathematics) or information technology
                                                 Response: The NPRM included a                        applicant to show they will not be a                  (IT) fields should be listed as a positive
                                              discussion of healthcare costs, and the                 public charge. Another commenter                      factor.
                                              importance of considering an                            stated that, while the proposed                          Response: As previously indicated,
                                              individual’s health when making the                     evidentiary criteria to support the                   education and skills is a mandatory
                                              determination of public charge. DHS                     education requirement are all                         factor established by Congress.701 DHS
                                              does not believe a more detailed                        reasonable to consider as contributing                would individually review a person’s
                                              analysis of the costs associated with                   factors, it is critical that they not be              education and skills to determine
                                              chronic disease treatment is necessary.                 treated as separate elements, but as                  whether they are able to maintain or
                                              DHS does not have current information                   distinct ways to prove education and                  obtain employment to avoid becoming a
                                              on all available health insurance plans,                skills. The commenter concluded that                  public charge. As occupations vary in
                                              however, an applicant can seek                          treating each of these elements as                    education and skills requirements, DHS
                                              information through HHS or through                      separate factors is inconsistent with                 is not limiting its review to specific
                                              their local government.                                 congressional intent and the general                  education or occupations. Therefore,
                                                 Comment: Many commenters stated                      concept of a totality of the                          DHS does not find it necessary to
                                              that this factor would negatively and                   circumstances approach.                               specify in the rule education and
                                              disproportionately affect people with                      Response: When Congress amended                    occupations in STEM or other similar
                                              disabilities; people with chronic health                section 212(a)(4) of the Act, 8 U.S.C.                fields. It is DHS’s intent that officer
                                              conditions; immigrants of color; Asian                  1182(a)(4), it directed officers to                   should examine every consideration,
                                              Americans; victims of human                             consider the alien’s education and                    including education and skills, set forth
                                              trafficking; farmworkers; and survivors                 skills, and the rule implements                       by the alien in the totality of the
                                              of sexual abuse and violence.                           Congress’s directive on this mandatory                circumstances when ascertaining
                                                 Response: DHS does not intend to                     statutory factor. Additionally, DHS cited             whether an alien is likely to become a
                                              disproportionately affect such groups.                  in the NPRM to various studies and data               public charge based upon the
                                              The rule abides by the requirements as                  supporting the concept that a person’s                applicability of the alien’s education
                                              provided in section 212(a)(4) of the Act,               education and skills, including skills in             and skills to available employment at
                                              8 U.S.C. 1182(a)(4), and is consistent                  the English language, are correlated to               the time of adjudication.
                                              with congressional statements relating                  an individual’s self-sufficiency and                     Comment: Commenters stated that the
                                              to self-sufficiency in 8 U.S.C. 1601. As                therefore a positive factor.699 The goal of           education requirement discriminates
                                              Congress indicated that the immigration                 this rule is to ensure an alien’s self-               against farm workers and other trade
                                              policies continues to be that, ‘‘aliens                 sufficiency and therefore, the                        workers because they may not have a
                                              within the Nation’s borders not depend                  implementation of this factor, as                     formal education, but could have been
                                              on public resources to meet their needs,                proposed by the NPRM, is consistent                   working in the United States for many
                                              but rather rely on their own capabilities               with congressional statements relating                years. A commenter indicated that,
                                              and the resources of their families, their              to self-sufficiency in 8 U.S.C. 1601. DHS             while individuals that lack a high
                                              sponsors, and private organizations.’’                  will review and consider evidence                     school or equivalent education generally
                                                                                                      brought forward by the applicant,                     earn less than persons with more formal
                                              M. Education and Skills                                                                                       education, they have many
                                                                                                      including, but not limited to, evidence
                                              1. Education                                            of the alien’s employment history; an                 opportunities for gainful employment.
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      alien’s degrees; occupational skills,                 The commenter noted that there are
                                                 Comment: A commenter said that it                                                                          numerous jobs with no formal
                                              should be unlawful to preclude                          licenses or certifications; and evidence
                                                                                                      of the alien’s and proficiency in                     educational requirement, primarily in
                                              individuals from immigrating to the                                                                           the agricultural, food processing and
                                                                                                      English.700
                                                698 See Healthcare.gov, Immigration status and
                                                                                                                                                            preparation, and building trades sectors,
                                              the Marketplace, available at https://                    699 See Inadmissibility on Public Charge Grounds,   which are essential to the economy.
                                              www.healthcare.gov/immigrants/immigration-              83 FR 51114, 51189–96 (proposed Oct. 10, 2018).
                                              status (last visited July 24, 2019).                      700 See 8 CFR 212.22(a).                              701 See   INA section 212(a)(4), 8 U.S.C. 1182(a)(4).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00139   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                          Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.316 Page 140 of 218
                                              41430            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              Another commenter said consideration                    Salvador, and China, are less likely to               lawful permanent resident status unless
                                              of an immigrant’s educational level is                  have completed high school, and are                   the applicant holds a skill that is in high
                                              impermissible under the governing                       therefore, less likely to overcome a                  demand and for which the market pays
                                              statute, in light of that factor’s failure to           negative assessment based on this                     a high salaries. Additionally, DHS
                                              accurately predict a likelihood of                      factor. Similarly, a commenter stated                 disagrees that it does not give sufficient
                                              reliance on public benefits. The                        that the negative weight for lack of a                weight to the education standard: The
                                              commenter suggested that studies have                   high school diploma and lack of                       public charge assessment considers each
                                              shown that low-skilled and low-                         employment history would impact a                     factor and circumstance applicable to
                                              educated immigrant men demonstrate                      significant portion of women from                     the alien and each factor is accordingly
                                              ‘‘substantially higher rates of                         Asian countries who are adjusting their               weighted to determine whether an alien
                                              employment’’ than do comparable                         status.                                               will be self-sufficient while in the
                                              native-born men, particularly because of                   Response: DHS will examine the                     United States. The DHS standard
                                              migrant selectivity in deciding where to                totality of the individual’s                          recognizes, consistent with the statute,
                                              locate and work. The commenter                          circumstances, regardless of the                      that it is possible that an alien’s other
                                              concluded by saying lack of a formal                    individual’s nationality, sex or other                positive factors may outweigh the lack
                                              secondary education does not indicate,                  characteristic, to assess whether the                 of formal education with the result that
                                              among immigrant populations, a                          individual is likely to become a public               an alien is not deemed to be likely at
                                              likelihood of becoming a public charge                  charge in the future. Among the factors               any time in the future to become a
                                              and indicates the contrary.                             to consider, education and skills is but              public charge.
                                                 Response: As indicated above,                        one factor and is not outcome                            Comment: Several commenters
                                              education is one of the mandatory                       determinative on its own. When                        expressed concern over the negative
                                              factors in section 212(a)(4) of the Act, 8              evaluating whether the alien has                      assessments that individuals with
                                              U.S.C. 1182(a)(4) that DHS must                         adequate education or skills to either                disabilities may encounter under the
                                              consider in the public charge                           obtain or maintain employment, USCIS’                 education and skills factor in public
                                              determination. Employment history will                  considerations include, but are not                   charge determination. One commenter
                                              also be considered in the public charge                 limited to the alien’s past employment                noted that in order to work and go to
                                              inadmissibility determination to                        history; whether the alien has a high                 school, many individuals with
                                              determine whether the alien may obtain                  school degree or its equivalent, or any               disabilities rely upon Medicaid-funded
                                              or maintain employment. Therefore,                      higher education; whether the alien has               services that would be considered in the
                                              while the lack of formal education such                 any occupational skills, certifications or
                                                                                                                                                            public charge inadmissibility
                                              as the lack of a high school diploma or                 licenses; and the alien’s proficiency in
                                                                                                                                                            determination’s assets, resources and
                                              other education, are generally a negative               the English or other languages in
                                                                                                                                                            financial status factor, and will also
                                              consideration, the alien’s employment                   addition to English. DHS also
                                                                                                                                                            impact the education and skills factor.
                                              history as well as any occupational                     encourages the applicant to bring
                                              skills, certifications or licenses are                  forward any consideration he or she                      A few commenters added that
                                              generally positive considerations. DHS                  believes are relevant to the                          unemployment rates for individuals
                                              agrees that there are many opportunities                determination whether the alien has                   with disabilities are drastically higher
                                              for gainful employment, but DHS                         sufficient education or skills to not                 than those for individuals without
                                              disagrees that consideration of an                      become a public charge at any time in                 disabilities. Many commenters
                                              immigrant’s educational level is                        the future.                                           addressed how the education
                                              impermissible as it is part of Congress’                   Comment: A commenter stated that                   requirements might negatively affect
                                              mandatory factors to consider in section                the level and quality of the education                immigrants with disabilities, arguing
                                              212(a)(4) of the Act, 8 U.S.C. 1182(A)(4).              attained by a prospective immigrant can               that disparity in education and
                                              Additionally, the NPRM showed a clear                   help predict how likely they are to                   educational barriers for people with a
                                              link between increased education and                    become a public charge and suggested                  disability have been ongoing in the
                                              increased employability, employment                     prioritizing higher education in the                  United States for generations, resulting
                                              productivity, as well as earnings, and a                immigration process. The commenter                    in lower rates of high school
                                              reduction in public benefits use.702                    stated that immigrants with a high                    completion, and great disparities exist
                                                 DHS will consider a range of evidence                school education or less should not                   when comparing the attainment of
                                              as to education and skills. To clarify                  qualify for a green card unless the                   higher-level degrees. A couple of
                                              additional types of documentation that                  applicant holds a skill(s) that is in high            commenters said attaining education
                                              establishes a steady employment                         demand and can be expected to earn a                  and employment are areas where many
                                              history, DHS has revised the evidentiary                high enough salary that they would not                people with disabilities often face
                                              considerations in the rule to indicate                  need to enroll in any welfare programs.               significant discrimination based on their
                                              that applicants should include federal                  Another commenter said not enough                     disability.
                                              tax return transcripts for the previous 3               weight is being given to an education                    Response: DHS appreciates the
                                              years, if applicable, or, if the alien was              standard, noting that while 37 percent                comments and understands that
                                              not required to file federal income taxes,              of households headed by noncitizens                   employment opportunities individuals
                                              other probative evidence of the alien’s                 with at least some college use welfare,               with disabilities are different. Officers
                                              employment history including Form W–                    the rate rises to 81 percent for                      will not find an individual inadmissible
                                              2 for the previous 3 years.                             households headed by noncitizens with                 solely on account of his or her
khammond on DSKBBV9HB2PROD with RULES2




                                                 Comment: Some commenters stated                      only a high school diploma or less.                   education, skills, or his or her disability.
                                              that an education requirement would be                     Response: Congress legislates which                Rather, officers will assess, based on the
                                              more difficult for immigrant women,                     individuals should be qualified for                   totality of the circumstances, whether
                                              stating that immigrant women from                       lawful permanent resident status, and                 the individual is likely to be self-
                                              certain countries, such as Mexico, El                   not DHS. Therefore, DHS cannot                        sufficient. As indicated in the NPRM,703
                                                                                                      implement the suggestion that
                                                702 See Inadmissibility on Public Charge Grounds,     immigrants with a high school                           703 See Inadmissibility on Public Charge Grounds,

                                              83 FR 51114, 51189–97 (proposed Oct. 10, 2018).         education or less should not qualify for              83 FR 51114, 51184 (proposed Oct. 10, 2018).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00140   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                     Case 4:19-cv-05210-RMP                            ECF No. 1-1             filed 08/14/19              PageID.317 Page 141 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                  41431

                                              Federal laws 704 and regulations prohibit                factors in the public charge                          identifies a substantial burden on his,
                                              discrimination against individuals with                  determination, the commenter                          her, or an organization’s exercise of
                                              disabilities. DHS recognizes that                        expressed concern that religious                      religion such that the RFRA may require
                                              individuals with disabilities and other                  workers would be immediately                          specific relief from any provision of this
                                              conditions make substantial                              disadvantaged.                                        rule may assert such a claim.707
                                              contributions to the American economy.                      Additionally, the commenter                           Among the requirements for a special
                                              DHS has analyzed these laws and                          expressed concern about the                           immigrant religious worker, the
                                              regulations, and has determined that                     administrative and economic burden                    sponsoring religious organization must
                                              assessing an alien’s education and                       imposed on religious organizations to                 provide an attestation, attesting, among
                                              skills, including work history, is not                   demonstrate that special immigrant                    other things, that the employee will be
                                              inconsistent with adhering to non-                       religious workers are not likely to                   employed at least 35 hours a week, and
                                              discrimination requirements with                         become a public charge. The commenter                 that the worker will be provided a
                                              respect to individuals with disabilities.                indicated that sponsors of religious                  complete package of salaried or non-
                                                 Comment: A commenter expressed                        workers may not possess the financial                 salaried compensation.708 As part of the
                                              concern that adjudicators would apply                    ability of typical U.S. employers. The                petition, the employer provides detailed
                                              the education and skills factor                          commenter also stated that the                        evidence as to the compensation
                                              inconsistently with respect to the                       imposition of additional documentary                  package being offered to the religious
                                              mission and duties of certain religious                  and form requirements to demonstrate                  worker, which may include salaried and
                                              workers. The commenter stated that                       that a religious worker is not likely to              non-salaried compensation, such as
                                              qualifying religious workers come from                   become a public charge would increase                 room, board and other remuneration.709
                                              diverse educational backgrounds and                      costs to the religious worker sponsor.                Additionally, as part of the attestation,
                                              perform a diverse range of work duties,                  The commenter indicated that these                    the sponsoring religious organization
                                              depending on the nature and mission of                   organization will maximize their                      also has to demonstrate the ability and
                                              the religious order. The commenter                       resources to serve their mission in the               intention to compensate the alien at a
                                              stated that work duties may include                      Catholic Church, and that to impose                   level at which the alien and
                                              duties that do not produce any income                    additional economic burdens on U.S.                   accompanying family members will not
                                              at all, such as meditation and prayer, in                religious organizations seems contrary                become public charges, and that funds
                                              those orders that pursue a more                          to American values of religious freedom               to pay the alien’s compensation do not
                                              monastic way of life. Another                            and liberty.                                          include any monies obtained from the
                                              commenter stated that the proposed                          Finally, the commenter expressed                   alien, excluding reasonable donations or
                                              education and skills factor could                        concern about the rule’s negative impact              tithing to the religious organization.710
                                              negatively impact those seeking visas as                 on individuals and communities in the                 To the extent that the sponsoring
                                                                                                       United States. The commenter stated                   religious organization complies with
                                              religious workers.
                                                                                                       that many international religious                     these evidentiary requirements with
                                                 A commenter suggested that DHS
                                                                                                       workers play a vital role in the daily                respect to the religious worker’s
                                              exempt special immigrant religious
                                                                                                       lives of individuals and families in the              compensation package, DHS does not
                                              worker category 705 from public charge
                                                                                                       United States. In addition to the                     anticipate, in general, that special
                                              inadmissibility determinations or clarify
                                                                                                       spiritual and ministerial role played,                immigrant religious workers, including
                                              that these workers would still be
                                                                                                       many religious workers also participate               those who have taken a vow of poverty
                                              admissible. The commenter stated that
                                                                                                       in activities and duties supporting the               are disadvantaged regarding
                                              the regulations define a religious
                                                                                                       communities directly. Therefore, the                  consideration of their income, assets
                                              vocation as a ‘‘formal lifetime                          commenter requested clarification these
                                              commitment . . . to a religious way of                                                                         and resources because the sponsoring
                                                                                                       special immigrant religious workers                   religious organization provides
                                              life’’ and cover religious workers who                   continue to qualify for the status or be
                                              have taken a vow of poverty. The                                                                               compensation to the religious worker
                                                                                                       exempt from public charge.                            such that the religious worker would
                                              commenter indicated that as part of the                     Response: DHS acknowledges that
                                              vow of poverty, many religious workers                                                                         generally be relying on private rather
                                                                                                       special immigrant religious workers,                  than on public benefits.
                                              relinquish personal property and assets,                 and immigrants who perform religious                     Additionally, DHS does not believe
                                              and are not permitted by their religious                 work generally, provide valuable                      that considering the education and
                                              order to receive compensation. Instead,                  contributions to the United States and                skills of a religious worker applicant
                                              their religious order or community                       are in a special position, as                         may result in inconsistent adjudications
                                              obligates itself to provide non-salaried                 acknowledged by Congress in the                       or violate due process. As explained
                                              support to its vowed member, such as                     special immigrant religious worker                    above, DHS is required to consider an
                                              room and board, health insurance, a                      classification.706 Congress, however, did             applicant’s education and skills as part
                                              small allowance, etc. In addition, the                   not exempt these workers from the                     of the public charge inadmissibility
                                              commenter stated that a religious order                  public charge ground of inadmissibility               determination. As provide in the rule,
                                              may be obligated to support this                         and, therefore, DHS will not exempt                   when considering an alien’s education
                                              member as long as they remain a                          them in this rule. As noted elsewhere in              and skills, DHS will consider whether
                                              member. Given that ‘‘assets, resources,                  this final rule, DHS believes that this               the alien has adequate education and
                                              and financial status’’ is one of the main                regulation, and other provisions of the               skills to either obtain or maintain
                                                                                                       INA and implementing regulations, can
                                                704 See, e .g., the Rehabilitation Act of 1973, Pub.
                                                                                                       be administered consistently with the
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                                707 Note that that individuals ‘‘located outside
                                              L. 93–112, 87 Stat 355 (Sept. 26, 1973) (codified as
                                              amended, in pertinent part, at 29 U.S.C. 794), the       RFRA. DHS acknowledges that any                       sovereign United States territory at the time their
                                              Americans with Disabilities Act of 1990, Pub. L.         individual or organization who                        alleged RFRA claim arose’’ are not ‘‘person[s]’’
                                              101–336, 104 Stat. 327 (July 26, 1990) (codified as                                                            within the meaning of RFRA. Rasul v. Myers, 512
                                              amended at 42 U.S.C. 12101–12213), and the                 706 For example, special immigrant religious        F.3d 644, 672 (DC Cir.), cert. granted, judgment
                                              Individuals with Disabilities Education Act (IDEA),                                                            vacated on other grounds, 555 U.S. 1083 (2008).
                                                                                                       workers under INA section 101(a)(27)(C), 8 U.S.C.
                                                                                                                                                                708 See 8 CFR 204.5(m)(7)(vi), (vii), and (xii).
                                              Pub. L. 108–446, 118 Stat 2647 (Dec. 3, 2004).           1101(a)(27)(C) qualify for adjustment of status
                                                705 See INA section 101(a)(27)(C), 8 U.S.C.                                                                     709 See 8 CFR 204.5(m)(10).
                                                                                                       under INA section 245(a), notwithstanding certain
                                              101(a)(27)(C).                                           bars under INA section 245(c).                           710 See 8 CFR 204.5(m)(7)(xii).




                                         VerDate Sep<11>2014    21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00141   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                         Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.318 Page 142 of 218
                                              41432            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              employment in a lawful industry with                    strong connection between better basic                relatively large standard error should
                                              income that is sufficient to avoid being                skills and higher earnings, which means               not be interpreted to mean that the
                                              more likely than not to become a public                 that as an immigrant improves their                   underlying rate being estimated is low.
                                              charge. In the context of a special                     reading, math, and spoken English                     Findings from the SIPP tables were only
                                              immigrant religious worker, the relevant                skills, they will be better able to                   discussed in the text of the NPRM if
                                              is question is whether the alien’s skills               contribute economically to American                   they are significant at the 95 percent
                                              are suitable for the alien’s intended                   society. Stating that data demonstrates               confidence level.
                                              occupation. DHS will not assume that                    that the use of cash benefits by                         DHS understands that aliens may
                                              the religious worker will be likely to                  immigrant populations that are not                    improve their English skills in the
                                              receive a public benefit because of the                 English-proficient is so low as to be                 future. The Form I–944 does allow a
                                              nature of the employment or lack of                     within the study’s margin of error, a                 person to identify any courses or
                                              income at the indicated threshold.                      commenter reasoned that many                          certifications in English. Furthermore,
                                              Instead, DHS would consider provisions                  immigrants with limited English                       DHS is not mandating English
                                              for housing, food, and medical care                     proficiency (LEP) are taxpaying business              proficiency for admissibility.
                                              provided by the religious institution as                owners, or work in white collar or blue-              Proficiency in English is one positive
                                              available resources.                                    collar jobs. The commenter further                    aspect for purposes of the education and
                                                 Further, this rule is not intended to                noted that although lack of English-                  skills factor to establish an alien’s
                                              negatively impact special immigrant                     speaking skills may be a hindrance to                 ability to obtain or maintain
                                              religious workers or communities in                     obtaining certain employment,                         employment and that the alien,
                                              which such workers would reside.                        proficiency in a foreign language may                 therefore, would be self-sufficient. Lack
                                              Rather, this rule is aimed at better                    bolster an immigrant’s ability to obtain              of English proficiency alone would not
                                              ensuring that those seeking admission to                other employment. One commenter                       establish public charge inadmissibility,
                                              the United States are self-sufficient and               suggested investing in English language               but would be one consideration in the
                                              rely on their own resources and the                     learning programs instead of                          totality of the circumstances.
                                              resources of their sponsors and private                 ‘‘punishing’’ immigrants for lack of                     Comment: One commenter stated that
                                              organizations.                                          English language proficiency. Another                 requiring English language proficiency
                                                                                                      commenter reasoned that the ability to                could extend to all kinds of visas, which
                                              2. Language Proficiency                                                                                       could have a negative impact on
                                                                                                      immigrate lawfully increases
                                                 Comment: A commenter said that it                    opportunities and ability to improve                  tourism.
                                              should be unlawful to preclude                          English and by limiting access to legal                  Response: DHS reiterates that is not
                                              individuals from immigrating to the                     immigration, the rule would perpetuate                imposing an English proficiency
                                              United States because of a language                     an underclass of immigrants who                       requirement on nonimmigrants or
                                              barrier and that the new definition of                  continue to be prohibited from service                immigrants—it is merely a
                                              public charge, in general, benefits the                 that could improve their lives, including             consideration within the totality of the
                                              wealthy, putting them above                             their English.                                        circumstances when determining for an
                                              hardworking families that actually help                    Response: DHS disagrees with the                   immigrant applying for adjustment of
                                              the country’s economy. One commenter                    commenters’ suggestions to remove                     status whether the alien is more likely
                                              said the United States has no official                  English language proficiency as a                     than not to become a public charge in
                                              language, so there should be no                         consideration in the public charge                    the United States. As previously
                                              language requirement. Many                              inadmissibility determination. DHS is                 discussed, DHS has removed the
                                              commenters stated that requiring                        not mandating English proficiency for                 forward-looking aspect of the public
                                              English proficiency would mark a                        admissibility. DHS recognizes that                    benefits condition for extension of stay
                                              fundamental change from the nation’s                    individuals who lack English                          and change of status applications.
                                              historic commitment to welcoming and                    proficiency may already participate in                Therefore, lack of English proficiency
                                              integrating immigrants. A couple of                     the workforce or may be able to obtain                will not impact nonimmigrant visitors
                                              commenters stated that the rule                         employment. However, as discussed in                  or the tourism industry. Further,
                                              acknowledges the centrality of English                  the NPRM,711 people with the lowest                   nonimmigrants seeking extension of
                                              language skills to economic self-                       English speaking ability tend to have the             stay or change of status are not subject
                                              sufficiency, but individuals commonly                   lowest employment rate, lowest rate of                to the public charge ground of
                                              improve their English skills through                    full-time employment, and lowest                      inadmissibility under section 212(a)(4)
                                              participation in education programs and                 median earnings. Further as illustrated               of the Act, 8 U.S.C. 1182(a)(4).
                                              rely on Medicaid or other public                        in Table 24 in the NPRM, among the                    Nonetheless, B nonimmigrant visitors
                                              benefits to enable them to succeed in                   noncitizen adults who speak a language                would have to establish that they have
                                              their English language classes. A                       other than English at home, the                       maintained their status and that they
                                              commenter indicated that the expanded                   participation rates for both cash and                 have not received, since obtaining the
                                              negative weights for English language                   non-cash benefits are higher among                    nonimmigrant status that they are
                                              proficiency and educational/skills                      those who do not speak English well, or               seeking to extend or change, any public
                                              attainment conflict with longstanding                   at all, than among those who speak the                benefits as defined in 8 CFR 212.21(b),
                                              policy and principles that support                      language well. The margin of error of an              for 12 months in the aggregate within a
                                              upward mobility and self-sufficiency.                   estimate, and likewise its standard error,            36-month period.
                                                 Some commenters indicated that                       are affected by the number of people                     Comment: A few commenters stated
                                              individuals who rely on Medicaid or                                                                           that most people who settle here
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      surveyed to construct the estimate,
                                              other public benefits to enable them to                 which in the case of a percentage or rate             permanently will develop English
                                              succeed in their English language                       will include those who respond that                   proficiency by the time they become
                                              classes could be discouraged from                       they have the characteristic and those                citizens. These commenters reasoned
                                              continuing their education and                          who respond that they do not. A                       that this is why is there is no English
                                              improving their employability by fear of                                                                      language test until an individual is
                                              being found a public charge. Some                         711 See Inadmissibility on Public Charge Grounds,   being naturalized and that this method
                                              commenters cited research showing a                     83 FR 51114, 51195–96 (proposed Oct. 10, 2018).       provides several years for immigrants to


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00142   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                 Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.319 Page 143 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                41433

                                              immerse themselves in the English                       individuals who communicate through                   force than men and more than twice as
                                              language. Another commenter stated                      assistive devices, and immigrants with                likely to work in low-wage service
                                              that Congress made English proficiency                  intellectual and developmental                        occupations as women with English
                                              a requirement for citizenship and not                   disabilities.                                         proficiency, and older immigrants with
                                              the initial stage of becoming a legal                      Response: DHS disagrees that the rule              LEP. Another commenter stated that the
                                              permanent resident and that imposing                    discriminates against deaf immigrants or              proposed rule will cause additional
                                              an English proficiency requirement in                   other disabilities. DHS does not                      harm to trafficking survivors who have
                                              this rule bypasses Congress. A                          mandate English proficiency as a pre-                 yet to gain proficiency in English
                                              commenter stated that the rule penalizes                requisite for legal immigration or as a               because they have newly entered the
                                              people for speaking languages other                     determinative factor within the public                United States or have been intentionally
                                              than English, an English proficiency                    charge inadmissibility determination.                 barred from learning English or
                                              requirement places strain on shared                     Adjudicators would not consider it a                  accessing education by their traffickers.
                                              heritage as a source of social support                  negative factor for a deaf immigrant to               Another commenter said that DHS’s
                                              and resiliency, as well as creates                      read and write English but not speak it.              analysis fails to account for the fact that
                                              redundancy given that our immigration                   And in view of ADA requirements                       many immigrants reside in
                                              systems requirement of English fluency                  applicable to employers, adjudicators                 multigenerational households where the
                                              for citizenship. A commenter asserted                   would give equal weight to a deaf                     English-speaking capacity of younger
                                              that while English has long been a                      immigrant’s ability to communicate                    generations serves to benefit older
                                              requirement for those seeking to become                 through American Sign Language. An                    generations that do not speak English as
                                              naturalized citizens of the United States,              alien’s Form I–693 may also establish                 readily. The commenter also noted that
                                              the rule would create an English                        that a person has a hearing or speech                 the vast majority of immigrants to the
                                              language requirement for nonimmigrant                   disorder, for which DHS would provide                 United States have not been English-
                                              visas, family-based, and employment-                    the appropriate accommodation for any                 speaking and this has not prevented
                                              based visas, even when a language                       interview. Although DHS may consider                  immigrants from becoming contributing
                                              requirement is already a consideration,                 any medical condition in the totality of              members of their communities. Some
                                              and even where it is irrelevant. A                      the circumstances, the fact that an alien             commenters addressed the adverse
                                              commenter stated that the proposed                      is deaf or hard of hearing or has hearing             impact of the rule on immigrants of
                                              English-language proficiency factor                     or speech disabilities, communicates                  Asian descent because nearly three out
                                              would reduce family reunification.                      through assistive devices, or that the                of four speak languages other than
                                                 Response: DHS is not imposing an                     alien has intellectual and                            English at home and 35 percent have
                                              English proficiency requirement or as a                 developmental disabilities will not                   limited English proficiency. Other
                                              factor that is outcome determinative in                 alone lead to a determination of                      commenters stated that this requirement
                                              the public charge determination.                        inadmissibility based on the public                   favors immigrants from wealthier,
                                              English proficiency is among the                        charge ground.                                        European countries and potentially
                                              considerations evaluated when                              Comment: Some commenters stated                    disfavor immigrants from Latin
                                              assessing education and skills; the alien               that USCIS does not have the authority                America, Africa, Asia, the Caribbean,
                                              may submit any evidence relevant to the                 to impose an official language and that               Asia, South America and more.
                                              factor.                                                 there is no law that allows the                          Response: DHS disagrees that the rule
                                                 DHS understands that certain                         Government to prefer those who speak                  imposes a language requirement or
                                              individual’s English will improve over                  English over those with LEP. Others                   impedes LEP individuals from entering
                                              time in the United States and that the                  stated that considering English                       the United States. DHS is not imposing
                                              ability to read, write and understand the               proficiency in the public charge                      an English proficiency requirement for
                                              English language is tested as part of                   determination violates constitutional                 admission to the United States, but
                                              naturalization proceedings. However,                    and statutory mandates prohibiting                    solely uses English proficiency as one
                                              DHS has established, through data                       language-based discrimination, which                  consideration among others when
                                              presented in the NPRM, that an                          the Supreme Court has interpreted as a                assessing an alien’s education and
                                              individual’s inability to speak and                     form of national origin discrimination.               skills. Additionally, DHS disagrees that
                                              understand English may adversely affect                 One commenter stated that by                          considering an alien’s proficiency in the
                                              an alien’s employability, and may                       discriminating based on English                       English language as a consideration
                                              increase receipt of public benefits.712                 language proficiency the proposed rule                impermissibly discriminates on the
                                              Therefore, DHS will consider the                        violates laws banning national origin                 basis of national origin or otherwise
                                              applicant’s proficiency as one of the                   discrimination. Several commenters                    violates the Equal Protection Clause.
                                              consideration for purposes of assessing                 cited several Federal civil rights acts               Courts have applied rational basis
                                              education and skills; DHS will consider                 that show LEP persons are protected                   scrutiny to immigration regulations
                                              any factor applicable to the alien in the               from discrimination on the basis of                   applicable to aliens,713 and there is a
                                              totality of the circumstances. DHS                      English proficiency and those acts
                                              would also consider whether the alien                   included Title VI, the Civil Rights Act,                 713 Korab v. Fink, 797 F.3d 572, 577–79 (9th Cir.

                                                                                                      the ACA, and more. Other commenters                   2014) (‘‘[F]ederal statutes regulating alien
                                              is already employed or has education                                                                          classifications are subject to the easier-to-satisfy
                                              and skills that would allow the alien to                indicated that the INA, the U.S.                      rational-basis review . . . Although aliens are
                                              obtain or maintain employment and                       Constitution’s Equal Protection Clause                protected by the Due Process and Equal Protection
                                              avoid becoming a public charge.                         and other authority demonstrate that                  Clauses, this protection does not prevent Congress
                                                                                                                                                            from creating legitimate distinctions either between
khammond on DSKBBV9HB2PROD with RULES2




                                                 Comment: Some commenters                             individuals cannot be discriminated
                                                                                                                                                            citizens and aliens or among categories of aliens
                                              suggested that including English                        against on the basis of LEP.                          and allocating benefits on that basis . . . The
                                              proficiency in the factor discriminates                    Many commenters stated that                        difference between state and federal distinctions
                                              against deaf immigrants, individuals                    consideration of English language                     based on alienage is the difference between the
                                                                                                      proficiency would disproportionately                  limits that the Fourteenth Amendment places on
                                              with hearing or speech disabilities,                                                                          discrimination by states and the power the
                                                                                                      impact women with LEP, citing to                      Constitution grants to the federal government over
                                                712 See Inadmissibility on Public Charge Grounds,     studies indicating that women with LEP                immigration.’’) (citation omitted); Lewis v.
                                              83 FR 51114, 51190–97 (proposed Oct. 10, 2018).         are less likely to participate in the labor                                                      Continued




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00143   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                    Case 4:19-cv-05210-RMP                            ECF No. 1-1             filed 08/14/19            PageID.320 Page 144 of 218
                                              41434            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              rational and non-discriminatory basis                   level of self-sufficiency as jobs that may            rule and in Form I–944, which includes
                                              for consideration of English proficiency                be held by an individual who are able                 questions on education and language
                                              as an element of the education and                      to effectively communicate in English                 skills. In general, certifications in a
                                              skills factor. As explained in the NPRM,                and who may be employed in a higher                   language or other evidence
                                              consideration of English proficiency in                 skilled, higher paying job. Therefore,                demonstrating an alien’s education in
                                              determining whether an applicant is                     DHS has retained the consideration of                 the English and any other languages, for
                                              likely to become a public charge is                     English proficiency.                                  example, may demonstrate that the alien
                                              based on the fact that an inability to                     The consideration of English                       has attained some proficiency in the
                                              speak and understand English may                        proficiency is thus based on the                      English language or another language.
                                              adversely affect whether an alien can                   factually neutral likelihood of someone               DHS is not requiring an English
                                              obtain employment,714 which is                          obtaining sufficient employment to                    proficiency written test or provide a
                                              consistent with the Census Bureau                       avoid becoming a public charge and not                reading or writing test. Instead, DHS
                                              study cited in the NPRM.715 During the                  on a discriminatory motive. The alien is              would review the documentation of
                                              drafting of this final rule, DHS also                   not precluded from bringing forth any                 English proficiency such as
                                              considered the Social Security                          other consideration, which will be                    certifications or an alien’s transcript for
                                              Administration analysis published in                    considered under the circumstances of                 a course of study that was primarily in
                                              that agency’s notice of proposed                        the particular alien.                                 English (such as a native speaker’s
                                              rulemaking that showed high levels of                      Comment: A commenter stated the                    secondary school transcript). In
                                              labor market participation among                        agency should indicate how it would                   addition, USCIS may confirm an alien’s
                                              individuals with LEP, and an increase                   test English language proficiency, as                 speaking and understanding of the
                                              in LEP labor market participants over                   developing a test similar to the                      English language through the question
                                              time.716 Upon considering this                          citizenship test would be costly in terms             and answer process of the I–485 form
                                              information, DHS believes, however,                     of development, training for                          during the adjustment of status
                                              that while individuals with LEP may be                  immigration officers, and the time it                 interview.
                                              working in the United States, the jobs                  takes to conduct the test at each                        Comment: A commenter stated that
                                              these individuals may be holding low                    individual interview. A few commenters                English proficiency is not required for
                                              skilled jobs which are typically                        said the rule has no fair or narrowly                 employment in the United States and
                                              available at lower pay. Because the                     tailored process for assessing language               cited employment statistics that indicate
                                              purpose of this rule is to ensure that                  ability, which will result in arbitrary               there is demand for a workforce that is
                                              aliens are self-sufficient, such lower                  decisions and will lead to abuse of                   not necessarily proficient in English.
                                              paying jobs may not denote the same                     discretion and discriminatory conduct.                Other commenters asserted that the
                                                                                                      The commenters also stated that the                   proposed rule fails to consider that
                                              Thompson, 252 F.3d 567, 570 (2d Cir 2001) (citing       proposed rule does not explain how                    immigrants may travel and secure
                                              Lake v. Reno, 226 F.3d 141, 148 (2d Cir. 2000) (‘‘We    DHS will make this determination and                  employment in other areas where
                                              have recently recognized that a ‘highly deferential’    does not explain what level of English                multiple languages are spoken alongside
                                              standard is appropriate in matters of immigration
                                              . . . .’’)).
                                                                                                      language proficiency is needed, how                   English. Similarly, other commenters
                                                 714 Inadmissibility on Public Charge Grounds, 83     individuals can demonstrate that ability,             indicated that this rule assumes that
                                              FR 51114, 51195 (proposed Oct. 10, 2018).               or how staff will verify the appropriate              non-English speakers cannot perform
                                                 715 See Jennifer Cheeseman Day and Hyon B.           level. A few commenters stated that, if               jobs where English is not required,
                                              Shin, U.S. Census Bureau, How Does Ability to           English proficiency is to be considered,              citing agriculture as an example and
                                              Speak English Affect Earnings? 2 (2005), available
                                              at https://www.census.gov/hhes/socdemo/language/
                                                                                                      there needs to be a clear definition for              claiming the H–2A visa program itself
                                              data/acs/PAA_2005_AbilityandEarnings.pdf (last          what that means and how it will be                    does not require English to work
                                              visited July 26, 2019).                                 determined and not left to the USCIS’                 temporarily in agriculture. Many
                                                 716 Removing Inability To Communicate in             opinion or sole determination. Another                commenters indicated that this rule
                                              English as an Education Category, Proposed Rule,        commenter expressed similar concerns                  would improperly reject many people
                                              84 FR 1006, 1008 (Feb. 1, 2009). (‘‘In absolute
                                              numbers, the working age population (ages 25–64)
                                                                                                      over how the English proficiency                      with practical job skills doing essential
                                              with LEP increased from approximately 5.4 to 17.8       requirement would be measured,                        work in our economy that have limited
                                              million between 1980 and 2016, while more than          remarking that the NPRM does not                      formal education and English
                                              doubling, from 5.1% to 10.5%, as a percentage of        indicate what tests might be employed,                proficiency and highlighted
                                              the population. Within this group, the number of
                                              individuals who spoke no English more than
                                                                                                      whether they would be standardized,                   farmworkers as an example.
                                              quadrupled from approximately 682,000 to 2.8            what questions might be asked so that                    Response: DHS understands that
                                              million (representing growth from 0.6% to 1.7%, as      a test is administered uniformly,                     English proficiency is not be required to
                                              a percentage of the working age population).            whether an adjudicator would perform                  be employed in the United States. DHS
                                              Between 1980 and 2016, the number of non-English        the test, whether there would be
                                              speaking workers in the 25–64 age range grew from                                                             is not requiring or mandating English
                                              approximately 373,000 to 1.7 million. During the        exceptions or accommodations                          proficiency as a requisite to immigrating
                                              same period, the labor force participation rate for     available, whether the test would be in               to the United States. English proficiency
                                              working age individuals who speak no English            writing or administered orally, and how               is a consideration in the assessment
                                              increased from approximately 54.7% to 61.5%.41.         an officer would evaluate an applicant’s
                                              Notably, considering the working age population                                                               whether the alien possesses education
                                              with ‘‘less than high school diploma,’’ the 2016        proficiency in other languages.                       and skills sufficient to maintain or
                                              labor force participation rate for those speaking no       Response: DHS disagrees with some                  obtain employment as to not likely to
                                              English (60.5%) surpassed the labor force               commenters’ assessment that the current               become a public charge. As explained in
                                              participation rate of those speaking ‘‘only English’’   content of the NPRM and the related
khammond on DSKBBV9HB2PROD with RULES2




                                              (48.9%). In 1980, the reverse was true; working age                                                           the NPRM,717 data on the relationship
                                              individuals with less than a high school diploma
                                                                                                      documents provided as part of the                     between the level of English proficiency
                                              speaking only English had a 60.7% labor force           proposed rulemaking insufficiently                    and employment as well as public
                                              participation rate that exceeded the 54.5% rate for     outlines the considerations that DHS                  benefits participation highlights that
                                              those speaking no English. The increase in labor        will be employing to assessing the
                                              force participation by individuals who lack English                                                           proficiency in the English language is a
                                              proficiency may be in part due to the increase in
                                                                                                      alien’s education and skills. Evidentiary
                                              low-skilled work in the national economy.’’             requirements for purposes of the public                 717 See Inadmissibility on Public Charge Grounds,

                                              (internal citations omitted)).                          charge determination are outlined in the              83 FR 51114, 51195 (proposed Oct. 10, 2018).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00144   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.321 Page 145 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                  41435

                                              relevant consideration. DHS will                        Current Population Survey data nearly                   should explicitly indicate that Spanish
                                              consider all circumstances of the alien’s               30 years old, which is insufficient to                  skills have a high market value, at least
                                              case and all factors in the totality of the             support DHS’s proposed change.                          in the construction industry.
                                              circumstances; therefore, no single                        Response: DHS analysis showed that                      Response: DHS will consider the
                                              factor is outcome determinative in this                 lack of English proficiency was a factor                ability to speak other languages in
                                              assessment, including the lack or the                   that affected the likelihood of receiving               addition to English as part of the totality
                                              existence of English proficiency. In                    welfare. DHS does not dispute that                      of the circumstances when evaluating
                                              individual circumstances, DHS would                     likelihood of public benefits receipt may               all of the relevant skills that apply to an
                                              also consider the alien’s employment as                 also be affected by the state of                        alien’s employability, education and
                                              a positive factor despite lack of                       residency. DHS’s findings were not                      skills. The ability to speak a language or
                                              proficiency in English.                                 interpreted to suggest that lack of                     language proficiency may have differing
                                                 Comment: Many commenters                             English proficiency necessarily led to                  impacts depending on the nature of the
                                              addressed the 2014 SIPP data about the                  welfare receipt, or that there was any                  work and the employer, and is best
                                              use of benefits by populations at various               causal relationship between the two. As                 considered individually in the context
                                              levels of English language ability cited                such, complex inter-relationships such                  of each alien’s application in the totality
                                              by DHS. A commenter asserted that                       as the one mentioned were not                           of the circumstances. DHS recognizes
                                              DHS failed to provide any causal                        investigated. The studies provided by                   that certain professions or employment
                                              linkage between the data cited and its                  DHS regarding English proficiency                       require that an alien speak another
                                              conclusions. A commenter stated that                    included SIPP data representing U.S.                    language in addition to English.
                                              the survey relied upon cross-sectional                  noncitizens in 2013,718 as well as a                    However, the public charge assessment
                                              studies that capture information from a                 study using data from the 2000                          is geared toward becoming a public
                                              given point in time and that DHS does                   Census.719 One report that was                          charge in the United States; the data
                                              not cite longitudinal studies that follow               referenced was international in its                     presented in the NPRM 721 clearly
                                              the same population and capture                         scope, and included a discussion of                     demonstrated a connection between the
                                              relevant information over time. The                     different European countries, as well as                inability to speak and understand
                                              commenter said DHS cannot predict                       the United States.720                                   English in relation to employment,
                                              whether an individual non-citizen is                       Comment: A few commenters stated                     public benefit receipt, and financial
                                              likely to become a public charge in the                 multilingualism should be considered                    status. Therefore, DHS retained the
                                              future based on such studies. One                       an asset. Another commenter indicated                   English proficiency provision. However,
                                              commenter cited information showing                     that DHS based its consideration of                     nothing in the regulation precludes an
                                              that while children of newly-                           English proficiency or additional                       alien from presenting evidence and
                                              immigrated families speak a non-                        languages on the assumption that                        consideration relating to education or
                                              English language at home, English                       English skills are required to enter the                skills other than the considerations
                                              language learning children are amongst                  U.S. job market. According to the                       mentioned in the regulation; all
                                              the most successful students at school                  commenter, however, the large number                    considerations will be evaluated based
                                              in the United States, especially once                   of Spanish speaking workers in the                      on the totality of the circumstances.722
                                              they become fully proficient in English.                construction industry undermined the                    3. Skills
                                              The commenter stated that this                          premise that English skills are required
                                              information contradicts studies cited by                                                                           Comment: A commenter indicated
                                                                                                      to enter the U.S. job market. The
                                              DHS.                                                                                                            that the expanded negative weights for
                                                                                                      commenter acknowledged that DHS
                                                 Response: DHS discusses English                                                                              educational/skills attainment conflict
                                                                                                      would consider other languages
                                              proficiency as an indicator of potential                                                                        with longstanding policy and principles
                                                                                                      depending on their market value, but
                                              public benefits receipt, which does not                                                                         that support upward mobility and self-
                                                                                                      that the rule was silent on
                                              rely on an assumption that the                                                                                  sufficiency. Another commenter
                                                                                                      considerations guiding this
                                              relationship is cause-and-effect. The                                                                           indicated that DHS failed to describe
                                                                                                      determination, such as the market value
                                              cross-sectional analysis showed that not                                                                        how DHS will consider, among other
                                                                                                      assessment for Spanish skills. Therefore,
                                              being proficient in English is an                                                                               things, the education and skills
                                                                                                      the commenter suggested that the rule
                                              indicator of public benefit receipt in the                                                                      requirement. The commenter stated that
                                              near term, which is considered in the                      718 See Table 24, Inadmissibility on Public Charge
                                                                                                                                                              the rule could prejudice the many
                                              public charge determination. The DHS                    Grounds, 83 FR 51114, 51196 (proposed Oct. 10,          foreign-born workers in the construction
                                              analysis shows a relationship between                   2018).                                                  worker industry, who have little formal
                                              public benefit receipt and English                         719 See Jennifer Cheeseman Day and Hyon B.
                                                                                                                                                              education but skills that are in high
                                              proficiency among adults age 18 and                     Shin, U.S. Census Bureau, How Does Ability to           demand and that these workers earn a
                                                                                                      Speak English Affect Earnings? 6 (2005), available
                                              over, and does not describe outcomes                    at https://www.census.gov/hhes/socdemo/language/        good wage. The commenter suggested
                                              for the population of English language                  data/acs/PAA_2005_AbilityandEarnings.pdf (last          that DHS should change the
                                              learning children, so the results of the                visited July 26, 2019).                                 requirement that it considers ‘‘no high
                                              studies do not appear contradictory.                       720 Barry R. Chiswick & Paul W. Miller, Immigrant
                                                                                                                                                              school diploma or other education or
                                                 Comment: Multiple commenters                         Earnings: Language Skills, Linguistic
                                                                                                      Concentrations and the Business Cycle, 15 J.
                                                                                                                                                              skills’’ as a negative factor in the public
                                              stated that DHS failed to consider                      Population Econ., 31, 31–57 (2002); Christian           charge analysis, and that DHS should
                                              alternative reasons that people who are                 Dustmann, Fluency, Writing Fluency, and Earnings        instead consider education only as a
                                              LEP may be more likely to access                        of Migrants, 7 J. Population Econ., 133, 133–156        positive factor. The commenter
                                              benefits, adding that that states that                  (1994); Ingo E. Isphording, IZA Discussion Paper
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      No. 7360, Disadvantages of Linguistic Origin:
                                                                                                                                                              suggested that in the alternative, the
                                              have high numbers of LEP populations,                   Evidence from Immigrant Literacy Scores (2013),         lack of education should only be
                                              such as New York and California, also                   available at http://ftp.iza.org/dp7360.pdf (last        considered a negative factor when
                                              have high income thresholds for                         visited July 26, 2019); Org. for Econ. Cooperation      coupled with unemployment. The
                                              Medicaid. The commenters concluded                      & Dev./European Union, Indicators of Immigrant
                                                                                                      Integration 2015: Settling In (2015), available at
                                                                                                                                                              commenter stated that DHS fails to
                                              by stating that three out of the four                   http://www.oecd.org/els/mig/Indicators-of-
                                              studies DHS cited used data derived                     Immigrant-Integration-2015.pdf (last visited July 26,    721 See   83 FR 51114, 51195–97.
                                              from Europe, while the fourth relies on                 2019).                                                   722 See   8 CFR 212.22(a) and 8 CFR 212.22(b)(5).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00145   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                          Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.322 Page 146 of 218
                                              41436            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              define ‘‘skills’’ and expressed concern                 occupations, such as healthcare support               be applicable to all job skills. Overall,
                                              that the skills that workers have may be                and personal care, for which                          education and skills will be considered
                                              difficult to demonstrate as an                          certification procedures do not exist, but            as part of the totality of the
                                              evidentiary matter and that this could                  on which many in the United States                    circumstances. DHS is not mandating
                                              cause DHS adjudicators to improperly                    may depend.                                           any particular level of education or skill
                                              discount skills that often take many                       Response: Education and skills are                 to overcome a public charge
                                              years to develop. Along with providing                  mandatory statutory factors as                        inadmissibility determination.
                                              certain data noting that a significant                  established by Congress under section                    Comment: One commenter stated that
                                              percentage of both foreign-born (over 90                212(a)(4) of the Act, 8 U.S.C. 1182(a)(4).            using both DOL, which already has
                                              percent) and native-born workers (over                  DHS disagrees that it did not                         education and skills criteria for
                                              85 percent) in the construction industry                sufficiently outline the consideration of             immigrants entering the country to
                                              do not have a four-year college degree,                 the factors in the NPRM.723 DHS                       work, and DHS to evaluate labor needs
                                              the commenter pointed out that, for                     appreciates the suggestions from                      and skills was redundant, unnecessary,
                                              example, a brick layer may be highly                    commenters, including the suggestions                 and a waste of public funds.
                                              skilled but lacks a way of demonstrating                relating to the construction industry.                   Response: DHS disagrees that the rule
                                              a formal certification. The commenter                   However, DHS will not remove the lack                 conflicts with DOL’s evaluation of labor
                                              requested that the final rule explicitly                of a high school diploma or other                     needs and skills. Under this rule, DHS
                                              indicate that Spanish language skills                   education or skills provisions from the               will be considering whether an alien
                                              have a high market value, at least for                  rule as a negative factor in the public               possesses education and skills that
                                              those in the construction industry. The                 charge analysis. Further, DHS will                    would contribute to the alien being
                                              commenter also suggested that Form I–                   consider both the positive and negative               employable in the United States and
                                              944 be amended to clarify that DHS will                 factors associated with education and                 thus able to be self-sufficient. This
                                              consider experience-based construction                  skills, as described in the NPRM. As                  determination does not entail
                                              skills in the analysis, as the form as                  evidenced by the commenters                           determining whether an alien meets an
                                              currently drafted largely focuses on the                addressing various industries, each                   employer’s minimum job requirements
                                              certification.                                          industry and area of employment may                   for a particular position or qualifies for
                                                 Another commenter suggested that                     be different. The DHS proposed rule is                employment in a particular
                                              DHS amend its consideration of                          flexible enough to account for all factors            occupational classification. In addition,
                                              education and skills as a prerequisite to               and circumstances in any particular                   even if an alien is found to not possess
                                              legal immigration because the legal                     industry and an individual’s case so that             any education or skills but instead has
                                              immigrants that are entering the direct                 each alien may set forth the                          sufficient financial means to support
                                              care workforce are entering a career                    considerations applicable to him or her               himself or herself and any dependents,
                                              pathway to a successful lifelong career.                demonstrating why the individual is not               DHS may determine in the totality of the
                                              The commenter stated that although                      likely to become a public charge.                     circumstances that the alien is not likely
                                              many such immigrants have increasing                       As discussed in the NPRM, education                to become a public charge. In contrast,
                                              levels of responsibility, the workforce is              has been found to have a significant                  DOL has a statutory mandate to certify
                                              not highly skilled. The commenter                       impact on public benefit usage. As it is              before an alien may be admitted in
                                              reasoned that preventing some of the                    possible for an alien to be employed and              certain employment-based immigrant
                                              most eligible individuals from entering                 still be a public charge, the mere fact of            classifications that there are no able,
                                              the United States prevents them from                    employment cannot categorically                       willing, qualified, and available U.S.
                                              addressing the direct care workforce                    remove education from an analysis of                  workers to perform the job for which an
                                              deficit, which will negatively impact                   the totality of the circumstance because              employer seeks to hire the alien, and
                                              people with disabilities and the elderly                education is a statutorily mandated                   that the alien’s employment will not
                                              in the United States, which rely on this                factor. Although education would                      have an adverse effect on the wages and
                                              workforce to maintain their well-being                  certainly weigh positively, the exact                 working conditions of similarly
                                              and quality of life.                                    nature of the education (or lack thereof)             employed U.S. workers. In doing so,
                                                 A couple of commenters stated that                   and employment would have to be                       DOL examines whether the alien’s
                                              although agricultural work is considered                considered. The level and quality of the              education, skills, and job qualifications
                                              unskilled labor under some technical                    education attained by a prospective                   meet the employers’ stated minimum
                                              definitions, it is in fact a skilled                    immigrant can help estimate how likely                job requirements. Therefore, the two
                                              occupation requiring years of                           they are to become a public charge.                   departments fulfill two different
                                              experience to gain the necessary                        Therefore, while not having high school               responsibilities in the immigration
                                              knowledge, precision, exercise of                       diploma or other education or skills are              process.724
                                              judgment, endurance, and speed that                     generally a negative factor, the lack of a               Comment: A commenter asserted that
                                              many of these workers already have and                  high school diploma, for example, may                 DHS does not have the ability to
                                              which contribute to their employer’s                    be overcome by skills or other positive               adequately evaluate occupational skills,
                                              profitability. The commenters                           circumstances.                                        certifications, or licenses, and many
                                              concluded by arguing that that the                         DHS agrees that skills gained as part              occupations do not require them. The
                                              proposed rule would improperly reject                   of employment are positive even when                  commenter stated that this requirement
                                              the value of many farmworkers’                          certifications are not available.                     would cause a great burden on
                                              contributions to our economy and                        Regardless of occupation, an alien may                employers and agencies who must
khammond on DSKBBV9HB2PROD with RULES2




                                              society. Similarly, a commenter                         demonstrate that he or she has skills                 comply with these new requests.
                                              expressed their concern that the ‘‘skills’’             through employment that are positive                     Response: DHS will evaluate all
                                              component of the education and skills                   factors. This showing will not be                     occupational skills, certifications,
                                              factor is undervalued by the proposed                   focused on construction, but generally,               licenses, and any other evidence that
                                              rule. The commenter stated that this
                                              narrow view of skilled work will have                     723 See Inadmissibility on Public Charge Grounds,     724 See INA section 212(a)(5)(A), 8 U.S.C.
                                              a particularly harmful impact on                        83 FR 51114, 51189–51196 (proposed Oct. 10,           1182(a)(5)(A), 20 CFR and 656.1 (DOL’s labor
                                              immigrants who staff many vital                         2018).                                                certification requirements for immigrant workers).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00146   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                    Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19            PageID.323 Page 147 of 218
                                                                Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                            41437

                                              establishes a skill in an occupation, as                  country, or volunteer work experience                 had to quit or were forced to leave their
                                              presented by the alien. The alien has the                 in the United States, that will be                    job within the first year and stated that
                                              burden to establish that he or she                        considered as part of the totality of the             by heavily weighting the lack of
                                              qualifies for the immigration benefit and                 alien’s circumstances.                                employment, the proposed rule doubly
                                              is not inadmissible.725 Generally, forms                     However, DHS notes that it would                   penalizes a victim for the economic
                                              and their instructions outline, in detail,                consider any employment history                       effects that domestic violence and
                                              the necessary evidence to apply for a                     outside the United States as part of the              sexual assault abusers perpetrate.
                                              benefit; similarly Form I–944 and its                     public charge inadmissibility                            Response: DHS appreciates the
                                              instructions outline possible evidence                    determination. Moreover, USCIS would                  commenters’ input. As explained in the
                                              that an alien can submit to establish that                also review the likelihood that the alien             NPRM, USCIS will assess the alien’s
                                              he or she has the requisite education or                  will work upon filing for or being                    education and skills with the focus
                                              skills as to be able to maintain or obtain                granted adjustment of status, i.e., when              whether the alien has adequate
                                              employment. If USCIS believes that the                    authorized to work. In addition, USCIS                education and skills to either obtain or
                                              alien has not submitted sufficient                        would consider whether the alien may                  maintain employment sufficient to
                                              evidence to establish that he or she is                   have sufficient assets and resources,                 avoid becoming a public charge.727 As
                                              not likely to become a public charge,                     including a pension or a household                    part of the assessment, USCIS will
                                              where applicable, it may issue a RFE or                   member’s assets and resources, which                  consider the totality of the alien’s
                                              a NOID to obtain clarification.726                        may overcome any negative factor                      circumstances, including any and all
                                                                                                        related to lack of employment. The                    factors and considerations set forth by
                                              4. Employment                                             assets and resources would include                    the alien. Furthermore, T and U
                                                 Comment: A commenter indicated                         those of the household, which may                     nonimmigrants, VAWA self-petitioners,
                                              that because immigrants who are in the                    include a sponsor when the sponsor is                 and others listed in 8 CFR 212.23, are
                                              United States without work                                part of the household.                                generally exempt from inadmissibility
                                              authorization are not able to work                           DHS will not, however, include                     on account of public charge and
                                              legally, it will be impossible for many                   provisions in this rule to provide aliens             therefore, they are not likely impacted
                                              immigrants to demonstrate their past                      subject to this rule time to enter the                by this regulation.
                                              employment history. The commenter                         country and work before being subject                    Comment: One commenter stated
                                              stated that the proposed rule will                        to the public charge inadmissibility                  requiring employment history would be
                                              therefore place immigrants in an                          determination. As noted previously, the               problematic for many international
                                              impossible situation: if they comply                      public charge ground of inadmissibility               students attending American
                                              with the law that prohibits them from                     applies at the time of the alien’s                    universities, arguing that that foreign
                                              working without having first obtained                     application for a visa, admission, or                 nationals on student visas are generally
                                              employment authorization, they will                       adjustment of status.                                 not permitted to work while engaging in
                                              forfeit the ability to obtain legal status                   Comment: Some commenters                           studies on the F–1 visa. This commenter
                                              because they will be unable to show                       provided input on how the employment                  stated that nearly one-quarter (20 out of
                                              current employment or a recent history                    history requirements impacts domestic                 91) of the billion-dollar startup
                                              of employment. Another commenter                          violence survivors. These commenters                  companies had a founder who first came
                                              stated that DHS cannot accurately assess                  indicated that DHS disregards the                     to the United States as an international
                                              an individual’s likelihood of becoming                    reality of many crime survivors who are               student, and stated that holding student
                                              a public charge if DHS does not first                     faced with losing their jobs due to                   loan and credit card debt against the
                                              grant work authorization to such an                       intense trauma, reduced productivity,                 students could have a negative impact.
                                              individual.                                               harassment at work by perpetrators, and               The commenter stated that, under the
                                                 Other commenters stated that certain                   other reasons stemming from violence.                 proposed rule, these individuals would
                                              visas, such as the K–1 fiancé visa, do                   One commenter stated that secure                      be subject to the public charge test even
                                              not permit a grantee to work. Another                     immigration status can help survivors of              as nonimmigrants when seeking to
                                              commenter stated that the use of an                       abuse access employment opportunities,                change status from that of a student to
                                              employability factor in a public charge                   escape violent relationships, and help                that of an employee on an employment-
                                              determination would put many                              alleviate the trauma they have suffered.              based visa.
                                              immigrants in a catch-22 where their                      This commenter stated that the                           Response: DHS does not require that
                                              options would be to either work                           proposed rule is actually setting up                  the alien have an employment history as
                                              illegally and be denied citizenship or                    barriers to employment for survivors,                 part of the public charge determination.
                                              not work and be denied immigration                        which is also a barrier to self-                      As discussed above, DHS has removed
                                              status due to lack of employment.                         sufficiency. Other commenters stated                  the forward-looking determination for
                                              Another commenter suggested that an                       that several studies have documented                  nonimmigrant applicants for extension
                                              applicant should be given time to enter                   how domestic violence perpetrators                    of stay or change or status. Therefore,
                                              the country and work before being                         deliberately try to sabotage their                    DHS would not be reviewing the factors
                                              subject to the public charge test.                        victims’ efforts to obtain and keep paid              for nonimmigrants applicant for
                                                 Response: As discussed in the NPRM,                    employment; that domestic violence                    extension of stay or change of status,
                                              DHS recognizes that not everyone                          survivors are forced to become                        such as students. Further, the NPRM
                                              subject to this rule is authorized to work                dependent on their abusive partners’                  indicates that for purposes of the
                                              in the United States. Although an                         incomes; or that some survivors have                  assessment of employment and skills,
                                                                                                        had their work permits or lawful
khammond on DSKBBV9HB2PROD with RULES2




                                              applicant may not be authorized for                                                                             USCIS’ considerations include, but are
                                              employment in the United States at the                    permanent residence cards taken by                    not limited to the alien’s employment
                                              time of filing the adjustment of status                   their abusers, making it impossible to                history.728 In general, students acquire
                                              application, he or she may have                           show that they had legal authorization                skills as part of their studies; also,
                                              employment history in a foreign                           to work and had to, at times, pay filing              USCIS would not consider it to be a
                                                                                                        fees to get their replacement documents.
                                                725 See   INA section 291, 8 U.S.C. 1361.               One commenter stated that half of                       727 See   8 CFR 212.22(b)(5).
                                                726 See   generally 8 CFR 103.2.                        women who experienced sexual assault                    728 See   8 CFR 212.22(b)(5).



                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00147   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                            Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.324 Page 148 of 218
                                              41438            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              heavily weighted negative factor if a                   a mother is not currently employed and                  employment or recent employment
                                              student, applying for adjustment of                     is raising children, DHS would not                      history if the alien is not a primary
                                              status for a valid basis, is not working                exclusively focus on the mother’s lack                  caregiver. As indicated above, DHS has
                                              because she or he lacks employment                      of current employment. DHS would also                   also added a definition of ‘‘primary
                                              authorization. For these reasons, DHS                   take into full account other factors that               caregiver’’ under 8 CFR 212.21(f) to
                                              does not believe that students in                       could be favorable to the mother and                    correspond to this provision; primary
                                              universities in the United States will be               could outweigh her current                              caregiver means an alien who is 18
                                              adversely impacted by DHS’s                             unemployment: her household’s                           years of age or older and has significant
                                              consideration of the education and                      income, assets, and resources; an                       responsibility for actively caring for and
                                              skills factor, as set forth in this rule.               affidavit of support and relationship to                managing the well-being of a child or an
                                                 Comment: A commenter stated that                     her sponsor, if applicable; and her                     elderly, ill, or disabled person in the
                                              pregnant women may be forced to leave                   reasonable prospects to obtain and                      alien’s household.
                                              the work force and stay home to deal                    maintain lawful employment based on                        Comment: Multiple commenters
                                              with medical complications of a                         her age, education, skills, and any                     wrote that the rule misunderstands the
                                              pregnancy or to care for a child during                 previous work history. This same level                  nature of low-wage work, indicating that
                                              the first months, due to reasons such as                of consideration would also apply to                    there are not simply ‘‘people who work’’
                                              the high cost of out-of-home daycare,                   other similarly situated parents,                       and ‘‘people who receive benefits,’’
                                              and that therefore, they will be less                   guardians, and caregivers who are                       rather there is an overlap between the
                                              likely to show employment history. A                    currently unemployed or who are                         two groups.
                                              few commenters stated that                              employed part-time.                                        Response: DHS understands that there
                                              consideration of employment history                        Consistent with the above, and                       is an overlap between ‘‘people who
                                              would unfairly discriminate against                     following consideration of these and                    work’’ and ‘‘people who receive
                                              women, particularly those who stay                      other comments about contributions of                   benefits.’’ People who are employed but
                                              home and care for their children.                       caregivers, DHS is adding under the                     nonetheless receive public benefits may
                                              Another commenter stated that often the                 Education and Skills factor an                          not be self-sufficient. However, the fact
                                              work of a caregiver, such as a stay-at-                 additional positive consideration,                      that an alien who is subject to a public
                                              home parent or grandparent, is vitally                  namely whether the alien is a primary                   charge inadmissibility determination
                                              important for the emotional and                         caregiver of another person in the                      has in the past received public benefits
                                              financial well-being of a family. One                   alien’s household. This will be taken                   is not outcome determinative. Whether
                                              commenter remarked that the rule                        into consideration in the totality of the               an alien is inadmissible because he or
                                              unfairly penalizes individuals who may                  circumstances, and is intended to                       she is likely at any time in the future to
                                              have additional caregiving                              account for difficult-to-monetize                       become a public charge depends on a
                                              responsibilities due to a child’s special               contributions by aliens who may lack                    review of a range of factors, including
                                              needs, inability to afford child-care, or               current full time employment or recent                  work history, in the totality of the
                                              even religious beliefs.                                 employment history due to their unpaid                  circumstances.
                                                 Response: As indicated throughout                    engagement in the household. As with                    N. Affidavit of Support
                                              this rulemaking, DHS will assess the                    all other considerations, the
                                                                                                      consideration of whether an alien is a                     Comment: Several commenters stated
                                              likelihood of becoming a public charge                                                                          that the affidavit of support is sufficient
                                              based on the totality of the                            primary caregiver would not alone
                                                                                                      establish that an alien is not likely at                to satisfy the standard because the
                                              circumstances of the individual’s case.                                                                         sponsor agrees to provide the necessary
                                              While there are certain temporary                       any time in the future to become a
                                                                                                      public charge. Rather, DHS would not                    financial support or to reimburse
                                              medical conditions or other conditions                                                                          providing agencies. One commenter
                                              that may require an individual to                       consider it a negative factor if an alien
                                                                                                      of a working age who would normally                     stated that the Form I–864 already
                                              interrupt a certain employment activity                                                                         provides a method for objective public
                                              or have a temporary absence, one can                    be employable lacks full time
                                                                                                      employment, or a recent employment                      charge analysis. Many commenters
                                              hardly regard such incidents as negating                                                                        stated that Form I–864 creates a legally
                                              an individual’s employment history, or                  history. This consideration could cover
                                                                                                      a range of circumstances, including, for                binding contractual agreement between
                                              his or her education or skills generally.                                                                       the petitioner/sponsor and the
                                              Additionally, the applicant may bring                   example, a parent who stays at home to
                                                                                                                                                              government that the intending
                                              forward evidence to establish that he or                care for a newborn child, or an adult
                                                                                                                                                              immigrant will not receive public
                                              she has adequate education and skills to                child who stays at home to care for an
                                                                                                                                                              benefits. Some of the commenters
                                              either obtain or maintain employment to                 elderly parent. DHS has limited this
                                                                                                                                                              indicated that relegating the Form I–864
                                              avoid becoming a public charge.                         consideration so that only one alien
                                                                                                                                                              to a mere factor and proposing to
                                                 DHS acknowledges that an MPI paper                   within the household can be considered
                                                                                                                                                              replace it with a bond eliminates the
                                              observed that women could encounter                     the primary caregiver of the same
                                                                                                                                                              true potential of the Form I–864: to
                                              difficulty with the totality of                         person in his or her household. Because
                                                                                                                                                              deter new immigrants from applying for
                                              circumstances analysis, because women                   some commenters responding to various
                                                                                                                                                              government assistance. The commenters
                                              comprised 70 percent of the over 43                     aspects of the totality of the
                                                                                                                                                              stated that in lieu of the Form I–864, the
                                              percent of recent green card holders                    circumstances analysis raised concerns
                                                                                                                                                              government now proposes to increase
                                              who were neither employed nor in                        about ‘‘double counting’’ negative
                                                                                                                                                              the use of public charge bonds and the
                                              school. MPI added that many immigrant                   factors, DHS notes that it will only take
                                                                                                                                                              bond amount to levels that most
khammond on DSKBBV9HB2PROD with RULES2




                                              women do not work because of child                      the primary caregiver role into
                                                                                                                                                              immigrants will not be able to pay, and
                                              care responsibilities and child care                    consideration if relevant, i.e., DHS will
                                                                                                                                                              involves a third party private bond
                                              costs.729 In instances such as this where               not use this consideration to negatively
                                                                                                                                                              company. One commenter stated that
                                                                                                      compound the absence of full time
                                                729 See Capps, Randy et al, ‘‘Gauging the Impact
                                                                                                                                                              the proposed heavily weighted factors
                                              of DHS’ Proposed Public-Charge Rule on U.S.             www.migrationpolicy.org/research/impact-dhs-
                                                                                                                                                              do not achieve the stated goals of the
                                              Immigration,’’ Migration Policy Institute.              public-charge-rule-immigration (last visited July 26,   rule; the commenter indicated that the
                                              (November 2018). Available at: https://                 2019).                                                  agency has not stated a sufficient reason


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00148   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                    Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.325 Page 149 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                         41439

                                              why the existence of a binding contract                 entirely inconsistent with laws and                    applicant, or any other related
                                              from a financially-capable sponsor, such                policies in the United States.                         considerations, is inadequate as it fails
                                              as the affidavit of support that used to                   Another commenter stated that the                   to provide a standard for evaluating
                                              be sufficient for public charge purposes                focus should remain on the sponsor and                 these standards, and will lead to
                                              would not satisfy the standard for                      their ability to maintain the intending                inconsistent decisions that are also
                                              purposes of public charge, and others                   immigrant at 125 percent of the FPG,                   based on officer’s assumptions and
                                              stated that this is especially the case,                asserting that DHS should only consider                biases and exceeds the statutory
                                              when the question addressed with the                    the other heavily weighted factors in                  wording in regard to affidavits of
                                              affidavit of support is whether an                      ‘‘unusual cases.’’ Another commenter                   support. Additionally, referring to a
                                              immigrant is likely to become a public                  stated that the proposed rule shifts the               1998 DOS cable on the sufficiency of
                                              charge. Another commenter stated that                   focus of an applicant’s eligibility away               affidavits of support, the commenter
                                              the affidavit of support, by statutory                  from an applicant’s sponsor and onto                   indicated that the proposed provision
                                              definition, requires the immigrant to                   the applicant.                                         upends, without justification, prior
                                              demonstrate financial support to ensure                    Response: DHS rejects the assertion                 practice that instructed that the intent of
                                              that he or she is not a public charge, but              that the rule shifts the emphasis away                 the sponsor and the verification of the
                                              the rulemaking arbitrarily relegates the                from the affidavit of support, as the                  sources is not a consideration once a
                                              affidavit of support to a non-substantial               statute does not require or even permit                sufficient affidavit of support has been
                                              factor. The commenter disagreed that                    DHS to focus the public charge                         presented. The commenter furthermore
                                              the affidavit of support should just be                 inadmissibility determination solely on                indicated that DHS justification and
                                              one factor and stated that the proposed                 the affidavit of support. In fact, the                 evidence—referring to reports that are
                                              rule allows for the possibility of a                    minimum mandatory factors that must                    nine and sixteen years old—does not
                                              heavily weighted factor to outweigh the                 be considered as part of the public                    support the agency’s position. Another
                                              contractual showing of the sponsorship,                 charge inadmissibility determination                   commenter stated that the proposed rule
                                              as outlined by Congress. The commenter                  under section 212(a)(4) of the Act, 8                  creates opportunities for arbitrary
                                              also stated that without according the                  U.S.C. 1182(a)(4), do not include the                  decision-making when assessing one’s
                                              affidavit of support any weight, the                    affidavit of support. Rather, Congress                 family status or financial status, because
                                              NPRM effectively eviscerated the                        added that any affidavit of support                    the rule tasks the adjudicator with
                                              affidavit of support process and goes                   under section 213A of the Act, 8 U.S.C.                assessing the closeness of the sponsor-
                                              against congressional intent to establish               1183a, may be considered in the public                 alien relationship and with the
                                              clear guidelines and a meaningful                       charge inadmissibility determination.730               assumption that a close family member
                                              measure of likelihood of becoming a                     An affidavit of support is required for                ‘‘would be more likely to financially
                                              public charge.                                          most family-sponsored immigrant                        support the alien if necessary.’’ The
                                                 Two commenters stated this proposed                  applicants and certain employment-                     commenter indicated, however, that the
                                              regulation diminishes the consideration                 sponsored immigrant applicants, and                    closeness of a relationship is a
                                              of a sufficient affidavit of support in the             the absence of a sufficient affidavit of               subjective determination and not
                                              determination of likely to become a                     support will result in an inadmissibility              necessarily based on the existence of a
                                              public charge, and drastically                          finding.731 Because the lack of a                      blood relationship but rather on
                                              diminishes the sponsor’s role as they                   sufficient affidavit of support, when                  personal connections and history that
                                              exist within the current standards. One                 required, automatically results in a                   an outside adjudicator would find
                                              commenter said the affidavit of support                 finding of public charge inadmissibility,              difficult to comprehend. Similarly,
                                              requirement can be hard to meet for                     it would be inconsistent with the statute              another commenter provided that
                                              some potential adjustment of status                     to place an emphasis on the affidavit of               evaluating the relationship between a
                                              applicants. The commenter said if the                   support in the public charge                           sponsor and an applicant may be
                                              petitioner’s income and assets are not                  determination. Under this rule, DHS                    particularly prejudicial if the agency
                                              adequate, it can be difficult to find                   will give positive weight to a sufficient              fails to account for cultural differences
                                              another person (a ‘‘joint sponsor’’) who                affidavit of support, but it would not,                in family dynamics. A commenter stated
                                              is willing to hand over their sensitive                 and cannot under the statute, be                       that, once an affidavit of support is
                                              identification and financial documents                  outcome determinative.                                 determined to be legally sufficient, DHS
                                              and sign a binding contract to ensure                      Comment: Another commenter                          should not substitute its agents’
                                              the intending immigrant will not                        asserted that the proposed rule does not               judgment for that of Congress by
                                              depend on public benefits.                              provide any standards for evaluating                   requiring a different income threshold
                                                 A few commenters indicated that the                  factors or the likelihood that the sponsor             or encouraging them to speculate about
                                              current system already places a high                    would actually provide the required                    a sponsor’s relationship to an applicant.
                                              burden on petitioners and immigrants,                   financial support to the alien, and that                  Another commenter said the guidance
                                              and that the affidavit of support system                such vagueness invites officers to make                in the FAM, which explains that a joint
                                              has done a good job in making sure that                 decisions on the basis of their personal               sponsor ‘‘can be a friend or a non-
                                              immigrants will not become public                       assumptions and biases, which will                     relative who does not reside in and is
                                              charges after entry. One commenter said                                                                        not necessarily financially connected
                                                                                                      almost certainly result in inconsistent
                                              the demotion of the affidavit of support                                                                       with the sponsor’s household’’ was
                                                                                                      application of the standards. Another
                                              is another way that the re-framed                                                                              consistent with the statutory language at
                                                                                                      commenter also stated that DHS’s
                                              totality of circumstances would allow                                                                          section 213A of the Act, 8 U.S.C. 1183a
                                                                                                      justification for independently
khammond on DSKBBV9HB2PROD with RULES2




                                              only those already with resources to                                                                           that defined the requirements of a
                                                                                                      considering the sponsor’s income and
                                              enter or remain in this county.                                                                                ‘‘sponsor’’ but does not include a
                                                                                                      resources, relationship to the applicant
                                              Similarly, commenters stated this rule                                                                         requirement that a joint sponsor have a
                                                                                                      and the likelihood of supporting the
                                              would make it harder for low-income                                                                            familial relationship to the immigrant.
                                              immigrants to get their green card or                     730 See INA section 212(a)(4)(B)(ii), 8 U.S.C.
                                                                                                                                                                Response: DHS does not believe that
                                              visa, and tilt away from family-based                   1182(a)(4)(B)(ii).                                     the proposed public charge
                                              immigration to a wealth-based system                      731 See INA section 212(a)(4)(C) and (D), 8 U.S.C.   inadmissibility determination,
                                              that would be both deeply unethical and                 1182(a)(4)(C) and (D).                                 including the consideration relating to


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00149   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                   Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.326 Page 150 of 218
                                              41440            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              the affidavit of support, is not                        provides the requirements for a valid                   action against a sponsor who fails to
                                              sufficiently detailed or nebulous. DHS                  affidavit of support. The guidance of                   fulfill their contract obligations to
                                              put forth a detailed assessment of the                  how to assess it is contained in section                support the alien financially. The
                                              factors and how they are applied in the                 212(a)(4) of the Act, 8 U.S.C. 1182(a)(4),              commenter stated that integrating this as
                                              NPRM. Additionally, DHS provided                        which specifically provides that the lack               a factor or ground would significantly
                                              additional information in the proposed                  of an affidavit of support, where                       facilitate DHS’s goal of ensuring self-
                                              forms and the form’s instructions. As                   required, renders an applicant                          sufficiency. The commenter also said
                                              provided in the NPRM, a sufficient                      inadmissible on the public charge                       the sponsored beneficiary could also
                                              affidavit of support does not guarantee                 ground; the statute further states an                   meet this obligation if the sponsor was
                                              that the alien will not receive public                  officer may consider any affidavit of                   sued for reimbursement by the funding
                                              benefits in the future and, therefore,                  support under section 213A of the Act,                  Government agency. Another
                                              DHS would only consider the affidavit                   8 U.S.C. 1183a, when assessing the                      commenter stated that, if the concern of
                                              of support as one factor in the totality                public charge ground of                                 DHS is to lessen the financial strain
                                              of the circumstances.732 The inability or               inadmissibility.733 DHS, therefore,                     Federal public benefit programs create,
                                              unwillingness of the sponsor to                         determined that it will consider the                    then a more effective and less harmful
                                              financially support the alien may be                    affidavit of support as a factor in the                 to public-health-and-safety alternative
                                              viewed as a negative factor in the                      totality of the circumstances.734                       would be to enforce the affidavit of
                                              totality of the circumstances. DHS                         The statute under section 212(a)(4) of               support, which is a binding contract as
                                              expects that a sponsor’s sufficient                     the Act, 8 U.S.C. 1182(a)(4) also does                  signed.
                                              affidavit of support would not be an                    not mandate how much weight an                             Response: DHS does not have the
                                              outcome-determinative factor in most                    affidavit of support must be given.                     authority to create such a required
                                              cases; the presence of a sufficient                     Therefore, it is appropriate for DHS to                 ground of inadmissibility under
                                              affidavit of support does not eliminate                 regulate that the weight should be                      authority of section 212(a)(4) of the Act,
                                              the need to consider all of the                         assessed based on the sponsor’s annual                  8 U.S.C. 1182(a)(4). Additionally, DHS
                                              mandatory factors in the totality of the                income, assets, resources and his or her                does not believe adding an additional
                                              circumstances.                                          financial status, as well as the closeness              factor to this rule regarding sponsor
                                                 USCIS would assess the sponsor’s                     of the relationship which would be                      reimbursement of any amount of public
                                              annual income, assets, resources, and                   indicative of the willingness and ability               benefits provided by an applicant is
                                              financial status, relationship to                       of the sponsor to financially support the               consistent with the public charge
                                              applicant, the likelihood that the                      alien.735 DHS appreciates the reference                 ground of inadmissibility, or that
                                              sponsor would actually provide                          to DOS’ guidance on that issue, but DOS                 enforcing the sponsor’s affidavit of
                                              financial support to the alien, and any                 guidance is not binding on DHS.                         support obligation is relevant to the
                                              other related considerations. In order to                  In sum, the INA does not preclude                    public charge inadmissibility
                                              assess the sponsor’s likelihood of                      DHS from establishing a framework for                   determination.
                                              meeting his or her obligation to support                officers to provide the appropriate                        DHS notes that while the existence of
                                              the alien, DHS would look at how close                  weight of the affidavit of support within               a sufficient affidavit of support, where
                                              of a relationship the sponsor has to the                the totality of the circumstances. In                   required to be submitted, is considered
                                              alien, as close family members would be                 cases where the statute requires an alien               as a positive factor in any public charge
                                              more likely to financially support the                  to submit an affidavit of support and the               inadmissibility determination, the
                                              alien if necessary. DHS would also look                 alien fails to do so, the statute mandates              sponsorship obligation set forth on the
                                              at whether the sponsor lives with this                  a finding of public charge                              affidavit of support does not attach until
                                              alien, as this could be indicative of the               inadmissibility.736 As explained in the                 after the application for an immigrant
                                              sponsor’s willingness to support the                    NPRM,737 however, the submission of a                   visa or adjustment of status is
                                              alien if needed. Additionally, DHS                      sufficient affidavit of support does not                granted.738 The subsequent action of
                                              would look at whether the sponsor has                   guarantee that the alien will not receive               enforcing the affidavit of support is
                                              submitted an affidavit of support with                  public benefits in the future. The                      distinct from the actual inadmissibility
                                              respect to other individuals, as this may               submission of a sponsor’s sufficient                    determination. Therefore, DHS will not,
                                              be indicative of the sponsor’s                          affidavit of support also does not                      in adjudicating an adjustment of status
                                              willingness or ability to financially                   eliminate the need to consider all of the               application, consider the sponsor’s
                                              support the alien.                                      mandatory factors in the totality of the                potential future reimbursement in a
                                                 DHS furthermore disagrees with the                   circumstances.                                          public charge inadmissibility
                                              commenters’ assessment in regard to the                    Comment: A commenter suggested                       determination when there is not yet a
                                              weight provided to a sufficient and                     that DHS codify as a ground of                          reimbursement obligation. Rather, DHS
                                              properly executed affidavit of support.                 exclusion on public charge, that a                      will consider the existence of a
                                              The statute, under section 213A of the                  beneficiary sue the sponsor for                         sufficient affidavit of support and the
                                              Act, 8 U.S.C. 1183a does not mandate                    reimbursement of listed public funds                    likelihood that the sponsor would
                                              that the affidavit is outcome                           received, or else be deemed a public                    actually provide the statutorily-required
                                              determinative, nor does it limit DHS’s                  charge. The commenter explained                         amount of financial support to the alien,
                                              discretion how to weigh the affidavit in                beneficiaries have the option, but not                  and any other related considerations.
                                              the totality of the circumstances: It                   the obligation, to initiate a private legal                Moreover, the statute is forward-
                                              simply puts forth that ‘‘[n]o affidavit of                                                                      looking and requires DHS to determine
khammond on DSKBBV9HB2PROD with RULES2




                                              support may be accepted by the                            733 See INA section 212(a)(4), 8 U.S.C. 1182(a)(4).   whether the alien is likely at any time
                                                                                                        734 See 8 CFR 212.22(b)(7).
                                              Attorney General or by any consular                                                                             to become a public charge. While past
                                                                                                        735 See 8 CFR 212.22(b)(7); see also
                                              officer to establish that an alien is not                                                                       receipt of public benefits is a factor to
                                                                                                      Inadmissibility on Public Charge Grounds, 83 FR
                                              excludable as a public charge under                     51114, 51198 (proposed Oct. 10, 2018).                  consider, the fact that the beneficiary or
                                              section 1182(a)(4) of this title’’ and                    736 See INA section 212(a)(4)(C) and (D), 8 U.S.C.    the funding Government agency seeks
                                                                                                      1182(a)(4)(C) and (D).
                                                732 Inadmissibility on Public Charge Grounds, 83        737 See Inadmissibility on Public Charge Grounds,       738 See INA section 213A, 8 U.S.C. 1183a; 8 CFR

                                              FR 51114, 51197 (proposed Oct. 10, 2018).               83 FR 51114, 51198 (proposed Oct. 10, 2018).            213a.2(d).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00150   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                        Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.327 Page 151 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                              41441

                                              reimbursement for such receipt is                       likely to become a public charge. The                 factors in public charge determinations.
                                              unrelated to an alien’s likelihood of                   commenter, while noting that benefits                 The commenter also indicated that the
                                              becoming a public charge in the future.                 such as costly long-term institutional                general considerations are turned into a
                                              Imposing such a requirement would not                   care were unlikely to be reimbursed,                  complex, variable-factor test that always
                                              meaningfully contribute to DHS’s goal                   stated that there was no reason to think              involves more than five factors, and that
                                              of ensuring self-sufficiency of those                   that very modest amounts of Medicaid                  it will massively increase the error rate
                                              foreign nationals in the United States.                 or SNAP benefits would not be                         for public charge decisions. The
                                              For these reasons, DHS will not include                 reimbursed if the public entity                       commenter indicated that the example
                                              reimbursement of the cost of public                     providing the benefits sought                         in Table 35 in the NPRM and rule
                                              benefits provided to an alien as part of                reimbursement. This commenter noted                   specify quantitative weights to the
                                              the factors is an appropriate                           that the Government has the authority to              factors. The commenter indicated that
                                              consideration.                                          obtain reimbursement from a sponsor                   the factor labeled ‘‘not applicable’’ has
                                                                                                      under an affidavit of support. The                    a presumed weight of zero and is not
                                              O. Additional Factors To Consider
                                                                                                      commenter noted that the current                      included in the numerator or
                                                 Comment: A commenter stated that                     SNAP, Medicaid, SSI, and TANF                         denominator of any quantitative or
                                              being a past recipient of public benefits               programs permit reimbursement. This                   qualitative final ‘‘score’’ of the proposed
                                              should not be a heavily weighted                        commenter stated that lower thresholds                test; and that ‘‘heavily weighted factors’’
                                              negative factor and suggested that                      for public charge determinations                      have a much greater weight than all
                                              certain positive factors, or                            increase the likelihood of receiving                  other factors. The commenter further
                                              considerations, should offset negative                  reimbursements of benefits that would                 assumed that the agency intends each of
                                              factors such as being a caregiver for a                 push the amount of benefits received                  the applicable factors to have a weight
                                              U.S. citizen child, being an elderly                    below the public charge threshold as set              equal to one, and heavily weighted
                                              person or an individual with                            by DHS. And finally, the commenter                    factors have a weight equal to two. The
                                              disabilities, having a child under the age              requested that consideration of                       commenter concluded that that while
                                              of five, being recently pregnant, being                 reimbursement, and how it will be                     this would be the most straightforward
                                              someone who had a temporary health                      determined, as part of the regulatory                 reading of the factors and the tables
                                              condition which caused the individual                   action on public charge, should be done               included in the NPRM, the commenter
                                              to be unable to work which has since                    with notice and comment because it is                 stated it is actually unclear what the
                                              improved, and those receiving                           such a major aspect of the rule.                      rule requires.
                                              Medicaid.                                                  Response: Although an adjustment of                   Response: DHS disagrees that the
                                                 Response: Aside from the above-                      status applicant who is required to                   standard of identifying heavily weighted
                                              referenced clarification with respect to                submit a sufficient affidavit of support              factors limits an officer’s ability to
                                              caregivers, DHS will not add additional                 must submit Form I–864 with his or her                consider the totality of the
                                              factors or considerations to the rule                   application, the sponsor’s obligations                circumstances.739 The heavily weighted
                                              along the lines proposed by the                         with respect to the applicant do not                  factors provide guidance as to how to
                                              commenter. There is no evidence that                    become effective until the adjustment of              weigh all the factors present in an
                                              these listed factors, such as being a                   status application is granted. Therefore,             alien’s case. Each case has different
                                              caregiver for a U.S. citizen child, being               at the time the applicant files an                    circumstances that will be reviewed in
                                              an elderly person or an individual with                 application for adjustment of status,                 the totality of the circumstances. DHS
                                              disabilities, having a child under the age              there would not be anyone responsible                 believes that while the heavily weighted
                                              of five, or being a Medicaid recipient, is              for reimbursing a public benefit-granting             factors are more indicative of an alien’s
                                              indicative of self-sufficiency. Although                agency. The reimbursement of public                   likelihood to become a public charge,
                                              caregivers may benefit the household by                 benefits may be more applicable in the                these factors, under the totality of the
                                              eliminating the need for childcare or                   deportability context and out of scope of             circumstances framework, are still
                                              eldercare expenses, each person must                    this rule.                                            evaluated in conjunction with the other
                                              establish he or she is not likely to be a
                                                                                                      P. Heavily Weighted Factors General                   relevant positive and negative factors,
                                              public charge based on the totality of
                                                                                                      Comments                                              and accorded the weight they are due in
                                              the factors of an individual’s
                                                                                                        Comment: A commenter opposed                        an alien’s individual circumstances.
                                              circumstances. However, as noted
                                                                                                      proposed establishment of heavily                     Further, one factor alone, even those
                                              above, USCIS, on an individual basis,
                                                                                                      weighted positive and negative factors                that are heavily weighted, will not
                                              may take into consideration that a
                                                                                                      in a public charge inadmissibility                    determine whether an alien is likely at
                                              person is a caregiver for others in the
                                                                                                      determination. The commenter                          any time to become a public charge.
                                              household as part of the Education and
                                                                                                                                                               The totality of the circumstances
                                              Skills factor or that a sponsor provides                indicated the proposed system of
                                                                                                                                                            approach is consistent with the
                                              sufficient support for the alien. When                  heavily weighted negative and positive
                                                                                                                                                            statutory requirement that DHS consider
                                              considering whether the alien is likely                 factors effectively limits an adjudicator’s
                                                                                                      ability to consider the totality of                   certain minimum factors, as well as a
                                              to become a public charge, DHS will
                                                                                                      circumstances. Many commenters stated                 body of administrative case law that has
                                              consider the totality of the alien’s
                                                                                                      that the proposed rule would yield                    developed over the past 50 years, which
                                              circumstances. The alien is not
                                                                                                      inconsistent outcomes as there is no                  generally directs the agency to
                                              precluded from advancing any argument
                                                                                                      clear guidelines to what extent heavily               ‘‘consider all the factors bearing on the
                                              or providing evidence that would
                                                                                                      weighted positive or negative factors                 alien’s ability or potential ability to be
khammond on DSKBBV9HB2PROD with RULES2




                                              indicate that, in the totality of the
                                                                                                      should inform a final decision. Another               self-supporting.’’ 740 Additionally, as
                                              circumstances, the alien is not likely to
                                                                                                      commenter stated that the proposed                    discussed in the NPRM, DHS has
                                              become a public charge.
                                                 Comment: One commenter suggested                     weighting scheme unreasonably under-                  determined that certain factual
                                              that DHS should take reimbursement (or                  weighs the most important factors                       739 See Inadmissibility on Public Charge Grounds,
                                              the possibility of reimbursement) of                    (ability to work in the future and having             83 FR 51114, 51178 (proposed Oct. 10, 2018).
                                              public benefits into account when                       potential family support) and                           740 See Matter of Vindman 16 I&N Dec. 131, 132

                                              determining whether an individual is                    overweighs several other marginal                     (Reg’l Comm’r 1977).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00151   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1                   filed 08/14/19         PageID.328 Page 152 of 218
                                              41442            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              circumstances would weigh heavily                       is neither a formulaic scheme nor will                  negative factor for lacking financial
                                              because DHS considered them to be                       it ignore important considerations in an                means to pay for reasonably foreseeable
                                              particularly indicative of an alien being               alien’s case, such as the alien’s ability               medical costs would disproportionately
                                              more of less likely to become a public                  to work or the family support that she                  harm immigrants with disabilities, and
                                              charge.741 In the sections that follow,                 or he receives, or any other positive                   those living with chronic medical
                                              DHS addresses public comments                           contributions by the alien that                         conditions. Several commenters stated
                                              regarding specific heavily weighted                     demonstrate self-sufficiency.                           that this proposed factor would
                                              factors.                                                   DHS also disagrees that the heavily                  disproportionately affect survivors of
                                                 Again, the inclusion of heavily                      weighted factors are not realistic given                domestic and sexual abuse, and certain
                                              weighted factors does not change that                   the realities of the current job market in              subpopulations of Asian Americans.
                                              the public charge inadmissibility                       the United States and that these factors                   Response: DHS understands that the
                                              determination is one that is made based                 are misaligned with efforts to grow the                 rule may result in more public charge
                                              on the totality of the alien’s individual               U.S. economy. This rule is designed to                  inadmissibility findings, which may
                                              facts and circumstances. Therefore, DHS                 better ensure that those seeking to come                have specific effects on certain groups.
                                              disagrees with the commenter’s                          to and remain in the United States                      For example, the rule will affect some
                                              assessment on the quantitative weight                   either temporarily or permanently are                   aliens who have low incomes; however,
                                              assessment of the factors. DHS does not                 self-sufficient, as directed by                         income is relevant to the alien’s assets,
                                              review the factors quantitatively, so                   Congress.744 However, DHS notes that                    resources, and financial status, which
                                              there is not a factor that has a weight                 as addressed elsewhere in this rule, this               DHS is required to consider in
                                              equal to zero, one, or two. The use of                  rule does not aim to address the U.S.                   determining whether an alien is likely at
                                              the term ‘‘neutral’’ in the ‘‘Weight of                 economy or the U.S. job market.                         any time to become a public charge in
                                              Factor’’ column in Table 35 of the                         Comment: Several commenters stated                   the totality of the circumstances.
                                              NPRM refers to the fact that the factor                 that four in ten noncitizens who entered                Similarly, DHS understands that the
                                              is not heavily weighted. The factors                    the United States without a green card                  rule will affect aliens who do not work,
                                              would still be positive or negative                     would have characteristics that would                   but employability has obvious relevance
                                              unless designated as heavily weighted                   be considered heavily weighted negative                 to whether a person is likely at any time
                                              factor.                                                 factors. Many commenters stated that                    to become a public charge. Again, an
                                                 Comment: A commenter stated that                     the heavily weighted factors would                      officer evaluates all of the factors in the
                                              the heavily weighted negative factors                   disproportionately affect immigrant                     totality of the circumstances and an
                                              are highly correlated and ‘‘puts a thumb                women; survivors of domestic and                        alien may have positive factors that
                                              on the scales’’ against low-income                      sexual abuse; immigrants with                           outweigh lack of past, current, or future
                                              immigrants. A couple of commenters                      disabilities; immigrants with HIV and                   employment. Finally, an alien’s recent
                                              stated that the heavily weighted factors                other chronic health conditions; LGBTQ                  receipt of public benefits (or an alien’s
                                              ignore the positive contributions of                    immigrants; children and families;                      continuing enrollment in public benefits
                                              immigrants to society. A commenter                      seniors; multigenerational families;                    such as Medicaid) is also relevant to the
                                              stated that the heavily weighted factors                racial and ethnic minorities; and AAPI                  alien’s assets, resources, and financial
                                              in the proposed rule are not realistic                  immigrants. For example, several                        status, which DHS is also required to
                                              given the realities of the current job                  commenters stated that the                              consider in determining whether an
                                              market in the United States. A                          employability factor would negatively                   alien is likely at any time to become a
                                              commenter stated that negatively                        and disproportionately impact survivors
                                                                                                                                                              public charge. However, as noted
                                              weighted factors in the proposed rule,                  of sexual and domestic violence. A
                                                                                                                                                              previously, this is one relevant factor in
                                              such as family size or being under the                  commenter stated that women are more
                                                                                                                                                              the totality of the circumstances, and an
                                              age of 18, are misaligned with efforts to               likely to be victims of harassment at
                                                                                                                                                              alien could always show evidence of
                                              grow the U.S. economy. Another                          work, and are more likely to face
                                                                                                                                                              disenrollment, or evidence that the alien
                                              commenter expressed concern that the                    negative consequences if they speak out.
                                                                                                                                                              obtained private health insurance or
                                              negative weighted factors ignore the                    Another commenter stated that the
                                                                                                                                                              other means of support to offset this
                                              positive impacts receiving public                       employability factor and receipt within
                                                                                                                                                              heavily weighted negative factor.
                                              benefits have on future self-sufficiency.               the previous 36 months of one or more
                                                                                                                                                                 As noted elsewhere in this rule,
                                                 Response: As explained in the NPRM,                  public benefits above the threshold
                                              the mere presence of any of the factual                                                                         Congress has generally exempted certain
                                                                                                      would unfairly affect individuals with
                                              circumstances listed in the rule would                                                                          vulnerable populations from the public
                                                                                                      disabilities. Some commenters stated
                                              not, alone, be outcome determinative. A                                                                         charge ground of inadmissibility, such
                                                                                                      that survivors of domestic and sexual
                                              circumstance that the rule designates as                                                                        as VAWA, T, and U applicants, and
                                                                                                      abuse would be disproportionately
                                              warranting heavy weight might be                                                                                DHS included these exemptions in the
                                                                                                      affected by heavily weighting recent
                                              outweighed by countervailing evidence                                                                           regulatory text in this final rule. DHS,
                                                                                                      receipt of one or more public benefits.
                                              in the totality of the circumstances.742                                                                        however, will not adjust the statutory
                                                                                                      A commenter stated that the proposed
                                              Other evidence may also be probative of                 rule’s lookback period will negatively                  factors to otherwise accommodate
                                              an alien’s likelihood to become a public                impact pregnant women as well as                        specific groups whom Congress has
                                              charge in the context of an alien’s                     women and families with children                        made subject to the public charge
                                              individual circumstances.743 Therefore,                 because they are eligible to receive                    ground of inadmissibility.
                                              the public charge inadmissibility                       benefits for a longer period of time.                   Q. Heavily Weighted Negative Factors
                                              determination, as proposed in the
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      Another commenter stated that using
                                              NPRM and as set forth in this final rule,               recent receipt of public benefits as a                  1. Lack of Employability
                                                                                                      heavily weighted negative factor would                     Comment: One commenter supported
                                                741 See Inadmissibility on Public Charge Grounds,
                                                                                                      have disastrous effects on those                        lack of employability as a heavily
                                              83 FR 51114, 51198–206 (proposed Oct. 10, 2018).                                                                weighted negative factor, and stated that
                                                742 See Inadmissibility on Public Charge Grounds,
                                                                                                      receiving Medicaid. Several commenters
                                              83 FR 51114, 51198 (proposed Oct. 10, 2018).            stated that the heavily weighted                        lack of employability should be the only
                                                743 See Inadmissibility on Public Charge Grounds,                                                             disqualifying factor. Another
                                              83 FR 51114, 51198 (proposed Oct. 10, 2018).              744 See   8 U.S.C. 1601.                              commenter stated that employment


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00152    Fmt 4701    Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                    Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.329 Page 153 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                              41443

                                              alone does not guarantee an immigrant’s                 employment. Because this factor                       society and the economy but believes
                                              economic self-sufficiency, because                      assesses whether an alien who has work                that including public benefits as a
                                              much of the work done by immigrants                     authorization has worked or can                       heavily weighted negative factor is an
                                              is low-wage and does not fully cover the                demonstrate the ability to work in the                appropriate consideration in
                                              cost of living in the United States.                    future, it goes directly to whether the               determining who is likely to become a
                                                 Response: DHS agrees that                            alien is employable, which DHS                        public charge.
                                              employment alone does not guarantee                     believes is particularly indicative of                   Comment: One commenter stated that
                                              that a person will be self-sufficient. DHS              whether an alien is more likely to                    the heavily weighted factors would
                                              disagrees, however, with the comment                    become a public charge.                               impair rather than advance the financial
                                              suggesting that the lack of employability                  With respect to the commenter’s                    stability of immigrants. A commenter
                                              should be disqualifying in the public                   objections regarding vagueness, DHS                   stated the negative factors in the rule
                                              charge inadmissibility determination.                   believes it is reasonable and consistent              ignore the role public benefits and
                                              All the factors as listed in the statute                with a totality of the circumstances                  family support play in advancing self-
                                              and this final rule, including the heavily              approach to not limit the review of                   sufficiency. Another commenter stated
                                              weighted negative factors, are reviewed                 employability to specific time periods or             that using receipt of one or more public
                                              in the totality of the circumstances. The               specific types of employment. Form I–                 benefits as a heavily weighted factor
                                              fact that an alien is not a full-time                   485 requests information on the last 5                would hurt the ability of public benefit-
                                              student and is authorized to work but                   years of employment. An applicant may                 granting agencies to combine multiple
                                              cannot demonstrate employment history                   be able to demonstrate prospects of                   benefits that work in concert to improve
                                              or a reasonable prospect of future                      future employment through their                       self-sufficiency of the recipients.
                                              employment will not be the sole factor                  employment history and education and                     Response: DHS agrees that public
                                              that would lead to a determination that                 skills.                                               benefits can assist in advancing self-
                                              the applicant is inadmissible as likely at                                                                    sufficiency but believes the rule is a
                                              any time to become a public charge.745                  2. Current Receipt of One of More
                                                                                                                                                            proper interpretation of the
                                              Even where an alien has this heavily                    Public Benefit
                                                                                                                                                            congressional mandate regarding the
                                              weighted negative factor, that factor, in                  Comment: A few commenters stated                   public charge provisions.747 Further, the
                                              and of itself, will not render an                       that considering current receipt of one               rule does not prevent public benefit-
                                              applicant likely at any time to become                  or more public benefits is not in keeping             granting agencies from working to
                                              a public charge in the totality of the                  with the totality of circumstances test.              improve the self-sufficiency of
                                              circumstances analysis.                                 In addition to this, one commenter                    recipients, although it does create
                                                 DHS will not implement the                           stated that including receipt of one or               consequences for an alien’s receipt of
                                              suggestion that the lack of employability               more public benefits to the public                    certain public benefits.
                                              be the only disqualifying factor. As                    charge determination was a drastic                       Comment: One commenter said this
                                              noted above, none of the heavily                        change in the scope of the test. One                  factor was appropriately weighted but
                                              weighted negative factors is                            commenter stated that including public                indicated that an alien’s reliance on a
                                              disqualifying and further, DHS has                      benefits as a heavily weighted negative               foreign government assistance program
                                              determined that there are other factual                 factor ignores the contributions of low-              should not be considered as a negative
                                              circumstances (e.g., income, assets,                    wage workers to society and the                       factor, as in many cases, the dependence
                                              resources at or above 250 percent) apart                economy. A few commenters stated                      on such programs is customary, or the
                                              from employability that are also                        there was not sufficient evidence to                  program is designed to be one where the
                                              particularly indicative of an alien being               state that receipt of one or more public              immigrant would not have had to opt
                                              more of less likely to become a public                  benefits is indicative of someone                     into.
                                              charge and therefore, are heavily                       becoming a public charge. Other                          Response: DHS appreciates the
                                              weighted negative factors.                              commenters said that some people who                  comment and agrees that the factor is
                                                 Comment: A commenter stated that                     are self-sufficient will access benefits,             appropriately weighted. DHS did not
                                              the factor is misleadingly characterized                and that this has been supported by                   propose and will not consider public
                                              in the preamble as a ‘‘Lack of                          congressional intent.                                 benefits provided by foreign
                                              Employability.’’ The commenter                             Response: DHS disagrees that                       countries.748 Public benefits in foreign
                                              indicated that it is not clear how                      considering prior or current receipt of               country have different standards and
                                              recently a person needs to have worked,                 public benefits is inconsistent with the              objectives. For example, in some
                                              or how they would demonstrate the                       totality of the circumstances test. As                countries, such as Canada, healthcare is
                                              prospect of future work, or even the                    discussed in the NPRM, DHS believes                   provided on a national basis and is not
                                              type of work that would avoid the                       that receipt of benefits is a key gauge to            based on income eligibility and not
                                              application of this heavily weighted                    determining the likelihood of future use              aligned to a need-based standard. In
                                              negative factor. Some commenters                        of public benefits and becoming a                     addition, the inadmissibility
                                              stated that the employability heavily                   public charge. All else being equal, a                determination is whether a person is
                                              weighted negative factor was vague and                  person who is currently receiving public              likely to become a public charge in the
                                              poorly defined.                                         benefits is more likely to receive public             United States.
                                                 Response: DHS does not believe that                  benefits in the future than a person who
                                              the heading for this factor is misleading.              is not currently receiving such benefits.             3. Receipt of Public Benefits Within 36
                                              The factor relates to whether an alien                  The 1999 Interim Field Guidance                       Months Before Filing
khammond on DSKBBV9HB2PROD with RULES2




                                              who is not a full-time student and is                   recognizes this by directing officers to                Comment: Some commenters stated
                                              authorized to work, is able to                          consider current and past receipt of                  that a retrospective test is inconsistent
                                              demonstrate current employment,                         covered benefits.746 DHS appreciates                  with the prospective nature of the
                                              recent employment history, or a                         that low-wage workers contribute to
                                              reasonable prospect of future                                                                                   747 See8 U.S.C. 1601.
                                                                                                        746 SeeField Guidance on Deportability and            748 See8 CFR 212.21(b). See Inadmissibility on
                                                745 See Inadmissibility on Public Charge Grounds,     Inadmissibility on Public Charge Grounds, 64 FR       Public Charge Grounds, 83 FR 51114, 51158–74
                                              83 FR 51114, 51178 (proposed Oct. 10, 2018).            28689, 28690 (May 26, 1999).                          (proposed Oct. 10, 2018).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00153   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.330 Page 154 of 218
                                              41444            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              public charge inadmissibility                           of stable employment or income would                   certified to receive, or approval to
                                              determination. Other commenters                         be a consideration in the totality of the              receive one or more public benefits, as
                                              asserted that weighing receipt of public                circumstances. However, DHS believes,                  defined, for more than 12 months
                                              benefits within the previous 36 months                  as discussed in the NPRM, that past                    within any 36 month period, beginning
                                              is inconsistent with the totality of                    receipt of public benefits for more than               from 36 months prior to the alien’s
                                              circumstances test, and represented a                   12 months in the aggregate within 36                   application for admission or adjustment
                                              significant and troubling departure from                months is an indicator that an alien will              of status, will be considered a heavily-
                                              current federal policy. A commenter                     continue to receive (or again receive)                 weighted negative factor in the totality
                                              commented that the ‘‘studies provide                    public benefits, and therefore is likely to            of the circumstances assessment.
                                              zero evidence that previous receipt of                  become a public charge.                                   The NPRM explains that the weight
                                              the newly added benefits is an indicator                   Comment: A commenter indicated                      given to public benefits will depend on
                                              of future use.’’ A few commenters                       that the 36-month standard is                          whether the alien received multiple
                                              commented that receipt of public                        unreasonable because the study                         benefits, how long ago the benefits were
                                              benefits is a clear benchmark that an                   conducted by HHS in 2001 is outdated                   received, and the amounts received.750
                                              immigrant was deemed eligible for a                     and does not appear to provide a                       For example, the receipt of a public
                                              benefit by another Federal agency and it                reasonable basis for the 36-month                      benefit five years ago may be a negative
                                              is therefore inappropriate to consider                  period that DHS has included in this                   factor; however, a public benefit
                                              previous receipt of public benefits.                    proposed rule. A couple of commenters                  received six months before the
                                              Several commenters stated that if the                   stated there was not adequate rationale                adjustment of status application would
                                              specific circumstances that led to the                  to support negatively weighting receipt                be considered a heavily weighted
                                              use of public benefits no longer apply,                 of public benefit within the prior 36                  negative factor. DHS will consider
                                              the previous use of benefits is irrelevant.             months. Another commenter stated that                  receipt of (or application or certification
                                              One commenter added to this and said                    it was unclear how prior benefit use                   for) public benefits after the effective
                                              that they opposed the proposed addition                 would be weighted. A couple of                         date of the rule. DHS will also consider
                                              of receipt of public benefits within last               commenters stated that the 36-month                    those benefits that were previously
                                              36 months of filing application as there                rule is unfair because no one could have               considered under the 1999 Interim Field
                                              are many cases where someone needs                      predicted this rule or can predict their               Guidance including SSI, TANF, State
                                              help only temporarily. Another                          circumstances, and would cause great                   and local cash assistance programs that
                                              commenter stated that many individuals                  fear and confusion.                                    provide benefits for income
                                              would just disenroll from benefits for 3                   Response: As discussed in the NPRM,                 maintenance (often called ‘‘General
                                              years and re-enroll once they receive                   some studies suggest that although most                Assistance’’ programs), and those
                                                                                                      people who leave welfare programs are                  benefits received (including Medicaid)
                                              adjustment of status, but in the
                                                                                                      working after they leave those programs,               to support the alien’s
                                              meantime could suffer. Many
                                                                                                      people may come back to receive                        institutionalization for long-term care.
                                              commenters stated that a lookback
                                                                                                      additional public benefits.749 As                      The publication of the rule and effective
                                              period disregards the positive effects of
                                                                                                      explained in the NPRM, DHS would                       date provides sufficient notice for
                                              public benefits, including future self-
                                                                                                      view past receipt of public benefits                   people to cancel current receipt of
                                              sufficiency. Several commenters stated
                                                                                                      within 36 months as an indicator that an               public benefits.
                                              that the 36-month rule is retrospective
                                                                                                      alien will continue to receive (or again                  Comment: One commenter requested
                                              and has no place in a rule that is meant
                                                                                                      receive) public benefits, and therefore is             an explanation of the necessity of the
                                              to be forward looking, and commented
                                                                                                      likely to become a public charge. With                 36-month lookback period as most
                                              that prior receipt of public benefits has
                                                                                                      respect to the statement that the study                immigrants who would qualify for
                                              no bearing on whether an individual                     is outdated or insufficient, DHS notes
                                              will be dependent on the Government in                                                                         public benefits are either exempt from
                                                                                                      that although there are limitations to the             public charge determinations or have
                                              the future. A commenter indicated that                  data, this study was particularly of
                                              the past receipt of public benefits                                                                            already adjusted status.
                                                                                                      interest in that it examined repeated                     Response: As explained previously,
                                              should receive no weight. One                           return to public benefit programs.
                                              commenter expressed concern that by                                                                            the 36-month component of the public
                                                                                                         As explained elsewhere in this rule,                charge threshold is an appropriate
                                              using a lookback period, even                           DHS has also clarified as part of the
                                              individuals who were able to increase                                                                          timeframe to determine whether an
                                                                                                      definition of receipt of public benefits,              alien is more likely than not to become
                                              their earnings to a point where                         that although an application or
                                              assistance is no longer needed will be                                                                         a public charge at any time in the future.
                                                                                                      certification for public benefits is not               That said, DHS will not make a public
                                              penalized. Adding to this, a commenter                  considered receipt, DHS believes that
                                              that the proposed lookback period will                                                                         charge inadmissibility determination
                                                                                                      the application for, or being certified to             with respect to aliens who are exempt
                                              disproportionately hurt those who are                   receive in the future to receive public
                                              gainfully employed and may therefore                                                                           from public charge inadmissibility or
                                                                                                      benefits may suggest a likelihood of                   who have already adjusted status to that
                                              be eligible to access benefits for longer               future receipt. Correspondingly, DHS
                                              than those who are not employed.                                                                               of a lawful permanent resident, and
                                                                                                      also amended the heavily weighted                      would not otherwise be considered
                                                 Response: DHS understands that a                     factor to state an alien’s receipt, being              applicants for admission. Therefore,
                                              person may no longer need public
                                                                                                                                                             DHS will not consider whether such
                                              benefits in the future if the                              749 See Lashawn Richburg-Hayes & Stephen

                                                                                                      Freedman, A Profile of Families Cycling On and Off     aliens have received public benefits.
                                              circumstances that led to the use of
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      Welfare 4 (Apr. 2004), available at https://           With respect to other aliens, as
                                              public benefits no longer apply, and                    aspe.hhs.gov/system/files/pdf/73451/report.pdf         discussed in this final rule, DHS has
                                              DHS would take that into consideration.                 (last visited July 26, 2019). See also U.S. Dep’t of   added the consideration of credible and
                                              DHS would take into consideration that                  Health & Human Servs., Office of the Assistant
                                                                                                      Sec’y for Planning & Evaluation, Status Report on      probative evidence presented by the
                                              the public benefit was used temporarily
                                                                                                      Research on the Outcomes of Welfare Reform app.
                                              and that the person may not be likely to                B (Aug. 2001), available at https://aspe.hhs.gov/        750 This proposed policy is generally consistent
                                              receive public benefits in the future. No               report/status-report-research-outcomes-welfare-        with longstanding policy affording less weight to
                                              longer receiving public benefits because                reform-2001 (last visited July 26, 2019).              benefits that were received longer ago in the past.



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00154   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                         Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.331 Page 155 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                       41445

                                              alien from a Federal, state, or local                   disabilities from entering or remaining               Form I–693 or DOS medical
                                              government agency that demonstrates                     in the United States. The commenter                   examination form, USCIS will be relying
                                              the alien is not eligible for one or more               further stated that assigning the factor a            on the diagnoses set forth by the civil
                                              public benefits. This information will be               heavy weight would codify                             surgeon or designated panel physician
                                              taken into consideration in the totality                discriminatory assumptions regarding                  on such forms submitted in support of
                                              of the circumstances.                                   people with disabilities. The commenter               the application for the diagnosis of any
                                                                                                      stated that disability should remain a                medical conditions; USCIS will also rely
                                              4. Financial Means To Pay for Medical
                                                                                                      factor to be measured on a case-by-case               on evidence, as provided by the
                                              Costs
                                                                                                      basis free of an automatically assigned               applicant, of a medical condition that is
                                                 Comment: Some commenters stated                      heavy negative weight.                                likely to require extensive medical
                                              that many people do not have the ability                   Response: DHS will retain the heavily              treatment or institutionalization after
                                              to afford their own healthcare due to                   weighted negative factor based on the                 arrival, or that will interfere with the
                                              low wages and the high cost of                          applicant’s lack of financial means to                alien’s ability to care for himself or
                                              healthcare, making this factor unfair to                pay for reasonably foreseeable medical                herself, to attend school, or to work.
                                              low-wage workers and immigrants.                        costs if the alien does not have private              DHS will not speculate as to the cost of
                                              Another commenter expanded on this                      health insurance. As established in the               medical conditions or the ability of a
                                              and remarked that this factor will                      NPRM, certain chronic medical                         person to provide for himself or herself
                                              simply exclude individuals without                      conditions can be costly to treat and                 or go to school or work.
                                              substantial resources and who do not                    certain conditions may adversely affect                  Comment: Multiple commenters
                                              understand the complicated healthcare                   an applicant’s ability to obtain and                  stated that farmworkers often lack
                                              system in the United States. One                        retain gainful employment, or to                      health insurance, even if offered by their
                                              commenter expressed concern that the                    otherwise support himself or herself.                 employer, because they cannot afford it,
                                              rule asserts that a sign of self-sufficiency            Evidence outlined in the NPRM also                    and stated this factor is unfair to these
                                              is having enough cash on-hand to deal                   indicated that individuals in poor to fair            workers.
                                              with serious illness, asserting that most               health are more likely to access public                  Response: For nonimmigrants’
                                              Americans born in this country could                    benefits to treat their medical condition.            admission, DHS will also consider the
                                              not pass this test. Another commenter                   DHS agrees with the commenter that                    proposed length of stay of the
                                              stated that it is impossible to predict an              this factor may be applicable even if the             nonimmigrant and the assets, resources
                                              individual’s future healthcare costs.                   applicant has not received any public                 and financial status of the applicant.
                                                 Response: The basis for including                    benefits, but disagrees that this factor              Some employers may provide for
                                              Medicaid in the rule is discussed earlier               would keep most people with                           medical assistance for the duration of
                                              in this preamble. Even if the alien does                disabilities from entering or remaining               the alien’s stay. Whether a person has
                                              not have health insurance, he or she                    in the United States. Since the public                the ability to pay for reasonably
                                              should have sufficient funds to provide                 charge inadmissibility determination is               foreseeable medical costs is but one
                                              for any reasonably foreseeable medical                  made on a case-by-case basis and in the               factor in the totality of the
                                              costs, which is only one consideration                  totality of the alien’s individual                    circumstances. As previously indicated
                                              in the totality of the circumstances.                   circumstances, an applicant could                     for extension of stay and change of
                                              Further, DHS will not consider                          overcome this heavily weighted                        status purposes, DHS removed the
                                              assistance for an ‘‘emergency medical                   negative factor through presentation of               forward looking determination and will
                                              condition’’ as provided under section                   other evidence.                                       only consider whether the
                                              1903(v) of Title XIX of the Social                         Additionally, DHS notes that the fact              nonimmigrant received public benefits
                                              Security Act, 42 U.S.C. 1396b(v), and in                that an applicant has a disability does               during the stay.
                                              implementing regulations at 42 CFR                      not mean that the applicant has this
                                              440.255(c) as part of the public charge                                                                       5. Alien Previously Found Inadmissible
                                                                                                      heavily weighted negative factor, and
                                              inadmissibility determination. Having                                                                         or Deportable Based on Public Charge
                                                                                                      disagrees that the rule codifies
                                              health insurance or being able to pay for               discriminatory assumptions. As is the                    Comment: Some commenters asserted
                                              medical expenses is only one factor in                  case with any other applicant,                        that by using whether a person was
                                              the totality of the circumstances. This                 individuals with disability may                       previously found inadmissible or
                                              factor does not call for the alien to be                establish their self-sufficiency                      deportable as a public charge as a
                                              able to pay for medical costs that are not              notwithstanding their medical condition               heavily weighted factor, DHS would be
                                              reasonably foreseeable.                                 that is likely to require extensive                   ignoring the prospective nature of the
                                                 Comment: Commenters suggested that                   medical treatment or institutionalization             public charge assessment. One
                                              DHS eliminate the proposed heavily                      or that will interfere with the alien’s               commenter stated that since the prior
                                              weighted negative factor for an alien                   ability to provide for himself or herself,            finding of not being a public charge is
                                              who (1) has been diagnosed with a                       attend school, or work. Such applicants               not accorded comparable weight in the
                                              medical condition that is likely to                     may do so by providing proof of income,               proposed rule this factor would be
                                              require extensive medical treatment or                  employment, education and skills,                     arbitrary and unfair. The commenter
                                              institutionalization or that will interfere             private health insurance, and private                 stated that in addition, because the only
                                              with the alien’s ability to provide for                 resources.                                            heavily weighted positive factor that
                                              himself or herself, attend school, or                      Comment: One commenter expressed                   could counterbalance this one is income
                                              work, and who (2) is uninsured and has                  concern that this factor would allow                  or assets above 250 percent of the FPG,
                                              neither the prospect of obtaining private                                                                     reliance on such a factor would
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      DHS personnel to overrule the opinions
                                              health insurance, nor the financial                     of medical professionals in a move that               arbitrarily impose a more difficult
                                              resources to pay for reasonably                         would invite ‘‘unbridled speculation                  evidentiary hurdle for immigrants below
                                              foreseeable medical costs related to a                  and discrimination.’’                                 that level than for immigrants above it
                                              medical condition. A commenter stated                      Response: DHS disagrees that this                  without rational justification, as well as
                                              that the factor is applicable even if the               heavily weighted negative factor would                disproportionately harm immigrants of
                                              applicant has not used public benefits                  permit DHS to overrule the opinions of                color, who are less likely to earn above
                                              and would keep most people with                         medical professionals. In reviewing the               that level, as described infra in our


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00155   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.332 Page 156 of 218
                                              41446            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              comments on the 250 percent criteria.                   improperly adjudicated. One                           generally. DHS chose to study
                                              Another commenter warned that this                      commenter stated the 250 percent                      noncitizens specifically despite the
                                              factor would be an arbitrary addition                   threshold does not go far enough to help              inherent issues in making inferences
                                              and would serve no purpose other than                   qualified individuals overcome the                    from small sample sizes, since the
                                              to deter individuals from applying for                  public charge test. Other commenters                  population of noncitizens more closely
                                              adjustment of status out of fear it would               stated that the proposed heavily                      corresponded to the individuals who
                                              ruin their future attempts to gain lawful               weighted positive factor ignores the                  would be subject to the public charge
                                              permanent residence status.                             positive contributions of immigrants.                 rule than foreign-born generally, which
                                                 Response: DHS disagrees that                         One commenter stated that using 250                   includes naturalized citizens. In Table
                                              considering a prior inadmissibility                     percent as the sole positive factor                   27 of the NPRM, DHS showed that there
                                              determination as a heavily weighted                     undermines and minimizes the value of                 is lower public benefit program
                                              negative factor would be arbitrary and                  other key economic and wealth building                participation rates among those in
                                              unfair or that considering an alien’s                   milestones. Additionally, some                        higher income categories for the
                                              prior admissibility under the public                    commenters stated that the proposed                   population of citizens in the tables
                                              charge ground would merit comparable                    heavily weighted positive factors                     listed in the NPRM. Lower participation
                                              favorable treatment. A previous finding                 undervalue those who contribute to                    rates may also be shown in the overall
                                              of inadmissibility on public charge                     society in nonmonetary ways, such as                  population by averaging across both
                                              grounds would likely be documented.                     stay at home parents. Another                         citizens and noncitizens (i.e., Tables 27
                                              By contrast, there would not necessarily                commenter stated that the 250 percent                 and 28 of the NPRM). Table 28 of the
                                              be a statement of the Government’s                      threshold functions as a ‘‘wealth-test.’’             NPRM is not inconsistent with such a
                                              reasons for admitting the alien or                      Another commenter said that most                      relationship. The justification still holds
                                              approving his or her application for                    legally present noncitizens would not                 for using income as a percentage of FPG
                                              adjustment of status.                                   meet the 250 percent FPG threshold.                   in the public charge determination, and
                                                 DHS acknowledges that an alien’s                     Similarly, other commenters stated that               persons with an income at a higher
                                              circumstances may have changed since                    much of the U.S. population would not                 percentage of the FPG are less likely the
                                              a previous application for admission or                 qualify to have a heavily weighted                    to receive public benefits than those at
                                              determination of inadmissibility or                     positive factor. Many commenters said                 a low percentage. Further, DHS
                                              deportability based on the public charge                the threshold for a family of four is                 disagrees that the 250 percent threshold
                                              ground. DHS would take those new                        higher than the 2017 median household                 would discourage people from
                                              circumstances into account in the                       income for the United States ($63,000                 supporting their families as 125 percent
                                              totality of the circumstances when                      vs. $61,372). One commenter stated that               is the threshold for positive
                                              making a new public charge                              in some regions of the United States                  consideration in the totality the
                                              inadmissibility determination. There is                 those earning above 250 percent FPG                   circumstances and the 250 percent
                                              no requirement to specifically ‘‘balance                would be among the wealthiest in their                threshold a heavily weighted positive
                                              out’’ a heavily weighted negative factor                communities. One commenter stated                     factor but not a requirement. DHS
                                              with a heavily weighted positive one.                   that the proposed 250 percent FPG                     acknowledges that the income threshold
                                              Rather adjudicators will consider the                   threshold would do little to improve the              may be harder to meet if the alien has
                                              alien’s specific circumstances within                   systemic issues of income inequality in               a larger household size, however, DHS
                                              the totality of the circumstances                       the United States.                                    would also take into account any
                                              framework when assessing the alien’s                      Response: DHS disagrees that the rule
                                                                                                                                                            income, assets, or resources the other
                                              likelihood of becoming a public charge,                 provides a wealth test. The 250 percent
                                                                                                                                                            household members also provide.
                                              and will afford specific facts the weight               FPG standard is a heavily weighted
                                                                                                                                                            Nevertheless, family status is still a
                                              they are due in the context of this rule’s              positive factor and not a requirement
                                                                                                                                                            mandatory factor as established by
                                              adjudicative framework.                                 that aliens need to meet in order to
                                                                                                                                                            Congress.751
                                                                                                      overcome a public charge
                                              R. Heavily Weighted Positive Factors                    inadmissibility finding. As previously                   Comment: One commenter stated that
                                                                                                      stated, income is one factor in the                   heavily weighing household income at
                                              1. Proposed Standard                                                                                          or above 250 percent FPG would
                                                                                                      totality of the circumstances, and any
                                                 Comment: Several commenters stated                   income above 125 percent of the FPG is                confuse the threshold for the affidavit of
                                              that having the 250 percent threshold as                a positive factor.                                    support.
                                              the sole heavily weighted positive factor                 Comment: Several commenters cited                      Response: The affidavit of support is
                                              in the public charge test would                         research showing there was not a                      a different requirement and has a
                                              represent a fundamental change to                       statistically significant difference in               specific form associated with it. The
                                              immigration policy and the immigrant                    receipt of benefits between immigrants                affidavit of support threshold is 125
                                              population. A commenter stated a                        above and below the 250 percent                       percent of the FPG of the sponsor’s
                                              bright-line positive or negative income                 threshold. Some commenters stated that                income and that threshold is not being
                                              threshold subverts the totality of                      the 250 percent FPG threshold would                   changed with this rule. The income
                                              circumstances consideration. Some                       have a perverse effect of discouraging                threshold for the alien’s household is
                                              commenters stated that the 250 percent                  people from supporting family members                 part of this rule’s totality of the
                                              threshold was another example of                        out of fear it would change their public              circumstances public charge assessment
                                              double counting in public charge                        charge determination.                                 is 250 percent of the FPG. Income at this
                                              inadmissibility determinations under                      Response: DHS acknowledges that                     level is considered a heavily weighted
khammond on DSKBBV9HB2PROD with RULES2




                                              the proposed rule. Another commenter                    certain tests involving estimates of                  positive factor (as opposed to income at
                                              stated the 250 percent threshold was                    noncitizens yielded results in Table 28               the 125 percent of the FPG (100 percent
                                              there to prevent immigration through                    of the NPRM that were not statistically               for member of the U.S. Armed forces in
                                              administrative means. Another                           significant, which in some cases was a                active duty), which is a positive
                                              commenter stated that those falling                     consequence of small sample sizes due                 consideration).
                                              between 125 percent and 250 percent of                  to forming estimates on only
                                              the FPG would have their cases                          noncitizens instead of foreign-born more                751 See   INA section 212(a)(4), 8 U.S.C. 1182(a)(4).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00156   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                          Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.333 Page 157 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                       41447

                                                 Comment: Another commenter stated                    a heavily weighted positive factor                    skilled employees such as post-doctoral
                                              there may not be enough time for                        because it is particularly indicative of              research fellows may not make enough
                                              migrants under certain visa                             an alien being less likely to become a                money to qualify for the heavily
                                              classifications to seek, obtain, and begin              public charge. An applicant subject to                weighted positive factor. Some
                                              a job with the income necessary to meet                 the public charge ground of                           commenters remarked that many skilled
                                              the 250 percent of FPG level.                           inadmissibility is not required to                    workers are compensated with stock
                                                 Response: The burden is upon the                     demonstrate that he or she has income                 options as part of their regular income,
                                              alien to establish that he or she is                    at or above 250 percent of the FPG in                 and it is unclear if this will be
                                              eligible to be admitted into the United                 order to establish admissibility, and an              considered under the heavily weighted
                                              States. Further, certain nonimmigrant                   alien’s failure to demonstrate such                   positive factor. One commenter
                                              and immigrant classifications require                   income does not receive ‘‘negative’’                  expressed concern that the 250 percent
                                              the employment to be established before                 weight in the totality of the                         threshold does not take into account
                                              the nonimmigrant visa is issued. That                   circumstances unless that income is                   that many workers will increase their
                                              said, DHS notes that there is no                        below 125 percent of the FPG. The                     income the longer they work. A few
                                              requirement that an applicant subject to                standard only serves to assist                        commenters stated that that the 250
                                              the public charge ground of                             individuals in establishing self-                     percent threshold would pose a unique
                                              inadmissibility demonstrate that he or                  sufficiency.                                          challenge for California, where it would
                                              she has income at or above 250 percent                     Comment: A commenter stated that                   make it more difficult to extend the
                                              of the FPG in order to gain admission or                many couples seeking adjustment of                    status of H–1B visa holders and create
                                              adjustment of status. Rather, the fact                  status would be affected by the 250                   a labor shortage for California’s
                                              that an applicant who has income at or                  percent threshold, as many of these                   agriculture industry, which heavily
                                              above 250 percent of the FPG will weigh                 visas prohibit immigrants from working.               relies on the H–2A visa program.
                                              heavily in favor of finding the applicant               The commenter stated that according to                   Response: DHS understands that not
                                              is admissible in the totality of the                    one analysis, about 31 percent of                     everyone is authorized to work or needs
                                              circumstances, but is not outcome                       foreign-born spouses were unemployed                  to work in order to be self-sufficient. As
                                              determinative. Therefore, an applicant                  when they applied for a marriage-based                previously indicated the 250 percent of
                                              who has household income below 250                      green card, as many were prohibited                   the FPG standard is not a requirement
                                              percent of the FPG will not, based on                   from working on their nonimmigrant                    to establish admissibility and is one
                                              that fact alone, be denied admission or                 visas, such as the F–1 or F–2 student                 consideration in the totality of the
                                              adjustment of status.                                   visas, or B–2 visitor visas. For those                circumstances. Further, when
                                                 Comment: Several commenters stated                   who did work, about 22 percent of them                adjudicating a nonimmigrant’s
                                              the proposed 250 percent heavily                        held jobs that would unlikely meet the                application for extension of stay or
                                              weighted positive threshold would                       250 percent income threshold, and even                change of status, USCIS will review
                                              disproportionately affect members of                    if DHS were to allow both spouses to                  whether the alien has established that
                                              marginalized communities; hard-                         pool their income to meet the new                     he or she has not received, since
                                              working low- and middle-income                          threshold, 36 percent of couples could                obtaining the nonimmigrant status he or
                                              families; immigrants of color; South                    still find themselves unable to qualify               she is seeking to extend or change, any
                                              Asian immigrants; Latino immigrants;                    for a marriage green card. The                        public benefit as defined in 8 CFR
                                              Muslim immigrants; immigrants with                      commenter stated that it is basic                     212.21(b), for more than 12 months, in
                                              disabilities; those with pre-existing                   common sense that a student who is                    the aggregate, within a 36 months
                                              health conditions; women and single                     prohibited from working would likely                  period. The heavily weighted factors do
                                              mothers; victims of domestic and sexual                 have some student loans, potentially                  not apply in that context.
                                              abuse; families with children who have                  credit card loans, and would not have
                                              special healthcare needs; and the health                                                                      2. Additional Positive Heavily Weighted
                                                                                                      significant savings, and that the rule
                                              and well-being of children of immigrant                                                                       Factors
                                                                                                      would allow primarily the
                                              parents.                                                independently wealthy to be eligible for                 Comment: One commenter said that
                                                 A few commenters stated that the                     marriage-based adjustment of status.                  the 250 percent of the FPG standard
                                              proposed heavily weighted positive                         One commenter said the proposed                    should be downgraded from ‘‘highly
                                              factor would increase family separations                heavily weighted positive factor creates              positive’’ to just considered. Some
                                              and would have a negative impact on                     a ‘‘Catch-22’’ for nonimmigrants on                   commenters stated that earning 125
                                              family-based immigration. Many                          student visas who are married to U.S.                 percent of the FPG should be a heavily
                                              commenters stated that the proposed                     citizens because they are not allowed to              weighted positive factor.
                                              heavily weighted positive factor would                  work. Some commenters cited a study                      Response: DHS declines to adopt the
                                              effectively bar lower income                            that many H–1B visa holders make less                 commenter’s suggested changes in this
                                              immigrants; disregards the efforts and                  than the amount necessary to support a                final rule. The rule already provides for
                                              contributions of low-wage workers; and                  family of five and qualify for the                    125 percent of the FPG as a positive
                                              that the majority of legally present                    proposed income threshold of 250                      factor in the totality of the
                                              noncitizens would fail to meet the 250                  percent of FPG. Another commenter                     circumstances. Making 250 percent of
                                              percent FPG threshold.                                  stated that the proposed rule would                   the FPG a general positive factor instead
                                                 Response: DHS understands that the                   negatively impact skilled workers who                 of a heavily weighted positive factor
                                              rule may affect certain groups who may                  are supporting families and are making                would further limit an alien’s ability to
                                              have low incomes; however, income is                                                                          establish admissibility. An alien would
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      prevailing, middle-class wages. One
                                              but one factor in the totality of the                   commenter mentioned that the vast                     not need to establish income at or above
                                              circumstances and will not serve as the                 majority of scientific researchers                    250 percent of the FPG in other to be
                                              sole reason to find an alien inadmissible               applying for permanent resident status                admitted into the United States. Any
                                              based on public charge grounds. As                      based upon an approved EB–1A, EB–1B                   income between 125 percent and 250
                                              previously indicated, if an applicant has               or NIW petition do not meet this 250                  percent of the FPG is still a positive
                                              household income at or above 250                        percent income requirement. Another                   factor in the totality of the
                                              percent of the FPG it will be treated as                commenter also stated that some highly                circumstances. The 125 percent income


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00157   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.334 Page 158 of 218
                                              41448            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              threshold is based on the income                        b. Family Relationships                               obtained. People who spoke a language
                                              threshold set by Congress for sponsors                     Comment: Commenters suggested that                 other than English at home were less
                                              for a Form I–864, which is required for                 the rule add close family relationship to             likely to be employed, and less likely to
                                              most family-based AOS applications                      the U.S. citizen or lawful permanent                  find full-time work when employed.752
                                              and some employment-based AOS                           resident, or having a relative in the                 The SIPP data provided in the NPRM
                                              applications. In order to maintain                      United Stated providing support, as a                 indicates that the rate of coverage of
                                              consistency with the income threshold                   heavily weighted positive factor because              non-cash benefits among those who
                                              set forth in the Form I–864 context, DHS                it is strongly associated with self-                  spoke English either well or very well
                                              believes that the 125 percent threshold                 sufficiency. The commenter notes that                 (about 15 to 20 percent) was
                                              is appropriate for use in the public                                                                          significantly lower than the rate among
                                                                                                      immigrants overwhelmingly come to the
                                              charge rule and will not lower the                                                                            those who either spoke English poorly
                                                                                                      United States to work and advance their
                                              threshold. Any household income                                                                               or not at all (about 25 to 30 percent).
                                                                                                      own and their families’ financial
                                              between 125 percent and 250 percent of                                                                        Further, DHS understands that not all
                                                                                                      prospects. The commenter cited their
                                              the FPG is considered a positive factor                                                                       employment requires English
                                                                                                      own report that estimates that 2.25
                                              in the totality of the circumstances.                                                                         proficiency. DHS believes that while it
                                                                                                      million undocumented persons and
                                                                                                                                                            is appropriate to consider English
                                              a. Affidavit of Support                                 212,000 nonimmigrants have a
                                                                                                                                                            proficiency in the consideration of
                                                                                                      qualifying family relationship to a U.S.
                                                 Comment: A commenter stated that                                                                           likelihood to become a public charge in
                                                                                                      citizen or lawful permanent resident
                                              the proposed rule mandates denial for                                                                         the future, it is inappropriate to include
                                                                                                      living in their household that makes                  English proficiency as a heavily
                                              anyone who cannot provide an affidavit                  them potentially eligible for an
                                              of support, yet the presence of one is not                                                                    weighted positive factor in light of the
                                                                                                      immigrant visa or adjustment to lawful                fact that many jobs do not require it.
                                              a heavily weighted positive factor under                permanent resident status. The report
                                              the proposed rule. Several commenters                   further indicated that out of this                    d. Education
                                              stated the filing of a legally enforceable              population, 982,000 live in families that
                                              affidavit of support by a sponsor should                                                                        Comment: One commenter suggested
                                                                                                      earn at least 250 percent of the FPG.                 that a high school education or beyond
                                              be a heavily weighted positive factor                      Response: DHS will not add a close
                                              and it should be sufficient to overcome                                                                       should be a heavily weighted factor. The
                                                                                                      family relationship to the U.S. citizen or            commenter stated that the totality of the
                                              any heavily weighted negative factors.                  lawful permanent resident as a heavily                circumstances test affords insufficient
                                                 Response: DHS appreciates the                        weighted positive factor. There is                    weight to factors strongly associated
                                              comments but declines to establish the                  insufficient evidence that the fact that              with self-sufficiency and requesting
                                              affidavit of support as a heavily                       an applicant’s household includes a                   additional heavily weighted positive
                                              weighted positive factor. The                           U.S. citizen or lawful permanent                      factors.
                                              submission of an affidavit of support                   resident is indicative of self-sufficiency,             Response: The rule provides that DHS
                                              under section 213A of the Act, 8 U.S.C.                 or that having family members in the                  would consider whether the alien has a
                                              1183a is a requirement for certain                      United States is in and of itself                     high school degree or higher education
                                              categories of immigrants. See section                   indicative of self-sufficiency. As with               as positive factors. However, a person’s
                                              212(a)(4)(C) and (D) of the Act, 8 U.S.C.               every mandatory factor, an applicant’s                education may or may not assist him or
                                              1182(a)(4)(C) and (D). Not all aliens are               family status will not serve as the sole              her in becoming self-sufficient,
                                              required to submit the affidavit of                     basis of a finding of inadmissibility, as             depending on other factors specific to
                                              support. According to section 212(a)(4)                 this factor must be considered in the                 the alien’s circumstances, such as the
                                              of the Act, 8 U.S.C. 1182 (a)(4), the lack              totality of the circumstances.                        job market where the alien lives,
                                              of a sufficient affidavit of support,                                                                         outstanding liabilities and support
                                              where required, renders an alien                        c. English Ability
                                                                                                                                                            obligations, or other personal or family
                                              inadmissible on the public charge                          Comment: One commenter suggested                   circumstances. Therefore, DHS will not
                                              ground. Congress mandated the                           that the ability to speak English well or             include education as a heavily weighted
                                              presence of an affidavit of support in                  very well should be a heavily weighted                positive factor.
                                              certain cases as a separate requirement,                positive factor. The commenter
                                              but did not establish submission of the                 indicated that the totality of the                    e. Private Health Insurance
                                              affidavit of support as a mandatory                     circumstances test affords insufficient                  Comment: One commenter suggested
                                              factor in all public charge                             weight to factors strongly associated                 that private health insurance coverage
                                              inadmissibility determinations.                         with self-sufficiency and requested                   should be considered as a heavily
                                                 There is no indication that Congress                 additional heavily weighted positive                  weighted positive factor, as it is strongly
                                              believed that a sufficient affidavit of                 factors. The commenter’s study found                  associated with self-sufficiency. The
                                              support would warrant a finding that                    that 1.32 million of the 2.25 million that            commenter explained that 1.1 million
                                              the alien is not likely becoming a public               would be directly affected by the                     individuals have health insurance (out
                                              charge. Had Congress believed that to be                proposed rule speak English well or                   of the 2.25 million that would be
                                              true, Congress would have specified                     very well.                                            directly affected by this rule based on a
                                              such a provision in the statute. Instead,                  Response: DHS will consider whether                study conducted by the commenter, a
                                              Congress listed the other factors as the                the alien is proficient in English or                 non-profit think-tank and educational
                                              minimum mandatory factors in section                    proficient in other languages in addition             institute focused on international
                                              212(a)(4) of the Act, 8 U.S.C. 1182(a)(4),              to English as part of the public charge
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                            migration) and argued that the rule’s
                                              which do not include the affidavit of                   inadmissibility determination. The                    totality of the circumstances test affords
                                              support. For these reasons, and                         ‘‘speaking English well or very well’’
                                              consistent with congressional intent,                   language comes from the SIPP survey                     752 See Jennifer Cheeseman Day and Hyon B.

                                              DHS will retain the affidavit of support                analysis in which people assessed their               Shin, U.S. Census Bureau, How Does Ability to
                                                                                                                                                            Speak English Affect Earnings? 6 (2005), available
                                              as a factor considered in the totality of               own speaking abilities. As provided in                at https://www.census.gov/hhes/socdemo/language/
                                              the circumstances, but will not make it                 the NPRM, the better the person spoke                 data/acs/PAA_2005_AbilityandEarnings.pdf (last
                                              a heavily weighted positive factor.                     English, the higher the income he or she              visited July 26, 2019).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00158   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                      Exhibit A
                                                    Case 4:19-cv-05210-RMP                            ECF No. 1-1             filed 08/14/19            PageID.335 Page 159 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                        41449

                                              insufficient weight to factors strongly                 believe it is appropriate to include a                g. Receipt of Grants, Contracts, and
                                              associated with self-sufficiency.                       heavily weighted positive factor for this             Licensures
                                                 Response: DHS agrees that having                     type of health insurance, although this                  Comment: A commenter suggested
                                              private health insurance is a strong                    type of health insurance would                        that receipt of grants, contracts, and
                                              indicator of self-sufficiency. DHS                      generally be considered positively as                 licensures should be a heavily weighted
                                              analyzed the SIPP data and found that                   part of the consideration of the totality             positive factor. The commenter stated
                                              individuals who have private health                     of the alien’s circumstances, such as                 that excluding grants, contracts, and
                                              insurance are significantly less likely to              with respect to the alien’s ability to pay            licensures from consideration was not
                                              be receiving one or more enumerated                     for reasonably foreseeable health care                appropriate and that an individual’s
                                              public benefits in this rule than those                 costs. Private health insurance                       receipt of a grant, contract, or license is
                                              individuals who do not have private                     purchased through an ACA Marketplace                  likely demonstrative of their ability to
                                              health insurance. The rate of receipt of                without such credits will count for
                                              public benefits among those covered by                                                                        support themselves without recourse to
                                                                                                      purposes of this heavily weighted                     public benefits, as such receipt is
                                              private health insurance was 4 percent                  positive factor.
                                              for citizens and 6 percent for                                                                                indicative of ongoing work, skills/
                                              noncitizens, while the rate of receipt for              f. Work History                                       proficiencies, and qualifications
                                              those not covered by private health                                                                           recognized by the relevant government
                                                                                                         Comment: One commenter stated that
                                              insurance was 40 percent for citizens                                                                         entity. The commenter further indicated
                                                                                                      work history, without regard to wage
                                              and 30 percent for noncitizens. DHS has                                                                       that grants, contracts, and licensures
                                                                                                      history, should be a heavily weighted
                                              therefore revised the rule to include a                                                                       may have a direct bearing on the future
                                                                                                      positive factor. This commenter stated
                                              heavily weighted positive factor for an                                                                       likelihood of an individual becoming a
                                                                                                      that the essence of a ‘‘public charge’’ is
                                              alien who has private health insurance,                                                                       public charge and thus should be
                                                                                                      where an individual is not willing or
                                              subject to two provisos. First, the health                                                                    recognized as a positive factor.
                                                                                                      able to work and the rule should not                     Response: DHS is not excluding
                                              insurance must be appropriate for the                   focus on workers that earn low wages.
                                              expected period of admission.753                                                                              grants, contracts, and licensures from
                                                                                                      This commenter explained that farm                    the public charge inadmissibility
                                              Second, the health insurance may not be                 workers toil in extremely difficult
                                              subsidized via premium tax credits                                                                            determination. DHS agrees that grants,
                                                                                                      conditions, performing work few others                contracts, and licensures are indicative
                                              (including advance premium tax                          are willing to do, and at a low
                                              credits) authorized under the ACA.                                                                            of an alien’s likely self-sufficiency. As
                                                                                                      compensation rate that cannot possibly                with other signs of likely self-
                                              Although individuals receiving such                     sustain a family, through no fault of
                                              benefits have significantly lower odds of                                                                     sufficiency, these would be positive
                                                                                                      their own. Another commenter stated                   considerations in the totality of the
                                              concurrently receiving the public                       that entrepreneurship should be
                                              benefits designated in this rule, they                                                                        circumstances. However, DHS does not
                                                                                                      considered a heavily weighted factor, as              agree that these specifically should be
                                              receive government subsidies to fulfill a               it is strongly associated with self-
                                              basic living need, and qualify on a                                                                           included as heavily weighted positive
                                                                                                      sufficiency.                                          factors.
                                              means-tested basis.754 DHS does not                        Response: The rule provides for
                                                                                                      employment history to be considered as                h. Caregivers
                                                753 See USCIS analysis of private health insurance    a positive factor. However, every factor                 Comment: A commenter suggested
                                              in Wave 1 of the 2014 Survey of Income and
                                              Program Participation (SIPP). Private health            must be considered in the totality of the             that being a caregiver should be a
                                              insurance includes coverage through another             circumstances. There might be instances               heavily weighted positive factor. This
                                              person in the household and Medigap, and does not       where a person has long-term                          commenter shared an anecdote
                                              include Medicaid, Medicare parts B or D, or             employment, but is not able to be self-
                                              military- or government-provided insurance.                                                                   regarding a single father petitioning on
                                                 754 USCIS was unable to identify a variable in the   sufficient and must receive public                    behalf of his elderly mother so she
                                              SIPP data for private health insurance paid for         benefits and conversely, there might be               could enter the United States to provide
                                              using a premium tax credit. USCIS also analyzed         instances that a person does not have                 care to his children while he worked
                                              the SIPP data on private health insurance and           long-term employment and would
                                              receipt of public benefits, while controlling for                                                             full time and pointed out that some
                                              income levels. The data support the proposition
                                                                                                      otherwise be self-sufficient. DHS                     contributions may not be monetary or
                                              that having private health insurance, regardless of     believes that income is a proper                      employment-based but will instead have
                                              income level, is a significant determinant of           consideration in the totality of                      a ‘‘trickle down’’ effect that benefits
                                              whether the individual receives the designated          circumstances and as a heavily
                                              public benefits. For example, 13.2 percent of                                                                 others.
                                              individuals with private health insurance at an
                                                                                                      weighted positive factor since it is                     Response: DHS declines to adopt this
                                              income level between 125 percent and 250 percent        indicative of self-sufficiency. DHS also              recommendation. As previously
                                              of FPG receive the designated public benefits. By       recognizes that different types of                    discussed, although caregivers may
                                              contrast, 54.8 percent of individuals without private   employment may provide additional
                                              health insurance, at that same income level, receive                                                          provide assistance to the overall
                                              the designated public benefits. Similarly, 10.3
                                                                                                      income, however, DHS does not believe                 household, the public charge
                                              percent of individuals with private health insurance    it is appropriate to specify just one form            inadmissibility determination is based
                                              at an income level between 250 percent and 400          of employment as a heavily weighted                   on the totality of the alien’s individual
                                              percent of FPG receive the designated public            positive factor. Therefore, DHS will not
                                              benefits. By contrast, 47.5 percent of individuals                                                            circumstances and being a caregiver
                                              without private health insurance, at those same
                                                                                                      include entrepreneurship as a heavily                 does not establish self-sufficiency or
                                              income levels, receive the designated public            weighted positive factor.                             strongly suggest that the person is not
                                              benefits. See USCIS analysis of private health                                                                likely to receive the designated public
khammond on DSKBBV9HB2PROD with RULES2




                                              insurance and income level in Wave 1 of the 2014        levels decline as income rises (13.2 percent for
                                              Survey of Income and Program Participation (SIPP).      individuals with income levels between 125
                                                                                                                                                            benefits above the designated threshold.
                                                 In addition, the data also appear to show a          percent and 250 percent of FPG; 10.3 percent for      Although caregivers may benefit the
                                              relationship between income level and receipt of        individuals with income levels between 250            household by eliminating the need for
                                              public benefits, within the population of               percent and 400 percent of FPG; and 3.2 percent for   childcare or eldercare expenses, DHS
                                              individuals who have private health insurance. For      individuals with income levels above 400 percent
                                              example, 15.3 percent of individuals with private       of FPG). See USCIS analysis of private health
                                                                                                                                                            does not believe that a person’s status as
                                              health insurance below 125 percent of the FPG           insurance and income level in Wave 1 of the 2014      a caregiver warrants a heavily weighted
                                              receive the designated public benefits. Receipt         Survey of Income and Program Participation (SIPP).    positive factor. DHS, as previously


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00159   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                   Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.336 Page 160 of 218
                                              41450            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              discussed, did include a provision                      S. Public Charge Bonds for Adjustment                 stated that the NPRM does not provide
                                              regarding caregivers within the                         of Status Applicants                                  a clear standard defining who should
                                              Education and Skills factor.                                                                                  qualify for a public charge bond and
                                                                                                      1. Standard
                                                                                                                                                            that the proposed public charge bond
                                              i. Ability To Work in the Future                           Comment: Several commenters                        system is vulnerable to an abuse of
                                                                                                      supported the requirement that all new                discretion. A commenter suggested that
                                                 Comment: A commenter indicated                       immigrants post a bond when they                      DHS codify a criteria for exercising
                                              that the ability to work in the future                  apply for entry into the United States.               discretion regarding whether or not to
                                              should be a heavily weighted positive                   A commenter requested that DHS allow                  offer the bond in this rule, noting that
                                              factor and stated that it, along with                   ‘‘any alien determined inadmissible’’ on              there should be uniformity and
                                              having potential family support, had                    public charge grounds to apply for a                  predictability of enforcement on the part
                                              been one of the two heavily weighted                    public charge bond.755 One commenter                  of DHS, and that the manner in which
                                              factors for over a century under Federal                stated that the public charge bond                    this discretion is utilized should be
                                              law. The commenter questioned why                       would be most useful in the category of               clear and objective. One commenter
                                              work ability and having legally                         immigrants that have an income                        asked for the justification of warranting
                                              enforceable family support should be                    between 125 percent and 250 percent of                a public charge bond in certain
                                              weighted less heavily than past receipt                 FPG.                                                  circumstances and asked that DHS
                                              of Medicaid or SNAP. The commenter                         Response: DHS appreciates these                    almost always allow for an individual to
                                              indicated that this kind of disparate                   comments regarding the applicability of               post a bond. Another commenter
                                              treatment might be justifiable if                       the public charge bond. However, DHS                  requested that DHS clarify when a
                                              Congress had drafted the public charge                  will not require all aliens seeking                   public charge bond would be used and
                                              test in a way that explicitly directed the              admission as immigrants to post a                     also provided recommendations,
                                              agency to give heavier weight to past                   public charge bond. Section 213 of the                including that public charge bonds
                                              receipt of benefits than to future                      Act, 8 U.S.C. 1183, neither requires all              should be available only if the applicant
                                              employability and family support,                       such aliens to post a public charge                   has obtained private medical insurance,
                                              which Congress did not. The commenter                   bond, nor authorizes DHS to require one               and the applicant is part of an existing
                                                                                                      from every intending immigrant.                       family unit whose only reason for
                                              provided a list of twenty occupations
                                                                                                      Instead, consistent with its statutory                separation would be an adverse public
                                              that the commenter stated would have
                                                                                                      authority, USCIS will offer the public                charge inadmissibility determination.
                                              the most job growth over the next
                                                                                                      charge bond to certain applicants for                 The commenter further stated that DHS
                                              decade. The commenter stated that in                    adjustment of status, who are
                                              nine of the 20 occupations, a full-time                                                                       should only offer a public charge bond
                                                                                                      inadmissible only due to the likelihood               to applicants who can demonstrate
                                              worker in a household of one who earns                  of becoming a public charge and when                  hardship such as extreme hardship or
                                              the median salary for such occupation                   a favorable exercise of discretion is                 exceptional and extremely unusual
                                              would not meet the 250 percent of the                   warranted, based upon the totality of the             hardship.
                                              FPG standard. The commenter also                        alien’s facts and circumstances.                         Response: DHS disagrees that the rule
                                              stated that in 14 of 20 occupations, a                     Comment: One commenter noted that                  is unclear in describing how DHS will
                                              full-time worker in a household of two                  the public charge bond process might                  exercise its discretion to offer a public
                                              who earns the median salary for such                    lead to pressure on DHS officials to                  charge bond. Public charge bonds will
                                              occupation would not meet the 250                       make inadmissibility findings and offer               be offered only in limited circumstances
                                              percent of the FPG standard. The                        public charge bonds.                                  to those inadmissible aliens USCIS has
                                              commenter indicated that the agency                        Response: USCIS will not find an                   determined warrant a favorable exercise
                                              provides no reason or evidence for a                    applicant is likely at any time in the                of discretion, in the totality of the
                                              standard that effectively classifies                    future to become a public charge for the              alien’s facts and circumstances, and by
                                              millions of full-time, year-round                       sole purpose of collecting a public                   weighing all positive and negative
                                              workers in high-demand occupations as                   charge bond. Although Congress has                    factors available. As noted in the NPRM,
                                              public charges, or as not self-sufficient.              created certain exceptions and waivers                offering a public charge bond in the
                                                                                                      to inadmissibility, the determination                 adjustment of status context, generally,
                                                 Response: DHS disagrees that it is
                                                                                                      that an alien is inadmissible is                      will only be warranted if an alien has no
                                              classifying millions of full-time, year-
                                                                                                      mandatory where the alien meets any of                heavily weighted negative factors, such
                                              round workers in high-demand
                                                                                                      the grounds described in section 212 of               as those that are particularly indicative
                                              occupations as public charges. Under                    the Act, 8 U.S.C. 1182. USCIS is
                                              the education and skills factor, DHS                                                                          of the likelihood that an alien would
                                                                                                      required to find an alien inadmissible if             become a public charge. However, and
                                              would consider whether the alien has                    the alien is likely to become a public                as noted in the NPRM, the presence of
                                              adequate education and skills to either                 charge. As noted in the NPRM, a public                heavily weighted negative factors will
                                              obtain or maintain employment                           charge bond in the adjustment of status               not automatically preclude USCIS from
                                              sufficient to avoid becoming a public                   context would generally only be offered               offering a public charge bond. Rather, as
                                              charge if authorized for employment.                    in limited circumstances in which the                 with any discretionary determination,
                                              The evidence DHS will consider                          alien has no heavily weighted negative                USCIS could also find that the heavily
                                              includes the alien’s employment and                     factors and when offering the option of               weighted negative factor(s) are
                                              income derived from such employment.                    a public charge bond to an alien is                   outweighed by certain positive factors
                                              As noted above, the fact that the alien
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      warranted based upon the totality of the              like those that benefit national security,
                                              does not qualify for a heavily weighted                 alien’s facts and circumstances.                      or would be justified for exceptional
                                              positive factor does not render the alien                  Comment: A number of commenters                    humanitarian reasons.
                                              likely to become a public charge. In fact,              noted the standard DHS will use to                       DHS thanks the commenters for the
                                              many of the median wages identified by                  determine when to offer a public charge               suggestion to codify a more
                                              the commenter would generally result                    bond. One commenter stated that the                   ‘‘predictable’’ criteria for determining
                                              in a positive consideration, because they               public charge bond must be offered only               whether to offer an alien an opportunity
                                              exceed 125 percent of the FPG.                          in rare cases. A few commenters further               to post a public charge bond, but


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00160   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                             ECF No. 1-1                filed 08/14/19           PageID.337 Page 161 of 218
                                                                Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                    41451

                                              declines to do so. The criteria outlined                  that if an alien has one or more heavily               discretion of USCIS; there is no right or
                                              in the rule balances the need for                         weighted negative factors, as defined in               entitlement to a public charge bond.
                                              certainty and predictability with that for                8 CFR 212.22, present in his or her case,              Generally, USCIS will not favorably
                                              flexibility USCIS adjudicators need to                    USCIS generally will not favorably                     exercise its discretion in situations
                                              account for a wide array of facts and                     exercise discretion to allow the alien to              where the alien has one or more heavily
                                              circumstances. For similar reasons, DHS                   submit a public charge bond. USCIS                     weighted negative factors. In addition,
                                              also declines to limit its discretion to                  notes that a disability that affects an                USCIS is formulating training and
                                              only permit submission of a public                        applicant’s ability to care for himself or             policy guidance related to the exercise
                                              charge bond by aliens who have                            herself, to attend school, or to work is               of this discretion to ensure that
                                              obtained and will maintain private                        not in itself a heavily weighted negative              discretionary decisions on whether or
                                              health insurance, or to aliens who are                    factor, but rather, one factor USCIS will              not to offer a public charge bond are fair
                                              members of an existing family unit                        consider in the totality of the                        and consistent.
                                              whose only reason for separation would                    circumstances. Accordingly, a disability                  Comment: A commenter asked that
                                              be an adverse public charge                               alone could not be the sole basis for a                DHS eliminate public charge bonds. A
                                              inadmissibility determination. DHS                        determination that the alien is likely at              few commenters stated that the NPRM
                                              believes that limited approach would                      any time in the future to become a                     bond section lacks justification for
                                              not account for the variety of factual                    public charge.                                         changing current and longstanding
                                              scenarios USCIS may encounter.                               Similarly, an alien’s disability, alone,            procedure.
                                              Furthermore, DHS believes that limiting                   will not serve as the sole basis for                      Response: DHS disagrees that the
                                              the opportunity to post a public charge                   USCIS deciding not to exercise its                     public charge bond should be
                                              bond to only a particular narrow range                    discretion to permit an alien to submit                eliminated. The public charge bond
                                              of circumstances would unreasonably                       a public charge bond.757 In determining                provision was established by Congress
                                              exclude from the possibility of a bond                    whether to offer the alien a public                    in the Immigration Act of 1952, in
                                              applicants who might otherwise merit a                    charge bond, USCIS will consider all of                section 213 of the Act, 8 U.S.C. 1183,758
                                              positive exercise of discretion.756 Given                 the positive and negative factors                      and, as discussed in the NPRM,759 has
                                              that a bond is offered to applicants as a                 applicable to the alien’s case. The                    existed without essential variation since
                                              matter of discretion on a case-by-case                    NPRM provides examples where a bond                    1907.760 Public charge bonds allow an
                                              basis, USCIS reserves the right to                        may be offered, including instances                    alien who would otherwise be
                                              determine, based on the particular facts                  where allowing the alien to become a                   inadmissible because of the likelihood
                                              of the case, when the alien’s individual                  lawful permanent resident would offer                  of becoming a public charge to
                                              circumstances warrant a favorable                         benefits to national security, or would                nonetheless be admitted to the United
                                              exercise of discretion.                                   be justified for exceptional                           States. Since the changes to immigration
                                                 USCIS also disagrees that it should                    humanitarian reasons. As provided in                   law implemented by IIRIRA, DHS has
                                              only offer public charge bonds to                         the NPRM, DHS believes that offering a                 lacked a formal mechanism for the
                                              applicants who have demonstrated                          public charge bond in the adjustment of                issuance of public charge bonds.761 This
                                              hardship. As is the case with any                         status context will generally only be                  rule creates a formal public charge bond
                                              discretionary determination, USCIS may                    warranted in limited circumstances in                  procedure that conforms with both the
                                              consider any of a range of positive and                   which the alien has no heavily weighted                statutory language and past practices.
                                              negative factors applicable to the alien’s                negative factors, but the presence of any                 Comment: Other commenters
                                              case when determining whether the                         such factors will not automatically                    suggested that public charge bonds
                                              alien should be offered the option to                     preclude USCIS from offering the alien                 should be eliminated based on the
                                              post a public charge bond and be                          the opportunity to submit a public                     history of monetary bonds in the
                                              admitted to the United States on bond.                    charge bond.                                           criminal pre-trial context, which have
                                              USCIS respectfully declines to limit its                     As this rule is implemented, USCIS                  been discredited as inefficient and
                                              consideration in this regard.                             will provide training and guidance in                  unfair.
                                                 Comment: A commenter stated that                       the USCIS Policy Manual to all officers                   Response: DHS reiterates that public
                                              DHS should not offer a public charge                      in making these discretionary                          charge bonds are authorized under the
                                              bond to any applicant with a heavily                      determinations to allow an alien to                    Act,762 and the Act provides a
                                              weighted negative factor. Other                           submit a bond.                                         mechanism whereby DHS can
                                              commenters were concerned that an                            Comment: A commenter asked for                      nonetheless admit aliens who are
                                              applicant with a heavily weighted                         clarification on ‘‘permitting an alien                 inadmissible only under section
                                              negative factor, such as use of Medicaid                  who is found inadmissible as a public                  212(a)(4) of the Act, 8 U.S.C. 1182(a)(4).
                                              to pay for services associated with his                   charge but is otherwise admissible to                  DHS cannot ignore this authority and
                                              or her disability that are not covered by                 submit a public charge bond is within                  must consider whether to exercise its
                                              private medical insurance, will not be                    DHS’s discretion.’’                                    discretion on a case-by-case basis to
                                              considered for a public charge bond.                         Response: An alien who is found to be               allow such aliens to submit a public
                                              One commenter added that individuals                      inadmissible only on the public charge                 charge bond.
                                              with one or more heavily weighted                         ground may be permitted to submit a                       DHS disagrees that a public charge
                                              factors will not have access to sufficient                public charge bond. In other words,                    bond is directly comparable to a pre-
                                              resources to be able to submit a public                   under section 213 of the Act, 8 U.S.C.                 trial appearance bond. The Act states
                                              charge bond. Another commenter asked                      1183, the alien cannot be inadmissible                 that the purpose of the public charge is
khammond on DSKBBV9HB2PROD with RULES2




                                              if USCIS would provide guidance, such                     under any other ground but the public
                                              as via the USCIS Policy Manual, with                      charge ground in order for USCIS to                      758 See   INA of 1952, section 213, 66 Stat. 163,
                                              guidelines for officers to follow and that                consider exercising its discretion to                  188.
                                                                                                                                                                 759 See Inadmissibility on Public Charge Grounds,
                                              will be available for public review.                      permit the alien to submit a public                    83 FR 51114, 51134 (proposed Oct. 10, 2018).
                                                 Response: DHS appreciates the                          charge bond. The decision whether to                     760 See Act of February 20, 1907, ch. 1134, section
                                              comments and will retain the provision                    issue a public charge bond is at the sole              26, 34 Stat. 898, 907.
                                                                                                                                                                 761 See Public Law 104–208 (Sept. 30, 1996).
                                                756 See   INA section 213, 8 U.S.C. 1183.                 757 See   INA section 213, 8 U.S.C. 1183.              762 See INA section 213, 8 U.S.C. 1183.




                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00161    Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                             Exhibit A
                                                    Case 4:19-cv-05210-RMP                            ECF No. 1-1             filed 08/14/19            PageID.338 Page 162 of 218
                                              41452            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              to hold the United States, and all states,              the mandatory factors for consideration               DHS should not expand the use of
                                              territories, counties, towns and                        in a public charge determination at the               bonds because studies have shown that
                                              municipalities and districts harmless                   same time it created the enforceable                  bonds have been proven to be highly
                                              against bonded aliens becoming public                   affidavit of support as a non-mandatory               discriminatory and increase financial
                                              charges.763 USCIS will provide officers                 factor for consideration, while also                  instability. Many commenters provided
                                              with guidance and training to ensure                    retaining the public charge bond                      research on the effects of custodial
                                              that discretion is exercised in a fair,                 provision in section 213 of the Act, 8                bonds and stated that bonds cause long-
                                              efficient, and consistent manner.                       U.S.C. 1183, suggests that Congress did               term hardship and increase the
                                                 Comment: A commenter opposed the                     not believe the enforceable affidavit of              likelihood of financial instability. Many
                                              implementation of a public charge bond                  support, on its own, sufficiently                     commenters said the use of public
                                              and stated that while DHS created a                     safeguarded against an alien becoming a               charge bonds would place an impossible
                                              distinction between the affidavit of                    public charge after admission.                        burden on immigrant families, and there
                                              support and the public charge bond in                      Comment: A few commenters stated                   is no evidence that public charge bonds
                                              this rule, it did not provide support for               that a public charge bond system is                   will prevent them from becoming
                                              the idea that the affidavit of support is               ‘‘redundant and nonsensical,’’ stating                dependent on government assistance in
                                              an insufficient safeguard. A commenter                  that the Government has not provided                  the future. Multiple commenters stated
                                              stated that affidavits of support already               sufficient reasoning for adding the                   that families will face years of annual
                                              give the Government sufficient                          public charge bond system to the                      fees, non-refundable premiums and
                                              assurances that an individual will not                  immigration process while the affidavit               liens on the homes and cars put up as
                                              become overly reliant on the social                     of support already exists and allows the              collateral charged by for-profit surety
                                              safety net, without forcing immigrants                  Government to recoup the cost of public               companies and their agents. A
                                              to freeze significant assets in                         benefits received by immigrants.                      commenter stated that the bond system
                                              Government-held bonds.                                     Response: DHS disagrees with the                   would result in a loss of money and
                                                 Response: DHS disagrees that the                     comments that the public charge bond                  adverse immigration consequences if
                                              affidavit of support sufficiently                       provisions are redundant and                          the immigrant suffers an unexpected
                                              safeguards against an alien becoming a                  nonsensical in light of the affidavit of              issue and is forced to forfeit their bond.
                                              public charge after admission. Had                      support requirement. Although the                        Response: As indicated above, DHS
                                              Congress intended a sufficient affidavit                public charge bond provision pre-dates                does not believe that the rule itself
                                              of support to be the sole basis to                      the creation of the affidavit of support              disproportionately negatively impacts
                                              safeguard against an alien becoming a                   requirements in IIRIRA, Congress                      certain groups, and does not believe the
                                              public charge after admission, Congress                 expressly amended the public charge                   public charge bond provisions
                                              would not have added the mandatory                      bond provision in IIRIRA by amending                  disproportionately impact particular
                                              factors in section 212(a)(4) of the Act, 8              section 213 of the Act, 8 U.S.C. 1183, to             groups. Although commenters cited
                                              U.S.C. 1182(a)(4), to determine an                      reference the affidavit of support and                studies on the effects of custodial bonds
                                              applicant’s likelihood of becoming a                    require it as a condition for admission               on particular communities, DHS does
                                              public charge. Congress would have                      in some cases in addition to the posting              not believe the public charge bond is
                                              simply required all applicants subject to               of a public charge bond.765 This means                directly comparable to custodial bonds,
                                              public charge inadmissibility to submit                 that Congress was aware at the time it                and thus does not believe that such
                                              a sufficient affidavit of support without               created the enforceable affidavit of                  studies are directly applicable. Rather,
                                              requiring an assessment of the                          support and amended the public charge                 public charge bonds offer an
                                              applicant’s age, health, family status,                 bond provision that a public charge                   opportunity for an alien who is
                                              assets, resources and financial status,                 bond could still be offered to certain                inadmissible, based only upon the
                                              and education and skills.                               aliens at the agency’s discretion, in                 likelihood of becoming a public charge,
                                                 Additionally, had Congress                           addition to the alien’s submission of a               to be admitted to the United States.
                                              considered the affidavit of support alone               sufficient affidavit of support. DHS’s                Breach of a public charge bond may
                                              to be the best way to safeguard against                 inclusion of public charge bonds in this              result in loss of money and adverse
                                              an alien becoming a public charge,                      rule is consistent with Congress’ intent              immigration consequences. This is a
                                              Congress would have eliminated the                      in maintaining public charge bonds after              result of the alien’s action, and the
                                              public charge bond provision altogether,                IIRIRA created the enforceable affidavit              longstanding statutory scheme. As noted
                                              and certainly would not have provided                   of support.                                           above, USCIS will provide officers with
                                              in section 213 of the Act, 8 U.S.C. 1183,                  Comment: Commenters stated that the                guidance and training to ensure that
                                              for DHS to exercise its discretion to offer             bonds would have a disproportionately                 USCIS’ discretion to offer this
                                              a public charge bond to aliens who may                  negative impact on minorities,                        opportunity is exercised in a fair and
                                              also be subject to the affidavit of support             communities of color, and their                       consistent manner.
                                                                                                      families, citing studies on custodial                    Comment: A commenter stated that
                                              requirement at section 213A of the Act,
                                                                                                      bonds. Another commenter said that the                the public charge bond process would
                                              8 U.S.C. 1183a.764 That Congress created
                                                                                                      changes to public charge bonds will not               further complicate and increase
                                                 763 See INA section 213, 8 U.S.C. 1183. While        prevent individuals from bypassing new                inefficiency in the adjustment of status
                                              there is currently no statutory mechanism for DHS       regulations and will affect average                   process. Specifically, the commenter
                                              to directly reimburse benefit-granting agencies, the    immigrants by restricting access to                   said the creation of two new forms, and
                                              breached bond amounts will be deposited into an                                                               the accompanying processes and
                                              account designated by the U.S. Treasury for             services. A few commenters stated that
khammond on DSKBBV9HB2PROD with RULES2




                                              collecting breached immigration-related bond
                                                                                                                                                            training, as well as the collection of any
                                              amounts.                                                upon the giving of a suitable and proper bond or      information therein, will be a waste of
                                                 764 INA section 213, 8 U.S.C. 1183 reads, in part:   undertaking approved by the Attorney General, in      Government and applicant resources
                                              ‘‘An alien inadmissible under paragraph (4) of          such amount and containing such conditions as he      given the existence and ongoing
                                              section 1182(a) of this title may, if otherwise         may prescribe, to the United States (. . .).          adjudication of Form I–864. The
                                              admissible, be admitted in the discretion of the        [Emphasis added].
                                              Attorney General (subject to the affidavit of support     765 See IIRIRA, Public Law 104–208, div. C,         commenter further stated that the public
                                              requirement and attribution of sponsor’s income         section 534(f), 110 Stat. 3009–546, 3009–684 (Sept.   charge bond is unjust because it
                                              and resources under section 1183a of this title)        30, 1996).                                            removes the intending immigrant as a


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00162   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19                 PageID.339 Page 163 of 218
                                                                Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                  41453

                                              party to the agreement, such that he or                   segment for commercial bond                              prompt payment of demands arising
                                              she neither has power to act against the                  companies, but imposes an unfunded                       from an administratively final
                                              obligor, nor has the ability to reply to                  mandate on state and local insurance                     determination that the bond has been
                                              the Government’s decisions.                               and financial services regulators.                       breached. DHS believes these safeguards
                                                 Response: DHS disagrees that the                       Similarly, these commenters and others                   reduce the risk that aliens will be
                                              bond process would increase                               said many non-citizens may accept the                    exploited. DHS also notes that whether
                                              inefficiency or that the process and                      ‘‘exceptionally harsh’’ procedures and                   the availability of public charge bonds
                                              training would be a waste of                              penalties and ‘‘crippling surety bond                    imposes an unnecessary administrative
                                              Government and applicant resources.                       terms’’ to avoid family separation. The                  burden on USCIS is a question for
                                              DHS also disagrees that the existence of                  commenters stated that, in many cases,                   Congress, not DHS.
                                              the Form I–864 obviates the need for                      the non-citizen would have to pay the                       DHS also disagrees that it imposes an
                                              new forms to facilitate the public charge                 bond company up to 15 percent up-                        unfunded mandate on state and local
                                              bond process. The public charge bond is                   front, which could prove destabilizing                   insurance and financial services
                                              authorized by statute (separately from,                   for low and moderate-income families                     regulators through this rulemaking. As
                                              and in addition to, the affidavit of                      and stifle their ability to become self-                 part of the NPRM,769 DHS analyzed any
                                              support).766 USCIS may choose to                          sufficient. A commenter also stated that                 impact on State, local, and tribal
                                              exercise its discretion to allow an alien                 any new investment of USCIS resources                    governments in accordance with the
                                              to submit a bond in a particular case,                    to assess nonimmigrants on public                        Title II of the Unfunded Mandates
                                              allowing for aliens who are inadmissible                  charge would be an unnecessary                           Reform Act of 1995 (UMRA) 770 and
                                              to the United States based only upon the                  administrative burden. Another                           with E.O. 13132 (Federalism). The
                                              likelihood of becoming a public charge                    commenter stated that broad and vague                    obligation to regulate various aspects of
                                              to nonetheless be admitted to the United                  conditions governing breach of bonds                     the financial and securities markets
                                              States. DHS cannot decide to never                        heighten the risk of exploitation by for-                within states is already a function of the
                                              exercise this public charge bond                          profit companies managing public                         Federal Government; DHS does not
                                              authority. USCIS will review its                          charge bonds.                                            further impose any new unpaid
                                              resources and personnel to ensure that                       Response: DHS understands the                         mandate on State, local or tribal
                                              it will be able to efficiently carry out its              concerns about exploitation concerning                   governments by implementing a public
                                              discretionary public charge bond                          public charge bond terms and                             charge bond procedure in accordance
                                              authority. DHS does not believe the                       conditions, and about the potential                      with section 213 of the Act, 8 U.S.C.
                                              public charge bond would be a waste of                    challenges that bond terms and                           1183. It is up to financial institutions,
                                              Government resources or creates an                        conditions may pose to aliens with                       authorized to conduct business
                                              undue burden on aliens. DHS also                          limited resources. However, Congress                     according to the provisions
                                              disagrees that the public charge bond is                  has determined that the public charge                    implemented by states, to offer public
                                              unjust in that it removes the intending                   ground of inadmissibility is necessary.                  charge bond products. This rule does
                                              immigrant as a party to the agreement.                    DHS has congressional authority to                       not impose any new obligations on
                                              Although the commenter states that this                   consider whether to allow an alien,                      states.
                                              leaves the alien unable to defend                         inadmissible only on the public charge
                                              himself or herself against a breach of                    ground, to submit a public charge bond,                  2. Bond Amount
                                              contract action, a breach of contract                     (including a surety bond), on a case-by                     Comment: One commenter said DHS
                                              action against the alien in the case of an                case basis in the exercise of its                        should reduce the proposed bond
                                              alien with a surety bond could only be                    discretion. DHS has decided to exercise                  amount. Commenters stated that a
                                              asserted by the obligor, with whom the                    its authority in cases involving                         $10,000 bond was excessive and would
                                              alien would be in contractual privity.                    applicants for adjustment of status who                  create an opportunity for private bond
                                              With regard to appealing a USCIS                          are inadmissible only under section                      companies to exploit immigrant
                                              breach determination or a denial of a                     212(a)(4), 8 U.S.C. 1182(a)(4). As                       families, the elderly, and minorities.
                                              request to cancel a surety bond, the                      provided in the NPRM, DHS will accept                    Similarly, a few commenters stated that
                                              process will be similar to the existing                   surety bonds only from sureties certified                even the minimum amount may be
                                              process for seeking review of such                        by the Department of Treasury and                        beyond the means of most families. A
                                              determinations in the custodial                           listed in the Treasury Department                        couple of commenters stated that
                                              immigration bond context: i.e., the                       Circular 570.767 Department of                           increasing the minimum amount of the
                                              obligor may challenge the determination                   Treasury-certified sureties have agents                  bond by one thousand percent was
                                              before the Administrative Appeals                         throughout the United States from                        grossly unfair. Many commenters added
                                              Office (AAO) pursuant to 8 CFR part                       whom aliens could seek assistance in                     that the cost was prohibitive for
                                              103, subpart A. Like the appeals process                  procuring an appropriate bond.768 The                    applicants who earn low incomes. Many
                                              in the long-established custodial bond                    Department of the Treasury certifies                     commenters stated that a family’s self-
                                              context, an alien with a surety bond                      companies only after having evaluated a                  sufficiency would be destabilized and
                                              lacks standing to seek review in public                   surety company’s qualifications to                       provided example scenarios where
                                              charge bond context and is not                            underwrite Federal bonds, including                      families would be required to pay up to
                                              ‘‘removed’’ from the process. In the case                 whether those sureties meet the                          15 percent of $10,000.
                                              of an alien with a cash or cash                           specified corporate and financial                           A commenter stated that DHS
                                              equivalent bond, the alien would be the                   standards. Under 31 U.S.C. 9305(b)(3), a                 provided no guidance on how
khammond on DSKBBV9HB2PROD with RULES2




                                              obligor and thus have standing to appeal                  surety (or the obligor) must be able to                  evaluation of public charge bond sizes
                                              a denial of a cancellation request or a                   carry out its contracts and must comply                  will be made. Another commenter asked
                                              breach determination. DHS disagrees                       with statutory requirements, including                   that the value of the public charge bond
                                              that this longstanding process is unjust.
                                                 Comment: A few commenters stated                         767 See 8 CFR 103.6(b); see also proposed 8 CFR          769 See Inadmissibility on Public Charge Grounds,
                                              that the NPRM creates a new market                        103.6, as published in 83 FR 25951 (June 5, 2018).       83 FR 51114, 51276 (proposed Oct. 10, 2018).
                                                                                                          768 See Dep’t of Treasury Circular 570, Listing of       770 See Pub. L. 104–4, 109 Stat. 48 (Mar. 22,
                                                766 See   INA section 213, 8 U.S.C. 1183.               Approved Sureties (July 1, 2018).                        1995).



                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00163   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                            Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.340 Page 164 of 218
                                              41454            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              be based on the value provided for                      submit a public charge bond, and the                  DHS should allow use of Medicaid as an
                                              monetizable benefits under 8 CFR                        amount of any such bond.                              exception to the breach of the full bond.
                                              212.21, which is 15 percent of the per-                                                                          Response: DHS disagrees that the rule
                                                                                                      3. Public Charge Bond Cancellation                    prioritizes the revenue of bond
                                              month Federal Poverty Guidelines for a
                                              single person. A few individual                            Comment: A commenter stated that                   companies over family unity. The
                                              commenters asked that the minimum                       the terms of cancellation of the public               public charge bond allows aliens who
                                              public charge bond be set to specific                   charge bond are unreasonable. The                     are inadmissible to nonetheless seek
                                              amounts, such as $1,000 or $8,100.                      commenter stated that since DHS only                  admission to the United States upon
                                                 In contrast, another commenter asked                 predicts less than three percent of                   posting of a public charge bond, which
                                              that DHS increase the minimum bond                      immigrants would be able to cancel                    facilitates family unity. Additionally,
                                              amount to $25,000 for the least educated                their bond, surety companies would set                the fees and collateral submitted to the
                                              or individuals with the most                            costly parameters and payment                         bond company are compensation for the
                                              dependents. Similarly, a commenter                      schedules. The commenter further                      risk a bond company takes in
                                              stated that the $10,000 bond does not                   stated that the process of cancelling the             guaranteeing the alien’s conduct under
                                              cover the potential cost of supporting                  public charge bond is difficult because               the bond. This rule is not aimed at
                                              individuals who need food, shelter, or                  an obligor must apply to have the bond                enriching private bond companies, but
                                              medical treatment.                                      cancelled, the application must be                    rather at ensuring that aliens subject to
                                                 Response: DHS agrees with the                        approved by DHS, and bonds are not                    the public charge ground of
                                                                                                      automatically released after completion.              inadmissibility are self-sufficient and
                                              commenter that for consistency with
                                                                                                         Response: DHS disagrees that the                   are relying on their resources and those
                                              prior agency practice, a minimum bond
                                                                                                      bond cancellation terms are                           of their family, friends, and sponsors.
                                              amount of $8,100, adjusted annually for                 unreasonable. Consistent with the                        As explained above, DHS will collect
                                              inflation, is appropriate, as this is equal             statute, public charge bonds may be                   the full amount of the public charge
                                              to the prior bond minimum adjusted for                  cancelled where an alien is no longer                 bond, as liquidated damages, because
                                              inflation. The amount of the bond                       likely to become a public charge, either              DHS considers it difficult, if not
                                              represents liquidated damages to                        because the alien naturalized, died, or               impossible, to calculate the alien’s
                                              compensate the Government for all                       permanently departed the United States.               public benefit receipt as well as the
                                              harms caused by a bonded individual                     Additionally, an alien may apply for                  government’s costs. DHS will not
                                              who violates the terms, not simply the                  cancellation of the bond if the alien                 exempt Medicaid from the benefits
                                              value of the benefits used. Furthermore,                obtains a different immigration status                listed that count towards the breach of
                                              some public benefits do not have an                     that is exempt from the public charge                 a public charge bond. A public charge
                                              easily quantifiable dollar value.                       inadmissibility provisions, or if the                 bond is issued on the condition that the
                                              Operational challenges make separate                    alien has reached his or her five-year                alien does not become a public charge
                                              determinations for public benefits that                 anniversary since becoming a lawful                   by not using the public benefits, as
                                              are distributed in quantifiable and non-                permanent resident. Cancellation is not               defined in 8 CFR 212.21(b) for more
                                              quantifiable values unfeasible. Making                  automatic and does not limit the                      than 12 months in the aggregate within
                                              liquidated damages in an amount                         duration of the bond, which remains in                any 36-month period (such that, for
                                              similar to historical precedent is a                    effect until canceled.                                instance, receipt of two benefits in one
                                              reasonable remedy.                                         DHS also disagrees that the                        month counts as two months). As is
                                                 Under this rule, public charge bonds                 cancellation process is unreasonable.                 generally the case for the benefits listed
                                              permit DHS to admit, in its discretion,                 An application for cancellation must be               in 8 CFR 212.21(b), Medicaid is one of
                                              an adjustment of status applicant who is                made so that DHS can verify that the                  the public benefits that constitute a
                                              inadmissible based only on the public                   alien or surety have met their burden of              major expenditure for the United States
                                              charge ground. Should DHS not exercise                  demonstrating that one of the public                  and the use of it generally indicates to
                                              its public charge bond authority in a                   charge bond cancellation conditions has               DHS that the person may not be self-
                                              particular case based on a review of the                been met, including that the bond was                 sufficient. Correspondingly, a public
                                              individual facts and circumstances of                   not breached, before the public charge                charge bond is issued under the
                                              that case, DHS will deny the adjustment                 bond can be cancelled and the funds                   condition that the alien does not use the
                                              of status application. DHS                              released. DHS carefully considered the                benefits listed in 8 CFR 212.21(b),
                                              acknowledges that an individual offered                 suggestion that public charge bonds be                including Medicaid, and DHS declines
                                              a bond has already been found likely to                 automatically released upon completion                to exempt its use from being a breach
                                              become a public charge and that bond                    of the terms of the bond, but determined              condition.
                                              expenses may further destabilize an                     that no viable mechanism would ensure                    Comment: A commenter presented
                                              applicant’s self-sufficiency. However,                  that the necessary conditions have been               research and stated that monetary bonds
                                              the additional assurance provided by                    met in each case.                                     would not be efficient or effective. Other
                                              the bond is necessary to overcome the                                                                         commenters stated that the minimum
                                              finding of inadmissibility due to                       4. Breach of Public Charge Bond                       bond amount bears no real relationship
                                              likelihood of becoming a public charge.                    Comment: A few commenters stated                   to the value of the public benefit that is
                                              Each applicant offered the opportunity                  that the NPRM prioritizes the revenue                 received. Several commenters stated
                                              to post a public charge bond will have                  streams of private bond companies over                that breach of public charge bond would
                                              to evaluate whether accepting the                       family unity because in the event of a                lead to economic destabilization for
                                              obligations of the public charge bond is                breach of public charge bond, the
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                            families.
                                              the right decision given his or her                     principal would have to reimburse the                    Response: The face value of the public
                                              circumstances.                                          bond company the full amount of the                   charge bond constitutes liquidated
                                                 As part of the implementation of the                 breach penalty. Several commenters                    damages for a breach of the conditions
                                              public charge bond, USCIS will provide                  stated that DHS should not be entitled                of that bond. As explained in the NPRM,
                                              training and guidance to all officers in                to recoup the entire bond amount in the               liquidated damages are an appropriate
                                              making these discretionary                              event of a breach by receipt of a public              remedy in situations such as the public
                                              determinations to allow an alien to                     benefit. The commenter also stated that               charge bond, where the total damages to


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00164   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1               filed 08/14/19              PageID.341 Page 165 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                    41455

                                              the Government are difficult, if not                    public charge will not be considered as                   received rather than ‘‘arbitrary
                                              impossible to calculate.771 Additionally,               part of the breach determination.772 As                   liquidated damages award.’’
                                              these damages go beyond the simple                      detailed in 8 CFR 213.1(h)(3), DHS will                      A commenter indicated that the
                                              amount of the benefits received (which                  determine whether the conditions of the                   proposal to require forfeiture of the
                                              are not always calculable), but also the                bond have been breached, and 8 CFR                        entire amount of the bond upon a
                                              overhead of the benefit agency in                       213.1(h) provides that an                                 showing that an alien has obtained any
                                              administering the benefit. DHS                          administratively final determination                      public benefit whatsoever is arbitrary,
                                              disagrees that monetary bonds are                       that a bond has been breached creates a                   capricious and, as the commenter stated
                                              ineffective. The purpose of a bond is to                claim in favor of the United States. Such
                                                                                                                                                                that DHS acknowledges, contrary to past
                                              provide some reimbursement for harms                    a breach determination is
                                              incurred should the alien violate the                                                                             practice, under which only the amount
                                                                                                      administratively final when the time to
                                              terms of the bond. As stated above, the                                                                           of the benefit would be forfeited. The
                                                                                                      file an appeal with the AAO pursuant to
                                              $8,100 minimum amount of the public                                                                               commenter also indicated that this
                                                                                                      8 CFR part 103, subpart A, has expired
                                              charge bond is consistent with the                                                                                makes little sense particularly since
                                                                                                      or when the appeal is dismissed or
                                              historical public charge bond minimum,                  rejected.                                                 many immigrants may be unclear as to
                                              that has been found reasonable and                                                                                the precise conditions that would result
                                                                                                         As explained in the NPRM,773 under                     in forfeiture. The commenter stated that
                                              enforceable, adjusted for inflation.                    the breach of bond provisions at 8 CFR
                                                 Comment: A commenter said the                                                                                  total forfeiture should be limited to the
                                                                                                      103.6(e), an immigration bond is                          rare instances in which DHS can prove
                                              rule’s requirements around breach of the                considered breached if there has been a
                                              public charge bond are unfair, put                                                                                by a preponderance of the evidence that
                                                                                                      substantial violation of the stipulated
                                              immigrants in economic jeopardy, and                                                                              the alien intentionally sought public
                                                                                                      condition. The term ‘‘substantial
                                              are a huge departure from previous                                                                                benefits with the knowledge that such
                                                                                                      violation’’ is generally interpreted
                                              policy. The commenter also stated that                                                                            benefits would result in bond forfeiture;
                                                                                                      according to contractual principles.774
                                              the rule removes the phrase ‘‘substantial                                                                         in other instances, the commenter
                                                                                                      However, in the NPRM, DHS proposed
                                              violation’’ from the conditions for                                                                               suggested, forfeiture should be limited
                                                                                                      to incorporate the substantial violation
                                              breaching bond, meaning that any                                                                                  to the amount of benefits received plus
                                                                                                      standard via incorporating principles
                                              breach of the terms of the bond, which                                                                            a surcharge for the administrative costs
                                                                                                      that govern the public charge and public
                                              are not fully outlined in the rule, would                                                                         of collection.
                                                                                                      benefits definitions.775 As explained in
                                              render the obligor liable for the full                                                                               Response: DHS disagrees. As
                                              amount of the bond. The commenter                       the statute, the public charge bond is
                                                                                                      intended to hold the United States, and                   explained in the NPRM, liquidated
                                              stated that this creates a punitive policy
                                                                                                      all states, territories, counties, towns                  damages are an appropriate remedy in
                                              against intending immigrants instead of
                                                                                                      and municipalities and districts                          situations such as the public charge
                                              fulfilling the purported purpose of
                                                                                                      harmless against aliens becoming a                        bond, where the total damages to the
                                              recouping losses from public benefits
                                              use. The commenter also stated that this                public charge.776 Whether the public                      Government are difficult, if not
                                              unnecessarily puts immigrants at great                  charge bond is unnecessary or punitive                    impossible to calculate and the amount
                                              financial risk.                                         is a question for Congress, not DHS.777                   of the damages is reasonable.778
                                                 Response: DHS disagrees with these                      Comment: Some commenters stated                        Additionally, these damages go beyond
                                              comments. The conditions that                           that the Government receiving full bond                   the simple amount of the benefits
                                              constitute breach of a public charge                    payment in those circumstances when                       received, encompassing not only the
                                              bond are listed in 8 CFR 213.1(h)(1) and                the public benefits paid out are less than                monetary value of the benefits received
                                              (2), and state that a public charge bond                the full amount of the bond is unfair,                    (which frequently are not calculable)
                                              is breached if the alien received public                unjust, and unlawful. A commenter                         but also the overhead of the benefit
                                              benefits, as defined in 8 CFR 212.21(b),                further stated that the proposed                          agency in administering the benefit.
                                              for more than 12 months in the                          regulations imposed an unlawful and                          As stated in the NPRM,779 the
                                              aggregate within any 36-month period                    strict standard for accidental, or                        minimum amount of the public charge
                                              (such that, for instance, receipt of two                inadvertent violations of bond                            bond is consistent with historical public
                                              benefits in one month counts as two                     conditions. Another commenter said the                    charge bond amounts, adjusted for
                                              months) after the alien’s adjustment of                 NPRM does not offer a coherent                            inflation, that have been found
                                              status to that of a lawful permanent                    explanation for why recovery of the                       reasonable and enforceable. Historically,
                                              resident or if any other condition of the               entire amount is appropriate, asserting                   public charge bonds have been forfeited
                                              public charge bond is violated, with                    that it makes little sense to forfeit the                 in their entirety upon breach.780 The
                                              limited exceptions. In particular, public               entire bond since DHS itself asserts that                 conditions that constitute breach of a
                                              benefits that are exempt from being                     the purpose of the bond is to ‘‘recoup                    public charge bond are delineated fully
                                              considered, as outlined in 8 CFR                        [the] cost of public benefits received.’’ A               in 8 CFR 213.1(h)(1) and (2), and any
                                              212.21(b), including while present in a                 commenter stated that in the case of a                    alien offered a bond has ample
                                              status exempt from public charge, do                    breach of public charge bond, the                         opportunity to review the conditions
                                              not count towards the breach                            individual should only be responsible                     and terms before agreeing to these
                                              determination as explained in the                       for the specific amount of benefits                       terms. Additionally, as explained in the
                                              NPRM. To make the bond provisions
                                              consistent with the amended public                        772 See  8 CFR 213.1(h)(4).                               778 See Inadmissibility on Public Charge Grounds,
khammond on DSKBBV9HB2PROD with RULES2




                                              benefits definition of 8 CFR 212.21(b),                   773 See  Inadmissibility on Public Charge Grounds,      83 FR 51114, 51226 (proposed Oct. 10, 2018).
                                              DHS has also amended the regulatory                     83 FR 51114, 51125 (proposed Oct. 10, 2018).                779 See Inadmissibility on Public Charge Grounds,
                                                                                                         774 See, e.g., Aguilar v. United States, 124 Fed. CL
                                              bond provision to clarify that public                                                                             83 FR 51114, 51221 (proposed Oct. 10, 2018).
                                                                                                      9, 16 (2015) (discussing substantial violation under        780 See, for example, United States v. Goldberg,
                                              benefits received after having been                     8 CFR 103.6(a) in relation to a delivery immigration      40 F.2d 406 (2d Cir. 1930); see Matta v. Tillinghast,
                                              granted a waiver of inadmissibility from                bond.)                                                    33 F.2d 64 (1st Cir. 1929); Ill. Surety Co. v United
                                                                                                         775 See 8 CFR 212.21(a) and (b).
                                                                                                                                                                States, 229 F. 527 (2d Cir. 1916); United States v.
                                                771 See Inadmissibility on Public Charge Grounds,        776 See INA section 213, 8 U.S.C. 1183.
                                                                                                                                                                Rubin, 227 F. 938 (E.D. Pa 1915); Matter of B-, 1
                                              83 FR 51114, 51226 (proposed Oct. 10, 2018).               777 See INA section 213, 8 U.S.C. 1183.                I&N Dec. 121 (BIA 1941).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00165   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM      14AUR2
                                                                                                                                                                                            Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.342 Page 166 of 218
                                              41456            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              NPRM,781 under the current breach of                    limited to surety bonds but should                    unlawful. The amount is based on a
                                              bond provisions of 8 CFR 103.6(e), an                   instead allow for cash, cashier’s check,              review of the amount originally
                                              immigration bond is considered                          or money order. Another commenter                     provided by 8 CFR 213.1 in 1964,783
                                              breached if there has been a substantial                stated that USCIS should accept only                  adjusted for inflation, to represent
                                              violation of the stipulated condition.                  surety bonds, not cash or equivalents,                present dollar values.784 Further, the
                                              The term ‘‘substantial violation’’ is                   until the effectiveness of the bonding                face value of the bond constitutes
                                              generally interpreted according to                      process can be assessed in practice. This             liquidated damages for a breach of the
                                              contractual principles.                                 commenter recommended that only                       conditions of that bond. As explained in
                                                 Comment: A commenter stated that                     limited-duration bonds be accepted, at                the NPRM,785 liquidated damages are an
                                              the NPRM’s proposals for the appeal of                  least initially. The commenter indicated              appropriate remedy in situations such
                                              public charge bond decisions are unfair                 that a periodic bond renewal process                  as the public charge bond, where the
                                              because the obligor must pay a $675 fee                 would provide valuable private sector                 total damages to the government are
                                              to have the same officer who issued the                 monitoring of the alien’s compliance,                 difficult, if not impossible to calculate.
                                              initial denial review that decision, and                especially where the time period                      Additionally, these damages go beyond
                                              because throughout the process, the                     between bond acceptance and eligibility               the simple amount of the benefits
                                              alien must rely on the obligor to                       for cancellation extends over multiple                received, encompassing not only the
                                              complete the steps, as the alien is not a               years.                                                monetary value of the benefits received
                                              party to the bond contract. A commenter                    Response: DHS agrees that bonds                    but also the overhead of the benefit
                                              further stated that the proposed rule                   should not be limited to surety, and                  agency in administering the benefit.
                                              would hinder the ability of noncitizens                 plans to accept cash equivalents once                    The public charge bond is offered to
                                              to meaningfully challenge harsh or                      the proper accounts and procedures can                allow aliens who are otherwise
                                              arbitrary breach determinations.                        be established. DHS disagrees that it is              inadmissible due to a likelihood of
                                                 Response: DHS disagrees. The public                  necessary to wait until the effectiveness             becoming a public charge an
                                              charge bond appeal process as described                 can be established before accepting cash              opportunity to overcome that finding of
                                              in the NPRM is a long established and                   bonds. The nature of cash bonds makes                 inadmissibility. The conditions that
                                              accepted method of disputing initial                    it unlikely that any situation would                  constitute breach of a bond are
                                              USCIS determinations. It is possible for                arise where DHS would have more                       delineated fully in 8 CFR 213.1(h)(1)
                                              obligors to appeal errors in either law or              difficulty collecting for a breached cash             and (2), and any alien offered a bond
                                              fact through well-established                           bond than for a breached surety bond.                 has ample opportunity to review them
                                              administrative remedies via the AAO                     DHS also disagrees that only limited                  before agreeing to these terms.
                                              without having to resort to bringing suit               duration bonds be accepted initially. As              Additionally, as explained in the
                                              in a Federal court. Although the alien is               a commenter has noted, public charge                  NPRM,786 under the current breach of
                                              not a party to the surety bond contract                 bonds of limited duration place an                    bond provisions of 8 CFR 103.6 an
                                              with DHS, the rule does not impair his                  additional burden in both time and                    immigration bond is considered
                                              or her ability to pursue or defend                      money on both the bonded alien and                    breached if there has been a substantial
                                              against traditional contract actions with               DHS, as they must be periodically                     violation of the stipulated condition.
                                              regard to the obligor, with whom he or                  renewed and these renewals must be                    The term ‘‘substantial violation’’ is
                                              she is in contractual privity. Similarly,               reviewed by DHS. For this reason, DHS                 generally interpreted according to
                                              if the alien is the obligor in that the                 will only accept public charge bonds of               contractual principles.787 However, in
                                              alien submits a cash equivalent bond,                   unlimited duration.                                   the NPRM, DHS proposed to incorporate
                                              the alien would be able to defend                          Comment: One commenter stated that                 the substantial violation standard via
                                              against a breach determination.                         if immigrants can afford to pay the high              incorporating principles that govern the
                                              Requiring USCIS to set up a separate                    cost of a guide to cross the border                   public charge and public charge benefits
                                              and distinct review process for bond                    illegally, they can probably afford a                 definitions.788 Whether the public
                                              appeals would be unnecessarily                          bond to guarantee their stay in the                   charge bond is punitive is a matter for
                                              burdensome and redundant.                               United States.                                        Congress; however, per the Act, the
                                                 Comment: An individual commenter                        Response: DHS appreciates concerns                 public charge bond’s purpose is to hold
                                              said the NPRM would add further fees                    raised about illegal entry but stresses               the United States, and all states,
                                              and expenses to an already costly                       that the public charge inadmissibility                territories, counties, towns and
                                              process. Some commenters provided a                     rule assesses an applicant’s likelihood               municipalities and districts harmless
                                              discussion of the costs associated with                 of becoming a public charge at any time
                                              filing a public charge bond application                 in the future. Whether an alien paid a                   783 Miscellaneous Amendments to Chapter, 29 FR

                                              and filing an appeal. The commenters                    guide to enter the United States without              10579 (July 30, 1964).
                                              said immigrants would be inflicted with                 permission, in and of itself, is not                     784 DHS uses the semi-annual average for the first

                                                                                                      relevant to the public charge                         half of 2018 and the annual average from 1964 from
                                              expensive fees and fines.                                                                                     the historical CPI–U for U.S. City Average, All
                                                 Response: USCIS is primarily funded                  inadmissibility determination, or to                  Items. See https://www.bls.gov/cpi/tables/
                                              by fees. Congress mandated that DHS                     whether DHS should exercise its                       supplemental-files/historical-cpi-u-201806.pdf (last
                                              may set IEFA fees in a manner                           discretion and allow an alien                         visited July 26, 2019).
                                                                                                      inadmissible only on the public charge                   Calculation: Annual average for 1st half of 2018
                                              commensurate with the expense of                                                                              (250.089)/annual average for 1964 (31) = 8.1; CPI–
                                              adjudicating the benefits in question.782               ground to submit a public charge bond.                U adjusted present dollar amount = $1,000 * 8.1 =
                                              The cost of filing a public charge bond                    Comment: A commenter stated that                   $8,100.
khammond on DSKBBV9HB2PROD with RULES2




                                              may be assessed in the USCIS fee rule,                  the government receiving full bond                       785 See Inadmissibility on Public Charge Grounds,

                                              as are other USCIS fees.                                payment in those circumstances when                   83 FR 51114, 51226 (proposed Oct. 10, 2018).
                                                 Comment: A commenter stated that                     the public benefits paid out are less than               786 See Inadmissibility on Public Charge Grounds,

                                                                                                      the full amount of the bond is unfair,                83 FR 51114, 51125 (proposed Oct. 10, 2018).
                                              the bond requirement should not be                                                                               787 See, e.g., Aguilar v. United States, 124 Fed. CL
                                                                                                      unjust, and unlawful.                                 9, 16 (2015) (discussing substantial violation under
                                                781 See Inadmissibility on Public Charge Grounds,        Response: DHS disagrees that                       8 CFR 103.6(a) in relation to a delivery immigration
                                              83 FR 51114, 51125 (proposed Oct. 10, 2018).            forfeiture of the full bond amount in the             bond.)
                                                782 See INA section 286(m), 8 U.S.C. 1356(m).         event of breach is unfair, unjust, or                    788 See 8 CFR 212.21(a) and (b).




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00166   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                         Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.343 Page 167 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                        41457

                                              against bonded aliens becoming public                   but also because of the impact on the                 Applications and petitions pending
                                              charges.789                                             legal services community and ethnic                   with USCIS on the effective date of the
                                                Comment: A commenter indicated                        community-based organizations who                     rule, i.e. were postmarked before the
                                              that sponsors of religious workers may                  would bear the brunt of dealing with                  effective date of the rule and were
                                              not possess the financial ability of                    immigrants fearful about how the new                  accepted by USCIS pursuant to 8 CFR
                                              typical U.S. employers, and may not be                  requirements will affect them and their               103.2(a)(1) and (a)(2)) will not be subject
                                              able to afford a bond.                                  families. Another commenter said DHS                  to the rule. For the purposes of
                                                Response: DHS acknowledges that                       should time the publication of the final              determining whether a case was
                                              special immigrant religious workers,                    rule so that the effective date falls                 postmarked before the effective date of
                                              and immigrants who perform religious                    within an ACA marketplace open                        the rule, DHS will consider the
                                              work generally, provide valuable                        enrollment period, so that those who are              postmark date for the application or
                                              contributions to the United States and                  currently using Medicaid or CHIP and                  petition currently before USCIS, not the
                                              are in a special position, as                           who may be affected by this rule, may                 postmark date for any previously-filed
                                              acknowledged by Congress in the                         discontinue that benefit and switch to                application or petition that USCIS
                                              special immigrant religious worker                      an ACA marketplace plan without an                    rejected pursuant to 8 CFR
                                              classification.790 Congress, however, did               interruption in health insurance                      103.2(a)(7)(ii).
                                              not exempt these workers from the                       coverage. A couple of commenters                         In addition, DHS will not consider the
                                              public charge ground of inadmissibility                 stated that the 60-day effective date may             receipt of public benefits excluded
                                              and therefore, DHS will not exempt                      be insufficient and reasoned that DHS                 under the 1999 Interim Field Guidance
                                              them in this rule. The public charge                    should delay the effective date of any                unless such benefits are received on or
                                              bond provides a way for individuals                     final regulation until at least January 1,            after the effective date of the final rule.
                                              who would otherwise be inadmissible                     2020, or one year after the publication                  As DHS stated elsewhere in this rule,
                                              due to likelihood of becoming a public                  of the final rule, which would minimize               DHS is not imposing any requirements
                                              charge to overcome that finding. While                  disruption to the markets, decrease                   on benefit-granting agencies through
                                              DHS will take into account the totality                 consumer confusion of mid-year                        this final rule or a requirement that
                                              of the circumstances regarding all                      changes, and allow affected entities to               these agencies specifically verify the
                                              applicants, and will adjudicate the                     adjust their outreach, messaging, and                 information provided on the Form I–
                                              applications of religious workers in light              technology to accommodate the                         944. While the Form I–944 includes a
                                              of the unique conditions under which                    changes. A commenter asked that the                   Federal Agency Disclosure and
                                              many of them live and work, in those                    proposed rule be delayed a minimum of                 Authorization, that part of the form will
                                              instances where a bond is offered it is                 three years to allow states to implement              only become relevant after DHS enters
                                              already an extraordinary exercise of                                                                          into information sharing agreements
                                                                                                      a comprehensive education program.
                                              discretion to allow the alien to adjust                                                                       with specific agencies to obtain
                                                                                                      Another commenter stated that if any
                                              status in the United States even when                                                                         verification of the information supplied
                                                                                                      changes are implemented public
                                              found inadmissible as likely to become                                                                        by applicants. DHS expects that this
                                                                                                      agencies will need far longer than 60
                                              a public charge. It is up to the applicant                                                                    process will take time and will likely be
                                                                                                      days to prepare, noting that contracts
                                              to determine whether it is in his or her                                                                      in effect at some point in the future after
                                                                                                      will need to be obtained with vendors
                                              best interests to accept the offered                                                                          the final rule becomes effective. In
                                                                                                      in order to reprogram computer systems,
                                              opportunity to post a public charge                                                                           addition, any such information sharing
                                                                                                      all materials pertaining to immigrant
                                              bond, and this rule does not require that                                                                     will depend on the ability of the
                                                                                                      eligibility will need to be reviewed,
                                              the sponsor post the bond, rather this                                                                        relevant agencies to share such
                                                                                                      workers will need to be trained, and                  information with DHS. Because this
                                              obligation is on the alien and the bond
                                              maybe posted by any entity or                           funding will need to be appropriated in               aspect of the rule’s implementation will
                                              individual that can serve as an obligor                 order to do these things through a state’s            necessarily involve inter-agency
                                              under section 8 CFR 103.6 and 213.1.                    budget cycle. The commenter cited to                  collaboration, DHS does not believe that
                                              DHS declines to further modify this                     the Medicaid expansion which, though                  delaying the effective date of the final
                                              exercise of discretion based upon either                passed in 2010, was not set to be                     rule beyond 60 days will be necessary
                                              the nature of the applicant’s                           implemented until January 2014;                       to address the agencies’ concerns related
                                              employment or the immigration                           computer systems and other processes                  to the verification of information on
                                              classification in which the alien seeks to              were not ready nearly 4 years later,                  Form I–944.
                                              adjust status.                                          causing adverse impacts on                               DHS is also not altering an alien’s
                                                                                                      Californians. Another commenter                       eligibility for public benefits, and
                                              T. Effective Date(s)                                    detailed other impacts or administrative              therefore does not believe that agencies
                                                Comment: Many commenters asked                        burdens the rule would place on                       would have to change their guidance in
                                              that the proposed rule be delayed as                    benefit-granting agencies. These impacts              that regard. The rule specifies what
                                              long as possible. One commenter noted                   include needing to provide aliens with                public benefits will be considered in the
                                              that the verification requirements                      documentation regarding benefit                       public charge inadmissibility
                                              related to the Form I–944 would create                  receipt, responding to inquiries from the             determination. DHS encourages
                                              new challenges and impose great                         public, updating communication                        agencies to update their web pages and
                                              burdens on State and local agencies.                    materials, and increased caseload.                    guidance to direct recipients of public
                                              Another commenter requested that the                       Response: DHS is retaining the 60-day              benefits to DHS guidance related to this
                                              rule be delayed as long as possible not                 effective date. Relatedly, DHS is also                final rule rather than repeat or explain
khammond on DSKBBV9HB2PROD with RULES2




                                              only because of the impact on agencies                  clarifying that DHS will apply the                    what receipt of public benefits may
                                                                                                      public charge final rule only to                      make a person a public charge. While
                                                789 SeeINA section 213, 8 U.S.C. 1183.                applications and petitions (in the                    aliens may choose to disenroll from
                                                790 Forexample, special immigrant religious           context of extensions of stay or changes              benefits to ensure the public benefit
                                              workers under section 101(a)(27)(C), 8 U.S.C.
                                              1101(a)(27)(C) qualify for adjustment of status
                                                                                                      of status) postmarked (or if applicable,              threshold is not triggered, DHS is
                                              under INA section 245(a), notwithstanding certain       electronically submitted) on or after the             moving to a duration-only threshold,
                                              bars under INA section 245(c).                          effective date of the final rule.                     aliens will have more time to adjust


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00167   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.344 Page 168 of 218
                                              41458            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              their conduct in response to this rule.                 ‘‘primarily dependent’’ standard for                    and are pending on the effective date of
                                              Therefore any potential increase in                     TANF, SSI, and general assistance                       the final rule, but only to applications
                                              agencies’ caseloads will likely be spread               benefits received prior to the effective                or petitions postmarked (or if
                                              over a longer period of time which                      date of the rule.                                       applicable, electronically submitted) on
                                              would eliminate the need to further                        Response: DHS disagrees that it has                  or after the effective date of the final
                                              extend the effective date of the final                  given recipients of public benefits                     rule.
                                              rule.                                                   inadequate time to make decisions                          Comment: A commenter stated that
                                                 Finally, DHS is also not requiring that              about receiving public benefits before                  the proposed rule should be applied to
                                              benefit-granting agencies develop new                   the effective date of this rule. Through                applications filed on or after the
                                              documentation of benefits provided, but                 the NPRM, DHS provided advance                          effective date. Pending applications
                                              will accept documentation already                       notice to the public that DHS was                       would be affected by the new rule and
                                              provided in the normal course of benefit                changing which public benefits would                    would place a strain on DHS to re-
                                              administration. Such documentation                      be considered in public charge                          interview and re-adjudicate applications
                                              should be adequate given that DHS is                    inadmissibility determinations. The                     that are already pending. In contrast,
                                              simplifying the threshold standard to                   NPRM’s provisions, coupled with the                     one commenter stated the rule, if
                                              focus exclusively on the duration of                    60-day effective date of the final rule,                implemented, needs to apply
                                              receipt and not the amount. DHS notes                   provided adequate notice to the                         retroactively at some point in order to
                                              that examples of implementation of the                  regulated public with respect to the                    remove green cards from individuals
                                              Medicaid expansion program are not apt                  possible consequences associated with                   who may have already received them
                                              for comparison to the implementation of                 the receipt of public benefits.792                      and who could be deemed public
                                              this rule for the reasons explained                        DHS notes that in this final rule, DHS               charges under the proposed rule.
                                              above, namely, that this rule imposes no                will not consider public benefits listed                   Response: DHS agrees that the rule
                                              direct obligations on benefit-granting/                 in 8 CFR 212.21(b) that were previously                 will not be applied to applications
                                              administering agencies, and it does not                 excluded under the 1999 Interim Field                   pending on the effective date of the rule,
                                              modify eligibility criteria for the                     Guidance if received before the effective               i.e. were postmarked (or if applicable,
                                              benefits covered by this rule.                          date of this final rule. DHS will                       electronically submitted) and were
                                                 With respect to comments requesting                  continue to consider benefits listed in 8               accepted by USCIS pursuant to 8 CFR
                                              time so aliens can move from Medicaid                   CFR 212.21(b) that were previously                      103.2(a)(1) and (a)(2) the effective date
                                              to obtaining private health insurance                   considered under the 1999 Interim Field                 of the rule and were accepted by USCIS
                                              through the ACA marketplaces, DHS                       Guidance if received before the effective               pursuant to 8 CFR 103.2(a)(1) and (a)(2).
                                              notes that it believes aliens will have                 date of the final rule.793 The receipt of               As discussed above, DHS will continue
                                              sufficient time to obtain private health                such benefits would not be considered                   to review such cases under the 1999
                                              insurance through the ACA                               as a heavily weighted negative factor. In               Interim Field Guidance. For the
                                              marketplaces. Additionally, Medicaid                    addition, DHS is clarifying that this                   purposes of determining whether a case
                                              benefits included in the definition of                  final rule will not apply to any                        was postmarked before the effective date
                                              public benefit will only be a heavily                   applications or petitions postmarked                    of the rule, DHS will consider the
                                              weighted negative factor in the totality                before the effective date and accepted by               postmark date for the application or
                                              of the circumstances if the alien receives              USCIS pursuant to 8 CFR 103.2(a)(7)(ii),                petition currently before USCIS, not the
                                              Medicaid for more than 12 months in                                                                             postmark date for any previously-filed
                                              the aggregate, beginning 36 months                         792 See, e.g., Alcaraz v. Block, 746 F.2d 593, 611
                                                                                                                                                              application or petition that USCIS
                                              before the alien filed for adjustment of                (9th Cir. 1984) (‘‘In addition to the pre-              rejected pursuant to 8 CFR
                                                                                                      promulgation procedures, 5 U.S.C. 553(d) provides
                                              status. The open enrollment period for                  for a 30-day lag time between the rule’s publication    103.2(a)(7)(ii).
                                              2020 will run from November 1, 2019 to                  and its effective date. This post-adoption delay in        DHS will only apply this final rule to
                                              December 15, 2019.791 Because USCIS                     effectiveness affords parties affected by the           applications for admission or
                                                                                                      regulations reasonable time in which to adjust their    applications or petitions for
                                              will only consider benefits covered                     conduct or take other measures.’’) (citations
                                              under this final rule if received on or                 omitted).
                                                                                                                                                              immigration benefits postmarked (or if
                                              after the effective date of the final rule,                793 Under the 1999 Interim Field Guidance, DHS       applicable, electronically submitted) on
                                              and given that this rule published on                   would consider the current receipt of cash benefits     or after the effective date of the rule.
                                              August 14, 2019, aliens will have                       for income maintenance or long-term                     DHS does not anticipate a strain on
                                                                                                      institutionalization at government expense in the
                                              sufficient time to disenroll from                       totality of the circumstances. See Field Guidance on
                                                                                                                                                              USCIS resources due to the effective
                                              Medicaid and enroll in private health                   Deportability and Inadmissibility on Public Charge      date of this final rule. By applying the
                                              insurance through the ACA                               Grounds, 64 FR 28689, 28690 (May 26, 1999) (‘‘If        public charge rule to applications
                                              marketplaces without incurring a                        at the time of application for admission or             postmarked on or after the effective
                                                                                                      adjustment an alien is receiving a cash public
                                              heavily weighted negative factor for                    assistance for income maintenance or is
                                                                                                                                                              date, DHS ensures a smooth
                                              purposes of the public charge                           institutionalized for long-term care (as discussed in   implementation and ample notice to
                                              inadmissibility determination.                          section 6, below), that benefit should be taken into    applicants and petitioners.
                                              Therefore, DHS will implement the rule                  account under the totality of the circumstances test,
                                                                                                      along with the other statutory factors under section    Benefits Received Before Effective Date
                                              within 60 days from the date of                         212(a)(4)(B)(i) and any [adjustment of status].’’).     and Previously Excluded Benefits
                                              publication.                                            DHS would also consider past receipt of cash
                                                 Comment: A commenter stated that                     benefits for income maintenance or long-term              Comment: Several commenters
                                              DHS does not provide sufficient notice                  institutionalization at government expense in the       generally opposed the consideration of
                                                                                                      totality of the circumstances. See Field Guidance on    benefits received before the effective
khammond on DSKBBV9HB2PROD with RULES2




                                              to noncitizen benefit recipients of                     Deportability and Inadmissibility on Public Charge
                                              TANF, SSI, or general assistance about                  Grounds, 64 FR 28689, 28690 (May 26, 1999)
                                                                                                                                                              date of the rule, and that the 1999
                                              the impact of benefits received prior to                (‘‘[P]ast receipt of cash income-maintenance            Interim Field Guidance should be
                                              the effective date of the rule. The                     benefits does not automatically make an alien           applied to any receipt of benefits prior
                                                                                                      inadmissible as likely to become a public charge,       to the effective date of the final rule.
                                              commenter requested that DHS use the                    nor does past institutionalization for long-term care
                                                                                                      at government expense. Rather this history would
                                                                                                                                                              Some commenters disagreed with this
                                                791 https://www.healthcare.gov/quick-guide/           be one of many factors to be considered in applying     portion of the rule, stating it runs
                                              dates-and-deadlines/ (last visited May 1, 2019).        the totality of the circumstances test.’’).             counter to the original purpose of the


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00168   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                    Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.345 Page 169 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                       41459

                                              public charge test and the 1999 Interim                 adjustment of status applications filed               currently excluded from the public
                                              Field Guidance standard by which                        on or after the effective date of the rule,           charge determination, or for not being
                                              individuals are becoming a public                       an applicant’s receipt of any of the                  able to obtain a termination letter
                                              charge. A commenter expressed                           benefits listed in the 1999 Interim Field             quickly enough.
                                              disapproval of this section of the rule                 Guidance prior to the effective date of                  Response: DHS appreciates the
                                              because it would impact family                          the rule will be treated as a negative                suggestion but declines to incorporate a
                                              members who rely on cash benefits.                      factor in the totality of the                         3-year grace period for previously
                                                 Another commenter stated that the                    circumstances, as they were in the 1999               received benefits. As previously
                                              proposed rule could be retroactively                    Interim Field Guidance. Public benefits               indicated, the rule will only consider all
                                              applied so that immigrants’ receipt of                  that were not considered in the 1999                  benefits as listed in 8 CFR 212.21(b) if
                                              benefits prior to the effective date of the             Interim Guidance, such as SNAP, would                 the application was filed on or after the
                                              rule would be considered in a public                    not be considered at all in the public                effective date. For benefits received
                                              charge determination. The commenter                     charge inadmissibility determination;                 before the effective date and were also
                                              provided readings of the proposed                       they would only be considered if                      considered under the 1999 Interim Field
                                              regulatory text against the 1999 Interim                received on or after the effective date of            Guidance, USCIS will only consider the
                                              Field Guidance, arguing that SNAP,                      the rule. However, regardless of the                  benefits as they would have been
                                              specifically, could ‘‘fall through the                  length of time such benefits were                     considered under the 1999 Interim Field
                                              cracks.’’ Other commenters stated that                  received before the effective date of this            Guidance. The rule will become
                                              this part of the rule lacked clear                      rule, or the monetary amount of such                  effective within 60 days, which DHS
                                              guidance and proved difficult to                        benefits, DHS will not treat the receipt              believes is sufficient time for aliens to
                                              implement, providing examples and                       of these benefits as a heavily weighted               terminate any currently received public
                                              saying this section will be unfair and                  negative factor, as set forth in 8 CFR                benefits that may be reviewed in the
                                              unworkable. A commenter requested                       212.22(d).                                            public charge inadmissibility
                                              that DHS use the ‘‘primarily dependent’’                   DHS believes that it has minimized                 determination.
                                              standard for TANF, SSI, and general                     any adverse effects on applicants as a                   Comment: Commenters stated that
                                              assistance benefits received prior to the               result of having received benefits that               such a rule should not be applied to
                                              effective date of the rule. A commenter                 were listed in the 1999 Interim Field                 immigrants already in the United States
                                              said this portion of the rule is in                     Guidance before the effective date of                 who are on a pathway to ‘‘legalization’’
                                              contrast with what many social workers                  this rule. DHS believes that recipients of            (who are ‘‘in line’’).
                                              have advised their clients on in the past.              public benefits listed in the 1999                       Response: DHS disagrees with the
                                                 Response: DHS acknowledges that the                  Interim Field Guidance are being given                comment that the rule will be applied
                                              public charge inadmissibility standard                  adequate time to make decisions about                 to applicants with applications pending
                                              in this final rule is a departure from the              receiving public benefits on or after the             on the day the rule goes into effect. This
                                              1999 Interim Field Guidance. However,                   effective date of this rule. The NPRM’s               rule only applies to applications for
                                              this final rule as it pertains to public                discussion of how DHS would treat past                admission or adjustment of status
                                              charge inadmissibility will only apply                  receipt of benefits listed in the 1999                postmarked (or if applicable,
                                              to applications for admission or                        Interim Field Guidance, this rule’s                   electronically submitted) on or after the
                                              adjustment of status postmarked (or if                  explanation of how such benefits will be              effective date of the rule. Individuals
                                              applicable, electronically submitted) on                treated, and the proposed 60-day                      who have applications pending with
                                              or after the effective date of the rule. For            effective date of the final rule, provide             DHS on the effective date of the rule
                                              any application for admission or                        aliens an opportunity to discontinue the              will not be subject to this rule; USCIS
                                              adjustment of status postmarked (or if                  receipt of any public benefits before                 will adjudicate such applications under
                                              applicable, electronically submitted)                   filing an application for admission or                the terms of the 1999 Interim Field
                                              and pending before the effective date of                adjustment of status and provides an                  Guidance.
                                              the rule, USCIS will apply the 1999                     opportunity for public benefit-granting                  Comment: A commenter argued that
                                              Interim Field Guidance. For the                         agencies to communicate the                           past acceptance of legally-obtained
                                              purposes of determining whether a case                  consequences of receiving public                      Federal assistance programs or public
                                              was postmarked before the effective date                benefits, to the extent such agencies                 benefits should not count against
                                              of the rule, DHS will consider the                      deem appropriate.                                     immigrants already in the country, as it
                                              postmark date for the application or                       With respect to the public benefit                 is often U.S. born children who have
                                              petition currently before USCIS, not the                condition for extension of stay and                   qualified for and are receiving
                                              postmark date for any previously-filed                  change of status, DHS will not consider               assistance because their immigrant
                                              application or petition that USCIS                      any receipt of public benefits that                   parents are struggling. Neither the
                                              rejected pursuant to 8 CFR                              occurred before the effective date of this            parents nor the children should be
                                              103.2(a)(7)(ii).                                        final rule.                                           penalized for accepting public benefits
                                                 Additionally, for any application for                   Comment: A commenter proposed                      that were legally available for
                                              admission or adjustment of status                       that a 3-year grace period be applied for             assistance.
                                              postmarked (or if applicable,                           the consideration of previously                          Response: As noted elsewhere in this
                                              electronically submitted) on or after the               excluded benefits. The commenter                      preamble, benefits received by or on
                                              effective date of the rule, if the alien                indicated that, in some cases, the receipt            behalf of a U.S. citizen child are not
                                              received any included public benefit                    of benefits for up to 3 years prior to the            considered in the public charge
                                              listed in the 1999 Interim Field                        proposed rule’s enactment could count
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                            inadmissibility determination.
                                              Guidance (cash assistance for income                    against immigrants, and that such an                     Comment: A commenter requested
                                              maintenance, including SSI, TANF, and                   outcome would be absurd in light of the               that DHS use the ‘‘primarily dependent’’
                                              general assistance) before the effective                standard 3-year cycle process for                     standard for TANF, SSI, and general
                                              date of the rule, DHS will consider those               benefits. The commenter indicated that                assistance benefits received prior to the
                                              benefits as they would have been                        people should not be punished for                     effective date of the rule.
                                              considered under the 1999 Interim Field                 following the standard 3-year cycle                      Response: As noted, under this rule,
                                              Guidance. In other words, for                           process for receiving benefits which are              USCIS will continue to apply the


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00169   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.346 Page 170 of 218
                                              41460            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              criteria set forth in the 1999 Interim                  government to meet their needs. DHS                   to Iraqi translators in the search for
                                              Field Guidance to applications                          also intends that this rule provide a                 asylum.
                                              postmarked (or if applicable,                           clear regulatory framework for assessing                 Response: DHS appreciates the
                                              electronically submitted) before, and                   the factors Congress established as                   comments. However, these comments
                                              pending on, the effective date of this                  mandatory considerations with respect                 are outside of the scope of DHS’s
                                              rule, and therefore, the receipt of                     to the public charge ground of                        rulemaking. Through this rulemaking,
                                              previously-included benefits in those                   inadmissibility.                                      DHS is exercising its authority to
                                              applications will be considered                            Comment: An individual commenter                   regulations implementing the public
                                              pursuant to the ‘‘primary dependence’’                  proposed creating a ‘‘self-sufficiency                charge ground of inadmissibility and the
                                              standard. However, for applications                     program’’ in place of the proposed rule.              public charge bond framework. DHS is
                                              postmarked (or if applicable,                           The commenter suggested the program                   also setting a public benefit condition
                                              electronically submitted) on or after the               be modeled after the ORR’s Voluntary                  related to extension of stay and change
                                              effective date of this rule in which the                Agencies Matching Grant Program that                  of status.
                                              applicant received previously-included                  provides intensive case management,                      Comment: Some commenters stated
                                              benefits before the effective date of the               English language and vocational                       that all individuals should be treated
                                              rule, DHS will consider the receipt of                  training, and a variety employment                    with dignity, compassion, and kindness.
                                              those benefits as a negative factor in the              services. A commenter suggested                          Response: DHS believes that this rule
                                              totality of the circumstances, but such                 creating classes or having resources                  implements the public charge ground of
                                              receipt will not be considered a heavily                available to aliens to help them                      inadmissibility consistent with those
                                              weighted negative factor.                               understand the importance of self-                    values, as well as other values
                                                                                                      sufficiency and methods to obtain that                prioritized by Congress.
                                              U. Other Comments                                       ideal goal. The commenter indicated                      Comment: One commenter suggested
                                                 Comment: A commenter indicated                       that those kinds of programs would                    that DHS should issue work
                                              that DHS did not affirmatively address                  provide more incentive to the aliens to               authorization cards to all aliens subject
                                              whether it consulted with Federal                       avoid public assistance than revoking or              to the public charge ground of
                                              benefit-granting agencies such as HHS,                  denying their citizenship status just                 inadmissibility and that USCIS should
                                              USDA, and HUD in developing its                         because they needed some help or might                amend the rule to include a work
                                              proposed definition of ‘‘public charge’’                need it in the future.                                authorization category for all pending
                                              as ‘‘an alien who receives one or more                     Response: DHS appreciates the                      applications. Another commenter
                                              public benefit[s]’’ and abandoning the                  suggestion. However, this rule                        suggested that USCIS amend the rule to
                                              current ‘‘primarily reliant’’ standard.                 establishes guidelines for the                        include a work authorization category
                                              Although the commenter acknowledged                     inadmissibility of aliens based on the                for all pending applications.
                                              that the NPRM indicated that DHS                        public charge ground of inadmissibility                  Response: These comments are
                                              consulted these benefit-granting                        as established by Congress. The rule                  outside of the scope of DHS’s
                                              agencies on other, tangential issues such               provides for the initial determination of             rulemaking. DHS will not offer
                                              as methodologies for considering and                    admissibility; other immigration related              employment authorization to all aliens
                                              quantifying an immigrant’s receipt of                   benefits or activities fall beyond the                subject to the public charge ground of
                                              non-cash, non-monetizable benefits, the                 scope of the rule. The programs offered               admissibility. DHS notes that aliens
                                              commenter was requesting that DHS                       to refugees are designated to assist                  with pending adjustment of status
                                              address, in the next public action,                     people who are not subject to the public              application may apply for employment
                                              whether or not it formally consulted                    charge inadmissibility ground. Further,               authorization under 8 CFR
                                              Federal benefit-granting agencies such                  neither the statute nor this final rule               274a.12(c)(9).
                                              as HHS, USDA, and HUD in developing                     permit revocation or denial of                           Comment: One commenter requested
                                              its proposed definition of ‘‘public                     citizenship status based on                           that DHS affirmatively review and
                                              charge,’’ and if so, that DHS publicly                  inadmissibility on public charge                      incorporate into the administrative
                                              disclose copies of any written feedback                 grounds.                                              record for this rulemaking the
                                              it received from these agencies.                           Comment: A commenter asked that a                  supporting evidence and authority cited
                                                 Response: Interagency discussions are                public information campaign be                        in the approximately 300 footnotes
                                              a part of the internal deliberative                     implemented that is targeted towards                  contained in the commenter’s
                                              process associated with the rulemaking.                 the general public to explain the rule                submission. The commenter also
                                                 Comment: Another commenter                           changes.                                              submitted to the docket 22 additional
                                              indicated that the rule would arbitrarily                  Response: DHS will provide                         documents, which included some but
                                              prevent immigrants from obtaining or                    additional information and                            not all of the commenter’s supporting
                                              maintaining lawful immigration status,                  communication materials on the rule                   evidence and authority.
                                              which data shows improves immigrants’                   and its provisions as part of the                        Response: DHS has fulfilled its
                                              hourly wages.                                           implementation of the final rule.                     obligation to meaningfully consider and
                                                 Response: DHS disagrees that the rule                   Comment: Some commenters                           respond to the public comments. With
                                              will impermissibly prevent immigrants                   provided general comments and                         respect to the commenter’s additional
                                              from obtaining or maintaining lawful                    recommendations on and other aspects                  request regarding the administrative
                                              immigration status. This rule only                      of the immigration system. Multiple                   record, the APA does not require DHS
                                              addresses one ground of inadmissibility                 commenters opposed the separation of                  to conduct the exercise requested by the
                                              and does not otherwise affect eligibility               families at the southwest border. Several
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                            commenter, and DHS respectfully
                                              for public benefits. As discussed                       commenters stated that asylum seekers                 declines to do so.
                                              elsewhere in this rule, DHS’s objective                 and refugees are unfairly treated.                       Comment: A commenter
                                              in promulgating this rule is to better                  Several commenters stated their support               recommended that the proposed rule
                                              ensure that aliens seeking admission,                   for suspension of all immigration via                 include the ‘‘protective effect of secure
                                              adjustment of status, extension of stay,                section 212(f) of the Act, 8 U.S.C.                   immigration status against abuse and
                                              and change of status, rely on their own                 1182(f). Commenters expressed concern                 exploitation, as well as the bolstering
                                              resources and capabilities and the not                  regarding the lack of support provided                effects on family stability.’’ The


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00170   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                 Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.347 Page 171 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                          41461

                                              commenter indicated that as recognized                     Comment: Some commenters                             sufficient for purpose of the alien’s
                                              under VAWA, admission to the United                     provided general comments and                           status.
                                              States or adjustment of status can help                 recommendations on public benefits                         With this rulemaking, DHS prevent
                                              victims access employment and increase                  and the welfare system in the United                    individuals from receiving public
                                              their ability to escape the violence or                 States. For example, multiple                           benefits for which they are eligible. DHS
                                              overcome the trauma they’ve suffered.                   commenters stated that immigrants are                   understands that individuals may be
                                              The commenter further stated that a                     putting a burden on public services and                 hesitant to apply for or receive public
                                              stable immigration status helps                         U.S. taxpayers. One commenter                           benefits in light of this rulemaking.
                                              individuals obtain secure better paying                 summarized potential methods for                        DHS, however, is implementing the
                                              jobs, reducing the stress associated with               saving money within the public welfare                  congressional mandate provided in
                                              exploitative working conditions, leading                system in the United States, as an                      section 212(a)(4) of the Act, 8 U.S.C.
                                              to better short-term and long-term                      alternative to changing how the                         1182(a)(4) to assess, as part of an alien’s
                                              outcomes for their families. The                        Government implements the public                        application for admission or adjustment
                                              commenter provided information on                       charge ground of inadmissibility. An                    of status, whether the alien is likely at
                                              research conducted among immigrant                      individual commenter in support of the                  any time to become a public charge.
                                              victims across the United States that                   rule provided information and views                        Comment: Commenters referenced
                                              indicated 65 percent of immigrant                       regarding fraud and abuse in the U.S.                   DOS’s January 2018, changes to public
                                              victims reported that their violent                     public welfare system, along with brief                 charge in the FAM. One commenter
                                              partner had used some form of a threat                  recommendations on how to address                       stated that if DOS adopted a standard
                                              of deportation after arrival in the United              such issues.                                            similar to the proposed rule, it would
                                              States as a form of abuse. The                             Response: DHS appreciates these                      result in significant increases of visa
                                              commenter suggested that DHS should                     comments. However, DHS’s public                         denials.
                                              consider the supportive and protective                                                                             Response: This rule only pertains to
                                                                                                      charge inadmissibility rule is not
                                              effects of stable immigration status to                                                                         aliens who seek admission into the
                                                                                                      intended to address public benefit fraud
                                              victims. The commenter indicated that                                                                           United States as a nonimmigrant, or as
                                                                                                      and abuse specifically. Rather, this rule
                                                                                                                                                              an immigrant, or seek an adjustment of
                                              such a consideration would support the                  is intended to align the self-sufficiency
                                                                                                                                                              status or a change of status or extension
                                              purpose and guidance of the important                   goals set forth by Congress with the
                                                                                                                                                              of stay. Although the standards set forth
                                              protections that Congress has afforded                  public charge ground of inadmissibility.                in the rule pertain to DHS’s
                                              for victims in various Federal laws, even                  Comment: One commenter requested                     determinations as a whole, the rule’s
                                              if they are not seeking admission under                 that USCIS ensure employers are paying                  cost analysis focuses on the impact to
                                              an exempt victim-specific category.                     living wages to immigrants. The                         USCIS adjudications, as the rule most
                                                 Response: DHS understands the                        commenter stated that SNAP                              directly impacts USCIS adjudication of
                                              concerns and emphasizes that VAWA, T                    participants are either employed or                     applications for adjustment of status, as
                                              and U applicant categories are generally                seeking jobs, or are children or elderly.               well as applications for extension of
                                              not subject to the public charge                        Similarly, another commenter asserted                   stay and change of status. DHS did not
                                              inadmissibility determinations. Further                 that, unless DHS is willing to compel                   include an analysis of the costs and
                                              DHS has provided that if a person                       employers in agriculture and in other                   benefits associated with public charge
                                              receives a public benefit during a status               industries to provide a living wage and                 inadmissibility determinations made by
                                              exempt from public charge                               health benefits, it is cruel and unjust to              the DOS in the immigrant and
                                              inadmissibility, and later applies for an               punish hard-working immigrants who                      nonimmigrant visa context. DHS defers
                                              immigration benefit under a different                   rely on public benefits but who also                    to DOS on any information related to
                                              status where admissibility is required,                 benefit the United States.                              the application of the public charge
                                              such public benefit receipt would not be                   Response: The vast majority of                       inadmissibility determination as part of
                                              considered in the public charge                         workers who enter the United States on                  the immigrant and nonimmigrant visa
                                              inadmissibility determination.                          employment-based nonimmigrant and                       process.
                                                 Comment: A commenter expressed                       immigrant visas, including temporary                       Comment: A commenter urged DHS to
                                              concern about restricting the possibility               agricultural workers, enter based on the                defer to the DOS’s public charge
                                              of filing Request for Fee Waiver (Form                  terms and the conditions that have been                 determination. Another commenter
                                              I–912), stating that many applicants                    certified by DOL.794 For a temporary                    stated that DOS could further modify its
                                              have an income below the Federal Tax                    agricultural worker (H–2A                               own public charge guidance in response
                                              Filling Requirement Threshold, do not                   nonimmigrant),795 the employer must                     to the proposed rule from DHS. The
                                              file tax returns, and will lack the                     offer the appropriate wage rate 796 and                 commenters stated that this would
                                              evidence to submit this request. The                    comply with other requirements as set                   cause more than one million individuals
                                              commenter went on to say that forcing                   by law and regulations.797 As such, DOL                 that seek visas from DOS annually to be
                                              applicants to submit evidence through                   deemed the financial aspect and                         subjected to arbitrary standards and
                                              IRS tax filing will increase the amount                 conditions of the employment itself                     potentially shut out of the country.
                                              of tax return moneys that low-income                                                                               Response: DHS is collaborating with
                                              tax payers are eligible to obtain, thus                   794 See 20 CFR parts 655 and 656.                     other departments and agencies with
                                              canceling out any additional income                       795 See INA section 101(a)(15)(H)(ii)(a), 218, 8      regard to the regulatory changes
                                              received by DHS if these applicants are                 U.S.C. 1101(a)(15)(H)(ii)(a), 1188.                     promulgated by this final rules. DHS is
                                                                                                        796 See 20 CFR 655.120(l). Employers must pay
                                              unable to qualify for the fee waiver.                                                                           working, and will continue to work,
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      H–2A workers and workers in corresponding
                                                 Response: This rule not change the                   employment, unless otherwise excepted by the            with DOS to ensure consistent
                                              eligibility or evidentiary requirements of              regulations, at least the highest of the Adverse        application of the public charge ground
                                              Form I–912. This comment seems                          Effect Wage Rate (AEWR), the prevailing hourly          of inadmissibility. As noted in the
                                              misdirected as it appears to relate to a                wage rate, the prevailing piece rate, the agreed-upon   NPRM, DHS expects that DOS will make
                                                                                                      collective bargaining wage (if applicable), or the
                                              routine revision of Form I–912 and not                  Federal or State minimum wage in effect at the time     any necessary amendments to the FAM
                                              this rule. Therefore, this comment is out               the work is performed.                                  in order to harmonize its approach to
                                              of scope of this rule.                                    797 See 20 CFR 655.100–185.                           public charge inadmissibility


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00171   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                    Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1                filed 08/14/19              PageID.348 Page 172 of 218
                                              41462            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              determinations with the approach taken                  determination absent in the                               rely on the proposed rule as a guide,
                                              in this final rule.798                                  inadmissibility ground. Specifically, the                 while other immigration judges will not.
                                                 Comment: A commenter discussed                       public charge ground of deportability                     The commenter stated that this will
                                              the rule’s impact on consular                           applies to an alien who (1) within five                   create inconsistencies in adjudication,
                                              processing. A commenter stated that                     years after the date of entry, has become                 and increase administrative
                                              DOS is likely to adopt public charge                    a public charge (2) from causes not                       inefficiencies through additional
                                              rules consistent with DHS’s rules, thus                 affirmatively shown to have arisen since                  appeals and motions; will take
                                              exasperating and extending costs to                     entry.800 Whereas, the public ground                      significantly more court time for those
                                              applicants to many types of visa                        charge of inadmissibility is prospective                  cases already in front of the judge due
                                              programs. Multiple commenters stated                    and requires an analysis to determine                     to the heightened evidentiary
                                              the rule would result in increased                      whether there is a likelihood that an                     requirements; and need additional and
                                              administrative burdens to other                         alien will become a public charge at any                  more detailed testimony. These
                                              organizations such as DOS, as the                       time in the future. In the event there are                heightened evidentiary requirements
                                              proposed rule would require every                       any regulatory changes to the                             will also impact ICE attorneys, who will
                                              adjudicator to be trained to apply the                  interpretation of the public charge                       be required to review that evidence and
                                              proposed rule, which is already                         deportability ground, such changes will                   prepare a response, as well as the
                                              subjective and unclear.                                 necessarily comply with the APA and                       respondent and his or her counsel, if
                                                 Response: This rule provides a                       other statutory and regulatory                            represented. With an immigration court
                                              standard for determining whether an                     requirements.                                             backlog that is already above 750,000
                                              alien who seeks admission into the                         Comment: A commenter discussed                         cases, the public charge rule would
                                              United States as a nonimmigrant or as                   the rule’s impact on immigration courts.                  further exacerbate an already record
                                              an immigrant, or seeks adjustment of                    The commenter indicated that although                     high case volume. Additionally,
                                              status, is likely at any time in the future             immigration judges are not bound by                       increased evidentiary requirements,
                                              to become a public charge under section                 DHS rules, DOJ is in the process of                       heightened scrutiny, and uncertainty as
                                              212(a)(4) of the Act, 8 U.S.C. 1182(a)(4).              creating a public charge rule that is                     to what standard to apply will delay
                                              DHS defers to DOS as to the procedure                   likely to parallel the DHS proposed rule.                 adjudications, add to the backlog, and
                                              and timing for adopting changes                         However, until a DOJ rule is finalized,                   result in inconsistent court
                                              consistent with the policy articulated in               the DHS proposed rule is likely to be                     adjudications.
                                              this final rule, as well as on the impact               used as persuasive authority by                              Response: Comments regarding the
                                              of any changes to visa processing times                 immigration judges tasked with making                     manner in which EOIR will assess
                                              and costs incurred as a result of any                   public charge assessments. The                            public charge inadmissibility are
                                              such changes.                                           commenter pointed out that this will                      beyond the scope of DHS’s rule. DHS’s
                                                 Comment: A commenter stated that                     occur in at least three scenarios: (1)                    rule pertains to DHS’s public charge
                                              DHS should consider the implications                    Individuals without lawful status                         inadmissibility determinations for
                                              of defining the inadmissibility ground at               seeking to adjust status in removal                       applicants seeking admission to the
                                              section 212(a)(4) of the Act, 8 U.S.C.                  proceedings; (2) returning lawful                         United States and for applicants seeking
                                              1182(a)(4), on the public charge                        permanent residents who are treated as                    adjustment of status. If DHS denies an
                                              deportability ground at section 237(a)(5)               applicants for admission under section                    adjustment of status application and
                                              of the Act, 8 U.S.C. 1227(a)(5). The                    101(a)(13)(C) of the Act, 8 U.S.C.                        places the applicant into removal
                                              commenter stated that DHS should                        1101(a)(13)(C); and (3) lawful                            proceedings, the alien may renew the
                                              consider the impact and reasonableness                  permanent residents placed in removal                     adjustment of status application before
                                              of the proposed NPRM definition in the                  proceedings who are seeking to re-adjust                  an immigration judge unless the
                                              deportability context and how the                       status with a waiver under section                        immigration judge does not have
                                              definition ‘‘might further heighten fear                212(h) of the Act, 8 U.S.C. 1182(h).                      jurisdiction over the adjustment
                                              and anxiety related to deportation                      Additionally, the commenter stated that                   application.801 DHS has no authority
                                              among lawful permanent residents and                    the adjudication of adjustment of status                  over EOIR’s inadmissibility
                                              others.’’ The commenter that the                        applications in immigration courts will                   determinations.
                                              Administration ‘‘will likely act quickly                likely increase due to a 2018 policy                         DHS notes that all inadmissibility
                                              to adopt it for deportation purposes.’’                 change at USCIS, under which NTAs are                     determinations are made on a case-by-
                                                 Response: DHS does not believe it is                 issued in any case in which USCIS                         case basis and depend on the facts and
                                              essential to consider the impact on the                 issues a denial, leaving the applicant                    circumstances, as well as the available
                                              public charge deportability ground. The                 with no legal status upon denial of the                   evidence, in each case. As such, it is
                                              rule is limited to the ground of                        adjustment application. This, according                   impossible to anticipate the arguments
                                              inadmissibility. Additionally, as                       to the commenter, will result in an                       that might be made or the evidence that
                                              explained in the NPRM, standards                        increase of adjustment of status                          might be submitted in support of a
                                              applicable to DOJ continue to govern the                applications in front of an immigration                   charge of inadmissibility. However, as
                                              standard regarding the public charge                    judge, increasing the frequency of cases                  noted above, under section 291 of the
                                                                                                      requiring a public charge adjudication.                   Act, 8 U.S.C. 1361, the burden of proof
                                              deportability ground.799 While the
                                                                                                      Until a DOJ rule is promulgated, ICE                      is on an applicant for admission to
                                              forward-looking inadmissibility ground
                                                                                                      trial attorneys, who are bound by DHS                     establish that he or she is not
                                              and the past-looking deportability
                                                                                                      regulations, will likely argue that                       inadmissible to the United States under
                                              grounds both use the phrase ‘‘become a
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      immigration judges should apply the                       any provision of the Act. Similarly,
                                              public charge,’’ the two provisions are
                                                                                                      proposed rule’s heightened standards.                     under section 240(c)(2)(A) of the Act, 8
                                              significantly different. Most notably, the
                                                                                                      Lacking any binding precedent on the                      U.S.C. 1229a(c)(2)(A), an applicant for
                                              deportability ground requires a two-step
                                                                                                      interpretation of section 212(a)(4) of the                admission in removal proceedings has
                                                798 See Inadmissibility on Public Charge Grounds,
                                                                                                      Act, 8 U.S.C. 1182(a)(4), some                            the burden of establishing that he or she
                                              83 FR 51114, 51135 (proposed Oct. 10, 2018).            immigration judges will agree and will                    is clearly and beyond doubt entitled to
                                                799 See Inadmissibility on Public Charge Grounds,

                                              83 FR 51114, 51134 (proposed Oct. 10, 2018).              800 See   INA section 237(a)(5), 8 U.S.C. 1227(a)(5).    801 8   CFR 245.2(a)(5)(ii) and 8 CFR 1245.2(a)(1).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00172     Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM      14AUR2
                                                                                                                                                                                             Exhibit A
                                                    Case 4:19-cv-05210-RMP                            ECF No. 1-1             filed 08/14/19            PageID.349 Page 173 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                 41463

                                              be admitted and is not inadmissible                     demonstrate that they have not received,              confusion among aliens, who therefore
                                              under section 212 of the Act, 8 U.S.C.                  since obtaining the nonimmigrant status               voluntarily disenroll from or forgo
                                              1182. As noted above, DHS believes that                 they are seeking to extend or change,                 enrollment in public benefits.803
                                              concerns about DOJ’s adjudication of                    any public benefit, as defined in 8 CFR               However, the study notes that most of
                                              cases pending before immigration                        212.21(b), for more than 12 months, in                the individuals who may experience a
                                              courts, including immigration court                     the aggregate, within a 36-month period.              chilling effect are those who will not be
                                              backlogs, are more appropriately                        Although this rule may impact aliens                  subject to a public charge
                                              addressed by DOJ in the context of their                from South Asian countries to a larger                inadmissibility determination. DHS
                                              public charge rulemaking.                               extent solely because they account for a              acknowledges that some individuals
                                                                                                      larger percentage of foreign nationals                may disenroll or forego enrollment in
                                              V. Public Comments and Responses to
                                                                                                      who may apply for an extension of stay                public benefits programs even though
                                              the NPRM’s Statutory and Regulatory
                                                                                                      or change of status, DHS did not add the              they are not directly regulated by this
                                              Requirements Section
                                                                                                      public benefits condition to extension of             rule. DHS has provided an estimate of
                                              1. Comments on Costs and Benefits                       stay and change of status applications in             the number of individuals that may
                                              a. Population Seeking Extension of Stay                 order to specifically target aliens from              choose to disenroll or forego enrollment
                                              or Change of Status                                     South Asian countries or for any other                due to the final rule, but it is unclear
                                                                                                      discriminatory purpose. Instead, in                   how long such individuals would
                                                 Comment: Commenters stated the rule                  including the public benefits condition,              remain disenrolled or forego enrollment.
                                              will have a disproportionate impact on                  DHS is seeking to ensure that aliens                     As shown in the economic analysis of
                                              South Asian immigrants seeking an                       present in the United States do not                   this rule, DHS estimates that the total
                                              extension of stay or change of status,                  depend on public benefits to meet their               population seeking to adjust status that
                                              stating that more than 550,000 from                     needs.                                                will be subject to a public charge review
                                              South Asian countries lawfully reside in                                                                      for inadmissibility is about 382,264
                                              the United States. Particularly, a                      b. Other Comments on Affected                         annually. Further, DHS estimates that
                                              commenter states that the rule will have                Population                                            about 324,438 individuals who are
                                              a detrimental impact because it requires                   Comment: Multiple commenters                       members of households with foreign-
                                              applicants for an extension or a change                 stated that if the rule is finalized it               born non-citizens and about 9,632
                                              of status completing the Form I–129 or                  could negatively impact between 24 and                households with at least one foreign-
                                              Form I–539 to complete an additional                    26 million immigrants and their family                born non-citizen will choose to
                                              Form I–944.                                             members. Commenters stated that this                  disenroll from or forego enrollment in a
                                                 Response: DHS appreciates the                        estimate was based on a study that                    public benefits program, based on a 2.5
                                              commenters’ concerns regarding the                      determined the number of aliens and                   percent rate of disenrollment or
                                              impact this rule will have specifically                 their family members with incomes                     foregone enrollment.
                                              on South Asian immigrants. DHS does                     below 250 percent of FPG. Another                        Moreover, DHS notes that this rule
                                              not believe that the rule would impact                  commenter stated that between 22.2 and                does not force individuals who are
                                              all of the 550,000 aliens from South                    41.1 million noncitizens and their                    eligible for public benefits to disenroll
                                              Asian countries that the commenter                      family members could be impacted by                   or forego enrollment in such benefits
                                              references, as it is unclear that all aliens            the rule, and that out of this population,            programs and acknowledges that those
                                              from these countries would apply for an                 an estimated 4.9 million legal                        who choose to disenroll may need to
                                              extension of stay or change of status. In               immigrants would lose healthcare                      rely on other means of support within
                                              addition, after reviewing the comments,                 coverage. Other commenters estimated                  their family or community. Nonetheless,
                                              DHS removed the requirement that                        that nearly 40 percent of individuals                 through this rule, DHS seeks to better
                                              individuals must establish that they are                who sought adjustment of status last                  ensure that applicants for admission to
                                              not likely to receive public benefits by                year (380,000 of 1.1 million, according               the United States and applicants for
                                              submitting Form I–944. Under the                        to the commenters) would be subject to                adjustment of status who are subject to
                                              revised standard, aliens seeking to                     a public charge determination.                        the public charge ground of
                                              change or extend their nonimmigrant                        A few commenters stated that the rule              inadmissibility are self-sufficient, i.e.,
                                              status will have to demonstrate that they               could increase the number of                          do not depend on public resources to
                                              have not received any public benefit                    immigrants that would be considered a                 meet their needs, but rely on their own
                                              since obtaining the nonimmigrant status                 public charge from the current three                  capabilities and the resources of their
                                              the alien is seeking to extend or change,               percent to 47 percent. Other                          family, sponsor, and private
                                              as defined in 8 CFR 212.21, for more                    commenters argued the rule could                      organizations.
                                              than 12 months, in the aggregate, within                reduce naturalization overall because                    Comment: Numerous commenters
                                              a 36-month period.                                      immigrants would be deterred from                     focused on the rule’s impact on
                                                 However, to the extent that South                    adjusting status. Another commenter                   children, with some providing estimates
                                              Asians may seek extension of stay or                    stated that DHS has not indicated an                  of the number of impacted children.
                                              change of status in large numbers given                 estimate of the number of noncitizens                 These include estimates that one in four
                                              their percentage of total foreign                       that will be denied admissibility under               children have at least one foreign-born
                                              nationals present in the United States,                 the rule.                                             parent, between nine and 10 million
                                              the public benefit condition does not                      Response: DHS appreciates the                      children who are U.S. citizens born of
                                              have a disparate impact that is                         comments regarding the potential                      immigrant parents would be impacted
                                                                                                      negative effects of the rule and the                  by the rule, and that approximately 18.4
khammond on DSKBBV9HB2PROD with RULES2




                                              ‘‘unexplainable on grounds other than’’
                                              national origin.802 Rather, under this                  number of individuals who may be                      million children live in immigrant
                                              rule, all applicants for extension of stay              affected. The study the commenters                    families and approximately 16 million
                                              and change of status, regardless of                     cited estimated that 24 million to 26
                                              national origin, will be required to                    million aliens and their family members                 803 See Fiscal Policy Institute, ‘‘How a Trump

                                                                                                      would be affected by the rule’s potential             Rule’s Chilling Effect Will Harm the U.S.’’ Oct. 10,
                                                                                                                                                            2018. Available at http://fiscalpolicy.org/wp-
                                                802 Vill. of Arlington Heights v. Metro. Hous. Dev.   chilling effect, i.e., a circumstance                 content/uploads/2018/10/US-Impact-of-Public-
                                              Corp., 429 U.S. 252, 266 (1977).                        under which the rule results in fear and              Charge.pdf, (last visited May 21, 2019).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00173   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.350 Page 174 of 218
                                              41464            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              of those children were born in the                      Status,’’ rather than using internal data             applicants in asylum, refugee, and other
                                              United States. Other commenters noted                   or data from approvals.                               classifications that are exempt from a
                                              estimates that approximately 90 percent                    Response: DHS does not have                        public charge review. After removing
                                              of the children of foreign-born parents                 historical data to serve as a basis of how            the categories that are exempt from the
                                              in the United States are citizens of the                many applicants currently are subject to              data the commenter cited, there were
                                              United States. Many commenters                          a negative public charge determination                approximately 417,390 applications for
                                              estimated that 45 percent of children                   or how many are ultimately denied                     adjustment of status annually and about
                                              who recently became permanent                           admission due to negative factors.                    388,724 approvals annually.
                                              residents of the United States could                    Additionally, DHS notes that we use                      By contrast, the total population in
                                              have multiple negative factors that                     data from internal and external sources               the dataset DHS uses in its economic
                                              could prevent adjustment of status.                     as appropriate, and ensures that all data             analysis (including those who are
                                              Some commenters noted that                              are current, valid, reliable, and accurate.           exempt from public charge) is about
                                              approximately 14 million children                       For this economic analysis, DHS used                  544,246 lawful permanent resident
                                              enrolled in CHIP live in a household                    publicly available data in various years              approvals annually. After removing the
                                              with at least one immigrant parent.                     of DHS statistical reports, ‘‘Yearbook of             classifications that are exempt from a
                                              Many commenters noted the support                       Immigration Statistics,’’ which are                   public charge review of inadmissibility,
                                              that public benefits programs, including                thoroughly vetted through the                         DHS estimates approximately 382,264
                                              Medicaid and other health services as                   agency.804 DHS used these data not only               law approvals annually. Thus, the
                                              well as nutrition assistance, provide for               because of their quality, but because                 difference between the data cited by the
                                              individuals and families, often pointing                they provide the detailed classifications             commenter that uses receipts with
                                              to the support these programs provide to                of those adjusting status to determine                general categories of applicants that are
                                              children. Some commenters stated the                    those who are exempt from                             exempt from a public charge review of
                                              rule would have negative consequences                   inadmissibility based on the public                   inadmissibility and the approvals data
                                              on families and ‘‘grand families,’’                     charge ground and those who are not.                  DHS used in its analysis is
                                              including family separation.                            Additionally, the USCIS data that the                 approximately 35,126 applicants
                                                 Response: DHS refers the reader to                   commenter cites does not provide                      annually.
                                              DHS’s response regarding Potential                      enough detail to show the visa                           Comment: A commenter indicated
                                              Disenrollment Impacts in section III.D.5                classifications of applicants for                     that the NPRM fails to provide data
                                              of this preamble. With respect to                       admission and adjustment of status. The               regarding the specific impact it might
                                              comments that specifically referenced                   information is necessary for DHS to                   have on the individual, beyond the
                                              DHS’s initial regulatory impact analysis,               tailor the analysis to those who are                  opportunity cost of time taken to
                                              DHS notes that in consideration of the                  subject to the inadmissibility based on               familiarize oneself with the changes in
                                              comments, it has revised the analysis for               the public charge ground. The data cited              policies and the time taken to accurately
                                              this final rule to include a range of                   only provide aggregate receipt totals                 fill out new forms.
                                              potential disenrollment impacts.                        whereby it is not possible to remove                     Response: DHS provides the direct
                                                 Comment: Many commenters stated                      individuals from the population count                 costs of this rule for individuals, which
                                              the rule would have a negative effect on                who are exempt from a public charge                   include the familiarization costs of the
                                              low-wage workers with some stating it                   review of inadmissibility. As the data                rule and the costs associated with filling
                                              would reduce economic mobility and                      used for the analysis considers all                   out forms as well as any new or adjusted
                                              reduce the ability to support families.                 applicants who obtained lawful                        form fees. The commenter did not
                                              Commenters noted workers in specific                    permanent resident status, the estimated              provide DHS with any specific data or
                                              industries, such as healthcare,                         number of individuals who disenroll or                additional costs for consideration.
                                              construction, hospitality, agriculture,                 forego enrollment due to the rule is                  Additionally, the economic analysis of
                                              and recreation, would be negatively                     likely overestimated.                                 this final rule discusses several indirect
                                              affected by the rule, as would those who                   DHS notes that in the data cited by                impacts that are likely to occur because
                                              benefit from these industries.                          the commenter, there were                             of the final regulatory changes in order
                                                 Response: DHS reiterates that the goal               approximately 567,640 applications for                to provide a more thorough overview of
                                              of this regulation is to ensure that aliens             adjustment of status annually and about               the costs of this rule. However, indirect
                                              who are admitted to the United States,                  532,887 approvals annually, based on                  costs are less certain and more variable,
                                              adjust status, or obtain extension of stay              the 5-year average number of                          therefore making it more difficult to
                                              or change of status, are self-sufficient                                                                      reliably estimate what those costs may
                                                                                                      application received during the period
                                              and do not depend on public benefits.                                                                         be. The long term impacts are not
                                                                                                      fiscal year 2012 to 2016.805 The data the
                                              This rule does not aim to reduce                                                                              known at this time.
                                                                                                      commenter cites only presents data in
                                              economic mobility or the ability to
                                                                                                      the broad categories of adjustments,                  c. Determination of Inadmissibility
                                              support families, but rather aims to do
                                                                                                      including family-based, employment-                   Based on Public Charge Grounds
                                              the opposite, by ensuring that those
                                                                                                      based, asylum, and refugee, among
                                              families who enter or remain in the                                                                              Comment: A commenter noted that
                                                                                                      others. In general, applicants in family-
                                              United States are self-sufficient.                                                                            the cost estimates of filing Form I–485,
                                                 Comment: A commenter states the                      based and employment-based
                                                                                                                                                            Form I–693, and Form I–912 should not
                                              projected annual average of adjustment                  classifications will be subject to a public
                                                                                                                                                            be considered as new and additional
                                              applicants subject to public charge                     charge review of inadmissibility, while
                                                                                                                                                            costs.
                                              review is underestimated. The                                                                                    Response: DHS presents these forms
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                        804 See Dept. of Homeland Security. Yearbook of
                                              commenter suggested using the publicly                  Immigration Statistics. Available at: https://        and costs to establish the baseline for
                                              available USCIS datasets titled ‘‘Data                  www.dhs.gov/immigration-statistics/yearbook (last     this analysis. The Office of Management
                                              Set: All USCIS Application and Petition                 visited July 26, 2019).                               and Budget (OMB) Circular A–4 directs
                                                                                                        805 DHS notes that using the 5-year average over
                                              Form Types,’’ ‘‘All USCIS Application                                                                         agencies to include differences from the
                                                                                                      the period fiscal year 2012 to 2016 is consistent
                                              and Petition Form Types,’’ and                          with the economic analysis that accompanies this
                                                                                                                                                            baseline as costs, benefits, or transfers in
                                              ‘‘Number of Service-wide Forms by                       rule, which can be found in the rule docket at        the analysis of the rule. DHS also
                                              Fiscal Year To-Date, Quarter, and Form                  www.regulations.gov.                                  provides estimates of the additional


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00174   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                   Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.351 Page 175 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                       41465

                                              costs associated with the rule’s changes                consider the estimated opportunity cost               this rule at this time. The Form I–944 is
                                              to some of these forms.                                 of time for filling out the Form I–944 to             meant for the alien to provide
                                                                                                      be a ‘‘benefit’’ of the rule. DHS                     information about the factors, which an
                                              d. Other Comments on Baseline
                                                                                                      estimated the costs of this rule on those             immigration officer would then review
                                              Estimates
                                                                                                      seeking to adjust status, or pursuing                 to determine whether the alien is likely
                                                 Comment: A commenter stated that                     extension of stay or change of status.                to become a public charge at any time
                                              the rule incorrectly implies there is                   DHS also notes that costs and/or                      in the future. The form has been
                                              rampant abuse of public benefits by                     benefits of a rule are generally estimated            updated for clarity.
                                              immigrants. The commenter cites the                     from the perspective of what the societal
                                              PRWORA and a Cato Institute working                                                                              Comment: Several commenters noted
                                                                                                      costs and/or benefits of the rule will be.
                                              paper to note which immigrants have                                                                           that applicants may incur additional
                                                                                                      We have reviewed the data provided by
                                              access to Federal public benefit                                                                              costs as a result of having to pay for a
                                                                                                      commenters and where possible
                                              programs, those who are not eligible for                                                                      credit report, an appraisal for a home,
                                                                                                      quantified the indirect impacts of the
                                              these programs, and who is likely to use                                                                      and retaining an attorney or accredited
                                                                                                      rule. Where quantification was not
                                              certain public benefit programs                                                                               representative, and that applicants will
                                                                                                      possible, the economic analysis
                                              compared to native born or naturalized                                                                        need to expend time and effort to gather
                                                                                                      provides a qualitative discussion of
                                              citizens.                                               indirect impacts that might result due to             all documentation and estimate debts
                                                 Response: DHS did not intentionally                  this rule. To be clear, aliens who are                and assets from a variety of sources.
                                              use language that would imply abuse of                  already lawful permanent residents of                    Response: DHS notes that applicants
                                              public benefits. DHS acknowledges the                   the United States are not applying for                may incur additional costs associated
                                              provisions in PRWORA that limit public                  adjustment of status, extension of stay,              with fulfilling the requirements of
                                              assistance to eligible classes of aliens                or change of status, and therefore                    completing Form I–944 such as
                                              and confirms that this regulation is                    generally, will not be directly affected              obtaining a credit report or appraisal for
                                              consistent with PRWORA. The Cato                        by the rule. Elsewhere in this preamble,              a home and includes theses costs in the
                                              Institute working paper, which is based                 DHS addresses the suggestion that DHS                 economic analysis, where possible. The
                                              on Census data (and the Medical                         apply the rule differently to those who               economic analysis that accompanies
                                              Expenditure Panel Survey), concludes                    are already in the United States, as                  this rule can be found in the rule docket
                                              that low-income non-citizen immigrants                  compared to those who seek admission                  at www.regulations.gov. Completion of
                                              are less likely to receive public benefits              from abroad. The Form I–944 is                        Form I–944, which includes gathering
                                              than low-income native-born citizens                    intended to apply to all aliens who are               all necessary evidence, does entail time
                                              and that the value of benefits received                 subject to the public charge ground of                and cost burdens. DHS reported
                                              per recipient is less for immigrant                     inadmissibility and who apply for                     estimated time and cost burdens in the
                                              groups.806 These findings are not                       adjustment of status before USCIS.                    NPRM and in this final rule in
                                              inconsistent with this final rule.                         Comment: One commenter stated that                 compliance with the PRA.
                                              e. Costs to Applicants To Adjust Status                 the rule changes are intended to prevent                 Comment: A commenter stated that
                                                                                                      legal immigrants from applying to adjust
                                                 Comment: Many commenters                                                                                   employers will likely not be able to
                                                                                                      status to lawful permanent resident as
                                              remarked the impact the rule would                                                                            prepare Form I–944 on their employees’
                                                                                                      the fee increases are enormous and the
                                              have on applicants who may apply to                                                                           behalf like more general immigration
                                                                                                      bureaucratic hurdles outrageous.
                                              adjust status. One individual                              Response: DHS disagrees the rule is                forms due to sensitive financial data
                                              commenter stated that, given the overall                intended to prevent eligible individuals              requested.
                                              objectives of this rule, the estimated                  from adjusting status to that of a lawful                Response: DHS has revised the public
                                              increased cost to immigrants seeking to                 permanent resident. Rather, the rule is               benefit condition for extension of stay
                                              adjust their status and economic loss                   intended to better ensure that                        and change of status, such that officer
                                              which might represent a significant                     individuals seeking admission or                      will not issue an RFE for the Form I–944
                                              barrier to filing the application. The                  adjustment of status are able to                      in that context. No employers will be
                                              commenter stated that such a barrier                    demonstrate that they are self-sufficient.            required to complete the Form I–944.
                                              might in fact suit the agency’s goals and               DHS believes that the benefits to this                   Comment: One commenter stated the
                                              therefore represent a benefit. The                      rule justify the new costs it will impose.            rule may discourage nonimmigrants
                                              commenter stated that greater concern                   Where possible, DHS quantified the cost               from coming to or remaining in the
                                              are the costs borne by existing resident                of completing the new forms.                          United States, regardless of their
                                              aliens, with some existing status, who                                                                        financial status, and that the rule will
                                              are not the target of the rule and yet                  f. Lack of Clarity
                                                                                                                                                            reinforce the view that the United States
                                              stand to be affected by it significantly.                  Comment: Multiple commenters                       has become an undesirable destination,
                                              The commenter suggested a careful                       noted costs related to a lack of clarity              damaging the nation’s status as a
                                              review should be conducted to ensure                    and certainty around strongly positive                welcoming country, and could deprive
                                              that this impact on a non-target group of               and negative factors. One commenter                   the U.S. economy of a substantial
                                              people is warranted, or weigh whether                   noted this lack of clarity would make                 amount of tourism.
                                              this group should be forced to file all or              estimating compliance costs difficult.
                                              some of the new forms.                                  Another commenter wrote that the form                    Response: The commenter did not
                                                 Response: DHS agrees that there are                  is highly confusing, because it conflates             provide evidence or sources to support
                                                                                                                                                            the claim that the rule will discourage
khammond on DSKBBV9HB2PROD with RULES2




                                              benefits to this rule that justify the new              negative consideration of non-monetary
                                              costs it will impose. DHS does not                      benefits if received for more than two                nonimmigrants from visiting, studying,
                                                                                                      months in the aggregate within a 36-                  or working in the United States. As
                                                806 The Use of Public Assistance Benefits by
                                                                                                      month period, and lacks questions                     stated above, this rule is intended to
                                              Citizens and Non-Citizen Immigrants in the United       seeking to elicit factors that would                  better ensure that aliens inside the
                                              States, Cato Institute Working Paper; Leighton Ku                                                             United States ‘‘do not depend on public
                                              and Brian Bruen, February 19, 2013. https://            provide a basis for a positive finding.
                                              object.cato.org/sites/cato.org/files/pubs/pdf/             Response: DHS agrees that it is unable             resources to meet their needs, but rather
                                              workingpaper-13l1.pdf (last visited July 26, 2019).     to quantify the full compliance costs of              rely on their own capabilities and the


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00175   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                        Case 4:19-cv-05210-RMP                         ECF No. 1-1              filed 08/14/19            PageID.352 Page 176 of 218
                                              41466             Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              resources of their families, their                        opportunity cost of time on the mean                  hour to estimate the opportunity cost of
                                              sponsors, and private organizations.’’ 807                average for all occupations ($24.35 per               time for individuals who cannot, or
                                                 Comment: A commenter stated that an                    hour) instead of the mean national                    choose not to, participate in the labor
                                              immigration service provider would                        minimum wage ($10.66 per hour)                        market as these individuals incur
                                              need to develop expertise in all public                   suggests ‘‘a desire to minimize the                   opportunity costs and/or assign
                                              benefit programs applicants may have                      negative impact of the proposed rule by               valuation in deciding how to allocate
                                              used in any state where the applicant                     offsetting the negative impact with what              their time. Moreover, this analysis uses
                                              resided, that it will be virtually                        appears to be a net positive, despite the             the Federal minimum wage rate since
                                              impossible for people to obtain proof                     analyzed wage applying to only a small                approximately 80 percent of the total
                                              that they did not trigger a negative factor               segment of the population that this                   number of individuals who obtained
                                              for public charge test, and that their                    proposed rule seeks to reach.’’ Another               lawful permanent resident status were
                                              group will likely invest $500,000 to $1                   commenter stated that USCIS should                    in a class of admission under family-
                                              million in trainings to assist the legal                  consider using a more varied rate for                 sponsored preferences and other non-
                                              and service provider sector to                            calculated opportunity costs. The                     employment-based classifications such
                                              understand this change, although the                      commenter further stated that the RIA                 as diversity, refugees and asylees, and
                                              commenter stated that it still would not                  uses $10.66 an hour, but many                         parolees.811 Moreover, approximately
                                              be able to advise with any certainty.                     individuals affected by the rule may                  70 percent of the total number of
                                                 Response: The commenter did not                        have a higher hourly rate.                            individuals who obtained lawful
                                              explain how it developed the estimated                      Response: DHS does not understand                   permanent resident status were in a
                                              training costs of $500,000 to $1 million.                 the commenter’s arguments regarding                   class of admission that were also subject
                                              As discussed above, DHS will train and                    minimizing the negative impact of the                 to the public charge inadmissibility
                                              provide internal guidance to USCIS                        proposed rule. Where appropriate and                  determination. Therefore, DHS assumes
                                              officials processing these forms so they                  based on the population of focus, DHS                 many of these applicants hold positions
                                              can accurately adjudicate cases. DHS                      uses various wage rates to estimate                   in occupations that are likely to pay
                                              also notes that it considered the costs                   opportunity costs of time. DHS uses the               around the Federal minimum wage.
                                              presented by commenters and provided                      average hourly wage for all occupations                 Comment: There were a number of
                                              estimates for additional indirect costs                   ($24.34 per hour plus benefits) to                    other general comments on costs and
                                              that might result from this rule in the                   estimate the opportunity cost of time for             potential burdens to applicants:
                                              RIA.                                                      some, not all, populations in the                       • One commenter stated that the costs
                                                 Comment: One commenter indicated                       economic analysis. Populations for                    and fees imposed on applicants could
                                              there was no justification for imposing                   which this hourly wage is applicable                  burden non-citizens and require them to
                                              compliance costs on every alien seeking                   include those submitting an affidavit of              turn to public assistance programs as a
                                              to adjust status, or on substantial                       support for an immigrant seeking to                   result.
                                              numbers of nonimmigrants seeking                          adjust status and those requesting                      • Another commenter stated that
                                              routine extensions of status, even where                  extension of stay or change of status. For            USCIS did not consider ‘‘departure
                                              nothing in that person’s background or                    these populations, DHS assumes that                   costs’’ such as plane tickets or broken
                                              circumstances suggests the prospect that                  individuals are dispersed throughout                  leases/contracts for individuals that will
                                              the public charge ground of                               the various occupational groups and                   need to leave the country due to the
                                              inadmissibility might be an issue.                        industry sectors of the U.S. economy.                 NPRM’s provisions.
                                                 Response: DHS believes that the                        Therefore, DHS calculates the average                   • A commenter stated that the NPRM
                                              questions posed in the I–944 are                          total rate of compensation as $35.78 per              places a significant burden on
                                              relevant and necessary for the public                     hour, where the mean hourly wage is                   community organizations, requiring
                                              charge inadmissibility determination                      $24.34 per hour worked and average                    them to become experts on requirements
                                              and allows the alien an opportunity to                    benefits are $11.46 per hour.808 809 As               to explain them to the community.
                                              provide all information regarding the                     noted in the economic analysis of the                   • Another commenter stated that
                                              factors as discussed in the rule. DHS                     rule, DHS generally uses $10.66 per                   NPRM would lead to a substantial
                                              reiterates that the public charge                         hour ($7.25 Federal minimum wage                      increase in general legal costs related to
                                              inadmissibility ground does not apply                     base plus $3.41 weighted average                      applications citing a figure of $40
                                              to those seeking a change of status or                    benefits) as a reasonable proxy of time               million for every 100,000 adjustments of
                                              extension of stay. Additionally, DHS has                  valuation to estimate the opportunity                 status or immigrant visa applications.
                                              decided against asking nonimmigrants                      costs of time for individuals who are                   Response: DHS appreciates comments
                                              seeking to extend or change such status                   applying for adjustment of status and                 regarding costs to applicants and the
                                              to submit Form I–944. DHS notes that                      must be reviewed for determination of                 potential burdens that this rule may
                                              those categories of aliens exempt from                    inadmissibility based on public charge                impose on those seeking immigration
                                              the public charge inadmissibility                         grounds.810 DHS also uses $10.66 per                  benefits. DHS notes that the purpose of
                                              ground by statute face no additional                                                                            this rule is to better ensure that aliens
                                              compliance costs as a result of this rule.                  808 The national mean hourly wage across all        subject to the public charge
                                                                                                        occupations is reported to be $24.34. See             inadmissibility ground are self-
                                              g. Other Comments on Costs to
                                                                                                        Occupational Employment and Wage Estimates            sufficient, i.e., do not depend on public
                                              Applicants                                                United States. May 2017. Department of Labor, BLS,    resources to meet their needs, and rely
                                                 Comment: One commenter stated that                     Occupational Employment Statistics program;
                                                                                                        available at https://www.bls.gov/oes/2017/may/oes_    on their own capabilities, as well as the
khammond on DSKBBV9HB2PROD with RULES2




                                              the agency acknowledges that most                         nat.htm (last visited July 26, 2019).                 resources of family members, sponsors,
                                              individuals this rule applies to would                      809 The calculation of the weighted mean hourly

                                              be making close to the Federal                            wage for applicants: $24.34 per hour * 1.47 =           811 See United States Department of Homeland

                                              minimum wage of $7.25 an hour. The                        $35.779 = $35.78 (rounded) per hour.                  Security. Yearbook of Immigration Statistics: 2016,
                                                                                                          810 See 29 U.S.C. 206. See also U.S. Department     Table 7. Washington, DC, U.S. Department of
                                              commenter stated that the agency’s
                                                                                                        of Labor, Wage and Hour Division. The minimum         Homeland Security, Office of Immigration
                                              decision to base its estimates of                         wage in effect as of May 24, 2018. Available at       Statistics, 2017. Available at https://www.dhs.gov/
                                                                                                        https://www.dol.gov/general/topic/wages/              immigration-statistics/yearbook/2016 (last visited
                                                807 8   U.S.C. 1601(2)(A).                              minimumwage (last visited July 26, 2019).             July 26, 2019).



                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00176   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                         Exhibit A
                                                    Case 4:19-cv-05210-RMP                              ECF No. 1-1              filed 08/14/19            PageID.353 Page 177 of 218
                                                                Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                 41467

                                              and private organizations.812 Moreover,                    have enough information on the number                 administration’s objective of ensuring
                                              DHS sets the fees associated with                          of immigrants who would incur                         immigrants remain self-sufficient.
                                              requesting immigration benefits as                         departure costs nor the amount that                      The commenter indicated that USCIS
                                              necessary to recover the full operating                    each immigrant would incur.                           has failed to adequately document and
                                              costs associated with administering the                       DHS appreciates comments asserting                 justify the costs related to how many
                                              nation’s lawful immigration system,                        that the rule would lead to a substantial             people will secure public charge bonds;
                                              safeguarding its integrity, and efficiently                increase in general legal costs related to            costs of bond for those using them to
                                              and fairly adjudicating immigration                        applications of around $40 million per                overcome the public charge definition;
                                              benefit requests.                                          100,000 adjustment of status or                       costs imposed on families; cost imposed
                                                 DHS appreciates receiving comments                      immigrant visa applications. DHS notes                on families that fall on hard times with
                                              regarding the additional burden this                       that the estimated costs of this rule are             a public charge bond; upfront and
                                              rule imposes on community                                  based on the estimated populations for                ongoing fees, bond cancellation fees,
                                              organizations, requiring them to become                    relevant forms and the requirements for               and fees related to ending a bond;
                                              experts on the requirements in the rule                    filing those forms, including any                     benefits to bond surety companies; and
                                              to explain them to the community. DHS                      applicable filing fees, opportunity costs             costs to state and localities related to
                                              acknowledges that the final rule will                      of time, travel costs for fulfilling a filing         bonds.
                                              add new direct and indirect impacts on                     requirement such as submitting                           A commenter wrote that the bond-
                                              various entities and individuals                           biometrics information, among other                   related fees will never compensate for
                                              associated with regulatory                                 requirements. DHS has updated the                     the additional administrative costs
                                              familiarization with the provisions of                     economic analysis to account for                      incurred by operation of the program,
                                              the rule. Familiarization costs involve                    additional legal costs as some applicants             and these fees themselves will make the
                                              the time spent reading the details of a                    may retain a lawyer for help in filling               program cost prohibitive for many
                                              rule to understand its changes. To the                     out and filing the forms.                             applicants and their families. Similarly,
                                              extent that an individual or entity                           With respect to the comment that this              a commenter wrote that USCIS
                                              directly regulated by the rule incurs                      rule will also impact legal costs                     anticipates that the $25 filing fee for
                                              familiarization costs, those                               associated with filing applications for               Forms I–945 and I–356 would cover the
                                              familiarization costs are a direct cost of                 immigrant visas, as noted above, DHS                  necessary administrative costs, but then
                                              the rule. In addition to those individuals                                                                       later in the analysis suggests the fee
                                                                                                         has estimated the costs for the
                                              or entities the rule directly regulates, a                                                                       would not fully recover intake costs.
                                                                                                         populations that are directly regulated
                                              wide variety of other entities would                                                                             Another commenter wrote that the
                                                                                                         by this rule—applicants for adjustment
                                              likely choose to read and understand                                                                             public bond cost should be subtracted
                                                                                                         of status, and those seeking change of
                                              the rule and, therefore, would incur                                                                             from gross costs of the rule as it does not
                                                                                                         status or extension of stay. DHS is
                                              familiarization costs. For example,                                                                              qualify as a marginal benefit.
                                                                                                         unable to estimate costs and benefits
                                              immigration lawyers, immigration                                                                                    Response: Although DHS agrees that
                                                                                                         associated with applicants for
                                              advocacy groups, health care providers                                                                           there may be a cost associated a bond
                                                                                                         immigrant visas filed with DOS.
                                              of all types, non-profit organizations,                                                                          an alien choose to submit (if eligible), as
                                              non-governmental organizations, and                           Comment: An individual commenter
                                                                                                         wrote that if USCIS took on credit score              described in the economic analysis,
                                              religious organizations, among others,                                                                           DHS disagrees that the amount of the
                                              may need or want to become familiar                        reporting costs from the beginning of the
                                                                                                         process it would lower the cost burden                bond was not properly justified. DHS
                                              with the provisions of this final rule.                                                                          had generally based the amount on the
                                              DHS believes such non-profit                               for applicants.
                                                                                                            Response: It appears that this                     original regulatory amount adjusted for
                                              organizations and other advocacy                                                                                 inflation. However, in order to more
                                              groups might choose to read the rule in                    commenter misunderstands the credit
                                                                                                         report and score requirement in this rule             precisely match the effect of prior
                                              order to provide information to those                                                                            regulations, DHS has decided to have
                                              foreign-born non-citizens that might be                    and believes that DHS will reimburse
                                                                                                         the cost of obtaining a credit score and/             the minimum amount of the bond to be
                                              affected by a reduction in Federal and                                                                           the exact amount as adjusted for
                                              state transfer payments. Familiarization                   or report associated with the public
                                                                                                         charge inadmissibility determination.                 inflation. The current 8 CFR 213.1 refers
                                              costs incurred by those not directly                                                                             to a bond amount of at least $1,000. 8
                                              regulated are indirect costs such as                       However, under this rule, DHS will not
                                                                                                         reimburse applicants for costs incurred               CFR 213.1 was promulgated in July of
                                              those listed. DHS estimates the time that                                                                        1964. This provision has not been
                                              would be necessary to read this final                      as a result of obtaining a credit score
                                                                                                         and/or report to individuals. Aliens                  updated and inflation has never been
                                              rule would be approximately 16 to 20                                                                             accounted to represent present dollar
                                              hours per person, resulting in                             seeking immigration benefits who are
                                                                                                         subject to public charge inadmissibility              values. Simply adjusting the amount for
                                              opportunity costs of time. Additionally,
                                                                                                         will bear the cost of obtaining a credit              inflation using CPI–U would bring the
                                              an entity, such as a non-profit or
                                                                                                         score and/or report solely, as described              bond floor in June 2018 to about
                                              advocacy group, may have more than
                                                                                                         in the final rule and economic analysis.              $8,100.813
                                              one person that reads the rule.
                                                 With regard to USCIS’ consideration                     DHS notes that an applicant may obtain                   Once the alien has been determined to
                                              of ‘‘departure costs’’ for individuals who                 a credit report for free, but in its                  likely to become a public charge, and
                                              must leave the United States as a                          estimates DHS assumed that applicants                 provided the opportunity to submit a
                                              consequence of a public charge                             would pay for the report.                             bond, the bond acts a deterrent and
                                                                                                                                                               penalty if the bond is breach. Whether
khammond on DSKBBV9HB2PROD with RULES2




                                              inadmissibility determination, DHS
                                                                                                         h. Costs Related to Public Charge Bond                the public charge bonds will achieve the
                                              agrees that some people may be required
                                              to depart the United States due to the                       Comment: One commenter noted that                   administration’s objective of ensuring
                                              requirements of this rule. However, DHS                    the public charge bond provision in the               immigrants remain self-sufficient is not
                                              is unable to quantify the departure costs                  NPRM would increase the overall costs                   813 Calculation: Annual average for 1st half of
                                              listed by the commenter as we do not                       for applicants, and that USCIS has not                2018 (250.089)/annual average for 1964 (31) = 8.1;
                                                                                                         provided sufficient evidence that public              CPI–U adjusted present dollar amount = $1,000 *
                                                812 See   8 U.S.C. 1601(1), (2)(A).                      charge bonds will achieve the                         8.1 = $8,100.



                                         VerDate Sep<11>2014      21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00177   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                          Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19             PageID.354 Page 178 of 218
                                              41468            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              a necessary consideration as DHS would                  provided that USCIS may set fees for                  qualify as a marginal benefit, DHS notes
                                              have already determine that the alien is                providing adjudication and                            that the public charge bond process is
                                              likely to become a public charge and                    naturalization services at a level that               being newly established and, therefore,
                                              would be giving the alien the                           will ensure recovery of the full costs of             any costs associated with the bond
                                              opportunity to be admitted with the                     providing all such services, including                process are considered to be new costs
                                              condition that he or she not receive                    the costs of similar services provided                to the public. Additionally, should DHS
                                              public benefits. Further, the bond                      without charge to asylum applicants or                determine that the fees set for the
                                              provides was establish by Congress and                  other immigrants.817 Moreover, USCIS                  relevant forms related to the public
                                              therefore a requirement for DHS to                      conducts biennial reviews of the fee                  charge review process, including those
                                              consider affording the alien an                         amounts charged for each immigration                  for the bond process, are not sufficient
                                              opportunity to provide a bond even                      and naturalization benefit request. Fees              to cover the full cost of the associated
                                              though he or she may be likely to                       are collected from individuals and                    services adjudicating immigration
                                              become a public charge.814                              entities filing immigration benefit                   benefit requests, the agency will
                                                 When posting a surety bond, an                       requests and are deposited into IEFA.                 propose to adjust these form fees in a
                                              individual generally would pay between                  Those funds then are used to cost of                  subsequent fee rule. DHS sets the fees
                                              1 to 15 percent of the bond amount for                  adjudicating immigration benefit                      associated with requesting immigration
                                              a surety company to post a bond.815 The                 requests, including those provided                    benefits as necessary to recover the full
                                              percentage that an individual must pay                  without charge to refugee, asylum, and                operating costs associated with
                                              may be dependent on the individual’s                    certain other applicants. The primary                 administering the nation’s lawful
                                              credit score where those with higher                    objective of the fee review is to                     immigration system, safeguarding its
                                              credit scores would be required to pay                  determine whether current immigration                 integrity, and efficiently and fairly
                                              a lower percentage of the bond to be                    and naturalization benefit fees will                  adjudicating immigration benefit
                                              posted. DHS notes that an individual                    generate sufficient revenue to fund the               requests. DHS also notes that the new
                                              may be allowed to submit cash or cash                   anticipated operating costs associated                costs estimated for the public charge
                                              equivalent, such as a cashier’s check or                with administering the nation’s legal                 bond process are considered costs, not
                                              money order as another possible option                  immigration system. Therefore, if the                 benefits. As shown in the economic
                                              for securing a public charge bond.                      results of this review indicate that                  analysis, which can be found in the
                                                 DHS will charge a filing fee of $25.00               current fee levels are insufficient to                Public Charge final rule docket at
                                              to submit a public charge bond using                    recover the full cost of operations, DHS              www.regulations.gov, DHS estimates the
                                              Form I–945 and $25.00 to request                        may propose to adjust USCIS fees. For                 baseline cost of the rule and then
                                              cancellation of a public charge bond fee                the forms used in the newly established               estimates the costs and benefits of the
                                              using Form I–356, which would cover                     public charge bond process, should DHS                policy changes that the final rule will
                                              the estimated administrative costs of                   determine that the fees set for these                 implement. The difference between the
                                              processing these forms. Where possible,                 forms are not sufficient to cover the full            estimated current baseline costs and
                                              DHS sets fees at levels sufficient to                   cost of the associated services                       benefits and the estimated costs and
                                              cover the full cost of the corresponding                adjudicating these immigration benefit                benefits of the policy changes are
                                              services associated with fairly and                     requests, the agency will propose to                  considered to be, and presented as, the
                                              efficiently adjudicating immigration                    adjust these form fees.                               new costs and benefits of the final rule.
                                              benefit requests.816 Congress has                          A legal requirement to provide a                   j. Costs to U.S. Employers
                                                                                                      monetized total cost estimate for this
                                                814 See  INA section 213, 8 U.S.C. 1183.              rule does not exist. The public charge                   Comment: Many commenters stated
                                                815 See  also Surety Bond Authority, Frequently       bond process is newly established and,                that the rule would impose significant
                                              Asked Questions about Surety Bonds, https://            therefore, historical data is not                     compliance costs and administrative
                                              suretybondauthority.com/frequently-asked-
                                                                                                      available. DHS explained in the NPRM                  burdens on employers that would
                                              questions/ (last visited May 8, 2019) and Surety                                                              interfere with hiring and staff retention.
                                              Bond Authority, Learn More, https://                    the many factors that were not within
                                                                                                                                                            Commenters also stated that search
                                              suretybondauthority.com/learn-more/ (last visited       the control of DHS that would influence
                                              May 8, 2019). DHS notes that the company cited is                                                             costs would increase for employers by
                                                                                                      total costs. To the extent possible DHS
                                              for informational purposes only.                                                                              reducing the supply of low-wage
                                                816 See INA section 286(m), 8 U.S.C. 1356(m),         quantified the costs of the bond
                                                                                                                                                            workers and skilled workers. The
                                              provides broader fee-setting authority and is an        provision, for example DHS estimates
                                                                                                                                                            commenter indicated that the supply of
                                              exception from the stricter costs-for-services-         that approximately 960 aliens will be
                                              rendered requirements of the Independent Offices                                                              skilled workers could be reduced as
                                                                                                      eligible to file for a public charge bond
                                              Appropriations Act, 1952, 31 U.S.C. 9701(c)                                                                   non-citizen residents reduce
                                                                                                      annually using Form I–945 and
                                              (IOAA). See Seafarers Int’l Union of N. Am. v. U.S.                                                           investments in human capital and
                                              Coast Guard, 81 F.3d 179 (DC Cir. 1996) (IOAA           approximately 25 aliens will request to
                                                                                                                                                            skilled non-citizens are denied entry or
                                              provides that expenses incurred by agency to serve      cancel a public charge bond annually
                                              some independent public interest cannot be                                                                    discouraged from seeking entry into the
                                                                                                      using Form I–356. DHS does not have                   United States. A commenter stated that
                                              included in cost basis for a user fee, although
                                              agency is not prohibited from charging applicant
                                                                                                      enough information to estimate the costs              the analysis does not include the effect
                                              full cost of services rendered to applicant which       imposed on families that fall on hard                 on legal immigration to the United
                                              also results in some incidental public benefits).       times with a public charge bond,                      States, including how many applicants
                                              Congress initially enacted immigration fee authority    upfront and ongoing fees, benefits to
                                              under the IOAA. See Ayuda, Inc. v. Attorney                                                                   would be issued RFEs or estimating a
                                              General, 848 F.2d 1297 (DC Cir. 1988). Congress
                                                                                                      bond surety companies, and costs to                   potential denial rate. Several
                                              thereafter amended the relevant provision of law to     state and localities related to bonds.                commenters stated that the RFE
khammond on DSKBBV9HB2PROD with RULES2




                                              require deposit of the receipts into the separate          With regard to the comment that the
                                              Immigration Examinations Fee Account of the
                                                                                                                                                            provision could cause potential delays
                                                                                                      public bond cost should be subtracted
                                              Treasury as offsetting receipts to fund operations,                                                           and backlogs causing increased costs to
                                                                                                      from gross costs of the rule as it does not
                                              and broadened the fee-setting authority.                                                                      employers. Many commenters stated
                                              Departments of Commerce, Justice, and State, the                                                              that the rule change would make it
                                              Judiciary, and Related Agencies Appropriations          Fee Account fees that would not be considered in
                                              Act, 1991, Public Law 101–515, section 210(d), 104      setting fees under the IOAA. See 72 FR at 29866–      harder for employers to extend H–1B
                                              Stat. 2101, 2111 (Nov. 5, 1990). Additional values      7.                                                    visas or change students from F–1 to H–
                                              are considered in setting Immigration Examinations         817 See INA section 286(m), 8 U.S.C. 1356(m).      1B visas. A commenter stated the rule


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00178   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.355 Page 179 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                       41469

                                              could lead employers to make their own                  certification process, and worsened                   benefits to provide the required
                                              public charge determinations. Multiple                  healthcare outcomes.                                  documents and information. Beyond the
                                              commenters wrote that a broad list of                      Response: DHS appreciates receiving                indirect costs and other economic
                                              industries would experience a reduction                 comments regarding administrative                     effects described in the economic
                                              in immigrant labor force or face                        changes that will be needed in response               analysis of this rule, it is unclear the
                                              challenges meeting their labor demand                   to the rule regarding, for example,                   effect that this rule will have on the
                                              as a result of the rule.                                reprogramming computer software and                   entities mentioned by the commenters.
                                                 Response: DHS disagrees with these                   redesigning application forms and
                                              commenters concerning the impact on                     processing. DHS agrees that some                      j. Costs Related to States and Local
                                              the supply of labor to employers. This                  entities may incur costs related to the               Governments, and Public Benefit-
                                              rule is not intended to change the                      changes commenters identified and                     Granting Agencies
                                              composition of the labor market.                        describes these costs in the economic                    Comment: A commenter stated that
                                              Employers will still be permitted to seek               analysis based on the data provided by                most states have already established
                                              extensions of stay and change of status                 commenters. However, DHS is unable to                 their budgets based on expected
                                              for eligible nonimmigrants.                             determine the entities that will choose               enrollment in programs such as SNAP
                                              Additionally, this rule is not intended to              to make administrative changes to their               and Medicaid. Another commenter
                                              discourage nonimmigrants from seeking                   business processes.                                   wrote that resources for programs such
                                              to extend their nonimmigrant stays or                      Comment: Many organizations said                   as the USDA Community Eligibility
                                              changing to another nonimmigrant                        that states, localities, and healthcare               Provision program are allocated based
                                              status. Employers will still be permitted               providers will incur increased costs in               on direct certification data, which is
                                              to file immigrant visa petitions for                    many unprecedented ways, including                    based on SNAP enrollment, and that
                                              potential alien employees, who would                    handling general inquiries related to the             non-citizens in the program who
                                              still be able to file for adjustment of                 rule, creating public awareness                       disenroll based on public charge
                                              status. Instead, this rule as it pertains to            campaigns, providing notice to current                provisions will cause additional
                                              extension of stay and change of status                  participants, retraining and educating                administrative work for the localities to
                                              sets additional conditions, which are                   staff, hiring additional response staff,              adjust and compensate. Another
                                              intended to better ensure that aliens                   and providing aid to partner programs.                commenter stated that local
                                              present in the United States continue to                   Other commenters said that states,                 governments have already adjusted and
                                              remain self-sufficient for the duration of              localities, healthcare providers, and                 planned services based on the location
                                              their nonimmigrant stay. DHS notes that                 housing providers will be bombarded                   and living situations of immigrant
                                              aliens seeking extension of stay and                    with requests from current and former                 communities that this rule could greatly
                                              change of status are not subject to the                 program participants for official                     affect. A commenter wrote that their
                                              public charge ground of inadmissibility.                documentation verifying that they have                state’s housing investments could be
                                              Instead they are subject only to the                    not received public benefits during a                 destabilized by the rule.
                                              condition that the applicant has not                    specific time frame, requiring significant               Response: DHS appreciates the
                                              received public benefits since obtaining                resources in gathering this historical                comments regarding the effects of the
                                              the nonimmigrant status from which he                   data and responding to these requests                 rule on State and local budgets. As
                                              or she seeks to change, as described in                 while also obeying privacy restrictions               discussed above, DHS agrees that some
                                              8 CFR 212.21(b) for more than 12                        and other technical constraints.                      entities, such as State and local
                                              months, in the aggregate, within a 36-                  According to a commenter, many                        governments or other businesses and
                                              month period.                                           agencies will not have older                          organizations, would incur costs related
                                                                                                      documentation available in their                      to the changes commenters identified.
                                              i. Costs Related to Program Changes and                 records, or records will be incomplete or             DHS considers these costs qualitatively
                                              Public Inquiries                                        inaccessible. According to a commenter,               in the final rule since it is unclear how
                                                 Comment: Several commenters noted                    state and local officials will likely see a           many entities will choose to make
                                              that states, localities, universities, and              significant volume of communication                   administrative changes to their business
                                              healthcare providers will face the                      related to questions about eligibility for            processes and what the cost of making
                                              enormous task of reprogramming                          certain programs and the impact on                    such changes will be. DHS notes that, in
                                              computer software, redesigning                          immigration status.                                   the economic analysis accompanying
                                              application forms and processes, and                       Response: DHS acknowledges that the                this rule, which can be found in the rule
                                              other aspects pertaining to benefit                     final rule will add new direct and                    docket at www.regulations.gov, we
                                              programs processes. As an example, a                    indirect impacts on various entities and              estimate the reduction in transfer
                                              commenter stated that online                            individuals associated with the                       payments from federal and state
                                              application portals for public benefits                 provisions of the rule. However, in                   governments to certain individuals who
                                              often highlight disclaimers that                        response to the commenters’ concerns                  receive public benefits and discusses
                                              applying for assistance will not affect                 about the availability of older                       certain indirect impacts that are likely
                                              immigration status. One commenter                       documentation related to receipt of                   to occur because of the final regulatory
                                              stated that in some states like                         public benefits, DHS does not agree that              changes. These indirect impacts are
                                              Pennsylvania, individuals can submit                    the new requirements associated with                  borne by entities that are not
                                              an application for healthcare coverage                  public charge inadmissibility                         specifically regulated by this final rule,
                                              and simultaneously be eligible for                      determinations would pose an                          but may incur costs due to changes in
                                              Medicaid, CHIP, or SNAP; however the                    unnecessary administrative burden, as                 behavior caused by this final rule. The
khammond on DSKBBV9HB2PROD with RULES2




                                              rule will require local authorities to                  DHS has determined that it is necessary               primary sources of the reduction in
                                              provide new systems to shield                           to establish a public charge                          transfer payments from the federal
                                              applicants from public charge risk. In                  inadmissibility rule. While age and                   government are the disenrollment or
                                              addition, multiple commenters stated                    availability of record of public benefits             foregone enrollment of individuals in
                                              that ‘‘churn’’ is associated with higher                receipts may vary among Federal and                   public benefits programs. The primary
                                              administrative costs, increased clinic                  State agencies, it is the responsibility of           sources of the consequences and
                                              time spent on paperwork and                             the individual seeking immigration                    indirect impacts of the final rule are


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00179   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.356 Page 180 of 218
                                              41470            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              costs to various entities that the final                specifically mentioned were issues                    l. Costs to the Federal Government
                                              rule does not directly regulate, such as                related to education and employment. A                   Comment: Several commenters
                                              hospital systems, state agencies, and                   commenter stated that state and local                 discussed the costs of the rule to the
                                              other organizations that provide public                 officials will incur costs related to not             Federal Government. Many commenters
                                              assistance to aliens and their                          just familiarizing officials with the rule,           said the rule will add new adjudication
                                              households. Indirect costs associated                   but also in understanding                             costs to the Government while
                                              with this rule include familiarization                  recommendations, policies, and                        increasing the already overstretched and
                                              with the rule for those entities that are               procedures with the general public.                   delayed processing and regulatory
                                              not directly regulated but still want to                Some commenters said the rule would                   burden. Many commenters stated that
                                              understand the final rule.                              discourage workforce professionals,                   the rule would impose an immense
                                                The commenter’s statement that the                    such as healthcare professionals and                  administrative burden on USCIS and
                                              rule could destabilize the state’s                      social workers, from providing advice to              require USCIS to conduct
                                              housing investments is unclear. This                    clients because of the risk of increased              individualized public charge
                                              rule does not directly regulate the                     liability caused by providing advice                  determinations and adjudications of
                                              availability of Federal housing benefits                beyond these workforce professionals’                 Form I–944 for hundreds of thousands
                                              and how states choose to allocate those                 expertise. Some commenters wrote that                 of applicants with increased evidentiary
                                              funds. Rather, the rule directly regulates              USCIS would incur familiarization costs
                                              only aliens who, at the time of                                                                               requirements, heightened scrutiny, and
                                                                                                      associated with the rule as well as                   uncertainty as to what standards will
                                              application for admission or adjustment                 understanding State laws and
                                              of status, are subject to the public charge                                                                   apply. Multiple commenters highlighted
                                                                                                      procedures associated with programs                   the increased administrative burdens to
                                              inadmissibility ground, as well as aliens
                                                                                                      such as Medicaid eligibility. Research                USCIS and other organizations such as
                                              seeking extension of stay or change of
                                                                                                      organizations suggested that the                      DOS, as the rule will require every
                                              status who are subject to the public
                                                                                                      familiarization costs of eight to 10 hours            adjudicator to be trained to apply rules
                                              benefits condition on eligibility. DHS is
                                                                                                      is an underestimate and should be                     which are already subjective and
                                              prescribing how it will determine
                                              whether an alien is inadmissible                        increased because of time spent on                    unclear.
                                              because he or she is likely at any time                 translation, public outreach, training,                  According to a commenter, the
                                              in the future to become a public charge                 research, legal consultation, fielding                increased complexity of applying the
                                              and identifying the types of public                     questions, and dealing with the                       public charge definition would lead to
                                              benefits that will be considered in the                 ‘‘chilling effect.’’                                  increased work for USCIS related to
                                              public charge determinations. An alien                     Response: DHS increased the                        adjudicating appeals. An individual
                                              applying for admission or adjustment of                 expected familiarization burden to range              commenter suggested USCIS would face
                                              status generally must establish that he                 between 16 to 20 hours after reviewing                additional costs related to removal
                                              or she is not likely at any time in the                 the time estimates in response to                     proceedings as a result of the rule by
                                              future to become a public charge.                       comments we received. DHS does not                    requiring it to issue more NTAs. A
                                                                                                      quantify the potential population that                couple of commenters said public
                                              k. Regulatory Familiarization Costs                                                                           charge assessments of individuals
                                                                                                      may incur familiarization costs
                                                 Comment: Many commenters                             associated with the rule due to the                   making requests to extend or change
                                              expressed concerns that NPRM was very                   uncertainty surrounding the estimated                 nonimmigrant status creates additional
                                              complex and therefore would cause                       number of people that will familiarize                and unnecessary administrative burden
                                              confusion, stress, and fear among those                 themselves with this rule. The net effect             on USCIS.
                                              directly and indirectly affected by it,                                                                          Response: DHS believes that the
                                                                                                      this rule will have on the population
                                              including the immigrant community,                                                                            burdens associated with improved
                                                                                                      seeking an adjustment of status in terms
                                              lawyers, government agencies,                                                                                 administration of the public charge
                                                                                                      of additional assistance sought is not
                                              educational and social service                                                                                ground of inadmissibility, including the
                                                                                                      known. However, to the extent possible
                                              providers, and community and                                                                                  expanded information collection, are
                                                                                                      DHS has incorporated the costs                        justified. Adjudicators will be
                                              charitable organizations. Other
                                                                                                      provided by commenters into the                       appropriately trained on Form I–944
                                              commenters noted that familiarization
                                                                                                      economic analysis.                                    and will make their determinations in as
                                              costs would be particularly burdensome
                                              for applicants with multiple jobs or                       As discussed above, USCIS has a                    timely a manner as possible. In
                                              limited English proficiency, small and                  robust stakeholder communication and                  addition, DHS does not agree that the
                                              medium sized businesses, as well as                     engagement program that covers all                    new requirements associated with
                                              large complex healthcare providers,                     aspects of the agency’s operations. This              public charge inadmissibility
                                              groups assisting applicants including                   program will engage stakeholders when                 determinations would waste resources
                                              advocacy groups and state and local                     this rule becomes final to help ensure                and be an unnecessary administrative
                                              agencies. Some commenters argue that                    that applicants for immigration benefits              burden, as DHS has determined that it
                                              the complexity of the rule would result                 and their representatives fully                       is necessary to establish a public charge
                                              in almost all applicants needing legal                  understand the new rule. With respect                 inadmissibility rule. Should DHS
                                              assistance. Other commenters noted that                 to comments about healthcare                          determine that the fees set for the
                                              the complexity of the rule, and the                     professionals and social workers being                relevant forms related to the public
                                              resulting confusion, could lead                         concerned about liability and not                     charge review process are not sufficient
                                              immigrants to face discrimination,                      providing advice, DHS notes that these                to cover the full cost of the associated
khammond on DSKBBV9HB2PROD with RULES2




                                              receive incorrect legal advice, or forego               professionals can provide information                 services adjudicating immigration
                                              public benefits even if they are not                    and disseminate that guidance that                    benefit requests, the agency will
                                              affected by this rule. Many commenters                  USCIS will issue to assist individuals                propose to adjust these form fees in a
                                              believe substantial training and                        understand and comply with this rule,                 subsequent fee rule. DHS sets the fees
                                              administrative work would be needed in                  but should not be providing legal advice              associated with requesting immigration
                                              order to provide accurate guidance to                   without being licensed to practice law                benefits as necessary to recover the full
                                              immigrant applicants and their families,                in the state.                                         operating costs associated with


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00180   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                 Exhibit A
                                                    Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19            PageID.357 Page 181 of 218
                                                                Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                         41471

                                              administering the nation’s lawful                         potential ‘‘chilling effect,’’ as well as the         housing to those with serious mental
                                              immigration system, safeguarding its                      eligibility of affected aliens for the                illness would reduce healthcare costs by
                                              integrity, and efficiently and fairly                     designated benefits, elsewhere in the                 24 percent, arguing that housing is
                                              adjudicating immigration benefit                          preamble.                                             pivotal to healthcare. Low-income
                                              requests. DHS does not believe the costs                     DHS appreciates concerns expressed                 households with children that pay more
                                              of additional NTAs will be significant.                   about increasing healthcare costs, worse              than half of their monthly income on
                                              As discussed above, while the rule may                    health outcomes, increased use of                     rent spend considerably less on other
                                              increase USCIS processing times, such                     emergency rooms, and the economic                     basic necessities—they spend $200 less
                                              is the burden of robust enforcement of                    health of hospitals. As explained in                  per month on food, nearly $100 less on
                                              the law.                                                  greater detail elsewhere in this rule,                transportation, and about $80 less on
                                                                                                        DHS has made a number of changes in                   healthcare. An individual commenter
                                              m. Costs to Non-Citizens and Their                        the final rule itself. DHS has excluded               stated that a homeless person on the
                                              Communities                                               the Medicare Part D LIS, receipt of                   street may cost more to public service
                                                 Comment: A number of commenters                        public benefits by children eligible for              providers and healthcare facilities, such
                                              highlighted the impact the proposed                       acquisition of citizenship, and Medicaid              as ambulances, city street clean-up, law
                                              rule would have on non-citizens and                       receipt by aliens under the age of 18                 enforcement, etc., than the annual cost
                                              their communities. Commenters stated                      from the definition of public benefit in              of providing them housing. The
                                              that the rule holds non-citizen workers                   the public charge determination. In                   commenter stated that housing is a basic
                                              responsible for the low wages offered by                  addition, DHS is not including CHIP in                need that provides stability for all things
                                              employers utilizing visa programs,                        the public benefit definition. DHS also               needed to be contributing members of
                                              when instead the costs of the public                      adopted a simplified, uniform duration                society and that without quality
                                              charge determination should be placed                     standard for public charge                            affordable housing, families are forced
                                              on employers.                                             determinations for assessing the use of               to pay for unsafe and unsanitary living
                                                 Response: DHS appreciates the                          public benefits.                                      conditions, which results in negative
                                              comments concerning the impact on                            Finally, DHS does not agree that                   consequences for society.
                                              noncitizens and their communities.                        USCIS will ‘‘seize’’ health records of                   A commenter cited studies where
                                              DHS does not agree that this rule holds                   patients. Most adjustment of status                   more students may experience
                                              noncitizen workers responsible for low                    applicants are already required to                    homelessness under this rule.
                                              wages offered by employers using visa                     undergo an immigration medical                        Commenters stated there is an
                                              programs. DHS also does not agree that                    examination and submit Form I–693                     affordable housing and homelessness
                                              employers should incur the costs of the                   with their adjustment application. As                 crisis across the country that would be
                                              public charge determination. As the                       noted previously, DHS will rely on the                exacerbated by this rule, including
                                              alien has the burden of proof of                          medical information provided by civil                 overcrowding, long wait lists and
                                              establishing admissibility into the                       surgeons on the Form I–693, or report of              inundated housing authorities, and
                                              United States, the cost burden is                         a panel physician, to assess whether the              make public housing more necessary for
                                              appropriately on the individual seeking                   alien has been diagnosed with a medical               immigrants and citizens. A commenter
                                              the immigration benefit in the United                     condition that is likely to require                   stated that the Government failed to
                                              States.                                                   extensive medical treatment or                        consider a potential increased cost of
                                                                                                        institutionalization, or that will interfere          homelessness to local governments and
                                              n. Healthcare-Related Costs
                                                                                                        with the alien’s ability to provide and               cited a cost benefit analysis.
                                                 Comment: A commenter wrote that                        care for himself or herself, to attend                Commenters stated that they use HCV as
                                              the rule would increase costs related to                  school, or to work upon admission or                  additional funding to cover costs and
                                              general administrative burdens having                     adjustment of status. The data collected              support permanent public housing,
                                              to manage disenrollment, reenrollment,                    on Form I–693 is collected and kept in                arguing that this rule would add to their
                                              and inquiries related to the rule. A                      an alien’s administrative record                      overall costs. Another commenter stated
                                              commenter stated that Medicaid                            consistent with the Privacy Act and                   that even with access to food assistance,
                                              coverage is heavily linked to the                         SORN. DHS must comply with the                        57 percent of households that face food-
                                              economic health of hospitals and, as a                    Privacy Act in safeguarding information               insecurity are forced to choose between
                                              result, hospitals could realize significant               in the applicable systems of records. As              buying enough food and paying for
                                              costs due to the rule. Similarly, a                       noted on the instructions to Form I–693,              housing. The commenter further stated
                                              commenter wrote that the rule could see                   consistent with the Privacy Act, DHS                  that due in large part to California’s
                                              administrative costs and                                  may share the information an alien and                booming economy, there is a significant
                                              uncompensated care significantly                          the civil surgeon provide on Form I–693               need for affordable housing in the state.
                                              increase. Finally, another commenter                      with Federal, State, local, and foreign               Renters struggle to find affordable
                                              wrote about concerns regarding costs                      government agencies, and authorized                   housing, particularly in California cities,
                                              related to the privacy of patient data and                organizations for law enforcement                     where the cost of living is higher than
                                              security as the rule may require USCIS                    purposes, or in the interest of national              the national average (nearly one-third of
                                              to seize health records.                                  security. The civil surgeon may share                 renter households in California spend at
                                                 Response: As discussed elsewhere,                      the results of the immigration medical                least half of their income on rent). The
                                              this rule furthers the Government’s                       examination with public health                        commenter stated that of the
                                              interest, as set forth in PRWORA, to                      authorities.                                          approximately 491,000 low-income
khammond on DSKBBV9HB2PROD with RULES2




                                              minimize the incentive of aliens to                                                                             households in California that use
                                              attempt to immigrate to the United                        o. Housing and Homelessness-Related                   Federal housing rental assistance, 90
                                              States due to the availability of public                  Costs                                                 percent include children, the elderly, or
                                              benefits, as well as promote the self-                       Comment: Some commenters cited                     the disabled who would be
                                              sufficiency of aliens within the United                   various studies regarding the costs of                disproportionately impacted by the rule.
                                              States.818 DHS addresses the rule’s                       housing, homelessness, and healthcare.                   Response: DHS appreciates the
                                                                                                        Another commenter referenced research                 comments regarding the potential effects
                                                818 See   8 U.S.C. 1601.                                showing that providing access to public               and costs the rule may have regarding


                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00181   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                    Exhibit A
                                                    Case 4:19-cv-05210-RMP                              ECF No. 1-1             filed 08/14/19            PageID.358 Page 182 of 218
                                              41472             Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              housing, homelessness, and healthcare                     assertion of federal savings in housing               commenter stated that the rule would
                                              and the citation to various studies that                  programs, because HUD rental                          reduce immigration and hurt the
                                              address and estimate these issues.                        assistance programs are discretionary                 country’s economic future given the
                                              However, in most cases, the studies that                  programs, not entitlements, and are                   need for immigrant workers to replenish
                                              commenters reference are not the focus                    provided with a fixed amount of                       an increasingly aging population.
                                              of the NPRM and its economic analysis,                    funding that falls very far below what is             Similarly, a commenter stated that
                                              but instead look at different populations                 needed to serve all eligible households.              demographic shifts mean that immigrant
                                              of interest (e.g., specific metropolitan                  The commenter stated that therefore, net              communities represented the future of
                                              areas or very low-income individuals/                     transfer payments for housing assistance              their state, and the rule would
                                              households), and/or are not                               would remain roughly the same as a                    significantly harm those communities.
                                              generalizable. For example, the                           result of the proposed rule and would                 A commenter wrote that approximately
                                              commenter who referenced research                         yield no net savings for the Federal                  20 percent of their local businesses are
                                              showing that providing access to public                   Government.                                           run by foreign-born individuals and,
                                              housing to those with serious mental                         Response: DHS appreciates the                      therefore, the rule would hurt not just
                                              illness would reduce healthcare costs by                  comment regarding the effect the rule                 non-citizen families, but also local
                                              24 percent cited a case study that                        may have on PHAs. The commenter                       communities.
                                              examines the Mercy Maricopa                               mischaracterizes ‘‘cost savings’’ in their               Response: DHS appreciates the
                                              Integrated Care contract for the Phoenix,                 comment to DHS. As DHS shows in the                   comments regarding the potential effect
                                              Arizona area, which is highly localized                   economic analysis of the rule, the effect             of the rule on the economy, innovation,
                                              and not generalizable to the wider U.S.                   of disenrollment or foregone enrollment               and growth. Beyond the indirect costs
                                              population.                                               by individuals in public benefits                     and other economic effects described in
                                                 Regarding the effect of this rule on                   programs are likely to result in a                    the economic analysis of this rule, DHS
                                              homelessness, this rule does not directly                 reduction in transfer payments from                   is unable to determine the effect this
                                              regulate eligibility for Federal housing                  Federal and State governments to                      rule will have on every economic entity
                                              benefits or other public benefits that                    certain individuals who receive public                mentioned or all aspects of future
                                              individuals who are homeless, or at risk                  benefits, not a cost savings. Transfer                economic growth. DHS agrees that there
                                              of being homeless, may rely upon.                         payments are monetary payments from                   may be effects on the U.S. economy and
                                              Rather, the rule directly regulates only                  one group to another that do not affect               on individuals seeking immigration
                                              aliens who, at the time of application for                total resources available to society. The             benefits. DHS describes the potential
                                              admission or adjustment of status, are                    reduction in transfer payments are                    economic effects in the economic
                                              subject to the public charge                              quantified in the transfer payments                   analysis of this rule, which can be found
                                              inadmissibility ground, as well as aliens                 section of the economic analysis of this              in the rule docket at
                                              seeking extension of stay or change of                    rule in accordance with OMB’s Circular                www.regulations.gov.
                                              status who are subject to the public                      A–4. However, DHS notes that there is                    However, this rule does not directly
                                              benefits condition on eligibility.819                     great uncertainty regarding the effects               regulate businesses, nonprofits, or
                                              Moreover, this rule does not eliminate                    that changes in transfer payments will                educational organizations. DHS notes
                                              funding for public benefits programs. As                  have on the broader economy and                       that this rule directly regulates only
                                              a result, DHS only estimated the                          estimating those effects are beyond the               aliens who, at the time of application for
                                              potential effect on individuals who                       scope of this rule.                                   admission, or adjustment of status, are
                                              choose to disenroll or forego enrollment                     Additionally, with regard to                       deemed likely at any time in the future
                                              in a public benefits program. DHS                         administrative costs that PHAs may                    to become a public charge or who are
                                              provides estimates of the amount of the                   incur due to the rule, DHS agrees that                seeking extension of stay or change of
                                              reduction in transfer payments from the                   some entities may incur costs, but these              status.820 DHS is prescribing how it will
                                              Federal and State governments to                          costs are considered to be indirect costs             determine whether an alien is
                                              certain individuals who receive public                    of the rule since this rule does not                  inadmissible because he or she is likely
                                              benefits in the RIA, which can be found                   directly regulate these entities and does             at any time to become a public charge
                                              in the public docket of this final rule.                  not require them to make changes to                   and identify the types of public benefits
                                                 Comment: A commenter stated that                       their business processes. DHS considers               that will be considered in the public
                                              any disenrollment or return of housing                    these indirect costs as qualitative,                  charge determination or the public
                                              assistance will not result in any cost                    unquantified effects of the final rule                benefit condition.
                                              savings to public housing authorities                     since it is unclear how many entities                    Comment: Commenters stated that the
                                              (PHA) or federal programs because the                     will choose to make administrative                    number of noncitizens who will be
                                              demand for such assistance far outstrips                  changes to their business processes and               forced to avoid benefits will have a
                                              the available assistance. The commenter                   the cost of making such changes.                      significant impact on the U.S. economy.
                                              stated that PHAs will be faced with                                                                             Commenters quoted cost estimates
                                                                                                        p. Economic Costs                                     associated with the rule, including some
                                              increased administrative costs given the
                                              anticipated disenrollment/new                               Comment: A number of commenters                     estimates as high as $164.4 billion.
                                              enrollment turnover. As a result, PHAs                    had broad concerns about costs the rule               Several commenters quoted an
                                              will have to proceed with processing the                  would have on the economy as well as                  economic impact of $33.8 billion and a
                                              next individual on the waiting list, as                   innovation and growth. Commenters                     loss of 230,000 jobs. Similarly, one
                                              well as closing out the family that is                    wrote that the rule is essentially an                 commenter stated that the annual
                                                                                                        unfunded mandate to businesses,
khammond on DSKBBV9HB2PROD with RULES2




                                              exiting the program.                                                                                            income of workers potentially impacted
                                                 Another commenter stated that the                      nonprofits, and educational                           by the rule is $96 billion, and losing
                                              DHS estimates of reduce housing                           organizations with substantial                        these workers would have a $68 billion
                                              assistance payments by $71 million per                    compliance costs. A commenter wrote                   impact on the economy with $168
                                              year is highly problematic. That                          that the rule would stifle economic risk              billion in damages total. A commenter
                                              commenter takes issue with the                            taking and the entrepreneurial spirit in              wrote that the rule would have national
                                                                                                        immigrants, thus costing the American
                                                819 See   INA section 212(a)(4), 8 U.S.C. 1182(a)(4).   economy over the long term. One                         820 See   INA section 212(a)(4), 8 U.S.C. 1182(a)(4).



                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00182   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                            Exhibit A
                                                    Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19            PageID.359 Page 183 of 218
                                                                Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                        41473

                                              effects across a number of sectors and                    rule.822 In addition, the analysis                    and possibly provide materials on
                                              industries in the economy. A                              estimates that there would be about $68               request.
                                              commenter wrote that effects of the rule                  billion in indirect economic effects as                  Response: DHS does not intend the
                                              could total between $453 million and                      part of the estimated $164.4 billion total            rule to disproportionately affect poor
                                              $1.3 billion due to various effects of                    cost. However, the validity and                       communities. As described elsewhere,
                                              increased poverty, reduced                                reliability of the analysis cited by the              the purpose of the rule is to ensure the
                                              productivity, etc. Another commenter                      commenter is unclear as the                           self-sufficiency of aliens who are subject
                                              wrote that the rule would result in an                    calculations of the analysis are not                  to the public charge ground of
                                              increase in healthcare costs for their city               presented, which makes it difficult to                inadmissibility. As described in the
                                              of at least $45 million annually.                         assess comparability with DHS’s                       economic analysis accompanying this
                                                 Response: DHS appreciates the                          economic analysis.                                    rule, which can be found in the rule
                                              comments regarding the impact of the                         The final rule, under section 3(f)(1) of           docket at www.regulations.gov, some
                                              rule on the U.S. economy. DHS does not                    E.O. 12866, is designated a ‘‘significant             may incur indirect costs of the rule.
                                              agree that noncitizens will be forced to                  regulatory action’’ that is economically              Additionally, the final rule does not
                                              avoid benefits. Although individuals                      significant since it is estimated that the            force individuals who are eligible for
                                              may choose to disenroll from or forego                    final rule would have an annual effect                public benefits to disenroll or forego
                                              enrollment in public benefits programs                    on the economy of $100 million or more                enrolling in public benefits programs
                                              for which they are eligible, this rule                    (annualized costs are estimated to range              and acknowledges that those who
                                              does not, and cannot, require                             from about $89.8 million to $144.4                    choose to disenroll may need to rely on
                                              individuals to do so and does not                         million). In addition, DHS estimates                  other means of support within their
                                              change the eligibility requirements for                   approximately $2.47 billion for a                     family or community. Individuals may
                                              public benefits. Under the rule, DHS                      reduction in transfer payments from the               choose to disenroll from or forego
                                              will conduct a public charge                              Federal Government and State                          enrollment in public benefits programs
                                              inadmissibility determination when an                     governments to public benefits                        for which they are eligible, but this rule
                                              alien seeks an adjustment of status, by                   recipients who are members of                         does not, and cannot, require
                                              evaluating an alien’s particular                          households that include foreign-born                  individuals to do so and does not
                                              circumstances, including an alien’s age;                  non-citizens, which includes the                      change the eligibility requirements for
                                              health; family status; assets, resources,                 estimated federal- and state-level shares             public benefits. As such, the Federal
                                              and financial status; education and                       of transfer payments to foreign-born                  Government is not intentionally
                                              skills; required affidavit of support; and                non-citizens. While the commenters                    reducing transfer payments for public
                                              any other factor or circumstance that                     mentioned above provided estimates of                 benefits programs through this rule, but
                                              may warrant consideration in the public                   the costs of the rule, DHS will maintain              DHS estimates there is likely to be a
                                              charge inadmissibility determination.821                  the cost and transfer payments estimates              reduction in transfer payments from
                                              In addition, DHS will only consider the                   we presented in the economic analysis                 individuals to federal and state
                                              applicant’s own receipt of public                         of the rule, which can be found in the                governments because a number of
                                              benefits.                                                 rule docket at www.regulations.gov.
                                                 DHS also appreciates the comments                                                                            individuals may choose to disenroll
                                                                                                        Where possible, DHS discusses the costs               from or forego enrollment in public
                                              that included cost estimates and the                      presented by commenters and provides
                                              potential effects of the rule on the U.S.                                                                       benefits program for which they are
                                                                                                        a range of additional costs that states,              eligible.
                                              economy. DHS agrees that there may be                     cities, businesses and people could
                                              some effects on the U.S. economy and                                                                               Comment: A number of commenters
                                                                                                        incur because of this rule. However,
                                              on individuals seeking immigration                                                                              provided input on the cost analysis of
                                                                                                        DHS was unable to determine the
                                              benefits from the United States. In the                                                                         the rule provided by USCIS. A
                                                                                                        number of entities and people that
                                              economic analysis of this rule, which                                                                           commenter wrote that the rule does not
                                                                                                        would be affected.
                                              can be found in the rule docket at                                                                              attempt to engage with strategies for
                                                                                                           Comment: Some commenters noted
                                              www.regulations.gov, DHS estimates the                                                                          avoiding the costs imposed by the rule’s
                                                                                                        the economic costs the rule would
                                              direct and indirect costs according to                                                                          changes to the public charge
                                                                                                        impose on aliens who have low income.
                                              the methodology presented using the                                                                             inadmissibility determination. A
                                                                                                        One commenter stated that the most
                                              best available data; DHS also estimates                                                                         commenter wrote that USCIS did not
                                                                                                        significant costs of the rule will be
                                              the amount of the reduction in transfer                                                                         accurately estimate of the number of
                                                                                                        concentrated on the poorest
                                              payments from the Federal Government                                                                            people who will disenroll from or forego
                                                                                                        communities in cities with large
                                              to individuals who may choose to                                                                                enrollment in public benefits programs
                                                                                                        numbers of immigrants. A commenter
                                              disenroll from or forego enrollment in a                                                                        as a result of the rule. The commenter
                                                                                                        wrote that if the Federal Government
                                              public benefits program.                                                                                        also noted that DHS did not did not
                                                                                                        reduces transfer payments, the costs
                                                 In response to the commenter stating                                                                         monetize the costs of this disenrollment
                                                                                                        will be passed onto other entities such
                                              that the rule will cost as much as $164.4                                                                       and foregone enrollment; did not
                                                                                                        as food banks, pantries, religious
                                              billion dollars, DHS notes that this                                                                            account for the costs to the U.S.
                                                                                                        organizations, etc. According to another
                                              estimate is not comparable to the                                                                               economy of deeming a greater number
                                                                                                        commenter, the rule will incur costs to
                                              estimates DHS presents in the economic                                                                          of foreign-born noncitizens inadmissible
                                                                                                        housing providers who will need to be
                                              analysis that accompanies this rule,                                                                            to the country; did not account for the
                                                                                                        prepared to answer inquiries from
                                              which can be found in the rule docket                                                                           non-financial costs of adverse public
                                                                                                        tenants and others related to the rule,
                                                                                                                                                              charge determinations for affected
khammond on DSKBBV9HB2PROD with RULES2




                                              at www.regulations.gov. The $164.4
                                              billion estimated cost of the rule the                       822 See New American Economy Research Fund,        foreign-born noncitizens; and did not
                                              commenter cites comes from an analysis                    ‘‘How Proposed Rule Change Could Impact               provide any evidence for its low
                                              from New American Economy and is                          Immigrants and U.S. Economy.’’ Oct. 31, 2018.         estimate of the rule’s familiarization
                                              comprised of the total annual income of                   Available at: https://                                costs. One commenter wrote that the
                                                                                                        research.newamericaneconomy.org/report/
                                              workers who could be affected by this                     economic-impact-of-proposed-rule-change-
                                                                                                                                                              rule acknowledges effects of changes on
                                                                                                        inadmissibility-on-public-charge-grounds/ (last       communities that could be harmful, but
                                                821 See   8 CFR 212.22.                                 visited July 26, 2019).                               it fails to quantify this effect.


                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00183   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                    Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.360 Page 184 of 218
                                              41474            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                                 Response: DHS appreciates receiving                  from public benefit programs, such as                 a negative effect on U.S.
                                              comments regarding aspects of the cost-                 Medicaid and SNAP. Several                            competitiveness or economic growth.
                                              benefit analysis of this rule. The                      commenters stated that this rule would                Rather, through this final rule DHS
                                              purpose of the economic analysis is not                 pose substantial costs to New York City,              seeks to better ensure that applicants for
                                              to provide suggestions for avoiding costs               which is home to a large number of                    admission to the United States and
                                              that regulated entities may impose.                     immigrants and children with foreign-                 applicants for adjustment of status who
                                              Instead, the purpose of the economic                    born parents. Other commenters                        are subject to the public charge ground
                                              analysis is to estimate the costs and                   provided data detailing the rule’s                    of inadmissibility, as well as applicants
                                              benefits of policy changes the agency is                economic impact to Los Angeles                        for extension of stay and change of
                                              implementing through a regulation                       County, CA; Austin, TX; Minneapolis,                  status, are self-sufficient, i.e., do not
                                              compared to current practices.                          MN; San Jose, CA; Philadelphia, PA; St.               depend on public resources to meet
                                              Elsewhere in this preamble, DHS                         Paul, MN; Boston, MA; and Dallas, TX.                 their needs, but rely on their own
                                              addresses specific alternatives and cost-                  One commenter stated that the rule                 capabilities and the resources of their
                                              saving recommendations submitted by                     will undermine our nation’s global                    family, sponsor, and private
                                              commenters.                                             competitiveness because a highly-                     organizations.823
                                                 The final rule will affect individuals               educated workforce spurs economic                        Comment: Several commenters stated
                                              who are present in the United States                    growth and strengthens state and local                that DHS’s assessment of the
                                              and are seeking an adjustment of status                 economies. Similarly, a commenter                     downstream economic impacts of the
                                              to that of a lawful permanent resident                  noted that the rule will undermine our                rule is insufficient. A commenter said
                                              and who are not expressly exempted,                     competitive advantage and allow other                 DHS provides no basis for its assertion
                                              and individuals seeking extension of                    countries permitting natural                          that the state share of the total transfer
                                              stay or change of status. DHS estimated                 immigration flows to take the United                  impact of the rule would be 50 percent
                                              the effect of the rule on foreign-born                  States’ place on the global economic                  of the federal share, concluding that
                                              non-citizens as accurately as possible                  stage. The same commenter continued                   evaluation of the rule’s impact on states
                                              given the requirements that are being                   by writing that innovation carried out                should be part of any sound justification
                                              implemented for aliens to submit to a                   by immigrants has the potential to                    for the rule. A commenter similarly
                                              review for a public charge                              increase the productivity of native-born              referenced DHS’s statement that half of
                                              determination. However, due to serious                  Americans, likely raising economic                    the savings will be from lower transfers
                                              data limitations, DHS is not able to                    growth per capita. This commenter also                from State and local governments and
                                              estimate the effect of being deemed                     cited a report finding that immigration               stated that, should DHS accept the
                                              inadmissible as a public charge.                        has positive effects, with little to no               commenter’s recommendations to end
                                                 Comment: Commenters wrote that the                   negative effects, on wages and                        various additional exemptions from the
                                              inability to submit forms related to the                employment for native-born Americans.                 list of public charge-related benefits,
                                              rule electronically increases costs.                       Additionally, at the state level, several
                                                                                                                                                            these transfer payment savings would
                                                 Response: DHS does not agree that not                commenters noted that in California (the
                                                                                                                                                            increase significantly. This commenter
                                              having the option to submit forms                       5th largest economy in the world if it
                                                                                                      were a country), studies project a $718               also stated that the cost-benefit ratio as
                                              related to the rule electronically
                                                                                                      million to $1.67 billion reduction in                 proposed would thus be very favorable,
                                              increases costs. Submitting forms via
                                                                                                      public benefits would lead to 7,600 to                between $14 to $37 in taxpayer saving
                                              mail to USCIS is current practice, which
                                                                                                      17,700 lost jobs, $1.2 to 2.8 billion in              for every dollar expended by the agency
                                              is not changing with this final rule, and
                                                                                                      lost economic output, and $65 to $151                 and the applicant to prepare and review
                                              therefore estimated costs are expected to
                                                                                                      million in lost State and local tax                   documentation for a public charge
                                              remain the same. However, USCIS is
                                                                                                      revenue. Several commenters cited a                   determination.
                                              taking steps towards implementing a
                                                                                                      study concluding that reduced                            Response: DHS appreciates the
                                              system for electronic filing of all
                                                                                                      participation in California’s Medicaid                comments regarding downstream
                                              immigration forms in the future,
                                                                                                      program, Medi-Cal, and California’s                   economic effects of the rule as well as
                                              including the forms affected by this
                                                                                                      SNAP program, CalFresh, could result                  DHS’s estimate for the amount of
                                              rule, which is expected to reduce costs
                                                                                                      in tens of thousands of jobs lost in                  transfer payments at the state-level. DHS
                                              to the agency and ultimately those who
                                                                                                      California, as well as billions of dollars            notes there is not a legal requirement to
                                              file forms with USCIS to request
                                                                                                      in lost federal funding and more than                 provide a monetized total cost estimate
                                              immigration benefits.
                                                 Comment: One commenter stated that                   $150 million in lost tax revenue in                   for this rule. DHS explained in the
                                              DHS has disregarded the costs                           California. Some commenters provided                  proposed rule the many factors that
                                              associated with the proposed age                        data relating to the rule’s economic                  were not within the control of DHS that
                                              standard.                                               impact on specific states, such as                    would influence total costs. As
                                                 Response: DHS is unable to estimate                  Michigan, Oregon, New York,                           previously explained, DHS described
                                              the specific cost to individuals, society,              Washington, Pennsylvania, Rhode                       and monetized, where possible, the
                                              or the Government, that a single factor                 Island, Colorado, Florida, Ohio,                      types of costs that would result from
                                              considered as part of public charge                     Kentucky, Massachusetts, Illinois,                    this rule and has added many additional
                                              reviews for inadmissibility may have                    Pennsylvania, Wisconsin, Maine,                       costs that were provided by the
                                              because the public charge                               Georgia, Maryland, and North Carolina.                commenters. For those costs and
                                              inadmissibility determination will be                      Response: DHS appreciates the                      benefits that DHS was not able to
                                                                                                      comments concerning immigration and                   quantify and monetize to calculate a
khammond on DSKBBV9HB2PROD with RULES2




                                              conducted based on an individual’s
                                              ‘‘totality of the circumstances.’’                      U.S. economic competitiveness. The                    total cost, the economic analysis
                                                                                                      final rule does not limit the number of               includes a description of those costs and
                                              r. Economic Impact and Job Loss                         individuals who may seek immigration                  benefits and a reasoned discussion
                                                 Comment: Commenters cited studies                    benefits or restrict the existing                     about why they could not be quantified
                                              pointing to the substantial impact on                   categories of immigrants and                          or monetized.
                                              local economies and healthcare systems                  nonimmigrants. Additionally, DHS does
                                              due to a significant drop in enrollment                 not agree that this final rule will have                823 See   8 U.S.C. 1601(2).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00184   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                            Exhibit A
                                                    Case 4:19-cv-05210-RMP                             ECF No. 1-1              filed 08/14/19             PageID.361 Page 185 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                          41475

                                                 DHS addressed its assumption that                     lawful permanent resident status who                    are immigrants, many of whom are paid
                                              the state-level share of transfer                        are subject to the public charge ground                 low wages and rely on public assistance
                                              payments is 59 percent of the estimated                  of inadmissibility, as well as aliens                   who would either leave the profession
                                              amount of Federal transfer payments.                     seeking extension of stay or change of                  or forego health coverage and put their
                                              Because state participation in these                     status, are self-sufficient, i.e., do not               health at risk. Some commenters
                                              programs may vary depending on the                       depend on public resources to meet                      emphasized that this obstacle to
                                              type of benefit provided, DHS is only                    their needs, but rely on their own                      expanding the workforce would be
                                              able to estimate the impact of state                     capabilities and the resources of their                 particularly impactful at a time when
                                              transfers. For example, the Federal                      family, sponsor, and private                            the need for home care workers is
                                              Government funds all SNAP food                           organizations.826                                       growing rapidly due to an aging U.S.
                                              expenses, but only 59 percent of                                                                                 population. Commenters state that an
                                                                                                       s. Economic Impact on Healthcare
                                              allowable administrative costs for                                                                               exacerbated direct care workforce
                                                                                                       System
                                              regular operating expenses.824 Similarly,                                                                        shortage would particularly impact
                                              Federal Medical Assistance Percentages                      Comment: Some commenters stated                      people with disabilities since many
                                              (FMAP) in some HHS programs, like                        that the rule will result in decreased tax              direct care workers are immigrants who
                                              Medicaid, can vary from between 50                       revenue and lower productivity for                      often rely on publicly-funded programs
                                              percent to an enhanced rate of 100                       individuals who delay primary care.                     due to low wages. Some commenters
                                              percent in some cases.825 However,                          Response: DHS appreciates the                        stated that if home health care workers
                                              upon consideration of the commenter’s                    comment regarding decreased tax                         are unable to continue working,
                                              point and further review of the                          revenue and lower productivity for                      vulnerable populations may be forced to
                                              published FMAPs for each state and                       individuals who delay primary care.                     leave their homes and receive more
                                              territory of the United States, DHS has                  DHS agrees that working age individuals                 expensive care in nursing homes.
                                                                                                       who fall ill would have lower                           Commenters stated that this would not
                                              revised its estimates of the state share of
                                                                                                       productivity at their jobs and possibly                 only put these vulnerable populations at
                                              transfer payments from 50 percent to 59
                                                                                                       cause decreased tax revenue if such                     risk, but also would destroy decades of
                                              percent, which is the national average
                                                                                                       individuals are forced to take unpaid                   federal and state efforts, including
                                              FMAP.
                                                                                                       sick leave or must quit working                         millions of federal dollars spent, to
                                                 Comment: Commenters said the
                                                                                                       altogether. However, DHS does not                       reduce the number of individuals
                                              strength of America’s economic future is
                                                                                                       agree that this rule would be the cause                 residing in nursing homes. Some
                                              dependent on the well-being and
                                                                                                       of such unfortunate events. DHS                         commenters said the costs to hospitals
                                              success of children, who are our future
                                                                                                       reiterates that the main purpose of the                 and the public health system would
                                              workforce and tax base, and the rule
                                                                                                       rule is to provide guidance on the                      amount to more than any cost-savings
                                              could jeopardize our country’s                           public charge inadmissibility ground
                                              economic future by causing tax-paying                                                                            from lower enrollment in public
                                                                                                       statutory provision for those seeking                   programs.
                                              individuals who are legally eligible for                 admission or adjusting status in
                                              support to forego it.                                                                                               Response: DHS agrees that some
                                                                                                       establishing that the person is not likely              entities such as hospitals would incur
                                                 Response: DHS appreciates the                         at any time in the future to become a
                                              comments regarding children and the                                                                              costs related to the rule such as rule
                                                                                                       public charge.                                          familiarization costs and various
                                              economic future of the United States.                       Comment: Multiple commenters                         administrative costs. DHS considers
                                              DHS agrees that children are part of                     stated that the rule would cause                        these costs as qualitative, unquantified
                                              what will continue to make the U.S.                      reductions in reimbursement, patient                    effects of the final rule since it is
                                              economy strong into the future.                          use, and collectability, which would                    unclear how many entities will choose
                                              However, DHS does not agree that this                    have substantial negative financial                     to make administrative changes to their
                                              rule will jeopardize the economic future                 impacts on hospitals and health centers,                business processes and the cost of
                                              of the United States. While DHS                          with many citing supporting data on                     making such changes.
                                              acknowledges the potential                               potentially lost revenue. Some                             Additionally, in response to
                                              disenrollment (or foregone enrollment)                   commenters pointed to a study showing                   commenters’ concern that this rule will
                                              from public benefits by aliens based on                  that enrollees affected by the rule                     cause a direct care worker shortage,
                                              the final rule, the final rule does not                  account for $68 billion in Medicaid and                 DHS is unable to quantify or confirm
                                              force individuals who are legally                        CHIP healthcare services. One                           these effects because DHS does not
                                              eligible for public benefits to disenroll                commenter calculated the amount of                      know how aliens will change their
                                              or forego enrolling in such benefits                     hospital Medicaid payments at risk for                  behavior in response to this rule. DHS
                                              programs. Instead, through this final                    13 million beneficiaries who are likely                 reiterates that the intent of this rule is
                                              rule DHS seeks to better ensure that                     to experience a chilling effect from this               not to prevent individuals such as these
                                              applicants for admission to the United                   rule, finding that hospitals could lose                 from working, but to provide guidance
                                              States and applicants for adjustment to                  up to $17 billion annually in payments                  on determining whether an alien
                                                 824 Per section 16(a) of the Food and Nutrition Act
                                                                                                       from these programs.                                    seeking admission or adjustment of
                                              of 2008. See also USDA, FNS Handbook 901, p. 41
                                                                                                          Many commenters stated that the rule                 status is likely at any time in the future
                                              available at: https://fns-prod.azureedge.net/sites/      would negatively impact the healthcare                  to become a public charge.
                                              default/files/apd/FNS_HB901_v2.2_internet_               workforce, particularly direct care                        Comment: One commenter stated that,
                                              Ready_Format.pdf (last visited July 26, 2019).           workers. Commenters cited data                          without the contributions made by
                                                 825 See Dept. of Health and Human Services,
                                                                                                                                                               immigrants to the healthcare system,
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                       indicating that the rule will impact
                                              ‘‘Federal Financial Participation in State Assistance
                                              Expenditures; Federal Matching Shares for                health and long-term care agencies’                     health insurance premiums could be
                                              Medicaid, the Children’s Health Insurance Program,       ability to hire and retain their health                 expected to rise for Americans who rely
                                              and Aid to Needy Aged, Blind, or Disabled Persons        care workers, as approximately 25                       on that coverage, concluding that the
                                              for October 1, 2016 through September 30, 2017.’’        percent of healthcare support workers,                  rule neither mentions nor considers
                                              ASPE FMAP 2017 Report. Dec. 29, 2015. Available
                                              at https://aspe.hhs.gov/basic-report/fy2017-federal-     such as nursing and home health aides,                  these costs to U.S. citizens in its
                                              medical-assistance-percentages (last visited July 26,                                                            economic analysis. This commenter also
                                              2019).                                                    826 See   8 U.S.C. 1601(2).                            said DHS should take into account that


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00185    Fmt 4701     Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                     Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.362 Page 186 of 218
                                              41476            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              the rule would actually increase Federal                could occur because of follow-on effects                 After asserting that the rule will cause
                                              Medicaid expenditures for HHS. The                      of the reduction in transfer payments                 job losses and economic decline, a
                                              commenters points to three factors that                 identified in the final rule. DHS is                  commenter said restricting the number
                                              were included in the proposed rule, or                  provides a list of the primary non-                   of immigrants to the United States could
                                              could be included in the final rule, that               monetized potential consequences of                   leave the nation at a vulnerable position
                                              would exacerbate their concern. The                     the final rule where disenrollment or                 given the current national employment
                                              commenters recommended not                              foregoing enrollment in public benefits               boom.
                                              including them as part of the final rule.               programs by aliens who are otherwise                     Response: DHS appreciates the
                                              The concerns were: (1) Including                        eligible could lead to issues such as                 comments regarding the impact on the
                                              Medicaid or Medicare Part D LIS as                      increases in uncompensated care in                    U.S. workforce, particularly the effect
                                              negative factors in public charge                       which a treatment or service is not paid              that the rule will have on specific
                                              determinations; (2) including the                       for by an insurer or patient. However,                industries. DHS does not anticipate that
                                              Children’s Health Insurance Program                     DHS notes that it is not able to estimate             this rule will have a strong or extensive
                                              (CHIP) in public charge determinations;                 such costs at this time.                              effect on the U.S. workforce overall or
                                              and (3) considering premium tax credits                                                                       across specific industries as discussed
                                                                                                      t. Impact on U.S. Workforce                           in the economic analysis that
                                              for purchasing individual market
                                              coverage in a public charge                                Comment: Some commenters pointed                   accompanies this rule, which can be
                                              determination.                                          to a study indicating that over 91                    found in the rule docket at
                                                 Response: The commenter states that                  percent of all adults active in the labor             www.regulations.gov, and the Final
                                              health insurance premiums could rise                    force who would be affected by the                    Regulatory Flexibility Analysis. DHS
                                              and Federal Medicaid expenditures will                  public charge rule are employed in                    estimates the potential impacts to
                                              increase as an effect of the rule. DHS                  critical industries, such as farming,                 businesses, states and small entities
                                              notes that the Public Charge final rule                 construction, mining, hospitality,                    using the data provided by commenters.
                                              no longer includes Medicare Part D LIS                  manufacturing, and professional and                   Small entities that could be impacted by
                                              as a public benefits program considered                 business services. A commenter                        this final rule are those who file Form
                                              in public charge determinations, nor                    provided data indicating the rule’s                   I–129 or Form I–129CW as petitioners
                                              does it include CHIP or Medicaid for                    destabilizing impact on multiple sectors              on behalf of beneficiaries requesting an
                                              aliens under the age of 21 or pregnant                  of the California workforce that are                  extension of stay or change of status as
                                              women. In addition, the final rule does                 comprised of a large number of low-                   well as obligors that would request a
                                              not consider premium tax credits in                     wage immigrants, including agriculture,               cancellation of a public charge bond.
                                              public charge determinations.                           construction, child care and early
                                                                                                      education, and students. Some                         u. Economic Impacts Related to
                                              Therefore, these changes to the final
                                                                                                      commenters provided data regarding the                Nutrition Programs
                                              rule is responsive to a number of the
                                              commenters’ concerns.                                   rule’s impact on the workforce in                        Comment: Some commenters said a
                                                 Comment: Several commenters stated                   Massachusetts, particularly in the                    significant drop in use of food stamps
                                              that, in the long-run, some of the                      construction field. A commenter wrote                 and other food programs will negatively
                                              uncompensated care incurred by                          about the rule’s potential impact on the              affect farmers, local growers, and
                                              hospitals will be reimbursed by the                     immigrants in the construction industry               grocery sales at retailers and farmers
                                              Federal Government in the form of                       who have been helping to rebuild                      markets. A commenter said reduced
                                              Medicare and Medicaid                                   Houston after Hurricane Harvey and                    enrollment in SNAP will shift the
                                              disproportionate share hospital                         who contribute billions each year in                  burden to local communities and food
                                              payments, which is another instance of                  state and local taxes. The commenter                  banks that are already stretched to meet
                                              unaccounted for cost shifting that the                  notes that this rule would prevent                    demand. A commenter stated that in
                                              rule will cause. One commenter                          immigrants from partaking in benefits                 2017 more than $22.4 million in SNAP
                                              requested that USCIS systematically                     that their tax dollars help support and               benefits were spent at farmers markets.
                                              research the increased costs that this                  will cause confusion in the immigrant                 The commenter also asserted that many
                                              rule will cost our healthcare system. An                community for using benefits that lead                small farmers, farm workers, and their
                                              individual commenter cited DHS’s                        to a better life. Another commenter                   families are beneficiaries of SNAP,
                                              reference to the decrease in particular                 stated that Maine faces extraordinary                 which the commenter concluded meant
                                              healthcare providers’ revenues, but                     demands to replace an aging and                       that they would be hit doubly hard by
                                              asserted that there is no reference to                  retiring workforce.                                   the proposed rule. Similarly, an
                                              findings showing either an increased or                    Two commenters described the rule’s                academic commenter stated that
                                              a decreased percentage of                               impact on the workforce in areas such                 limiting the ability of immigrants to use
                                              uncompensated care. To determine if                     as agriculture, ranching, hotels, and                 SNAP would hurt the American farming
                                              including both non-monetary and                         restaurants. Two other individual                     community and destabilize the
                                              monetary public benefits is a positive,                 commenters provided input on the                      American food system, reasoning that
                                              the commenter said there must be some                   rule’s impact on the horse industry,                  the revenues of farmers would be
                                              information on the amount of                            stating that putting immigrants in                    reduced and some farmworkers would
                                              uncompensated care that healthcare                      situations where they are working in                  lose access to SNAP benefits.
                                              providers provide to non-citizen aliens.                physically demanding jobs with no                        A commenter said the rule would
                                                 Response: DHS acknowledges in the                    access to healthcare could be                         withdraw nearly $200 million in
                                              economic analysis accompanying this                     ‘‘disastrous’’ for all involved. Another              Federal SNAP funding, amounting to
khammond on DSKBBV9HB2PROD with RULES2




                                              rule that various entities may incur                    individual commenter stated that,                     approximately $358 million in lost
                                              indirect costs associated with the rule.                because the disenrollment and foregone                economic activity when taking the
                                              Additionally, in the economic analysis                  enrollment figures are unclear or                     economic multiplier into account. A
                                              that accompanies this rule, which can                   uncalculated, it is impossible to know                couple of commenters stated that SNAP
                                              be found in the rule docket at                          what the immediate economic impact                    is an economic driver in local
                                              www.regulations.gov, DHS notes there                    will be in agriculture, healthcare, retail,           economies, especially rural
                                              are a number of consequences that                       and rental markets.                                   communities. Commenters stated that


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00186   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                            ECF No. 1-1                filed 08/14/19              PageID.363 Page 187 of 218
                                                                Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                    41477

                                              lower participation in SNAP means less                   federal nutrition funding to support                      is not likely at any time in the future to
                                              federal funding to support local                         healthy meals for children, the local                     become a public charge.
                                              economies and lower worker                               retail and agriculture food economy,                         As explained in the preamble of the
                                              productivity. Other commenters                           and revenue for child care businesses.                    rule,830 DHS believes that the
                                              provided estimates for the amount of                       Response: DHS appreciates the                           government interest in ensuring the self-
                                              economic activity that would be lost in                  comment regarding the effect of the final                 sufficiency and non-reliance on public
                                              certain states as a result of immigrants                 rule on enrollment in reduced and free                    benefits of aliens, including
                                              foregoing critical nutritional benefits.                 school lunches. DHS does not believe                      nonimmigrants, as articulated by
                                                 Response: DHS appreciates the                         the rule will reduce school                               Congress in PRWORA,831 applies to all
                                              comments regarding the economic                          reimbursement for reduced and free                        aliens within the United States,
                                              effects of disenrollment or foregone                     school lunches beyond the effect of                       including to those whose stays are
                                              enrollment in the SNAP benefits                          individuals who may choose to                             temporary. Moreover, although the
                                              program. As noted in the NPRM, DHS                       disenroll from or forego enrollment in a                  extension of stay or change of status
                                              recognizes that reductions in federal                    public benefits program. Again, the final                 provisions in the INA and the
                                              and state transfers under Federal benefit                rule only regulates applicants for                        regulations do not specifically reference
                                              programs may have downstream                             admission to the United States and                        an alien’s self-sufficiency, consideration
                                              impacts on state and local economies,                    applicants for adjustment of status to                    of an alien’s self-sufficiency in these
                                              large and small businesses, and                          lawful permanent resident who are                         applications is consistent with the
                                              individuals. However, DHS is generally                   subject to the public charge ground of                    principles of PRWORA and aligns
                                              not able to quantify these impacts due                   inadmissibility, as well as aliens seeking                DHS’s administration of the INA to
                                              to uncertainty and availability of data.                 change of status or extension of stay.828                 those principles.832
                                              DHS estimated these impacts or
                                                                                                       v. Other Economic Impacts                                 w. DHS Estimates of Discounted Direct
                                              discussed them qualitatively to the
                                                                                                                                                                 Costs and Reduced Transfer Payments
                                              extent possible in the economic analysis                    Comment: A commenter stated the
                                              for this final rule. For example, the rule                                                                            Comment: A commenter stated that
                                                                                                       rule will adversely impact colleges and                   USCIS characterization of reduced
                                              might result in reduced revenues for                     universities, as even a slight decrease in
                                              grocery retailers participating in SNAP,                                                                           transfer payments as the primary benefit
                                                                                                       international student enrollment has                      of the rule ignores long-standing
                                              agricultural producers who grow foods                    drastic impacts on higher education
                                              that are eligible for purchase using                                                                               principles of regulatory cost-benefit
                                                                                                       institutions because international                        analysis distinguishing between benefits
                                              SNAP benefits, or landlords
                                                                                                       students often receive little or no                       and transfers. This commenter suggests
                                              participating in federally funded
                                                                                                       financial aid and pay higher out-of-state                 that the cost-benefit analysis should
                                              housing programs. DHS notes that the
                                                                                                       tuition at public universities. Similarly,                estimate the net effect that the reduced
                                              economic impact will result in a
                                                                                                       a school said colleges across the country                 transfer payments would have on the
                                              reduction in transfer payments from the
                                                                                                       could see significant decrease in                         larger economy. A commenter stated the
                                              Federal Government and State
                                                                                                       enrollment and increased burden on                        exactness of the values used in our
                                              governments to individuals who may
                                                                                                       student health centers.                                   range of estimates leave little room for
                                              choose to disenroll from or forego
                                              enrollment in a public benefits program.                    Response: DHS appreciates the                          error as well as suggesting a more
                                              However, the same amount of funding                      comments regarding the effect of the                      enhanced analysis given the broadness
                                              for public benefits programs, such as                    rule on colleges and universities,                        of the estimated range.
                                              SNAP, will be available for qualified                    including student health centers, as it                      Another commenter questioned
                                              individuals. This final rule does not                    relates to international student                          USCIS’ approach in estimating costs and
                                              appropriate or disappropriate funding                    enrollment. However, this rule does not                   benefits of the rule stating that the
                                              for public benefits programs, but                        regulate international student                            reduction in transfer payments to non-
                                              ensures that applicants for admission to                 enrollment in colleges and universities                   citizens is itself a cost to those
                                              the United States and applicants for                     nor the amount of financial aid awards                    individuals per the guidelines of OMB
                                              adjustment of status to lawful                           or the rate of tuition that colleges and                  Circular A–4 and should be defined as
                                              permanent resident who are subject to                    universities charge. The final rule also                  such in the regulatory impact analysis
                                              the public charge ground of                              does not regulate student health centers                  (RIA). A commenter also stated that cost
                                              inadmissibility, as well as aliens seeking               located at colleges and universities.                     savings of $2.27 billion will not be
                                              extension of stay or change of status, are               Rather, the rule directly regulates aliens                realized due to the effect on temporary
                                              self-sufficient, i.e., do not depend on                  who, at the time of application for                       visa applications and the potential that
                                              public resources to meet their needs, but                admission or adjustment of status, are                    DOS starts applying public charge
                                              rely on their own capabilities and the                   deemed likely at any time in the future                   standards to applicants abroad. Another
                                              resources of their family, sponsor, and                  to become a public charge, as well as                     commenter said that the cost benefit
                                              private organizations.827                                aliens seeking extension of stay or                       analysis did not have sufficient
                                                 Comment: A commenter stated that a                    change of status.829 DHS is prescribing                   documentation, and the rule’s cost
                                              reduction in SNAP enrollment could                       how it will determine whether an alien                    savings of $2.2 billion was chosen for its
                                              also reduce school reimbursement for                     is inadmissible because he or she is                      ‘‘wow’’ factor.
                                              free and reduced lunches in states that                  likely at any time in the future to                          Finally, a commenter stated that
                                              have extended SNAP benefits above 130                    become a public charge and identify the                   USCIS highlights $23 billion in savings
                                                                                                       types of public benefits that will be                     related to Medicaid, but fails to account
khammond on DSKBBV9HB2PROD with RULES2




                                              percent of FPL. A commenter indicated
                                              an expectation to see a decline in                       considered in the public charge                           for the beneficial impacts of the program
                                              families willing to complete the forms                   determinations. An alien applying for
                                                                                                                                                                   830 See Inadmissibility on Public Charge Grounds,
                                              in the Child and Adult Care Food                         admission or adjustment of status
                                                                                                                                                                 83 FR 51114, 51135–36 (proposed Oct. 10, 2018).
                                              Program center-based child care                          generally must establish that he or she                     831 See 8 U.S.C. 1601.
                                              programs, which would result in less                                                                                 832 See Southern S.S. Co. v. N.L.R.B., 316 U.S. 31,
                                                                                                         828 See   id.                                           47 (1942) (requiring ‘‘careful accommodation of one
                                                827 See   id.                                            829 See   INA section 212(a)(4), 8 U.S.C. 1182(a)(4).   statutory scheme to another. . . .’’).



                                         VerDate Sep<11>2014    21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00187     Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                             Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.364 Page 188 of 218
                                              41478            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              and the effects of losing Medicaid                      regarding the effects that changes in                 that they are aware of the requirements
                                              coverage.                                               transfer payments will have on the                    of this rule and to prevent any
                                                 Response: DHS appreciates the                        broader economy and DHS is unable to                  administrative inconsistency. In
                                              comments regarding transfer payments.                   estimate those effects.                               addition, DHS did not include an
                                              DHS notes that the $2.27 billion in cost                                                                      analysis of costs and benefits associated
                                              savings that a commenter refers to are                  x. Benefits of Proposed Regulatory
                                                                                                                                                            with public charge inadmissibility
                                              actually the estimated transfer payments                Changes
                                                                                                                                                            determinations made by CBP in the
                                              of the rule as shown in the economic                       Comment: A few commenters                          admission context. This rule would
                                              analysis, which can be found in the rule                provided input on the benefits of the                 potentially limit entries into the United
                                              docket at www.regulations.gov. The                      rule. A benefit noted by commenters is                States in that CBP officers would deny
                                              method and calculation of the estimated                 that the rule enforces the requirement                admission to aliens at the ports of entry
                                              transfer payments is shown as clearly as                that immigrants should be self-                       on public charge grounds, but CBP is
                                              possible in the economic analysis of the                sufficient. One commenter provided                    already responsible for administering
                                              rule. As previously discussed, DHS                      scenarios and personal experiences as                 the public charge ground of
                                              estimates the reduction in transfer                     examples of fraudulent claims and                     inadmissibility and we do not anticipate
                                              payments from the Federal and State                     behavior of immigrants. An educational                a meaningful change in the amount of
                                              governments to certain individuals who                  institution said the rule ensures                     time the determination would take.
                                              receive public benefits and discusses                   participation of immigrant families in                   Comment: A commenter remarked on
                                              certain indirect impacts that are likely                federal or state-funded public benefit                USCIS’ approach to estimating costs and
                                              to occur because of the final regulatory                programs are monitored and limited.                   benefits of the rule noting that USCIS
                                              changes. The primary sources of the                     Two individual commenters provided                    states the rule will have no effect on
                                              reduction in transfer payments from the                 comments, data, or studies relating to                wages or growth, but this is unlikely
                                              Federal and State governments of this                   immigrants’ dependence on public                      given the rule will cause a fundamental
                                              final rule are the disenrollment or                     assistance programs causing continued                 change in future working populations.
                                              foregone enrollment of individuals in                   decay on American culture. One                        The commenter cited research with data
                                              public benefits programs. DHS notes                     commenter stated that the rule would                  and suggested using it as a model for
                                              there is not a legal requirement to                     save American taxpayers money.                        this rule’s economic analysis.834
                                              provide a monetized total cost estimate                 Another commenter noted the rule is                      Response: DHS does not expect this
                                              for this rule. As previously explained,                 non-discriminatory by creating a                      rule to have a direct effect on wages or
                                              DHS described and monetized where                       uniform process, and that the additional              economic growth as this rule does not
                                              possible the types of costs that would                  forms will allow better collection of                 regulate hiring practices of employers in
                                              result from this rule and has added                     information.                                          the United States. This final rule
                                              many additional costs provided by the                      Response: DHS appreciates these                    requires an individual seeking
                                              commenters. For those costs and                         comments. DHS’s public charge                         admission or adjusting status to
                                              benefits that DHS was not able to                       inadmissibility rule is neither intended              establish that he or she is not likely at
                                              quantify and monetize to calculate a                    to address public benefit fraud and                   any time in the future to become a
                                              total cost, the economic analysis                       abuse nor ensure that alien access to                 public charge, and that aliens seeking
                                              includes a description of those costs and               public benefit programs is monitored                  change of status or extension of stay
                                              benefits and a reasoned discussion                      and limited. As stated throughout this                meet the public benefits condition.
                                              about why they could not be quantified                  preamble, this rule is intended to align              Moreover, DHS notes that the research
                                              or monetized. DHS does not agree that                   the self-sufficiency goals set forth in the           the commenter cites is not relevant to a
                                              it is not adhering to long-standing                     PRWORA with the public charge ground                  discussion of wages or economic growth
                                              principles of regulatory cost-benefit                   of inadmissibility.                                   that may result from this rule.835 The
                                              analysis. The economic analysis for this                y. Cost Benefit Analysis Issues                       research cited primarily discusses the
                                              final rule was conducted based on the                                                                         effects on applicants when they are
                                                                                                         Comment: Some commenters stated                    reviewed for public charge based on the
                                              guidelines set forth in OMB’s Circular                  that DOS’s January changes to public
                                              A–4, which provides guidance to                                                                               factors that will be considered in the
                                                                                                      charge has led to improper denials, and               ‘‘totality of the circumstances.’’
                                              agencies for conducting cost-benefit                    that the rule may exacerbate that
                                              analyses and, in this case, a discussion                                                                         Comment: Several commenters
                                                                                                      problem and lead to administrative                    provided suggestions on how the
                                              on the distinction between cost and/or                  inconsistency. Another commenter
                                              benefits and transfer payments.833 As                                                                         analysis could have been done
                                                                                                      argued that DHS failed to adequately                  differently overall. One commenter said
                                              noted in OMB Circular A–4 (p. 38),                      consider the costs of the rule on CBP
                                              ‘‘[b]enefit and cost estimates should                                                                         that USCIS should consider a general
                                                                                                      application of the rule, citing studies.              equilibrium analysis to better analyze
                                              reflect real resource use. Transfer                        Response: Although the standards set
                                              payments are monetary payments from                                                                           the holistic impacts of the rule
                                                                                                      forth in the rule pertain both to whether             throughout the entire economy. Another
                                              one group to another that do not affect                 an alien who seeks admission as a
                                              total resources available to society.’’ The                                                                   commenter said in order to develop an
                                                                                                      nonimmigrant or immigrant or seeks
                                              reduction in transfer payments are                      adjustment of status is inadmissible, the               834 See MPI, Gauging the Impact of DHS’
                                              quantified in the transfer payments                     rule’s economic analysis, which can be                Proposed Public-Charge Rule on U.S. Immigration
                                              section of the economic analysis of this                found in the rule docket at                           (Nov. 2019), available at https://
                                              rule, in accordance with OMB’s Circular                 www.regulations.gov, focuses on the                   www.migrationpolicy.org/sites/default/files/
khammond on DSKBBV9HB2PROD with RULES2




                                              A–4. A reduction in transfer payments                                                                         publications/MPI-PublicChargeImmigrationImpact_
                                                                                                      impact to USCIS adjudications, as the                 FinalWeb.pdf (last visited April, 18, 2019).
                                              is not quantified in the benefits section               rule primarily impacts USCIS’                           835 See Capps, et al. (2018). Gauging the Impact
                                              of this rule. There is great uncertainty                adjudication of applications for                      of DHS’ Proposed Public-Charge Rule on U.S.
                                                                                                      adjustment of status, as well as                      Immigration. Washington, DC: Migration Policy
                                                833 OMB Circular A–4 is available at https://                                                               Institute, available at https://
                                              www.whitehouse.gov/sites/whitehouse.gov/files/
                                                                                                      applications for extension of stay and                www.migrationpolicy.org/sites/default/files/
                                              omb/circulars/A4/a-4.pdf (last accessed July 26,        change of status. DHS is working closely              publications/MPI-PublicChargeImmigrationImpact_
                                              2019).                                                  with the Department of State to ensure                FinalWeb.pdf (last visited April, 18, 2019).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00188   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                      Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.365 Page 189 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                      41479

                                              accurate portrayal of the rule’s cost and               litigation that accurately capture the                that the rule requires additional
                                              benefits, USCIS must use actual benefit                 pain and suffering these individuals                  sensitivity analysis.
                                              receipt information to determine the                    would undergo.                                           Comment: A commenter stated that
                                              affected population rather than DHS                        Response: DHS conducted its                        USCIS significantly overestimated the
                                              summary statistics.                                     economic analysis to the best of its                  average cost of housing assistance per
                                                 Response: DHS appreciates the                        ability given the complexity of the                   person in calculating costs and benefits.
                                              commenters’ suggestions. DHS did not                    analysis and the availability of data.                   Response: DHS used the publicly
                                              consider a general equilibrium analysis                 DHS does not agree that the economic                  available HUD Federal Rental
                                              to be appropriate here. We do not have                  analysis should employ ‘‘actuarial                    Assistance and HUD HCV programs
                                              enough data to build a general                          models or models used in personal                     report data on the household level in
                                              equilibrium model that would be able to                 injury litigation’’ to estimate the                   order to estimate the number of
                                              estimate the impact of this rule. In                    economic effects of this rule. Actuarial              households that may be receiving
                                              addition, due to the complexity of                      models assess risk and probabilities                  housing benefits. The average annual
                                              potential benefits, issues of                           utilizing a given set of parameters.                  benefit of $8,121.16 is the estimate DHS
                                              confidentiality, and data limitations, it               Unfortunately, DHS does not have                      calculated per household. DHS
                                              was not possible to use actual benefit                  enough data on the usage of various                   recognizes that actual average annual
                                              receipt information for the analysis.                   subsidies nor the rate of disenrollment               benefits may be less due to the size and
                                                 Comment: A commenter stated that                     needed to create an accurate model.                   location of a particular household.
                                              USCIS has not made any attempt to                       More specifically, in the case of                        Comment: A commenter stated that
                                              detail costs related to processing delays               actuarial models used in personal injury              USCIS failed to estimate the number of
                                              and noted that public charge                            litigation, each person’s situation is                applicants who will be deemed
                                              determinations will inevitably slow                     unique and DHS would need to know                     inadmissible, and the associated effects.
                                              down federal agency processing times,                   the specific impacts for each person in                  Response: DHS is unable to estimate
                                              for which DHS did not estimate the                      order to utilize that type of model. DHS              the number of applicants who will be
                                              opportunity cost of such delays.                        reiterates that the main purpose of the               deemed inadmissible due to this rule.
                                                 Response: DHS appreciates the                        rule is to provide guidance on the                    The review for public charge
                                              comment. DHS was unable to quantify                     public charge inadmissibility ground                  inadmissibility will be based on the
                                              such costs at this time. DHS notes that                 statutory provision for those seeking                 totality of the circumstances that
                                              delays in processing various forms may                  admission or adjusting status in                      considers many positive and negative
                                              occur, but that every effort is taken to                establishing that the person is not likely            factors that are specific to each
                                              avoid such delays whenever possible.                    at any time in the future to become a                 applicant. Therefore, DHS is unable to
                                              DHS does not agree that the new                         public charge.                                        estimate the number of individuals who
                                              requirements associated with public                        Comment: A commenter stated that                   may be deemed inadmissible based on
                                              charge inadmissibility determinations                   the cost benefit analysis fails to consider           public charge. However, DHS estimated
                                              would waste resources and be an                         the upward mobility of immigrant                      the annual population that will be
                                              unnecessary administrative burden, as                   communities, the impact of lower levels               subject to a public charge review for
                                              DHS has determined that it is necessary                 of immigration on the economy, and                    inadmissibility in the economic analysis
                                              to establish a public charge                            other costs such as separation of                     for this rule, which can be found in the
                                              inadmissibility rule. Should DHS                        families, businesses losing workers, and              rule docket at www.regulations.gov.
                                              determine that the fees set for the                     families going without needed                            Comment: A commenter stated that
                                              relevant forms related to the public                    assistance.                                           USCIS should monetize the costs of
                                              charge review process are not sufficient                   Response: Where possible, DHS has                  reduced participation in public benefits
                                              to cover the full cost of the associated                tried to quantify the indirect impacts of             programs.
                                              services adjudicating immigration                       this rule, but DHS is unable to fully                    Response: DHS appreciates the
                                              benefit requests, the agency will                       quantify the impact of lower                          comment regarding monetizing the costs
                                              propose to adjust these form fees in a                  immigration on the economy and other                  of reduced participation in public
                                              subsequent fee rule. DHS sets the fees                  costs that could indirectly result from               benefits programs. DHS monetized the
                                              associated with requesting immigration                  this rule.                                            effect of disenrollment in public
                                              benefits as necessary to recover the full                  Comment: A commenter stated that                   benefits programs to the extent possible
                                              operating costs associated with                         the cost benefit analysis details an                  based on the best available data. While
                                              administering the nation’s lawful                       increase in the number of denials for                 DHS provides estimates of the direct
                                              immigration system, safeguarding its                    adjustment of status applications, but it             costs of the final rule in the economic
                                              integrity, and efficiently and fairly                   does not provide a monetization of these              analysis, we also provide estimates and
                                              adjudicating immigration benefit                        impacts. A commenter stated that the                  detailed methodology of the reduction
                                              requests. As discussed above, while the                 proposed rule requires additional                     in transfer payments from the Federal
                                              rule may increase USCIS processing                      sensitivity analysis. Another commenter               and State governments to certain
                                              times, such is the burden of robust                     stated that USCIS fails to consider key               individuals who receive public benefits
                                              enforcement of the law.                                 impacts centered around increased                     such as those individuals who choose to
                                                 Comment: A commenter stated that                     denials for admission, change of status,              disenroll or forego future enrollment in
                                              USCIS fails to properly estimate the                    or re-entry, and USCIS should complete                public benefits programs due to fear or
                                              impact of effects such as immigrants                    a further literature review around these              confusion. As noted in OMB Circular
                                              foregoing noncash benefits and other                                                                          A–4 (p. 38), ‘‘[b]enefit and cost
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      issues.
                                              reductions in transfer payments.                           Response: DHS was able to detail an                estimates should reflect real resource
                                              Another commenter stated that the                       increase in the number of denials for                 use. Transfer payments are monetary
                                              impact that a loss of public benefits                   adjustment of status applications, but                payments from one group to another
                                              would have on immigrant communities                     did not have enough detailed                          that do not affect total resources
                                              should be calculated in a more robust                   information on specific aliens to                     available to society.’’ The reduction in
                                              way by using actuarial models or                        monetize the impacts such denials may                 transfer payments are quantified in the
                                              models used in personal injury                          have on the economy. DHS disagrees                    transfer section of the economic analysis


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00189   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                 Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.366 Page 190 of 218
                                              41480            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              of this rule, in accordance with OMB’s                  benefits that DHS was not able to                     wage multiplier raised the Federal
                                              Circular A–4. However, a reduction in                   quantify and monetize to calculate a                  minimum wage to $10.59, which could
                                              transfer payments are not quantified in                 total cost, the economic analysis                     account for wages above $7.25 that do
                                              the benefits section of this rule. DHS                  includes a description of those costs and             not receive non-wage benefits.838 The
                                              notes that there is great uncertainty                   benefits and a reasoned discussion                    cost savings presented in the analysis
                                              regarding the effects changes in transfer               about why they could not be quantified                were based on the provisions of the
                                              payments will have on the broader                       or monetized.                                         proposed rule and have been updated in
                                              economy, and estimating those effects                      Comment: One commenter submitted                   the final rule. Administrative costs were
                                              are beyond the scope of this rule.                      a detailed comment on the cost-benefit                not calculated.
                                                 Comment: A commenter stated that                     analysis accompanying the proposed                       The analysis does not quantify
                                              USCIS includes the removal of Form I–                   rule stating that over half of foreign-born           potential effects on admissibility, as
                                              864W as a benefit, but does not present                 spouses eligible for green cards would                opposed to adjustment of status.
                                              a primary, minimum, or maximum                          be impacted by USCIS’ rule.836 The                    Instead, the purpose of the rule is to
                                              estimate of the benefits.                               commenter also stated that USCIS has                  determine whether an alien is
                                                 Response: As noted in the economic                   not provided sufficient analysis to                   inadmissible to the United States under
                                              analysis, which can be found in the rule                determine how many temporary visitors                 section 212(a)(4) of the Act, 8 U.S.C.
                                              docket at www.regulations.gov, DHS is                   to the United States would be impacted,               1182(a)(4), because an alien is likely at
                                              eliminating Form I–864W and instead                     that the number of individuals likely to              any time in the future to become a
                                              individuals will be required to provide                 be impacted by the proposed rule’s                    public charge. Aliens who seek
                                              the information previously requested on                 Form I–944 requirement on an annual                   adjustment of status or a visa, or who
                                              the Form I–864W using Form I–485.                       basis is 436,029 as opposed to 382,264,               are applicants for admission, must
                                              Based on the information provided in                    and that the opportunity costs model                  establish that they are not likely at any
                                              the Form I–485, an adjudication officer                 used by USCIS is flawed largely due to                time to become a public charge, unless
                                              can verify whether an immigrant is                      the use of a weighted minimum wage                    Congress has expressly exempted them
                                              statutorily required to file an affidavit of            rather than the average prevailing wage.              from this ground of inadmissibility or
                                              support. DHS estimated the cost per                     The commenter stated that the number                  has otherwise permitted them to seek a
                                              petitioner for filing Form I–864W, but                  of individuals impacted by the proposed               waiver of inadmissibility. Moreover,
                                              was unable to determine the number                      rule who receive minimum wage is                      DHS will require all aliens seeking an
                                              filings of Form I–864W and was unable                   likely significantly lower than 28.5%,                extension of stay or change of status to
                                              to estimate the total annual cost savings               and the minimum wage is often higher                  demonstrate that they have not, since
                                              of eliminating this form.                               in a number of states than the national               obtaining the nonimmigrant status they
                                                 Comment: A commenter stated that
                                                                                                      average. The commenter stated that the                wish to extend or change, received
                                              the lack of a sufficient economic model
                                                                                                      cost of attorney fees to applicants will              public benefits, as defined in this rule,
                                              showing the potential impact this could
                                                                                                      be significantly higher than DHS                      for more than 12 months in the
                                              have on families and the economy
                                              should be grounds to reject the                         recognizes. When correcting for these                 aggregate within any 36-month period
                                              proposed rule.                                          effects, the proposed rule would incur                unless the nonimmigrant classification
                                                 Response: DHS does not agree that                    total costs of $2,260,448,302, or about               that they seek to extend, or to which
                                              DHS did not conduct a sufficient                        17 times greater than USCIS’ estimate. A              they seek to change, is exempt from the
                                              economic analysis for this final rule.                  commenter stated that the cost savings                public charge ground of inadmissibility.
                                              E.O. 12866 directs agencies subordinate                 related to healthcare provisions were                    In addition, DHS acknowledges the
                                              to the President to assess costs and                    unworkable given the disjointed nature                commenter’s estimate of the population
                                              benefits of available regulatory                        of exempting some health services such                that would be affected by this rule’s
                                              alternatives and, when regulation is                    as immunizations but punishing use of                 requirement to submit the new Form I–
                                              necessary, to select regulatory                         Medicaid and CHIP. A commenter                        944. However, DHS notes that we use
                                              approaches that maximize net benefits                   stated that the proposed rule would lead              data from internal and external sources
                                              (including potential economic,                          to significant increase in administrative             as appropriate, and ensures that all data
                                              environmental, public health and safety,                costs to deal with public charge                      are current, valid, reliable, and accurate.
                                              and other advantages, distributive                      provisions.                                           DHS declines use the commenter’s
                                              impacts, and equity). In implementing                      Response: DHS appreciates these                    population estimate in favor of the
                                              E.O. 12866, OMB has provided further                    comments. The analysis used the                       estimates we present in the economic
                                              internal guidance to agencies through                   Federal minimum wage rate since                       analysis that accompanies this rule,
                                              OMB Circular A–4 (Sept. 17, 2003),                      approximately 80 percent of the total                 which can be found in the rule docket
                                              found at https://www.whitehouse.gov/                    number of individuals who obtained                    at www.regulations.gov. The data DHS
                                              sites/whitehouse.gov/files/omb/                         lawful permanent resident status were                 used for its estimates were necessary
                                              circulars/A4/a-4.pdf. OMB Circular A–4                  in a class of admission under family-                 since it provides detailed information
                                              states that it ‘‘is designed to assist                  sponsored preferences and other non-                  showing the classes of applicants for
                                              analysts in the regulatory agencies by                  employment-based classifications such                 admission, adjustment of status, or
                                              defining good regulatory analysis . . .                 as diversity, refugees and asylees, and               registry according to statute or
                                              and standardizing the way benefits and                  parolees.837 Further, the benefits-to-                regulation that are exempt from
                                              costs of Federal regulatory actions are                   836 See Looming Immigration Directive Could         Statistics, 2017. Available at https://www.dhs.gov/
khammond on DSKBBV9HB2PROD with RULES2




                                              measured and reported.’’ OMB Circular                   Separate Nearly 200,000 Married Couples Each          immigration-statistics/yearbook/2016. (last visited
                                              A–4, at 3.                                              Year, Boundless Immigration Inc. (Sept. 24,           July 26, 2019).
                                                 As previously explained, DHS                         2018),https://www.boundless.com/blog/looming-           838 Note that the benefits-to-wage multiplier of

                                              described and monetized where                           immigration-directive-separate-nearly-200000-         1.47 used in the proposed rule has been updated
                                              possible the types of costs that would                  married-couples. (last visited July 26, 2019).        to 1.46 for the final rule based on an annual data
                                                                                                        837 See United States Department of Homeland        update released by the Bureau of Labor Statistics.
                                              result from this rule and has added                     Security. Yearbook of Immigration Statistics: 2016,   Therefore, DHS updated its wage estimate using the
                                              many additional costs provided by the                   Table 7. Washington, DC, U.S. Department of           Federal minimum wage plus benefits from $10.66
                                              commenters. For those costs and                         Homeland Security, Office of Immigration              per hour to $10.59 per hour.



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00190   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.367 Page 191 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                41481

                                              inadmissibility based on the public                     analysis of the NPRM’s federalism                     policy, USCIS must consult with States
                                              charge ground. Other data that are                      implications. The commenter further                   and localities about the impact of the
                                              available are informative, but only                     stated that because of the serious impact             public charge rule on state and local
                                              provide aggregate receipt totals whereby                the NPRM will have on the States, it is               choice and policy. The need for this
                                              it is not possible to remove individuals                improper for DHS to forego the                        consultation was apparent because the
                                              from the population count who are                       federalism summary impact statement.                  formulation of the guidance document
                                              exempt from a public charge review of                   The commenter also stated that E.O.                   this regulation proposes to replace
                                              inadmissibility.                                        13132 requires DHS to produce a                       considered state and local public health
                                                 Finally, based on comments received,                 federalism summary impact statement.                  concerns.
                                              DHS amended its economic analysis,                      One commenter stated that DHS did not                    Response: DHS has considered the
                                              where possible, to account for                          engage in adequate consultation with                  relevant public comments and engaged
                                              individuals who choose to hire an                       governors pursuant to E.O. 13132, and                 in many meetings with state and local
                                              attorney for legal representation on their              requested that DHS engage in a                        entities as part of the E.O. 12866
                                              behalf.                                                 meaningful and formal way before                      process. Aliens entitled to public
                                                 Comment: A commenter noted that                      taking further action on the public                   benefits under State or local law may
                                              though the rule impacts only a small                    charge rule. The commenter noted that                 elect to receive such benefits and this
                                              number of immigrants, its chilling effect               the rule would likely impose significant              rule does not, and cannot, change that
                                              impacts will outweigh its intentional                   financial and administrative burdens on               fact. However, DHS believes that the
                                              impacts. This, the commenter and                        states, including costly and labor-                   consideration of an alien’s receipt of
                                              others commenters asserted, is an                       intensive changes in how states                       designated public benefits is consistent
                                              abdication of DHS’s APA duties to                       implement their shared eligibility                    with congressional intent, as set forth in
                                              consider costs and benefits. Further, a                 systems among human services and                      PRWORA, that the receipt of public
                                              commenter stated that DHS failed to                     health programs.                                      benefits should not be an incentive to
                                              satisfactorily justify the prospective                     Response: This final rule does not                 come to the United States, and aligns
                                              harm of the chilling effect of this rule.               have federalism implications because it               DHS’s administration of the INA to
                                              Another commenter stated that DHS’s                     does not have substantial direct effects              those principles.840
                                              cost analysis is arbitrary, stating that its            on the States, on the relationship                       Comment: Some commenters stated
                                              estimates appear in some cases to reflect               between the Federal Government and                    that the rule violates state’s rights to
                                              a range based on simply moving                          the States, or on the distribution of                 provide benefits to children and
                                              decimal places rather than evidence.                    power and responsibilities among the                  immigrants experiencing short-term
                                              Elsewhere, the commenters say                           various levels of government. Although                crises. Some commenters said this rule
                                              estimates are inconsistent, such as the                 this rule defines public benefit to                   impinges on a state’s right to provide
                                              Form I–944 cost estimates in the PRA                    include certain cash and non-cash                     healthcare services and increases federal
                                              analysis versus elsewhere in the                        benefits, some of which may be fully or               intrusion into local issues. Commenters
                                              proposed rule. A few commenters noted                   partially administered by states or local             stated that some state statutes and
                                              that the public charge definition is not                governments, DHS is not purporting to                 constitutions, as well as DHS’s own
                                              supported by or tied to any benefit to                  regulate which aliens may receive such                1999 Interim Field Guidance, make it a
                                              ‘‘health, well-being, businesses,                       benefits or how states and local                      state interest to provide certain benefits
                                              economies, or communities.’’ One                        governments administer such programs.                 to non-citizens.
                                              commenter stated that the rule ‘‘does                   DHS does not expect that this final rule                 Several commenters stated that the
                                              not point to any expected benefits for                  will impose substantial direct                        proposed rule impermissibly overrides
                                              individual or public health, for national,              compliance costs on State and local                   state authority. Others stated that the
                                              state or local economies, for businesses,               governments, or preempt State law.                    proposed rule would bar their states’
                                              for healthcare systems, or for our                      Accordingly, in accordance with section               from providing state-funded aid to their
                                              communities.’’                                          6 of E.O. 13132, this rule requires no                own residents, regardless of
                                                 Response: DHS disagrees with these                   further agency action or analysis.                    immigration status. A commenter stated
                                              comments. E.O. 13563 directs agencies                      Comment: A commenter stated that                   that the proposed rule violates the 10th
                                              to propose or adopt a regulation only                   this rule impinges on a state’s right to              Amendment of the U.S. Constitution
                                              upon a reasoned determination that its                  provide healthcare services and                       because it commandeers state resources
                                              benefits justify its costs; the regulation              increases federal intrusion into local                by compelling agencies to implement
                                              is tailored to impose the least burden on               issues.                                               the rule, especially in providing notice
                                              society, consistent with achieving the                     Response: DHS disagrees that this rule             and information to applicants. Another
                                              regulatory objectives; and in choosing                  impinges on state’s rights to provide                 commenter stated that the rule violates
                                              among alternative regulatory                            healthcare services and increases federal             a federalism principle by imposing an
                                              approaches, the agency has selected                     intrusion into local issues. This rule                unfunded mandate. One commenter
                                              those approaches that maximize net                      enforces a law that has been in place, in             stated that the proposed rule will
                                              benefits. E.O. 13563 recognizes that                    one form or another, since the late 19th              impose substantial costs on State and
                                              some benefits are difficult to quantify                 century. The review of public charge                  local governments such that federalism
                                              and provides that, where appropriate                    inadmissibility, which is an                          concerns are implicated. Other
                                              and permitted by law, agencies may                      immigration matter, is a matter of
                                                                                                                                                            commenters stated that the proposed
                                              consider and discuss qualitatively                      Federal jurisdiction alone, as indicated
                                                                                                                                                            rule would harm their states. A
                                                                                                      by the Supreme Court.839
khammond on DSKBBV9HB2PROD with RULES2




                                              values that are difficult or impossible to                                                                    commenter stated that the proposed rule
                                              quantify, including equity, human                          Comment: A commenter indicated
                                                                                                      that as a matter of law and effective                 would undermine a state statute that
                                              dignity, fairness, and distributive                                                                           was passed with bipartisan support in
                                              impacts.                                                                                                      order to extend CHIP.
                                                                                                        839 See, e.g., Hines v. Davidowitz, 312 U.S. 52

                                              2. Federalism Comments                                  (1941); see also Arizona v. United States, 567 U.S.
                                                                                                      387, 394 (2012) (‘‘The Government of the United         840 See Southern S.S. Co. v. N.L.R.B., 316 U.S. 31,
                                                 Comment: A commenter stated that                     States has broad, undoubted power over the subject    47 (1942) (requiring ‘‘careful accommodation of one
                                              DHS did not conduct an adequate                         of immigration and the status of aliens.’’).          statutory scheme to another.’’).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00191   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1                filed 08/14/19               PageID.368 Page 192 of 218
                                              41482            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                                 Another commenter asserted that,                        Another commenter stated that this                       As discussed in the NPRM,842 DHS
                                              even if the proposed rule were passed                   rule could result in the separation of at                has determined that the rule may
                                              in the form of a statute, it would violate              least 200,000 married couples annually.                  decrease disposable income and
                                              Article I of the Spending Clause for                    Another commenter provided data on                       increase the poverty of certain families
                                              coercively restricting state use of                     the impact of the study on marriage-                     and children, including U.S. citizen
                                              Federal grant money.                                    based permanent residency                                children. And as discussed previously,
                                                 Response: DHS did not propose in the                 applications, saying the proposed rule                   DHS has modified some provisions in
                                              NPRM to, in any way, regulate or                        would undermine family unity and                         ways that will mitigate the impact on
                                              circumscribe the ability of states to offer             stability. A commenter stated that the                   families, such as by exempting receipt
                                              public benefits to children and                         proposed rule would chill access to                      of Medicaid by aliens under 21 and
                                              immigrants, or to require states to                     their state’s Department of Children and                 pregnant women. Ultimately, however,
                                              implement the DHS rule. Similarly, this                 Families and Juvenile Court, leading to                  DHS continues to believe that the
                                              final rule neither prohibits states from                                                                         financial impact on the family is
                                                                                                      children remaining dependent on state
                                              providing benefits to children and                                                                               justified.
                                                                                                      child welfare programs.                                     Additionally, because the final rule
                                              immigrants nor prohibits any category
                                              of immigrants from receiving any state                     Many commenters said this rule                        considers receipt of public benefits that
                                              or local benefits for which they are                    would dramatically hurt and jeopardize                   were not considered under the 1999
                                              eligible. Furthermore, the rule’s                       families, as well as place undue burden                  Interim Field Guidance, DHS
                                              definition of public benefit does not                   on all family members. A commenter                       determined that the aliens found
                                              include emergency aid, emergency                        stated that the proposed rule fails to                   inadmissible under section 212(a)(4) of
                                              medical assistance, or disaster relief.                 analyze the rule’s effect on the well-                   the Act, 8 U.S.C. 1182(a)(4), will likely
                                              Likewise, the rule does not impact the                  being of families, especially its impact                 increase. However, given the compelling
                                              Spending Clause since it does not                       to family stability, and on the                          legal and policy reasons associated with
                                              restrict a state’s ability to use Federal               disposable income of families and                        this rulemaking, including but not
                                              funds.                                                  children. Some commenters provided                       limited to, better ensuring self-
                                                                                                      studies showing how children could be                    sufficiency, DHS determined that this
                                              3. Family Assessment Comments                           severely and irreversibly harmed,                        rulemaking’s impact is justified and no
                                                 Comment: One commenter said that                     including children’s health, by                          further actions are required. DHS also
                                              the rule violated Section 654 of the                    separation as part of a strategy to                      determined that this final rule will not
                                              Treasury General Appropriations Act,                    prevent immigrants from legalizing their                 have any impact on the autonomy or
                                              1999, Public Law 105–277, which                         status.                                                  integrity of the family as an institution.
                                                                                                                                                                  Furthermore, with this rulemaking,
                                              requires agencies to assess their                          A commenter stated that the rule                      DHS does not intend to separate
                                              policies’ impact on family stability,                   contravenes international and domestic                   families. DHS’s intent is to implement
                                              families’ ability to function, and other                policies that support children’s best                    Congress’ mandate to assess whether an
                                              indicators of family well-being. Another                interests, citing the U.N. Convention on                 alien has met his or her burden to
                                              commenter stated that DHS’s Family                      the Rights of the Child.                                 demonstrate that he or she is not likely
                                              Policymaking Assessment failed to fully
                                                                                                         Response: Section 654 of the Treasury                 at any time to become a public charge
                                              and meaningfully evaluate the
                                                                                                      and General Government                                   under section 212(a)(4)(A) of the Act, 8
                                              rulemaking’s effects on family well-
                                                                                                      Appropriations Act, 1999 841 requires                    U.S.C. 1182(a)(4), given the
                                              being under section 654(c)(1) and did
                                                                                                      Federal agencies to issue a Family                       congressional policy to ensure that
                                              not address 654(c)(2)–(7) at all. Other
                                                                                                      Policymaking Assessment for any rule                     those coming to the United States
                                              commenters generally agreed that the
                                                                                                      that may affect family well-being.                       should be self-sufficient and not rely on
                                              family assessment in the proposed rule
                                                                                                      Agencies must assess whether: (1) The                    the government for assistance to meet
                                              is insufficient.
                                                                                                      action strengthens or erodes the stability               their needs.843
                                                 Several commenters stated this rule                                                                              DHS agrees that family unity is a
                                              will unnecessarily harm family unity,                   or safety of the family and, particularly,
                                                                                                      the marital commitment; (2) the action                   significant tenet of the family-based
                                              such as by making it difficult for some                                                                          immigration system. As indicated
                                              spouses of U.S. citizens to enter the                   strengthens or erodes the authority and
                                                                                                      rights of parents in the education,                      above, the rule does not alter eligibility
                                              United States or adjust status. A                                                                                criteria for a family-based immigrant
                                              commenter generally stated that the                     nurture, and supervision of their
                                                                                                                                                               petition, although it could have some
                                              proposed rule’s definition of                           children; (3) the action helps the family
                                                                                                                                                               impact on the ultimate outcome of such
                                              ‘‘household,’’ along with the asset and                 perform its functions, or substitutes
                                                                                                                                                               petitions. DHS has taken certain steps
                                              income standards, would pressure                        governmental activity for the function;
                                                                                                                                                               that mitigate the potential effects of this
                                              families to separate. The commenter                     (4) the action increases or decreases
                                                                                                                                                               rule on families. For instance, DHS will
                                              also stated that the proposal to subject                disposable income or poverty of families
                                                                                                                                                               not attribute U.S. citizen children’s
                                              residents to public charge                              and children; (5) the proposed benefits                  receipt of public benefits to their
                                              determinations upon reentering the                      of the action justify the financial impact               parents who are subject to the public
                                              United States would discourage                          on the family; (6) the action may be                     charge inadmissibility ground. Like all
                                              immigrants from preserving contact                      carried out by State or local government                 other applicants for admission or
                                              with family outside of the United States.               or by the family; and whether (7) the                    adjustment of status who are subject to
                                              A commenter added that it would make                    action establishes an implicit or explicit
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                               the public charge or any other ground of
                                              it especially difficult for immigrants to               policy concerning the relationship                       inadmissibility, aliens are not
                                              let their parents join them in the United               between the behavior and personal                        guaranteed admission or adjustment of
                                              States. Another commenter cited an                      responsibility of youth, and the norms                   status merely by virtue of their
                                              article noting that there are 9,000,000                 of society.
                                              mixed status families in the United                                                                                842 See Inadmissibility on Public Charge Grounds,
                                              States, and many would be faced with                      841 Public   Law 105–277, 112 Stat. 2681 (Oct. 21,     83 FR 51114, 51277 (proposed Oct. 10, 2018).
                                              the threat of coerced separation.                       1998).                                                     843 See 8 U.S.C. 1601(1) and (2).




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00192    Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                          Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.369 Page 193 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                              41483

                                              relationship to a U.S. citizen or lawful                and that DHS has failed to justify                    to an employment-based nonimmigrant
                                              permanent resident.844                                  requiring it.                                         category, must provide certain
                                                                                                         Response: DHS disagrees that the                   biographical information to employers
                                              4. Paperwork Reduction Act Comments                     Form I–944 needs to be simplified and                 as part of the application process. Form
                                                 Comment: A commenter stated that                     more carefully targeted or is overly                  I–129 and Form I–539/Form I–539A
                                              the newly proposed Form I–944 is                        burdensome. Form I–944 requests                       already provide for some information
                                              duplicative and unnecessary in light of                 information about all the relevant                    from both employers and employees
                                              the Form I–864. Another commenter                       factors as established by section                     when the benefit is related to
                                              stated that DHS has not shown that                      212(a)(4) of the Act, 8 U.S.C. 1182(a)(4),            employment-based immigration. As
                                              there are not less burdensome ways of                   and the rule to determine whether the                 noted on the instructions for USCIS
                                              gaining the information from I–944 than                 alien is inadmissible based on public                 forms, the failure to provide requested
                                              the form requires.                                      charge ground.                                        information, or any other requested
                                                 Response: DHS disagrees that the                        The Form I–944 instructions state that             evidence, may delay adjudication or
                                              Form I–944 duplicates information                       only applicants filing Form I–485 who                 result in a denial of the benefit
                                              collected on Form I–864 and is therefore                are subject to the public charge ground               requested.
                                              duplicative. However, DHS has updated                   of inadmissibility must file Form I–944.                 Comment: A commenter stated that
                                              the forms to remove the questions about                 The Form I–944 instructions also                      DHS appears to be acting on the basis
                                              employment that are also on the I–485.                  explain that an alien who is exempt                   of either conflicting information or no
                                              In addition, DHS added language to the                  from the public charge ground of                      information at all. For example, in the
                                              forms, indicating to the applicant that if              inadmissibility does not need to file                 context of its PRA analysis, DHS
                                              tax forms were submitted as part of                     Form I–944, and subsequently lists all                estimates that 382,264 individuals will
                                              Form I–485, Form I–864 or Form I–944,                   categories of aliens that are exempt from             be required to fill out Form I–944, that
                                              the same tax returns do not need to be                  the public charge ground of                           the hour burden per response will be 4
                                              submitted with the I–864. Any                           inadmissibility. Therefore, DHS believes              hours, and that the monetary burden is
                                              document that is submitted as part of                   the declaration of self-sufficiency is                $59,931,350. Those figures seem to
                                              another form related to the immigrant                   appropriately targeted to the aliens that             directly conflict with DHS’s earlier
                                              benefit does not need to be submitted                   might trigger public charge concerns.                 estimates that Form I–944 would take
                                              multiple times. Form I–864 is an                           Comment: A commenter noted that                    4.5 hours to fill out and that the annual
                                              affidavit of support submitted by an                    there was no way to specify the receipt               cost would be $25,963,371.845 The
                                              intending immigrant’s sponsor, as                       of public benefits was for an emergency               commenter notes that the number of
                                              required for certain categories of aliens               on the Form I–944, nor did the form                   applicants is similarly in conflict. DHS
                                              subject to the affidavit of support                     indicate that such services were                      also appears to assume that only
                                              requirements under section 213A of the                  excluded.
                                                                                                                                                            applicants for adjustment will fill out
                                              Act, 8 U.S.C. 1183a. Form I–864 is a                       Response: DHS appreciates the
                                                                                                                                                            Form I–944.846 DHS overtly states,
                                              contract between the sponsor and the                    comment and has updated the form to
                                                                                                      include questions regarding the                       however, that at least some
                                              U.S. Government in which the sponsor
                                                                                                      exemptions and updated the description                nonimmigrant visa applicants would
                                              agrees to use his or her income, assets,
                                                                                                      of the designated public benefits to                  have to fill out that form as well, and
                                              and resources to support the intending
                                                                                                      clarify the information being sought.                 it provides statistics showing annual
                                              immigrants named in Form I–864, if it
                                                                                                         Comment: A commenter opposed                       averages of those applicants over
                                              becomes necessary. The sponsor
                                              completing and signing Form I–864                       requiring that employees provide                      200,000.847 The commenter concludes
                                              must show that he or she has enough                     employers with certain information,                   from this information that DHS does not
                                              income and/or assets to maintain the                    whether through Form I–129, Form I–                   know how many people will have to fill
                                              intending immigrants listed on the                      539, or Form I–944. The commenter                     out the form, how long it will take them,
                                              affidavit and the rest of the sponsor’s                 stated that requiring a nonimmigrant to               or how much it will cost on an
                                              household at 125 percent of the FPG.                    provide such personal information to                  annualized basis.
                                                                                                      his or her employer or prospective                       Response: DHS has corrected an error
                                              The sponsor, therefore, is largely
                                              submitting information regarding his or                 employer to overcome the presumption                  in the estimated time burden for Form
                                              her financial situation.                                that he or she is or could become a                   I–944 from 4 hours to 4.5 hours. DHS
                                                 However, Form I–944 is completed by                  public charge, such as medical                        uses historical data to estimate the
                                              the intending immigrant, i.e., applicant                payments, tax return transcripts, W–2s,               populations and burdens reported. In
                                              for adjustment of status, and requests                  or documents for temporary housing                    some instances, DHS does not have
                                              information on the relevant factors as                  needs, is an unfair and unreasonable                  historical data on a population and may
                                              established by section 212(a)(4) of the                 imposition on any employee. The                       need to derive these populations using
                                              Act, 8 U.S.C. 1182(a)(4), and the final                 commenter stated the employer should                  statistical methods. For example, the 5-
                                              rule, which are distinct from the                       not know such personal information,                   year average of those filing Form I–485
                                              requirements of the affidavit of support.               and that the requirement could                        who are not exempt from the public
                                                 Comment: A commenter suggested a                     potentially expose an employer to                     charge inadmissibility determination is
                                              simplification of the declaration of self-              liability. The commenter stated further               estimated at 382,264. DHS used this
                                              sufficiency that targets aliens that might              that it is unclear who would be                       population for the Form I–944 estimate.
                                              trigger public charge concerns, rather                  responsible to pay for the Form I–944,                Additionally, as part of the calculation
                                              than, for example, all aliens who seek to                                                                     of the 5-year average estimated
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      especially in the context of H–1B-based
                                              adjust status. Another commenter stated                 change or extension of status petitions,              population, DHS used the FY 2016
                                              that Form I–944 imposes undue burdens                   where the employer is generally                       population of those who are not exempt
                                                                                                      required to pay the fees associated with                845 83
                                                844 See Agyeman v. INS, 296 F.3d 871, 879 (9th                                                                       FR 51284–85, at 51254.
                                                                                                      the filing.                                             846 83 FR 51284–85, at 51240 (calculating that
                                              Cir. 2002) (‘‘[A]pproval of the I–130 petition does
                                              not automatically entitle the alien to adjustment of
                                                                                                         Response: Employees seeking                        382,769 adjustment applicants would be subject to
                                              status as an immediate relative of a United States      employment-based nonimmigrant visas                   public charge review).
                                              citizen.’’).                                            and those seeking to extend of change                   847 83 FR 51284–85, at 51243–44.




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00193   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                      Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.370 Page 194 of 218
                                              41484            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              from public charge review (382,769                      stated that the Form I–944 would                      would likely result in hiring and
                                              filers), which is very close to the 5-year              require the alien to list the name of                 specially training additional personnel.
                                              average estimate. In sum, the economic                  every household member, amount of                     The commenter further indicated that
                                              analysis used the 5-year average of those               current assets and resources, recent                  counties will need to work with their
                                              filing Form I–485 of 382,264 and the FY                 Federal tax return history for the                    respective states to develop
                                              2016 population of those not exempt                     applicant and household members,                      standardized processes for receiving
                                              from public charge review, to estimate                  credit score, proof of debts and                      requests and providing information
                                              the population that will be subject to                  liabilities, complete list of all public              across the state that safeguards personal
                                              public charge inadmissibility                           benefits applied for or received, and                 data. The commenter stated that this is
                                              determination and, therefore, will have                 education and employment history),                    not only a significant workload but also
                                              to submit Form I–944.                                   and that accurately completing the form               would include potentially major
                                                 Finally, DHS is required to estimate                 and providing all required information                automation costs, given the level of
                                              cost burden in multiple ways: (1) The                   with documentation would be a                         detail required.
                                              PRA requires estimating cost burden                     significant effort for non-citizens and                  Response: The purpose of Form I–944
                                              based on the average hourly wage of the                 their families.                                       is to demonstrate that an adjustment of
                                              respondent; (2) the PRA also requires                      Response: DHS acknowledges that the                status applicant subject to the public
                                              estimating the annual cost burden based                 time that it would take each individual               charge ground of inadmissibility is not
                                              on expenses incurred to complete the                    to complete Form I–944 could be more                  likely at any time in the future to
                                              information collection including but not                or less time than the reported estimated              become a public charge, as required by
                                              limited to attorney’s fees, shipping and                average time burden, depending on the                 Congress in section 212(a)(4) of the Act,
                                              handling, etc., and (3) E.O. 12866                      applicant’s individual facts and                      8 U.S.C. 1182(a)(4). Form I–944 collects
                                              requires estimating the benefits and                    circumstances. For example, some                      information relevant to the mandatory
                                              costs of the regulation, including the                  applicants would be children who do                   factors, such as age, family status,
                                              opportunity cost of time, among other                   not have extensive education, assets,                 assets, resources, financial status,
                                              costs.                                                  and liabilities to report on the Form I–              education, and skills. DHS is required to
                                                 Comment: A commenter stated that                     944. In contrast, an older applicant                  assess an applicant’s assets and
                                              the proposed rule would also impose                     could have extensive education, assets,               resources as part of the public charge
                                              unreasonable burdens and financial                      and liabilities to report on the Form I–              inadmissibility determination, which
                                              costs on immigration benefit applicants                 944. Moreover, in estimating the time                 entails a review of the alien’s income.
                                              and petitioners, specifically mentioning                burden, DHS does not include the time                 These factors are mandated by Congress
                                              Form I–944. The comment indicated                       burden already accounted for by other                 in section 212(a)(4) of the Act, and DHS
                                              that though DHS projects an average                     information collections subject to the                does not have the authority to disregard
                                              Form I–944 preparation time of 4 hours                  PRA nor inactive time to obtain the                   these factors. Additionally, the
                                              and 30 minutes, the evidentiary                         necessary evidence required. DHS also                 estimated burden on any alien
                                              requirements associated with the form                   notes that an alien does not always have              submitting Form I–944 was provided in
                                              and the public charge assessment                        to provide information about the net                  the NPRM.
                                              overall suggest that DHS has seriously                  value of a home and the related                          DHS acknowledges in the economic
                                              underestimated the time commitment.                     evidence. In general, the alien would                 analysis accompanying this rule that
                                              For example, using a method of                          need to provide information regarding                 various government agencies may incur
                                              assessing ‘‘household size’’ that differs               the home and its net value if aliens                  indirect costs associated with the rule
                                              significantly from the long-accepted                    using the home as evidence of his or her              such as, for example, the potential need
                                              definition used to evaluate Form I–864,                 assets or resources. DHS will maintain                to update administrative processes and
                                              the proposed rule and Form I–944                        the estimated time burden at 4.5 hours.               provide additional training. However,
                                              instructions require individuals to                        Comment: One commenter detailed                    Form I–944 imposes no requirements on
                                              submit extensive supporting                             several issues with Form I–944 and its                Federal, State, or local government
                                              documentation of the financial status of                requirements, saying that it will                     agencies. Instead, applicants required to
                                              the applicant’s household, including all                disproportionately harm low-income
                                                                                                                                                            submit Form I–944 must submit certain
                                              sources of household income and all                     applicants and their families, place an
                                                                                                                                                            evidence from Federal, State, and local
                                              cash and non-cash assets that can be                    unreasonable burden on families
                                                                                                                                                            government agencies such as Federal
                                              converted into cash within 12 months.                   especially those who apply with their
                                                                                                                                                            income tax returns and documentation
                                              For every such asset, an applicant must                 minor children, impose costly
                                                                                                                                                            of receipt of public benefits. DHS has
                                              provide a description of the asset, along               administrative burdens on Federal,
                                                                                                                                                            reviewed the data provided by
                                              with the value, basis of the claim for the              State, and local government agencies,
                                                                                                                                                            commenters and updated the cost
                                              value, and proof of ownership. The net                  generate a huge workload for social
                                                                                                                                                            estimates to account for the indirect
                                              value of a home may be included as an                   services agencies, and undermine
                                                                                                                                                            effects of this rule, where possible.
                                              asset, but only if accompanied by                       privacy rights of applicants. The
                                              documentation of ownership, evidence                    commenter also noted that the rule will               IV. Statutory and Regulatory
                                              of all secured loans or liens, and a                    likely make it more difficult for low-                Requirements
                                              recent appraisal completed by a                         income and vulnerable immigrants to
                                              licensed appraiser (estimated to cost an                remain on the path to U.S. citizenship,               A. Executive Order 12866 (Regulatory
                                              average of $300 to $400 for a single                    will dissuade many potential applicants               Planning and Review), Executive Order
                                                                                                                                                            13563 (Improving Regulation and
khammond on DSKBBV9HB2PROD with RULES2




                                              family home). The commenter indicated                   from pursuing adjustment due to the
                                              that these requirements alone could                     costs of the application process, create              Regulatory Review), and Executive
                                              consume significant amounts of time                     financial hardship for people, and result             Order 13771 (Reducing Regulation and
                                              beyond the DHS estimate. In addition,                   in processing delays and lengthy wait                 Controlling Regulatory Costs)
                                              multiple commenters stated that the                     times. One commenter said that the                       Executive Orders 12866 and 13563
                                              documentation and information                           Form I–944 requirement would require                  direct agencies to assess the costs and
                                              applicants would be required to collect                 states and counties to develop new work               benefits of available regulatory
                                              and present is extensive (the commenter                 processes, require system updates, and                alternatives and, if regulation is


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00194   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                 Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.371 Page 195 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                   41485

                                              necessary, to select regulatory                             This final rule will impose new costs               cost to file Form I–356 would be
                                              approaches that maximize net benefits                    on the population applying to adjust                   approximately $824 annually.850
                                              (including potential economic,                           status using Form I–485 that are subject                  The final rule will also result in a
                                              environmental, public health and safety                  to the public charge ground of                         reduction in transfer payments from the
                                              effects, distributive impacts, and                       inadmissibility who will now be                        Federal Government to individuals who
                                              equity). Executive Order 13563                           required to file the new Form I–944 as                 may choose to disenroll from or forego
                                              emphasizes the importance of                             part of the public charge inadmissibility              enrollment in a public benefits program.
                                              quantifying both costs and benefits,                     determination. DHS will require any                    Individuals who might choose to
                                              reducing costs, harmonizing rules, and                   adjustment applicants subject to the                   disenroll from or forego future
                                              promoting flexibility. Executive Order                   public charge inadmissibility ground to                enrollment in a public benefits program
                                              13771 directs agencies to reduce                         submit Form I–944 with their Form I–                   include foreign-born non-citizens as
                                              regulation and control regulatory costs.                 485 to demonstrate they are not likely                 well as U.S. citizens who are members
                                                 The Office of Information and                         at any time in the future to become a                  of mixed-status households,851 who
                                              Regulatory Affairs has designated this                   public charge. The final rule will also                otherwise may be eligible for the public
                                              final rule as a ‘‘significant regulatory                 impose additional costs for completing                 benefits. DHS estimates that the total
                                              action’’ that is economically significant                Forms I–485, I–129, I–129CW, and I–                    reduction in transfer payments from the
                                              since it is estimated that the final rule                539 as the associated time burden                      Federal and State governments will be
                                              would have an annual effect on the                       estimate for completing each of these                  approximately $2.47 billion annually
                                              economy of $100 million or more, under                   forms will increase. Moreover, the final               due to disenrollment or foregone
                                              section 3(f)(1) of E.O. 12866.                           rule will impose new costs associated                  enrollment in public benefits programs
                                              Accordingly, OMB has reviewed this                       with the new public charge bond                        by foreign-born non-citizens who may
                                              final regulation.                                        process, including new costs for                       be receiving public benefits. DHS
                                                 This rule is a regulatory action under                completing and filing Forms I–945 and                  estimates that the 10-year discounted
                                              E.O. 13771.                                              I–356. DHS estimates that the additional               federal and state transfer payments
                                              1. Summary                                               total cost of the final rule will be                   reduction of this final rule will be
                                                                                                       approximately $35,202,698 annually to                  approximately $21.0 billion at a 3
                                                 As discussed above, DHS is modifying                  the population applying to adjust status               percent discount rate and about $17.3
                                              its regulations to add new regulatory                    who is also required to file Form I–944,               billion at a 7 percent discount rate.
                                              provisions for inadmissibility                           for the opportunity cost of time                       However, DHS notes there may be
                                              determinations based on the public                       associated with the increased time                     additional reductions in transfer
                                              charge ground under the INA. DHS is                      burden estimates for Forms I–485, I–                   payments, or categories of transfers such
                                              prescribing how it will determine                        129, I–129CW, and I–539, and for                       as increases in uncompensated health
                                              whether an alien is inadmissible                         requesting or cancelling a public charge               care or greater reliance on food banks or
                                              because he or she is likely at any time                  bond using Form I–945 and Form I–356,                  other charities, that we are unable to
                                              in the future to become a public charge                  respectively.                                          quantify.
                                              and is identifying the types of public                      Over the first 10 years of
                                              benefits that will be considered in the                                                                            There also may be additional
                                                                                                       implementation, DHS estimates the total                reductions in transfer payments from
                                              public charge determinations. An alien                   quantified new direct costs of the final
                                              applying for admission at the port of                                                                           states to individuals who may choose to
                                                                                                       rule will be about $352,026,980                        disenroll from or forego enrollment in a
                                              entry, or adjustment of status generally                 (undiscounted). In addition, DHS
                                              must establish that he or she is not                                                                            public benefits program. For example,
                                                                                                       estimates that the 10-year discounted                  the Federal Government funds all SNAP
                                              likely at any time in the future to                      total direct costs of this final rule will
                                              become a public charge. DHS will weigh                                                                          food expenses, but only 50 percent of
                                                                                                       be about $300,286,154 at a 3 percent                   allowable administrative costs for
                                              certain factors positively or negatively,                discount rate and about $247,249,020 at
                                              depending on how the factor impacts                                                                             regular operating expenses.852 Similarly,
                                                                                                       a 7 percent discount rate.                             FMAP in some HHS programs, like
                                              the immigrant’s likelihood to become a                      The final rule will also potentially
                                              public charge. DHS is also revising                                                                             Medicaid, can vary from between 50
                                                                                                       impose new costs on obligors                           percent to an enhanced rate of 100
                                              existing regulations to require all aliens               (individuals or companies) if an alien
                                              seeking an extension of stay or change                                                                          percent in some cases.853 Since the state
                                                                                                       has been determined to be likely at any
                                              of status to demonstrate that they have                  time in the future to become a public                     850 Calculation: $33.00 (cost per obligor to file
                                              not received public benefits, as defined                 charge and will be permitted to submit                 Form I–356) * 25 (estimated annual population who
                                              in this rule unless the nonimmigrant                     a public charge bond, for which USCIS                  would file Form I–356) = $825.00 annual total cost
                                              classification that they seek to extend or               will use the new Form I–945. DHS                       to file Form I–356.
                                              to which they seek to change is exempt                   estimates the total cost to file Form I–
                                                                                                                                                                 851 DHS uses the term ‘‘foreign-born non-citizen’’

                                              from the public charge ground of                                                                                since it is the term the U.S. Census Bureau uses.
                                                                                                       945 will be, at minimum, about $34,166                 DHS generally interprets this term to mean alien in
                                              inadmissibility. Finally, DHS is revising                annually.849                                           this analysis. In addition, DHS notes that the
                                              its regulations governing the Secretary’s                                                                       Census Bureau publishes much of the data used in
                                                                                                          Moreover, the final rule will
                                              discretion to accept a public charge                                                                            this analysis.
                                                                                                       potentially impose new costs on aliens                    852 Per section 16(a) of the Food and Nutrition Act
                                              bond or similar undertaking under
                                                                                                       or obligors who submit Form I–356 as                   of 2008, Pub. L. 110–234, tit. IV, 122 Stat. 923, 1092
                                              section 213 of the Act, 8 U.S.C. 1183.
                                                                                                       part of a request to cancel the public                 (May 22, 2008) (codified as amended at 7 U.S.C.
                                              Similar to a waiver, a public charge                                                                            2025). See also USDA, FNS Handbook 901, at p. 41
                                                                                                       charge bond. DHS estimates the total
khammond on DSKBBV9HB2PROD with RULES2




                                              bond permits an alien deemed                                                                                    (2017). Available at: https://fns-prod.azureedge.net/
                                              inadmissible on the public charge                                                                               sites/default/files/apd/FNS_HB901_v2.2_Internet_
                                                                                                       waiver of the public charge ground of                  Ready_Format.pdf, (last visited May 7, 2019).
                                              ground to obtain adjustment of status, if                inadmissibility. See Matter of Ulloa, 22 I&N Dec.         853 See Dept. of Health and Human Servs. Notice,
                                              otherwise admissible.848                                 725, 726 (BIA 1999).                                   Federal Financial Participation in State Assistance
                                                                                                          849 Calculation: $35.59 (cost per obligor to file   Expenditures; Federal Matching Shares for
                                                848 There is no mention of ‘‘waiver’’ or ‘‘waive’’     Form I–945) * 960 (estimated annual population         Medicaid, the Children’s Health Insurance Program,
                                              in INA section 213, 8 U.S.C. 1183. However, the          who would file Form I–945) = $34,166.40 = $34,166      and Aid to Needy Aged, Blind, or Disabled Persons
                                              BIA has viewed that provision as functioning as a        (rounded) annual total cost to file Form I–945.                                                    Continued




                                         VerDate Sep<11>2014    21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00195   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                          Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.372 Page 196 of 218
                                              41486            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              share of FFP varies from state to state,                familiarization costs. To the extent that             will produce some benefits for T
                                              DHS uses the average FMAP across all                    an individual or entity directly                      nonimmigrants applying for adjustment
                                              states and U.S. territories of 59 percent               regulated by the rule incurs                          of status based on their T nonimmigrant
                                              to estimate the amount of state transfer                familiarization costs, those                          status, as this population will no longer
                                              payments. Therefore, the estimated 10-                  familiarization costs are a direct cost of            need to submit Form I–601 seeking a
                                              year undiscounted amount of state                       the rule. In addition to those individuals            waiver on the public charge ground of
                                              transfer payments that could occur as a                 or entities the rule directly regulates, a            inadmissibility. DHS estimates the total
                                              result of the provisions of this final rule             wide variety of other entities would                  benefits for this population is $15,176
                                              is about $1.01 billion annually. The                    likely choose to read and understand                  annually.854
                                              estimated 10-year discounted amount of                  the rule and, therefore, would incur                     The primary benefit of the final rule
                                              state transfer payments of the provisions               familiarization costs. For example,                   would be to better ensure that aliens
                                              of this final rule would be                             immigration lawyers, immigration
                                                                                                                                                            who are admitted to the United States,
                                              approximately $8.63 billion at a 3                      advocacy groups, health care providers
                                                                                                                                                            seek extension of stay or change of
                                              percent discount rate and about $7.12                   of all types, non-profit organizations,
                                                                                                                                                            status, or apply for adjustment of status
                                              billion at a 7 percent discount rate.                   non-governmental organizations, and
                                                                                                                                                            are not likely to receive public benefits
                                              Finally, DHS recognizes that reductions                 religious organizations, among others,
                                                                                                                                                            and will be self-sufficient, i.e.,
                                              in federal and state transfers under                    may need or want to become familiar
                                                                                                                                                            individuals will rely on their own
                                              Federal benefit programs may have                       with the provisions of this final rule.
                                                                                                                                                            financial resources, as well as the
                                              downstream impacts on state and local                   DHS believes such non-profit
                                                                                                                                                            financial resources of the family,
                                              economies, large and small businesses,                  organizations and other advocacy
                                                                                                                                                            sponsors, and private organizations.855
                                              and individuals. For example, the rule                  groups might choose to read the rule in
                                                                                                                                                            DHS also anticipates that the final rule
                                              might result in reduced revenues for                    order to provide information to those
                                              healthcare providers participating in                                                                         will produce some benefits from the
                                                                                                      foreign-born non-citizens that might be
                                              Medicaid, companies that manufacture                                                                          elimination of Form I–864W. The
                                                                                                      affected by a reduction in federal and
                                              medical supplies or pharmaceuticals,                                                                          elimination of this form will potentially
                                                                                                      state transfer payments. Familiarization
                                              grocery retailers participating in SNAP,                                                                      reduce the number of forms USCIS
                                                                                                      costs incurred by those not directly
                                              agricultural producers who grow foods                                                                         would have to process. DHS estimates
                                                                                                      regulated are indirect costs.
                                              that are eligible for purchase using                       DHS estimates the time that would be               the amount of cost savings that will
                                              SNAP benefits, or landlords                             necessary to read this final rule would               accrue from eliminating Form I–864W
                                              participating in federally funded                       be approximately 16 to 20 hours per                   will be about $36.47 per petitioner.856
                                              housing programs.                                       person depending on an individual’s                   However, DHS is unable to determine
                                                 Additionally, the final rule will have               average reading speed and level of                    the annual number of filings of Form I–
                                              new direct and indirect impacts on                      review, resulting in opportunity costs of             864W and, therefore, currently is unable
                                              various entities and individuals                        time. An entity, such as a non-profit or              to estimate the total annual cost savings
                                              associated with regulatory                              advocacy group, may have more than                    of this change. Additionally, a public
                                              familiarization with the provisions of                  one person that reads the rule. Using the             charge bond process will also provide
                                              the rule. Familiarization costs involve                 average total rate of compensation as                 benefits to applicants as they potentially
                                              the time spent reading the details of a                 $36.47 per hour for all occupations,                  will be given the opportunity for
                                              rule to understand its changes. A                       DHS estimates that the opportunity cost               adjustment if otherwise admissible, at
                                              foreign-born non-citizen (such as those                 of time will range from about $583.52 to              the discretion of DHS, after a
                                              contemplating disenrollment or                          $729.40 per individual who must read                  determination that he or she is likely to
                                              foregoing enrollment in a public                        and review the final rule.                            become a public charge.
                                              benefits program) might review the rule                    The final rule will produce some                      Table 2 provides a more detailed
                                              to determine whether she or he is                       quantified benefits due to the regulatory             summary of the final provisions and
                                              subject to its provisions and may incur                 changes DHS is making. The final rule                 their impacts.

                                                                   TABLE 2—SUMMARY OF MAJOR PROVISIONS AND ECONOMIC IMPACTS OF THE FINAL RULE
                                                                Provision                                        Purpose                                       Expected impact of final rule

                                              Revising 8 CFR 212.18. Application for             To clarify that T nonimmigrants seeking        Quantitative:
                                                Waivers of Inadmissibility in connection           adjustment of status are not subject         Benefits:
                                                with an application for adjustment of              to public charge ground of inadmis-          • Benefits of $15,176 annually to T nonimmigrants apply-
                                                status by T nonimmigrant status hold-              sibility.                                      ing for adjustment of status who will no longer need to
                                                ers.                                                                                              submit Form I–601 seeking a waiver on public charge
                                              Revising 8 CFR 245.23. Adjustment of                                                                grounds of inadmissibility.
                                                aliens in T nonimmigrant classification.                                                        Costs:
                                                                                                                                                • None.
khammond on DSKBBV9HB2PROD with RULES2




                                              for October 1, 2016 through September 30, 2017, 80      nonimmigrants filing Form I–601 seeking a waiver        855 8U.S.C. 1601(2).
                                              FR 73779 (Nov. 25, 2015).                               of grounds of inadmissibility. Therefore, the           856 Calculation of savings from opportunity cost
                                                854 Calculation: $14,880 (Filing fees for Form I–     estimated total benefits of the final rule for T      of time for no longer having to complete and submit
                                                                                                      nonimmigrants applying for adjustment of status
                                              601) + $296.48 (Opportunity cost of time for Form                                                             Form I–864W: ($36.47 per hour * 1.0 hours) =
                                                                                                      using Form I–601 seeking a waiver on grounds of
                                              I–601) = $15,176.48 = $15,176 (rounded) total           inadmissibility will equal the current cost to file   $36.47.
                                              current estimated annual cost for filing T              Form I–601 for this population.



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00196   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                       Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.373 Page 197 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                             41487

                                                          TABLE 2—SUMMARY OF MAJOR PROVISIONS AND ECONOMIC IMPACTS OF THE FINAL RULE—Continued
                                                                Provision                                        Purpose                                       Expected impact of final rule

                                              Adding 8 CFR 212.20. Purpose and ap-               To define the categories of aliens that        Quantitative:
                                                plicability of public charge inadmis-              are subject to the public charge de-         Benefits:
                                                sibility.                                          termination.                                 • Benefits of $36.47 per applicant from no longer having to
                                              Adding 8 CFR 212.21. Definitions ...........       To establish key definitions, including          complete and file Form I–864W.
                                              Adding 8 CFR 212.22. Public charge de-               ‘‘public charge,’’ ‘‘public benefit,’’       Costs:
                                                termination.                                       ‘‘likely to become a public charge,’’        • DHS anticipates a likely increase in the number of deni-
                                                                                                   ‘‘household,’’ and ‘‘receipt of public         als for adjustment of status applicants based on public
                                                                                                   benefits.’’                                    charge inadmissibility determinations due to formalizing
                                                                                                 Clarifies that evaluating public charge          and standardizing the criteria and process for inadmis-
                                                                                                   is a prospective determination based           sibility determinations.
                                                                                                   on the totality of the circumstances.        Quantitative:
                                                                                                 Outlines minimum and additional fac-           Benefits:
                                                                                                   tors considered when evaluating              • Better ensure that aliens who are seeking admission to
                                                                                                   whether an alien immigrant is inad-            the United States or apply for adjustment of status are
                                                                                                   missible based on the public charge            self-sufficient through an improved review process of the
                                                                                                   ground. Positive and negative factors          mandatory statutory factors.
                                                                                                   are weighed to determine an individ-
                                                                                                   ual’s likelihood of becoming a public
                                                                                                   charge at any time in the future.
                                              Adding 8 CFR 212.23. Exemptions and                Outlines exemptions and waivers for in-
                                                waivers for public charge ground of in-            admissibility based on the public
                                                admissibility.                                     charge ground.

                                              Adding 8 CFR 214.1(a)(3)(iv) and                   To provide, with limited exceptions, that      Quantitative:
                                                amending 8 CFR 214.1(c)(4)(iv). Non-               an application for extension of stay         Costs:
                                                immigrant general requirements.                    or change of nonimmigrant status will        • $6.1 million annually for an increased time burden for
                                              Amending 8 CFR 248.1(a) and adding 8                 be denied unless the applicant dem-            completing and filing Form I–129;
                                                CFR 248.1(c)(4). Change of non-                    onstrates that he or she has not re-         • $0.12 million annually for an increased time burden for
                                                immigrant classification eligibility.              ceived public benefits since obtaining         completing and filing Form I–129CW;
                                                                                                   the nonimmigrant status that he or           • $2.4 million annually for an increased time burden for
                                                                                                   she is seeking to extend or change,            completing and filing Form I–539.
                                                                                                   as defined in final 8 CFR 212.21(b),         Quantitative:
                                                                                                   for 12 months, in the aggregate,             Benefits:
                                                                                                   within a 36 month period.                    • Better ensures that aliens who are seeking to extend or
                                                                                                                                                  change to a status that is not exempt from the section
                                                                                                                                                  212(a)(4) inadmissibility ground who apply for extension
                                                                                                                                                  of stay or change of status continue to be self-sufficient
                                                                                                                                                  during the duration of their nonimmigrant stay.

                                              Amending 8 CFR 245. Adjustment of sta-             To outline requirements that aliens            Quantitative:
                                               tus to that of person admitted for lawful           submit a declaration of self-suffi-          Direct Costs:
                                               permanent residence.                                ciency on the form designated by             • Total annual direct costs of the final rule will range from
                                                                                                   DHS and any other evidence re-                 about $45.5 to $131.2 million, including:
                                                                                                   quested by DHS in the public charge              • $25.8 million to applicants who must file Form I–
                                                                                                   inadmissibility determination.                      944;
                                                                                                                                                    • $0.69 million to applicants applying to adjust status
                                                                                                                                                       using Form I–485 with an increased time burden;
                                                                                                                                                    • $0.34 million to public charge bond obligors for filing
                                                                                                                                                       Form I–945; and
                                                                                                                                                    • $823.50 to filers for filing Form I–356.
                                                                                                                                                • Total costs over a 10-year period will range from:
                                                                                                                                                    • $352.0 million for undiscounted costs;
                                                                                                                                                    • $300.1 million at a 3 percent discount rate; and
                                                                                                                                                    • $247.2 million at a 7 percent discount rate.
                                                                                                                                                Transfer Payments
                                                                                                                                                • Total annual transfer payments of the final rule would be
                                                                                                                                                  about $2.47 billion from foreign-born non-citizens and
                                                                                                                                                  their households who disenroll from or forego enrollment
                                                                                                                                                  in public benefits programs. The federal-level share of
                                                                                                                                                  annual transfer payments will be about $1.46 billion and
                                                                                                                                                  the state-level share of annual transfer payments will be
                                                                                                                                                  about $1.01 billion.
                                                                                                                                                • Total transfer payments over a 10-year period, including
                                                                                                                                                  the combined federal- and state-level shares, will be:
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                    • $24.7 billion for undiscounted costs;
                                                                                                                                                    • $21.0 billion at a 3 percent discount rate; and
                                                                                                                                                    • $17.3 billion at a 7 percent discount rate.
                                                                                                                                                Quantitative:
                                                                                                                                                Benefits:
                                                                                                                                                • Potential to make USCIS’ in the review of public charge
                                                                                                                                                  inadmissibility more effective.
                                                                                                                                                Costs:



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00197   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                      Exhibit A
                                                    Case 4:19-cv-05210-RMP                                     ECF No. 1-1                       filed 08/14/19                         PageID.374 Page 198 of 218
                                              41488            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                                          TABLE 2—SUMMARY OF MAJOR PROVISIONS AND ECONOMIC IMPACTS OF THE FINAL RULE—Continued
                                                                Provision                                                        Purpose                                                         Expected impact of final rule

                                                                                                                                                                          • DHS anticipates a likely increase in the number of deni-
                                                                                                                                                                            als for adjustment of status applicants based on public
                                                                                                                                                                            charge inadmissibility determinations due to formalizing
                                                                                                                                                                            and standardizing the criteria and process for public
                                                                                                                                                                            charge determination.
                                                                                                                                                                          • Costs to various entities and individuals associated with
                                                                                                                                                                            regulatory familiarization with the provisions of the final
                                                                                                                                                                            rule. Costs will include the opportunity cost of time to
                                                                                                                                                                            read the final rule and subsequently determine applica-
                                                                                                                                                                            bility of the final rule’s provisions. DHS estimates that the
                                                                                                                                                                            time to read this final rule in its entirety would be 16 to
                                                                                                                                                                            20 hours per individual. DHS estimates that the oppor-
                                                                                                                                                                            tunity cost of time will range from about $583.52 to
                                                                                                                                                                            $729.40 per individual who must read and review the
                                                                                                                                                                            final rule. However, DHS cannot determine the number
                                                                                                                                                                            of individuals who will read the final rule.

                                                                                                                             Public Charge Bond Provisions

                                              Amending 8 CFR 103.6. Public charge                       To set forth the Secretary’s discretion                           Quantitative:
                                               bonds.                                                     to approve bonds, cancellation, bond                            Costs:
                                                                                                          schedules, and breach of bond, and                              • $34,166 annually to obligors for submitting Public
                                                                                                          to move principles governing public                               Charge Bond (Form I–945); and
                                                                                                          charge bonds to final 8 CFR 213.1.                              • $823.50 annually to filers for submitting Request for
                                                                                                                                                                            Cancellation of Public Charge Bond (Form I–356).
                                              Amending 8 CFR 103.7. Fees .................              To add fees for new Form I–945, Pub-                              • Fees paid to bond companies to secure public charge
                                                                                                          lic Charge Bond, and Form I–356,                                  bonds. Fees could range from 1–15 percent of the public
                                                                                                          Request for Cancellation of Public                                charge bond amount based on an individual’s credit
                                                                                                          Charge Bond.                                                      score.
                                              Amending 8 CFR 213.1. Admission or                        In 8 CFR 213.1, to add specifics to the                           Quantitative:
                                               adjustment of status of aliens on giving                   public charge bond provision for                                Benefits:
                                               of a public charge bond.                                   aliens who are seeking adjustment of                            • Potentially enable an alien who was found inadmissible
                                                                                                          status, including the discretionary                               only on the public charge ground to adjust his or her sta-
                                                                                                          availability and the minimum amount                               tus by posting a public charge bond with DHS.
                                                                                                          required for a public charge bond.
                                                 Source: USCIS analysis.


                                                DHS has prepared a full analysis                                1615–AA22 on www.regulations.gov. In                                         accounting statement showing the costs
                                              according to E.O.s 12866 and 13563,                               addition to the impacts summarized                                           associated with this final regulation.857
                                              and can be found in the docket for this                           above and as required by OMB Circular
                                              rulemaking or by searching for RIN                                A–4, Table 8 presents the prepared

                                                                                                         TABLE 8—OMB A–4 ACCOUNTING STATEMENT
                                                                                                                                             [$, 2018]

                                                         Category                             Primary estimate                                   Minimum estimate                                   Maximum estimate                            Source citation

                                                                                                                                           BENEFITS:

                                              Monetized Benefits ..............   The final rule will produce some benefits for T nonimmigrants applying for adjustment of status                                                               RIA.
                                                                                  based on their T nonimmigrant status, as this population will no longer need to submit Form I–
                                                                                  601 seeking a waiver on grounds of inadmissibility. DHS estimates the total benefits for this pop-
                                                                                  ulation is $15,176 annually.
                                                                                  Form I–485 applicants will no longer have to file Form I–864W. Benefits to applicants will be ap-
                                                                                  proximately $36.47 per petition based on the opportunity cost of time.

                                              Annualized quantified, but            .................................................   .................................................   .................................................   RIA.
                                                un-monetized, benefits.

                                              Unquantified Benefits ..........    The primary benefit of the final rule is to ensure that aliens who are admitted to the United                                                                 RIA.
                                                                                  States or apply for adjustment of status will not use or receive one or more public benefits for
khammond on DSKBBV9HB2PROD with RULES2




                                                                                  which they are entitled to receive, and instead, will rely on their financial resources, and those of
                                                                                  family members, sponsors, and private organizations.




                                               857 OMB Circular A–4 is available at https://

                                              www.whitehouse.gov/sites/whitehouse.gov/files/
                                              omb/circulars/A4/a-4.pdf.

                                         VerDate Sep<11>2014   21:05 Aug 13, 2019     Jkt 247001        PO 00000        Frm 00198       Fmt 4701       Sfmt 4700        E:\FR\FM\14AUR2.SGM              14AUR2
                                                                                                                                                                                                                                     Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.375 Page 199 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                        41489

                                                                                        TABLE 8—OMB A–4 ACCOUNTING STATEMENT—Continued
                                                                                                                           [$, 2018]

                                                        Category                         Primary estimate                    Minimum estimate                    Maximum estimate       Source citation

                                                                                Potential to improve the efficiency for USCIS in the review process for public charge inadmis-
                                                                                sibility.

                                                                                                                           COSTS:

                                              Annualized monetized costs                (3%) $35,202,698                               N/A                               N/A            RIA.
                                                (discount rate in paren-                (7%) $35,202,698                               N/A                               N/A
                                                thesis).

                                              Annualized quantified, but        N/A.
                                                un-monetized, costs.
                                              Qualitative (unquantified)        DHS anticipates a likely increase in the number of denials for adjustment of status applicants          RIA.
                                                costs.                          based on public charge inadmissibility determinations due to formalizing and standardizing the
                                                                                criteria and process for public charge determination.
                                                                                Costs to various entities and individuals associated with regulatory familiarization with the provi-
                                                                                sions of the rule. Costs will include the opportunity cost of time to read the final rule and subse-
                                                                                quently determine applicability of the final rule’s provisions. DHS estimates that the time to read
                                                                                this final rule in its entirety would be 16 to 20 hours per individual. DHS estimates that the oppor-
                                                                                tunity cost of time will range from about $583.52 to $729.40 per individual who must read and re-
                                                                                view the final rule. However, DHS cannot determine the number of individuals who will read the
                                                                                final rule.
                                                                                Fees paid by aliens to obligors to secure public charge bond.
                                                                                Other qualitative, unquantified effects of the final rule could include:
                                                                                   • Potential lost productivity,
                                                                                   • Adverse health effects,
                                                                                   • Additional medical expenses due to delayed health care treatment, and
                                                                                   • Increased disability insurance claims
                                                                                   • Administrative changes to business processes such as reprogramming computer software
                                                                                and redesigning application forms and processing.

                                                                                                                        TRANSFERS:

                                              Annualized monetized trans-                ($1,455,724,086)                              N/A                               N/A            RIA.
                                                fers: ‘‘on budget’’.

                                              From whom to whom? ........       Reduction in transfer payments from the federal government to public benefits recipients who are        RIA.
                                                                                 members of households that include foreign-born non-citizens. This amount includes the esti-
                                                                                 mated federal-level shares of transfer payments to members of households that include for-
                                                                                 eign-born non-citizens.

                                              Annualized monetized trans-                ($1,011,604,874)                              N/A                               N/A
                                                fers: ‘‘off-budget’’.

                                                   From whom to whom?           Reduction in transfer payments from state governments to public benefits recipients who are
                                                                                members of households that include foreign-born non-citizens. This amount includes the esti-
                                                                                mated state-level shares of transfer payments to members of households that include foreign-
                                                                                born non-citizens. DHS estimates that the state-level share of transfer payments is 59 percent of
                                                                                the estimated amount of federal transfer payments. DHS estimates the annual federal-level
                                                                                share would be about $1.46 billion and the annual state-level share of transfer payments would
                                                                                be about $1.01 billion.

                                                      Miscellaneous                                                                  Effects                                            Source citation
                                                    analyses/category

                                              Effects on state, local, and/     DHS believes that the rule may have indirect effects on state, local, and/or tribal government, but     RIA.
                                                or tribal governments.           DHS does not know the full extent of the effect on state, local, and/or tribal governments.
                                                                                 There may be costs to various entities associated with familiarization of and compliance with
                                                                                 the provisions of the rule, including salaries and opportunity costs of time to monitor and un-
                                                                                 derstand regulation requirements, disseminate information, and develop or modify information
                                                                                 technology (IT) systems as needed. It may be necessary for many government agencies to
                                                                                 update guidance documents, forms, and webpages. It may be necessary to prepare training
                                                                                 materials and retrain staff at each level of government, which will require additional staff time
                                                                                 and will generate associated costs.
khammond on DSKBBV9HB2PROD with RULES2




                                              Effects on small businesses       DHS believes there may be some impacts to those small entities that file Form I–129 or Form I–          RIA.
                                                                                 129CW for beneficiaries that extend stay or change status. These petitioners will have an in-
                                                                                 crease in time burden for completing and filing Form I–129 or Form I–129CW and possibly
                                                                                 have labor turnover costs if the Form I–129 or Form I–129CW EOS/COS request is denied
                                                                                 and the beneficiary has to leave the United States or the Commonwealth of the Northern Mar-
                                                                                 iana Islands (CNMI), respectively. DHS also believes that some surety companies that are
                                                                                 small entities may be impacted by filing Form I–356. DHS estimates the total annual cost to
                                                                                 file Form I–356 will be about $823.50.



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00199   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                    Exhibit A
                                                     Case 4:19-cv-05210-RMP                                  ECF No. 1-1                        filed 08/14/19                       PageID.376 Page 200 of 218
                                              41490            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                                      Miscellaneous                                                                                      Effects                                                                             Source citation
                                                    analyses/category

                                              Effects on wages .................   None ..................................................................................................................................................   None.
                                              Effects on growth ................   None ..................................................................................................................................................   None.



                                              B. Regulatory Flexibility Act                                    129CW beneficiary, for whom a Form I–                                       obtaining the nonimmigrant status that
                                                 The Regulatory Flexibility Act of 1980                        129 or Form I–129CW petitioner (i.e.,                                       they wish to extend or change. This
                                              (RFA), 5 U.S.C. 601–612, as amended by                           the employer) sought either an                                              ‘‘public benefit condition’’ serves the
                                              the Small Business Regulatory                                    extension of stay or a change of status,                                    same policy goals as the rule generally.
                                              Enforcement Fairness Act of 1996,                                may have to leave the United States if                                      b. A statement of the significant issues
                                              Public Law 104–121 (March 29, 1996),                             the employer’s request was denied. In                                          raised by the public comments in
                                              imposes certain requirements on                                  these cases, the petitioner may lose the                                       response to the initial regulatory
                                              Federal agency rules that are subject to                         beneficiary as an employee and may                                             flexibility analysis, a statement of the
                                              the notice and comment requirements of                           incur labor turnover costs. DHS presents                                       assessment of the agency of such
                                              the APA, 5 U.S.C. 553(b), and are likely                         this Final Regulatory Flexibility                                              issues, and a statement of any changes
                                              to have a significant economic impact                            Analysis (FRFA) to examine these                                               made in the proposed rule as a result
                                              on a substantial number of small                                 impacts.                                                                       of such comments.
                                              entities. The RFA requires Federal                               1. Final Regulatory Flexibility Analysis                                       Comment: Some commenters stated
                                              agencies to consider the potential                                                                                                           that the rule will negatively impact
                                                                                                                  The small entities that could be                                         small businesses. An individual
                                              impact of regulations on small
                                                                                                               impacted by this final rule are those                                       commenter stated that the rule would
                                              businesses, small governmental
                                                                                                               who file Form I–129 or Form I–129CW                                         undercut small and mid-sized
                                              jurisdictions, and small organizations
                                                                                                               as petitioners on behalf of beneficiaries                                   businesses’ ability to manage their talent
                                              during the development of their rules.
                                                                                                               requesting an extension of stay or                                          pipelines. The commenter stated that
                                              The term ‘‘small entities’’ comprises
                                                                                                               change of status as well as obligors that                                   nearly 48 percent of private-sector
                                              small businesses, not-for-profit
                                                                                                               would request a cancellation of a public                                    workers in the United States are
                                              organizations that are independently
                                                                                                               charge bond.                                                                employed in these small and mid-sized
                                              owned and operated and are not
                                              dominant in their fields, or                                     a. A Statement of the Need for, and                                         businesses, and that small businesses
                                              governmental jurisdictions with                                  Objectives of, the Rule                                                     rely on strategic partnerships and
                                              populations of less than 50,000.858 This                                                                                                     related tools to ensure a strong talent
                                                                                                                  DHS seeks to better ensure that                                          pipeline of workers who are equipped
                                              final rule requires an individual seeking                        applicants for admission to the United
                                              admission at the port of entry or                                                                                                            with the skills they need. The
                                                                                                               States and applicants for adjustment of                                     commenter stated that the rule would
                                              adjusting status to establish that he or                         status to lawful permanent resident who
                                              she is not likely at any time in the future                                                                                                  penalize individuals who often draw
                                                                                                               are subject to the public charge ground                                     upon public benefits to support
                                              to become a public charge. Most of this                          of inadmissibility are self-sufficient, i.e.,
                                              rule’s regulatory changes do not fall                                                                                                        themselves or their families during their
                                                                                                               they will rely on their own financial                                       training period or even when they first
                                              under the RFA because they directly                              resources as well as the financial
                                              regulate individuals who are not, for                                                                                                        begin work. The commenter stated that
                                                                                                               resources of their family, sponsors, and                                    in view of currently low unemployment,
                                              purposes of the RFA, within the                                  private organizations as necessary.859
                                              definition of small entities established                                                                                                     employers need access to labor that is
                                                                                                               Under section 212(a)(4) of the Act, 8                                       able to attend training while still relying
                                              by 5 U.S.C. 601(6). However, DHS                                 U.S.C. 1182(a)(4), an alien is
                                              recognizes that there may be some                                                                                                            on public benefits programs to provide
                                                                                                               inadmissible if, at the time of an                                          for their families’ basic needs.
                                              provisions of this final rule that would                         application for admission or adjustment
                                              directly regulate small entities, and,                                                                                                          A commenter stated that the RFA
                                                                                                               of status, he or she is likely at any time                                  mandates that DHS consider more
                                              therefore, DHS has examined the impact                           to become a public charge. The statute                                      impacts than it has such as labor
                                              of this final rule on small entities.                            requires DHS to consider the following
                                                 This final rule would increase the                                                                                                        turnover costs, or reduced productivity
                                                                                                               minimum factors that reflect the                                            and educational attainment.
                                              time burden by an additional 30
                                                                                                               likelihood that an alien will become a                                         Response: DHS appreciates the
                                              minutes for petitioners who file Form I–
                                                                                                               public charge: The alien’s age; health;                                     comments regarding the effect of the
                                              129 or Form I–129CW on behalf of a
                                                                                                               family status; assets, resources, and                                       rule on small entities, including small
                                              beneficiary requesting an extension of
                                                                                                               financial status; and education and                                         business, and DHS’s RFA analysis. The
                                              stay or change of status, which would
                                                                                                               skills. In addition, DHS may consider                                       RFA analysis discusses and estimates
                                              impose direct costs on these petitioners.
                                                                                                               any affidavit of support submitted by                                       the potential direct costs that small
                                              Additionally, the provisions to establish
                                                                                                               the alien’s sponsor and any other factors                                   businesses could incur and explains the
                                              a public charge bond process included                                                                                                        limitations for providing a more
                                                                                                               relevant to the likelihood of the alien
                                              in this final rule would allow for either                                                                                                    thorough quantification of the potential
                                                                                                               becoming a public charge.
                                              an alien or an obligor (individual or an                            Separate from these requirements, as                                     costs to small businesses. Additionally,
                                              entity) to request a cancellation of a                           a condition for permitting extension of                                     the economic analysis that accompanies
                                              public bond. As a result, this final rule
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                               stay or change of status for certain                                        this rule, which can be found in the rule
                                              could have direct impacts on small                               nonimmigrant aliens, this rule requires                                     docket at www.regulations.gov,
                                              entities that are obligors. DHS also                             such aliens (or their petitioning                                           discusses the direct and indirect effects
                                              recognizes that a Form I–129 or Form I–                          employer) to establish that they have                                       of the rule, including on small
                                                858 A small business is defined as any
                                                                                                               not received certain public benefits                                        businesses. Most of this rule’s regulatory
                                              independently owned and operated business not                    above a particular threshold since                                          effects, such as the effects described in
                                              dominant in its field that qualifies as a small                                                                                              the comment summary above, do not
                                              business per the Small Business Act, 15 U.S.C. 632.                 859 See   8 U.S.C. 1601(2).                                              fall under the RFA because they directly


                                         VerDate Sep<11>2014    21:05 Aug 13, 2019    Jkt 247001      PO 00000        Frm 00200        Fmt 4701       Sfmt 4700       E:\FR\FM\14AUR2.SGM              14AUR2
                                                                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.377 Page 201 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                41491

                                              regulate individuals who are not, for                   I–129CW on behalf of a beneficiary                     companies post public charge bonds
                                              purposes of the RFA, within the                         requesting an extension of stay or                     with USCIS, we can assume that four
                                              definition of small entities established                change of status, which would impose                   surety companies may be considered as
                                              by 5 U.S.C. 601(6). However, DHS                        direct costs on these petitioners and                  small entities. However, USCIS cannot
                                              recognizes that there may be some                       entities.861 As previously discussed in                predict the exact impact to these small
                                              provisions of this final rule that would                the E.O. 12866 section of this final rule,             entities at this time. We expect that
                                              directly regulate small entities, and,                  DHS estimates an annual population of                  obligors would be able to pass along the
                                              therefore, DHS has examined the impact                  336,335 beneficiaries seeking extension                costs of this rulemaking to the aliens.
                                              of this final rule on small entities.                   of stay or change of status through a                  e. A description of the projected
                                                 The primary effect on small entities is              petitioning employer using Form I–129.                    reporting, recordkeeping, and other
                                              that this rule will increase the time                   In addition, DHS estimates an annual                      compliance requirements of the rule,
                                              burden for petitioners who file Form I–                 population of 6,307 beneficiaries                         including an estimate of the classes of
                                              129 or Form I–129CW on behalf of a                      seeking extension of stay or change of                    small entities that will be subject to
                                              beneficiary requesting an extension of                  status through a petitioning employer                     the requirement and the type of
                                              stay or change of status, which would                   using Form I–129CW. DHS estimates                         professional skills necessary for
                                              impose direct costs on these petitioners                that the 30-minute increase in the                        preparation of the report or record.
                                              via opportunity costs of time. DHS also                 estimated time burden for these                           In addition to time burden costs
                                              recognizes that a Form I–129 or Form I–                 populations would increase the                         discussed in Section 4 of this FRFA,
                                              129CW beneficiary, for whom a Form I–                   opportunity cost of time for completing                DHS recognizes that a Form I–129 or
                                              129 or Form I–129CW petitioner (i.e.,                   and filing Form I–129 and Form I–                      Form I–129CW beneficiary, for whom a
                                              the employer) sought either an                          129CW and would result in about $6.1                   Form I–129 or Form I–129CW petitioner
                                              extension of stay or a change of status,                million and about $115,040 million in                  (i.e., the employer) sought either an
                                              may have to leave the United States if                  costs, respectively.                                   extension of stay or a change of status,
                                              the employer’s request was denied. In                      The provisions regarding the bond                   may have to leave the United States if
                                              these cases, the petitioner may lose the                process included in this final rule will               the employer’s request is denied. In
                                              beneficiary as an employee and may                      allow a surety company to become an                    these cases, the petitioner may lose the
                                              incur labor turnover costs. Additionally,               obligor on a public charge bond (Form                  beneficiary as an employee and may
                                              this rule could have direct impacts on                  I–945) and, later, to request a                        incur labor turnover costs. A 2012
                                              small entities as the provisions establish              cancellation of such a bond (Form I–                   report published by the Center for
                                              a public charge bond process included                   356). Therefore, this final rule could                 American Progress surveyed several
                                              in this final rule would allow for either               have some impacts to surety companies,                 dozen studies that considered both
                                              an alien or an obligor (individual or an                some of which are small entities. A                    direct and indirect costs and determined
                                              entity) to request a cancellation of a                  request for cancellation of a public bond              that turnover costs per employee ranged
                                              public bond.                                            using Form I–356 includes a time                       from 10 to 30 percent of the salary for
                                                 DHS believes it has considered all                   burden of 15 minutes per request and a
                                                                                                                                                             most salaried workers.864 An employer
                                              impacts that the RFA requires. The                      fee to DHS of $25.00. The number of
                                                                                                                                                             paid an average of about 20 percent of
                                              courts have held that the RFA requires                  surety bond companies that might
                                                                                                                                                             the worker’s salary in total labor
                                              an agency to perform a regulatory                       complete and file Forms I–945 and I–
                                                                                                                                                             turnover costs. Specifically, for workers
                                              flexibility analysis of small entity                    356 is not known due to a lack of
                                                                                                                                                             earning $50,000 or less, and for workers
                                              impacts only when a rule directly                       historical data and uncertainty in the
                                                                                                                                                             earning $75,000 or less, the average
                                              regulates them.860 However, DHS notes                   number individuals that may be granted
                                                                                                                                                             turnover cost was about 20 percent for
                                              that we have also considered other,                     the opportunity to post a public charge
                                                                                                                                                             both earning levels. According to the
                                              indirect impacts in the economic                        bond. However, DHS estimates that the
                                                                                                                                                             study, these earning levels
                                              analysis that accompanies this rule.                    filing volume for Form I–945 might be
                                                                                                      about 960 and the filing volume for                    corresponded to the 75th and 90th
                                              c. The response of the agency to any                                                                           percentiles of typical earnings,
                                                 comments filed by the Chief Counsel                  Form I–356 might be approximately 25.
                                                                                                      While DHS cannot predict the exact                     respectively. Assuming Form I–129 and
                                                 for Advocacy of the Small Business                                                                          Form I–129CW beneficiaries are
                                                 Administration in response to the                    number of surety companies that might
                                                                                                      be impacted by this final rule, nine out               employed, DHS believes it is reasonable
                                                 proposed rule, and a detailed                                                                               to assume an annual mean wage of
                                                 statement of any change made to the                  of 273 Treasury-certified surety
                                                                                                      companies in fiscal year 2015 posted                   $50,620 across all occupations.865
                                                 proposed rule in the final rule as a                                                                        Assuming an average labor turnover cost
                                                 result of the comments.                              new immigration bonds with ICE.862
                                                                                                      DHS found that of the nine surety                      of 20 percent of $50,620, on average, an
                                                 No comments were filed by the Chief                  companies, four entities were                          employer could incur costs of
                                              Counsel for Advocacy of the Small                       considered ‘‘small’’ based on the                      approximately $10,124 per beneficiary
                                              Business Administration (SBA).                          number of employees or revenue being
                                              d. A description of and an estimate of                  less than their respective SBA size                    American Industry Classification System (NAICS)
                                                 the number of small entities to which                                                                       Codes, October 1, 2017. https://www.sba.gov/sites/
                                                                                                      standard.863 Assuming these nine surety                default/files/files/Size_Standards_Table_2017.pdf
                                                 the rule will apply or an explanation                                                                       (Last visited July 26, 2019).
                                                 of why no such estimate is available.                  861 In the context of Form I–129, a petitioner is      864 See ‘‘There Are Significant Business Costs to

                                                 This final rule will increase the time               typically an employer or the representative of an      Replacing Employees,’’ by Heather Boushey and
                                                                                                      employer who files on behalf of a nonimmigrant         Sarah Jane Glynn (2012), Center for American
khammond on DSKBBV9HB2PROD with RULES2




                                              burden by an additional 30 minutes for                  worker (or beneficiary) to come to the United States   Progress, available: https://
                                              petitioners who file Form I–129 or Form                 temporarily to perform services or labor, or to        www.americanprogress.org/issues/economy/
                                                                                                      receive training. See https://www.uscis.gov/i-129.     reports/2012/11/16/44464/there-are-significant-
                                                 860 See U.S. Small Business Administration,            862 See DHS, Procedures and Standards for            business-costs-to-replacing-employees/ (last visited
                                              Office of Advocacy. The RFA in a Nutshell: A            Declining Surety Immigration Bonds and                 July 26, 2019).
                                              Condensed Guide to the Regulatory Flexibility Act.      Administrative Appeal Requirement for Breaches           865 Bureau of Labor Statistics, May 2017 National

                                              Oct. 2010. Available at: https://www.sba.gov/           NPRM, 83 FR 25951, 25962–25965 (June 5, 2018).         Occupational Employment and Wage Estimates, All
                                              advocacy/rfa-nutshell-condensed-guide-regulatory-         863 U.S. Small Business Administration, Table of     Occupations https://www.bls.gov/oes/2017/may/
                                              flexibility-act (Last visited July 25, 2019).           Small Business Size Standards Matched to North         oes_nat.htm (last visited July 26, 2019).



                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00201   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                        Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.378 Page 202 of 218
                                              41492            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              that would be separated from                            benefits for income maintenance and                   significantly or uniquely affect small
                                              employment as a result of a denied                      high-expenditure non-cash benefits.                   governments. Accordingly, the UMRA
                                              request for an extension of stay or                     DHS expects that, as compared to the                  requires no further agency action or
                                              change of status. However, DHS does                     broader alternative, the approach DHS                 analysis.
                                              not know the number of small entities                   decided to pursue may reduce the
                                                                                                                                                            E. Executive Order 13132 (Federalism)
                                              within this population of petitioners                   overall effect of the rule on transfers, but
                                              that might incur labor turnover costs.                  enhance its administrability and                        This final rule does not have
                                                 Additionally, DHS also recognizes                    predictability. Employers filing Forms                federalism implications because it does
                                              that a Form I–129 or Form I–129CW                       I–129 and I–129CW, and surety                         not have substantial direct effects on the
                                              beneficiary, for whom a Form I–129 or                   companies will have a better                          States, on the relationship between the
                                              Form I–129CW petitioner (i.e., the                      understanding of the types of non-cash                national government and the States, or
                                              employer) sought either an extension of                 benefits that may be covered under this               on the distribution of power and
                                              stay or a change of status and the                      final rule than they would under the                  responsibilities among the various
                                              request was denied, may still be able to                broader alternative, and may realize cost             levels of government. Accordingly, E.O.
                                              get a visa and return to the U.S.,                      savings as a result. In addition, certain             13132, Federalism, requires no further
                                              including pursuant to other means.                      indirect effects of the rule may be                   agency action or analysis.
                                                 DHS does not believe it would be                     different as a result of the decision to              F. Executive Order 12988 (Civil Justice
                                              necessary for Form I–129 or Form I–                     reject this alternative.
                                                                                                                                                            Reform)
                                              129CW petitioners, or for surety bond                      DHS has revised the final rule to
                                              companies (obligors) to acquire                         eliminate the future-looking aspect of                  This final rule was drafted and
                                              additional types of professional skills as              the public benefit condition, which will              reviewed in accordance with E.O.
                                              a result of this final rule. These                      reduce burden on small entities.                      12988, Civil Justice Reform. This final
                                              petitioners and obligors should already                                                                       rule was written to provide a clear legal
                                                                                                      C. Congressional Review Act                           standard for affected conduct and was
                                              possess the expertise to fill out the
                                              associated forms for this final rule.                      DHS has sent this final rule to the                carefully reviewed to eliminate drafting
                                              Additionally, these petitioners and                     Congress and to the Comptroller General               errors and ambiguities, so as to
                                              obligors would be familiar with the final               under the Congressional Review Act, 5                 minimize litigation and undue burden
                                              rule and such familiarization costs are                 U.S.C. 801 et seq. The Administrator of               on the Federal court system. DHS has
                                              accounted for the in the E.O. 12866                     the Office of Information and Regulatory              determined that this final rule meets the
                                              sections.                                               Affairs has determined that this rule is              applicable standards provided in
                                                                                                      a ‘‘major rule’’ within the meaning of                section 3 of E.O. 12988.
                                              f. Description of the steps the agency
                                                                                                      the Congressional Review Act. The rule
                                                 has taken to minimize the significant                                                                      G. Executive Order 13175 Consultation
                                                                                                      therefore requires at least a 60-day
                                                 economic impact on small entities                                                                          and Coordination With Indian Tribal
                                                                                                      delayed effective date.
                                                 consistent with the stated objectives                                                                      Governments
                                                 of applicable statutes, including a                  D. Unfunded Mandates Reform Act                         This final rule does not have ‘‘tribal
                                                 statement of factual, policy, and legal                 The Unfunded Mandates Reform Act                   implications’’ because it does not have
                                                 reasons for selecting the alternative                of 1995 (UMRA) is intended, among                     substantial direct effects on one or more
                                                 adopted in the final rule and why                    other things, to curb the practice of                 Indian tribes, on the relationship
                                                 each one of the other significant                    imposing unfunded Federal mandates                    between the Federal Government and
                                                 alternatives to the rule considered by               on State, local, and tribal governments.              Indian tribes, or on the distribution of
                                                 the agency which affect the impact on                Title II of UMRA requires each Federal                power and responsibilities between the
                                                 small entities was rejected.                         agency to prepare a written statement                 Federal Government and Indian tribes.
                                                 DHS considered a range of potential                  assessing the effects of any Federal                  Accordingly, E.O. 13175, Consultation
                                              alternatives to the final rule. First, under            mandate in a proposed or final agency                 and Coordination with Indian Tribal
                                              a ‘‘no action’’ alternative, DHS would                  rule that may directly result in a $100               Governments, requires no further
                                              continue administering the public                       million or more expenditure (adjusted                 agency action or analysis.
                                              charge ground of inadmissibility under                  annually for inflation) in any one year
                                              the 1999 Interim Field Guidance, and                    by State, local, and tribal governments,              H. Family Assessment
                                              would not impose a public benefit                       in the aggregate, or by the private sector.              Section 654 of the Treasury and
                                              condition for extension of stay and                     The inflation-adjusted value of $100                  General Government Appropriations
                                              change of status. For reasons explained                 million in 1995 is approximately $165                 Act, 1999 (Pub. L. 105–277) requires
                                              more fully elsewhere in the preamble to                 million in 2018 based on the Consumer                 Federal agencies to issue a Family
                                              the final rule, DHS determined that this                Price Index for All Urban Consumers                   Policymaking Assessment for any rule
                                              alternative would not adequately ensure                 (CPI–U).866                                           that may affect family well-being.
                                              the self-sufficiency of aliens subject to                  This final rule does not contain such              Agencies must assess whether the
                                              the public charge ground of                             a mandate as it does not include any                  regulatory action: (1) Impacts the
                                              inadmissibility. Second, DHS                            Federal mandate that may result in                    stability or safety of the family,
                                              considered including a more expansive                   increased expenditures by State, local,               particularly in terms of marital
                                              definition of ‘‘public benefit,’’                       or tribal governments; nor does it                    commitment; (2) impacts the authority
                                              potentially to include a range of non-                  increase private sector expenditures by               of parents in the education, nurture, and
                                              cash benefit programs falling in specific                                                                     supervision of their children; (3) helps
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      more than $165 million annually
                                              categories (such as other programs that                 (inflation adjusted); nor does it                     the family perform its functions; (4)
                                              provide assistance for basic food and                                                                         affects disposable income or poverty of
                                              nutrition, housing, and healthcare). For                  866 U.S. Bureau of Labor Statistics, Historical     families and children; (5) if the
                                              reasons explained more fully elsewhere                  Consumer Price Index for All Urban Consumers          regulatory action financially impacts
                                                                                                      (CPI–U): U.S. City Average, All Items, available at
                                              in the preamble to the final rule, DHS                  https://www.bls.gov/cpi/tables/supplemental-files/
                                                                                                                                                            families, are justified; (6) may be carried
                                              chose the approach contained in this                    historical-cpi-u-201902.pdf (last visited April 25,   out by State or local government or by
                                              final rule—a more limited list of cash                  2019).                                                the family; and (7) establishes a policy


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00202   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.379 Page 203 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                        41493

                                              concerning the relationship between the                 significant effect on the human                       extend or change, public benefits for a
                                              behavior and personal responsibility of                 environment and, therefore, do not                    duration of more than 12 months in the
                                              youth and the norms of society. If the                  require an Environmental Assessment                   aggregate within a 36-month period. As
                                              determination is affirmative, then the                  (EA) or Environmental Impact                          discussed in detail above, this final rule
                                              Agency must prepare an impact                           Statement (EIS). 40 CFR                               establishes a definition of public charge
                                              assessment to address criteria specified                1507.3(b)(1)(iii), 1508.4. DHS                        and expands the types of public benefits
                                              in the law. As discussed in the                         Instruction 023–01–001 Rev. 01                        that DHS would consider as part of its
                                              NPRM,867 DHS has determined that the                    establishes such Categorical Exclusions               public charge inadmissibility
                                              rule may decrease disposable income                     that DHS has found to have no such                    determinations. The final rule also
                                              and increase the poverty of certain                     effect. Inst. 023–01–001 Rev. 01                      proposes to establish a regulatory
                                              families and children, including U.S.                   Appendix A Table 1. For an action to be               framework based on the statutory factors
                                              citizen children. DHS continues to be of                categorically excluded, DHS Inst. 023–                that must be considered in public
                                              the opinion that the benefits of the                    01–001 Rev. 01 requires the action to                 charge determinations, including
                                              action justify the financial impact on the              satisfy each of the following three                   enhanced evidentiary requirements for
                                              family. Additionally, because the final                 conditions:                                           public charge inadmissibility
                                              rule considers public benefits for                         (1) The entire action clearly fits                 determinations by USCIS. Finally, the
                                              purposes of the inadmissibility                         within one or more of the Categorical                 final rule revises the public charge bond
                                              determination that were not considered                  Exclusions;                                           process. Overall, the final rule requires
                                              under the 1999 Interim Field Guidance,                     (2) the action is not a piece of a larger          an in-depth adjudication that may result
                                              DHS determined that the aliens found                    action; and                                           in additional findings of inadmissibility,
                                              inadmissible under section 212(a)(4) of                    (3) no extraordinary circumstances                 ineligibility for adjustment of status on
                                              the Act, 8 U.S.C. 1182(a)(4), will likely               exist that create the potential for a                 public charge grounds, or denials of
                                              increase. However, given the compelling                 significant environmental effect.                     requests for extension of stay or change
                                              need for this rulemaking, including but                 Inst. 023–01–001 Rev. 01 section                      of status based on the public benefit
                                              not limited to ensuring self-sufficiency                V.B(1)–(3).                                           condition.
                                              and minimizing the incentive to                                                                                  DHS cannot estimate with any degree
                                              immigrate based on the U.S. social                         DHS has analyzed this action and has
                                                                                                      concluded that NEPA does not apply                    of certainty the extent to which any
                                              safety net, DHS determined that this                                                                          potentially increased findings of
                                              rulemaking’s impact is justified and no                 due to the excessively speculative
                                                                                                      nature of any effort to conduct an                    inadmissibility on public charge
                                              further actions are required. DHS also                                                                        grounds would result in fewer
                                              determined that this final rule will not                impact analysis. This final rule fits
                                                                                                      within the Categorical Exclusion found                individuals being admitted to the
                                              have any impact on the autonomy or                                                                            United States. DHS is similarly unable
                                              integrity of the family as an institution.              in DHS Inst. 023–01–001 Rev. 01,
                                                                                                      Appendix A, Table 1, number A3(d):                    to estimate the extent to which there
                                              I. National Environmental Policy Act                    ‘‘Promulgation of rules . . . that                    would be an increased denial of
                                              (NEPA)                                                  interpret or amend an existing                        applications for extension of stay or
                                                                                                      regulation without changing its                       change of status. Even if DHS could
                                                 DHS analyzes actions to determine
                                                                                                      environmental effect.’’ This final rule is            estimate any of these numerical effects,
                                              whether NEPA applies to them and if so
                                                                                                      not part of a larger action. This final rule          any assessment of derivative
                                              what degree of analysis is required. DHS
                                                                                                      presents no extraordinary circumstances               environmental effect at the national
                                              Directive (Dir) 023–01 Rev. 01 and
                                                                                                      creating the potential for significant                level would be unduly speculative. This
                                              Instruction Manual (Inst.) 023–01–001
                                                                                                      environmental effects. Therefore, this                final rule is not part of a larger action.
                                              Rev. 01 establish the procedures that
                                                                                                      final rule is categorically excluded from             This final rule presents no extraordinary
                                              DHS and its components use to comply
                                                                                                      further NEPA review.                                  circumstances creating the potential for
                                              with NEPA and the Council on
                                                                                                         This final rule applies to applicants              significant environmental effects.
                                              Environmental Quality (CEQ)
                                                                                                      for admission or adjustment of status, as             Therefore, this final rule is categorically
                                              regulations for implementing NEPA, 40
                                                                                                      long as the individual is applying for an             excluded from further NEPA review.
                                              CFR parts 1500 through 1508. The CEQ
                                              regulations allow Federal agencies to                   immigration status that is subject to the             J. Paperwork Reduction Act
                                              establish, with CEQ review and                          public charge ground of inadmissibility.
                                                                                                      In addition, this final rule would                       Under the PRA, all Departments are
                                              concurrence, categories of actions
                                                                                                      potentially affect individuals applying               required to submit to OMB, for review
                                              (‘‘categorical exclusions’’) which
                                                                                                      for an extension of stay or change of                 and approval, any reporting
                                              experience has shown do not
                                                                                                      status because these individuals would                requirements inherent in a rule. See
                                              individually or cumulatively have a
                                                                                                      have to demonstrate that they have not                Public Law 104–13, 109 Stat. 163 (May
                                                867 See Inadmissibility on Public Charge Grounds,     received, since obtaining the                         22, 1995). Table 9 below is a listing of
                                              83 FR 51114, 51277 (proposed Oct. 10, 2018).            nonimmigrant status they are seeking to               all forms impacted by this rule.
khammond on DSKBBV9HB2PROD with RULES2




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00203   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                     Case 4:19-cv-05210-RMP                              ECF No. 1-1                filed 08/14/19           PageID.380 Page 204 of 218
                                              41494            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                                                                                                 TABLE 9—SUMMARY OF FORMS
                                                                                            New or updated              General purpose of                                                      Applicability to
                                                 Form              Form name                                                                             General categories filing
                                                                                                forms                         form                                                             public charge rule

                                              I–944 .......    Declaration of Self-      New ........................   This form is used to    Anyone who is subject to a public             This form is the pri-
                                                                Sufficiency.                                              demonstrate that        charge inadmissibility determination.         mary basis for de-
                                                                                                                          an alien is not         See Tables 2–7 for a full list.               termining whether
                                                                                                                          likely to become a                                                    an applicant is in-
                                                                                                                          public charge.                                                        admissible on
                                                                                                                                                                                                public charge
                                                                                                                                                                                                grounds, as it
                                                                                                                                                                                                asks questions
                                                                                                                                                                                                about the factors
                                                                                                                                                                                                considered.
                                              I–356 .......    Request for Can-          Update—Previously              This form is used to    An obligor who posted Form I–945 on           This form is used to
                                                                cellation of a Pub-        discontinued.                  request cancella-       the alien’s behalf or an alien who            seek cancellation
                                                                lic Charge Bond.                                          tion of the bond        posted Form I–945 posted on his or            of the Form I–945
                                                                                                                          that was sub-           her own behalf, and who seeks to              the criteria as
                                                                                                                          mitted on Form I–       cancel Form I–945 because the alien           provided in the
                                                                                                                          945, Public             has permanently departed the United           rule.
                                                                                                                          Charge Bond, on         States, naturalized, or died; the obli-
                                                                                                                          behalf of an alien.     gor or the alien seeks cancellation of
                                                                                                                                                  the bond following the alien’s fifth an-
                                                                                                                                                  niversary of admission to the United
                                                                                                                                                  States as a lawful permanent resident;
                                                                                                                                                  or the alien, following the initial grant
                                                                                                                                                  of lawful permanent resident status,
                                                                                                                                                  obtains an immigration status that is
                                                                                                                                                  exempt from the public charge ground
                                                                                                                                                  of inadmissibility.
                                              I–945 .......    Public Charge Bond        New ........................   This form is the        For aliens inadmissible only based on         If an alien seeking
                                                                                                                          bond contract be-       public charge and who are permitted            adjustment of sta-
                                                                                                                          tween USCIS and         to post bond. The form is completed            tus has been
                                                                                                                          the obligor.            by the obligor, who posts the bond on          found inadmis-
                                                                                                                                                  the alien’s behalf.                            sible he or she
                                                                                                                                                                                                 may be admitted
                                                                                                                                                                                                 to the United
                                                                                                                                                                                                 States upon the
                                                                                                                                                                                                 posting of a suit-
                                                                                                                                                                                                 able and proper a
                                                                                                                                                                                                 bond at the dis-
                                                                                                                                                                                                 cretion of DHS.
                                              I–485 .......    Application to Reg-       Update—adds                    This form is used by    For aliens applying for adjustment of         Adjustment of status
                                                                 ister Permanent           questions and in-              aliens present in       status including: Immediate relatives          applicants gen-
                                                                 Residence or Ad-          structions to clar-            the United States       (spouses, children, and parents of             erally must be ad-
                                                                 just Status.              ify what cat-                  to obtain lawful        U.S. citizens) Family-based immi-              missible, including
                                                                                           egories need to                permanent resi-         grants (principal beneficiaries and            with regard to the
                                                                                           file Form I–944                dent status..           their dependents) Employment-based             public charge in-
                                                                                           and Form I–864.                                        immigrants (principal beneficiaries and        admissibility
                                                                                                                                                  their dependents) Those who entered            ground.
                                                                                                                                                  as Ks (Fiance(e)s or certain spouses
                                                                                                                                                  of U.S. citizens, and their children)
                                                                                                                                                  who are seeking lawful permanent
                                                                                                                                                  resident status based on the primary
                                                                                                                                                  beneficiary’s marriage to the U.S. cit-
                                                                                                                                                  izen petitioner.
                                              I–864 .......    Affidavit of Support      Update—reference               Statement/contract      Most family-based immigrants and some         The affidavit of sup-
                                                                 Under Section             to Form I–864W,                provided by a           employment-based immigrants must              port, when re-
                                                                 213A of the INA.          which is being                 sponsor to show         have a sponsor submit this form. See          quired, is part of
                                                                                           discontinued.                  that the sponsor        additional Tables 2–7 for a full list.        the public charge
                                                                                                                          has adequate fi-                                                      inadmissibility de-
                                                                                                                          nancial resources                                                     termination.
                                                                                                                          to support the
                                                                                                                          alien.
khammond on DSKBBV9HB2PROD with RULES2




                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000      Frm 00204   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                              Exhibit A
                                                     Case 4:19-cv-05210-RMP                            ECF No. 1-1              filed 08/14/19            PageID.381 Page 205 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                                41495

                                                                                                     TABLE 9—SUMMARY OF FORMS—Continued
                                                                                            New or updated         General purpose of                                                        Applicability to
                                                 Form              Form name                                                                          General categories filing
                                                                                                forms                    form                                                               public charge rule

                                              I–864EZ ...      Affidavit of Support      Update—reference          Statement/contract        The sponsor is the person who filed or        The affidavit of sup-
                                                                 Under Section             to Form I–864W,           provided by spon-          is filing Form I–130, Petition for Alien     port, when re-
                                                                 213A of the Act.          which is being            sor to show that           Relative, for a relative being spon-         quired, is part of
                                                                                           discontinued.             the sponsor has            sored; the relative the sponsor is           the public charge
                                                                                                                     adequate financial         sponsoring is the only person listed         inadmissibility de-
                                                                                                                     resources to sup-          on Form I–130; and the income the            termination.
                                                                                                                     port the alien.            sponsor is using to qualify is based
                                                                                                                     This is a simpler          entirely on the sponsor’s salary or
                                                                                                                     version of Form            pension and is shown on one or more
                                                                                                                     I–864.                     Internal Revenue Service (IRS) Form
                                                                                                                                                W–2s provided by the sponsor’s em-
                                                                                                                                                ployers or former employers.
                                              I–864W ....      Request for Exemp-        Discontinued—infor-       Certain classes of        Aliens who have earned 40 quarters of         Although some peo-
                                                                tion for Intending         mation incor-             immigrants are             SSA coverage. Children who will be-          ple may be ex-
                                                                Immigrant’s Affi-          porated into Form         exempt from the            come U.S. citizens upon entry or ad-         empt from the af-
                                                                davit of Support.          I–485.                    affidavit of sup-          justment into the United States under        fidavit of support
                                                                                                                     port, Form I–864,          INA 320. Self-Petitioning Widow(er)          requirement, the
                                                                                                                     requirement and            Form I–360, Petition for Amerasian,          person may still
                                                                                                                     therefore must file        Widow(er) or Special Immigrant; Self-        be subject to pub-
                                                                                                                     Form I–864W in-            Petitioning bettered spouse or child.        lic charge.
                                                                                                                     stead.
                                              I–129 .......    Petition for Non-         Update—adds               This form issued by       • E–2 CNMI—treaty investor exclusively        As a condition of
                                                                 immigrant Worker.         questions and in-         an employer to            in the Commonwealth of the Northern           granting exten-
                                                                                           structions about          petition USCIS for        Mariana Islands (CNMI).                       sion of stay and
                                                                                           receipt of public         an alien bene-          • H–1B—specialty occupation worker;             change of status,
                                                                                           benefits.                 ficiary to come           an alien coming to perform services of        the applicant
                                                                                                                     temporarily to the        an exceptional nature that relate to a        must show that
                                                                                                                     United States as          U.S. Department of Defense-adminis-           he or she has not
                                                                                                                     a nonimmigrant to         tered project; or a fashion model of          received, since
                                                                                                                     perform services          distinguished merit and ability.              obtaining the non-
                                                                                                                     or labor, or to re-     • H–2A—temporary agricultural worker            immigrant status
                                                                                                                     ceive training.         • H–2B—temporary            nonagricultural     he or she is seek-
                                                                                                                     This form is also         worker.                                       ing to extend or
                                                                                                                     used by certain         • H–3—trainee                                   change public
                                                                                                                     nonimmigrants to        • L–1—intracompany transferee                   benefits, as de-
                                                                                                                     apply for EOS or        • O–1—alien of extraordinary ability in         fined in 8 CFR
                                                                                                                     COS.                      arts, science, education, business, or        212.21(b), for
                                                                                                                                               athletics.                                    more than 12
                                                                                                                                             • O–2—accompanying alien who is                 months in the ag-
                                                                                                                                               coming to the United States to assist         gregate, within a
                                                                                                                                               in the artistic or athletic performance       36-month period.
                                                                                                                                               of an O–1 artist or athlete.
                                                                                                                                             • P–1—major league sports
                                                                                                                                             • P–1—internationally recognized ath-
                                                                                                                                               lete/entertainment group.
                                                                                                                                             • P–1S—essential support personnel for
                                                                                                                                               a P–1.
                                                                                                                                             • P–2—artist/entertainer in reciprocal
                                                                                                                                               exchange program.
                                                                                                                                             • P–2S—essential support personnel for
                                                                                                                                               a P–2.
                                                                                                                                             • P–3—artist/entertainer coming to the
                                                                                                                                               United States to perform, teach, or
                                                                                                                                               coach under a program that is cul-
                                                                                                                                               turally unique.
                                                                                                                                             • P–3S—essential support personnel for
                                                                                                                                               a P–3.
                                                                                                                                             • Q–1—alien coming temporarily to par-
                                                                                                                                               ticipate in an international cultural ex-
                                                                                                                                               change program. Extension of Status.
                                                                                                                                             • E–1—treaty trader
                                                                                                                                             • E–2—treaty investor (not including E–
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                               2 CNMI treaty investors).
                                                                                                                                             • E–3—Free Trade Agreement profes-
                                                                                                                                               sionals from Australia. Free Trade
                                                                                                                                               Nonimmigrants—H–1B1 specialty oc-
                                                                                                                                               cupation workers from Chile or Singa-
                                                                                                                                               pore and TN professionals from Can-
                                                                                                                                               ada or Mexico.
                                                                                                                                             • R–1—religious worker



                                         VerDate Sep<11>2014     21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00205   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                           Exhibit A
                                                     Case 4:19-cv-05210-RMP                                  ECF No. 1-1                   filed 08/14/19                 PageID.382 Page 206 of 218
                                              41496            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                                                                                           TABLE 9—SUMMARY OF FORMS—Continued
                                                                                                   New or updated        General purpose of                                                                   Applicability to
                                                 Form               Form name                                                                                        General categories filing
                                                                                                       forms                   form                                                                          public charge rule

                                              I–129CW          Petition for a CNMI-              Update—adds             .................................   This form is used by an employer to re-        As a condition of
                                                                 Only Non-                         questions and in-                                           quest an extension of stay or change           granting exten-
                                                                 immigrant Transi-                 structions about                                            of status for a Commonwealth of the            sion of stay and
                                                                 tional Worker.                    receipt of public                                           Northern Mariana Islands (CNMI) tem-           change of status,
                                                                                                   benefits.                                                   porarily to perform services or labor          the applicant
                                                                                                                                                               as a CW–1, CNMI-Only Transitional              must show that
                                                                                                                                                               Worker.                                        he or she has not
                                                                                                                                                                                                              received, since
                                                                                                                                                                                                              obtaining the non-
                                                                                                                                                                                                              immigrant status
                                                                                                                                                                                                              he or she is seek-
                                                                                                                                                                                                              ing to extend or
                                                                                                                                                                                                              change public
                                                                                                                                                                                                              benefits, as de-
                                                                                                                                                                                                              fined in 8 CFR
                                                                                                                                                                                                              212.21(b), for
                                                                                                                                                                                                              more than 12
                                                                                                                                                                                                              months in the ag-
                                                                                                                                                                                                              gregate within a
                                                                                                                                                                                                              36-month period.
                                              I–539 .......    Application to Ex-                Update—adds             This form is used by                CNMI residents applying for an initial         As a condition of
                                                                 tend/Change                       questions and in-       certain non-                       grant of status; Student (F) and voca-          granting exten-
                                                                 Nonimmigrant                      structions about        immigrants (prin-                  tional students (M) applying for rein-          sion of stay and
                                                                 Status.                           receipt of public       cipal filers) to                   statement; and Persons seeking V                change of status,
                                                                                                   benefits for prin-      apply for an ex-                   nonimmigrant status or an extension             the applicant
                                                                                                   cipal aliens.           tension of stay or                 of stay as a V nonimmigrant (spouse             must show that
                                                                                                                           change of status.                  or child of a lawful permanent resident         he or she has not
                                                                                                                           In certain cir-                    who filed a petition on or before De-           received since
                                                                                                                           cumstances, this                   cember 21, 2000).                               obtaining the non-
                                                                                                                           form may be used                                                                   immigrant status
                                                                                                                           as an initial non-                                                                 he or she is seek-
                                                                                                                           immigrant status,                                                                  ing to extend or
                                                                                                                           or reinstatement                                                                   from which he or
                                                                                                                           of F–1 or M–1                                                                      she is seeking to
                                                                                                                           status (students).                                                                 change public
                                                                                                                                                                                                              benefits, as de-
                                                                                                                                                                                                              fined in 8 CFR
                                                                                                                                                                                                              212.21(b), for
                                                                                                                                                                                                              more than 12
                                                                                                                                                                                                              months in the ag-
                                                                                                                                                                                                              gregate within a
                                                                                                                                                                                                              36-month period.
                                              I–539A .....        ............................   Update—adds             This form is used by                Co-Applicants of I–539 principal filers ....   As a condition of
                                                                                                  questions and in-        certain non-                                                                       granting exten-
                                                                                                  structions about         immigrants (co-                                                                    sion of stay and
                                                                                                  receipt of public        applicants of the                                                                  change of status,
                                                                                                  benefits by co-ap-       primary I–539 ap-                                                                  the co-applicant
                                                                                                  plicants of I–539        plicants) to apply                                                                 must show that
                                                                                                  applicants.              for an extension                                                                   he or she has not
                                                                                                                           of stay or change                                                                  received, since
                                                                                                                           of status.                                                                         obtaining the non-
                                                                                                                                                                                                              immigrant status
                                                                                                                                                                                                              he or she is seek-
                                                                                                                                                                                                              ing to extend or
                                                                                                                                                                                                              from which he or
                                                                                                                                                                                                              she is seeking to
                                                                                                                                                                                                              change, public
                                                                                                                                                                                                              benefits, as de-
                                                                                                                                                                                                              fined in 8 CFR
                                                                                                                                                                                                              212.21(b), for
                                                                                                                                                                                                              more than 12
                                                                                                                                                                                                              months in the ag-
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                                                                              gregate within a
                                                                                                                                                                                                              36-month period.




                                         VerDate Sep<11>2014    21:05 Aug 13, 2019          Jkt 247001   PO 00000   Frm 00206     Fmt 4701       Sfmt 4700     E:\FR\FM\14AUR2.SGM     14AUR2
                                                                                                                                                                                                            Exhibit A
                                                     Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.383 Page 207 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                             41497

                                                                                                    TABLE 9—SUMMARY OF FORMS—Continued
                                                                                           New or updated         General purpose of                                                     Applicability to
                                                 Form              Form name                                                                         General categories filing
                                                                                               forms                    form                                                            public charge rule

                                              I–912 .......    Request for Fee          Update—provides a         This form may be          Certain Form I–485 applicants, generally   A request of a fee
                                                                Waiver.                   notice that a re-         filed with certain        those who are not subject to the pub-      waiver is a factor
                                                                                          quest for a fee           USCIS applica-            lic charge ground of inadmissibility       in the determina-
                                                                                          waiver may be a           tions, petitions,         and those applying under certain hu-       tion of Public
                                                                                          factor in the pub-        and requests in           manitarian programs, may request a         Charge.
                                                                                          lic charge deter-         order to request a        fee waiver on Form I–912. Applicants
                                                                                          mination.                 fee waiver.               for E–2 CNMI investor nonimmigrant
                                                                                                                                              status under 8 CFR 214.2(e)(23) filing
                                                                                                                                              Form I–129 or Form I–539 may re-
                                                                                                                                              quest a fee waiver..
                                              I–407 .......    Record of Abandon-       No changes ............   This form is used to      An alien who wants to record the vol-      If a public charge
                                                                ment of Lawful                                      record an alien’s         untary abandonment of his or her law-       bond has been
                                                                Permanent Resi-                                     abandonment of            ful permanent resident status.              posted on the
                                                                dent Status.                                        status as a lawful                                                    alien’s behalf, the
                                                                                                                    permanent resi-                                                       obligor or the
                                                                                                                    dent in the United                                                    alien may request
                                                                                                                    States.                                                               that the bond be
                                                                                                                                                                                          cancelled be-
                                                                                                                                                                                          cause the alien
                                                                                                                                                                                          permanently de-
                                                                                                                                                                                          parted the United
                                                                                                                                                                                          States. The alien
                                                                                                                                                                                          shows that he or
                                                                                                                                                                                          she voluntarily
                                                                                                                                                                                          abandoned his or
                                                                                                                                                                                          her status by sub-
                                                                                                                                                                                          mitting proof that
                                                                                                                                                                                          he or she exe-
                                                                                                                                                                                          cuted Form I–407
                                                                                                                                                                                          and that he or
                                                                                                                                                                                          she physically de-
                                                                                                                                                                                          parted the United
                                                                                                                                                                                          States.
                                              I–693 .......    Report of Medical        No changes ............   This form is used to      Generally, adjustment of status appli-     Form I–693 is used
                                                                Examination and                                     report results of        cants are required to submit Form I–         as part of the
                                                                Vaccination                                         an immigration           693. Nonimmigrants seeking a change          health factor to
                                                                Record.                                             medical examina-         or extension of status are generally         identify medical
                                                                                                                    tion performed by        not required to submit Form I–693,           conditions that
                                                                                                                    a civil surgeon to       except for nonimmigrants seeking a           will affect an ap-
                                                                                                                    USCIS..                  change of status to spouse of legal          plicant’s ability to
                                                                                                                                             permanent resident (V) status. See           provide and care
                                                                                                                                             table in https://www.uscis.gov/policy        for himself or her-
                                                                                                                                             manual/HTML/PolicyManual-Volume8-            self, to attend
                                                                                                                                             PartB-Chapter3.html.                         school or to work.



                                                 To conform with the requirements set                  abstract: Primary: Individuals or                     charge, the declarant may need to
                                              forth by the PRA, on October 10, 2018,                   households. USCIS will require an                     provide additional evidence to
                                              at 83 FR 51114, USCIS requested                          individual applying to adjust status to               overcome this determination.
                                              comments on the following information                    lawful permanent residence (Form I–                     (5) An estimate of the total number of
                                              collection. USCIS did receive comments                   485) and who is subject to the public                 respondents and the amount of time
                                              on some of these information collections                 charge ground of inadmissibility to file              estimated for an average respondent to
                                              after publishing that notice. USCIS                      Form I–944. The data collected on these               respond: The estimated total number of
                                              responded to these comments above in                     forms will be used by USCIS to                        respondents for the information
                                              Section III. At this time, the following                                                                       collection I–944 is 382,264 and the
                                                                                                       determine the likelihood of a declarant
                                              forms are not open for comment.                                                                                estimated hour burden per response is
                                                                                                       becoming a public charge based on the
                                                                                                                                                             4.5 hours.
                                              USCIS Form I–944                                         factors regarding age; health; family                   (6) An estimate of the total public
                                                (1) Type of Information Collection                     status; assets, resources, and financial              burden (in hours) associated with the
                                              Request: New Collection.                                 status; and education and skills. The                 collection: The total estimated annual
                                                                                                       information collection serves the
khammond on DSKBBV9HB2PROD with RULES2




                                                (2) Title of the Form/Collection:                                                                            hour burden associated with this
                                              Declaration of Self-Sufficiency.                         purpose of standardizing public charge                collection is 1,720,188 hours.
                                                (3) Agency form number, if any, and                    evaluation metrics and ensures that                     (7) An estimate of the total public
                                              the applicable component of the DHS                      declarants provide all essential                      burden (in cost) associated with the
                                              sponsoring the collection: Form I–944;                   information required for USCIS to assess              collection: The estimated total annual
                                              USCIS.                                                   self-sufficiency and adjudicate the                   cost burden associated with this
                                                (4) Affected public who will be asked                  declaration. If USCIS determines that a               collection of information is
                                              or required to respond, as well as a brief               declarant is likely to become a public                $177,943,892.


                                         VerDate Sep<11>2014    21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00207   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                       Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.384 Page 208 of 218
                                              41498            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              USCIS Form I–356                                        adjustment of status to that of a lawful                (6) An estimate of the total public
                                                 (1) Type of Information Collection                   permanent resident. An acceptable                     burden (in hours) associated with the
                                              Request: New Collection.                                surety is generally any company listed                collection: The total estimated annual
                                                 (2) Title of the Form/Collection:                    on the Department of the Treasury’s                   hour burden associated with this
                                              Request for Cancellation of Public                      Listing of Approved Sureties                          collection is 2,885,243 hours.
                                                                                                      (Department Circular 570) in effect on                  (7) An estimate of the total public
                                              Charge Bond.
                                                                                                      the date the bond is requested or an                  burden (in cost) associated with the
                                                 (3) Agency form number, if any, and
                                                                                                      individual or an entity that deposits                 collection: The estimated total annual
                                              the applicable component of the DHS
                                                                                                      cash or a cash equivalent, such as a                  cost burden associated with this
                                              sponsoring the collection: Form I–356;
                                                                                                      cashier’s check or money order for the                collection of information is
                                              USCIS.                                                                                                        $131,116,552.
                                                 (4) Affected public who will be asked                full value of the bond.
                                              or required to respond, as well as a brief                (5) An estimate of the total number of              USCIS Forms I–864; I–864A; I–864EZ
                                              abstract: Primary: Individuals or                       respondents and the amount of time
                                                                                                      estimated for an average respondent to                   (1) Type of Information Collection
                                              household, business or other for profits.                                                                     Request: Revision of a Currently
                                              The alien (on whose behalf a public                     respond: The estimated total number of
                                                                                                      respondents for the information                       Approved Collection.
                                              charge bond has been posted) or the                                                                              (2) Title of the Form/Collection:
                                              obligor (surety) (who is the obligor who                collection I–945 is 960 and the
                                                                                                                                                            Affidavit of Support Under Section
                                              posted a bond on the alien’s behalf). The               estimated hour burden per response is
                                                                                                                                                            213A of the INA; Contract Between
                                              form is used to request cancellation of                 one hour.
                                                                                                                                                            Sponsor and Household Member;
                                              the public charge bond because of the                     (6) An estimate of the total public                 Affidavit of Support under Section 213
                                              alien’s naturalization, permanent                       burden (in hours) associated with the                 of the Act.
                                              departure, or death. The form is also                   collection: The total estimated annual                   (3) Agency form number, if any, and
                                              used by the alien or the obligor to                     hour burden associated with this                      the applicable component of the DHS
                                              request cancellation of the public charge               collection is 960 hours.                              sponsoring the collection: Form I–864;
                                              bond upon the fifth anniversary of the                    (7) An estimate of the total public                 Form I–864A; and Form I–864EZ;
                                              alien’s admission to the United States as               burden (in cost) associated with the                  USCIS.
                                              a lawful permanent resident.                            collection: The estimated total annual                   (4) Affected public who will be asked
                                                 (5) An estimate of the total number of               cost burden associated with this                      or required to respond, as well as a brief
                                              respondents and the amount of time                      collection of information is $0.                      abstract: Primary: Individuals or
                                              estimated for an average respondent to                  USCIS Form I–485                                      households. Form I–864: USCIS uses the
                                              respond: The estimated total number of                                                                        data collected on Form I–864 to
                                              respondents for the information                            (1) Type of Information Collection                 determine whether the sponsor has the
                                              collection I–356 is 25 and the estimated                Request: Revision of a Currently                      ability to support the sponsored alien
                                              hour burden per response is 0.75 hour.                  Approved Collection.                                  under section 213A of the INA. This
                                                 (6) An estimate of the total public                     (2) Title of the Form/Collection:                  form standardizes evaluation of a
                                              burden (in hours) associated with the                   Application to Register Permanent                     sponsor’s ability to support the
                                              collection: The total estimated annual                  Residence or Adjust Status.                           sponsored alien and ensures that basic
                                              hour burden associated with this                           (3) Agency form number, if any, and                information required to assess eligibility
                                              collection is 19 hours.                                 the applicable component of the DHS                   is provided by petitioners. The
                                                 (7) An estimate of the total public                  sponsoring the collection: Form I–485;                information collection required on Form
                                              burden (in cost) associated with the                    Supplement A; and Supplement J;                       I–864A is necessary for public benefit
                                              collection: The estimated total annual                  USCIS.                                                agencies to enforce the affidavit of
                                              cost burden associated with this                           (4) Affected public who will be asked              support in the event the sponsor used
                                              collection of information is $6,250.                    or required to respond, as well as a brief            income of his or her household
                                                                                                      abstract: Primary: Individuals or                     members to reach the required income
                                              USCIS Form I–945                                        households. The information collected                 level and the public benefit agencies are
                                                (1) Type of Information Collection                    is used to determine eligibility to adjust            requesting reimbursement from the
                                              Request: New Collection.                                status under section 245 of the INA.                  sponsor. Form I–864A: Form I–864A is
                                                (2) Title of the Form/Collection:                        (5) An estimate of the total number of             a contract between the sponsor and the
                                              Public Charge Bond.                                     respondents and the amount of time                    sponsor’s household members. It is only
                                                (3) Agency form number, if any, and                   estimated for an average respondent to                required if the sponsor used income of
                                              the applicable component of the DHS                     respond: The estimated total number of                his or her household members to reach
                                              sponsoring the collection: Form I–945;                  respondents for the information                       the required 125 percent of the FPG.
                                              USCIS.                                                  collection I–485 is 382,264 and the                   The contract holds these household
                                                (4) Affected public who will be asked                 estimated hour burden per response is                 members jointly and severally liable for
                                              or required to respond, as well as a brief              6.42 hours. The estimated total number                the support of the sponsored immigrant.
                                              abstract: Primary: Individuals or                       of respondents for the information                    The information collection required on
                                              households, business or other for profit.               collection Supplement A is 36,000 and                 Form I–864A is necessary for public
                                              In certain instances, a surety bond, or                 the estimated hour burden per response                benefit agencies to enforce the affidavit
                                              cash or any cash equivalent and contract                is 1.25 hours. The estimated total                    of support in the event the sponsor used
                                              to secure the bond, can be posted on                    number of respondents for the                         income of his or her household
khammond on DSKBBV9HB2PROD with RULES2




                                              behalf of the alien to guarantee a set of               information collection Supplement J is                members to reach the required income
                                              conditions set by the Government                        28,309 and the estimated hour burden                  level and the public benefit agencies are
                                              concerning an alien, i.e., that the alien               per response is one hour. The estimated               requesting reimbursement from the
                                              will not become a public charge as                      total number of respondents for the                   sponsor. Form I–864EZ: USCIS uses
                                              defined in 8 CFR 212.21 because he or                   information collection of Biometrics is               Form I– 864EZ in exactly the same way
                                              she will not receive public benefits, as                305,811 and the estimated hour burden                 as Form I–864; however, USCIS collects
                                              defined in the rule, after the alien’s                  per response is 1.17 hours.                           less information from the sponsors as


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00208   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.385 Page 209 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                       41499

                                              less information is needed from those                     (5) An estimate of the total number of              sponsoring the collection: Form I–
                                              who qualify in order to make an                         respondents and the amount of time                    129CW; USCIS.
                                              adjudication.                                           estimated for an average respondent to                   (4) Affected public who will be asked
                                                (5) An estimate of the total number of                respond: The estimated total number of                or required to respond, as well as a brief
                                              respondents and the amount of time                      respondents for the information                       abstract: Primary: Business or other for
                                              estimated for an average respondent to                  collection I–129 is 552,000 and the                   profit. USCIS uses the data collected on
                                              respond: The estimated total number of                  estimated hour burden per response is                 this form to determine eligibility for the
                                              respondents for the information                         2.84 hours. The estimated total number                requested immigration benefits. An
                                              collection I–864 is 453,345 and the                     of respondents for the information                    employer uses this form to petition
                                              estimated hour burden per response is                   collection I–129, E–1/E–2 Classification              USCIS for an alien to temporarily enter
                                              6 hours. The estimated total number of                  Supplement is 4,760 and the estimated                 as a nonimmigrant into the CNMI to
                                              respondents for the information                         hour burden per response is 0.67 hours.               perform services or labor as a CNMI-
                                              collection I–864A is 215,800 and the                    The estimated total number of                         Only Transitional Worker (CW–1). An
                                              estimated hour burden per response is                   respondents for the information                       employer also uses this form to request
                                              1.75 hours. The estimated total number                  collection I–129, Trade Agreement                     an extension of stay or change of status
                                              of respondents for the information                      Supplement is 3,057 and the estimated                 on behalf of the alien worker. The form
                                              collection I–864EZ is 100,000 and the                   hour burden per response is 0.67 hours.               serves the purpose of standardizing
                                              estimated hour burden per response is                   The estimated total number of                         requests for these benefits, and ensuring
                                              2.5 hours.                                              respondents for the information                       that the basic information required to
                                                (6) An estimate of the total public                   collection I–129, H Classification                    determine eligibility, is provided by the
                                              burden (in hours) associated with the                   Supplement is 255,872 and the                         petitioners. USCIS collects biometrics
                                              collection: The total estimated annual                  estimated hour burden per response is                 from aliens present in the CNMI at the
                                              hour burden associated with this                        two hours. The estimated total number                 time of requesting initial grant of CW–
                                              collection is 3,347,720 hours.                          of respondents for the information                    1 status. The information is used to
                                                (7) An estimate of the total public                   collection I–129, H–1B and H–1B1 Data                 verify the alien’s identity, background
                                              burden (in cost) associated with the                    Collection and Filing Fee Exemption                   information and ultimately adjudicate
                                              collection: The estimated total annual                  Supplement is 243,965 and the                         their request for CW–1 status.
                                              cost burden associated with this                        estimated hour burden per response is                    (5) An estimate of the total number of
                                              collection of information is                            one hour. The estimated total number of               respondents and the amount of time
                                              $135,569,525.                                           respondents for the information                       estimated for an average respondent to
                                              USCIS Form I–129                                        collection I–129, L Classification                    respond: The estimated total number of
                                                                                                      Supplement is 37,831 and the estimated                respondents for the information
                                                (1) Type of Information Collection                    hour burden per response is 1.34 hours.               collection I–129CW is 3,749 and the
                                              Request: Revision of a Currently                        The estimated total number of                         estimated hour burden per response is
                                              Approved Collection.                                    respondents for the information                       3.5 hours.
                                                (2) Title of the Form/Collection:                     collection I–129, O and P Classifications                (6) An estimate of the total public
                                              Petition for Nonimmigrant Worker.                       Supplement is 22,710 and the estimated                burden (in hours) associated with the
                                                (3) Agency form number, if any, and                   hour burden per response is one hour.                 collection: The total estimated annual
                                              the applicable component of the DHS                     The estimated total number of                         hour burden associated with this
                                              sponsoring the collection: Form I–129;                  respondents for the information                       collection is 13,122 hours.
                                              USCIS.                                                  collection I–129, Q–1 Classification                     (7) An estimate of the total public
                                                (4) Affected public who will be asked
                                                                                                      Supplement is 155 and the estimated                   burden (in cost) associated with the
                                              or required to respond, as well as a brief
                                                                                                      hour burden per response is 0.34 hours.               collection: The estimated total annual
                                              abstract: Primary: Business or other for-
                                                                                                      The estimated total number of                         cost burden associated with this
                                              profit. USCIS uses the data collected on
                                                                                                      respondents for the information                       collection of information is $459,253.
                                              this form to determine eligibility for the
                                                                                                      collection I–129, R–1 Classification is
                                              requested nonimmigrant petition and/or                                                                        USCIS Form I–539 and Form I–539A
                                                                                                      6,635 and the estimated hour burden
                                              requests to extend or change                                                                                    (1) Type of Information Collection
                                                                                                      per response is 2.34 hours.
                                              nonimmigrant status. An employer (or                      (6) An estimate of the total public                 Request: Revision of a Currently
                                              agent, where applicable) uses this form                 burden (in hours) associated with the                 Approved Collection.
                                              to petition USCIS for an alien to                       collection: The total estimated annual                  (2) Title of the Form/Collection:
                                              temporarily enter as a nonimmigrant.                    hour burden associated with this                      Application to Extend/Change
                                              An employer (or agent, where                            collection is 2,417,609 hours.                        Nonimmigrant Status.
                                              applicable) also uses this form to                        (7) An estimate of the total public                   (3) Agency form number, if any, and
                                              request an extension of stay or change                  burden (in cost) associated with the                  the applicable component of the DHS
                                              of status on behalf of the alien worker.                collection: The estimated total annual                sponsoring the collection: Form I–539;
                                              The form serves the purpose of                          cost burden associated with this                      USCIS.
                                              standardizing requests for                              collection of information is                            (4) Affected public who will be asked
                                              nonimmigrant workers, and ensuring                      $132,368,220.                                         or required to respond, as well as a brief
                                              that basic information required for                                                                           abstract: Primary: Individuals or
                                              assessing eligibility is provided by the                USCIS Form I–129CW                                    households. This form will be used for
                                              petitioner while requesting that
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                        (1) Type of Information Collection                  nonimmigrants to apply for an
                                              beneficiaries be classified under certain               Request: Revision of a Currently                      extension of stay, for a change to
                                              nonimmigrant employment categories. It                  Approved Collection.                                  another nonimmigrant classification, or
                                              also assists USCIS in compiling                           (2) Title of the Form/Collection:                   for obtaining V nonimmigrant
                                              information required by Congress                        Petition for a CNMI-Only Nonimmigrant                 classification.
                                              annually to assess effectiveness and                    Transitional Worker.                                    (5) An estimate of the total number of
                                              utilization of certain nonimmigrant                       (3) Agency form number, if any, and                 respondents and the amount of time
                                              classifications.                                        the applicable component of the DHS                   estimated for an average respondent to


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00209   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.386 Page 210 of 218
                                              41500            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              respond: The estimated total number of                  the form or instructions and does not                 bonds posted in immigration cases must
                                              respondents for the information                         impact the number of respondents, time                be executed on the forms designated by
                                              collection Form I–539 paper filers is                   or cost burden. This form is currently                DHS, a copy of which, and any rider
                                              174,289 and the estimated hour burden                   approved by OMB under the PRA. The                    attached thereto, must be furnished to
                                              per response is two hours. The                          OMB control number for this                           the obligor. DHS is authorized to
                                              estimated total number of respondents                   information collection is 1615–0033.                  approve a bond, a formal agreement for
                                              for the information collection Form I–                                                                        the extension of liability of surety, a
                                                                                                      V. List of Subjects and Regulatory
                                              539 e-filers is 74,696 and the estimated                                                                      request for delivery of collateral security
                                                                                                      Amendments
                                              hour burden per response is 1.08 hours.                                                                       to a duly appointed and undischarged
                                              The estimated total number of                           List of Subjects                                      administrator or executor of the estate of
                                              respondents for the information                                                                               a deceased depositor, and a power of
                                                                                                      8 CFR Part 103
                                              collection I–539A is 54,375 and the                                                                           attorney executed on the form
                                              estimated hour burden per response is                     Administrative practice and                         designated by DHS, if any. All other
                                              0.5 hour. The estimated total number of                 procedure, Authority delegations                      matters relating to bonds, including a
                                              respondents for the information                         (Government agencies), Freedom of                     power of attorney not executed on the
                                              collection of Biometrics is 248,985 and                 information, Immigration, Privacy,                    form designated by DHS and a request
                                              the estimated hour burden per response                  Reporting and recordkeeping                           for delivery of collateral security to
                                              is 1.17 hours.                                          requirements, Surety bonds.                           other than the depositor or his or her
                                                 (6) An estimate of the total public                                                                        approved attorney in fact, will be
                                                                                                      8 CFR Part 212
                                              burden (in hours) associated with the                                                                         forwarded to the appropriate office for
                                              collection: The total estimated annual                    Administrative practice and                         approval.
                                              hour burden associated with this                        procedure, Aliens, Immigration,                          (2) Bond riders—(i) General. A bond
                                              collection is 747,974 hours.                            Passports and visas, Reporting and                    rider must be prepared on the form(s)
                                                 (7) An estimate of the total public                  recordkeeping requirements.                           designated by DHS, and attached to the
                                              burden (in cost) associated with the                    8 CFR Part 213                                        bond. If a condition to be included in
                                              collection: The estimated total annual                                                                        a bond is not on the original bond, a
                                              cost burden associated with this                          Immigration, Surety bonds.
                                                                                                                                                            rider containing the condition must be
                                              collection of information is $56,121,219.               8 CFR Part 214                                        executed.
                                              USCIS Form I–912                                          Administrative practice and                         *      *    *     *     *
                                                Under the PRA DHS is required to                      procedure, Aliens, Cultural exchange                     (c) * * *
                                                                                                      programs, Employment, Foreign                            (1) Public charge bonds. Special rules
                                              submit to OMB, for review and
                                                                                                      officials, Health professions, Reporting              for the cancellation of public charge
                                              approval, covered reporting
                                                                                                      and recordkeeping requirements,                       bonds are described in 8 CFR 213.1.
                                              requirements inherent in a rule. This
                                              rule will require non-substantive edits                 Students.                                             *      *    *     *     *
                                              to USCIS Form I–912, Request for Fee                                                                             (d) * * *
                                                                                                      8 CFR Part 245                                           (3) Public charge bonds. The
                                              Waiver. These edits make clear to those
                                              who request fee waivers that an                           Aliens, Immigration, Reporting and                  threshold bond amount for public
                                              approved fee waiver can negatively                      recordkeeping requirements.                           charge bonds is set forth in 8 CFR 213.1.
                                              impact eligibility for an immigration                   8 CFR Part 248                                           (e) Breach of bond. Breach of public
                                              benefit that is subject to the public                                                                         charge bonds is governed by 8 CFR
                                                                                                         Aliens, Reporting and recordkeeping                213.1. For other immigration bonds, a
                                              charge inadmissibility determination.                   requirements.
                                              Accordingly, USCIS has submitted a                                                                            bond is breached when there has been
                                              PRA Change Worksheet, Form OMB 83–                         Accordingly, DHS amends chapter I of               a substantial violation of the stipulated
                                              C, and amended information collection                   title 8 of the Code of Federal                        conditions. A final determination that a
                                              instrument to OMB for review and                        Regulations as follows:                               bond has been breached creates a claim
                                              approval in accordance with the PRA.                                                                          in favor of the United States which may
                                                                                                      PART 103—IMMIGRATION BENEFITS;                        not be released by the officer. DHS will
                                              USCIS Form I–407                                        BIOMETRIC REQUIREMENTS;                               determine whether a bond has been
                                                Under the PRA, DHS is required to                     AVAILABILITY OF RECORDS                               breached. If DHS determines that a bond
                                              submit to OMB, for review and                           ■ 1. The authority citation for part 103              has been breached, it will notify the
                                              approval, covered reporting                             continues to read as follows:                         obligor of the decision, the reasons
                                              requirements inherent in a rule. This                                                                         therefor, and inform the obligor of the
                                              rule requires the use of USCIS Form I–                    Authority: 5 U.S.C. 301, 552, 552a; 8               right to appeal the decision in
                                                                                                      U.S.C. 1101, 1103, 1304, 1356, 1365b; 31              accordance with the provisions of this
                                              407 but does not require any changes to                 U.S.C. 9701; Public Law 107–296, 116 Stat.
                                              the form or instructions and does not                   2135 (6 U.S.C. 1 et seq.); E.O. 12356, 47 FR
                                                                                                                                                            part.
                                              impact the number of respondents, time                  14874, 15557, 3 CFR, 1982 Comp., p.166; 8             ■ 3. Section 103.7 is amended by adding
                                              or cost burden. This form is currently                  CFR part 2; Pub. L. 112–54.                           paragraphs (b)(1)(i)(LLL) and (MMM) to
                                              approved by OMB under the PRA. The                      ■ 2. Section 103.6 is amended by:                     read as follows:
                                              OMB control number for this                               a. Revising paragraphs (a)(1), (a)(2)(i),
                                              information collection is 1615–0130.                                                                          § 103.7    Fees.
                                                                                                      and (c)(1);
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      ■ b. Adding paragraph (d)(3); and                     *     *     *   *    *
                                              USCIS Form I–693                                                                                                (b) * * *
                                                                                                      ■ c. Revising paragraph (e) The
                                                Under the PRA, DHS is required to                     revisions and additions read as follows:                (1) * * *
                                              submit to OMB, for review and                                                                                   (i) * * *
                                              approval, covered reporting                             § 103.6   Surety bonds.                                 (LLL) Public Charge Bond, Form I–
                                              requirements inherent in a rule. This                     (a) * * *                                           945. $25.
                                              rule requires the use of USCIS Form I–                    (1) Extension agreements; consent of                  (MMM) Request for Cancellation of
                                              693 but does not require any changes to                 surety; collateral security. All surety               Public Charge Bond, Form I–356. $25.


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00210   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                  Exhibit A
                                                     Case 4:19-cv-05210-RMP                          ECF No. 1-1              filed 08/14/19            PageID.387 Page 211 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                        41501

                                              PART 212—DOCUMENTARY                                       (a) Public Charge. Public charge                      (i) Enlisted in the U.S. Armed Forces
                                              REQUIREMENTS: NONIMMIGRANTS;                            means an alien who receives one or                    under the authority of 10 U.S.C.
                                              WAIVERS; ADMISSION OF CERTAIN                           more public benefits, as defined in                   504(b)(1)(B) or 10 U.S.C. 504(b)(2), or
                                              INADMISSIBLE ALIENS; PAROLE                             paragraph (b) of this section, for more                  (ii) Serving in active duty or in the
                                                                                                      than 12 months in the aggregate within                Ready Reserve component of the U.S.
                                              ■ 4. The authority citation for part 212                any 36-month period (such that, for                   Armed Forces, or
                                              continues to read as follows:                           instance, receipt of two benefits in one                 (iii) Is the spouse or child, as defined
                                                Authority: 6 U.S.C. 111, 202(4) and 271;              month counts as two months).                          in section 101(b) of the Act, of an alien
                                              8 U.S.C. 1101 and note, 1102, 1103, 1182 and               (b) Public benefit. Public benefit                 described in paragraphs (b)(7)(i) or (ii)
                                              note, 1184, 1185 note (section 7209 of Pub.             means:                                                of this section.
                                              L. 108–458), 1187, 1223, 1225, 1226, 1227,                 (1) Any Federal, State, local, or tribal              (8) In a subsequent adjudication for a
                                              1255, 1359; 8 CFR part 2.                               cash assistance for income maintenance                benefit for which the public charge
                                              ■ 5. Amend § 212.18 by revising                         (other than tax credits), including:                  ground of inadmissibility applies,
                                              paragraph (b)(2) and (3) to read as                        (i) Supplemental Security Income                   public benefits, as defined in this
                                              follows:                                                (SSI), 42 U.S.C. 1381 et seq.;                        section, do not include any public
                                                                                                         (ii) Temporary Assistance for Needy                benefits received by an alien during
                                              § 212.18 Application for Waivers of                                                                           periods in which the alien was present
                                                                                                      Families (TANF), 42 U.S.C. 601 et seq.;
                                              inadmissibility in connection with an                                                                         in the United States in an immigration
                                              application for adjustment of status by T               or
                                                                                                         (iii) Federal, State or local cash                 category that is exempt from the public
                                              nonimmigrant status holders
                                                                                                      benefit programs for income                           charge ground of inadmissibility, as set
                                              *      *      *    *     *                                                                                    forth in 8 CFR 212.23(a), or for which
                                                 (b) * * *                                            maintenance (often called ‘‘General
                                                                                                      Assistance’’ in the State context, but                the alien received a waiver of public
                                                 (2) If an applicant is inadmissible                                                                        charge inadmissibility, as set forth in 8
                                              under section 212(a)(1) of the Act,                     which also exist under other names);
                                                                                                      and                                                   CFR 212.23(b).
                                              USCIS may waive such inadmissibility                                                                             (9) Public benefits, as defined in this
                                              if it determines that granting a waiver is                 (2) Supplemental Nutrition Assistance
                                                                                                      Program (SNAP), 7 U.S.C. 2011 to                      section, do not include any public
                                              in the national interest.                                                                                     benefits that were or will be received
                                                 (3) If any other applicable provision of             2036c;
                                                                                                         (3) Section 8 Housing Assistance                   by—
                                              section 212(a) renders the applicant                                                                             (i) Children of U.S. citizens whose
                                              inadmissible, USCIS may grant a waiver                  under the Housing Choice Voucher
                                                                                                                                                            lawful admission for permanent
                                              of inadmissibility if the activities                    Program, as administered by HUD under
                                                                                                                                                            residence and subsequent residence in
                                              rendering the alien inadmissible were                   42 U.S.C. 1437f;
                                                                                                                                                            the legal and physical custody of their
                                              caused by or were incident to the                          (4) Section 8 Project-Based Rental
                                                                                                                                                            U.S. citizen parent will result
                                              victimization and USCIS determines                      Assistance (including Moderate
                                                                                                                                                            automatically in the child’s acquisition
                                              that it is in the national interest to waive            Rehabilitation) under Section 8 of the
                                                                                                                                                            of citizenship, upon meeting the
                                              the applicable ground or grounds of                     U.S. Housing Act of 1937 (42 U.S.C.
                                                                                                                                                            eligibility criteria of section 320(a)–(b)
                                              inadmissibility.                                        1437f); and
                                                                                                                                                            of the Act, in accordance with 8 CFR
                                              ■ 6. Add §§ 212.20 through 212.23 to                       (5) Medicaid under 42 U.S.C. 1396 et
                                                                                                                                                            part 320; or
                                              read as follows:                                        seq., except for:                                        (ii) Children of U.S. citizens whose
                                              Sec.                                                       (i) Benefits received for an emergency             lawful admission for permanent
                                              *      *     *       *      *                           medical condition as described in 42                  residence will result automatically in
                                              212.20 Applicability of public charge                   U.S.C. 1396b(v)(2)–(3), 42 CFR                        the child’s acquisition of citizenship
                                                  inadmissibility.                                    440.255(c);                                           upon finalization of adoption (if the
                                              212.21 Definitions.                                        (ii) Services or benefits funded by                child satisfies the requirements
                                              212.22 Public charge inadmissibility                    Medicaid but provided under the                       applicable to adopted children under
                                                  determination.                                      Individuals with Disabilities Education
                                              212.23 Exemptions and waivers for public
                                                                                                                                                            INA 101(b)(1)), in the United States by
                                                                                                      Act (IDEA) 20 U.S.C. 1400 et seq.;                    the U.S. citizen parent(s), upon meeting
                                                  charge ground of inadmissibility.                      (iii) School-based services or benefits            the eligibility criteria of section 320(a)–
                                              § 212.20 Applicability of public charge                 provided to individuals who are at or                 (b) of the Act, in accordance with 8 CFR
                                              inadmissibility.                                        below the oldest age eligible for                     part 320; or
                                                8 CFR 212.20 through 212.23 address                   secondary education as determined                        (iii) Children of U.S. citizens who are
                                              the public charge ground of                             under State or local law;                             entering the United States for the
                                              inadmissibility under section 212(a)(4)                    (iv) Benefits received by an alien                 purpose of attending an interview under
                                              of the Act. Unless the alien requesting                 under 21 years of age, or a woman                     section 322 of the Act in accordance
                                              the immigration benefit or classification               during pregnancy (and during the 60-                  with 8 CFR part 322.
                                              has been exempted from section                          day period beginning on the last day of                  (c) Likely at any time to become a
                                              212(a)(4) of the Act as listed in 8 CFR                 the pregnancy).                                       public charge. Likely at any time to
                                              212.23(a), the provisions of §§ 212.20                     (6) Public Housing under section 9 of              become a public charge means more
                                              through 212.23 of this part apply to an                 the U.S. Housing Act of 1937.                         likely than not at any time in the future
                                              applicant for admission or adjustment of                   (7) Public benefits, as defined in                 to become a public charge, as defined in
                                              status to lawful permanent resident, if                 paragraphs (b)(1) through (b)(6) of this              212.21(a), based on the totality of the
                                                                                                      section, do not include any public
khammond on DSKBBV9HB2PROD with RULES2




                                              the application is postmarked (or, if                                                                         alien’s circumstances.
                                              applicable, submitted electronically) on                benefits received by an alien who at the                 (d) Alien’s household. For purposes of
                                              or after October 15, 2019.                              time of receipt of the public benefit, or             public charge inadmissibility
                                                                                                      at the time of filing or adjudication of              determinations under section 212(a)(4)
                                              § 212.21   Definitions.                                 the application for admission or                      of the Act:
                                                For the purposes of 8 CFR 212.20                      adjustment of status, or application or                  (1) If the alien is 21 years of age or
                                              through 212.23, the following                           request for extension of stay or change               older, or under the age of 21 and
                                              definitions apply:                                      of status is—                                         married, the alien’s household includes:


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00211   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.388 Page 212 of 218
                                              41502            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                                 (i) The alien;                                       least 50 percent of the other children’s              consideration of the alien’s age; health;
                                                 (ii) The alien’s spouse, if physically               financial support, as evidenced by a                  family status; education and skills; and
                                              residing with the alien;                                child support order or agreement, a                   assets, resources, and financial status, as
                                                 (iii) The alien’s children, as defined in            custody order or agreement, or any other              follows:
                                              101(b)(1) of the Act, physically residing               order or agreement specifying the                        (1) The alien’s age—(i) Standard.
                                              with the alien;                                         amount of financial support to be                     When considering an alien’s age, DHS
                                                 (iv) The alien’s other children, as                  provided by the parents or legal                      will consider whether the alien’s age
                                              defined in section 101(b)(1) of the Act,                guardians; and                                        makes the alien more likely than not to
                                              not physically residing with the alien                     (vii) Any other individual(s) to whom              become a public charge at any time in
                                              for whom the alien provides or is                       the alien’s parents or legal guardians                the future, such as by impacting the
                                              required to provide at least 50 percent                 provide, or are required to provide at                alien’s ability to work, including
                                              of the children’s financial support, as                 least 50 percent of such individual’s                 whether the alien is between the age of
                                              evidenced by a child support order or                   financial support or who is listed as a               18 and the minimum ‘‘early retirement
                                              agreement a custody order or agreement,                 dependent on the parent’s or legal                    age’’ for Social Security set forth in 42
                                              or any other order or agreement                         guardian’s federal income tax return.                 U.S.C. 416(l)(2).
                                              specifying the amount of financial                         (e) Receipt of public benefits. Receipt               (ii) [Reserved]
                                              support to be provided by the alien;                    of public benefits occurs when a public                  (2) The alien’s health—(i) Standard.
                                                 (v) Any other individuals (including a               benefit-granting agency provides a                    DHS will consider whether the alien’s
                                              spouse not physically residing with the                 public benefit, as defined in paragraph               health makes the alien more likely than
                                              alien) to whom the alien provides, or is                (b) of this section, to an alien as a                 not to become a public charge at any
                                              required to provide, at least 50 percent                beneficiary, whether in the form of cash,             time in the future, including whether
                                              of the individual’s financial support or                voucher, services, or insurance                       the alien has been diagnosed with a
                                              who are listed as dependents on the                     coverage. Applying for a public benefit               medical condition that is likely to
                                              alien’s federal income tax return; and                  does not constitute receipt of public                 require extensive medical treatment or
                                                 (vi) Any individual who provides to                  benefits although it may suggest a                    institutionalization or that will interfere
                                              the alien at least 50 percent of the                    likelihood of future receipt. Certification           with the alien’s ability to provide and
                                              alien’s financial support, or who lists                 for future receipt of a public benefit                care for himself or herself, to attend
                                              the alien as a dependent on his or her                  does not constitute receipt of public                 school, or to work upon admission or
                                              federal income tax return.                              benefits, although it may suggest a                   adjustment of status.
                                                 (2) If the alien is a child as defined in            likelihood of future receipt. An alien’s                 (ii) Evidence. USCIS’ consideration
                                              section 101(b)(1) of the Act, the alien’s               receipt of, application for, or                       includes but is not limited to the
                                              household includes the following                        certification for public benefits solely on           following:
                                              individuals:                                            behalf of another individual does not
                                                 (i) The alien;                                                                                                (A) A report of an immigration
                                                                                                      constitute receipt of, application for, or            medical examination performed by a
                                                 (ii) The alien’s children as defined in              certification for such alien.
                                              section 101(b)(1) of the Act physically                                                                       civil surgeon or panel physician where
                                                                                                         (f) Primary caregiver means an alien               such examination is required (to which
                                              residing with the alien;                                who is 18 years of age or older and has
                                                 (iii) The alien’s other children as                                                                        USCIS will generally defer absent
                                                                                                      significant responsibility for actively               evidence that such report is
                                              defined in section 101(b)(1) of the Act                 caring for and managing the well-being
                                              not physically residing with the alien                                                                        incomplete); or
                                                                                                      of a child or an elderly, ill, or disabled               (B) Evidence of a medical condition
                                              for whom the alien provides or is                       person in the alien’s household.
                                              required to provide at least 50 percent                                                                       that is likely to require extensive
                                              of the children’s financial support, as                 § 212.22 Public charge inadmissibility                medical treatment or institutionalization
                                              evidenced by a child support order or                   determination.                                        or that will interfere with the alien’s
                                              agreement, a custody order or                              This section relates to the public                 ability to provide and care for himself
                                              agreement, or any other order or                        charge ground of inadmissibility under                or herself, to attend school, or to work
                                              agreement specifying the amount of                      section 212(a)(4) of the Act.                         upon admission or adjustment of status.
                                              financial support to be provided by the                    (a) Prospective determination based                   (3) The alien’s family status—(i)
                                              alien;                                                  on the totality of circumstances. The                 Standard. When considering an alien’s
                                                 (iv) The alien’s parents, legal                      determination of an alien’s likelihood of             family status, DHS will consider the
                                              guardians, or any other individual                      becoming a public charge at any time in               alien’s household size, as defined in 8
                                              providing or required to provide at least               the future must be based on the totality              CFR 212.21(d), and whether the alien’s
                                              50 percent of the alien’s financial                     of the alien’s circumstances by weighing              household size makes the alien more
                                              support to the alien as evidenced by a                  all factors that are relevant to whether              likely than not to become a public
                                              child support order or agreement, a                     the alien is more likely than not at any              charge at any time in the future.
                                              custody order or agreement, or any other                time in the future to receive one or more                (ii) [Reserved]
                                              order or agreement specifying the                       public benefits, as defined in 8 CFR                     (4) The alien’s assets, resources, and
                                              amount of financial support to be                       212.21(b), for more than 12 months in                 financial status—(i) Standard. When
                                              provided to the alien;                                  the aggregate within any 36-month                     considering an alien’s assets, resources,
                                                 (v) The parents’ or legal guardians’                 period. Except as necessary to fully                  and financial status, DHS will consider
                                              other children as defined in section                    evaluate evidence provided in                         whether such assets, resources, and
                                                                                                                                                            financial status excluding any income
khammond on DSKBBV9HB2PROD with RULES2




                                              101(b)(1) of the Act physically residing                paragraph (b)(4)(ii)(E)(3) of this section,
                                              with the alien;                                         DHS will not specifically assess whether              from illegal activities or sources (e.g.,
                                                 (vi) The alien’s parents’ or legal                   an alien qualifies or would qualify for               proceeds from illegal gambling or drug
                                              guardians’ other children as defined in                 any public benefit, as defined in 8 CFR               sales, and income from public benefits
                                              section 101(b)(1) of the Act, not                       212.21(b).                                            listed in 8 CFR 212.21(b)), make the
                                              physically residing with the alien for                     (b) Minimum factors to consider. A                 alien more likely than not to become a
                                              whom the parent or legal guardian                       public charge inadmissibility                         public charge at any time in the future,
                                              provides or is required to provide at                   determination must at least entail                    including whether:


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00212   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.389 Page 213 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                        41503

                                                 (A) The alien’s household’s annual                   for himself or herself, to attend school,             defined in 212.21(b), that the alien has
                                              gross income is at least 125 percent of                 or to work;                                           specifically identified as showing that
                                              the most recent Federal Poverty                            (D) The alien has any financial                    the alien does not qualify or would not
                                              Guideline (100 percent for an alien on                  liabilities; and whether                              qualify for such public benefit by virtue
                                              active duty, other than training, in the                   (E) The alien has applied for, been                of, for instance, the alien’s annual gross
                                              U.S. Armed Forces) based on the alien’s                 certified to receive, or received public              household income or prospective
                                              household size as defined by section                    benefits, as defined in 8 CFR 212.21(b),              immigration status or length of stay;
                                              212.21(d);                                              on or after October 15, 2019.                            (F) Whether the alien has applied for
                                                 (B) If the alien’s household’s annual                   (ii) Evidence. USCIS’ consideration                or has received a USCIS fee waiver for
                                              gross income is less than 125 percent of                includes, but is not limited to the                   an immigration benefit request on or
                                              the most recent Federal Poverty                         following:                                            after October 15, 2019, unless the fee
                                              Guideline (100 percent for an alien on                     (A) The alien’s annual gross                       waiver was applied for or granted as
                                              active duty, other than training, in the                household income including, but not                   part of an application for which a public
                                              U.S. Armed Forces), the alien may                       limited to:                                           charge inadmissibility determination
                                              submit evidence of ownership of                            (1) For each member of the household               under section 212(a)(4) of the Act was
                                              significant assets. For purposes of this                whose income will be considered, the                  not required.
                                              paragraph, an alien may establish                       most recent tax-year transcript from the                 (G) The alien’s credit history and
                                              ownership of significant assets, such as                U.S. Internal Revenue Service (IRS) of                credit score in the United States, and
                                              savings accounts, stocks, bonds,                        such household member’s IRS Form                      other evidence of the alien’s liabilities
                                              certificates of deposit, real estate or                 1040, U.S. Individual Income Tax                      not reflected in the credit history and
                                              other assets, in which the combined                     Return; or                                            credit score (e.g., any mortgages, car
                                              cash value of all the assets (the total                    (2) If the evidence in paragraph                   loans, unpaid child or spousal support,
                                              value of the assets less any offsetting                 (b)(4)(ii)(A)(1) of this section is                   unpaid taxes, and credit card debt); and
                                              liabilities) exceeds:                                   unavailable for a household member,                      (H) Whether the alien has sufficient
                                                 (1) If the intending immigrant is the                other credible and probative evidence of              household assets and resources
                                              spouse or child of a United States                      such household member’s income,                       (including, for instance, health
                                              citizen (and the child has reached his or               including an explanation of why such                  insurance not designated as a public
                                              her 18th birthday), three times the                     transcript is not available, such as if the           benefit under 8 CFR 212.21(b)) to pay
                                              difference between the alien’s                          household member is not subject to                    for reasonably foreseeable medical costs,
                                              household income and 125 percent of                     taxation in the United States.                        such as costs related to a medical
                                              the FPG (100 percent for those on active                   (B) Any additional income from                     condition that is likely to require
                                              duty, other than training, in the U.S.                  individuals not included in the alien’s               extensive medical treatment or
                                              Armed Forces) for the alien’s household                 household provided to the alien’s                     institutionalization or that will interfere
                                              size;                                                   household on a continuing monthly or                  with the alien’s ability to provide care
                                                 (2) If the intending immigrant is an                 yearly basis for the most recent calendar             for himself or herself, to attend school,
                                              orphan who will be adopted in the                       year and on which the alien relies or                 or to work;
                                              United States after the alien orphan                    will rely to meet the standard at 8 CFR                  (5) The alien’s education and skills.
                                              acquires permanent residence (or in                     212.22(b)(4)(i);                                      (i) Standard. When considering an
                                              whose case the parents will need to seek                   (C) The household’s cash assets and                alien’s education and skills, DHS will
                                              a formal recognition of a foreign                       resources. Evidence of such cash assets               consider whether the alien has adequate
                                              adoption under the law of the State of                  and resources may include checking                    education and skills to either obtain or
                                              the intending immigrant’s proposed                      and savings account statements covering               maintain lawful employment with an
                                              residence because at least one of the                   12 months prior to filing the                         income sufficient to avoid being more
                                              parents did not see the child before or                 application;                                          likely than not to become a public
                                              during the adoption), and who will, as                     (D) The household’s non-cash assets                charge.
                                              a result of the adoption or formal                      and resources, that can be converted                     (ii) Evidence. USCIS’ consideration
                                              recognition of the foreign adoption,                    into cash within 12 months, such as net               includes but is not limited to the
                                              acquire citizenship under section 320 of                cash value of real estate holdings minus              following: (A) The alien’s history of
                                              the Act, the difference between the                     the sum of all loans secured by a                     employment, excluding employment
                                              alien’s household income and 125                        mortgage, trust deed, or other lien on                involving illegal activities, e.g., illegal
                                              percent of the FPG (100 percent for                     the home; annuities; securities;                      gambling or drug sales. The alien must
                                              those on active duty, other than                        retirement and educational accounts;                  provide the following:
                                              training, in the U.S. Armed Forces) for                 and any other assets that can easily be                  (1) The last 3 years of the alien’s tax
                                              the alien’s household size; or                          converted into cash;                                  transcripts from the U.S. Internal
                                                 (3) In all other cases, five times the                  (E) Evidence that the alien has:                   Revenue Service (IRS) of the alien’s IRS
                                              difference between the alien’s                             (1) Applied for or received any public             Form 1040, U.S. Individual Income Tax
                                              household income and 125 percent of                     benefit, as defined in 8 CFR 212.21(b),               Return; or
                                              the FPG (100 percent for those on active                on or after October 15, 2019 or                          (2) If the evidence in paragraph
                                              duty, other than training, in the U.S.                  disenrolled or requested to be                        (b)(5)(ii)(A)(1) of this section is
                                              Armed Forces) for the alien’s household                 disenrolled from such benefit(s); or                  unavailable, other credible and
                                              size.                                                      (2) Been certified or approved to                  probative evidence of the alien’s history
                                                 (C) The alien has sufficient household
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      receive any public benefit, as defined in             of employment for the last 3 years,
                                              assets and resources to cover any                       8 CFR 212.21(b), on or after October 15,              including an explanation of why such
                                              reasonably foreseeable medical costs,                   2019 or withdrew his or her application               transcripts are not available, such as if
                                              including as related to a medical                       or disenrolled or requested to be to                  the alien is not subject to taxation in the
                                              condition that is likely to require                     disenrolled from such benefit(s);                     United States;
                                              extensive medical treatment or                             (3) Submitted evidence from a                         (B) Whether the alien has a high
                                              institutionalization or that will interfere             Federal, State, local, or tribal agency               school diploma (or its equivalent) or has
                                              with the alien’s ability to provide care                administering a public benefit, as                    a higher education degree;


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00213   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.390 Page 214 of 218
                                              41504            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                                 (C) Whether the alien has any                           (c) Heavily weighted factors. The                  this paragraph (c)(2)(iii), private health
                                              occupational skills, certifications, or                 factors below will weigh heavily in a                 insurance must be appropriate for the
                                              licenses; and                                           public charge inadmissibility                         expected period of admission, and does
                                                 (D) Whether the alien is proficient in               determination. The mere presence of                   not include health insurance for which
                                              English or proficient in other languages                any one heavily weighted factor does                  the alien receives subsidies in the form
                                              in addition to English.                                 not, alone, make the alien more or less               of premium tax credits under the Patient
                                                 (E) Whether the alien is a primary                   likely than not to become a public                    Protection and Affordable Care Act, as
                                              caregiver as defined in 8 CFR 212.21(f),                charge.                                               amended.
                                              such that the alien lacks an employment                    (1) Heavily weighted negative factors.                (d) Treatment of benefits received
                                              history, is not currently employed, or is               The following factors will weigh heavily              before October 15, 2019. For purposes of
                                              not employed full time. Only one alien                  in favor of a finding that an alien is                this regulation, DHS will consider, as a
                                              within a household can be considered a                  likely at any time in the future to                   negative factor, but not as a heavily
                                              primary caregiver of the same                           become a public charge:                               weighted negative factor as described in
                                              individual within the household.                           (i) The alien is not a full-time student           paragraph (c)(1) of this section, any
                                              USCIS’ consideration with respect this                  and is authorized to work, but is unable              amount of cash assistance for income
                                              paragraph includes but is not limited to                to demonstrate current employment,                    maintenance, including Supplemental
                                              evidence that an individual the alien is                recent employment history, or a                       Security Income (SSI), Temporary
                                              caring for resides in the alien’s                       reasonable prospect of future                         Assistance for Needy Families (TANF),
                                              household, evidence of the individual’s                 employment;                                           State and local cash assistance programs
                                              age, and evidence of the individual’s                      (ii) The alien has received or has been            that provide benefits for income
                                              medical condition, including disability,                certified or approved to receive one or               maintenance (often called ‘‘General
                                              if any.                                                 more public benefits, as defined in                   Assistance’’ programs), and programs
                                                 (6) The alien’s prospective                          § 212.21(b), for more than 12 months in               (including Medicaid) supporting aliens
                                              immigration status and expected period                  the aggregate within any 36-month                     who are institutionalized for long-term
                                              of admission.                                           period, beginning no earlier than 36                  care, received, or certified for receipt,
                                                 (i) Standard. DHS will consider the                  months prior to the alien’s application               before October 15, 2019, as provided
                                              immigration status that the alien seeks                 for admission or adjustment of status on              under the 1999 Interim Field Guidance,
                                              and the expected period of admission as                 or after October 15, 2019;                            also known as the 1999 Field Guidance
                                              it relates to the alien’s ability to                       (iii)(A) The alien has been diagnosed              on Deportability and Inadmissibility on
                                              financially support for himself or herself              with a medical condition that is likely               Public Charge Grounds. DHS will not
                                              during the duration of the alien’s stay,                to require extensive medical treatment                consider as a negative factor any other
                                              including:                                              or institutionalization or that will                  public benefits received, or certified for
                                                 (A) Whether the alien is applying for                interfere with the alien’s ability to                 receipt, before October 15, 2019.
                                              adjustment of status or admission in a                  provide for himself or herself, attend
                                                                                                      school, or work; and                                  § 212.23 Exemptions and waivers for
                                              nonimmigrant or immigrant                                                                                     public charge ground of inadmissibility.
                                                                                                         (B) The alien is uninsured and has
                                              classification; and                                                                                              (a) Exemptions. The public charge
                                                                                                      neither the prospect of obtaining private
                                                 (B) If the alien is seeking admission as                                                                   ground of inadmissibility under section
                                                                                                      health insurance, nor the financial
                                              a nonimmigrant, the nonimmigrant                                                                              212(a)(4) of the Act does not apply,
                                                                                                      resources to pay for reasonably
                                              classification and the anticipated period                                                                     based on statutory or regulatory
                                                                                                      foreseeable medical costs related to such
                                              of temporary stay.                                                                                            authority, to the following categories of
                                                                                                      medical condition; or
                                                 (ii) [Reserved]                                         (iv) The alien was previously found                aliens:
                                                 (7) An affidavit of support under                    inadmissible or deportable on public                     (1) Refugees at the time of admission
                                              section 213A of the Act, when required                  charge grounds by an Immigration Judge                under section 207 of the Act and at the
                                              under section 212(a)(4) of the Act, that                or the Board of Immigration Appeals.                  time of adjustment of status to lawful
                                              meets the requirements of section 213A                     (2) Heavily weighted positive factors.             permanent resident under section 209 of
                                              of the Act and 8 CFR 213a—(i)                           The following factors will weigh heavily              the Act;
                                              Standard. If the alien is required under                in favor of a finding that an alien is not               (2) Asylees at the time of grant under
                                              sections 212(a)(4)(C) or (D) to submit an               likely to become a public charge:                     section 208 of the Act and at the time
                                              affidavit of support under section 213A                    (i) The alien’s household has income,              of adjustment of status to lawful
                                              of the Act and 8 CFR part 213a, and                     assets, or resources, and support                     permanent resident under section 209 of
                                              submits such a sufficient affidavit of                  (excluding any income from illegal                    the Act;
                                              support, DHS will consider the                          activities, e.g., proceeds from illegal                  (3) Amerasian immigrants at the time
                                              likelihood that the sponsor would                       gambling or drug sales, and any income                of application for admission as
                                              actually provide the statutorily-required               from public benefits as defined in                    described in sections 584 of the Foreign
                                              amount of financial support to the alien,               § 212.21(b)) of at least 250 percent of the           Operations, Export Financing, and
                                              and any other related considerations.                   Federal Poverty Guidelines for the                    Related Programs Appropriations Act of
                                                 (A) Evidence. USCIS consideration                    alien’s household size;                               1988, Public Law 100–202, 101 Stat.
                                              includes but is not limited to the                         (ii) The alien is authorized to work               1329–183, section 101(e) (Dec. 22,
                                              following:                                              and is currently employed in a legal                  1987), as amended, 8 U.S.C. 1101 note;
                                                 (1) The sponsor’s annual income,                     industry with an annual income,                          (4) Afghan and Iraqi Interpreter, or
                                              assets, and resources;                                                                                        Afghan or Iraqi national employed by or
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      excluding any income from illegal
                                                 (2) The sponsor’s relationship to the                activities such as proceeds from illegal              on behalf of the U.S. Government as
                                              applicant, including but not limited to                 gambling or drug sales, of at least 250               described in section 1059(a)(2) of the
                                              whether the sponsor lives with the                      percent of the Federal Poverty                        National Defense Authorization Act for
                                              alien; and                                              Guidelines for the alien’s household                  Fiscal Year 2006 Public Law 109–163
                                                 (3) Whether the sponsor has                          size; or                                              (Jan. 6, 2006), as amended, and section
                                              submitted an affidavit of support with                     (iii) The alien has private health                 602(b) of the Afghan Allies Protection
                                              respect to other individuals.                           insurance, except that for purposes of                Act of 2009, Public Law 111–8, title VI


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00214   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                   Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.391 Page 215 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                            41505

                                              (Mar. 11, 2009), as amended, 8 U.S.C.                   accordance with section 102 of the Act                   (24) Texas Band of Kickapoo Indians
                                              1101 note, and section 1244(g) of the                   and 22 CFR 41.21(d);                                  of the Kickapoo Tribe of Oklahoma,
                                              National Defense Authorization Act for                    (16) A nonimmigrant classifiable as                 Public Law 97–429 (Jan. 8, 1983);
                                              Fiscal Year 2008, as amended Public                     NATO–1, NATO–2, NATO–3, NATO–4                           (25) Nationals of Vietnam, Cambodia,
                                              Law 110–181 (Jan. 28, 2008);                            (NATO representatives), and NATO–6                    and Laos applying for adjustment of
                                                (5) Cuban and Haitian entrants                        in accordance with 22 CFR 41.21(d);                   status under section 586 of Public Law
                                              applying for adjustment of status under                   (17) An applicant for nonimmigrant                  106–429 under 8 CFR 245.21;
                                              section 202 of the Immigration Reform                   status under section 101(a)(15)(T) of the                (26) Polish and Hungarian Parolees
                                              and Control Act of 1986 (IRCA), Public                  Act, in accordance with 8 CFR                         who were paroled into the United States
                                              Law 99–603, 100 Stat. 3359 (Nov. 6,                     212.16(b);                                            from November 1, 1989 to December 31,
                                              1986), as amended, 8 U.S.C. 1255a note;                   (18) Except as provided in section                  1991 under section 646(b) of the IIRIRA,
                                                (6) Aliens applying for adjustment of                                                                       Public Law 104–208, Div. C, Title VI,
                                                                                                      212.23(b), an individual who is seeking
                                              status under the Cuban Adjustment Act,                                                                        Subtitle D (Sept. 30, 1996), 8 U.S.C.
                                                                                                      an immigration benefit for which
                                              Public Law 89–732 (Nov. 2, 1966), as                                                                          1255 note; and
                                                                                                      admissibility is required, including but
                                              amended, 8 U.S.C. 1255 note;                                                                                     (27) Any other categories of aliens
                                                                                                      not limited to adjustment of status
                                                (7) Nicaraguans and other Central                                                                           exempt under any other law from the
                                                                                                      under section 245(a) of the Act and
                                              Americans applying for adjustment of                                                                          public charge ground of inadmissibility
                                                                                                      section 245(l) of the Act and who:
                                              status under sections 202(a) and section                                                                      provisions under section 212(a)(4) of the
                                              203 of the Nicaraguan Adjustment and                      (i) Has a pending application that sets
                                                                                                      forth a prima facie case for eligibility for          Act.
                                              Central American Relief Act (NACARA),                                                                            (b) Limited Exemption. Aliens
                                              Public Law 105–100, 111 Stat. 2193                      nonimmigrant status under section
                                                                                                      101(a)(15)(T) of the Act, or                          described in §§ 212.23(a)(18) through
                                              (Nov. 19, 1997), as amended, 8 U.S.C.                                                                         (21) must submit an affidavit of support
                                              1255 note;                                                (ii) Has been granted nonimmigrant
                                                                                                                                                            as described in section 213A of the Act
                                                (8) Haitians applying for adjustment                  status under section 101(a)(15)(T) of the
                                                                                                                                                            if they are applying for adjustment of
                                              of status under section 902 of the                      Act, provided that the individual is in
                                                                                                                                                            status based on an employment-based
                                              Haitian Refugee Immigration Fairness                    valid T nonimmigrant status at the time
                                                                                                                                                            petition that requires such an affidavit
                                              Act of 1998, Public Law 105–277, 112                    the benefit request is properly filed with
                                                                                                                                                            of support as described in section
                                              Stat. 2681 (Oct. 21, 1998), as amended,                 USCIS and at the time the benefit
                                                                                                                                                            212(a)(4)(D) of the Act.
                                              8 U.S.C. 1255 note;                                     request is adjudicated;
                                                                                                                                                               (c) Waivers. A waiver for the public
                                                (9) Lautenberg parolees as described                    (19) Except as provided in § 212.23(b),             charge ground of inadmissibility may be
                                              in section 599E of the Foreign                            (i) A petitioner for nonimmigrant                   authorized based on statutory or
                                              Operations, Export Financing, and                       status under section 101(a)(15)(U) of the             regulatory authority, for the following
                                              Related Programs Appropriations Act of                  Act, in accordance with section                       categories of aliens:
                                              1990, Public Law 101–167, 103 Stat.                     212(a)(4)(E)(ii) of the Act; or                          (1) Applicants for admission as
                                              1195, title V (Nov. 21, 1989), as                         (ii) An individual who is granted                   nonimmigrants under 101(a)(15)(S) of
                                              amended, 8 U.S.C. 1255 note;                            nonimmigrant status under section                     the Act;
                                                (10) Special immigrant juveniles as                   101(a)(15)(U) of the Act in accordance                   (2) Nonimmigrants admitted under
                                              described in section 245(h) of the Act;                 with section 212(a)(4)(E)(ii) of the Act,
                                                (11) Aliens who entered the United                                                                          section 101(a)(15)(S) of the Act applying
                                                                                                      who is seeking an immigration benefit                 for adjustment of status under section
                                              States prior to January 1, 1972, and who                for which admissibility is required,
                                              meet the other conditions for being                                                                           245(j) of the Act (witnesses or
                                                                                                      including, but not limited to,                        informants); and
                                              granted lawful permanent residence                      adjustment of status under section
                                              under section 249 of the Act and 8 CFR                                                                           (3) Any other waiver of the public
                                                                                                      245(a) of the Act, provided that the                  charge ground of inadmissibility that is
                                              part 249 (Registry);                                    individual is in valid U nonimmigrant
                                                (12) Aliens applying for or re-                                                                             authorized by law or regulation.
                                                                                                      status at the time the benefit request is
                                              registering for Temporary Protected                     properly filed with USCIS and at the                  PART 213—PUBLIC CHARGE BONDS
                                              Status as described in section 244 of the               time the benefit request is adjudicated.
                                              Act in accordance with section                                                                                ■  7. The authority citation for part 213
                                                                                                        (20) Except as provided in section
                                              244(c)(2)(A)(ii) of the Act and 8 CFR                                                                         is revised to read as follows:
                                                                                                      212.23(b), any alien who is a VAWA
                                              244.3(a);
                                                (13) A nonimmigrant described in                      self-petitioner under section                              Authority: 8 U.S.C. 1103; 1183; 8 CFR part
                                              section 101(a)(15)(A)(i) and (A)(ii) of the             212(a)(4)(E)(i) of the Act;                           2.
                                              Act (Ambassador, Public Minister,                         (21) Except as provided in section                  ■ 8. Revise the part heading to read as
                                              Career Diplomat or Consular Officer, or                 212.23(b), a qualified alien described in             set forth above.
                                              Immediate Family or Other Foreign                       section 431(c) of the Personal
                                                                                                                                                            ■ 9. Revise § 213.1 to read as follows:
                                              Government Official or Employee, or                     Responsibility and Work Opportunity
                                              Immediate Family), in accordance with                   Reconciliation Act of 1996, 8 U.S.C.                  § 213.1 Adjustment of status of aliens on
                                              section 102 of the Act and 22 CFR                       1641(c), under section 212(a)(4)(E)(iii) of           submission of a public charge bond.
                                              41.21(d);                                               the Act;                                                 (a) Inadmissible aliens. In accordance
                                                (14) A nonimmigrant classifiable as                     (22) Applicants adjusting status who                with section 213 of the Act, after an
                                              C–2 (alien in transit to U.N.                           qualify for a benefit under section 1703              alien seeking adjustment of status has
                                                                                                      of the National Defense Authorization                 been found inadmissible as likely at any
khammond on DSKBBV9HB2PROD with RULES2




                                              Headquarters) or C–3 (foreign
                                              government official), 22 CFR 41.21(d);                  Act, Public Law 108–136, 117 Stat. 1392               time in the future to become a public
                                                (15) A nonimmigrant described in                      (Nov. 24, 2003), 8 U.S.C. 1151 note                   charge under section 212(a)(4) of the
                                              section 101(a)(15)(G)(i), (G)(ii), (G)(iii),            (posthumous benefits to surviving                     Act, DHS may allow the alien to submit
                                              and (G)(iv), of the Act (Principal                      spouses, children, and parents);                      a public charge bond, if the alien is
                                              Resident Representative of Recognized                     (23) American Indians born in Canada                otherwise admissible, in accordance
                                              Foreign Government to International                     determined to fall under section 289 of               with the requirements of 8 CFR 103.6
                                              Organization, and related categories), in               the Act;                                              and this section. The public charge


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00215   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                      Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.392 Page 216 of 218
                                              41506            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              bond must meet the conditions set forth                 submitted to DHS in accordance with                   permanent resident status associated
                                              in 8 CFR 103.6 and this section.                        the instructions of the form designated               with the public charge bond.
                                                (b) Discretion. The decision to allow                 by DHS for this purpose, with the fee                    (2) Permanent Departure Defined. For
                                              an alien inadmissible under section                     prescribed in 8 CFR 103.7(b), and any                 purposes of this section, permanent
                                              212(a)(4) of the Act to submit a public                 procedures contained in the DHS                       departure means that the alien lost or
                                              charge bond is in DHS’s discretion. If an               notification to the alien. DHS will                   abandoned his or her lawful permanent
                                              alien has one or more heavily weighted                  specify the bond amount and any other                 resident status, whether by operation of
                                              negative factors as defined in 8 CFR                    conditions, as appropriate for the alien              law or voluntarily, and physically
                                              212.22 in his or her case, DHS generally                and the immigration benefit being                     departed the United States. An alien is
                                              will not favorably exercise discretion to               sought. USCIS will notify the alien and               only deemed to have voluntarily lost
                                              allow submission of a public charge                     the alien’s representative, if any, that              lawful permanent resident status when
                                              bond.                                                   the bond has been accepted, and will                  the alien has submitted a record of
                                                 (c) Public Charge Bonds. (1) Types.                  provide a copy to the alien and the                   abandonment of lawful permanent
                                              DHS may require an alien to submit a                    alien’s representative, if any, of any                resident status, on the form prescribed
                                              surety bond, as listed in 8 CFR 103.6, or               communication between the obligor and                 by DHS, from outside the United States,
                                              cash or any cash equivalents specified                  the U.S. government. An obligor must                  and in accordance with the form’s
                                              by DHS. DHS will notify the alien of the                notify DHS within 30 days of any                      instructions.
                                              type of bond that may be submitted. All                 change in the obligor’s or the alien’s                   (3) Cancellation Request. A request to
                                              surety, cash, or cash equivalent bonds                  physical and mailing address.                         cancel a public charge bond must be
                                              must be executed on a form designated                      (f) Substitution. (1) Substitution                 made by submitting a form designated
                                              by DHS and in accordance with form                      Process. Either the obligor of the bond               by DHS, in accordance with that form’s
                                              instructions. When a surety bond is                     previously submitted to DHS or a new                  instructions and the fee prescribed in 8
                                              accepted, the bond must comply with                     obligor may submit a substitute bond on               CFR 103.7(b). If a request for
                                              requirements applicable to surety bonds                 the alien’s behalf. The substitute bond               cancellation of a public charge bond is
                                              in 8 CFR 103.6 and this section. If cash                must specify an effective date. The                   not filed, the bond shall remain in effect
                                              or a cash equivalent, is being provided                 substitute bond must meet all of the                  until the form is filed, reviewed, and a
                                              to secure a bond, DHS must issue a                      requirements applicable to the initial                decision is rendered. DHS may in its
                                              receipt on a form designated by DHS.                    bond as required by this section and 8                discretion cancel a public charge bond
                                                 (2) Amount. Any public charge bond                                                                         if it determines that an alien otherwise
                                                                                                      CFR 103.6, and if the obligor is different
                                              must be in an amount decided by DHS,                                                                          meets the eligibility requirements of
                                                                                                      from the original obligor, the new
                                              not less than $8,100, annually adjusted                                                                       paragraphs (g)(1) of this section.
                                                                                                      obligor must assume all liabilities of the               (4) Adjudication and Burden of Proof.
                                              for inflation based on the Consumer
                                              Price Index for All Urban Consumers                     initial obligor. The substitute bond must             The alien and the obligor have the
                                              (CPI–U), and rounded up to the nearest                  also cover any breach of the bond                     burden to establish, by a preponderance
                                              dollar. The bond amount decided by                      conditions which occurred before DHS                  of the evidence, that one of the
                                              DHS may not be appealed by the alien                    accepted the substitute bond, in the                  conditions for cancellation of the public
                                              or the bond obligor.                                    event DHS did not learn of the breach                 charge bond listed in paragraph (g)(1) of
                                                 (d) Conditions of the bond. A public                 until after DHS accepted the substitute               this section has been met. If DHS
                                              charge bond must remain in effect until                 bond.                                                 determines that the information
                                              USCIS grants a request to cancel the                       (2) Acceptance. Upon submission of                 included in the cancellation request is
                                              bond in accordance with paragraph (g)                   the substitute bond, DHS will review                  insufficient to determine whether
                                              of this section, whereby the alien                      the substitute bond for sufficiency as set            cancellation is appropriate, DHS may
                                              naturalizes or otherwise obtains U.S.                   forth in this section. If the substitute              request additional information as
                                              citizenship, permanently departs the                    bond is sufficient DHS will cancel the                outlined in 8 CFR 103.2(b)(8). DHS must
                                              United States, dies, the alien has                      bond previously submitted to DHS, and                 cancel a public charge bond if DHS
                                              reached his or her 5-year anniversary                   replace it with the substitute bond. If               determines that the conditions of the
                                              since becoming a lawful permanent                       the substitute bond is insufficient, DHS              bond have been met, and that the bond
                                              resident, or the alien changes                          will notify the obligor of the substitute             was not breached, in accordance with
                                              immigration status to one not subject to                bond to correct the deficiency within                 paragraph (h) of this section. For
                                              public charge ground of inadmissibility.                the timeframe specified in the notice. If             cancellations under paragraph (g)(1)(iv)
                                              An alien on whose behalf a public                       the deficiency is not corrected within                of this section, the alien or the obligor
                                              charge bond has been submitted may                      the timeframe specified, the previously               must establish that the public charge
                                              not receive any public benefits, as                     submitted bond will remain in effect.                 bond has not been breached during the
                                              defined in 8 CFR 212.21(b), for more                       (g) Cancellation of the Public Charge              5-year period preceding the alien’s fifth
                                              than 12 months in the aggregate within                  Bond. (1) An alien or obligor may                     anniversary of becoming a lawful
                                              any 364month period (such that, for                     request that DHS cancel a public charge               permanent resident.
                                              instance, receipt of two benefits in one                bond if the alien:                                       (5) Decision. DHS will notify the
                                              month counts as two months, after the                      (i) Naturalized or otherwise obtained              obligor, the alien, and the alien’s
                                              alien’s adjustment of status to that of a               United States citizenship;                            representative, if any, of its decision
                                              lawful permanent resident, until the                       (ii) Permanently departed the United               regarding the request to cancel the
                                              bond is cancelled in accordance with                    States;                                               public charge bond. When the public
                                                                                                         (iii) Died;                                        charge bond is cancelled, the obligor is
khammond on DSKBBV9HB2PROD with RULES2




                                              paragraph (g) of this section. An alien
                                              must also comply with any other                            (iv) Reached his or her 5-year                     released from liability. If the public
                                              conditions imposed as part of the bond.                 anniversary since becoming a lawful                   charge bond has been secured by a cash
                                                 (e) Submission. A public charge bond                 permanent resident; or                                deposit or a cash equivalent, DHS will
                                              may be submitted on the alien’s behalf                     (v) Obtained a different immigration               refund the cash deposit and any interest
                                              only after DHS notifies the alien and the               status not subject to public charge                   earned to the obligor consistent with 8
                                              alien’s representative, if any, that a bond             inadmissibility, as listed in 8 CFR                   U.S.C. 1363 and 8 CFR 293.1. If DHS
                                              may be submitted. The bond must be                      212.23, following the grant of lawful                 denies the request to cancel the bond,


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00216   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                  Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1              filed 08/14/19            PageID.393 Page 217 of 218
                                                               Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations                                           41507

                                              DHS will notify the obligor and the                     determines that it has insufficient                   ■ b. Removing the term, ‘‘and’’ in
                                              alien, and the alien’s representative, if               information from the alien or the                     paragraph (c)(4)(iii);
                                              any, of the reasons why, and of the right               obligor, it may request additional                      The additions read as follows:
                                              of the obligor to appeal in accordance                  information as outlined in 8 CFR part
                                              with the requirements of 8 CFR part                                                                           § 214.1 Requirements for admission,
                                                                                                      103 before making a breach
                                                                                                                                                            extension, and maintenance of status.
                                              103, subpart A. An obligor may file a                   determination. If DHS intends to declare
                                              motion pursuant to 8 CFR 103.5 after an                 a bond breached based on information                    (a) * * *
                                              unfavorable decision on appeal.                         that is not otherwise protected from                    (3) * * *
                                                 (h) Breach. (1) Breach and Claim in                  disclosure to the obligor, DHS will                     (iv) Except where the nonimmigrant
                                              Favor of the United States. An                          disclose such information to the obligor              classification for which the alien seeks
                                              administratively final determination                    to the extent permitted by law, and                   to extend is exempt from section
                                              that a bond has been breached creates a                 provide the obligor with an opportunity               212(a)(4) of the Act or that section has
                                              claim in favor of the United States. Such               to respond and submit rebuttal                        been waived, as a condition for approval
                                              claim may not be released or discharged                 evidence, including specifying a                      of extension of status, the alien must
                                              by an immigration officer. A breach                     deadline for a response. DHS will send                demonstrate that he or she has not
                                              determination is administratively final                 a copy of this notification to the alien              received since obtaining the
                                              when the time to file an appeal with the                and the alien’s representative, if any.               nonimmigrant status he or she seeks to
                                              Administrative Appeals Office (AAO)                     After the obligor’s response, or after the            extend one or more public benefits as
                                              pursuant to 8 CFR part 103, subpart A,                  specified deadline has passed, DHS will               defined in 8 CFR 212.21(b), for more
                                              has expired or when the appeal is                       make a breach determination.                          than 12 months in the aggregate within
                                              dismissed or rejected.                                     (4) Decision. DHS will notify the                  any 36-month period (such that, for
                                                 (2) Breach of Bond Conditions. (i) The               obligor and the alien, and the alien’s                instance, receipt of two benefits in one
                                              conditions of the bond are breached if                  representative, if any, of the breach                 month counts as two months). For the
                                              the alien has received public benefits, as              determination. If DHS determines that a               purposes of this determination, DHS
                                              defined in 8 CFR 212.21(b), for more                    bond has been breached, DHS will                      will only consider public benefits
                                              than 12 months in the aggregate within                  inform the obligor of the right to appeal             received on or after October 15, 2019 for
                                              any 36-month period (such that, for                     in accordance with the requirements of                petitions or applications postmarked
                                              instance, receipt of two benefits in one                8 CFR part 103, subpart A. With respect               (or, if applicable, submitted
                                              month counts as two months), after the                  to a breach determination for a surety                electronically) on or after that date.
                                              alien’s adjustment of status to that of a               bond, the alien or the alien’s                        *      *     *    *     *
                                              lawful permanent resident and before                    representative, if any, may not appeal
                                              the bond is cancelled under paragraph                   the breach determination or file a                    PART 245—ADJUSTMENT OF STATUS
                                              (g) of this section. DHS will not consider              motion.                                               TO THAT OF A PERSON ADMITTED
                                              any public benefits, as defined in 8 CFR                   (5) Demand for Payment. Demands for                FOR PERMANENT RESIDENCE
                                              212.21(b), received by the alien during                 amounts due under the terms of the
                                              periods while an alien was present in                                                                         ■ 12. The authority citation for part 245
                                                                                                      bond will be sent to the obligor and any              continues to read as follows:
                                              the United States in a category that is
                                                                                                      agent/co-obligor after a declaration of
                                              exempt from the public charge ground                                                                            Authority: 8 U.S.C. 1101, 1103, 1182, 1255;
                                                                                                      breach becomes administratively final.
                                              of inadmissibility or for which the alien                                                                     Pub. L. 105–100, section 202, 111 Stat. 2160,
                                                                                                         (6) Amount of Bond Breach and Effect
                                              received a waiver of public charge                                                                            2193; Pub. L. 105–277, section 902, 112 Stat.
                                                                                                      on Bond. The bond must be considered                  2681; Pub. L. 110–229, tit. VII, 122 Stat. 754;
                                              inadmissibility, as set forth in 8 CFR
                                                                                                      breached in the full amount of the bond.              8 CFR part 2.
                                              212.21(b) and 8 CFR 212.23, and public
                                                                                                         (i) Exhaustion of administrative
                                              benefits received after the alien obtained                                                                    ■ 13. Amend § 245.4 by redesignating
                                                                                                      remedies. Unless an administrative
                                              U.S. citizenship, when determining                                                                            the undesignated text as paragraph (a)
                                                                                                      appeal is precluded by regulation, a
                                              whether the conditions of the bond have                                                                       and adding paragraph (b) to read as
                                                                                                      party has not exhausted the
                                              been breached. DHS will not consider                                                                          follows:
                                                                                                      administrative remedies available with
                                              any public benefits, as defined in 8 CFR
                                                                                                      respect to a public charge bond under                 § 245.4    Documentary requirements.
                                              212.21 (b)(1) through (b)(3), received by
                                              an alien who, at the time of receipt                    this section until the party has obtained
                                                                                                                                                            *     *     *     *     *
                                              filing, adjudication or bond breach or                  a final decision in an administrative
                                                                                                                                                              (b) For purposes of public charge
                                              cancellation determination, is enlisted                 appeal under 8 CFR part 103, subpart A.
                                                                                                                                                            determinations under section 212(a)(4)
                                              in the U.S. Armed Forces under the                         (ii) [Reserved]
                                                                                                                                                            of the Act and 8 CFR 212.22, an alien
                                              authority of 10 U.S.C. 504(b)(1)(B) or 10               PART 214—NONIMMIGRANT CLASSES                         who is seeking adjustment of status
                                              U.S.C. 504(b)(2), serving in active duty                                                                      under this part must submit a
                                              or in the Ready Reserve component of                    ■ 10. The authority citation for part 214             declaration of self-sufficiency on a form
                                              the U.S. Armed Forces, or if received by                continues to read as follows:                         designated by DHS, in accordance with
                                              such an individual’s spouse or child as                                                                       form instructions.
                                                                                                         Authority: 6 U.S.C. 202, 236; 8 U.S.C.
                                              defined in section 101(b) of the Act; or                1101, 1102, 1103, 1182, 1184, 1186a, 1187,            ■ 14. In § 245.23, revise paragraph (c)(3)
                                                 (ii) The conditions of the bond                      1221, 1281, 1282, 1301–1305 and 1372; sec.            to read as follows:
                                              otherwise imposed by DHS as part of                     643, Pub. L. 104–208, 110 Stat. 3009–708;
                                              the public charge bond are breached.                    Public Law 106–386, 114 Stat. 1477–1480;              § 245.23 Adjustment of aliens in T
                                                 (3) Adjudication. DHS will determine                                                                       nonimmigrant classification.
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      section 141 of the Compacts of Free
                                              whether the conditions of the bond have                 Association with the Federated States of              *     *     *    *     *
                                              been breached. If DHS determines that                   Micronesia and the Republic of the Marshall             (c) * * *
                                              it has insufficient information from the                Islands, and with the Government of Palau,              (3) The alien is inadmissible under
                                              benefit-granting agency to determine                    48 U.S.C. 1901 note, and 1931 note,                   any applicable provisions of section
                                              whether a breach occurred, DHS may                      respectively; 48 U.S.C. 1806; 8 CFR part 2.           212(a) of the Act and has not obtained
                                              request additional information from the                 ■   11. Section 214.1 is amended by:                  a waiver of inadmissibility in
                                              benefit-granting agency. If DHS                         ■   a. Adding paragraph (a)(3)(iv),                   accordance with 8 CFR 212.18 or


                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00217   Fmt 4701   Sfmt 4700   E:\FR\FM\14AUR2.SGM    14AUR2
                                                                                                                                                                                    Exhibit A
                                                    Case 4:19-cv-05210-RMP                           ECF No. 1-1               filed 08/14/19           PageID.394 Page 218 of 218
                                              41508            Federal Register / Vol. 84, No. 157 / Wednesday, August 14, 2019 / Rules and Regulations

                                              214.11(j). Where the alien establishes                  § 248.1   Eligibility.                                the procedures set forth in 8 CFR
                                              that the victimization was a central                      (a) General. Except for those classes               214.15(f) and 214.14, respectively.
                                              reason for the applicant’s unlawful                     enumerated in § 248.2 of this part, any                  (b) Decision in change of status
                                              presence in the United States, section                  alien lawfully admitted to the United                 proceedings. Where an applicant or
                                              212(a)(9)(B)(iii) of the Act is not                     States as a nonimmigrant, including an                petitioner demonstrates eligibility for a
                                              applicable, and the applicant need not                  alien who acquired such status in                     requested change of status, it may be
                                              obtain a waiver of that ground of                       accordance with section 247 of the Act                granted at the discretion of DHS. There
                                              inadmissibility. The alien, however,                    who is continuing to maintain his or her              is no appeal from the denial of an
                                              must submit with the Form I–485                         nonimmigrant status, may apply to have                application for change of status.
                                              evidence sufficient to demonstrate that                 his or her nonimmigrant classification
                                                                                                                                                               (c) * * *
                                              the victimization suffered was a central                changed to any nonimmigrant
                                              reason for the unlawful presence in the                 classification other than that of a spouse               (4) As a condition for approval, an
                                              United States. To qualify for this                      or fiance(e), or the child of such alien,             alien seeking to change nonimmigrant
                                              exception, the victimization need not be                under section 101(a)(15)(K) of the Act or             classification must demonstrate that he
                                              the sole reason for the unlawful                        as an alien in transit under section                  or she has not received, since obtaining
                                              presence but the nexus between the                      101(a)(15)(C) of the Act. Except where                the nonimmigrant status from which he
                                              victimization and the unlawful presence                 the nonimmigrant classification to                    or she seeks to change, one or more
                                              must be more than tangential,                           which the alien seeks to change is                    public benefits, as defined in 8 CFR
                                              incidental, or superficial.                             exempted by law or regulation from                    212.21(b), for more than 12 months in
                                                                                                      section 212(a)(4) of the Act, as a                    the aggregate within any 36-month
                                              PART 248—CHANGE OF                                      condition for approval of a change of                 period (such that, for instance, receipt of
                                              NONIMMIGRANT CLASSIFICATION                             nonimmigrant status, the alien must                   two benefits in one month counts as two
                                                                                                      demonstrate that he or she has not                    months). For purposes of this
                                              ■ 15. The authority citation for part 248               received since obtaining the                          determination, DHS will only consider
                                              continues to read as follows:                           nonimmigrant status from which he or                  public benefits received on or after
                                                                                                      she seeks to change, public benefits, as              October 15, 2019 for petitions or
                                                Authority: 8 U.S.C. 1101, 1103, 1184, 1258;
                                              8 CFR part 2.                                           described in 8 CFR 212.21(b), for more                applications postmarked (or, if
                                                                                                      than 12 months in the aggregate within                applicable, submitted electronically) on
                                              ■ 16. Section 248.1 is amended by:                      any 36-month period (such that, for                   or after that date. This provision does
                                              ■ a. Revising paragraph (a);                            instance, receipt of two benefits in one              not apply to classes of nonimmigrants
                                              ■ b. Redesignating paragraphs (b)                       month counts as two months). DHS will                 who are explicitly exempt by law or
                                              through (e) as paragraphs (c) through (f),              only consider public benefits received                regulation from section 212(a)(4) of the
                                              respectively; and                                       on or after October 15, 2019 for petitions            Act.
                                                                                                      or applications postmarked (or, if                    *      *     *    *     *
                                              ■ c. Adding a new paragraph (b); and
                                                                                                      applicable, submitted electronically) on
                                              ■ d. Revising newly redesignated                        or after that date . An alien defined by              Kevin K. McAleenan,
                                              paragraph (c)(4).                                       section 101(a)(15)(V) or 101(a)(15)(U) of             Acting Secretary of Homeland Security.
                                                The revisions and additions read as                   the Act may be accorded nonimmigrant                  [FR Doc. 2019–17142 Filed 8–12–19; 8:45 am]
                                              follows:                                                status in the United States by following              BILLING CODE 9111–97–P
khammond on DSKBBV9HB2PROD with RULES2




                                         VerDate Sep<11>2014   21:05 Aug 13, 2019   Jkt 247001   PO 00000   Frm 00218   Fmt 4701   Sfmt 9990   E:\FR\FM\14AUR2.SGM   14AUR2
                                                                                                                                                                                     Exhibit A
